19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                       Main Document
                                                Pg 1 of 577
                                              Hearing Date and Time: May 10, 2019 at 11:00 a.m. (Eastern Time)

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X

                      NOTICE OF FILING OF AMENDED
        DISCLOSURE STATEMENT FOR AMENDED JOINT CHAPTER 11 PLAN
       OF DITECH HOLDING CORPORATION AND ITS AFFILIATED DEBTORS

                    PLEASE TAKE NOTICE that on March 5, 2019, Ditech Holding Corporation

(f/k/a/ Walter Investment Management Corp.) and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), filed the

Disclosure Statement for Joint Chapter 11 Plan of Reorganization of Ditech Holding

Corporation and Its Affiliated Debtors (ECF No. 146)2 (the “Original Disclosure Statement”).


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.
2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Fourth
      Amended Disclosure Statement.


WEIL:\97029773\1\41703.0011
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37     Main Document
                                             Pg 2 of 577


                    PLEASE TAKE FURTHER NOTICE that on March 28, 2019, the Debtors

filed the Amended Disclosure Statement for Amended Joint Chapter 11 Plan of Ditech Holding

Corporation and Its Affiliated Debtors (ECF No. 315).

                    PLEASE TAKE FURTHER NOTICE that on April 26, 2019, the Debtors filed

the Amended Disclosure Statement for Amended Joint Chapter 11 Plan of Reorganization of

Ditech Holding Corporation and Its Affiliated Debtors (ECF No. 470).

                    PLEASE TAKE FURTHER NOTICE that on April 26, 2019, the Debtors filed

the Amended Disclosure Statement for Amended Joint Chapter 11 Plan of Reorganization of

Ditech Holding Corporation and Its Affiliated Debtors (ECF No. 516) (the “Third Amended

Disclosure Statement”).

                    PLEASE TAKE FURTHER NOTICE that the Debtors hereby file the Amended

Disclosure Statement for Amended Joint Chapter 11 Plan of Reorganization of Ditech Holding

Corporation and Its Affiliated Debtors, annexed hereto as Exhibit A (the “Fourth Amended

Disclosure Statement”).

                    PLEASE TAKE FURTHER NOTICE that a blackline (the “Incremental

Blackline”) reflecting the changes from the Third Amended Disclosure Statement is annexed

hereto as Exhibit B.

                    PLEASE TAKE FURTHER NOTICE that a blackline (the “Cumulative

Blackline”) reflecting the changes from the Original Disclosure Statement is annexed hereto as

Exhibit C.




                                               2
WEIL:\97029773\1\41703.0011
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                             Pg 3 of 577


                    PLEASE TAKE FURTHER NOTICE that a hearing will be held on May 10,

2019 at 11:00 a.m. (Prevailing Eastern Time), before the Honorable James L. Garrity, Jr.,

United States Bankruptcy Judge, at the United States Bankruptcy Court, in Courtroom 601, One

Bowling Green, New York, New York, 10004, on the Debtors’ request for approval of the

Fourth Amended Disclosure Statement.


Dated: May 9, 2019
       New York, New York
                                         /s/ Sunny Singh
                                         WEIL, GOTSHAL & MANGES LLP
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007
                                         Ray C. Schrock, P.C.
                                         Sunny Singh

                                         Attorneys for Debtors
                                         and Debtors in Possession




                                                3
WEIL:\97029773\1\41703.0011
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                             Pg 4 of 577


                                            Exhibit A

                               Fourth Amended Disclosure Statement




WEIL:\97029773\1\41703.0011
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                    Main Document
                                                  Pg 5 of 577


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- X
                                                                     :
In re                                                                :   Chapter 11
                                                                     :
DITECH HOLDING CORPORATION, et al.,                                  :   Case No. 19-10412 (JLG)
                                                                     :
                             Debtors.1                               :   (Jointly Administered)
                                                                     :
-------------------------------------------------------------------- X


                       AMENDED DISCLOSURE STATEMENT FOR
                    AMENDED JOINT CHAPTER 11 PLAN OF DITECH
                 HOLDING CORPORATION AND ITS AFFILIATED DEBTORS

        WEIL, GOTSHAL & MANGES LLP
        Ray C. Schrock, P.C.
        Sunny Singh, Esq.
        767 Fifth Avenue
        New York, New York 10153
        Telephone: (212) 310-8000
        Facsimile: (212) 310-8007


        Counsel for Debtors
        and Debtors in Possession

       Dated:       May 9, 2019
                    New York, New York

THIS IS NOT A SOLICITATION OF VOTES OF ACCEPTANCE OR REJECTION OF THE
PLAN. ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A DISCLOSURE
STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT.




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
     Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
     Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing
     Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions,
     LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and
     Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite
     100, Fort Washington, Pennsylvania 19034.



WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37           Main Document
                                             Pg 6 of 577


A SOLICITATION OF VOTES IS BEING CONDUCTED TO OBTAIN SUFFICIENT
ACCEPTANCES OF THE JOINT CHAPTER 11 PLAN OF DITECH HOLDING CORPORATION
AND ITS AFFILIATED DEBTORS.

 THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS 4:00 P.M., PREVAILING
 EASTERN TIME, ON JUNE 10, 2019, UNLESS EXTENDED BY THE DEBTORS.

 THE RECORD DATE FOR DETERMINING WHICH HOLDERS OF CLAIMS MAY VOTE ON
 THE PLAN IS MAY 8, 2019 (THE “VOTING RECORD DATE”).


          RECOMMENDATION BY THE DEBTORS AND CREDITORS’ COMMITTEE
 The Board of Directors of Ditech Holding Corporation and the board of directors, managers or
 members, as applicable, of each of its affiliated Debtors have unanimously approved the
 transactions contemplated by the Plan (as defined herein) and recommend that all creditors whose
 votes are being solicited submit ballots to accept the Plan. Holders of approximately 80.38% of the
 Term Loan Claims (as defined herein) have already agreed to vote in favor of the Plan. The
 Creditors’ Committee also recommends that all creditors whose votes are being solicited submit
 ballots to accept the Plan.




WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                             Pg 7 of 577


HOLDERS OF CLAIMS OR INTERESTS SHOULD NOT CONSTRUE THE CONTENTS OF
THIS DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL, BUSINESS, FINANCIAL, OR
TAX ADVICE AND SHOULD CONSULT WITH THEIR OWN ADVISORS BEFORE VOTING
ON THE PLAN.

THE ISSUANCE AND DISTRIBUTION UNDER THE PLAN OF NEW COMMON STOCK (AS
DEFINED HEREIN) WILL BE EXEMPT FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND ANY OTHER APPLICABLE
SECURITIES LAWS PURSUANT TO SECTION 1145 OF THE BANKRUPTCY CODE. THESE
SECURITIES MAY BE RESOLD WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OR OTHER FEDERAL SECURITIES LAWS PURSUANT TO THE EXEMPTION PROVIDED
BY SECTION 4(a)(1) OF THE SECURITIES ACT, UNLESS THE HOLDER IS AN
“UNDERWRITER” WITH RESPECT TO SUCH SECURITIES, AS THAT TERM IS DEFINED
IN SECTION 1145(b)(1) OF THE BANKRUPTCY CODE. IN ADDITION, SUCH SECTION 1145
EXEMPT SECURITIES GENERALLY MAY BE RESOLD WITHOUT REGISTRATION UNDER
STATE SECURITIES LAWS PURSUANT TO VARIOUS EXEMPTIONS PROVIDED BY THE
RESPECTIVE LAWS OF THE SEVERAL STATES.           THE AVAILABILITY OF THE
EXEMPTION UNDER SECTION 1145 OF THE BANKRUPTCY CODE OR ANY OTHER
APPLICABLE SECURITIES LAWS SHALL NOT BE A CONDITION TO THE OCCURRENCE
OF THE EFFECTIVE DATE (AS DEFINED IN THE PLAN).

THE NEW COMMON STOCK TO BE ISSUED ON THE EFFECTIVE DATE HAS NOT BEEN
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”) OR BY ANY STATE SECURITIES COMMISSION OR SIMILAR PUBLIC,
GOVERNMENTAL, OR REGULATORY AUTHORITY, AND NEITHER THE SEC NOR ANY
SUCH AUTHORITY HAS PASSED UPON THE ACCURACY OR ADEQUACY OF THE
INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT OR UPON THE MERITS
OF THE PLAN. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT, INCLUDING
STATEMENTS    INCORPORATED     BY    REFERENCE,   PROJECTED    FINANCIAL
INFORMATION, AND OTHER FORWARD-LOOKING STATEMENTS, ARE BASED ON
ESTIMATES AND ASSUMPTIONS.        CERTAIN OF THESE FORWARD-LOOKING
STATEMENTS CAN BE IDENTIFIED BY THE USE OF WORDS SUCH AS “BELIEVES,”
“EXPECTS,” “PROJECTS,” “INTENDS,” “PLANS,” “ESTIMATES,” “ASSUMES,” “MAY,”
“SHOULD,” “WILL,” “SEEKS,” “ANTICIPATES,” “OPPORTUNITY,” “PRO FORMA,”
“PROJECTIONS,” OR OTHER SIMILAR EXPRESSIONS. THERE CAN BE NO ASSURANCE
THAT SUCH STATEMENTS WILL BE REFLECTIVE OF ACTUAL OUTCOMES. FORWARD-
LOOKING STATEMENTS ARE PROVIDED IN THIS DISCLOSURE STATEMENT PURSUANT
TO THE SAFE HARBOR ESTABLISHED UNDER THE PRIVATE SECURITIES LITIGATION
REFORM ACT OF 1995 AND SHOULD BE EVALUATED IN THE CONTEXT OF THE
ESTIMATES, ASSUMPTIONS, UNCERTAINTIES, AND RISKS DESCRIBED HEREIN AND IN
DITECH HOLDING CORPORATION’S FILINGS WITH THE SEC.

READERS ARE CAUTIONED THAT ANY FORWARD-LOOKING STATEMENTS
CONTAINED HEREIN ARE BASED ON ASSUMPTIONS THAT ARE BELIEVED TO BE
REASONABLE, BUT ARE SUBJECT TO A WIDE RANGE OF RISKS, INCLUDING THOSE
IDENTIFIED IN SECTION IX OF THIS DISCLOSURE STATEMENT.         IMPORTANT
ASSUMPTIONS AND OTHER IMPORTANT FACTORS THAT COULD CAUSE ACTUAL
RESULTS TO DIFFER MATERIALLY FROM THOSE EXPECTED ALSO INCLUDE, BUT ARE
NOT LIMITED TO, THOSE FACTORS, RISKS, AND UNCERTAINTIES DESCRIBED IN MORE




WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                             Pg 8 of 577


DETAIL UNDER THE HEADING “RISK FACTORS” AND ELSEWHERE IN THE ANNUAL
AND QUARTERLY REPORTS OF DITECH HOLDING CORPORATION, INCLUDING
AMENDMENTS THERETO, AND ITS OTHER FILINGS WITH THE SEC. DUE TO THESE
UNCERTAINTIES, READERS CANNOT BE ASSURED THAT ANY FORWARD-LOOKING
STATEMENTS WILL PROVE TO BE CORRECT. THE DEBTORS ARE UNDER NO
OBLIGATION TO (AND EXPRESSLY DISCLAIM ANY OBLIGATION TO) UPDATE OR
ALTER ANY FORWARD-LOOKING STATEMENTS WHETHER AS A RESULT OF NEW
INFORMATION, FUTURE EVENTS, OR OTHERWISE, UNLESS INSTRUCTED TO DO SO BY
THE BANKRUPTCY COURT (AS DEFINED BELOW).

NO INDEPENDENT AUDITOR OR ACCOUNTANT HAS REVIEWED OR APPROVED THE
FINANCIAL PROJECTIONS OR THE LIQUIDATION ANALYSIS ATTACHED HERETO AS
EXHIBITS D AND E, RESPECTIVELY.

THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS OF
THE DATE HEREOF UNLESS OTHERWISE SPECIFIED. THE TERMS OF THE PLAN
GOVERN IN THE EVENT OF ANY INCONSISTENCY WITH THE SUMMARIES IN THIS
DISCLOSURE STATEMENT.

THE INFORMATION IN THIS DISCLOSURE STATEMENT IS BEING PROVIDED SOLELY
FOR PURPOSES OF VOTING TO ACCEPT OR REJECT THE PLAN OR IN CONNECTION
WITH CONFIRMATION OF THE PLAN. NOTHING IN THIS DISCLOSURE STATEMENT
MAY BE USED BY ANY PARTY FOR ANY OTHER PURPOSE.

ALL EXHIBITS TO THE DISCLOSURE STATEMENT ARE INCORPORATED INTO, AND ARE
A PART OF, THIS DISCLOSURE STATEMENT AS IF SET FORTH IN FULL HEREIN.




                                               ii
WEIL:\97028542\2\41703.0010
19-10412-jlg           Doc 537             Filed 05/09/19 Entered 05/09/19 23:57:37                                             Main Document
                                                         Pg 9 of 577


                                                        TABLE OF CONTENTS

I.        INTRODUCTION ......................................................................................................................... 6

II.       OVERVIEW OF COMPANY’S OPERATIONS...................................................................... 16
          A.   Debtors’ Business ............................................................................................................. 16
          B.         Debtors’ Organizational Structure .................................................................................... 23
          C.         Directors and Officers ....................................................................................................... 24
          D.         Regulation of Company’s Business .................................................................................. 24
          E.         Debtors’ Existing Capital Structure .................................................................................. 26

III.      KEY EVENTS LEADING TO COMMENCEMENT OF CHAPTER 11 CASES ................ 29
          A.   Background and Prior Restructuring ................................................................................ 29
          B.         Events Leading to Commencement of these Chapter 11 Cases ........................................ 29
          C.         Prepetition Marketing Process and Negotiations with Stakeholders ................................ 30
          D.         Utilization of Grace Period, Forbearance, and Expiration of Certain Warehouse
                     Facilities ............................................................................................................................ 32

IV.       OVERVIEW OF THE CHAPTER 11 CASES.......................................................................... 33
          A.   Commencement of Chapter 11 Cases and First-Day Motions .......................................... 33
          B.         Procedural Motions and Retention of Professionals ......................................................... 36
          C.         KEIP Motion ..................................................................................................................... 36
          D.         Lease Rejection Motion .................................................................................................... 36
          E.         Bar Date ............................................................................................................................ 37
          F.         Appointment of the Creditors’ Committee ....................................................................... 37
          G.         Appointment of the Consumer Creditors’ Committee ...................................................... 37
          H.         Statements and Schedules, and Rule 2015.3 Financial Reports........................................ 38
          I.         Litigation Matters ............................................................................................................. 39
          J.         Marketing Process and Bidding Procedures ..................................................................... 40
          K.         U.S. Trustee’s Objections to Plan ..................................................................................... 41
          L.         Plan Settlement Negotiations and the Global Plan Settlement ......................................... 42

V.        SUMMARY OF PLAN ................................................................................................................ 44
          A.  Administrative Expenses and Priority Claims .................................................................. 44
          B.         Classification of Claims and Interests............................................................................... 46
          C.         Treatment of Claims and Interests .................................................................................... 47
          D.         Means for Implementation ................................................................................................ 53
          E.         Distributions...................................................................................................................... 68
          F.         Procedures for Disputed Claims ....................................................................................... 73




WEIL:\97028542\2\41703.0010
19-10412-jlg          Doc 537            Filed 05/09/19 Entered 05/09/19 23:57:37                                        Main Document
                                                      Pg 10 of 577


          G.         Executory Contracts and Unexpired Leases ..................................................................... 75
          H.         Conditions Precedent to Confirmation of Plan and Effective Date .................................. 79
          I.         Effect of Confirmation of Plan ......................................................................................... 81
          J.         Retention of Jurisdiction ................................................................................................... 86
          K.         Miscellaneous Provisions ................................................................................................. 88

VI.       VALUATION ANALYSIS .......................................................................................................... 92

VII.      TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER FEDERAL
          SECURITIES LAWS................................................................................................................... 93

VIII.     CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF PLAN ......................... 94
          A.   Consequences to the Debtors ............................................................................................ 95
          B.         Consequences to Holders of Term Loan Claims .............................................................. 98
          C.         Disposition of New Common Stock ............................................................................... 101
          D.         Ownership and Disposition of the New Term Loan ....................................................... 102
          E.         Information Reporting and Backup Withholding ........................................................... 104

IX.       CERTAIN RISK FACTORS TO BE CONSIDERED............................................................ 106
          A.   Certain Bankruptcy Law Considerations ........................................................................ 107
          B.         Additional Factors Affecting Value of Reorganized Debtors ......................................... 109
          C.         Risks Relating to Debtors’ Business and Financial Condition ....................................... 109
          D.         Factors Relating to Securities to be Issued Under Plan, Generally................................. 114
          E.         Risk Related to Obtaining Exit Financing ...................................................................... 115
          F.         Risks Related to Investment in New Common Stock ..................................................... 115
          G.         Additional Factors........................................................................................................... 116

X.        VOTING PROCEDURES AND REQUIREMENTS ............................................................. 117
          A.   Voting Deadline .............................................................................................................. 117
          B.         Voting Procedures........................................................................................................... 118
          C.         Parties Entitled to Vote ................................................................................................... 118

XI.       CONFIRMATION OF PLAN .................................................................................................. 120
          A.   Confirmation Hearing ..................................................................................................... 120
          B.         Objections to Confirmation ............................................................................................ 120
          C.         Requirements for Confirmation of Plan .......................................................................... 122

XII.      ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF PLAN .............. 126
          A.   Alternative Plan of Reorganization ................................................................................. 126
          B.         Sale Under Section 363 of Bankruptcy Code ................................................................. 126



                                                                        4
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                     Main Document
                                                Pg 11 of 577


          C.        Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law................................ 126

XIII.     CONCLUSION AND RECOMMENDATION ....................................................................... 128

EXHIBIT A:          Joint Plan of Reorganization
EXHIBIT A-1 Borrower Non-Discharged Claims
EXHIBIT B:          Restructuring Support Agreement
EXHIBIT C:          Organizational Structure Chart
EXHIBIT D:          Financial Information and Projections
EXHIBIT E:          Liquidation Analysis2




2
     The Debtors have sought authority from the Bankruptcy Court to file the Liquidation Analysis with the Plan
     Supplement to protect the integrity of their sale process. Copies of the Liquidation Analysis will be available on
     the Voting Agent’s website with the Plan Supplement upon its filing.


                                                           5
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                     Main Document
                                               Pg 12 of 577


                                                     I.
                                               INTRODUCTION

Ditech Holding Corporation (f/k/a Walter Investment Management Corp., “DHCP”) and its affiliated
debtors (collectively, the “Debtors” and together with their non-debtor affiliates, the “Company”) submit
this amended disclosure statement (as amended, modified, or supplemented, the “Disclosure Statement”)
pursuant to Section 1125 of the Bankruptcy Code in connection with the solicitation of votes with respect
to the Amended Joint Chapter 11 Plan of Ditech Holding Corporation and its Affiliated Debtors, dated
May 9, 2019 (as amended, modified, or supplemented, the “Plan”) .3 The Plan is annexed hereto as Exhibit
A and is incorporated herein by reference. The Debtors commenced their chapter 11 cases (the “Chapter
11 Cases”) in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”) on February 11, 2019 (the “Commencement Date”).

The purpose of this Disclosure Statement, including the exhibits annexed hereto, is to provide information
of a kind, and in sufficient detail, to enable creditors of the Debtors that are entitled to vote on the Plan to
make an informed decision on whether to vote to accept or reject the Plan. This Disclosure Statement
contains summaries of the Plan, certain statutory provisions, events contemplated in the Chapter 11 Cases,
and certain documents related to the Plan.

DHCP is the ultimate parent of twenty-six (26) direct and indirect subsidiaries and trust companies, thirteen
(13) of which are Debtors in these Chapter 11 Cases. The Company is an independent servicer and
originator of forward mortgage loans and a servicer of reverse mortgage loans. The Company is an
integrated enterprise with primary day-to-day operations carried out at the subsidiary level and corporate
and similar functions carried out at the DHCP level. In particular, Ditech Financial LLC (“Ditech
Financial”) primarily carries out the Company’s forward mortgage origination and servicing operations
and Reverse Mortgage Solutions, Inc. (“RMS”) primarily carries out the Company’s reverse mortgage
servicing operations.

The Company services a wide array of loans across the credit spectrum for its own portfolio and for the
GSEs (as defined below), government entities, third-party securitization trusts, and other credit owners.
The Company originates and purchases residential loans through the consumer, correspondent and
wholesale lending channels that are predominantly sold to GSEs and government entities. The Company
also operates two complimentary businesses: (i) asset receivables management and (ii) real estate owned
property management and disposition.

Beginning in May 2018, the Company began its formal review of strategic alternatives, including a potential
merger or sale of all or substantially all of the assets of the Company. As explained in more detail below,
the Company was not able to consummate an out-of-court transaction with a third party purchaser.
Accordingly, facing increased uncertainty in 2019, and an anticipated going-concern qualification from its
auditors, the Company turned its focus toward planning for an in-court recapitalization transaction that
would maximize value for creditors and preserve the enterprise as a going concern. To that end, in
December 2018, the Company began in earnest negotiating with groups of holders of its corporate debt on
the terms and implementation of an acceptable recapitalization structure, culminating in a restructuring
support agreement (the “Restructuring Support Agreement”) with the Term Loan Ad Hoc Group (as
defined below)—the Company’s senior creditors—holding, in the aggregate, approximately $722.8 million




3
     Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan. To the
     extent any inconsistencies exist between this Disclosure Statement and the Plan, the Plan shall govern.




WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                     Main Document
                                             Pg 13 of 577


of Prepetition Term Loans (as defined below). A copy of the Restructuring Support Agreement is attached
hereto as Exhibit B.4

By virtue of the Restructuring Support Agreement, the Company commenced the Chapter 11 Cases with a
clear path to a confirmable chapter 11 plan of reorganization and a viable recapitalization—in which, among
other things, over $800 million in funded debt would be extinguished, leaving a significantly deleveraged
reorganized Company, wholly owned by the holders of the Prepetition Term Loans, with $400 million of
new term loan debt, and an appropriately sized exit working capital facility or consummation of another
liquidity enhancing transaction (the “Reorganization Transaction”). As a toggle to the Reorganization
Transaction, the Restructuring Support Agreement also provides for the continuation of the Company’s
prepetition review of strategic alternatives whereby any and all bids for the Company or its assets will be
evaluated as a precursor to confirmation of any chapter 11 plan of reorganization (the “Marketing
Process”).

Specifically, the Marketing Process will provide a public and comprehensive forum in which the Debtors
seek bids or proposals for three (3) potential transactions that, if representing higher or better value, will
either be incorporated into a Reorganization Transaction or pursued as an alternative to the Reorganization
Transaction in consultation with and subject to the rights of the Term Loan Ad Hoc Group under the
Restructuring Support Agreement and the DIP Lenders under the DIP Facilities (as defined below). The
two types of transactions for which bids will be solicited are:

         “Sale Transaction” meaning, a sale of substantially all of the Company’s assets as provided in the
          Restructuring Support Agreement;
         “Asset Sale Transaction” meaning, the sale of a portion of the Company’s assets other than a Sale
          Transaction consummated on or as soon as is reasonably practicable after the Effective Date;
          provided such sale shall only be conducted with the consent of the Requisite Term Lenders (as
          defined in the Plan); and
Although the Debtors will pursue the Marketing Process in earnest, the Reorganization Transaction will
serve as a backstop and provide the Company the optionality to enter into such other transactions that can
either augment the Reorganization Transaction (such as an Asset Sale Transaction) or, if representing higher
or better value, replace the Reorganization Transaction (such as the Sale Transaction). Further, if during
the Marketing Process the Debtors receive separate bids for certain of their assets that represent higher or
better value for the estate, the Debtors can elect to proceed with such Asset Sale Transaction in conjunction
with either a Reorganization Transaction or a Sale Transaction, as applicable.

In recognition of the Prepetition Term Loan holders’ position as the Debtors’ fulcrum creditors, under the
Restructuring Support Agreement, within five (5) business days following the earlier of (a) the conclusion
of the Company’s Marketing Process and (b) 95 days after the Commencement Date (the earliest such date,
the “Election Date”), holders of at least 662/3% in aggregate principal amount outstanding of the Prepetition
Term Loans (the “Electing Term Lenders”) may deliver a notice (the “Election Notice”) to the Company
stating that the Electing Term Lenders wish to consummate a transaction (the “Elected Transaction”), as
follows: (i) a Reorganization Transaction or (ii) a Sale Transaction, and, if applicable, (iv) in connection
and together with an election of (i) or (ii), any Asset Sale Transaction(s); provided that inclusion of any
such Asset Sale Transaction(s) is not incompatible with the successful consummation of the elected




4
     The signature pages for the Consenting Term Lenders have been removed from Exhibit B.


                                                       7
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                    Main Document
                                              Pg 14 of 577


transaction in (i) or (ii).5 If the Debtors do not proceed with the Elected Transaction, the Consenting Term
Lenders can terminate the Restructuring Support Agreement.

As part of the restructuring contemplated by the Restructuring Support Agreement, the Company refinanced
all of its prepetition warehouse and advance facilities by entering into the DIP Facilities, guaranteed by
DHCP, which provide up to $1.9 billion in liquidity to Ditech Financial and RMS to support their operations
and these Chapter 11 Cases. The DIP Facilities will be paid or refinanced in full in cash under any Elected
Transaction or combination of Elected Transactions.

The Restructuring Support Agreement contemplates the following treatment for certain key classes of
creditors under the Reorganization Transaction6:

         Term Loan Claims. On the Effective Date, the holders of Term Loan Claims will receive their pro
          rata share of new term loans (the “New Term Loan”) under the Amended and Restated Credit
          Facility Agreement in the aggregate principal amount of $400 million and 100% of the New
          Common Stock.

         Second Lien Notes Claims. On the Effective Date, the holders of Second Lien Notes Claims will
          not receive any distribution.

         General Unsecured Claims. On the Effective Date, the holders of General Unsecured Claims will
          not receive any distribution.

         Parent Equity Interests. On the Effective Date, Parent Equity Interests will be extinguished.

         All Priority Non-Tax Claims, Other Secured Claims, Intercompany Claims, and Intercompany
          Interests are Unimpaired under the Plan.

         Following the Effective Date, Reorganized DHCP will adopt a post-restructuring management
          incentive plan (the “Management Incentive Plan”), under which up to 10% of the New Common
          Stock (after taking into account the shares to be issued under the Management Incentive Plan) will
          be reserved for issuance as awards under the Management Incentive Plan. The Management
          Incentive Plan will be included in the Plan Supplement.

Following feedback from the Office of the United States Trustee for Region 2 (the “U.S. Trustee”) and
consultation with the Term Loan Ad Hoc Group, the Plan has been modified to provide that certain borrower
claims (as described below) will not be discharged in a Reorganization Transaction.

The Reorganization Transaction is expected to leave the Company’s businesses intact and its balance sheet
delevered. It is also expected to enhance the Company’s long-term growth prospects and to allow the
Company’s management team to increase its focus on operational performance and value creation. In a
sale scenario, the Plan contemplates that the asset sale proceeds remaining after the payment of
administrative and priority claims will be distributed in accordance with the priority scheme of the Plan.


5
     Although the Restructuring Support Agreement and Election Notice contemplate a master servicing transaction,
     the Debtors and the Consenting Term Lenders have determined that a master servicing transaction will no longer
     be pursued.
6
     The Debtors have determined, in consultation with the Consenting Term Lenders, to remove separate
     classification and treatment of “Go-Forward Trade Claims.” Such claims will be addressed in the
     assumption/rejection process.


                                                         8
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                       Main Document
                                                Pg 15 of 577


The Plan also incorporates a Global Plan Settlement (as defined herein) resolving all issues and objections
that have been, or could be, asserted by the Creditors’ Committee with respect to, among other things,
(i) confirmation of the Amended Joint Chapter 11 Plan of Reorganization of Ditech Holding Corporation
and Its Debtor Affiliates, dated as of April 26, 2019 (ECF No. 469) (the “April 26, 2019 Plan”);7 (ii) the
releases and exculpations contemplated by the Plan; (iii) prospective lien challenges, claims, or causes of
action that might be brought by or on behalf of the Debtors’ Estates; and (iv) the Restructuring Support
Agreement. As described more fully below and set forth in the Plan, the Global Plan Settlement
contemplates a distribution to holders of Allowed Second Lien Claims and General Unsecured Claims, as
a carve out of Term Loan collateral, as follows:

     The holders of General Unsecured Claims shall be paid pursuant to a general unsecured claim recovery
      trust whereby the Debtors and the estates shall transfer assets to the trust free and clear of all liens,
      charges, claims, encumbrances, and interests for the benefits of the holders of Allowed General
      Unsecured Claims.

     Second Lien Noteholders shall be paid pursuant to a second lien recovery cash pool free and clear of
      all liens, charges, claims, encumbrances, and interests for the benefits of the Second Lien Noteholders.

The Global Plan Settlement results from vigorous, arm’s-length negotiation among the Debtors, the Term
Loan Ad Hoc Group and the Creditors’ Committee, with the assistance of their advisors. As a result of the
modifications to the Plan implemented through the Plan, the Creditors’ Committee supports confirmation
of the Plan.

Accomplishing a speedy and efficient resolution of the Chapter 11 Cases is essential to maximizing the
value of the Company. Under the Restructuring Support Agreement and pursuant to the terms of the DIP
Documents, the Debtors are obligated to meet certain milestones. Specifically, the Restructuring Support
Agreement and the DIP Facilities may be terminated if, among other things, the Debtors fail to satisfy the
following milestones:

                          Milestone                                                 Deadline
    File the Plan, Disclosure Statement, and Bidding         March 5, 2019
    Procedures Motion
    Entry of OCB Orders                                      March 21, 2019
    Entry of order approving Bidding Procedures              April 17, 2019
    Entry of Final DIP Order and Cash Management             April 19, 2019
    Order
    Entry of order approving Disclosure Statement            May 10, 2019
    Commence Auction (if necessary)                          June 11, 2019
    Commence Sale and Confirmation Hearing                   June 25, 2019
    Occurrence of Effective Date                             July 9, 2019




7
      For the avoidance of doubt, the Plan supersedes and replaces the April 26, 2019 Plan in its entirety.


                                                            9
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                   Main Document
                                             Pg 16 of 577



  THE DEBTORS AND CREDITORS’ COMMITTEE SUPPORT CONFIRMATION OF THE
  PLAN AND URGE ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN TO
  VOTE TO ACCEPT THE PLAN. THE DEBTORS BELIEVE THAT THE PLAN PROVIDES
  THE HIGHEST AND BEST RECOVERY FOR ALL STAKEHOLDERS.

WHO IS ENTITLED TO VOTE: Under the Bankruptcy Code, only holders of claims or interests in
“impaired” Classes are entitled to vote on the Plan (unless, for reasons discussed in more detail below, such
holders are deemed to reject the Plan pursuant to section 1126(g) of the Bankruptcy Code). Under section
1124 of the Bankruptcy Code, a class of claims or interests is deemed to be “impaired” unless (i) the Plan
leaves unaltered the legal, equitable, and contractual rights to which such claim or interest entitles the holder
thereof or (ii) notwithstanding any legal right to an accelerated payment of such claim or interest, the Plan,
among other things, cures all existing defaults (other than defaults resulting from the occurrence of events
of bankruptcy) and reinstates the maturity of such claim or interest as it existed before the default.

Holders of Claims in Class 3 (Term Loan Claims) are the only Class being solicited under, and the only
Class entitled to vote on, the Plan.

THE PLAN PROVIDES THAT THE HOLDERS OF CLAIMS IN CLASS 3 WHO VOTE TO
ACCEPT THE PLAN, OR WHO ABSTAIN FROM VOTING OR VOTE TO REJECT THE PLAN
BUT DO NOT OPT-OUT OF THE RELEASES CONTAINED IN SECTION 10.6(b) OF THE
PLAN, ARE DEEMED TO HAVE GRANTED THE RELEASES CONTAINED IN SECTION
10.6(b) OF THE PLAN.

The following table summarizes (i) the treatment of Claims and Interests that are classified under the Plan,
(ii) which Classes are impaired by the Plan, (iii) which Class is entitled to vote on the Plan, and (iv) the
estimated recoveries for holders of Claims and Interests in the Reorganization Transaction. The table is
qualified in its entirety by reference to the full text of the Plan. For a more detailed summary of the terms
and provisions of the Plan, see Article V—Summary of Plan below. The Plan constitutes a separate plan
for each Debtor. Each class of Claims and Interests only address claims against or interest in a particular
Debtor. A discussion of the amount of Claims in each Class is set forth in Article II.E.1 hereof.




                                                       10
WEIL:\97028542\2\41703.0010
     19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                            Main Document
                                                      Pg 17 of 577


                                                                                                          Entitled to  Approx.
               Claim or                                                                     Impaired or
Class                                                  Treatment                                           Vote on    Recovery in
             Equity Interest                                                                Unimpaired
                                                                                                           the Plan Reorganization8
 1       Priority Non-Tax Claims   Except to the extent that a holder of an Allowed         Unimpaired No (Presumed      100%
                                   Priority Non-Tax Claim against the Debtors agrees                    to accept)
                                   to a less favorable treatment of such Claim, in full
                                   and final satisfaction of such Allowed Priority Non-
                                   Tax Claim, at the sole option of the Debtors, the
                                   Reorganized Debtors, or the Plan Administrator, as
                                   applicable: (i) each such holder shall receive
                                   payment in Cash in an amount equal to such Claim,
                                   payable on the later of the Effective Date and the
                                   date that is ten (10) Business Days after the date on
                                   which such Priority Non-Tax Claim becomes an
                                   Allowed Priority Non-Tax Claim, or as soon
                                   thereafter as is reasonably practicable; (ii) such
                                   holder’s Allowed Priority Non-Tax Claim shall be
                                   Reinstated; or (iii) such holder shall receive such
                                   other treatment so as to render such holder’s
                                   Allowed Priority Non-Tax Claim Unimpaired.
 2       Other Secured Claims      Except to the extent that a holder of an Allowed         Unimpaired No (Presumed      100%
                                   Other Secured Claim agrees to different treatment,                   to accept)
                                   on the later of the Effective Date and the date that
                                   is ten (10) Business Days after the date such Other
                                   Secured Claim becomes an Allowed Claim, or as
                                   soon thereafter as is reasonably practicable, each
                                   holder of an Allowed Other Secured Claim will
                                   receive, on account of such Allowed Claim, at the
                                   sole option of the Debtors, Reorganized Debtors, or
                                   the Plan Administrator, as applicable: (i) Cash in
                                   an amount equal to the Allowed amount of such
                                   Claim; (ii) Reinstatement of such holder’s Allowed
                                   Other Secured Claim; (iii) such other treatment
                                   sufficient to render such holder’s Allowed Other
                                   Secured Claim Unimpaired; or (iv) return of the
                                   applicable collateral in satisfaction of the Allowed
                                   amount of such Other Secured Claim.
                                   Upon the Effective Date and solely with respect to
                                   the Reorganization Transaction, the National
                                   Founders Facility shall be Reinstated and shall
                                   either be paid in full in Cash on account of the
                                   National Founders Facility Claim or receive such
                                   other treatment as agreed to among the Debtors and
                                   National Founders.
 3       Term Loan Claims9         Except to the extent that a holder of an Allowed           Impaired       Yes         <100%
                                   Term Loan Claim agrees to less favorable
                                   treatment, in full and final satisfaction, settlement,
                                   release, and discharge of, and in exchange for an
                                   Allowed Term Loan Claim, each such holder
                                   thereof shall receive:


     8
           Approximate recovery in a Sale Transaction will be determined by the sale proceeds.
     9
           As discussed in further detail below, the Debtors are presently engaged in the Marketing Process. To ensure that
           the integrity of the Marketing Process is preserved and value is maximized, the expected recoveries for Term
           Loan Claims is not, at this time, being disclosed herein by the Debtors. The Debtors will file, no later than the
           date that the Plan Supplement is filed, the expected recoveries to creditors under the Plan and will serve notice
           thereof on holders of Claims in the Voting Class as promptly as practicable upon filing.


                                                                    11
     WEIL:\97028542\2\41703.0010
     19-10412-jlg         Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37                           Main Document
                                                       Pg 18 of 577


                                                                                                          Entitled to  Approx.
              Claim or                                                                      Impaired or
Class                                                  Treatment                                           Vote on    Recovery in
            Equity Interest                                                                 Unimpaired
                                                                                                           the Plan Reorganization8
                                    (i)       If the Sale Transaction occurs, on the
                                    Effective Date, such holder’s Pro Rata share of Net
                                    Cash Proceeds until all Allowed Term Loan Claims
                                    are satisfied in full in cash. On the Effective Date,
                                    the Prepetition Credit Agreement shall be deemed
                                    cancelled (except as set forth in Section 5.12 of the
                                    Plan).
                                    (ii)      If the Reorganization Transaction occurs,
                                    on the Effective Date, such holder’s Pro Rata share
                                    of (a) term loans under the Amended and Restated
                                    Credit Facility Agreement; (b) 100% of the New
                                    Common Stock; provided, that the New Common
                                    Stock shall be subject to dilution by the
                                    Management Incentive Plan; and (c) if applicable,
                                    the Asset Sale Proceeds. On the Effective Date, the
                                    Prepetition Credit Agreement shall be deemed
                                    cancelled (except as set forth in Section 5.12 of the
                                    Plan) and replaced by the Amended and Restated
                                    Credit Facility Agreement, without the need for any
                                    holder of a Term Loan Claim that does not vote for
                                    the Plan or votes to reject the Plan executing the
                                    Amended and Restated Credit Facility Agreement,
                                    and each Lien, mortgage and security interest that
                                    secures the obligations arising under the Prepetition
                                    Credit Agreement as of the Commencement Date
                                    shall be reaffirmed, ratified and deemed granted by
                                    the Reorganized Debtors to secure all obligations of
                                    the Reorganized Debtors arising under the
                                    Amended and Restated Credit Facility Agreement.
                                   In each case, any Term Loan Deficiency Claims shall
                                   be deemed waived; provided, that holders of Allowed
                                   Term Loan Claims shall be entitled to receive a Pro
                                   Rata share of fifty percent (50%) of the proceeds from
                                   the GUC Recovery Trust Causes of Action in
                                   accordance with the GUC Recovery Trust Agreement.

 4      Second Lien Notes Claims The Second Lien Notes Claims are Allowed                     Impaired    No (Deemed      <1%
                                 pursuant to section 506(a) of the Bankruptcy Code                         to reject)
                                 against the Debtors in the aggregate principal
                                 amount of $253,895,875. Except to the extent that
                                 a holder of an Allowed Second Lien Notes Claim
                                 agrees to less favorable treatment, in full and final
                                 satisfaction, settlement, release, and discharge of,
                                 and in exchange for an Allowed Second Lien Notes
                                 Claim, each such holder thereof shall receive:
                                 (i)       If the Sale Transaction occurs, such
                                 holder’s (x) Pro Rata share of the Second Lien
                                 Recovery Cash Pool; (y) Pro Rata share as between
                                 Allowed Claims in Class 4 and Class 5 of the
                                 Contributed Sale Proceeds; and (z) Pro Rata share
                                 of the Net Cash Proceeds as such holders are
                                 entitled to under applicable nonbankruptcy law
                                 after the Term Loan Claims are satisfied in full in
                                 Cash, until all Allowed Second Lien Notes Claims
                                 are satisfied in full; provided, that distributions on
                                 account of (x) and (y) of this Section 4.4(b)(i) shall



                                                                    12
     WEIL:\97028542\2\41703.0010
     19-10412-jlg           Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37                         Main Document
                                                         Pg 19 of 577


                                                                                                          Entitled to  Approx.
                Claim or                                                                    Impaired or
Class                                                    Treatment                                         Vote on    Recovery in
              Equity Interest                                                               Unimpaired
                                                                                                           the Plan Reorganization8
                                      be subject to the approval and consummation of the
                                      Global Settlement.
                                      (ii)      If the Reorganization Transaction occurs,
                                      such holder’s Pro Rata share of the Second Lien
                                      Recovery Cash Pool; provided, that such
                                      distribution shall be subject to the approval and
                                      consummation of the Global Settlement.
                                      (iii)     If either the Sale Transaction or the
                                      Reorganization Transaction occurs, on the
                                      Effective Date, the Second Lien Notes shall be
                                      deemed cancelled (except as set forth in Section
                                      5.12 hereof) without further action by or order of
                                      the Bankruptcy Court.
 5        General Unsecured Claims Except to the extent that a holder of an Allowed           Impaired    No (Deemed    13-15%10
                                   General Unsecured Claim agrees to less favorable                        to reject)
                                   treatment, in full and final satisfaction, settlement,
                                   release, and discharge of, and in exchange for an
                                   Allowed General Unsecured Claim, each such
                                   holder thereof shall receive:
                                   (i)      If the Sale Transaction occurs, such
                                   holder’s Pro Rata share of (y) the GUC Recovery
                                   Trust Assets; and (z) the Net Cash Proceeds (until
                                   all Allowed General Unsecured Claims are satisfied
                                   in full) after the Term Loan Claims and Second
                                   Lien Notes Claims are satisfied in full in Cash;
                                   provided, that distributions on account of (y) of this
                                   Section 4.5(b)(i) shall be subject to the approval
                                   and consummation of the Global Settlement.
                                   (ii)     If the Reorganization Transaction occurs,
                                   such holder’s Pro Rata share of the GUC Recovery
                                   Trust Assets; provided, that such distribution shall
                                   be subject to the approval and consummation of the
                                   Global Settlement.
 6        Borrower Non-Discharged Except to the extent that a holder of an Allowed            Impaired    No (Deemed     100%
          Claims11                Borrower Non-Discharged Claim agrees to less                             to reject)
                                  favorable treatment, in full and final satisfaction,
                                  settlement, release, and discharge of, and in
                                  exchange for an Allowed Borrower Non-
                                  Discharged Claim, each such holder thereof shall
                                  receive:
                                  (i)      If the Sale Transaction occurs, the same
                                  treatment as Allowed General Unsecured Claims in
                                  accordance with Section 4.5(b) hereof, unless such
                                  Borrower Non-Discharged Claim is assumed by a
                                  purchaser as an assumed liability.         For the
                                  avoidance of doubt, holders of Allowed Borrower
                                  Non-Discharged Claims and holders of Allowed


     10
            Based on the Debtors’ estimates of the Allowed Prepetition General Unsecured Claims. This number is subject
            to change based on the proofs of claim filed in these chapter 11 cases and administered pursuant to the Plan and
            any other changes or developments in these chapter 11 cases.
     11
            The definition and description of Borrower Non-Discharge Claims is set out in Exhibit A-1 to this Disclosure
            Statement.


                                                                      13
     WEIL:\97028542\2\41703.0010
     19-10412-jlg          Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                           Main Document
                                                      Pg 20 of 577


                                                                                                         Entitled to  Approx.
              Claim or                                                                     Impaired or
Class                                                 Treatment                                           Vote on    Recovery in
            Equity Interest                                                                Unimpaired
                                                                                                          the Plan Reorganization8
                                   General Unsecured Claims shall receive
                                   distributions from the GUC Recovery Trust Assets
                                   on a Pro Rata basis.
                                   (ii)      If the Reorganization Transaction occurs,
                                   on or after the Effective Date, as a carve out from
                                   the Term Lenders’ collateral (or the proceeds or
                                   value thereof), holders of Allowed Borrower Non-
                                   Discharged Claims shall be treated in the ordinary
                                   course of business as if the Chapter 11 Cases had
                                   not been commenced, subject to all defenses or
                                   disputes the Debtors and Reorganized Debtors may
                                   assert as to the validity or amount of such Claims,
                                   including as provided in Section 10.9 of the Plan.
 7      Intercompany Claims        On or after the Effective Date, all Intercompany        Unimpaired No (Presumed       N/A
                                   Claims will be adjusted, continued, settled,                        to accept)
                                   reinstated, discharged, or eliminated as determined
                                   by the Debtors, Reorganized Debtors, or Plan
                                   Administrator, as applicable, and the Requisite
                                   Term Lenders, in their respective reasonable
                                   discretion; provided, that if the Sale Transaction
                                   occurs, holders of Intercompany Claims shall not
                                   receive Cash on account of such Intercompany
                                   Claims.
 8      Intercompany Interests     On or after the Effective Date, all Intercompany        Unimpaired No (Presumed       N/A
                                   Interests shall be cancelled, reinstated, or receive                to accept)
                                   such other treatment as determined by the Debtors
                                   or Reorganized Debtors, as applicable, and the
                                   Requisite Term Lenders, in their respective
                                   reasonable discretion; provided, that if the Sale
                                   Transaction occurs, holders of Intercompany
                                   Interests shall not receive Cash on account of such
                                   Intercompany Interests.
 9      Parent Equity Interests    Except to the extent that a holder of Parent Equity       Impaired    No (Deemed      0%
                                   Interests agrees to less favorable treatment, in full                  to reject)
                                   and final satisfaction, settlement, release, and
                                   discharge of, and in exchange for Parent Equity
                                   Interests, each such holder thereof shall receive:
                                   (i)      If the Sale Transaction occurs, (A) on the
                                   Effective Date, all Parent Equity Interests shall be
                                   cancelled and one share of Ditech common stock
                                   (the “Single Share”) shall be issued to the Plan
                                   Administrator to hold in trust as custodian for the
                                   benefit of the former holders of Ditech common
                                   stock and preferred stock consistent with their
                                   former      relative   priority    and     economic
                                   entitlements. The Single Share shall be recorded on
                                   the books and records maintained by the Plan
                                   Administrator. To the extent not previously filed,
                                   on or promptly after the Effective Date, a Form 15
                                   for the purpose of terminating the registration of
                                   Ditech’s common stock and suspending Ditech’s
                                   reporting obligations, as applicable, shall be filed
                                   with the Securities and Exchange Commission to
                                   the extent permitted by applicable law; (B) each
                                   former holder of a Parent Equity Interest (through
                                   their interest in the Single Share, as applicable)


                                                                    14
     WEIL:\97028542\2\41703.0010
      19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                            Main Document
                                                       Pg 21 of 577


                                                                                                           Entitled to  Approx.
              Claim or                                                                       Impaired or
Class                                                   Treatment                                           Vote on    Recovery in
            Equity Interest                                                                  Unimpaired
                                                                                                            the Plan Reorganization8
                                    shall neither receive nor retain any property of the
                                    Estate or direct interest in property of the Estate on
                                    account of such Parent Equity Interests; provided,
                                    that in the event that all Allowed Claims have been
                                    satisfied in full in accordance with the Bankruptcy
                                    Code and the Plan, each former holder of a Parent
                                    Equity Interest may receive its share of any
                                    remaining assets of Ditech consistent with such
                                    holder’s rights of payment existing immediately
                                    prior to the Commencement Date. Unless otherwise
                                    determined by the Plan Administrator, on the date
                                    that Ditech’s Chapter 11 Case is closed in
                                    accordance with Section 5.16 of the Plan, the Single
                                    Share issued on the Effective Date shall be deemed
                                    cancelled and of no further force and effect
                                    provided that such cancellation does not adversely
                                    impact the Debtors’ Estates; (C) the continuing
                                    rights of former holders of Parent Equity Interests
                                    (including through their interest in Single Share or
                                    otherwise) shall be nontransferable except (i) by
                                    operation of law or (ii) for administrative transfers
                                    where the ultimate beneficiary has not changed,
                                    subject to the Plan Administrator’s consent.
                                    (ii)      If the Reorganization Transaction occurs,
                                    on the Effective Date, all Parent Equity Interests
                                    shall be deemed cancelled without further action by
                                    or order of the Bankruptcy Court, and shall be of no
                                    further force and effect, whether surrendered for
                                    cancellation or otherwise.
 10     Subordinated Securities     Holders of Subordinated Securities Claims shall not        Impaired    No (Deemed      0%
        Claims                      receive or retain any property under the Plan on                        to reject)
                                    account of such Subordinated Securities Claims.
                                    On the Effective Date, all Subordinated Securities
                                    Claims shall be deemed cancelled without further
                                    action by or order of the Bankruptcy Court, and
                                    shall be of no further force and effect, whether
                                    surrendered for cancellation or otherwise.



      PLEASE TAKE NOTICE THAT ALL HOLDERS OF GENERAL UNSECURED CLAIMS,
      INCLUDING BORROWERS OF LOANS AND/OR MORTGAGORS OF MORTGAGES
      SERVICED BY THE DEBTORS, THAT HOLD PREPETITION CLAIMS AGAINST ONE OR
      MORE OF THE DEBTORS WILL BE SUBJECT TO THE BAR DATE ORDER. IF YOU HOLD
      SUCH A CLAIM AND DO NOT FILE A PROOF OF CLAIM BY THE GENERAL BAR DATE IN
      ACCORDANCE WITH THE BAR DATE ORDER, YOUR CLAIM MAY BE DISCHARGED AND
      YOU MAY NOT BE ENTITLED TO A RECOVERY, IF ANY, ON SUCH CLAIM PURSUANT TO
      THE PLAN.

      WHERE TO FIND ADDITIONAL INFORMATION: DHCP files annual reports and quarterly
      reports with, and furnishes other information to, the SEC. Copies of any document filed with the
      SEC may be obtained by visiting the SEC website at http://www.sec.gov and performing a search
      under the “Company Filings” link. Each of the following filings is incorporated as if fully set forth
      herein and is part of the Disclosure Statement:



                                                                     15
      WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37          Main Document
                                                  Pg 22 of 577


•     Annual Report on Form 10-K for the fiscal year ended December 31, 2018 filed with the
      SEC on April 16, 2019;

•     Quarterly Report on Form 10-Q for the quarter ended March 31, 2018 filed with the SEC
      on June 6, 2018;

•     Quarterly Report on Form 10-Q for the quarter ended June 30, 2018 filed with the SEC on
      August 9, 2018;

•     Quarterly Report on Form 10-Q for the quarter ended September 30, 2018 filed with the
      SEC on November 14, 2018; and

•     Current Reports on Form 8-K filed with the SEC on October 4, 2018; November 6, 2018;
      December 7, 2018; January 17, 2019; January 24, 2019; February 11, 2019; February 21,
      2019; March 6, 2019; March 26, 2019; April 3, 2019; and April 17, 2019 (other than
      information furnished pursuant to Item 2.02 or 7.01 and any related exhibits of any Form 8-
      K, unless expressly stated otherwise therein).

Any statement contained in a document incorporated or deemed to be incorporated herein by
reference, or contained in this Disclosure Statement, shall be deemed to be modified or superseded
for purposes of this Disclosure Statement to the extent that a statement contained herein or in any
other subsequently dated or filed document which also is or is deemed to be incorporated by reference
herein modifies or supersedes such statement.

You should carefully read the entire Disclosure Statement and the documents incorporated by
reference herein. Financial data included herein as of December 31, 2018 remains subject to the
customary review procedures associated with the completion of the Company’s public reporting
requirements.

                                                 II.
                                  OVERVIEW OF COMPANY’S OPERATIONS

          A.        Debtors’ Business

                    1)        Business Operations

The Debtors’ business was established in 1958 and operated as a captive financing business of Walter
Industries, Inc. (now known as Walter Energy, Inc., “Walter Energy”) purchasing residential mortgage
loans and consumer credit obligations and then securitizing and servicing those to maturity. In 1997,
DHCP’s predecessor, Hanover Capital Mortgage Holdings, Inc., a qualified real estate investment trust,
was incorporated in Maryland. In April 2009, Walter Investment Management LLC spun off from Walter
Energy, merged into Hanover Capital Mortgage Holdings, Inc., changed the newly merged entity’s name
to Walter Investment Management Corp. (“WIMC”), and began operating as an independent, publicly
traded company. After the spin-off, WIMC acquired Marix Servicing LLC, a high-touch specialty
mortgage servicer, in 2010 and acquired GTCS Holdings LLC (“Green Tree”) in 2011, a leading
independent mortgage loan servicer that provided high-touch servicing of GSE, government agency, and
third-party mortgage loans. WIMC subsequently acquired RMS, which resulted in the addition of 330
employees and four offices in three states. As a result of the Green Tree acquisition, WIMC no longer
qualified as a real estate investment trust. As discussed more fully in Article III hereof, WIMC commenced




                                                     16
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                     Main Document
                                               Pg 23 of 577


a chapter 11 case in the United States Bankruptcy Court for the Southern District of New York on November
30, 2017 and emerged from chapter 11 on February 9, 2018 as Ditech Holding Corporation.

The Company’s businesses are comprised of three primary segments: (i) forward mortgage originations;
(ii) forward mortgage servicing; and (iii) reverse mortgage servicing. Following an extensive review and
diligence process, the Company and its advisors determined that certain non-debtor affiliates should not be
included as Debtors in these Chapter 11 Cases because they were either bankruptcy remote entities, inactive,
and/or not obligated on the Company’s funded debt. A description of each of the Debtors and non-Debtor
affiliates and their primary functions is listed below:

              Debtor/Non-Debtor Affiliate                                    Services Provided

                                                      Debtors

                                                            Parent holding company for other Debtors and non-
 Ditech Holding Corporation
                                                            Debtor affiliates.

                                                            As described in further detail below, Ditech
                                                            Financial originates and purchases residential
                                                            mortgage loans that are predominantly sold to
                                                            GSEs and government agencies. Ditech Financial
 Ditech Financial LLC12
                                                            also services a wide array of loans across the credit
                                                            spectrum for its own portfolios as well as for GSEs,
                                                            government agencies, third party securitization
                                                            trusts, and other credit owners.

                                                            As described in further detail below, RMS services
                                                            loans for the Company’s reverse mortgage
                                                            portfolio and subservices loan portfolios on behalf
 Reverse Mortgage Solutions, Inc.                           of third-party credit owners of reverse loans. Its
                                                            subsidiaries also provide real estate owned
                                                            property      asset      management        services,
                                                            securitizations, and technology services.

                                                            A subsidiary of RMS that performs real estate
 REO Management Solutions, LLC
                                                            owned property management services.

                                                            Provides technology services              for     REO
 Mortgage Asset Systems, LLC
                                                            Management Solutions, LLC.

                                                            A licensed insurance agency that performs
                                                            marketing services for a third-party insurance
 DF Insurance Agency LLC                                    business with respect to voluntary insurance
                                                            policies and receives premium-based commissions
                                                            for its services.



12
     As discussed further herein, the Company’s payroll processor, Ceridian drafts the required funds for payroll and
     payroll taxes from the Ditech Financial LLC Citibank account ending in #5011. Intercompany accounting entries
     are created to record the expense and liabilities on the appropriate entity’s books.


                                                         17
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37           Main Document
                                            Pg 24 of 577


                                                  An inactive entity that was formed on May 20,
 Green Tree Credit LLC                            2003 and is the surviving entity of a merger with
                                                  Conseco Finance Credit Corp.

                                                  An intermediate holding company and subsidiary
 Green Tree Credit Solutions LLC
                                                  of Ditech Holding Corporation.

                                                  An inactive entity that is an insurance agency and
 Green Tree Insurance Agency of Nevada, Inc.
                                                  subsidiary of Green Tree Credit Solutions LLC.

                                                  An inactive entity and subsidiary of Green Tree
 Green Tree Investment Holdings III LLC
                                                  Credit Solutions LLC.

 Green Tree Servicing Corp.                       The managing member of Ditech Financial LLC.

 Marix Servicing LLC                              A subsidiary of Ditech Holding Corporation.

                                                  An intermediate holding company and member of
                                                  Ditech Financial LLC, a licensed origination and
 Walter Management Holding Company LLC
                                                  servicing company, and Green Tree Credit LLC, an
                                                  inactive company.

                                                  An intermediate holding company of Reverse
 Walter Reverse Acquisition LLC
                                                  Mortgage Solutions, Inc.

                                       Non-Debtor Affiliates

                                                  A special purpose vehicle that holds rights to
                                                  receive reimbursement of prior and future
 Ditech Agency Advance Depositor LLC
                                                  protective and P&I advances regarding Fannie Mae
                                                  loans under a trust.

                                                  A statutory trust that was formed to fund Fannie
 Ditech Agency Advance Trust
                                                  Mae (GSE) advances.

                                                  A special purpose vehicle that holds rights to
                                                  receive reimbursement of prior and future
 Ditech PLS Advance Depositor LLC
                                                  protective and P&I advances under certain PLS
                                                  securitizations.

                                                  A statutory trust that was formed to fund PLS (non-
 Ditech PLS Advance Trust II
                                                  GSE) advances.

                                                  A special purpose vehicle that holds rights to
                                                  receive reimbursement of prior and future
 Green Tree Advance Receivables III LLC
                                                  protective and P&I advances regarding Fannie Mae
                                                  and Freddie Mac loans.

                                                  An inactive entity that holds interests of Hanover
 Hanover SPC-A, Inc.
                                                  securitizations.



                                                18
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                     Main Document
                                               Pg 25 of 577


 Mid-State, Capital, LLC                                      A bankruptcy remote entity.

 RMS REO BRC, LLC                                           Holds OREO property acquired in foreclosures.

 RMS REO BRC II, LLC                                        Holds OREO property acquired in foreclosures.

 RMS REO CS, LLC                                            Holds OREO property acquired in foreclosures.

                                                            A special purpose vehicle that handles financing of
 RMS 2018-09, LLC
                                                            HECM loans.

 WIMC Real Estate Investment LLC                            An inactive entity.



                         a. Forward Mortgage Origination Business (Ditech Financial)

The Company originates forward mortgage loans and consumer credit transactions exclusively through
Ditech Financial. Virtually all of the loans that Ditech Financial originates are loans eligible for
securitization by government-sponsored enterprises, such as Fannie Mae and Freddie Mac,13 or federally
insured or guaranteed and eligible for Ginnie Mae securitization as mortgage-backed securities (“MBS”).14
Ditech Financial sells substantially all of the mortgage loans it originates into Fannie Mae- and Freddie
Mac-sponsored securitizations or into mortgage pools insured by Ginnie Mae.

Ditech Financial originates or acquires mortgage loans through the following channels:

                         a. Consumer Lending: contacts and solicits (i) consumers within its existing
                            servicing portfolio, and (ii) referrals and leads generated through direct mail,
                            internet, telephone, and general advertising campaigns;

                         b. Correspondent Lending: purchases closed mortgage loans from a network of
                            lenders in the marketplace; and

                         c. Wholesale Lending: originates mortgage loans identified through a network of
                            approved brokers.

In 2018, Ditech Financial originated or purchased over $12.6 billion in mortgage loans. Of these loans
approximately 30% were originated through the consumer lending channel, approximately 6% were
originated through the wholesale lending channel, and approximately 64% were purchased in the
correspondent lending channel. Based on the unpaid principal balance (“UPB”) of the loans originated by

13
     As used herein, “Fannie Mae” means the Federal National Mortgage Association, and “Freddie Mac” means
     the Federal Home Loan Mortgage Corporation. Fannie Mae and Freddie Mac are government-sponsored
     enterprises (each a “GSE” and collectively the “GSEs”) chartered by Congress that buy and securitize mortgage
     loans originated by mortgage lenders, enabling the lenders quick access to liquidity fueled by the market demand
     for residential mortgage backed securities.
14
     As used herein, “Ginnie Mae” means the Government National Mortgage Association. Ginnie Mae is a federal
     corporation within the U.S. Department of Housing and Urban Development (“HUD”), a federal agency, that
     guarantees investors the timely payment of principal and interest on MBS backed by federally insured or
     guaranteed loans, primarily loans insured by the Federal Housing Administration (“FHA”) or guaranteed by the
     Department of Veterans Affairs (“VA”) or the Department of Agriculture (“USDA”).


                                                         19
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                            Pg 26 of 577


Ditech Financial during this time period, approximately 30% were eligible for securitization by Fannie
Mae, approximately 13% were eligible for securitization by Freddie Mac, and approximately 57% were
eligible for private securitization guaranteed by Ginnie Mae. To the extent that Ditech Financial identifies
a loan ineligible for GSE securitization and/or securitization and Ginnie Mae guarantee during its
origination process, it may elect to close and fund such loan as long as it lines up a private buyer for such
loan at the pre-closing stage of the process. Such loans constitute a relatively small percentage of all loans
originated by Ditech Financial.

Ditech Financial’s consumer originations operations offer a range of home purchase and refinance mortgage
options, including fixed and adjustable rate conforming, Ginnie Mae, FHA, VA, USDA, retail installment
financing, and jumbo products. A conforming loan is a mortgage loan that conforms to GSE guidelines,
which include, but are not limited to, limits on loan amount, loan-to-value ratios, debt-to-income ratios, and
minimum credit scores. The mortgage loans that Ditech Financial funds are generally eligible for sale to
GSEs or insured by government agencies.

Ditech Financial underwrites the mortgage loans it originates generally to secondary market standards,
including the standards set by Fannie Mae, Freddie Mac, Ginnie Mae, the FHA, the USDA, the VA, and
jumbo loan investor programs. Loans are reviewed by Ditech Financial’s underwriters in an attempt to
ensure each mortgage loan is documented according to, and its terms comply with, the applicable secondary
market standard. Ditech Financial’s underwriters determine loan eligibility based on specific loan product
requirements, such as loan-to-value, FICO, or maximum loan amount. Third-party diligence tools are
utilized by Ditech Financial’s underwriters to validate data supplied by the potential borrower and to
uncover potential discrepancies. Ditech Financial conducts audits on its underwriters to confirm proper
adherence to its internal guidelines and polices, which audits are in addition to Ditech Financial’s standard
quality control review. These audits are designed to provide an additional layer of internal review in an
attempt to further mitigate quality defects and repurchase risk in the originations process.

Within its correspondent lending channel, Ditech Financial generally purchases the same types of loans that
it originates in its consumer originations channel, although the mix varies among these channels.
Correspondent lenders with which Ditech Financial does business agree to comply with Ditech Financial’s
client guide, which sets forth the terms and conditions for selling loans to Ditech Financial and generally
governs the business relationship. Ditech Financial monitors and attempts to mitigate counterparty risk
related to loans that Ditech Financial acquires through its correspondent lending channel by conducting
quality control reviews of correspondent lenders, reviewing compliance by correspondent lenders with
applicable underwriting standards and Ditech Financial’s client guide, and evaluating the credit worthiness
of correspondent lenders on a periodic basis. In 2018, the Company correspondent lending channel
purchased loans from 452 lenders in the marketplace, of which 38 were associated with approximately half
of Ditech Financial’s purchases.

Within its wholesale lending channel, Ditech Financial originates loans through mortgage brokers. Loans
sourced by mortgage brokers are underwritten and funded by Ditech Financial and generally close in Ditech
Financial’s name. Through the wholesale channel, Ditech Financial generally originates the same types of
loans that it originates in its consumer originations channel, although the mix varies among these channels.
Ditech Financial underwrites and processes all loan applications submitted by the mortgage brokers in a
manner consistent with that described above for the consumer originations channel. Mortgage brokers with
whom Ditech Financial does business agree to comply with its client guide, which sets forth the terms and
conditions for brokering loans to Ditech Financial and generally governs the business relationship. Ditech
Financial monitors and attempts to mitigate counterparty risk related to loans that Ditech Financial
originates through its wholesale lending channel by conducting quality control reviews of mortgage
brokers, reviewing compliance by brokers with applicable underwriting standards and Ditech Financial’s
client guide, and evaluating the credit worthiness of brokers on a periodic basis.


                                                     20
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                               Pg 27 of 577


Ditech Financial’s capital markets group is responsible for pricing loans and managing the interest rate risk
through the time a loan is sold to third parties and managing the risk (which Ditech Financial calls the “pull-
through risk”) that loans Ditech Financial has locked will not be closed and funded in an attempt to
maximize loan sale profitability through Ditech Financial’s various originations channels. The capital
markets group uses models and hedging analysis in an attempt to maximize profitability while minimizing
the risks inherent in the originations business.

Ditech Financial’s originations segment revenue, which is primarily net gains on sales of loans, is impacted
by interest rates and the volume of loans locked and sold. The margins earned by Ditech Financial’s
originations segment are impacted by its cost to originate the loans including underwriting, fulfillment and
lead costs.

As a Fannie Mae- and Freddie Mac-approved seller/servicer of mortgages, Ditech Financial is a party to
certain agreements with each GSE, which agreements generally incorporate the applicable GSE selling and
servicing guidelines (such agreements, together with the addenda and amendments thereto, respectively,
the “Fannie Sales Agreements” and “Freddie Sales Agreements,” and collectively, the “GSE Sales
Agreements”). In general, when Ditech Financial originates a mortgage loan it funds the loan utilizing
borrowings under a master repurchase agreement (“MRA”), pledges the loan as security for such
borrowings, subsequently sells the loans into a GSE-sponsored securitization, and uses the proceeds from
the sale of the mortgage backed securities to repay the borrowings under the MRA.

As a Ginnie Mae issuer, Ditech Financial pools and securitizes certain mortgage loans conforming to the
requirements of the Ginnie Mae Mortgage-Backed Securities Guide and all special announcements,
agreements, and other written communications made by Ginnie Mae to Ditech Financial (collectively, the
“Ginnie Agreements”). The Ginnie Agreements employ a custodial account mechanism whereby the
issuer, such as Ditech Financial, forwards to an eligible document custodian approved by Ginnie Mae all
of the loan documentation. After the pool of mortgages is approved by a Ginnie Mae pool processing agent,
it directs Ditech Financial to issue MBS to third-party investors. In connection with the approval process,
Ditech Financial remits guarantee fees and base servicing fees to Ginnie Mae.

The Ginnie Agreements provide for continuing recourse obligations on Ginnie Mae-approved issuers, such
as Ditech Financial. Specifically, upon the discovery of a defective loan within four months after the
mortgage origination date, the issuer is required either to cure the defect or purchase the loan from the
mortgage pool at the outstanding principal balance (such loans, the “Ginnie Buyouts”).

For the year ended December 31, 2018, Ditech Financial sold mortgage loans of $12.4 billion in UPB,
consisting of approximately (i) $5.4 billion in Fannie Mae/Freddie Mac conventional conforming loans, (ii)
$7.0 billion of Ginnie Mae loans, and (iii) $28.3 million of jumbo and other loans. On average, Ditech
Financial sells or securitizes loans funded through warehouse borrowings in approximately 20 days from
the date of origination. As of December 31, 2018, the total UPB of the warehoused loans held by Ditech
Financial and awaiting securitization was approximately $746.2 million.

                         b. Forward Mortgage Servicing Business

Ditech Financial, a debtor in these Chapter 11 Cases, performs loan servicing of mortgage loans that fall
into two categories: (i) mortgage loans for which Ditech Financial owns the mortgage service rights
(“MSRs”), and (ii) subservicing for third party owners of MSRs. With respect to mortgage loans for which
Ditech Financial owns the MSRs, Ditech Financial performs mortgage servicing primarily in accordance
with Fannie Mae, Freddie Mac, and Ginnie Mae servicing guidelines, as applicable. Ditech Financial
typically originates the mortgage loans associated with such MSRs and sells them into securitization trusts
owned by Fannie Mae or Freddie Mac or into mortgage pools insured by Ginnie Mae. The servicing


                                                      21
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                               Pg 28 of 577


segment also operates complementary businesses including a collections agency that performs collections
of post charge-off deficiency balances for third parties and Ditech Financial. The subservicing contracts
pursuant to which Ditech Financial is retained to subservice mortgage loans generally provide that the
customer, the owner of the subserviced MSR, can terminate Ditech Financial as subservicer with or without
cause. Each such subservicing contract has unique terms establishing the fees that Ditech Financial will be
paid for Ditech Financial’s work under the contract or upon the termination of the contract, if any. The
standards of performance that Ditech Financial is required to meet in servicing the relevant mortgage loans
and the profitability of the subservicing activity may vary among different contracts.

As of December 31, 2018, Ditech Financial serviced approximately 1.4 million residential loans with UPB
of $170.1 billion. Of those, Ditech Financial was the subservicer for 0.7 million accounts with an unpaid
principal loan balance of $104.3 billion. These subserviced accounts represented approximately 58% of its
total servicing portfolio based on unpaid principal loan balance at that date. Ditech Financial’s largest
subservicing customer, New Residential Mortgage LLC (“NRM”), represented approximately 78% of its
total subservicing portfolio and 48% of its total servicing portfolio based on unpaid principal loan balance
on December 31, 2018. The Company’s next largest subservicing customer represented approximately
17% of its total subservicing portfolio based on unpaid principal loan balance on December 31, 2018. For
additional information about the Debtors relationship with NRM, see Article III.C below.

                         c. Reverse Mortgage Servicing Business

RMS, a debtor in these Chapter 11 Cases, primarily focuses on servicing and subservicing reverse mortgage
loans, also known as a home equity conversion mortgage (“HECM”). A HECM is a type of loan that
allows homeowners aged sixty-two (62) or older to borrow money against the equity value of their
homes. Unlike traditional home equity loans, HECMs are non-recourse loans without a fixed term and the
balance increases over time as interest and other fees, such as servicing-related advances, are added to the
borrower’s total obligations. HECMs are insured by the FHA.

A borrower under a HECM does not make monthly mortgage payments—rather, the borrower receives cash
in monthly installments or a lump sum up to a principal limit, which limit is calculated based on, among
other things, the age of the borrower, the appraisal value of the borrower’s home, and the loan interest
rate. Generally, a borrower is obligated to repay the HECM when the borrower no longer uses the home as
his or her principal residence, upon the death of the borrower, if title to the property is transferred, or if the
borrower fails to meet certain requirements of the loan (e.g., paying property taxes, insurance, or
homeowners association fees) or otherwise defaults under the loan.

RMS began originating HECMs in 2010 and exited the origination business effective as of January
2017. Although RMS does not have any reverse loans remaining in its originations pipeline, RMS has
remaining origination-related obligations in connection with the mortgage loans it previously originated,
which obligations consist primarily of funding and securitizing subsequent borrower draws on such
loans. In addition, RMS performs loan servicing for mortgage loans that fall into two
categories: (i) mortgage loans originated by RMS, for which RMS acts as a servicer, and (ii) mortgage
loans owned by third parties, for which RMS acts as a subservicer. Reverse mortgage servicing accounts
for approximately thirteen percent 13% of the Debtors’ revenues. RMS performs mortgage servicing in
accordance with HUD servicing guidelines15 and performs securitization activities in accordance with
Ginnie Mae guidelines. RMS also provides management and disposition services in connection with real


15
     The U.S. Department of Housing and Urban Development servicing guidelines (the “HUD Guide”) is available
     at https://www.hud.gov/programoffices/housing/sfh/hecm. The Ginnie Mae Mortgage-Backed Securities Guide
     (the “Ginnie Mae Guide”) is available at https://www.ginniemae.gov.


                                                       22
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                  Pg 29 of 577


estate owned property (“REO Property”) of the Debtors or third-party reverse mortgage servicers or
investors.

RMS is an issuer of Ginnie Mae-guaranteed HECM Mortgage Backed Securities (“HMBS”) and virtually
all loans RMS originated were sold into HMBS. Under the HMBS program, RMS is required to repurchase
loans from the securitization when the loans reach 98% of the maximum claim amount (which is established
at origination to reflect the value of the property subject to federal limits). Performing repurchased loans
are conveyed to HUD, and a payment is received from HUD typically within a short time of
repurchase. Nonperforming loans are either cured or liquidated through foreclosure and subsequent sale of
REO Property. RMS typically files a claim with HUD for reimbursement of costs associated with
nonperforming loans shortly after such sales occur, or, in any event, no later than approximately six months
after foreclosing and obtaining marketable title on the property.

As of December 31, 2018, RMS serviced or subserviced approximately 88,000 loans with an unpaid
principal balance of $17.1 billion.

                    2)        Employees

As of the Commencement Date, the Debtors employed approximately 2,900 full-time employees, ten (10)
part-time employees, and fifteen (15) temporary employees who perform a variety of critical functions,
including administrative, legal, accounting, finance, and management-related tasks. In addition, the
Debtors rely on services from a supplemental workforce comprised of approximately 1,300 independent
contractors and consultants that provide services related to the Debtors’ operations. Specifically, the
supplemental workforce provides consulting services with respect to financial services, information
technology, claims management, and other shared services.

                    3)        Competition

The Company competes with a number of institutions in the mortgage banking market for both the servicing
and originations businesses as well as in the reverse mortgage and complementary businesses. In the
servicing area, the Company competes with other servicers to acquire MSR and for the right to subservice
mortgages for others. Competitive factors in the servicing business include: a servicer’s scale of operations
and financial strength; a servicer’s access to capital to fund acquisitions of MSR; a servicer’s ability to meet
contractual and regulatory obligations and to achieve favorable performance (e.g., in default management)
relative to other servicers; a servicer’s ability to provide a favorable experience for the borrower; a
servicer’s ability to recapture borrowers as they refinance; and a servicer’s cost to service or subservice. In
the mortgage originations area, the Company competes to refinance or provide new mortgage loans to
borrowers whose mortgages are in the Company’s existing servicing portfolio. In this area, the price and
variety of the Company’s mortgage products are important factors of competition, as is the reputation of
the Company’s servicing business and the quality of the experience the borrower may have had with the
Company’s servicing business. Since mid-2015, the Company’s forward loan origination and servicing
businesses have operated under a single “Ditech” brand. The Company also competes, principally on the
basis of price and process efficiency, to acquire mortgages from correspondent lenders. In the future, the
Company will also increasingly compete on the basis of brand awareness.

Across the Company’s servicing and originations businesses, technology is an important competitive factor.
In particular, the Company believes it will be increasingly important to enable servicing and originations
customers to access the Company’s services through its website and mobile devices.

          B.        Debtors’ Organizational Structure.



                                                      23
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                    Main Document
                                              Pg 30 of 577


DHCP owns, directly or indirectly, 100% of the ownership interest in each of the Debtors and their non-
debtor affiliates. The organizational chart, attached hereto as Exhibit C, illustrates the Debtors’
organizational structure, as of the date hereof.

          C.        Directors and Officers.

The following table sets forth the names of the members of DHCP’s current Board of Directors:

       Name                                   Director Since                      Position
            Thomas F. Marano            February 2018           CEO, President & Chairman of the Board
             David S Ascher             February 2018                          Director
             George M. Awad                June 2016                           Director
              Seth L. Bartlett          February 2018                 Lead Independent Director
            Daniel G. Beltzman          December 2015                          Director
             John R. Brecker            February 2018                          Director
             Neal P. Goldman             January 2017                          Director
            Thomas G. Miglis            February 2018                          Director
            Samuel T. Ramsey            February 2018                          Director


The following table sets forth the names of DHCP’s current executive officers:

           Name                                                        Position
                Thomas F. Marano                                CEO and President
               Gerald A. Lombardo                             Chief Financial Officer
                    John J. Haas                General Counsel, Chief Legal Officer and Secretary
               Alfred W. Young, Jr.                     Chief Risk and Compliance Officer
               Elizabeth F. Monahan                      Chief Human Resources Officer
                  Jeffrey P. Baker                President of Reverse Mortgage Solutions, Inc.


The composition of the board of directors of the reorganized DHCP will be disclosed prior to the entry of
the order confirming the Plan in accordance with section 1129(a)(5) of the Bankruptcy Code.

          D.        Regulation of Company’s Business

The Company’s operations are conducted in the United States and are subject to extensive regulation by
federal, state and local authorities, including the Consumer Financial Protection Bureau (“CFPB”), HUD,
VA, the SEC and various state agencies that license, audit and conduct examinations of the Company’s
mortgage servicing and mortgage originations businesses. The Company is also subject to a variety of
regulatory and contractual obligations imposed by credit owners, investors, insurers, and guarantors of the
mortgages the Company originates and services, including, but not limited to, Fannie Mae, Freddie Mac,
Ginnie Mae, FHFA, USDA, VA, and the FHA. Furthermore, the industry has been under scrutiny by
federal and state regulators over the past several years, and the Company expects this scrutiny to continue.
Laws, rules, regulations, and practices that have been in place for many years may be changed, and new
laws, rules, regulations, and administrative guidance have been, and may continue to be, introduced in order
to address real and perceived problems in the industry’s history. The Company expects to incur ongoing
operational, legal, and system costs in order to comply with these rules and regulations.




                                                           24
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                   Main Document
                                              Pg 31 of 577


For example, the Company is required to comply with federal consumer protection and other laws,
including, but not limited to:

         The Gramm-Leach-Bliley Act and Regulation P, which require initial and periodic communication
          with consumers on privacy matters and the maintenance of privacy matters and the maintenance of
          privacy regarding certain consumer data in the Debtor’s possession.

         The Fair Debt Collection Practices Act, which regulates the timing and content of communications
          on debt collections.

         The Truth in Lending Act, including Home Ownership and Equity Protection Act and Regulation Z,
          which regulate mortgage loan origination activities, require certain disclosures be made to
          mortgagors regarding terms of mortgage financing, regulate certain high-cost mortgages, mandate
          home ownership counseling for mortgage applicants and regulate certain mortgage servicing
          activities.

         The Fair Credit Reporting Act, as amended by the Fair and Accurate Credit Transactions Act, and
          Regulation V, which collectively regulate the use and reporting of information related to the credit
          history of consumers.

         The Equal Credit Opportunity Act and Regulation B, which prohibit discrimination on the basis of
          age, race, and certain other characteristics in the extension of credit and require certain disclosures
          to applicants for credit.

         The Homeowners Protection Act, which requires the cancellation of mortgage insurance once
          certain equity levels are reached.

         The Home Mortgage Disclosure Act and Regulation C, which require reporting of certain public
          loan data.

         The Fair Housing Act and its implementing regulations, which prohibit discrimination in housing
          on the basis of race, sex, national origin, and certain other characteristics.

         The Service members Civil Relief Act, as amended, which provides certain legal protections and
          relief to members of the military.

         The Real Estate Settlement Procedures Act and Regulation X, which govern certain mortgage loan
          origination activities and practices and related disclosures and the actions of servicers related to
          various items, including escrow accounts, servicing transfers, lender-placed insurance, loss
          mitigation, error resolution, and other customer communications.

         Regulation AB under the Securities Act, which requires registration, reporting, and disclosure for
          mortgage-backed securities.

         Certain provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act, which
          among other things, created the CFPB and prohibits unfair, deceptive or abusive acts or practices.

         The Federal Trade Commission Act, the FTC Credit Practices Rules, and the FTC Telemarketing
          Sales Rule, which prohibit unfair and certain related practices.




                                                       25
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 32 of 577


         The Telephone Consumer Protection Act, which restricts telephone solicitations and automatic
          telephone equipment.

         Regulation N, which prohibits certain unfair and deceptive acts and practices related to mortgage
          advertising.

         The Bankruptcy Code and bankruptcy injunctions and stays, which can restrict collection of debts.

         The Secure and Fair Enforcement for Mortgage Licensing Act.

         Various federal flood insurance laws that require the lender and servicer to provide notice and
          ensure appropriate flood insurance is maintained when required.

          E.        Debtors’ Existing Capital Structure

                    1.        Prepetition Indebtedness

The following description is for informational purposes only and is qualified in its entirety by reference to
the documents setting forth the specific terms of such obligations and their respective related agreements.

                    (a)       Prepetition Credit Agreement

As of the Commencement Date, the Debtors have outstanding first lien secured debt obligations in the
aggregate principal amount of approximately $961.4 million, which amount consists of secured term loan
borrowings (the “Prepetition Term Loans”) under the Second Amended and Restated Credit Agreement
(as amended by that certain Amendment No. 1 to Second Amended and Restated Credit Agreement, dated
as of March 29, 2018) among DHCP, each of the other loan parties named therein, Credit Suisse AG,
Cayman Islands Branch, as administrative agent and collateral agent, and other lenders party thereto, dated
as of February 9, 2018 (the “Prepetition Credit Agreement”), plus interest, fees and other expenses arising
thereunder. The Prepetition Credit Agreement is secured by a lien on substantially all the assets of the
Debtors.

                    (b)       Prepetition Second Lien Notes Indenture

As of the Commencement Date, the Debtors have outstanding second lien note obligations consisting of
$253.9 million plus accrued and unpaid interest in aggregate outstanding principal of 9.0% Second Lien
Senior Subordinated PIK Toggle Notes due 2024 issued pursuant to that certain Second Lien Notes
Indenture by and between DHCP (f/k/a WIMC), certain other debtors as guarantors, and Wilmington
Savings Fund Society, FSB, a national banking association, as trustee and collateral agent, dated as of
February 9, 2018 (the “Second Lien Notes Indenture”). The Second Lien Notes Indenture is secured on
a second-lien basis on substantially all the assets of the Debtors.




                                                         26
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                                 Pg 33 of 577


                    (c)       Prepetition Warehouse Facilities

As of the Commencement Date, the Debtors were party to the following agreements with respect to the
following facilities:16

A.        Mortgage Loan Warehouse Facility:

         Amended and Restated Master Repurchase Agreement, dated as of November 18, 2016, between
          Credit Suisse First Boston Mortgage Capital LLC, as administrative agent, Credit Suisse AG, as
          committed buyer, Alpine Securitization Ltd, as a buyer, Barclays Bank PLC, as a buyer and other
          Buyers from time to time, and Ditech Financial LLC, as seller, with a committed capacity level of
          $1 billion (the “Prepetition Forward MRA”), subject to a combined maximum capacity level of
          $1.9 billion together with the Prepetition Reverse MRA, DPAT II Facility, and DAAT Facility
          (each as defined below).

B.        Reverse Mortgage Facilities:

         Second Amended and Restated Master Repurchase Agreement, dated as of November 30, 2017 and
          effective as of December 5, 2018, between Credit Suisse First Boston Mortgage Capital LLC, as
          administrative agent, Credit Suisse AG, as committed buyer, Alpine Securitization Ltd, as a buyer,
          Barclays Bank PLC, as a committed buyer and other Buyers from time to time, and Reverse
          Mortgage Solutions, Inc., as a seller, RMS REO CS, LLC, and RMS REO BRC, LLC, with a
          committed capacity level of $800 million (the “Prepetition Reverse MRA”), subject to a
          combined maximum capacity level of $1.9 billion together with the Prepetition Forward MRA,
          DPAT II Facility, and DAAT Facility; and

         Master Repurchase Agreement, dated April 23, 2018 (as may be amended, restated, supplemented,
          or otherwise modified), between Barclays Bank PLC, as purchaser and agent and Reverse Mortgage
          Solutions, Inc., as seller, with a committed capacity level of $412 million.

         Participation Interest Sale and Contribution Agreement, dated as of October 1, 2018, by and among
          RMS and a non-debtor subsidiary, and the related Note Purchase Agreement of even date therewith,
          between such subsidiary and National Founders LP (together with its affiliates, “National
          Founders” and, such facility, the “National Founders Facility”).

C.        Mortgage Loan Servicing Facilities:

         Ditech PLS Advance Trust II Advance Receivables Backed Notes, Issuable in Series (the “DPAT
          II Notes”) issued pursuant to that certain Indenture between Ditech PLS Advance Trust II (“DPAT
          II”), as issuer, Wells Fargo Bank N.A, as indenture trustee, calculation agent, paying agent and
          securities intermediary, Ditech Financial, as servicer and administrator, and Credit Suisse First
          Boston Mortgage Capital LLC, as administrative agent, dated as of February 9, 2018 and effective
          as of February 12, 2018, with a committed capacity level of $85 million (the “DPAT II Facility”),
          subject to a combined maximum capacity level of $1.9 billion together with the Prepetition Forward
          MRA, Prepetition Reverse MRA, and DAAT Facility; and




16
     As of the Commencement Date, the Debtors were also party to the Prepetition MSFTAs and the Prepetition
     Netting Agreement (each as defined in the DIP Orders).


                                                        27
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 34 of 577



         Ditech Agency Advance Trust Advance Receivables Backed Notes, Issuable in Series (the “DAAT
          Notes”) issued pursuant to that certain Indenture between Ditech Agency Advance Trust
          (“DAAT”), as issuer, Wells Fargo Bank N.A, as indenture trustee, calculation agent, paying agent
          and securities intermediary, Ditech Financial, as servicer and administrator, and Credit Suisse First
          Boston Mortgage Capital LLC, as administrative agent, dated as of February 9, 2018 and effective
          as of February 12, 2018, with a committed capacity level of $465 million (the “DAAT Facility”),
          subject to a combined maximum capacity level of $1.9 billion together with the Prepetition Forward
          MRA, Prepetition Reverse MRA, and DPAT II Facility.

                    (d)       General Unsecured Claims

General Unsecured Claims consist of any Claims against the Debtors (other than any Intercompany Claims)
existing as of the Commencement Date that are neither secured by collateral nor entitled to priority under
the Bankruptcy Code (or any order of the Bankruptcy Court).

                    2.        Equity Ownership

DHCP is a public company that files annual reports with, and furnishes other information to, the SEC. As
of December 31, 2018, 90 million shares of DHCP $0.01 par value common stock had been authorized with
5,328,417 shares of common stock issued and outstanding. As of December 31, 2018, there were 87 record
holders of DCHP’s common stock. As of December 31, 2018, 91,408 shares of mandatorily convertible
preferred stock were issued and outstanding. DHCP’s common stock was delisted from the New York
Stock Exchange on December 1, 2018 and currently trades over-the-counter.

                    3.        Unencumbered Assets

Substantially all of the Debtors’ assets are subject to the secured of the Debtors’ prepetition secured lenders
and the DIP Lenders, with limited carve-outs for de minimis assets and value. The Creditors’ Committee
alleges that there may be significant unencumbered assets of the Debtors or their non-Debtor affiliates
which may inure to the benefit of the General Unsecured Claims in these chapter 11 cases. The Debtors do
not agree with the Creditors’ Committee’s position. The Debtors anticipate that once the Marketing Process
and Liquidation Analysis are finalized, the outcome of that analysis and process will demonstrate that there
remains no expected recovery for General Unsecured Claims on account of unencumbered assets.

Following review of their purported unencumbered assets, the Debtors believe that certain claims of the
Creditors’ Committee with respect to unencumbered assets are speculative and, even if successful, any such
value would nevertheless be exhausted following (i) its application to the costs of these chapter 11 cases
and administrative expenses, and/or (ii) upon accounting for the currently contemplated Restructuring
Transactions and the anticipated General Unsecured Claims against each Debtor on a Debtor-by-Debtor
basis.

For example, in any Restructuring Transaction a significant portion of General Unsecured Claims are
expected to be satisfied as either assumed liabilities or assumed contracts, rendering them Unimpaired.
Additionally, current estimates suggest that the Term Loan Claims will have a significant deficiency claim
(the “Term Loan Deficiency Claim”) in any Restructuring Transaction. The Term Loan Deficiency Claim
may be asserted against each of the Debtors for the full amount of the Term Loan Deficiency Claim;
whereas, the entirety of the Second Lien Notes Claim is payment and lien subordinated to the Term Loan
Deficiency Claim. Accordingly, when accounting on a Debtor-by-Debtor basis, unencumbered value, if
any, is expected to inure almost entirely to the benefit of the Term Loan Deficiency Claim on the Debtors.



                                                         28
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 35 of 577


                    4.        Intercompany Claims

The Debtors have evaluated and determined that there will likely be no recovery to General Unsecured
Claims, and thus, there will likely be no recovery to Intercompany Claims in a sale scenario. Pursuant to a
plan, in a Reorganization Transaction, the Intercompany Claims will likely be either reinstated for
administrative purposes or cancelled so long as such cancellation does not have an adverse effect on the
Debtors but not paid.

                                         III.
               KEY EVENTS LEADING TO COMMENCEMENT OF CHAPTER 11 CASES

          A.        Background and Prior Restructuring

In the beginning of the third quarter of 2016, the Company engaged Houlihan Lokey Capital, Inc. as
investment banker (“Houlihan”) and Weil, Gotshal & Manges LLP as legal counsel (“Weil”) and, on
November 30, 2017, WIMC commenced a prepackaged chapter 11 case (In re Walter Investment
Management Corp., 17-13446 (JLG) (Bankr. S.D.N.Y. Nov. 30, 2017)) (the “WIMC Chapter 11 Case”)
with the Bankruptcy Court to address its overleveraged capital structure. The plan of reorganization in the
WIMC Chapter 11 Case had the overwhelming support of its creditors. In less than two months, WIMC
confirmed its plan of reorganization, eliminating more than $800 million in funded debt. On February 9,
2018, WIMC emerged from the WIMC Chapter 11 Case as Ditech Holding Corporation, and a final decree
was entered closing the WIMC Chapter 11 Case on August 14, 2018. The goal of the WIMC Chapter 11
Case was to deleverage the capital structure sufficiently to enable the reorganized debtor to implement its
business plan. As set out below, due to circumstances largely out of the control of the Debtors, the Company
has faced significant hardships and must again address its capital structure through these Chapter 11 Cases.

          B.        Events Leading to Commencement of these Chapter 11 Cases

In recent years, the Debtors’ business has been impacted by significant operational challenges and industry
trends that have severely constrained its liquidity and ability to implement much needed operational
initiatives. In an effort to address the burden of its overleveraged capital structure—a remnant of its
historical acquisitions—the Company consummated a fully consensual prepackaged chapter 11 plan on
February 8, 2018. Given the significant liquidity and operational headwinds facing the Company in 2019,
it became clear to the Company’s new senior management team that additional relief was needed.

Notwithstanding the Company’s efforts to implement its business plan, which included further cost
reductions, operational enhancements and streamlining of its business, following emergence from the
WIMC Chapter 11 Case, the Company continued to face liquidity and performance challenges that were
more persistent and widespread than anticipated. Coupled with the industry and market factors, these
performance challenges have resulted in less liquidity than projected, making the implementation of key
operational enhancements more difficult, and in certain cases, resulting in their postponement.

In addition, a number of industry factors have caused the Company increased uncertainty with respect to
its future performance, including the projected decrease in total originations, and for reverse mortgages, the
impact of changes in HUD regulations, among other things. The increase in interest rates has also
negatively impacted mortgage originators and servicers generally—the Debtors are no exception. As
interest rates have risen, fewer borrowers are refinancing loans in a higher interest rate environment,
resulting in lower origination volume for the Company.

The Company’s liquidity has also suffered from burdensome interest and amortization obligations on its
corporate debt and tightening of rates from its lending counterparties. In the normal course of business, the


                                                     29
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                             Pg 36 of 577


Company utilizes its mortgage loan servicing advance facilities and master repurchase agreements to
finance, on a short-term basis, mortgage loan related servicing advances, the repurchase of HECMs out of
Ginnie Mae securitization pools, and funding of newly originated mortgage loans. These facilities are
typically subject to annual renewal requirements and typically contain provisions that, in certain
circumstances, prevent the Company from utilizing unused capacity under the facility and/or accelerate the
repayment of amounts under the facility.

The Company’s ability to fund its business operations is a significant factor that affects its liquidity and
ability to operate and grow. The Company is dependent on the ability to secure these types of arrangements
on acceptable terms and to renew, replace or resize existing financing facilities as they expire. Continued
growth in Ginnie Buyouts activity have required the Company to continue to seek additional financing for
Ginnie Buyouts or to otherwise sell or securitize Ginnie Mae buyout assets, and the Company entered into
a number of transactions relating to these types of assets during the past year.

The Company has taken a number of measures to address forecasted reductions in liquidity and compliance
with its various facilities, including entry into amendments under its Prepetition Credit Agreement, the
DAAT Facility, the DPAT II Facility, and each of Ditech Financial’s and RMS’s master repurchase
agreements.

The Company has entered into new agreements or transactions to generate additional liquidity. In April
2018, the Company entered into an additional master repurchase agreement that, as of December 31, 2018,
provides up to $412 million in total capacity, and a minimum of $400 million in committed capacity to fund
the repurchase of certain HECMs and real estate owned from Ginnie Mae securitization pools for a period
of one year. In June 2018, the Company sold a pool of defaulted reverse Ginnie Buyouts owned by the
Company and financed under an existing master repurchase agreement for a sales price of $241.3 million.
The proceeds from the sale were used to repay the related amount financed under the master repurchase
agreement and to fund additional Ginnie Buyouts. The Company continues to service these loans on behalf
of the purchaser under a servicing agreement. In June 2018, the Company agreed to sell to New Penn
Financial additional MSRs relating to mortgage loans having an aggregate unpaid principal balance of
approximately $4.7 billion, and received approximately $56.7 million in cash proceeds. The proceeds from
the sale were used primarily to make mandatory principal payments under the Prepetition Credit
Agreement. In addition, in October 2018, pursuant to the National Founders Facility, the Company
executed a transaction that provided $230 million of additional secured financing for certain HECMs and
owned real estate.

Notwithstanding these liquidity initiatives, the Company still faced scheduled amortization payments of
approximately $110 million in 2019. Accordingly, the Company was at significant risk of receiving a
going-concern qualification from its auditors, which would have triggered a domino effect of defaults and
terminations throughout its corporate debt and working capital facilities. Instead, the Company has sought
to forge a different path with the cooperation of the Term Loan Ad Hoc Group and its major stakeholders—
a path that will lead either to a significantly deleveraged and recapitalized Company through a
Reorganization Transaction or, if it provides higher or better return to creditors, one of the three types of
transactions as contemplated by the Restructuring Support Agreement, consistent with the goals of the
Company’s strategic alternatives review process discussed below.

          C.        Prepetition Marketing Process and Negotiations with Stakeholders

In May 2018, the Company initiated a process to evaluate strategic alternatives to enhance stockholder
value and re-engaged Houlihan and Weil to assist in such process. Subsequently, in October 2018, the
Company engaged AlixPartners, LLP to assist and advise in its contingency planning process,



                                                     30
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                             Pg 37 of 577


acknowledging at that time that it may ultimately become necessary to implement a transaction through an
in-court process.

The Company’s efforts were overseen by the Board of Directors of DHCP and a Special Committee of the
Board (the “Special Committee”), which is composed of four (4) DHCP independent directors. The
Special Committee, with the assistance of Houlihan and Weil, evaluated a range of potential strategic
alternatives, including (i) a sale of the entire Company; (ii) a sale of certain assets and business platforms;
(iii) a merger; or (iv) continuing as a standalone entity.

The Company undertook an extensive marketing effort (the “Prepetition Marketing Process”), including
soliciting interest from thirty-three (33) potentially interested parties including strategic and financial
buyers with the financial and operational wherewithal to complete a transaction. The Company formally
engaged with multiple potential bidders, executing ten (10) confidentiality agreements and providing a
Confidential Information Memorandum, financial projections and data room access to such potential
bidders.

The deadline for interested parties to submit initial bids was July 17, 2018. The Company received four
(4) indications of interest (“IOIs”). Following extensive discussions with the Board, the Special Committee
and its legal and financial advisors, the Company selected three (3) bidders to proceed to a second round of
negotiations and diligence, including onsite management presentations during the last week of July 2018.
Following the management presentations, the Company and its advisors continued to facilitate due
diligence with the remaining bidders in advance of the second round of IOIs. The Company received three
(3) second round IOIs on or about August 21, 2018, two (2) of which were bids for the sale of certain
servicing and reverse assets with subservicing retained by the Company (the “Alternative Bids”) and one
(1) of which was a bid for substantially all of the Company’s net assets as a going concern
(the “All-Company Bid”). Over the course of September and October 2018, the Company and its advisors
engaged in extensive discussions with the final three bidders.

In October 2018, it became clear that (i) the Alternative Bids would require additional capital and liquidity
to fund the restructured business plan and (ii) the proposed valuation levels of the All-Company Bid would
not exceed the outstanding amount of the Company’s Second Lien Notes. As a result, the Company decided
to engage with an ad hoc group of second lien noteholders (the “Second Lien Ad Hoc Group”) to explore
the Company’s strategic alternatives and solicit input with respect to the All-Company Bid and the
Alternative Bids. On October 8, 2018, the Second Lien Ad Hoc Group signed a confidentiality agreement
and began engaging with the Company to evaluate the sale alternatives and develop a competing potential
recapitalization transaction. The Company continued to have periodic discussions with the Second Lien
Ad Hoc Group as it analyzed the sale options and various recapitalization scenarios. In November 2018,
the Second Lien Ad Hoc Group retained Centerview Partners (“Centerview”) and Milbank, Tweed, Hadley
& McCloy LLP (“Milbank”) to assist with its analysis of the potential strategic alternatives and to assist
in preparing a recapitalization transaction proposal supported by the Second Lien Ad Hoc Group.

The Company’s financial and legal advisors engaged with the Second Lien Ad Hoc Group’s advisors to
develop potential viable alternatives to an All-Company Bid. Among other things, the Second Lien Ad
Hoc Group proposed equitizing a portion of the Second Lien Notes and obtaining amortization relief from
the Term Lenders under the Prepetition Credit Agreement (the “Second Lien Proposal”).

In December 2018, the Company engaged in parallel discussions with an ad hoc group of prepetition
secured term loan lenders (the “Term Loan Ad Hoc Group”) to discuss the Prepetition Marketing Process
and the Second Lien Proposal. The Term Loan Ad Hoc Group retained FTI Consulting (“FTI”) and
Kirkland & Ellis LLP (“Kirkland”) as its advisors. The Debtors and their advisors held in-person meetings



                                                      31
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                             Pg 38 of 577


in December 2018 with each of the Term Loan Ad Hoc Group and the Second Lien Ad Hoc Group and
their respective advisors to discuss strategic alternatives, including analyzing the All-Company Bid.

Despite extensive negotiations with the bidder who submitted the All-Company Bid, such bidder ultimately
rescinded the All-Company Bid in late December 2018, immediately after the Company had utilized the
grace period with respect to its Second Lien Notes (explained in more detail below). Following such
rescission, the Company re-engaged a previous bidder in connection with a potential bid for substantially
all of the Company’s assets. After several weeks of negotiations with such bidder, and after consultation
with the Term Loan Ad Hoc Group and its advisors, the Company ultimately decided not to pursue the sale
transaction.

In early January 2019, the Term Loan Ad Hoc Group submitted a proposal for a recapitalization transaction,
pursuant to which a portion of the Prepetition Term Loan would be equitized and incremental liquidity
would be provided through, among other things, a new revolving credit facility and a reduction in scheduled
amortization payments. Shortly thereafter, the Second Lien Ad Hoc Group submitted a revised Second
Lien Proposal. Over the course of several weeks, the Company, with the assistance of its financial and
legal advisors, engaged in extensive discussions with the Term Loan Ad Hoc Group and the Second Lien
Ad Hoc Group regarding the competing recapitalization transactions proposed by such parties. Following
extensive diligence and numerous meetings with the Company’s management and advisors, the advisors to
the Term Loan Ad Hoc Group provided the Company with a proposal for the recapitalization of the
Company. As a precondition to seeking the approval of the Board for such terms, the Company agreed
with the Term Loan Ad Hoc Group to share the proposal with certain of the Company’s key counterparties,
including NRM.

Notwithstanding the Debtors’ good faith efforts to cooperate with NRM throughout the Company’s
strategic alternatives review process, NRM asserted that it had the right to issue a termination notice based
on the occurrence of certain alleged termination events under its Subservicing Agreement with the
Company, dated August 8, 2016 (as amended) (the “Subservicing Agreement”) while simultaneously
participating as a bidder in the Company’s sale process. Ultimately, on January 17, 2019—the morning
after the Company shared with NRM a recapitalization proposal from the Term Loan Ad Hoc Group—
NRM issued a notice purporting to terminate the Subservicing Agreement and directing the Company to
remit certain transfer fees and costs to NRM in accordance with the terms of the Subservicing Agreement
(“Termination Notice”). On January 23 and 29, 2019, NRM sent additional letters to the Company which
purported to confirm the Termination Notice and to identify certain additional termination events. The
Debtors have disputed NRM’s basis for termination and intend to explore all legal remedies against NRM
in connection with the timing and issuance of the Termination Notice. The Debtors are, however,
cooperating with NRM to transition the servicing of the loans under the Subservicing Agreement. NRM
asserts that the Termination Notice was properly issued, based on the occurrence of certain alleged
termination events and was effective to terminate the Subservicing Agreement. The Debtors, NRM and its
parent company, New Residential Investment Corp., have each reserved all rights and remedies with respect
to the Subservicing Agreement and the purported termination thereof.

          D.        Utilization of Grace Period, Forbearance, and Expiration of Certain Warehouse
                    Facilities

On December 17, 2018, the Company elected not to make the approximately $9 million cash interest
payment (the “Interest Payment”) due and payable on December 17, 2018 with respect to the Company’s
outstanding Second Lien Notes and entered the 30-day grace period. Although the Company had sufficient
liquidity to make the Interest Payment, the Company elected not to make the payment as discussions were
still ongoing with various stakeholders regarding the Company’s strategic alternatives. The Company’s
failure to make the Interest Payment within thirty days after it was due and payable constitutes an “event


                                                     32
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                             Pg 39 of 577


of default” under the Second Lien Notes Indenture. As active discussions were still ongoing, the Board
determined that the Company would not make the Interest Payment prior to the expiration of the grace
period, even though it had sufficient liquidity to do so, resulting in an event of default under the Second
Lien Notes Indenture. An event of default under the Indenture also constitutes an “event of default” under
the Prepetition Credit Agreement and certain of the Company’s warehouse facility agreements (the
“Warehouse Facility Agreements”), among others.

On January 16, 2019, the Company and, as applicable, certain of its subsidiaries, entered into forbearance
agreements (each a “Forbearance Agreement” and collectively the “Forbearance Agreements”) with (i)
certain holders of greater than 75% of the aggregate principal amount of the outstanding Second Lien Notes
(the “Notes Forbearing Parties”), (ii) certain lenders holding greater than 50% of the sum of (a) the Term
Loans outstanding, (b) letter of credit exposure, and (c) unused commitments under the Prepetition Credit
Agreement at such time and the administrative agent and collateral agent under the Prepetition Credit
Agreement (collectively, the “Credit Agreement Forbearing Parties”), and (iii) the requisite buyers and
variable funding noteholders, as applicable, under the Warehouse Facility Agreements (collectively, the
“Warehouse Lenders Forbearing Parties”).

Pursuant to the Forbearance Agreements, subject to certain terms and conditions, the Notes Forbearing
Parties, Credit Agreement Forbearing Parties and Warehouse Lenders Forbearing Parties agreed to
temporarily forbear from the exercise of any rights or remedies they may have in respect of the
aforementioned events of default or other defaults or events of default arising out of or in connection
therewith.

The deadline of the Forbearance Agreements was tied to the maturity date of certain of the Company’s
repurchase loan agreements with the Warehouse Lenders Forbearing Parties. Without a viable
recapitalization of the Company in hand, the Warehouse Lenders Forbearing Parties were not in a position
to commit to a significant extension of their facilities with the Company. As noted above, these facilities
are critical to the Company’s ordinary course of business operations. Accordingly, the Company focused
instead on obtaining the DIP Facilities to refinance such obligations, and will, during the Marketing Process,
continue to seek commitments for post-emergence facilities.

Before the termination of the Forbearance Agreements on February 8, 2019, the Company entered into new
forbearance agreements with the Credit Agreement Forbearing Parties and the Warehouse Lenders
Forbearing Parties (the “Forbearance Extension”). The Forbearance Extension was scheduled to
terminate on February 11, 2019.

                                             IV.
                               OVERVIEW OF THE CHAPTER 11 CASES

          A.        Commencement of Chapter 11 Cases and First-Day Motions

On February 11, 2019, the Debtors commenced the Chapter 11 Cases. The Debtors continue to manage
their estates as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. To
that end, the Debtors filed various motions seeking relief from the Bankruptcy Court to promote a seamless
transition between the Debtors’ prepetition and postpetition business operations, facilitate a smooth
restructuring through the Chapter 11 Cases, and minimize any disruptions to the Debtors’ operations (the
“First Day Motions”). At the second day hearing held on March 14, 2019, the Bankruptcy Court granted
substantially all of the relief requested in the First Day Motions on a final basis and entered various final
orders authorizing the Debtors to, among other things:

         Continue paying employee wages and benefits (ECF No. 207);


                                                     33
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                 Pg 40 of 577


         Continue insurance programs and the workers’ compensation program, the processing of workers’
          compensation claims, and continue the Debtors’ surety bond program (ECF No. 205);

         Continue to pay all taxes, fees, and similar charges and assessments, whether arising prepetition
          or postpetition, to the appropriate taxing, regulatory, or other governmental authority in the
          ordinary course (ECF No. 230);

         Establish procedures for utility companies to request adequate assurance of payment and to
          prohibit utility companies from altering or discontinuing services (ECF No. 128); and

         Continue to conduct their forward and reverse mortgage businesses in the ordinary course, as
          discussed in more detail below in Section 2 (ECF Nos. 224 and 229).

The Debtors’ request to continue to use their cash management system, bank accounts, and business forms
and to obtain debtor-in-possession financing have been approved on a final basis (ECF No. 478). The
Debtors’ motion to continue to use their cash collateral has been approved on an interim basis (ECF No.
53), and in accordance with the Global Settlement, the Creditors’ Committee objections to entry of a final
order for use of cash collateral will be resolved and the use of cash collateral will be authorized on a final
basis.

                    1.        DIP Facilities and Cash Collateral

                    (a)       DIP Facilities:

To address the working capital needs of the Debtors and support the transactions contemplated by the
Restructuring Support Agreement, the Debtors filed a motion (the “DIP Motion”) (ECF No. 26) to enter
into the DIP Facilities, which provide the Debtors’ two primary operating entities, Ditech Financial and
RMS, as applicable, (a) up to $1.9 billion in warehouse financing under three master repurchase agreements
and two advance facilities and (b) access to $1.9 billion in hedging capacity under certain master securities
forward transaction agreements and related netting agreement (collectively, the “DIP Facilities”). The DIP
Facilities will ensure that the Company’s financing needs will continue to be met and access to such
financing will not be abruptly interrupted. The interim order granting the relief requested in the DIP Motion
can be found at ECF No. 53 (“Interim DIP Order”), and the final order granting the relief request in the
DIP Motion with respect to the DIP Facilities can be found at ECF No. 422 (the “Final DIP Order”).

The DIP Facilities provide the Debtors with the flexibility to use the commitment amount in the manner
that best suits their capital needs. Specifically, during the Chapter 11 Cases, (i) up to $650 million will be
available to fund Ditech Financial’s origination business, (ii) up to $1.0 billion will be available to RMS,
and (iii) up to $250 million will be available to finance the advance receivables related to Ditech Financial’s
servicing activities. In addition, the lenders under the DIP Facilities will provide Ditech Financial up to
$1.9 billion in trading capacity to hedge its interest rate exposure with respect to the loans in its origination
pipeline, as well as those loans that will be subject to repurchase obligations with the DIP Facilities lenders
prior to being securitized.

                    (b)       Cash Collateral

In addition, the Debtors are authorized, on an interim basis, to consensually use the cash collateral of the
Prepetition Term Lenders for the duration of the Chapter 11 Cases. In exchange, the Debtors are providing
the Prepetition Term Lenders, with the consent of the Prepetition Administrative Agent, acting at the
direction of the Required Term Lenders with the following:



                                                       34
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 41 of 577


Adequate Protection Lien. The Prepetition Administrative Agent (on behalf of itself and the Prepetition
Term Lenders) shall receive a replacement security interest in and lien on the same property of the Debtors
on which the Prepetition Administrative Agent has a perfected, first-priority security interest and lien prior
to the Commencement Date pursuant to the Prepetition Credit Agreement and related security documents,
whether arising prepetition or postpetition of any nature whatsoever, which liens and security interests shall
be subordinate only to Permitted Liens (as defined in the Prepetition Credit Agreement) to the extent any
such Permitted Liens are senior in priority under applicable non-bankruptcy law to the liens securing the
obligations under the Prepetition Credit Agreement, and a customary professional fee “carve-out” in an
amount to be agreed upon by the Company and the Requisite Term Lenders (the “Carve Out”). The
adequate protection liens shall not be (i) subject, or junior to, any lien or security interest that is avoided
and preserved for the benefit of the Debtors’ estates under section 551 of the Bankruptcy Code or (ii)
subordinated to or made pari passu with any other lien or security interest, whether under section 364(d)
of the Bankruptcy Code or otherwise, except as expressly provided in the interim and final orders
(collectively, the “DIP Orders”).
507(b) Claim. The Prepetition Administrative Agent (on behalf of itself and the Prepetition Term Lenders)
shall receive an administrative expense claim pursuant to Bankruptcy Code section 507(b), subject to the
Carve Out and the priorities set out in the DIP Facilities.
Adequate Protection Payments. The Debtors’ prompt payment of, whether incurred prior to or following
the Commencement Date, all reasonable fees and expenses of the Prepetition Administrative Agent (in
accordance with the Prepetition Credit Agreement, including, without limitation, the reasonable fees, costs,
and expenses of Davis Polk & Wardwell LLP, as counsel to the Prepetition Administrative Agent) and the
Term Loan Ad Hoc Group.
Financial Reporting. The Debtors will, until the Effective Date, continue to provide the Term Loan Ad Hoc
Group and the Prepetition Administrative Agent, and their advisors, financial and other reporting on a
monthly basis in a form and substance reasonably acceptable to them.
                    (c)       National Founders Facility

The Debtors are also providing, among other things, the following adequate protection to National
Founders, the Debtors’ existing lender under the National Founder Facility, including:

                 Reimbursement of reasonable and documented fees and expenses of National Founders;

                 Covenant by RMS to perform under the existing servicing agreement, and stipulation and
                  agreement by Debtors that any Claim for actual damages arising from RMS’s failure to
                  perform or otherwise breach the existing servicing agreement shall constitute superpriority
                  Administrative Expense Claims against RMS, subject to subordination as expressly
                  provided in the DIP Orders; and

                 Superpriority administrative claim against RMS for all draws on advance account funds,
                  which Claims shall be subordinated in priority and payment to the DIP Lender’s
                  superpriority Claims.

In exchange for the adequate protection provided to National Founders, the Debtors received assurances
for the continuation of the National Founders Facility and the continued use of National Founders’ cash
collateral for the duration of these Chapter 11 Cases, as well as assurances that National Founders will not
declare an event of default or servicer termination event as a result of the commencement of the Chapter
11 Cases or the insolvency of RMS.




                                                           35
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                    Main Document
                                                Pg 42 of 577


                    2.        Operations in the Ordinary Course for Ditech Financial and RMS

To avoid any disruption to their business operations, the Debtors have obtained final relief to continue to
conduct their forward and reverse mortgage businesses in the ordinary course (the “Final OCB Orders”)
(ECF Nos. 224 and 229). As discussed above, RMS no longer originates reverse mortgage loans, but it has
remaining origination-related obligations in connection with the mortgage loans it previously originated,
which obligations consist primarily of funding and securitizing subsequent borrower draws on such loans.
The Debtors will also continue to comply with their obligations to Fannie Mae, Freddie Mac, and Ginnie
Mae, and to continue their securitization activities and servicing businesses in the ordinary course to avoid
disruption and uncertainty in the market. As part of this relief, the Debtors have agreed to provide Fannie
Mae, Freddie Mac, and Ginnie Mae certain undertakings for assurance of performance of the obligations
(“Operating Undertakings”) and to seek Bankruptcy Court approval of the Operating Undertakings.17

          B.        Procedural Motions and Retention of Professionals

The Debtors have also filed several other motions that are common to chapter 11 proceedings of similar
size and complexity as the Chapter 11 Cases, including applications to retain various professionals to assist
the Debtors in the Chapter 11 Cases. The Bankruptcy Court granted substantially all of the relief requested
in such motions and entered various orders with respect to such relief.

          C.        KEIP Motion

On April 18, 2019, the Court approved a motion (the “KEIP Motion”) seeking authority to implement a
key employee incentive program as modified (the “Proposed KEIP”) (ECF No. 228) and letter to the
Bankruptcy Court (ECF No. 417). Under the Proposed KEIP, thirty-one (31) of the Debtors’ key employees
(collectively, the “KEIP Participants”), who are largely responsible for the continuity of the Debtors’ day-
to-day operations, will be eligible to collectively receive up to $2.5 million. In the event of a Sale (as
defined in the KEIP Motion), KEIP Participants will remain eligible to receive the first $2.5 million of any
award granted under the Proposed KEIP subject to meeting certain performance metrics. In addition, under
the Proposed KEIP, a subset of KEIP Participants (twelve (12) key employees) will be entitled to an
incremental award tied directly to the recoveries for the Term Lenders in recognition of their integral role
and ability to drive value in the Marketing Process.

          D.        Lease Rejection Motion

On February 11, 2019, the Debtors filed with the Bankruptcy Court a motion (ECF No. 6) seeking authority
to (i) reject certain unexpired leases of nonresidential real property and related subleases in (a) St. Paul,
Minnesota; Houston, Texas; and Maryland Heights, Missouri as of the Commencement Date and (b) Fort
Worth, Texas; Irving, Texas; and Palm Beach Gardens, Florida as of February 28, 2019; and (ii) abandon
certain property in connection therewith. The Bankruptcy Court granted this motion at the second day
hearing held on March 14, 2019 (ECF No. 204).

On March 28, 2019, the Debtors filed with the Bankruptcy Court a motion (ECF No. 320) seeking authority
to (i) reject a certain unexpired lease of nonresidential real property in Rapid City, South Dakota as of April
5, 2019 and (ii) abandon certain property in connection therewith. The Bankruptcy Court granted this
motion at the hearing held on April 11, 2019 (ECF No. 481).


17
     Ginnie Mae sent a Notice of Violation on February 8, 2019 and stated that it would forbear from taking any action
     for 125 days through June 13, 2019. On April 10, 2019, Ginnie Mae extended the forbearance period by thirty
     (30) days through July 13, 2019.


                                                         36
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                             Pg 43 of 577


          E.        Bar Date

On February 22, 2019, the Bankruptcy Court entered an order, which, among other things,
(i) established April 1, 2019, at 5:00 p.m., prevailing Eastern Time, as the deadline for all non-governmental
units (as defined in section 101(27) of the Bankruptcy Code) to file proofs of claim in the Chapter 11 Cases
(the “General Bar Date”); (ii) established August 10, 2019, at 5:00 p.m., prevailing Eastern Time, as the
deadline for all governmental units (as defined in section 101(27) of the Bankruptcy Code) to file proofs of
claim in the Chapter 11 Cases (the “Governmental Bar Date”); (iii) established the later of (a) the General
Bar Date or the Governmental Bar Date, as applicable, and (b) 5:00 p.m., prevailing Eastern Time, on the
date that is thirty (30) days from the date on which the Debtors provide notice of a previously unfiled
Schedule or an amendment or supplement to the Schedule as the deadline by which persons or entities
affected by such filing, amendment, or supplement must file proofs of claim in the Chapter 11 Cases; and
(iv) established the later of (y) the General Bar Date or the Governmental Bar Date, as applicable, and
(z) 5:00 p.m., prevailing Eastern Time, on the date that is thirty (30) days following the service of an order
approving rejection of any executory contract or unexpired lease of the Debtors as the deadline by which
persons or entities asserting claims resulting from such rejection must file proofs of claim in the Chapter
11 Cases.

On March 27, 2019, the Bankruptcy Court entered an order which extended the General Bar Date to April
25, 2019, at 5:00 p.m., prevailing Eastern Time (ECF No. 272).

On May 2, 2019, the Bankruptcy Court entered an order further extending the General Bar Date to June 3,
2019 at 5:00 p.m., prevailing Eastern Time for consumer borrowers (i.e., individual borrowers whose home
mortgage loans (including reverse mortgages) are or were originated, serviced, or owned by one or more
of the Debtors) (ECF No. 496).

          F.        Appointment of the Creditors’ Committee

On February 27, 2019, the Official Committee of Unsecured Creditors (the “Creditors’ Committee”) was
appointed by the U.S. Trustee pursuant to section 1102 of the Bankruptcy Code to represent the interests of
unsecured creditors in the Chapter 11 Cases (ECF No. 127).

The members of the Creditors’ Committee are Safeguard Properties Management, LLC, Wilmington
Savings Fund Society, FSB, Lee Kamimura, ISGN Solutions, Inc., Black Knight Financial Technology
Solutions, LLC, Cognizant Technology Solutions, and Deutsche Bank National Trust Company as RMBS
Trustee.

The Creditors’ Committee retained Pachulski Stang Ziehl & Jones LLP and Rich Michaelson Magaliff,
LLP as its attorneys and Goldin Associates, LLC as its financial advisor. On April 22, 2019, the U.S.
Trustee appointed two additional members to the Creditors’ Committee: Stephen Kulzyck and Sarah White
and Jose Martinez. Subsequently, these two (2) individuals resigned from the Creditors’ Committee.

          G.        Appointment of the Consumer Creditors’ Committee

On May 2, 2019, the Official Committee of Consumer Creditors (the “Consumer Creditors’ Committee”)
was appointed by the U.S. Trustee pursuant to section 1102(a) of the Bankruptcy Code to represent the
interests of consumer creditors in the Chapter 11 Cases (ECF No. 498). The Creditors’ Committee did not
oppose the appointment of the Consumer Creditors’ Committee in these Chapter 11 Cases.

The members of the Consumer Creditors’ Committee are Stephen Kulzyck, Jose Martinez, LeRon Harris,
Melinda Hopkins, and D.C. Randall. Four of the five members are represented by counsel for non-profit


                                                     37
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                             Pg 44 of 577


legal services organizations or legal aid entities. On May 6, 2019, the Consumer Creditors’ Committee
retained Quinn Emanuel Urquhart & Sullivan, LLP as its attorneys.

On May 8, 2019, the Debtors filed the Motion of Debtors for Entry of an Order (I) Disbanding the Official
Committee of Consumer Creditors Appointed by the U.S. Trustee or, Alternatively, (II) Limiting the Scope
of such Committee and Capping the Fees and Expenses which may be Incurred by such Committee (ECF
No. 522). The motion will be heard by the Bankruptcy Court on May 14, 2019 at 11:00 a.m. prevailing
Eastern Time.

          H.        Consumer Creditors’ Committee’s Position With Regard to Treatment of
                    Consumer Borrowers’ Claims in the Sale Process and Under the Plan

The Consumer Creditors’ Committee has requested that the Debtors include the following language in this
Disclosure Statement; however, its inclusion should not be conceived as, nor is it, an endorsement by the
Debtors of the position of the Consumer Creditors’ Committee.

Upon retaining counsel, the Consumer Creditors’ Committee immediately engaged in discussions with the
Debtors regarding its concerns about the treatment of consumer creditors under the Plan and the consumer-
related disclosures in the Disclosure Statement. The Consumer Creditors’ Committee represents the
interests of all consumer creditors in these cases who have claims against the Debtors. Such claims include
affirmative claims for violation of state and federal laws, claims on account of misstated and inflated
accounts, and other claims in connection with their mortgages in which the Debtors hold an interest
(including ownership, servicing interests, or otherwise) and may be subject to the sale contemplated by the
Plan. The Consumer Creditors’ Committee’s position is that the proposed Plan cannot be confirmed unless
claims held by consumer borrowers in connection with their mortgages (both against any of the Debtors
and any non-debtor third parties) are fully preserved, and may be brought against any purchaser of the
Debtors’ assets associated with such claims.

Specifically, the Consumer Creditors’ Committee agrees with the U.S. Trustee’s position that section
363(o) of the Bankruptcy Code prohibits a free and clear sale of any interests associated with the consumer
creditor claims, that such a sale cannot be effectuated without preserving the consumer creditors’ claims
and defenses, and that any purchaser of assets must be subject to such claims and defenses. And even
notwithstanding the application of section 363(o), the Consumer Creditors’ Committee maintains that any
reorganization transaction or sale (whether through a Plan or otherwise) cannot ratify the validity,
authenticity, or accuracy of any borrower account records, and any Plan must preserve consumer creditors’
rights to challenge misstated amounts under their accounts. Under section 541 of the Bankruptcy Code, for
example, the Debtors cannot include in any sale, under the Plan or otherwise, assets that are not property
of the estate. Insofar as a sale under the Plan purports to include amounts due that are inappropriately
misstated or inflated and to which the Debtors do not have a legal or equitable interest, such a sale should
be denied by this Court.

The Consumer Creditors’ Committee also submits that notwithstanding any proposed free and clear sale,
discharge, or release granted under the Plan, the Plan cannot discharge any setoff claims or recoupment
rights or other defenses of the consumer creditors and cannot effectuate any sale free and clear of such
setoff rights or recoupment rights or other defenses. Such rights include the right to commence litigation,
or to file counterclaims or cross-claims, on account of claims asserting statutory and/or common law claims
contesting the status of their account, application of payments, escrow accounting (including
disbursements), or disputing any fees, charges, expenses, corporate advances of any nature, and seeking
compensation for all damages and attorneys’ fees that would otherwise be recoverable.




                                                    38
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 45 of 577


Moreover, the Consumer Creditors’ Committee questions the legal basis for certain Final OCB Orders
entered in these chapter 11 cases that appear to suggest that the automatic stay applies to any rights of
recoupment of any of the consumer borrowers (including, purportedly, counterclaims or cross-claims that
arise under the same transaction as the amounts owed by the consumer borrower to the Debtors). In the
Consumer Creditors’ Committee’s view, these orders, through their vague and restrictive language and
improper application of the automatic stay to recoupment rights (which include, among other things, the
right to file a counterclaim for affirmative relief or to recover legal fees that arise from defending a
foreclosure action or correcting a misstated and inflated account) have caused significant confusion among
the Consumer Creditors’ Committee’s constituents. As such, the Consumer Creditors’ Committee is
considering a motion for reconsideration of the Final OCB Orders to ensure that the automatic stay applies
only to the extent appropriate under the Bankruptcy Code. The Debtors will oppose any such motion.

Finally, the Consumer Committee is concerned that notice to consumer borrowers in these cases has been
inadequate and, as such, consumer borrowers’ claims cannot be discharged under any Plan under
established Second Circuit law. In addition to the above concerns, the Consumer Creditors’ Committee
reserves its rights to object to the Plan on any other basis, including any purported release of any consumer
creditor claims or defenses against any non-debtors parties, including any purchaser of any of the Debtors’
assets.

The Consumer Creditors’ Committee intends to participate constructively in these chapter 11 proceedings
to protect these consumer creditor rights, and hopes to have the Debtors’ cooperation, including honoring
the Consumer Creditors’ Committee’s rights to the same information as the Creditors’ Committee and other
parties in interest with regard to the sale of the Debtors’ assets. Access to this information is vital for the
Consumer Creditors’ Committee to appropriately evaluate the effect of any sale on consumer rights and to
potentially resolve issues related to any such sale with the Debtors.

          I.        Statements and Schedules, and Rule 2015.3 Financial Reports

On March 27, 2019, the Debtors each filed their schedules of assets and liabilities and statements of
financial affairs (collectively, the “Schedules”) (ECF Nos. 286–313). The Schedules and Statements, as
amended will be incorporated into the Disclosure Statement by reference. The Debtors intend to file a Rule
2015.3 financial report by May 9, 2019.

          J.        Litigation Matters

In the ordinary course of business, the Debtors are defendants in, or parties to, pending and threatened legal
actions and proceedings, including actions brought on behalf of various classes of claimants. Many of these
actions and proceedings are based on alleged violations of consumer protection laws governing the
Company’s servicing and origination activities, and in certain instances, claims for substantial monetary
damages are asserted against the Company. The Company is also subject to regulatory and governmental
examinations, information requests and subpoenas, inquiries, investigations, and threatened legal actions
and proceedings. In connection with formal and informal inquiries, the Company receives numerous
requests in connection with various aspects of the Company’s activities.

                    1.        Courtney Elkin, et al. vs. Walter Investment Management Corp., et al.

A federal securities fraud complaint was filed against the Company, George M. Awad, Denmar J. Dixon,
Anthony N. Renzi, and Gary L. Tillett on March 16, 2017. The case, captioned Courtney Elkin, et al. vs.
Walter Investment Management Corp., et al., Case No. 2:17-cv-02025-JCJ, is pending in the Eastern
District of Pennsylvania. An amended complaint was filed on September 15, 2017 by the court-appointed
lead plaintiff, and the amended complaint sought monetary damages and asserted claims under Section


                                                       39
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 46 of 577


10(b) and 20(a) of the Securities Exchange Act of 1934 during a class period alleged to begin on August 9,
2016 and conclude on August 1, 2017. From December 1, 2017 to February 9, 2018, the action was stayed
pursuant to section 362 of the Bankruptcy Code, and on July 13, 2018, the parties entered into a formal
settlement agreement to settle the action for $2.95 million, subject to notice to the alleged class and court
approval. On December 18, 2018, the court approved the settlement on a final basis. The settlement was
paid by the Company’s directors’ and officers’ insurance carrier.

                    2.        Michael E. Vacek, Jr., et al. vs. George M. Awad, et al.

A stockholder derivative suit was filed against current and former members of the Board on June 22, 2017.
The case, captioned Michael E. Vacek, Jr., et al. vs. George M. Awad, et al., Case No. 2:17-cv-02820-JCJ,
is pending in the Eastern District of Pennsylvania. An amended complaint was filed on September 13,
2017, which sought monetary damages for the Company and equitable relief and asserted a claim for breach
of fiduciary duty arising out of: (i) a material weakness in the Company’s internal controls over financial
reporting related to operation processes associated with Ditech Financial’s default servicing activities;
(ii) an accounting error that caused an overstatement of the value of the Company’s deferred tax assets; and
(iii) subpoenas seeking documents relating to RMS’s origination and underwriting of reverse mortgages
and loans. On October 17, 2018, the parties entered into a formal settlement agreement to settle the action
based on the Company’s adoption of certain corporate governance measures. On December 3, 2018, the
court issued an order preliminarily approving the proposed settlement, and on February 1, 2019, the court
approved the proposed settlement on a final basis. The Company’s directors’ and officers’ insurance carrier
has agreed to pay $257,500 in attorneys’ fees to plaintiff’s counsel. The implementation of corporate
governance measures has been stayed by the automatic stay under section 362 of the Bankruptcy Code.

                    3.        Other Litigation

As mentioned above, in the ordinary course of business, the Company is involved in numerous pending and
threatened legal actions and proceedings, as well as in routine proceedings such as foreclosures, evictions,
title disputes, collection actions, and borrower bankruptcy cases. All actions and claims interposed against
the Debtors in such actions are stayed pursuant to section 362 of the Bankruptcy Code during the pendency
of the Chapter 11 Cases, subject to the limited stay relief granted under the Final OCB Orders.

The Debtors are involved in over one hundred (100) actions (“Third Party Actions”) in which they owe
indemnification and/or defense obligations to non-Debtor third parties including without limitation (a)
private investors and securitization trustees; (b) Fannie Mae; (c) Freddie Mac; and (d) Mortgage Electronic
Registration System, Inc. (collectively, “Indemnified Parties”). The Third Party Actions fall into a
number of categories, including commercial litigation and claims, cross-claims, third-party claims, and
counterclaims by various parties for monetary damages against the Debtors and/or Indemnified Parties.

          K.        Marketing Process and Bidding Procedures

In support of the Debtors’ Marketing Process, the Debtors and their advisors have developed bidding and
auction procedures for the marketing and sale of their assets in these Chapter 11 Cases in an orderly and
value maximizing manner (the “Bidding Procedures”). Under the Bidding Procedures, parties may submit
bids for the purchase and sale of any and all of the Debtors’ assets in accordance with the terms of the
Bidding Procedures. The Bidding Procedures are designed to promote a competitive and expedient bidding
process, and are intended to generate the greatest level of interest in the Debtors’ assets. The Bidding
Procedures are intended to provide the Debtors with flexibility to solicit proposals, negotiate transactions,
provide stalking horse protections (if necessary and appropriate), hold an auction (if necessary and
appropriate) and consummate a Sale Transactions for the highest and best value, all while protecting the
due process rights of all interested parties and ensuring that there is a full and fair opportunity to review


                                                        40
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 47 of 577


and consider proposed transactions. The Bidding Procedures are filed at ECF No. 147. Below are the
proposed dates related to the Bidding Procedures.

                              Key Event                                  Proposed Date

 Deadline to Submit Non-Binding Indications of
                                                       No later than May 6, 2019 at 4:00 p.m. (ET)
 Interest

 Deadline to Submit Bids                               May 28, 2019 at 4:00 p.m. (ET)

 Deadline for Debtors to Notify Bidders of Status
                                                       May 29, 2019 at 4:00 p.m. (ET)
 as Qualified Bidders

 Auction, if necessary, to be conducted at the
 offices of Weil, Gotshal & Manges LLP, 767            May 30/May 31 2019 at 10:00 a.m. (ET)
 Fifth Avenue, New York, New York 10153

 Deadline to File Notice of (a) Successful Bid and
 Back-Up Bid and (b) Identity of Successful            June 3, 2019 at 4:00 p.m. (ET)
 Bidder and Back-Up Bidder

 Deadline to File Objections to Sale Transaction or
                                                       June 10, 2019 at 4:00 p.m. (ET)
 Asset Sale Transaction

 Sale Hearing                                          June 20, 2019


          L.        U.S. Trustee’s Objections to Disclosure Statement

On April 5, 2019, the U.S. Trustee filed an objection to the disclosure statement (ECF No. 348). With
regards to section 363(o) claims, the U.S. Trustee requested that the Plan explicitly provide that, in the
event of a sale of the Debtors’ assets under section 363 of the Bankruptcy Code, the successor in interest to
the Debtors must be liable for consumer claims. The U.S. Trustee further stated that to the extent the Debtor
reorganizes without a sale, analogous language should be incorporated into the Plan. (ECF No. 348, ¶ 40).
The Debtors disagree with the U.S. Trustee’s position concerning section 363(o) of the Bankruptcy Code.
The Debtors’ position is that section 363(o) does not apply to asset sales under the Plan.

With regard to releases, the U.S. Trustee argued that the scope of the Plan’s release provisions are not
adequately explained and stated. “This Disclosure Statement needs a simple, clear, plan-English
explanation of how the Plan’s release, discharge, and injunction provisions will affect claims, particularly
consumer claims. To the extent claims may be unaffected by the discharge and ride through the bankruptcy,
this needs to be explained. Any explanation should be appropriately tailored to a creditor body that may
not understand legal jargon.” (ECF No. 348, ¶ 42-44).

The third party releases provided in the Plan are consensual in nature. As a result, consumer borrowers are
unaffected by and not subject to the releases in section 10.6 of the Plan. Additionally, the Plan has been
amended to include a new class of Borrower Non-Discharged Claims that addresses the discharge of certain
consumer claims. A simplified description of the types of borrower claims in this class can be found in
Schedule A to the Plan.

As reflected therein, the claims identified on Schedule 1 will not be discharged in a Reorganization
Transaction. In a sale transaction, the Debtors are not requesting a discharge. However, any recovery to

                                                      41
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                              Pg 48 of 577


consumer borrowers (just like all creditors) will be dictated by the amount of proceeds received from the
sale, which will be distributed in accordance with the priority scheme under the Bankruptcy Code. In
addition, potential buyers may choose to assume certain liabilities which will be identified in an asset
purchase agreement. The Debtors have prepared a notice tailored to consumer borrowers that will provide
such parties with relevant information about the confirmation hearing and the Plan, including its release
and discharge provisions. The notice also provides instructions to access the webpage created by Epiq
designed specifically for consumer borrowers. The notice includes a plain-English explanation of Borrower
Non-Discharged Claims. A copy of the proposed notice is annexed to the revised proposed Order (I)
Approving Disclosure Statement and Notice of Disclosure Statement Hearing, (II) Establishing Solicitation
and Voting Procedures, (III) Scheduling Sale and Confirmation Hearing, (IV) Approving Sale and
Confirmation Objection Procedures and Notice of Sale and Confirmation Hearing, and (V) Granting
Related Relief.

          M.        Plan Settlement Negotiations and the Global Plan Settlement

The Debtors filed their initial chapter 11 plan on March 5, 2019 (ECF No. 145) (the “Initial Plan”), filed
an amended plan of reorganization on March 28, 2019 (ECF No. 314) (the “Amended Plan”) and
subsequently filed the April 26, 2019 Plan on April 26, 2019, each with the support of the Term Loan Ad
Hoc Group. The Creditors’ Committee raised a number of formal and informal objections and issues with
respect to the Initial Plan and the Debtors’ restructuring, including:

         Value attributable to the Debtors’ unencumbered assets and the proposed treatment of unsecured
          creditors and the Initial Plan and the Amended Plan;

         The treatment of intercompany claims and interests; and

         The releases and exculpations contemplated by the Initial Plan and the Amended Plan.

The Debtors, the Creditors’ Committee, and the Term Loan Ad Hoc Group, with the assistance of their
advisors, engaged in vigorous, arm’s-length negotiations to resolve all their respective issues on a
consensual basis.

These negotiations were successful, and the modifications to the Initial Plan described herein resolve each
of those issues and objections of the Creditors’ Committee (collectively, the “Global Plan Settlement”).
In particular, the Global Plan Settlement significantly improves recoveries for General Unsecured Claims
under the Plan, compared to the Initial Plan. These improved recoveries are being carved out of the
collateral securing Term Loan Claims by agreement of the Term Loan Ad Hoc Group. Given the Debtors’
valuation, recoveries of this size to general unsecured creditors would be impossible absent the Global Plan
Settlement. In particular, the modified General Unsecured Claim recoveries provided on account of the
Global Plan Settlement include:

         On the Effective Date, and solely for purposes of distributions from the GUC Recovery Trust: (i)
          all GUC Recovery Trust Assets (and all proceeds thereof) and all liabilities of each of the Debtors
          shall be deemed merged or treated as though they were merged into and with the assets and
          liabilities of each other; (ii) all guaranties of the Debtors of the obligations of any other Debtor
          shall be deemed eliminated and extinguished so that any General Unsecured Claim against any
          Debtor and any guarantee thereof executed by any Debtor and any joint or several liability of any
          of the Debtors shall be deemed to be one obligation of the consolidated Debtors; (iii) each and
          every General Unsecured Claim filed or to be filed in any of the Chapter 11 Cases shall be treated
          filed against the consolidated Debtors and shall be treated as one General Unsecured Claim against
          and obligation of the consolidated Debtors; and (iv) for purposes of determining the availability of


                                                      42
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                              Pg 49 of 577


          the right of set off under section 553 of the Bankruptcy Code, the Debtors shall be treated as one
          entity so that, subject to the other provisions of section 553 of the Bankruptcy Code, debts due to
          any of the Debtors may be set off against the debts of any of the other Debtors. Such substantive
          consolidation shall not (other than for purposes relating to the Plan) affect the legal and corporate
          structures of the Reorganized Debtors. Moreover, such substantive consolidation shall not affect
          any subordination provisions set forth in any agreement relating to any General Unsecured Claim
          or the ability of the GUC Trustee to seek to have any General Unsecured Claim subordinated in
          accordance with any contractual rights or equitable principles.

         On the Effective Date, the GUC Recovery Trust shall be established in accordance with Section
          5.19 of the Plan and shall be governed and administered in accordance with the GUC Recovery
          Trust Agreement.

         On the Effective Date, the Debtors and the Estates shall transfer to (i) the GUC Recovery Trust the
          GUC Recovery Trust Assets and (ii) the Prepetition Second Lien Notes Trustee, the Second Lien
          Recovery Cash Pool and the portion of the Contributed Sale Proceeds payable on account of the
          Second Lien Notes Claims, in each case, free and clear of all Liens, charges, Claims, encumbrances,
          and interests for the benefit of the holders of Allowed General Unsecured Claims and the Second
          Lien Noteholders. In accordance with Section 1141 of the Bankruptcy Code, all of the GUC
          Recovery Trust Assets, as well as the rights and powers of the Debtors’ Estates applicable to the
          GUC Recovery Trust Assets, shall vest in the GUC Recovery Trust, for the benefit of the holders
          of Allowed General Unsecured Claims.

         The GUC Recovery Trust shall determine whether to enforce, settle, release, or compromise the
          GUC Recovery Trust Causes of Action (or decline to do any of the foregoing). The Reorganized
          Debtors and the Plan Administrator, as applicable, shall not be subject to any claims or
          counterclaims with respect to the GUC Recovery Trust Causes of Action, or otherwise.

         On the Effective Date, the Debtors and the Estates shall transfer to the Prepetition Second Lien
          Notes Trustee and MBS Trustee, as applicable, the applicable Remaining IT Fees, without any
          further notice to or action, order, or approval of the Bankruptcy Court. Nothing in this Section 5.2
          shall in any way affect or diminish the rights of the Prepetition Second Lien Notes Trustee to
          exercise any charging lien against distributions to holders of Second Lien Notes Claims with
          respect to any unpaid fees or expenses.

         On the Effective Date, the Contributed Sale Proceeds shall be transferred to the GUC Recovery
          Trust and the Prepetition Second Lien Notes Trustee to be distributed in accordance with the Plan.

         The holders of Allowed Term Loan Claims shall be entitled to receive fifty percent (50%) of the
          net proceeds from the GUC Recovery Trust Causes of Action in accordance with the GUC
          Recovery Trust Agreement and shall be deemed to have otherwise waived any Term Loan
          Deficiency Claim, solely for purposes of distribution pursuant to and in accordance with Section
          4.5(b).

         The Creditors’ Committee’s previous objections to the Creditors’ Committee Budget are resolved
          based on the definition of Creditors’ Committee Budget under the Plan.

         On the Effective Date, all Claims or Causes of Action against (a) the Debtors’ landlords under
          leases of nonresidential real property and (b) third party vendors providing services or goods to the
          Debtors in the ordinary course of business arising under chapter 5 of the Bankruptcy Code,
          including any derivative claims, asserted or assertable on behalf of the Debtors or the Estates,

                                                      43
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 50 of 577


          whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or unknown,
          foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that the Debtors
          or the Estates would have been legally entitled to assert in their own right (whether individually or
          collectively) or on behalf of the holder of any Claim or Interest or other Person shall be deemed
          conclusively, absolutely, unconditionally, irrevocably and forever, released.

         On the Effective Date, the Creditors’ Committee’s objection to the Disclosure Statement Motion
          shall be deemed resolved and withdrawn with prejudice. The Creditors’ Committee shall not
          prosecute such objection or any other objection to the Disclosure Statement, Plan, or any Sale
          Transaction (provided that the terms of the Bidding Procedures are complied with).

         On the Effective Date, (a) the Challenge Period (as defined in the DIP Order) shall be deemed
          expired with respect to the Creditors’ Committee; (b) the stipulations set forth in Sections H, I, and
          J of the DIP Order shall be final; and (c) the releases in paragraph 48(c) of the DIP Order shall be
          final.

         As a condition precedent to consummation of the Global Settlement, the Creditors’ Committee
          shall not object to or take any other action that is inconsistent with or that would reasonably be
          expected to prevent, interfere with, delay, or impede the confirmation and consummation of the
          Plan or approval of the Global Settlement.

                                                  V.
                                            SUMMARY OF PLAN

This section of the Disclosure Statement summarizes the Plan, a copy of which is annexed hereto as
Exhibit A.

          A.        Administrative Expenses and Priority Claims

                    1.        Treatment of Administrative Expense Claims

Except to the extent that a holder of an Allowed Administrative Expense Claim agrees to less favorable
treatment, each holder of an Allowed Administrative Expense Claim (other than a Fee Claim, a DIP Claim,
or a Restructuring Expense) shall receive, in full and final satisfaction of such Claim, Cash in an amount
equal to such Allowed Administrative Expense Claim on, or as soon thereafter as is reasonably practicable,
the later of (a) the Effective Date and (b) the first Business Day after the date that is thirty (30) calendar
days after the date such Administrative Expense Claim becomes an Allowed Administrative Expense
Claim; provided, that Allowed Administrative Expense Claims representing liabilities incurred in the
ordinary course of business by the Debtors, as Debtors in Possession, shall be paid by the Debtors, the
Reorganized Debtors, or the Plan Administrator, as applicable, in the ordinary course of business, consistent
with past practice and in accordance with the terms and subject to the conditions of any course of dealing
or agreements governing, instruments evidencing, or other documents relating to such transactions.

                    2.        Treatment of Fee Claims

                   (a)     All Entities seeking an award by the Bankruptcy Court of Fee Claims shall file and
serve on counsel to the Debtors, the U.S. Trustee, and counsel to the Requisite Term Lenders, on or before
the date that is forty-five (45) days after the Effective Date, their respective final applications for allowance
of compensation for services rendered and reimbursement of expenses incurred from the Commencement
Date through the Effective Date. Objections to any Fee Claims must be filed and served on counsel to the
Debtors, counsel to the Requisite Term Lenders, and the requesting party no later than twenty-one (21)


                                                        44
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 51 of 577


calendar days after the filing of the final applications for compensation or reimbursement (unless otherwise
agreed by the Debtors or the Reorganized Debtors, as applicable, and the party requesting compensation of
a Fee Claim).

                (b)      Allowed Fee Claims shall be paid in full, in Cash, in such amounts as are Allowed
by the Bankruptcy Court (i) on the date upon which an order relating to any such Allowed Fee Claim is
entered or as soon as reasonably practicable thereafter; or (ii) upon such other terms as may be mutually
agreed upon between the holder of such an Allowed Fee Claim and the Debtors, the Reorganized Debtors,
or the Plan Administrator, as applicable. Notwithstanding the foregoing, any Fee Claims that are authorized
to be paid pursuant to any administrative orders entered by the Bankruptcy Court may be paid at the times
and in the amounts authorized pursuant to such orders.

                 (c)     On or about the Effective Date, holders of Fee Claims shall provide a reasonable
estimate of unpaid Fee Claims incurred in rendering services before the Effective Date to the Debtors or
the Creditors’ Committee, as applicable, and the Debtors or Reorganized Debtors, as applicable, shall
separately escrow such estimated amounts for the benefit of the holders of the Fee Claims until the fee
applications related thereto are resolved by Final Order or agreement of the parties. If a holder of a Fee
Claim does not provide an estimate, the Debtors, Reorganized Debtors, or Plan Administrator, as applicable,
may estimate the unpaid and unbilled reasonable and necessary fees and out-of-pocket expenses of such
holder of a Fee Claim. When all such Allowed Fee Claims have been paid in full, any remaining amount
in such escrow shall promptly be released from such escrow and revert to, and ownership thereof shall vest
in, the Reorganized Debtors or Plan Administrator, as applicable, without any further action or order of the
Bankruptcy Court.

                 (d)     The Reorganized Debtors or the Plan Administrator, as applicable, are authorized
to pay compensation for services rendered or reimbursement of expenses incurred after the Effective Date
in the ordinary course and without the need for Bankruptcy Court approval.

                    3.        Treatment of Priority Tax Claims

Except to the extent that a holder of an Allowed Priority Tax Claim agrees to less favorable treatment, each
holder of an Allowed Priority Tax Claim shall receive, in full and final satisfaction of such Allowed Priority
Tax Claim, at the sole option of the Debtors, the Reorganized Debtors, or the Plan Administrator, as
applicable, (a) Cash in an amount equal to such Allowed Priority Tax Claim on, or as soon thereafter as is
reasonably practicable, the later of (i) the Effective Date, to the extent such Claim is an Allowed Priority
Tax Claim on the Effective Date; (ii) the first Business Day after the date that is thirty (30) calendar days
after the date such Priority Tax Claim becomes an Allowed Priority Tax Claim; and (iii) the date such
Allowed Priority Tax Claim is due and payable in the ordinary course as such obligation becomes due;
provided, that the Debtors reserve the right to prepay all or a portion of any such amounts at any time under
this option without penalty or premium; or (b) equal annual Cash payments in an aggregate amount equal
to the amount of such Allowed Priority Tax Claim, together with interest at the applicable rate under section
511 of the Bankruptcy Code, over a period not exceeding five (5) years from and after the Commencement
Date.

                    4.        Treatment of DIP Claims

On the Effective Date, in full and final satisfaction of the Allowed DIP Claims, the commitments of the
DIP Credit Parties under the DIP Documents shall be terminated and DIP Claims shall be (a) paid in full in
Cash upon the consummation of the Sale Transaction if the Sale Transaction occurs or (b) refinanced in
full in Cash by the Exit Warehouse Facilities if the Reorganization Transaction occurs. The Debtors’ and
their respective Affiliates’ contingent or unliquidated expense reimbursement and indemnity obligations


                                                        45
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 52 of 577


under the DIP Documents, to the extent not paid in full in Cash on the Effective Date or otherwise satisfied
by the Debtors and their respective Affiliates in a manner reasonably acceptable to the DIP Agent, shall
survive the Effective Date and shall not be released or discharged pursuant to the Plan or Confirmation
Order, notwithstanding any provision thereof to the contrary.

                    5.        Restructuring Expenses

During the period commencing on the Commencement Date through the Effective Date, the Debtors will
promptly pay in full in Cash any Restructuring Expenses in accordance with the terms of the RSA. Without
limiting the foregoing, to the extent that any Restructuring Expenses remain unpaid as of the Business Day
prior to the Effective Date, on the Effective Date, the Reorganized Debtors or Plan Administrator, as
applicable, shall pay in full in Cash any outstanding Restructuring Expenses that are invoiced without the
requirement for the filing of retention applications, fee applications, or any other applications in the Chapter
11 Cases, and without any requirement for further notice or Bankruptcy Court review or approval. For the
avoidance of doubt, any Restructuring Expenses invoiced after the Effective Date shall be paid promptly,
but no later than ten (10) business days of receiving an invoice.

          B.        Classification of Claims and Interests

                    1.        Classification in General

A Claim or Interest is placed in a particular Class for all purposes, including voting, confirmation, and
distribution under the Plan and under sections 1122 and 1123(a)(1) of the Bankruptcy Code; provided, that
a Claim or Interest is placed in a particular Class for the purpose of receiving distributions pursuant to the
Plan only to the extent that such Claim or Interest is an Allowed Claim or Allowed Interest in that Class
and such Allowed Claim or Allowed Interest has not been satisfied, released, or otherwise settled prior to
the Effective Date.

                    2.        Grouping of Debtors for Convenience Only

The Plan groups the Debtors together solely for the purpose of describing treatment of Claims and Interests
under this Plan and confirmation of this Plan. Although this Plan applies to all of the Debtors, the Plan
constitutes fourteen (14) distinct chapter 11 plans, one for each Debtor. Each Class of Claims will be
deemed to contain sub-classes for each of the Debtors, to the extent applicable for voting and distribution
purposes. To the extent there are no Allowed Claims or Interests with respect to a particular Debtor, such
Class is deemed to be omitted with respect to such Debtor. Except as otherwise provided herein, to the
extent a holder has a Claim that may be asserted against more than one Debtor, the vote of such holder in
connection with such Claims shall be counted as a vote of such Claim against each Debtor against which
such holder has a Claim. The grouping of the Debtors in this manner shall not affect any Debtor’s status
as a separate legal Entity, change the organizational structure of the Debtors’ business enterprise, constitute
a change of control of any Debtor for any purpose, cause a merger of consolidation of any legal Entities, or
cause the transfer of any Assets, and, except as otherwise provided by or permitted under this Plan, all
Debtors shall continue to exist as separate legal Entities.
                    3.        Summary of Classification

The following table designates the Classes of Claims against and Interests in the Debtors and specifies
which of those Classes are (a) Impaired or Unimpaired by the Plan; (b) entitled to vote to accept or reject
the Plan in accordance with section 1126 of the Bankruptcy Code; and (c) deemed to accept or reject the
Plan. In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims and
Priority Tax Claims have not been classified.



                                                          46
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                 Pg 53 of 577


   Class                  Designation                  Treatment               Entitled to Vote
     1         Priority Non-Tax Claims                 Unimpaired           No (Presumed to accept)
     2         Other Secured Claims                    Unimpaired           No (Presumed to accept)
     3         Term Loan Claims                          Impaired                     Yes
     4         Second Lien Notes Claims                  Impaired            No (Deemed to reject)
     5         General Unsecured Claims                  Impaired            No (Deemed to reject)
     6         Borrower Non-Discharged Claims         Reorganization Reorganization Transaction (Presumed
                                                       Transaction                 to Accept)
                                                      (Unimpaired)
                                                                      Sale Transaction (Deemed to Reject)
                                                           Sale
                                                       Transaction
                                                        (Impaired)
      7        Intercompany Claims                     Unimpaired           No (Presumed to accept)
      8        Intercompany Interests                  Unimpaired           No (Presumed to accept)
      9        Parent Equity Interests                   Impaired            No (Deemed to reject)
     10        Subordinated Securities Claims            Impaired            No (Deemed to reject)

                    4.        Special Provision Governing Unimpaired Claims

Nothing under the Plan shall affect the rights of the Debtors or the Reorganized Debtors, as applicable, in
respect of any Unimpaired Claims, including all rights in respect of legal and equitable defenses to, or
setoffs or recoupments against, any such Unimpaired Claims.

                    5.        Elimination of Vacant Classes

Any Class of Claims against or Interests in the Debtors that, as of the commencement of the Confirmation
Hearing, does not have at least one holder of a Claim or Interest that is Allowed in an amount greater than
zero for voting purposes shall be considered vacant, deemed eliminated from the Plan for purposes of voting
to accept or reject the Plan, and disregarded for purposes of determining whether the Plan satisfies section
1129(a)(8) of the Bankruptcy Code with respect to that Class.

          C.        Treatment of Claims and Interests

                    1.        Priority Non-Tax Claims (Class 1)

                    (a)       Classification: Class 1 consists of Priority Non-Tax Claims.

                 (b)      Treatment: Except to the extent that a holder of an Allowed Priority Non-Tax
Claim against the Debtors agrees to a less favorable treatment of such Claim, in full and final satisfaction
of such Allowed Priority Non-Tax Claim, at the sole option of the Debtors, the Reorganized Debtors, or the
Plan Administrator, as applicable: (i) each such holder shall receive payment in Cash in an amount equal
to such Claim, payable on the later of the Effective Date and the date that is ten (10) Business Days after
the date on which such Priority Non-Tax Claim becomes an Allowed Priority Non-Tax Claim, or as soon
thereafter as is reasonably practicable; (ii) such holder’s Allowed Priority Non-Tax Claim shall be
Reinstated; or (iii) such holder shall receive such other treatment so as to render such holder’s Allowed
Priority Non-Tax Claim Unimpaired.




                                                         47
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                 Pg 54 of 577


                (c)      Voting: Class 1 is Unimpaired, and holders of Priority Non-Tax Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Priority Non-Tax Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to Priority Non-Tax Claims.

                    2.        Other Secured Claims (Class 2)

                (a)      Classification: Class 2 consists of the Other Secured Claims. To the extent that
Other Secured Claims are secured by different collateral or different interests in the same collateral, such
Claims shall be treated as separate subclasses of Class 2 for purposes of voting to accept or reject the Plan
and receiving distributions under the Plan.

                    (b)       Treatment:

                            (i)      Except to the extent that a holder of an Allowed Other Secured Claim
                    agrees to different treatment, on the later of the Effective Date and the date that is ten (10)
                    Business Days after the date such Other Secured Claim becomes an Allowed Claim, or as
                    soon thereafter as is reasonably practicable, each holder of an Allowed Other Secured
                    Claim will receive, on account of such Allowed Claim, at the sole option of the Debtors,
                    Reorganized Debtors or the Plan Administrator, as applicable: (i) Cash in an amount equal
                    to the Allowed amount of such Claim; (ii) Reinstatement of such holder’s Allowed Other
                    Secured Claim; (iii) such other treatment sufficient to render such holder’s Allowed Other
                    Secured Claim Unimpaired; or (iv) return of the applicable collateral in satisfaction of the
                    Allowed amount of such Other Secured Claim.

                            (ii)    Upon the Effective Date and solely with respect to the Reorganization
                    Transaction, the National Founders Facility shall be Reinstated and shall either be paid in
                    full in Cash on account of the National Founders Facility Claim or receive such other
                    treatment as agreed to among the Debtors and National Founders.

                (c)     Voting: Class 2 is Unimpaired, and holders of Other Secured Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Other Secured Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Other Secured Claims.

                    3.        Term Loan Claims (Class 3)

                    (a)       Classification: Class 3 consists of Term Loan Claims.

                 (b)      Allowance: The Term Loan Claims are Allowed pursuant to section 506(a) of the
Bankruptcy Code against the Debtors in the aggregate principal amount of $961,355,635.34, plus amounts
owing (if any) on account of call protections contained in the Prepetition Credit Agreement, plus all accrued
but unpaid interest, costs, fees, and expenses then outstanding under the Prepetition Credit Agreement. The
Prepetition Administrative Agent and the Term Lenders shall not be required to file proofs of Claim on
account of any Term Loan Claims.

                 (c)      Treatment: Except to the extent that a holder of an Allowed Term Loan Claim
agrees to less favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and in
exchange for an Allowed Term Loan Claim, each such holder thereof shall receive:




                                                         48
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                 Pg 55 of 577


                             (i)     If the Sale Transaction occurs, on the Effective Date, such holder’s Pro
                    Rata share of Net Cash Proceeds until all Allowed Term Loan Claims are satisfied in full
                    in cash. On the Effective Date, the Prepetition Credit Agreement shall be deemed cancelled
                    (except as set forth in Section 5.12 of the Plan).

                             (ii)    If the Reorganization Transaction occurs, on the Effective Date, such
                    holder’s Pro Rata share of (a) term loans under the Amended and Restated Credit Facility
                    Agreement; (b) 100% of the New Common Stock; provided, that the New Common Stock
                    shall be subject to dilution by the Management Incentive Plan; and (c) if applicable, the
                    Asset Sale Proceeds. On the Effective Date, the Prepetition Credit Agreement shall be
                    deemed cancelled (except as set forth in Section 5.12 of the Plan) and replaced by the
                    Amended and Restated Credit Facility Agreement, without the need for any holder of a
                    Term Loan Claim that does not vote for the Plan or votes to reject the Plan executing the
                    Amended and Restated Credit Facility Agreement, and each Lien, mortgage and security
                    interest that secures the obligations arising under the Prepetition Credit Agreement as of
                    the Commencement Date shall be reaffirmed, ratified and deemed granted by the
                    Reorganized Debtors to secure all obligations of the Reorganized Debtors arising under the
                    Amended and Restated Credit Facility Agreement.

In each case, holders of Allowed Term Loan Claims shall also be entitled to receive their Pro Rata share of
a fifty percent (50%) undivided interest in GUC Recovery Trust Causes of Action and the proceeds thereof
in accordance with the GUC Recovery Trust Agreement.

                  (d)     Voting: Class 3 is Impaired, and holders of Term Loan Claims in Class 3 are
entitled to vote to accept or reject the Plan.

                    4.        Second Lien Notes Claims (Class 4).

                    (a)       Classification: Class 4 consists of Second Lien Notes Claims.

                 (b)      Treatment: The Second Lien Notes Claims are Allowed pursuant to section 506(a)
of the Bankruptcy Code against the Debtors in the aggregate principal amount of $253,895,875. Except to
the extent that a holder of an Allowed Second Lien Notes Claim agrees to less favorable treatment, in full
and final satisfaction, settlement, release, and discharge of, and in exchange for an Allowed Second Lien
Notes Claim, each such holder thereof shall receive:

                             (i)      If the Sale Transaction occurs, such holder’s (x) Pro Rata share of the
                    Second Lien Recovery Cash Pool; (y) Pro Rata share as between Allowed Claims in Class
                    4 and Class 5 of the Contributed Sale Proceeds; and (z) Pro Rata share of the Net Cash
                    Proceeds as such holders are entitled to under applicable nonbankruptcy law after the Term
                    Loan Claims are satisfied in full in Cash, until all Allowed Second Lien Notes Claims are
                    satisfied in full; provided, that distributions on account of (x) and (y) of this Section
                    4.4(b)(i) shall be subject to the approval and consummation of the Global Settlement.

                             (ii)    If the Reorganization Transaction occurs, such holder’s Pro Rata share
                    of the Second Lien Recovery Cash Pool; provided, that such distribution shall be subject
                    to the approval and consummation of the Global Settlement.

                             (iii)    If either the Sale Transaction or the Reorganization Transaction
                    occurs, on the Effective Date, the Second Lien Notes shall be deemed cancelled (except as
                    set forth in Section 5.12 hereof) without further action by or order of the Bankruptcy Court.


                                                        49
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                 Pg 56 of 577


                (c)     Voting: Class 4 is Impaired, and holders of Second Lien Notes Claims are
conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, holders of Second Lien Notes Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Second Lien Notes Claims.

                    5.        General Unsecured Claims (Class 5)

                    (a)       Classification: Class 5 consists of General Unsecured Claims.

                (b)      Treatment: Except to the extent that a holder of an Allowed General Unsecured
Claim agrees to less favorable treatment, in full and final satisfaction, settlement, release, and discharge of,
and in exchange for an Allowed General Unsecured Claim, each such holder thereof shall receive:

                            (i)     If the Sale Transaction occurs, such holder’s Pro Rata share of (y) the
                    GUC Recovery Trust Assets; and (z) the Net Cash Proceeds (until all Allowed General
                    Unsecured Claims are satisfied in full) after the Term Loan Claims and Second Lien Notes
                    Claims are satisfied in full in Cash; provided, that distributions on account of (y) of this
                    Section 4.5(b)(i) shall be subject to the approval and consummation of the Global
                    Settlement.

                            (ii)   If the Reorganization Transaction occurs, such holder’s Pro Rata share
                    of the GUC Recovery Trust Assets; provided, that such distribution shall be subject to the
                    approval and consummation of the Global Settlement.

For the avoidance of doubt, a holder of a Term Loan Deficiency Claim and a holder of a deficiency Claim
on account of a Second Lien Notes Claim shall not receive distributions in accordance with this Section
4.5(b) and such claims are waived solely for purposes of distribution pursuant to and in accordance with
this Section 4.5(b).

                (c)     Voting: Class 5 is Impaired, and holders of General Unsecured Claims are
conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, holders of General Unsecured Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such General Unsecured Claims.

                    6.        Borrower Non-Discharged Claims (Class 6)

                    (a)       Classification: Class 7 consists of Borrower Non-Discharged Claims.

                (b)     Treatment: Except to the extent that a holder of an Allowed Borrower Non-
Discharged Claim agrees to less favorable treatment, in full and final satisfaction, settlement, release, and
discharge of, and in exchange for an Allowed Borrower Non-Discharged Claim, each such holder thereof
shall receive:

                            (i)     If the Sale Transaction occurs, the same treatment as Allowed General
                    Unsecured Claims in accordance with Section 4.5(b) hereof, unless such Borrower Non-
                    Discharged Claim is assumed by a purchaser as an assumed liability. For the avoidance of
                    doubt, holders of Allowed Borrower Non-Discharged Claims and holders of Allowed
                    General Unsecured Claims shall receive distributions from the GUC Recovery Trust Assets
                    on a Pro Rata basis.




                                                        50
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                 Pg 57 of 577


                             (ii)     If the Reorganization Transaction occurs, on or after the Effective Date,
                    as a carve out from the Term Lenders’ collateral (or the proceeds or value thereof), holders
                    of Allowed Borrower Non-Discharged Claims shall be treated in the ordinary course of
                    business as if the Chapter 11 Cases had not been commenced, subject to all defenses or
                    disputes the Debtors and Reorganized Debtors may assert as to the validity or amount of
                    such Claims, including as provided in Section 10.9 of the Plan.

                    (c)       Voting:

                           (i)       If the Sale Transaction occurs, Class 6 is Impaired, and holders of
                    Borrower Non-Discharged Claims are conclusively deemed to have rejected the Plan
                    pursuant to section 1126(g) of the Bankruptcy Code.

                            (ii)    If the Reorganization Transaction occurs, Class 6 is Unimpaired, and
                    holders of Borrower Non-Discharged Claims are conclusively presumed to have accepted
                    the Plan pursuant to section 1126(f) of the Bankruptcy Code.

Therefore, holders of Borrower Non-Discharged Claims are not entitled to vote to accept or reject the Plan,
and the votes of such holders will not be solicited with respect to such Borrower Non-Discharged Claims.

                    7.        Intercompany Claims (Class 7)

                    (a)       Classification: Class 7 consists of Intercompany Claims.

                (b)      Treatment: On or after the Effective Date, all Intercompany Claims will be
adjusted, continued, settled, reinstated, discharged, or eliminated as determined by the Debtors,
Reorganized Debtors, or Plan Administrator, as applicable, and the Requisite Term Lenders, in their
respective reasonable discretion; provided, that if the Sale Transaction occurs, holders of Intercompany
Claims shall not receive Cash on account of such Intercompany Claims.

                (c)      Voting: Class 7 is Unimpaired, and holders of Intercompany Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Intercompany Claims are not entitled to vote to accept or reject the Plan, and the votes
of such holders will not be solicited with respect to such Intercompany Claims.

                    8.        Intercompany Interests (Class 8)

                    (a)       Classification: Class 8 consists of Intercompany Interests.

                 (b)       Treatment: On or after the Effective Date, all Intercompany Interests shall be
cancelled, reinstated, or receive such other treatment as determined by the Debtors or Reorganized Debtors,
as applicable, and the Requisite Term Lenders, in their respective reasonable discretion; provided, that if
the Sale Transaction occurs, holders of Intercompany Interests shall not receive Cash on account of such
Intercompany Interests.

                (c)     Voting: Class 8 is Unimpaired, and holders of Intercompany Interests are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Intercompany Interests are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Intercompany Interests.




                                                         51
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                 Pg 58 of 577


                    9.        Parent Equity Interests (Class 9)

                    (a)       Classification: Class 9 consists of Parent Equity Interests.

                (b)     Treatment: Except to the extent that a holder of an Parent Equity Interests agrees
to less favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and in
exchange for Parent Equity Interests, each such holder thereof shall receive:

                             (i)       If the Sale Transaction occurs, (A) on the Effective Date, all Parent
                    Equity Interests shall be cancelled and one share of Ditech common stock (the “Single
                    Share”) shall be issued to the Plan Administrator to hold in trust as custodian for the benefit
                    of the former holders of Ditech common stock and preferred stock consistent with their
                    former relative priority and economic entitlements. The Single Share shall be recorded on
                    the books and records maintained by the Plan Administrator. To the extent not previously
                    filed, on or promptly after the Effective Date, a Form 15 for the purpose of terminating the
                    registration of Ditech’s common stock and suspending Ditech’s reporting obligations, as
                    applicable, shall be filed with the Securities and Exchange Commission to the extent
                    permitted by applicable law; (B) each former holder of a Parent Equity Interest (through
                    their interest in the Single Share, as applicable) shall neither receive nor retain any property
                    of the Estate or direct interest in property of the Estate on account of such Parent Equity
                    Interests; provided, that in the event that all Allowed Claims have been satisfied in full in
                    accordance with the Bankruptcy Code and the Plan, each former holder of a Parent Equity
                    Interest may receive its share of any remaining assets of Ditech consistent with such
                    holder’s rights of payment existing immediately prior to the Commencement Date. Unless
                    otherwise determined by the Plan Administrator, on the date that Ditech’s Chapter 11 Case
                    is closed in accordance with Section 5.16 of the Plan, the Single Share issued on the
                    Effective Date shall be deemed cancelled and of no further force and effect provided that
                    such cancellation does not adversely impact the Debtors’ Estates; (C) the continuing rights
                    of former holders of Parent Equity Interests (including through their interest in Single Share
                    or otherwise) shall be nontransferable except (i) by operation of law or (ii) for
                    administrative transfers where the ultimate beneficiary has not changed, subject to the Plan
                    Administrator’s consent.

                            (ii)     If the Reorganization Transaction occurs, on the Effective Date, all
                    Parent Equity Interests shall be deemed cancelled without further action by or order of the
                    Bankruptcy Court, and shall be of no further force and effect, whether surrendered for
                    cancellation or otherwise.

                 (c)      Voting: Class 9 is Impaired, and holders of Parent Equity Interests are conclusively
deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore, holders
of Parent Equity Interests are not entitled to vote to accept or reject the Plan, and the votes of such holders
will not be solicited with respect to such Parent Equity Interests.

                    10.       Subordinated Securities Claims (Class 10)

                    (a)       Classification: Class 10 consists of Subordinated Securities Claims.

               (b)      Treatment: Holders of Subordinated Securities Claims shall not receive or retain
any property under the Plan on account of such Subordinated Securities Claims. On the Effective Date, all
Subordinated Securities Claims shall be deemed cancelled without further action by or order of the



                                                          52
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                Pg 59 of 577


Bankruptcy Court, and shall be of no further force and effect, whether surrendered for cancellation or
otherwise.

                  (c)      Voting: Class 10 is Impaired, and the holders of Subordinated Securities Claims
are conclusively deemed to have rejected the Plan. Therefore, holders of Subordinated Securities Claims
are not entitled to vote to accept or reject the Plan, and the votes of such holders of Subordinated Securities
Claims will not be solicited.

          D.        Means for Implementation

                    1.        No Substantive Consolidation

The Plan is being proposed as a joint plan of reorganization of the Debtors for administrative purposes only
and constitutes a separate chapter 11 plan of reorganization for each Debtor. The Plan is not premised upon
the substantive consolidation of the Debtors with respect to the Classes of Claims or Interests set forth in
the Plan.

                    2.        Compromise and Settlement of Claims, Interests, and Controversies

                 (a)      Pursuant to section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019
and in consideration for the distributions and other benefits provided pursuant to the Plan, the provisions of
the Plan and the Global Settlement shall constitute a good faith compromise of Claims, Interests, and
controversies relating to the contractual, legal, and subordination rights that a creditor or an Interest holder
may have with respect to any Claim or Interest or any distribution to be made on account of an Allowed
Claim or Interest. The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of
the compromise or settlement of all such Claims, Interests, and controversies, as well as a finding by the
Bankruptcy Court that such compromise or settlement is in the best interests of the Debtors, their Estates,
and holders of such Claims and Interests, and is fair, equitable, and reasonable.

               (b)     The treatment provided for hereunder to Allowed Second Lien Notes Claims and
Allowed General Unsecured Claims incorporates and reflects a proposed compromise and settlement by
and among the Debtors, the Creditors’ Committee, the Second Lien Noteholders, and the Consenting Term
Lenders (the “Global Settlement”). The following constitutes the provisions and conditions of the Global
Settlement:

                              (i)       On the Effective Date, and solely for purposes of distributions from the
                    GUC Recovery Trust: (i) all GUC Recovery Trust Assets (and all proceeds thereof) and
                    all liabilities of each of the Debtors shall be deemed merged or treated as though they were
                    merged into and with the assets and liabilities of each other; (ii) all guaranties of the
                    Debtors of the obligations of any other Debtor shall be deemed eliminated and extinguished
                    so that any General Unsecured Claim against any Debtor and any guarantee thereof
                    executed by any Debtor and any joint or several liability of any of the Debtors shall be
                    deemed to be one obligation of the consolidated Debtors; (iii) each and every General
                    Unsecured Claim filed or to be filed in any of the Chapter 11 Cases shall be treated filed
                    against the consolidated Debtors and shall be treated as one General Unsecured Claim
                    against and obligation of the consolidated Debtors; and (iv) for purposes of determining
                    the availability of the right of set off under section 553 of the Bankruptcy Code, the Debtors
                    shall be treated as one entity so that, subject to the other provisions of section 553 of the
                    Bankruptcy Code, debts due to any of the Debtors may be set off against the debts of any
                    of the other Debtors. Such substantive consolidation shall not (other than for purposes
                    relating to the Plan) affect the legal and corporate structures of the Reorganized Debtors.


                                                         53
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                               Pg 60 of 577


                    Moreover, such substantive consolidation shall not affect any subordination provisions set
                    forth in any agreement relating to any General Unsecured Claim or the ability of the GUC
                    Trustee to seek to have any General Unsecured Claim subordinated in accordance with any
                    contractual rights or equitable principles.

                           (ii)    On the Effective Date, the GUC Recovery Trust shall be established in
                    accordance with Section 5.19 of the Plan and shall be governed and administered in
                    accordance with the GUC Recovery Trust Agreement.

                            (iii)   On the Effective Date, the Debtors and the Estates shall transfer to (i) the
                    GUC Recovery Trust the GUC Recovery Trust Assets and (ii) the Prepetition Second Lien
                    Notes Trustee, the Second Lien Recovery Cash Pool and the portion of the Contributed
                    Sale Proceeds payable on account of the Second Lien Notes Claims, in each case, free and
                    clear of all Liens, charges, Claims, encumbrances, and interests for the benefit of the
                    holders of Allowed General Unsecured Claims and the Second Lien Noteholders. In
                    accordance with Section 1141 of the Bankruptcy Code, all of the GUC Recovery Trust
                    Assets, as well as the rights and powers of the Debtors’ Estates applicable to the GUC
                    Recovery Trust Assets, shall vest in the GUC Recovery Trust, for the benefit of the holders
                    of Allowed General Unsecured Claims.

                             (iv)   The GUC Recovery Trust shall determine whether to enforce, settle,
                    release, or compromise the GUC Recovery Trust Causes of Action (or decline to do any of
                    the foregoing). The Reorganized Debtors and the Plan Administrator, as applicable, shall
                    not be subject to any claims or counterclaims with respect to the GUC Recovery Trust
                    Causes of Action, or otherwise.

                             (v)     On the Effective Date, the Debtors and the Estates shall transfer to the
                    Prepetition Second Lien Notes Trustee and MBS Trustee, as applicable, the applicable
                    Remaining IT Fees, without any further notice to or action, order, or approval of the
                    Bankruptcy Court. Nothing in this Section 5.2 shall in any way affect or diminish the rights
                    of the Prepetition Second Lien Notes Trustee to exercise any charging lien against
                    distributions to holders of Second Lien Notes Claims with respect to any unpaid fees or
                    expenses.

                            (vi)   On the Effective Date, the Contributed Sale Proceeds shall be transferred
                    to the GUC Recovery Trust and the Prepetition Second Lien Notes Trustee to be distributed
                    in accordance with the Plan.

                            (vii)   The holders of Allowed Term Loan Claims shall be entitled to receive fifty
                    percent (50%) of the net proceeds from the GUC Recovery Trust Causes of Action in
                    accordance with the GUC Recovery Trust Agreement and shall be deemed to have
                    otherwise waived any Term Loan Deficiency Claim, solely for purposes of distribution
                    pursuant to and in accordance with Section 4.5(b).

                            (viii) The Creditors’ Committee’s previous objections to the Creditors’
                    Committee Budget are resolved based on the definition of Creditors’ Committee Budget
                    under the Plan.

                            (ix)    On the Effective Date, all Claims or Causes of Action against (a) the
                    Debtors’ landlords under leases of nonresidential real property and (b) third party vendors
                    providing services or goods to the Debtors in the ordinary course of business arising under


                                                        54
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                Pg 61 of 577


                    chapter 5 of the Bankruptcy Code, including any derivative claims, asserted or assertable
                    on behalf of the Debtors or the Estates, whether liquidated or unliquidated, fixed or
                    contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing or
                    hereinafter arising, in law, equity, or otherwise, that the Debtors or the Estates would have
                    been legally entitled to assert in their own right (whether individually or collectively) or on
                    behalf of the holder of any Claim or Interest or other Person shall be deemed conclusively,
                    absolutely, unconditionally, irrevocably and forever, released.

                            (x)     On the Effective Date, the Creditors’ Committee’s objection to the
                    Disclosure Statement Motion shall be deemed resolved and withdrawn with prejudice. The
                    Creditors’ Committee shall not prosecute such objection or any other objection to the
                    Disclosure Statement, Plan, or any Sale Transaction (provided that the terms of the Bidding
                    Procedures are complied with).

                             (xi)    On the Effective Date, (a) the Challenge Period (as defined in the DIP
                    Order) shall be deemed expired with respect to the Creditors’ Committee; (b) the
                    stipulations set forth in Sections H, I, and J of the DIP Order shall be final; and (c) the
                    releases in paragraph 48(c) of the DIP Order shall be final.

                            (xii)  As a condition precedent to consummation of the Global Settlement, the
                    Creditors’ Committee shall not object to or take any other action that is inconsistent with
                    or that would reasonably be expected to prevent, interfere with, delay, or impede the
                    confirmation and consummation of the Plan or approval of the Global Settlement.

                    3.        Marketing Process

Following the Commencement Date, the Debtors shall oversee and manage the sale process relating to any
potential Sale Transaction, and, if applicable, an Asset Sale Transaction, in good-faith consultation with the
Requisite Term Lenders the DIP Agent, the Creditors’ Committee, Freddie Mac, Fannie Mae, and Ginnie
Mae. The Requisite Term Lenders, the DIP Agent, the Creditors’ Committee, Freddie Mac, Fannie Mae,
and Ginnie Mae and their respective advisors shall have the right to review all information, diligence, and
materials provided by the Debtors to any bidder or prospective bidder, subject to confidentiality, with
respect to the sale and to consult with the Debtors with respect to any potential Sale Transaction, or Asset
Sale Transaction. The Debtors, the Requisite Term Lenders, the DIP Agent, the Creditors’ Committee,
Freddie Mac, Fannie Mae, and Ginnie Mae shall consult in good faith regarding the sale process, including
any diligence and other information requested by the Requisite Term Lenders. The Debtors shall solicit
bids on any and all bases, including soliciting bids that do not satisfy the Term Loan Claims in full.

                    4.        Election Notice.

Unless extended by the Debtors, within five (5) business days following the earlier of (a) the conclusion of
the Debtors’ marketing and sale process and (b) ninety-five (95) calendar days after the Commencement
Date (the earliest such date, the “Election Date”), holders of at least 662/3% in aggregate principal amount
outstanding under the Prepetition Credit Agreement (the “Electing Term Lenders”) shall deliver a notice
(the “Election Notice”) to the Debtors stating that the Electing Term Lenders wish to consummate a
transaction (the “Elected Transaction”), being a: (i) Reorganization Transaction or (ii) Sale Transaction,
and, if applicable, (iii) in connection and together with an election of (i) or (ii), any Asset Sale
Transaction(s); provided, that inclusion of any such Asset Sale Transaction(s) is not incompatible with the
successful consummation of the Elected Transaction in (i) or (ii).




                                                         55
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                   Main Document
                                                 Pg 62 of 577


                    5.        Sources of Consideration for Plan Distributions

                (a)     Sale Transaction. The Debtors shall fund distributions and satisfy applicable
Allowed Claims and Allowed Interests under the Plan with respect to the Sale Transaction using Cash on
hand, the Sale Transaction Proceeds, and, if applicable, the Asset Sale Proceeds, in each case, as a carve
out from the Term Lenders’ collateral (or the proceeds or value thereof).

                (b)    Reorganization Transaction. The Debtors shall fund distributions and satisfy
applicable Allowed Claims and Allowed Interests under the Plan with respect to the Reorganization
Transaction with Cash on hand, the Amended and Restated Credit Facility, Exit Working Capital Facility,
the Exit Warehouse Facilities, New Common Stock, and, if applicable, the Asset Sale Proceeds.

                    6.        Sale Transaction

                    (a)       Closing of Sale Transaction (If Any)

                    On the Effective Date, the Debtors shall be authorized to consummate the Sale Transaction
                    contemplated by the Successful Bid and, among other things, the Debtors’ assets (including
                    executory contracts and unexpired leases assumed and assigned to the Successful Bidder
                    pursuant to Article VIII hereof) shall, pursuant to Section 1141 of the Bankruptcy Code,
                    be transferred to and vest in the applicable Successful Bidder free and clear of all Liens,
                    Claims, charges, or other encumbrances pursuant to the terms of the applicable purchase
                    agreement and Confirmation Order.

                    (b)       Wind Down and Dissolution of the Debtors

                             (i)     The Plan Administrator shall have the authority and right on behalf of each
                    of the Debtors, without the need for Bankruptcy Court approval (unless otherwise
                    indicated), to carry out and implement all provisions of the Plan, including, without
                    limitation, to: (a) except to the extent Claims have been previously Allowed, control and
                    effectuate the Claims reconciliation process, including to object to, seek to subordinate,
                    compromise or settle any and all Claims against the Debtors, other than with respect to
                    General Unsecured Claims; (b) make distributions to holders of Allowed Claims in
                    accordance with the Plan, other than with respect to holders of Allowed General Unsecured
                    Claims; (c) prosecute all Causes of Action on behalf of the Debtors, elect not to pursue any
                    Causes of Action, and determine whether and when to compromise, settle, abandon,
                    dismiss, or otherwise dispose of any such Causes of Action, as the Plan Administrator may
                    determine is in the best interests of the Debtors, other than with respect to the GUC
                    Recovery Trust Causes of Action; (d) retain professionals to assist in performing its duties
                    under the Plan; (e) maintain the books, records, and accounts of the Debtors; (f) complete
                    and file, as necessary, all final or otherwise required federal, state, and local tax returns for
                    the Debtors; and (g) perform other duties and functions that are consistent with the
                    implementation of the Plan.

                            (ii)    After the Effective Date, pursuant to the Plan, the Plan Administrator shall
                    wind down, sell, liquidate, and may operate, use, acquire, or dispose of property and
                    compromise or settle any Claims, Interests, or Causes of Action remaining with the
                    Debtors’ after consummation of the Sale Transaction contemplated by the Successful Bid
                    without approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy
                    Code or Bankruptcy Rules, other than with respect to General Unsecured Claims and GUC
                    Recovery Trust Causes of Action.


                                                          56
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                Pg 63 of 577


                            (iii)   Each of the Debtors shall indemnify and hold harmless the Plan
                    Administrator solely in its capacity as such for any losses incurred in such capacity, except
                    to the extent such losses were the result of the Plan Administrator’s gross negligence,
                    willful misconduct, or criminal conduct.

                             (iv)   Subject to Section 6.3(b) of the Plan, the Debtors shall make an initial
                    distribution on the Effective Date and thereafter, the Plan Administrator shall, in an
                    expeditious but orderly manner, make timely distributions pursuant to the Plan and the
                    Confirmation Order.

                            (v)     The Plan Administrator shall be authorized to file on behalf of the Debtors
                    and any non-Debtor subsidiaries, certificates of dissolution and any and all other corporate
                    and company documents necessary to effectuate the Wind Down without further action
                    under applicable law, regulation, order, or rule, including any action by the stockholders,
                    members, the board of directors, or board of directors or similar governing body of the
                    Debtors.

                            (vi)    The Plan Administrator shall effectuate the Wind Down with the amounts
                    reserved in the Wind Down Budget.

                    7.        Reorganization Transaction.

                (a)    If the Debtors pursue the Reorganization Transaction, the Debtors shall implement
the Reorganization Transaction as set forth in the Plan.

                    (a)       Amended and Restated Credit Facility

                             (i)    On the Effective Date, the Amended and Restated Credit Facility
                    Agreement shall be executed and delivered, and the Reorganized Debtors shall be
                    authorized to execute, deliver and enter into, the Amended and Restated Credit Facility
                    Agreement and the other Amended and Restated Credit Facility Documents, without the
                    need for any further corporate action and without further action by the holders of Claims
                    or Interests.

                             (ii)    Except as otherwise modified by the Amended and Restated Credit
                    Facility Agreement, all Liens, mortgages and security interests securing the obligations
                    arising under the Amended and Restated Credit Facility Agreement and the other Amended
                    and Restated Credit Facility Documents that were collateral securing the Term Loan
                    Claims as of the Commencement Date are unaltered by the Plan, and all such liens,
                    mortgages and security interests are created and perfected with respect to the Amended and
                    Restated Credit Facility Documents to the same extent, in the same manner and on the
                    same terms and priorities as they were with respect to the Term Loan Claims, except as the
                    foregoing may be modified pursuant to the Amended and Restated Credit Facility
                    Documents. All Liens and security interests granted and continuing pursuant to the
                    Amended and Restated Credit Facility Documents shall be (i) valid, binding, perfected,
                    and enforceable Liens and security interests in the personal and real property described in
                    and subject to such document, with the priorities established in respect thereof under
                    applicable non-bankruptcy law; (ii) granted in good faith and deemed not to constitute a
                    fraudulent conveyance or fraudulent transfer; and (iii) not otherwise subject to avoidance,
                    recharacterization, or subordination (whether equitable, contractual or otherwise) under
                    any applicable law. The Debtors, the Reorganized Debtors, and the Entities granted such


                                                        57
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                Pg 64 of 577


                    Liens and security interests are authorized to make, and to the extent contemplated by the
                    Amended and Restated Credit Facility Documents, the Debtors, the Reorganized Debtors,
                    and their respective Affiliates will make, all filings and recordings, and to obtain all
                    governmental approvals and consents necessary (but otherwise consistent with the consents
                    and approvals obtained in connection with the Prepetition Credit Agreement) to establish,
                    attach and perfect such Liens and security interests under any applicable law, and will
                    thereafter cooperate to make all other filings and recordings that otherwise would be
                    necessary under applicable law to give notice of such Liens and security interest to third
                    parties. For purposes of all mortgages and deposit account control agreements that secured
                    the obligations arising under the Prepetition Credit Agreement, the Amended and Restated
                    Credit Facility Agreement is deemed an amendment and restatement of the Prepetition
                    Credit Agreement, and such mortgages and control agreements shall survive the Effective
                    Date, shall not be cancelled, and shall continue to secure the Amended and Restated Credit
                    Facility Agreement, except as expressly set forth in the Amended and Restated Credit
                    Facility Agreement.

                            (iii)    The Reorganized Debtors shall be authorized to execute, deliver, and enter
                    into and perform under the Amended and Restated Credit Facility Documents without the
                    need for any further corporate or limited liability company action and without further action
                    by the holders of Claims or Interests.

                    (b)       Exit Warehouse Facilities

                    On the Effective Date, the Reorganized Debtors shall be authorized to execute and perform
                    under the Exit Warehouse Facilities Documents without the need for any further corporate
                    action and without further action by the holders of Claims or Interests.

                    (c)       Authorization and Issuance of New Plan Securities

                             (i)     On the Effective Date, the Debtors or the Reorganized Debtors, as
                    applicable, are authorized to issue or cause to be issued and shall issue the New Common
                    Stock in accordance with the terms of the Plan and the Amended Organizational
                    Documents without the need for any further corporate or stockholder action. All of the
                    New Common Stock issuable under the Plan, when so issued, shall be duly authorized,
                    validly issued, fully paid, and non-assessable.

                             (ii)    The distribution of the New Common Stock pursuant to the Plan may be
                    made by means of book-entry registration on the books of a transfer agent for shares of
                    New Common Stock or by means of book-entry exchange through the facilities of a
                    transfer agent reasonably satisfactory to the Debtors, in accordance with the customary
                    practices of such agent, as and to the extent practicable.

                    (d)       Continued Corporate Existence

                             (i)     The Debtors shall continue to exist after the Effective Date as Reorganized
                    Debtors as a private company in accordance with the applicable laws of the respective
                    jurisdictions in which they are incorporated or organized and pursuant to the Amended
                    Organizational Documents unless otherwise determined in accordance with Section 5.10
                    of the Plan.




                                                          58
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                Pg 65 of 577


                            (ii)    On or after the Effective Date, the Reorganized Debtors may take such
                    action that may be necessary or appropriate as permitted by applicable law and the
                    Reorganized Debtors’ Amended Organizational Documents, as the Reorganized Debtors
                    may determine is reasonable and appropriate to effect any transaction described in,
                    approved by, or necessary or appropriate to effectuate the Plan.

                    (e)       Officers and Board of Directors

                             (i)     Upon the Effective Date, the New Board shall consist of five (5) directors.
                    Four (4) directors shall be selected by the Requisite Term Lenders and one (1) director
                    shall be the chief executive officer (“CEO”) of Reorganized DHCP, who shall be Thomas
                    F. Marano. The identities of the directors and officers of the Reorganized Debtors, to the
                    extent known, shall be disclosed prior to the Confirmation Hearing in accordance with
                    section 1129(a)(5) of the Bankruptcy Code.

                            (ii)     Except to the extent that a member of the board of directors or managers,
                    as applicable, of a Debtor continues to serve as a director or manager of such Debtor on
                    and after the Effective Date, the members of the board of directors or managers of each
                    Debtor prior to the Effective Date, in their capacities as such, shall have no continuing
                    obligations to the Reorganized Debtors on or after the Effective Date and each such director
                    or manager will be deemed to have resigned or shall otherwise cease to be a director or
                    manager of the applicable Debtor on the Effective Date.

                    (f)       Reorganized Debtors’ Authority

                             (i)     The Reorganized Debtors shall have the authority and right on behalf of
                    each of the Debtors, without the need for Bankruptcy Court approval (unless otherwise
                    indicated), to carry out and implement all provisions of the Plan, including, without
                    limitation, to: (a) except to the extent Claims have been previously Allowed, control and
                    effectuate the Claims reconciliation process, including to object to, seek to subordinate,
                    compromise or settle any and all Claims against the Debtors; (b) make distributions to
                    holders of Allowed Claims in accordance with the Plan; (c) prosecute all Causes of Action
                    on behalf of the Debtors, elect not to pursue any Causes of Action, and determine whether
                    and when to compromise, settle, abandon, dismiss, or otherwise dispose of any such Causes
                    of Action, as the Plan Administrator may determine is in the best interests of the Debtors;
                    (d) retain professionals to assist in performing its duties under the Plan; (e) maintain the
                    books, records, and accounts of the Debtors; (f) complete and file, as necessary, all final or
                    otherwise required federal, state, and local tax returns for the Debtors; and (g) perform
                    other duties and functions that are consistent with the implementation of the Plan.

                             (ii)     After the Effective Date, the Reorganized Debtors may operate the
                    Debtors’ business and may use, acquire, or dispose of property and compromise or settle
                    any Claims, Interests, or Causes of Action without approval by the Bankruptcy Court and
                    free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

                    8.        Fannie Mae; Freddie Mac; Ginnie Mae

                (a)    Fannie Mae. Notwithstanding anything in the Disclosure Statement, the Plan or
in the Confirmation Order, Plan Supplement, Exit Warehouse Facilities Documents, Exit Working Capital
Facility Documents, the Amended and Restated Credit Facility Documents, or any other order in the
Chapter 11 Cases to the contrary, (i) the Debtors’ mortgage servicing rights and obligations relating to


                                                         59
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                Pg 66 of 577


Fannie Mae shall not be transferred by the Debtors to a Successful Bidder (or any other person or entity)
without the express prior written consent of Fannie Mae in its sole and absolute discretion; (ii) the
assumption or assumption and assignment of any agreements between any of the Debtors and Fannie Mae,
including, without limitation, the Fannie Mae Lender Contracts, shall be subject to the express prior written
consent of Fannie Mae in its sole and absolute discretion; (iii) any proposed severance of rights and
obligations or any other proposed modification of any agreement, including, without limitation, the Fannie
Mae Lender Contracts, between any of the Debtors and Fannie Mae shall be subject to the prior written
consent of Fannie Mae in its sole and absolute discretion; (iv) Fannie Mae’s rights, powers, prerogatives,
remedies, payment or lien priorities, and claims against the Debtors, any non-Debtor affiliate or any other
person or entity under the Fannie Mae Lender Contracts (including, without limitation, any guaranty by any
Debtor of the obligations thereunder) shall not be impaired, released, modified, or limited in any respect,
except as otherwise expressly agreed in writing by Fannie Mae; (v) no lien or security interest shall attach
to, modify, prime or otherwise affect (A) mortgage servicing rights with respect to mortgages which are
now or hereafter serviced by Ditech or RMS (or any of their affiliates) for Fannie Mae, except as otherwise
expressly authorized by Fannie Mae pursuant to the applicable Fannie Mae Acknowledgment Agreements,
(B) any other rights related to the Fannie Mae Lender Contracts, between any of the Debtors and Fannie
Mae, including the “Purchased Servicing Advance Receivables” as defined and referenced in, and except
as otherwise expressly authorized by, the Fannie Mae Acknowledgment Agreements, or (C) any cash,
accounts, securities, or other collateral (and any proceeds thereof) pledged to Fannie Mae pursuant to any
collateral pledge agreement or other security agreement between Ditech and Fannie Mae (including the
Collateral as defined in that certain Pledge and Security Agreement in favor of Fannie Mae dated as of
December 19, 2014 (as amended)); (vi) the term of Fannie Mae Acknowledgment Agreements shall remain
unchanged, and any extension of the term or changes to other provisions of the Fannie Mae
Acknowledgment Agreements must be expressly agreed to by the parties in a separate written agreement;
(vii) Fannie Mae does not, and shall not be deemed to, release any Released Party or any other person or
entity from any claims or causes of action that it may have, nor shall Fannie Mae be enjoined from pursuing
any such claims or causes of action; (viii) in a Reorganization Transaction, the Fannie Mae Lender
Contracts shall be, upon the Effective Date, assumed by the Reorganized Debtors; and (ix) all transactions
with and transfers to Fannie Mae prior to the Effective Date are hereby reaffirmed and ratified by the
Debtors and shall not be subject to avoidance. Without limiting the generality of, and subject to, the
foregoing, in connection with the proposed assumption or assumption and assignment of any agreement,
including, without limitation, the Fannie Mae Lender Contracts, between any of the Debtors and Fannie
Mae, such agreements may be assumed or assumed and assigned only upon (i)(1) the Reorganized Debtors
agreeing to honor all obligations under the Fannie Mae Lender Contracts whether incurred prior to or after
the Effective Date; (2) in the case of an assignment in a Sale Transaction repayment in full of the Cure
Amounts; or (3) such other treatment of the Cure Amount or any other obligations as shall be agreed to by
Fannie Mae and the Debtors in good faith negotiations and (ii) adequate assurance of future performance.

                    (b)       Freddie Mac.

                             (i)      Notwithstanding anything herein or in the Confirmation Order, Plan
                    Supplement, Exit Warehouse Facilities Documents, Exit Working Capital Facility
                    Documents, the Amended and Restated Credit Facility Documents, or any other order in
                    the Chapter 11 Cases to the contrary, (1) Freddie Mac’s rights, powers, prerogatives,
                    remedies, payment or lien priorities, and claims against the Debtors or any other person or
                    entity under the Freddie Mac Agreements shall not be impaired, released, modified, or
                    limited in any respect, except as otherwise expressly agreed in writing by Freddie Mac; (2)
                    no lien or security interest shall (a) attach to, modify, include or otherwise affect mortgage
                    servicing rights with respect to mortgages which are now or hereafter serviced by Ditech
                    (or any of its affiliates) for Freddie Mac, (b) attach to, modify, include or otherwise affect
                    the “Servicing Collateral” (as defined and referenced in, and except as otherwise


                                                         60
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                Pg 67 of 577


                    expressly authorized by, the Freddie Mac Acknowledgment Agreement), (c) attach to,
                    modify, include or otherwise affect any cash, accounts, securities, or other collateral (and
                    any proceeds thereof) pledged to Freddie Mac pursuant to any collateral pledge agreement
                    or other security agreement between Ditech and Freddie Mac (including, without
                    limitation, the Freddie Mac Pledge Agreement), or (d) impair Freddie Mac’s rights,
                    remedies, powers, interests, payment or lien priority, or prerogatives set forth in any of the
                    foregoing; and (3) Freddie Mac does not, and shall not be deemed to, release any Released
                    Party or any other person or entity from any claims or causes of action that it may have,
                    nor shall Freddie Mac be enjoined from pursuing any such claims or causes of action.

                             (ii)     Notwithstanding anything herein or in the Confirmation Order, Plan
                    Supplement, Exit Warehouse Facilities Documents, Exit Working Capital Facility
                    Documents, the Amended and Restated Credit Facility Documents, or any other order in
                    the Chapter 11 Cases to the contrary, (1) the Debtors’ mortgage servicing rights with
                    respect to mortgages which are now or hereafter serviced by Ditech (or any of its affiliates)
                    for Freddie Mac shall not be transferred by the Debtors to a Successful Bidder (or any other
                    entity) without the express prior written consent of Freddie Mac in its sole and absolute
                    discretion; (2) the Debtors and the Reorganized Debtors shall not assume or assume and
                    assign any agreement between any of the Debtors and Freddie Mac, including, without
                    limitation, the Freddie Mac Agreements, without the express prior written consent of
                    Freddie Mac in its sole and absolute discretion; (3) any proposed severance of rights and
                    obligations or any other proposed modification of any agreement, including, without
                    limitation, the Freddie Mac Agreements, between any of the Debtors and Freddie Mac shall
                    be subject to the prior written consent of Freddie Mac in its sole and absolute discretion;
                    and (4) all transactions with and transfers to Freddie Mac prior to the Effective Date are
                    hereby reaffirmed and ratified by the Debtors and shall not be subject to avoidance. The
                    Debtors and Freddie Mac shall enter into good faith negotiations and use commercially
                    reasonable efforts to resolve the claims of Freddie Mac and the assumption or assumption
                    and assignment of the Freddie Mac Agreements in the Reorganization Transaction or the
                    Sale Transaction, as applicable.

                 (c)      Ginnie Mae. Notwithstanding anything in the Plan to the contrary, (i) the Debtors’
mortgage servicing and securitization obligations relating to Ginnie Mae shall not be transferred by the
Debtors to a Successful Bidder without the express prior written consent of Ginnie Mae in its sole and
absolute discretion; (ii) the assumption or assumption and assignment of any agreements between any of
the Debtors and Ginnie Mae, including, without limitation, the Ginnie Mae Agreements, shall be subject to
the express prior written consent of Ginnie Mae in its sole and absolute discretion; and (iii) any proposed
severance of rights and obligations or any other proposed modification of any agreement, including, without
limitation, the Ginnie Mae Agreements, between any of the Debtors and Ginnie Mae shall be subject to the
prior written consent of Ginnie Mae in its sole and absolute discretion. The Debtors and Ginnie Mae shall
enter into good faith negotiations and use commercially reasonable efforts to resolve the claims of Ginnie
Mae and the assumption or assumption and assignment of the Ginnie Mae Agreements in the
Reorganization Transaction or the Sale Transaction, as applicable.

                    9.        Employee Matters

                (a)      Subject to Section 5.9(c) of the Plan, on the Effective Date, solely with respect to
the Reorganization Transaction, the Reorganized Debtors shall be deemed to have assumed all employee
compensation plans, Benefit Plans, employment agreements, offer letters, or award letters to which the
Debtors are a party (collectively, the “Employee Arrangements”). Notwithstanding the foregoing, if an
Employee Arrangement, other than any postpetition employee incentive program approved by the


                                                         61
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 68 of 577


Bankruptcy Court, provides in part for a payment, premium, or other award upon the occurrence of a change
of control, change in control, or other similar event, then such Employee Arrangement shall only be
assumed to the extent that the Reorganization Transaction, including consummation of the Plan, shall not
be treated as a change of control, change in control, or other similar event under such Employee
Arrangement.

                 (b)      Following the Effective Date, solely with respect to the Reorganization
Transaction, the applicable Reorganized Debtors shall enter into the Management Incentive Plan. All
awards issued under the Management Incentive Plan will be dilutive of all other New Common Stock issued
pursuant to the Plan. Within thirty (30) days following the Effective Date, the Management Incentive Plan
and individual grants thereunder shall be independently considered and, subject to the exercise of its
fiduciary duties and to the extent it deems appropriate, approved by the New Board.

                (c)      For the avoidance of doubt, (i) if an Employee Arrangement provides for an award
or potential award of Interests or consideration based on the value of Interests prior to the Effective Date,
such Interest shall be treated in accordance with Section 4.9 of the Plan and cancelled notwithstanding
assumption of the applicable Employee Arrangement, and (ii) the Ditech Holding Corporation 2018 Equity
Incentive Plan (as amended and restated) shall not be assumed and shall be deemed terminated.

                 (d)    In the event of a Sale Transaction, the Sale Incentive Awards shall be paid in Cash
from the Sale Transaction Proceeds as Allowed Administrative Expense Claims. Such distributions shall
be deemed to be distributions made to holders of Allowed Term Loan Claims in accordance with Section
4.3 of the Plan.

                    10.       Effectuating Documents; Further Transactions

                  (a)     On or as soon as practicable after the Effective Date, the Reorganized Debtors, or
the Plan Administrator, as applicable, shall take such actions as may be or become necessary or appropriate
to effect any transaction described in, approved by, contemplated by, or necessary to effectuate the Plan
and the Global Settlement, including (i) the execution and delivery of appropriate agreements or other
documents of merger, consolidation, restructuring, financing, conversion, disposition, transfer, dissolution,
transition services, or liquidation containing terms that are consistent with the terms of the Plan and that
satisfy the applicable requirements of applicable law and any other terms to which the applicable Entities
may determine; (ii) the execution and delivery of appropriate instruments of transfer, assignment,
assumption, or delegation of any Asset, property, right, liability, debt, or obligation on terms consistent
with the terms of the Plan and having other terms to which the applicable parties agree; (iii) the filing of
appropriate certificates or articles of incorporation, reincorporation, merger, consolidation, conversion, or
dissolution and the Amended Organizational Documents pursuant to applicable state law; (iv) the issuance
of securities, all of which shall be authorized and approved in all respects, in each case, without further
action being required under applicable law, regulation, order, or rule; and (v) all other actions that the
applicable Entities determine to be necessary or appropriate, including making filings or recordings that
may be required by applicable law or to reincorporate in another jurisdiction, subject, in each case, to the
Amended Organizational Documents.

                 (b)      Each officer, manager, or member of the board of directors of the Debtors is (and
each officer, manager, or member of the board of directors of the Reorganized Debtors and the Plan
Administrator, as applicable, shall be) authorized and directed to issue, execute, deliver, file, or record such
contracts, securities, instruments, releases, indentures, and other agreements or documents and take such
actions as may be necessary or appropriate to effectuate, implement, and further evidence the terms and
conditions of the Plan and the securities issued pursuant to the Plan in the name of and on behalf of the
Reorganized Debtors or Wind Down Estates, all of which shall be authorized and approved in all respects,


                                                      62
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                   Main Document
                                                Pg 69 of 577


in each case, without the need for any approvals, authorization, consents, or any further action required
under applicable law, regulation, order, or rule (including, without limitation, any action by the stockholders
or directors or managers of the Debtors, the Reorganized Debtors, or Wind Down Estates) except for those
expressly required pursuant to the Plan.

                  (c)      In order to preserve the Reorganized Debtors’ or Wind Down Estates’ ability to
utilize certain tax attributes that exist as of the Effective Date, the charter, bylaws, and other organizational
documents may restrict certain transfers of the New Common Stock.

                 (d)     The Debtors shall be authorized to implement the Reorganization Transaction,
Asset Sale Transaction, or Sale Transaction, as applicable, and the Global Settlement, including the creation
of the GUC Recovery Trust, in the manner most tax efficient to the Reorganized Debtors or Wind Down
Estates, as determined by the Debtors in their business judgment, given the totality of the circumstances.

                (e)      All matters provided for in the Plan involving the corporate structure of the
Debtors. Reorganized Debtors, or Wind Down Estates, to the extent applicable, or any corporate or related
action required by the Debtors, Reorganized Debtors, or Wind Down Estates in connection herewith shall
be deemed to have occurred and shall be in effect, without any requirement of further action by the
stockholders, members, or directors or managers of the Debtors or Reorganized Debtors, and with like
effect as though such action had been taken unanimously by the stockholders, members, directors,
managers, or officers, as applicable, of the Debtors, Reorganized Debtors, or Wind Down Estates.

                    11.       Section 1145 Exemption

                 (a)     The offer, issuance, and distribution of the New Common Stock hereunder to
holders of the Term Loan Claims under Section 4.3 of the Plan shall be exempt, pursuant to section 1145
of the Bankruptcy Code, without further act or action by any Entity, from registration under (i) the
Securities Act of 1933, as amended, and all rules and regulations promulgated thereunder and (ii) any state
or local law requiring registration for the offer, issuance, or distribution of Securities.

                   (b)     The New Common Stock shall be freely tradable by the recipients thereof, subject
to (i) the provisions of section 1145(b)(1) of the Bankruptcy Code relating to the definition of an underwriter
in section 2(a)(11) of the Securities Act of 1933; (ii) compliance with any rules and regulations of the
Securities and Exchange Commission, if any, applicable at the time of any future transfer of such securities
or instruments; (iii) any restrictions, to the extent necessary for the Debtors to preserve their ability to utilize
certain tax attributes that exist as of the Effective Date, on the transferability and ownership of New
Common Stock, (iv) applicable regulatory approval, and (v) the Stockholders Agreement.

                    12.       Cancellation of Existing Securities and Agreements

                  (a)     Solely with respect to the Reorganization Transaction, except for the purpose of
evidencing a right to a distribution under the Plan and except as otherwise set forth in the Plan, including
with respect to executory contracts or unexpired leases that shall be assumed by the Reorganized Debtors,
and subject in all respects to the Prepetition Intercreditor Agreement, on the Effective Date, all agreements,
instruments, and other documents evidencing or issued pursuant to the Prepetition Credit Agreement, the
Prepetition Second Lien Notes Indenture, or any indebtedness or other obligations thereunder, and any
Interest, and any rights of any holder in respect thereof, shall be deemed cancelled, discharged, and of no
force or effect, and the obligations of the Debtors thereunder shall be deemed fully satisfied, released, and
discharged.




                                                        63
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                             Pg 70 of 577


                  (b)     Notwithstanding such cancellation and discharge, the Prepetition Credit
Agreement and the Prepetition Second Lien Notes Indenture shall continue in effect to the extent necessary
(i) to allow the holders of such Claims to receive distributions under the Plan; (ii) to allow the Debtors, the
Reorganized Debtors, the Prepetition Administrative Agent, and the Prepetition Second Lien Notes Trustee
to make post-Effective Date distributions or take such other action pursuant to the Plan on account of such
Claims and to otherwise exercise their rights and discharge their obligations relating to the interests of the
holders of such Claims; (iii) to allow holders of Claims to retain their respective rights and obligations vis-
à-vis other holders of Claims pursuant to any applicable loan documents; (iv) to allow the Prepetition
Administrative Agent and the Prepetition Second Lien Notes Trustee to enforce their rights, claims, and
interests vis-à-vis any party other than the Debtors, including any rights with respect to priority of payment
and/or to exercise charging liens; (v) to preserve any rights of the Prepetition Administrative Agent and the
Prepetition Second Lien Notes Trustee to payment of fees, expenses, and indemnification obligations as
against any money or property distributable to lenders under the Prepetition Credit Agreement and holders
under the Prepetition Second Lien Notes Indenture, as applicable, including any rights to priority of
payment and/or to exercise charging liens; (vi) to allow the Prepetition Administrative Agent and the
Prepetition Second Lien Notes Trustee to enforce any obligations owed to it under the Plan; (vii) to allow
the Prepetition Administrative Agent and the Prepetition Second Lien Notes Trustee to exercise rights and
obligations relating to the interests of lenders under the Prepetition Credit Agreement and holders under the
Prepetition Second Lien Notes Indenture, as applicable; (viii) to permit the Prepetition Administrative
Agent and the Prepetition Second Lien Notes Trustee to perform any function necessary to effectuate the
foregoing; (ix) to allow the Prepetition Administrative Agent and the Prepetition Second Lien Notes Trustee
to appear in the Chapter 11 Cases or in any proceeding in the Bankruptcy Court or any other court relating
to the Prepetition Credit Agreement or the Prepetition Second Lien Notes Indenture; and (x) to permit the
continuation of the collateral, security, and related agreements under the Prepetition Credit Agreement with
respect to the Amended and Restated Credit Facility Agreement as provided under the Plan; provided, that
nothing in this Section 5.12 shall affect the discharge of Claims pursuant to the Bankruptcy Code, the
Confirmation Order, or the Plan or result in any liability or expense to the Reorganized Debtors. In a
Reorganization Transaction, notwithstanding anything to the contrary in the Plan, the indemnity obligations
of the Debtors under the Prepetition Credit Agreement shall survive the termination thereof and shall not
be discharged or released pursuant to the Plan or the Confirmation Order. Notwithstanding anything to the
contrary herein, the indemnity obligations of the Debtors under the Prepetition Credit Agreement and the
Prepetition Second Lien Notes Indenture shall survive the termination thereof and shall not be discharged
or released pursuant to the Plan or the Confirmation Order.

                 (c)      Except for the foregoing, subsequent to the performance by the Prepetition
Administrative Agent of its obligations pursuant to the Plan, the Prepetition Administrative Agent and its
agents shall be relieved of all further duties and responsibilities related to the Prepetition Credit Agreement,
except with respect to any duties and responsibilities of the Prepetition Administrative Agent that, pursuant
to the Amended and Restated Credit Facility Agreement, survive the termination of the Prepetition Credit
Agreement.

                  (d)     Except for the foregoing, subsequent to the performance by the Prepetition Second
Lien Notes Trustee of its obligations pursuant to the Plan, the Prepetition Second Lien Notes Trustee and
its agents shall be relieved of all further duties and responsibilities related to the Prepetition Second Lien
Notes Indenture. Nothing in this Section 5.12 shall in any way affect or diminish the rights of the
Prepetition Second Lien Notes Trustee to exercise any charging lien against distributions to holders of
Second Lien Notes Claims with respect to any unpaid fees.

                (e)     Notwithstanding anything to the contrary in the Plan, all rights under the
Prepetition Second Lien Notes Indenture shall remain subject to the Prepetition Intercreditor Agreement.



                                                      64
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 71 of 577


                 (f)      Notwithstanding the foregoing, any provision in any document, instrument, lease,
or other agreement that causes or effectuates, or purports to cause or effectuate, a default, termination,
waiver, or other forfeiture of, or by, the Debtors as a result of the cancellations, terminations, satisfaction,
releases, or discharges provided for in the Plan shall be deemed null and void and shall be of no force and
effect. Nothing contained in the Plan shall be deemed to cancel, terminate, release, or discharge the
obligation of the Debtors or any of their counterparties under any executory contract or lease to the extent
such executory contract or lease has been assumed by the Debtors pursuant to a Final Order of the
Bankruptcy Court or hereunder.

                    13.       Cancellation of Liens

Except as otherwise specifically provided in the Plan, upon the payment in full in Cash of an Other Secured
Claim, any Lien securing an Other Secured Claim that is paid in full, in Cash, shall be deemed released,
and the holder of such Other Secured Claim shall be authorized and directed to release any collateral or
other property of the Debtors (including any Cash collateral) held by such holder and to take such actions
as may be requested by the Reorganized Debtors, to evidence the release of such Lien, including the
execution, delivery and filing or recording of such releases as may be requested by the Reorganized Debtors.

                    14.       Subordination Agreements

Pursuant to section 510(a) of the Bankruptcy Code, all subordination agreements, including but not limited
to, the Prepetition Intercreditor Agreement and the Prepetition Second Lien Notes Indenture, governing
Claims or Interests shall be enforced in accordance with such agreements’ terms; provided, that the
subordination provisions in such agreements shall not apply to distributions to holders of Allowed Second
Lien Notes Claims pursuant to Section 4.4(b) of the Plan.

                    15.       Nonconsensual Confirmation

The Debtors intend to undertake to have the Bankruptcy Court confirm the Plan under section 1129(b) of
the Bankruptcy Code as to any Classes that reject or are deemed to reject the Plan.

                    16.       Closing of Chapter 11 Cases

After an Estate has been fully administered, the Reorganized Debtors or Plan Administrator shall seek
authority from the Bankruptcy Court to close the applicable Chapter 11 Case(s) in accordance with the
Bankruptcy Code and Bankruptcy Rules.

                    17.       Notice of Effective Date

As soon as practicable, but not later than three (3) Business Days following the Effective Date, the Debtors
shall file a notice of the occurrence of the Effective Date with the Bankruptcy Court.

                    18.       Separability

Notwithstanding the combination of the separate plans of reorganization for the Debtors set forth in the
Plan for purposes of economy and efficiency, the Plan constitutes a separate chapter 11 plan for each
Debtor. Accordingly, if the Bankruptcy Court does not confirm the Plan with respect to one or more
Debtors, it may still, subject to the consent of the applicable Debtors, confirm the Plan with respect to any
other Debtor that satisfies the confirmation requirements of section 1129 of the Bankruptcy Code.




                                                         65
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                               Pg 72 of 577


                    19.       GUC Recovery Trust

                  (a)     Creation and Governance of the GUC Recovery Trust. On the Effective Date, the
Debtors shall transfer the GUC Recovery Trust Assets to the GUC Recovery Trust and the Debtors and the
GUC Trustee shall execute the GUC Recovery Trust Agreement and shall take all steps necessary to
establish the GUC Recovery Trust in accordance with the Plan and the beneficial interests therein. In the
event of any conflict between the terms of the Plan and the terms of the GUC Recovery Trust Agreement,
the terms of the Plan shall govern. Additionally, on the Effective Date, the Debtors shall transfer and shall
be deemed to transfer to the GUC Recovery Trust all of their rights, title and interest in and to all of the
GUC Recovery Trust Assets, and in accordance with section 1141 of the Bankruptcy Code, the GUC
Recovery Trust Assets shall automatically vest in the GUC Recovery Trust free and clear of all Claims and
Liens, and such transfer shall be exempt from any stamp, real estate transfer, mortgage reporting, sales, use
or other similar tax. The GUC Trustee shall be the exclusive administrator of the assets of the GUC
Recovery Trust for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as well as the
representatives of the Estate of each of the Debtors appointed pursuant to section 1123(b)(3)(B) of the
Bankruptcy Code, solely for purposes of carrying out the GUC Trustee’s duties under the GUC Recovery
Trust Agreement. The GUC Recovery Trust shall be governed by the GUC Recovery Trust Agreement and
administered by the GUC Trustee. The powers, rights, and responsibilities of the GUC Trustee shall be
specified in the GUC Recovery Trust Agreement and shall include the authority and responsibility to,
among other things, take the actions set forth in this Section 5.19. The GUC Trustee shall hold and
distribute the GUC Recovery Trust Assets in accordance with the provisions of the Plan and the GUC
Recovery Trust Agreement. Other rights and duties of the GUC Trustee shall be as set forth in the GUC
Recovery Trust Agreement. After the Effective Date, the Debtors and the Reorganized Debtors shall have
no interest in the GUC Recovery Trust Assets except as set forth in the GUC Recovery Trust Agreement.

                   (b)     GUC Trustee and GUC Recovery Trust Agreement. The GUC Recovery Trust
Agreement generally will provide for, among other things: (i) the transfer of the GUC Recovery Trust
Assets to the GUC Recovery Trust; (ii) the payment of certain reasonable expenses of the GUC Recovery
Trust; (iii) litigation of any GUC Recovery Trust Causes of Action, which may include the prosecution,
settlement, abandonment or dismissal of any such Causes of Action; and (iv) make distributions to holders
of Allowed General Unsecured Claims as provided herein and in the GUC Recovery Trust Agreement. The
GUC Recovery Trust Agreement may include reasonable and customary provisions that allow for
indemnification by the GUC Recovery Trust. Any such indemnification shall be the sole responsibility of
the GUC Recovery Trust and payable solely from the GUC Recovery Trust Assets. The GUC Trustee shall
be responsible for all decisions and duties with respect to the GUC Recovery Trust and the GUC Recovery
Trust Assets, except as otherwise provided in the GUC Recovery Trust Agreement.

                  (c)      Cooperation of Reorganized Debtors. Subject to subsection (d) of this Section
5.19, the Debtors, Reorganized Debtors, or Plan Administrator, as applicable, upon reasonable notice, shall
provide reasonable cooperation with the GUC Trustee in the administration of the GUC Recovery Trust,
including providing reasonable access to pertinent documents, including books and records, to the extent
the Debtors, Reorganized Debtors, or Plan Administrator, as applicable, have such information and/or
documents, to the GUC Trustee sufficient to enable the GUC Trustee to perform its duties hereunder. The
Reorganized Debtors shall reasonably cooperate with the GUC Trustee in the administration of the GUC
Recovery Trust, including, providing reasonable access to documents and current officers and directors
with respect to (i) the prosecution of the GUC Recovery Trust Causes of Action, and (ii) contesting, settling,
compromising, reconciling, and objecting to General Unsecured Claims, in each case, the GUC Recovery
Trust agrees to reimburse reasonable out-of-pocket expenses for preservation of documents, copying or
similar expenses. The collection, review, and preservation of documents for any investigation or litigation
by the GUC Trustee shall be at the expense of the GUC Recovery Trust.



                                                     66
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                            Pg 73 of 577


                (d)    Preservation of Privilege. The Debtors and the GUC Recovery Trust shall enter
into a common interest agreement whereby the Debtors will be able to share documents, information or
communications (whether written or oral) relating to the GUC Recovery Trust Assets. The GUC Recovery
Trust shall seek to preserve and protect all applicable privileges attaching to any such documents,
information, or communications. The GUC Trustee’s receipt of such documents, information or
communications shall not constitute a waiver of any privilege. All privileges shall remain in the control of
the Debtors, Reorganized Debtors, or Plan Administrator, as applicable, and the Debtors, Reorganized
Debtors, or Plan Administrator, as applicable, retain the right to waive their own privileges.

                  (e)     GUC Recovery Trust Assets. The GUC Trustee shall have the exclusive right in
respect of all GUC Recovery Trust Causes of Action to institute, file, prosecute, enforce, settle,
compromise, release, abandon, or withdraw any and all GUC Recovery Trust Causes of Action without any
further order of the Bankruptcy Court or consent of any other party, except as otherwise provided herein or
in the GUC Recovery Trust Agreement. From and after the Effective Date, the GUC Trustee, in accordance
with section 1123(b)(3) of the Bankruptcy Code, and on behalf of the GUC Recovery Trust, shall serve as
a representative of the Estates, solely for purposes of carrying out the GUC Trustee’s duties under the GUC
Recovery Trust Agreement. In connection with the investigation, prosecution and/or compromise of the
GUC Recovery Trust Causes of Action, the GUC Trustee may expend such portion of the GUC Recovery
Trust Assets as the GUC Trustee deems necessary.

                 (f)    GUC Recovery Trust Fees and Expenses. From and after the Effective Date, the
GUC Trustee, on behalf of the GUC Recovery Trust, shall, in the ordinary course of business and without
the necessity of any approval by the Bankruptcy Court, pay the reasonable professional fees and expenses
incurred by the GUC Recovery Trust and any professionals retained by the GUC Recovery Trust from the
GUC Recovery Trust Assets, except as otherwise provided in the GUC Recovery Trust Agreement. The
Reorganized Debtors or the Wind Down Estates, as applicable, shall not be responsible for any costs, fees,
or expenses of the GUC Recovery Trust.

                    (g)    Tax Treatment. In furtherance of this Section 5.19 of the Plan, (i) the GUC
Recovery Trust shall be structured to qualify as a “liquidating trust” within the meaning of Treasury
Regulation section 301.7701-4(d) and in compliance with Revenue Procedure 94-45, 1994-2 C.B. 684, and,
thus, as a “grantor trust” within the meaning of sections 671 through 679 of the Tax Code to the holders of
General Unsecured Claims, consistent with the terms of the Plan; (ii) the sole purpose of the GUC Recovery
Trust shall be the liquidation and distribution of the GUC Recovery Trust Assets in accordance with
Treasury Regulation section 301.7701-4(d), including the resolution of General Unsecured Claims in
accordance with this Plan, with no objective to continue or engage in the conduct of a trade or business;
(iii) all parties (including the Debtors and the Estates, holders of General Unsecured Claims and the GUC
Trustee) shall report consistently with such treatment; (iv) all parties shall report consistently with the
valuation of the GUC Recovery Trust Assets transferred to the GUC Recovery Trust as determined by the
GUC Trustee (or its designee); (v) the GUC Trustee shall be responsible for filing returns for the GUC
Recovery Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a); and (vi) the GUC
Trustee shall annually send to each holder of an interest in the GUC Recovery Trust a separate statement
regarding the receipts and expenditures of the trust as relevant for U.S. federal income tax purposes. Subject
to definitive guidance from the Internal Revenue Service or a court of competent jurisdiction to the contrary
(including the receipt by the GUC Trustee of a private letter ruling if the GUC Trustee so requests one, or
the receipt of an adverse determination by the Internal Revenue Service upon audit if not contested by the
GUC Trustee), the GUC Trustee may timely elect to (i) treat the any portion of the GUC Recovery Trust
allocable to Disputed Claims as a “disputed ownership fund” governed by Treasury Regulation section
1.468B-9 (and make any appropriate elections) and (ii) to the extent permitted by applicable law, report
consistently with the foregoing for state and local income tax purposes. If a “disputed ownership fund”
election is made, all parties (including the Debtors and the Estates, holders of General Unsecured Claims


                                                     67
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 74 of 577


and GUC Trustee) shall report for United States federal, state, and local income tax purposes consistently
with the foregoing.

               (h)      Non-Transferability of Interests in GUC Recovery Trust. Any and all interests in
the GUC Recovery Trust shall be non-transferable other than if transferred by will, intestate succession, or
otherwise by operation of law.

                 (i)     Dissolution of the GUC Litigation Trust. The GUC Trustee and the GUC
Recovery Trust shall be discharged or dissolved, as the case may be, at such time as (i) the GUC Trustee
determines that the pursuit of additional GUC Recovery Trust Causes of Action is not likely to yield
sufficient additional proceeds to justify further pursuit of such claims and (ii) all distributions required to
be made by the GUC Trustee under the Plan have been made. Upon dissolution of the GUC Recovery
Trust, any remaining GUC Recovery Trust Assets shall be distributed to holders of Allowed General
Unsecured Claims in accordance with the Plan and the GUC Recovery Trust Agreement as appropriate.

                (j)     Single Satisfaction of Allowed General Unsecured Claims. Notwithstanding
anything to the contrary herein, in no event shall holders of Allowed General Unsecured Claims recover
more than the full amount of their Allowed General Unsecured Claims from the GUC Recovery Trust.

          E.        Distributions

                    1.        Distributions Generally

Except as otherwise provided in the Plan and in the GUC Recovery Trust Agreement, one or more
Disbursing Agents shall make all distributions under the Plan to the appropriate holders of Allowed Claims
in accordance with the terms of the Plan.

                    2.        Distribution Record Date

As of the close of business on the Distribution Record Date, the various transfer registers for each of the
Classes of Claims or Interests as maintained by the Debtors or their respective agents shall be deemed
closed for purposes of determining whether a holder of such a Claim or Interest is a record holder entitled
to distributions under the Plan, and there shall be no further changes in the record holders or the permitted
designees of any such Claims or Interests. The Debtors, the Reorganized Debtors, the Plan Administrator,
or the GUC Trustee, as applicable, shall have no obligation to recognize any transfer or designation of such
Claims or Interests occurring after the close of business on the Distribution Record Date. In addition, with
respect to payment of any Cure Amounts or assumption disputes, neither the Debtors nor the Disbursing
Agent shall have any obligation to recognize or deal with any party other than the non-Debtor party to the
applicable executory contract or unexpired lease as of the close of business on the Distribution Record Date,
even if such non-Debtor party has sold, assigned, or otherwise transferred its Claim for a Cure Amount.
For the avoidance of doubt, the Distribution Record Date shall not apply to the Second Lien Notes, the
holders of which shall receive a distribution in accordance with Article IV of the Plan and the customary
procedures of DTC on or as soon as practical after the Effective Date. For the further avoidance of doubt,
all distributions made pursuant to the Plan on account of the Second Lien Notes shall be made by the
Disbursing Agent to, or at the direction of, the Prepetition Second Lien Notes Trustee, for further
distribution to holders of Second Lien Notes, in accordance with the Plan and the Confirmation Order,
subject to and in accordance with the terms of the Prepetition Second Lien Notes Indenture, including,
without limitation, subject to the application of the charging lien of the Prepetition Second Lien Notes
Trustee for payment of any unpaid fees and expenses.




                                                         68
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 75 of 577


                    3.        Date of Distributions

                 (a)    Except as otherwise provided in the Plan and in the GUC Recovery Trust
Agreement, any distributions and deliveries to be made under the Plan shall be made on the Effective Date
or as otherwise determined in accordance with the Plan, including, without limitation, the treatment
provisions of Error! Reference source not found. of the Plan, or as soon as practicable thereafter;
provided, that the Reorganized Debtors, the Plan Administrator, or the GUC Trustee, as applicable, shall
from time to time determine subsequent distribution dates to the extent they determine them to be
appropriate.

                 (b)      In a Sale Transaction, the Plan Administrator shall reserve an amount sufficient to
pay holders of Disputed Administrative Expense Claims and Disputed Priority Tax Claims the amount such
holders would be entitled to receive under the Plan if such Claims were to become Allowed Claims. After
the resolution of all Disputed Administrative Expense Claims and Disputed Priority Tax Claims, the Plan
Administrator shall treat any amounts that were reserved for Disputed Administrative Expense Claims and
Disputed Priority Tax Claims that do not become Allowed Claims as Net Cash Proceeds.

                    4.        Disbursing Agent

All distributions under this Plan shall be made by the Disbursing Agent on and after the Effective Date as
provided in the Plan. The Disbursing Agent shall not be required to give any bond or surety or other security
for the performance of its duties. The Reorganized Debtors or Plan Administrator shall use all
commercially reasonable efforts to provide the Disbursing Agent (if other than the Reorganized Debtors)
with the amounts of Claims and the identities and addresses of holders of Claims, in each case, as set forth
in the Debtors’, Reorganized Debtors’, or Wind Down Estates’, as applicable, books and records. The
Reorganized Debtors or Plan Administrator shall cooperate in good faith with the applicable Disbursing
Agent (if other than the Reorganized Debtors) to comply with the reporting and withholding requirements
outlined in Section 6.19 of the Plan.

                    5.        Rights and Powers of Disbursing Agent

                 (a)      From and after the Effective Date, the Disbursing Agent, solely in its capacity as
Disbursing Agent, shall be exculpated by all Entities, including, without limitation, holders of Claims
against and Interests in the Debtors and other parties in interest, from any and all Claims, Causes of Action,
and other assertions of liability arising out of the discharge of the powers and duties conferred upon such
Disbursing Agent by the Plan or any order of the Bankruptcy Court entered pursuant to or in furtherance of
the Plan, or applicable law, except for actions or omissions to act arising out of the gross negligence or
willful misconduct, fraud, malpractice, criminal conduct, or ultra vires acts of such Disbursing Agent. No
holder of a Claim or Interest or other party in interest shall have or pursue any claim or Cause of Action
against the Disbursing Agent, solely in its capacity as Disbursing Agent, for making distributions in
accordance with the Plan or for implementing provisions of the Plan, except for actions or omissions to act
arising out of the gross negligence or willful misconduct, fraud, malpractice, criminal conduct, or ultra
vires acts of such Disbursing Agent.

                 (b)    A Disbursing Agent shall be empowered to (i) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties hereunder; (ii) make all
distributions contemplated hereby; and (iii) exercise such other powers as may be vested in the Disbursing
Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing Agent to be
necessary and proper to implement the provisions of the Plan.




                                                      69
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 76 of 577


                    6.        Expenses of Disbursing Agent

Except as otherwise ordered by the Bankruptcy Court, any reasonable and documented fees and expenses
incurred by the Disbursing Agent acting in such capacity (including reasonable documented attorneys’ fees
and expenses) on or after the Effective Date shall be paid in Cash; provided, that the fees and expenses
incurred by the GUC Trustee shall be paid solely from the GUC Recovery Trust Assets in accordance with
the GUC Recovery Trust Agreement.

                    7.        No Postpetition Interest on Claims

Except as otherwise provided in the Plan, the Confirmation Order, the DIP Order, or another order of the
Bankruptcy Court or required by the Bankruptcy Code (including postpetition interest in accordance with
sections 506(b) and 726(a)(5) of the Bankruptcy Code), interest shall not accrue or be paid on any Claims
on or after the Commencement Date; provided, that if interest is payable pursuant to the preceding sentence,
interest shall accrue at the federal judgment rate pursuant to 28 U.S.C. § 1961 on a non-compounded basis
from the date the obligation underlying the Claim becomes due and is not timely paid through the date of
payment.

                    8.        Delivery of Distributions

                 (a)      Subject to Bankruptcy Rule 9010, all distributions to any holder or permitted
designee, as applicable, of an Allowed Claim or Interest shall be made to a Disbursing Agent, who shall
transmit such distribution to the applicable holders or permitted designees of Allowed Claims or Interests
on behalf of the Debtors. In the event that any distribution to any holder or permitted designee is returned
as undeliverable, no further distributions shall be made to such holder or such permitted designee unless
and until such Disbursing Agent is notified in writing of such holder’s or permitted designee’s, as
applicable, then-current address, at which time all currently-due, missed distributions shall be made to such
holder as soon as reasonably practicable thereafter without interest. Nothing in the Plan shall require the
Disbursing Agent to attempt to locate holders or permitted designees, as applicable, of undeliverable
distributions and, if located, assist such holders or permitted designees, as applicable, in complying with
Section 6.19 of the Plan.

                 (b)    Notwithstanding the foregoing, all distributions of Cash on account of Term Loan
Claims or Second Lien Notes Claims, if any, shall be deposited with the Prepetition Administrative Agent
and the Prepetition Second Lien Notes Trustee, as applicable, for distribution to holders of Term Loan
Claims or Second Lien Notes Claims in accordance with the terms of the Prepetition Credit Agreement and
the Prepetition Second Lien Notes Indenture. All distributions other than of Cash on account of Term Loan
Claims or Second Lien Notes Claims, if any, may, with the consent of the Prepetition Administrative Agent
and the Prepetition Second Lien Notes Trustee, be made by the Disbursing Agent directly to holders of
Term Loan Claims and Second Lien Notes Claims in accordance with the terms of the Plan, the Prepetition
Credit Agreement, and the Prepetition Second Lien Notes Indenture. To the extent the Prepetition
Administrative Agent or the Prepetition Second Lien Notes Trustee effectuates, or is requested to effectuate,
any distributions hereunder, the Prepetition Administrative Agent and the Prepetition Second Lien Notes
Trustee shall be deemed a “Disbursing Agent” for purposes of the Plan.

                (c)     As soon as reasonably practicable after the Confirmation Order is entered, the DIP
Agent shall provide to counsel to the Debtors a list of all holders of DIP Claims as of such date and such
additional information as may be reasonably requested by counsel to the Debtors or the Disbursing Agent
to make distributions under the Plan. All distributions to holders of DIP Claims shall be governed by the
DIP Documents and the DIP Order and shall be made to each holder of an Allowed DIP Claim or such
holder’s authorized designee for purposes of distributions to be made hereunder. All reasonable and


                                                          70
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 77 of 577


documented fees and expenses of the DIP Agent incurred after the Effective Date as part of this Section 6.8
shall be paid by the Debtors or Reorganized Debtors, as applicable.

                    9.        Distributions after Effective Date

Distributions made after the Effective Date to holders of Disputed Claims that are not Allowed Claims as
of the Effective Date but which later become Allowed Claims shall be deemed to have been made on the
Effective Date.

                    10.       Unclaimed Property

Undeliverable distributions or unclaimed distributions shall remain in the possession of the Debtors or GUC
Recovery Trust, as applicable, until such time as a distribution becomes deliverable or holder accepts
distribution, or such distribution reverts back to the Debtors, Reorganized Debtors, Wind Down Estates, or
GUC Recovery Trust, as applicable, and shall not be supplemented with any interest, dividends, or other
accruals of any kind. Such distributions shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code at the expiration of three hundred and sixty-five (365) days from the date of distribution.
After such date all unclaimed property or interest in property shall revert to the Reorganized Debtors, Wind
Down Estates, or GUC Recovery Trust, as applicable, and the Claim of any other holder to such property
or interest in property shall be discharged and forever barred.

                    11.       Time Bar to Cash Payments

Checks issued by the Disbursing Agent in respect of Allowed Claims shall be null and void if not negotiated
within one hundred and twenty (120) days after the date of issuance thereof. Thereafter, the amount
represented by such voided check shall irrevocably revert to the Reorganized Debtors or Wind Down
Estates (or GUC Recovery Trust in the case of checks issued by the GUC Recovery Trust), and any Claim
in respect of such voided check shall be discharged and forever barred, notwithstanding any federal or state
escheat laws to the contrary. Requests for re-issuance of any check shall be made to the Disbursing Agent
by the holder of the Allowed Claim to whom such check was originally issued.

                    12.       Manner of Payment under Plan

Except as otherwise specifically provided in the Plan, at the option of the Debtors, the Reorganized Debtors,
the Plan Administrator, or the GUC Trustee, as applicable, any Cash payment to be made hereunder may
be made by a check or wire transfer or as otherwise required or provided in applicable agreements or
customary practices of the Debtors.

                    13.       Satisfaction of Claims

Except as otherwise specifically provided in the Plan, any distributions and deliveries to be made on account
of Allowed Claims under the Plan shall be in complete and final satisfaction, settlement, and discharge of
and exchange for such Allowed Claims.

                    14.       Fractional Stock and Notes

If any distributions of New Common Stock pursuant to the Plan would result in the issuance of a fractional
share of New Common Stock, then the number of shares of New Common Stock to be issued in respect of
such distribution will be calculated to one decimal place and rounded up or down to the closest whole share
(with a half share or greater rounded up and less than a half share rounded down). The total number of
shares of New Common Stock to be distributed in connection with the Plan shall be adjusted as necessary


                                                        71
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 78 of 577


to account for the rounding provided for in this Section 6.14. No consideration shall be provided in lieu of
fractional shares that are rounded down. Neither the Reorganized Debtors, Wind Down Estates, nor the
Disbursing Agent shall have any obligation to make a distribution that is less than one (1) share of New
Common Stock.

                    15.       Minimum Cash Distributions

The Disbursing Agent shall not be required to make any distribution of Cash less than One Hundred Dollars
($100) to any holder of an Allowed Claim; provided, that if any distribution is not made pursuant to this
Section 6.15, such distribution shall be added to any subsequent distribution to be made on behalf of the
holder’s Allowed Claim.

                    16.       Setoffs and Recoupments

The Debtors, the Reorganized Debtors, or Wind Down Estates, as applicable, or such entity’s designee
(including, without limitation, the Disbursing Agent) may, but shall not be required to, set off or recoup
against any Claim, and any distribution to be made on account of such Claim, any and all claims, rights,
and Causes of Action of any nature whatsoever that the Debtors, the Reorganized Debtors, or the Wind
Down Estates may have against the holder of such Claim pursuant to the Bankruptcy Code or applicable
non-bankruptcy law; provided, that neither the failure to do so nor the allowance of any Claim hereunder
shall constitute a waiver or release by a Debtor or Reorganized Debtor or its successor of any claims, rights,
or Causes of Action that a Debtor or Reorganized Debtor or its successor or assign may possess against the
holder of such Claim.

                    17.       Allocation of Distributions between Principal and Interest

Except as otherwise required by law (as reasonably determined by the Reorganized Debtors or Wind Down
Estates), distributions with respect to an Allowed Claim shall be allocated first to the principal portion of
such Allowed Claim (as determined for United States federal income tax purposes) and, thereafter, to the
remaining portion of such Allowed Claim, if any.

                    18.       No Distribution in Excess of Amount of Allowed Claim

Except as provided in Section 6.7 of the Plan, no holder of an Allowed Claim shall receive, on account of
such Allowed Claim, distributions in excess of the Allowed amount of such Claim.

                    19.       Withholding and Reporting Requirements

                 (a)     Withholding Rights. In connection with the Plan, any party issuing any instrument
or making any distribution described in the Plan shall comply with all applicable withholding and reporting
requirements imposed by any federal, state, or local taxing authority, and all distributions pursuant to the
Plan and all related agreements shall be subject to any such withholding or reporting requirements. In the
case of a non-Cash distribution that is subject to withholding, the distributing party may withhold an
appropriate portion of such distributed property and either (i) sell such withheld property to generate Cash
necessary to pay over the withholding tax (or reimburse the distributing party for any advance payment of
the withholding tax), or (ii) pay the withholding tax using its own funds and retain such withheld property.
Any amounts withheld pursuant to the preceding sentence shall be deemed to have been distributed to and
received by the applicable recipient for all purposes of the Plan. Notwithstanding the foregoing, each holder
of an Allowed Claim or any other Entity that receives a distribution pursuant to the Plan shall have
responsibility for any taxes imposed by any governmental unit, including, without limitation, income,
withholding, and other taxes, on account of such distribution. Any party issuing any instrument or making


                                                        72
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 79 of 577


any distribution pursuant to the Plan has the right, but not the obligation, to not make a distribution until
such holder has made arrangements satisfactory to such issuing or disbursing party for payment of any such
tax obligations.

                  (b)     Forms. Any party entitled to receive any property as an issuance or distribution
under the Plan shall, upon request, deliver to the Disbursing Agent or such other Entity designated by the
Reorganized Debtors or Wind Down Estates or GUC Trustee (which Entity shall subsequently deliver to
the Disbursing Agent any applicable IRS Form W-8 or Form W-9 received) an appropriate Form W-9 or
(if the payee is a foreign Entity) Form W-8. If such request is made by the Reorganized Debtors or Wind
Down Estates, the Disbursing Agent, or such other Entity designated by the Reorganized Debtors, Wind
Down Estates, or Disbursing Agent and the holder fails to comply before the earlier of (i) the date that is
one hundred and eighty (180) days after the request is made and (ii) the date that is one hundred and eighty
(180) days after the date of distribution, the amount of such distribution shall irrevocably revert to the
applicable Reorganized Debtor and any Claim in respect of such distribution shall be discharged and forever
barred from assertion against such Reorganized Debtor or its respective property. If such request is made
by the GUC Trustee, or such other Entity designated by the GUC Trustee, and the holder fails to comply
within ninety (90) days after the request is made, the amount of such distribution shall irrevocably revert to
the GUC Recovery Trust and any General Unsecured Claim in respect of such distribution shall be
discharged and forever barred from assertion against the GUC Trustee, the GUC Recovery Trust, or its
respective property.

                    20.       Hart-Scott-Rodino Antitrust Improvements Act

Any New Common Stock to be distributed under the Plan to an Entity required to file a premerger
notification and report form under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended,
to the extent applicable, shall not be distributed until the notification and waiting periods applicable under
such Act to such Entity have expired or been terminated.

          F.        Procedures for Disputed Claims

                    1.        Objections to Claims

The Debtors, the Reorganized Debtors, the Plan Administrator, or the GUC Trustee, as applicable, shall
exclusively be entitled to object to Claims. After the Effective Date, the Reorganized Debtors, the Plan
Administrator, or the GUC Trustee, as applicable, shall have and retain any and all rights and defenses that
the Debtors had with regard to any Claim to which they may object, except with respect to any Claim that
is Allowed. Any objections to proofs of Claim shall be served and filed on or before the later of (a) one-
hundred and eighty (180) days after the Effective Date, and (b) on such later date as ordered by the
Bankruptcy Court for cause. The expiration of such period shall not limit or affect the Debtors’,
Reorganized Debtors’, Plan Administrators’, or GUC Trustee’s, as applicable, rights to dispute Claims
asserted in the ordinary course of business other than through a proof of Claim.

                    2.        Resolution of Disputed Administrative Expenses and Disputed Claims

On and after the Effective Date, the Debtors, (a) the Reorganized Debtors, or the Plan Administrator, as
applicable, shall have the authority to compromise, settle, otherwise resolve, or withdraw any objections to
Claims (other than General Unsecured Claims) without approval of the Bankruptcy Court, other than with
respect to Fee Claims; and (b) upon the creation of the GUC Recovery Trust, the GUC Trustee shall have
the exclusive authority to compromise, settle, otherwise resolve, or withdraw any objections to General
Unsecured Claims without approval of the Bankruptcy Court. The Debtors, Reorganized Debtors, or Plan
Administrator, as applicable, and the GUC Trustee shall cooperate with respect to any objections to Claims


                                                      73
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                Pg 80 of 577


that seek to convert Claims into General Unsecured Claims or General Unsecured Claims into other senior
Claims, and the Debtors’ rights and defenses to any such objections are fully preserved.

                    3.        Payments and Distributions with Respect to Disputed Claims

Notwithstanding anything in the Plan to the contrary, if any portion of a Claim is a Disputed Claim, no
payment or distribution provided hereunder shall be made on account of such Claim unless and until such
Disputed Claim becomes an Allowed Claim.

                    4.        Distributions after Allowance

After such time as a Disputed Claim becomes, in whole or in part, an Allowed Claim, the holder thereof
shall be entitled to distributions, if any, to which such holder is then entitled as provided in this Plan, without
interest, as provided in Section 7.9 of the Plan. Such distributions shall be made as soon as practicable after
the date that the order or judgment of the Bankruptcy Court allowing such Disputed Claim (or portion
thereof) becomes a Final Order.

                    5.        Disallowance of Claims

Except to the extent otherwise agreed to by the Debtors, Reorganized Debtors, Plan Administrator, or GUC
Trustee, as applicable, or as provided in Section 5.2(b)(vii) of the Plan, any Claims held by Entities from
which property is recoverable under sections 542, 543, 550, or 553 of the Bankruptcy Code or that is a
transferee of a transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the
Bankruptcy Code, as determined by a Final Order, shall be deemed disallowed pursuant to section 502(d)
of the Bankruptcy Code, and holders of such Claims may not receive any distributions on account of such
Claims until such time as such Causes of Action against that Entity have been settled or a Final Order with
respect thereto has been entered and all sums due, if any, to the Debtors by that Entity have been turned
over or paid to the Debtors, the Reorganized Debtors, the Plan Administrator, or the GUC Trustee, as
applicable. All proofs of Claim filed on account of an indemnification obligation to a current or former
director, officer, or employee shall be deemed satisfied and expunged from the claims register as of the
Effective Date to the extent such indemnification obligation is assumed (or honored or reaffirmed, as the
case may be) pursuant to the Plan, without any further notice to or action, order, or approval of the
Bankruptcy Court.

                    6.        Estimation of Claims

The Debtors, the Reorganized Debtors, the Plan Administrator, or the GUC Trustee as to General
Unsecured Claims, as applicable, may (a) determine, resolve and otherwise adjudicate all contingent,
unliquidated, and Disputed Claims in the Bankruptcy Court and (b) at any time request that the Bankruptcy
Court estimate any contingent, unliquidated, or Disputed Claim pursuant to section 502(c) of the
Bankruptcy Code regardless of whether the Debtors previously objected to such Claim or whether the
Bankruptcy Court has ruled on any such objection. The Bankruptcy Court will retain jurisdiction to
estimate any Claim at any time during litigation concerning any objection to any Claim, including, without
limitation, during the pendency of any appeal relating to any such objection. In the event that the
Bankruptcy Court estimates any contingent, unliquidated, or Disputed Claim, the amount so estimated shall
constitute either the Allowed amount of such Claim or a maximum limitation on such Claim, as determined
by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on the amount of such
Claim, the Debtors, the Reorganized Debtors, the Plan Administrator, or the GUC Trustee, as applicable,
may pursue supplementary proceedings to object to the allowance of such Claim; provided, that such
limitation shall not apply to Claims requested by the Debtors to be estimated for voting purposes only.



                                                        74
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                Pg 81 of 577


                    7.        No Distributions Pending Allowance

If an objection, motion to estimate, or other challenge to a Claim is filed, no payment or distribution
provided under the Plan shall be made on account of such Claim unless and until (and only to the extent
that) such Claim becomes an Allowed Claim.

                    8.        Claim Resolution Procedures Cumulative

All of the objection, estimation, and resolution procedures in the Plan are intended to be cumulative and
not exclusive of one another. Claims may be estimated and subsequently settled, compromised, withdrawn,
or resolved in accordance with the Plan without further notice or Bankruptcy Court approval.

                    9.        Interest

To the extent that a Disputed Claim becomes an Allowed Claim after the Effective Date, the holder of such
Claim shall not be entitled to any interest that accrued thereon from and after the Effective Date, except as
provided in Section 6.7 of the Plan.

                    10.       Insured Claims

If any portion of an Allowed Claim is an Insured Claim, no distributions under the Plan shall be made on
account of such Allowed Claim until the holder of such Allowed Claim has exhausted all remedies with
respect to any applicable insurance policies. To the extent that the Debtors’ insurers agree to satisfy a Claim
in whole or in part, then immediately upon such agreement, the portion of such Claim so satisfied may be
expunged without an objection to such Claim having to be filed and without any further notice to or action,
order or approval of the Court.

          G.        Executory Contracts and Unexpired Leases

                    1.        General Treatment

                  (a)     As of and subject to the occurrence of the Effective Date and solely with respect
to the Reorganization Transaction, all executory contracts and unexpired leases to which any of the Debtors
are parties shall be deemed rejected, including, but not limited to those set forth on the Rejection Schedule
included in the Plan Supplement, unless such contract or lease (i) was previously assumed or rejected by
the Debtors pursuant to an order of the Bankruptcy Court; (ii) previously expired or terminated pursuant to
its own terms or by agreement of the parties thereto; (iii) is the subject of a motion to assume filed by the
Debtors on or before the Confirmation Date; (iv) is identified in section 5.9(a) of the Plan; (v) is identified
in section 8.4 of the Plan; (vi) is reinstated in section 4.2 of the Plan; or (vii) is identified for assumption on
the Assumption Schedule included in the Plan Supplement. Solely with respect to the Sale Transaction, all
executory contracts and unexpired leases to which any of the Debtors are parties shall be deemed assumed,
assumed and assigned, or rejected by the Successful Bidder in accordance with the applicable purchase
agreement.

                (b)      Subject to the occurrence of the Effective Date, entry of the Confirmation Order
by the Bankruptcy Court shall constitute approval of the assumptions, assumptions and assignments, or
rejections provided for in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code and a
determination by the Bankruptcy Court that the Reorganized Debtors or Successful Bidder, as applicable,
have provided adequate assurance of future performance under such assumed executory contracts and
unexpired leases. Each executory contract and unexpired lease assumed or assumed and assigned pursuant
to the Plan shall vest in and be fully enforceable by the Reorganized Debtors or Successful Bidder, as


                                                        75
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 82 of 577


applicable, in accordance with its terms, except as modified by the provision of the Plan, any order of the
Bankruptcy Court authorizing and providing for its assumption or applicable law.

                    2.        Determination of Assumption Disputes and Deemed Consent

                (a)      Any Cure Amount shall be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, by payment of the Cure Amount, as reflected in the applicable cure notice, in Cash on
the Effective Date, subject to the limitations described below, or on such other terms as the parties to such
executory contracts or unexpired leases and the Debtors may otherwise agree. The Debtors or the Wind
Down Estates, as applicable, shall satisfy all Cure Amounts with the Sale Transaction Proceeds in the event
of a Sale Transaction.

                   (b)      The Debtors shall file, as part of the Plan Supplement, the Assumption Schedule.
At least ten (10) days before the deadline to object to confirmation of the Plan, the Debtors shall serve a
notice on parties to executory contracts or unexpired leases to be assumed or assumed and assigned
reflecting the Debtors’ intention to potentially assume or assume and assign the contract or lease in
connection with this Plan and, where applicable, setting forth the proposed Cure Amount (if any). Any
objection by a counterparty to an executory contract or unexpired lease to the proposed assumption,
assumption and assignment, or related Cure Amount must be filed, served, and actually received by
the Debtors within ten (10) days of the service of the assumption notice, or such shorter period as
agreed to by the parties or authorized by the Bankruptcy Court. Any counterparty to an executory
contract or unexpired lease that does not timely object to the notice of the proposed assumption of such
executory contract or unexpired lease shall be deemed to have assented to assumption of the applicable
executory contract or unexpired lease notwithstanding any provision thereof that purports to (i) prohibit,
restrict, or condition the transfer or assignment of such contract or lease; (ii) terminate or modify, or permit
the termination or modification of, a contract or lease as a result of any direct or indirect transfer or
assignment of the rights of any Debtor under such contract or lease or a change, if any, in the ownership or
control to the extent contemplated by the Plan; (iii) increase, accelerate, or otherwise alter any obligations
or liabilities of any Debtor or any Reorganized Debtor under such executory contract or unexpired lease;
or (iv) create or impose a Lien upon any property or Asset of any Debtor or any Reorganized Debtor, as
applicable. Each such provision shall be deemed to not apply to the assumption of such executory contract
or unexpired lease pursuant to the Plan and counterparties to assumed executory contracts or unexpired
leases that fail to object to the proposed assumption in accordance with the terms set forth in Section 8.2(b)
of the Plan, shall forever be barred and enjoined from objecting to the proposed assumption or to the validity
of such assumption (including with respect to any Cure Amounts or the provision of adequate assurance of
future performance), or taking actions prohibited by the foregoing or the Bankruptcy Code on account of
transactions contemplated by the Plan.

                (c)      If there is an Assumption Dispute pertaining to assumption of an executory
contract or unexpired lease (other than a dispute pertaining to a Cure Amount), such dispute shall be heard
by the Bankruptcy Court prior to such assumption being effective, provided, that the Debtors or the
Reorganized Debtors, as applicable, may settle any dispute regarding the Cure Amount or the nature thereof
without any further notice to any party or any action, order, or approval of the Bankruptcy Court.

                 (d)      To the extent an Assumption Dispute relates solely to the Cure Amount, the
Debtors may assume and/or assume and assign the applicable executory contract or unexpired lease prior
to the resolution of the Assumption Dispute; provided, that the Debtors or the Reorganized Debtors reserve
Cash in an amount sufficient to pay the full amount reasonably asserted as the required cure payment by
the non-Debtor party to such executory contract or unexpired lease (or such smaller amount as may be fixed
or estimated by the Bankruptcy Court or otherwise agreed to by such non-Debtor party and the applicable
Reorganized Debtor).


                                                      76
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 83 of 577


                 (e)     Assumption or assumption and assignment of any executory contract or unexpired
lease pursuant to the Plan or otherwise shall result in the full release and satisfaction of any Claims against
any Debtor or defaults by any Debtor, whether monetary or nonmonetary, including defaults of provisions
restricting the change in control or ownership interest composition or other bankruptcy-related defaults,
arising under any assumed executory contract or unexpired lease at any time before the date that the Debtors
assume or assume and assign such executory contract or unexpired lease. Any proofs of Claim filed with
respect to an executory contract or unexpired lease that has been assumed or assumed and assigned shall be
deemed disallowed and expunged, without further notice to or action, order, or approval of the Bankruptcy
Court or any other Entity, upon the assumption of such executory contract or unexpired lease.

                    3.        Rejection Damages Claims

In the event that the rejection of an executory contract or unexpired lease hereunder results in damages to
the other party or parties to such contract or lease, any Claim for such damages shall be classified and
treated in Class 5 (General Unsecured Claims). Such Claim shall be forever barred and shall not be
enforceable against the Debtors, the Reorganized Debtors, the GUC Recovery Trust, or their respective
Estates, properties or interests in property as agents, successors, or assigns, unless a proof of Claim is filed
with the Bankruptcy Court and served upon counsel for the Debtors or the Reorganized Debtors, as
applicable, by the later of (i) forty-five (45) days after the filing and service of the notice of the occurrence
of the Effective Date; and (ii) thirty (30) days after entry of an Order rejecting such contract or lease if such
contract or lease is the subject of a pending Assumption Dispute.

                    4.        Insurance Policies

Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan Supplement, any
bar date notice, or claim objection, and any other document related to any of the foregoing: on the Effective
Date (i) all insurance policies issued or providing coverage to the Debtors shall, unless designated by the
Debtors as a rejected executory contract on the Rejection Schedule (subject to the applicable insurer’s right
to object to such designation), be assumed in their entirety by the Debtors, and upon such assumption, the
Reorganized Debtors or Plan Administrator, as applicable, shall remain liable in full for any and all now
existing or hereinafter arising obligations, liabilities, terms, provisions and covenants of any of the Debtors
under such insurance policies, without the need or requirement for an insurer to file a proof of Claim,
Administrative Claim or objection to any cure amount; (ii) nothing shall alter or modify the terms and
conditions of and/or any rights, benefits, claims, rights to payments, or recoveries under the insurance
policies without the express written consent of the applicable insurer; (iii) if there is a Sale Transaction or
Asset Sale Transaction, insurance policies shall (a) if assumed pursuant to subsection (i) hereof, be assigned
to the purchaser only upon the express written consent of the applicable insurer (to the extent consent is
required by applicable non-bankruptcy law or a provision of the applicable insurance policy, but only to
the extent such are enforceable against the Debtors under applicable bankruptcy law), or (b) be rejected by
the Debtors subject to subsection (i) hereof; and (iv) the automatic stay of Bankruptcy Code section 362(a)
and the injunctions set forth in the Plan, if and to the extent applicable, shall be deemed lifted without
further order of this Court, solely to permit: (a) claimants with valid workers’ compensation claims or direct
action claims against an insurer under applicable nonbankruptcy law to proceed with their claims; (b)
insurers to administer, handle, defend, settle, and/or pay, in the ordinary course of business and without
further order of the Bankruptcy Court, (I) workers’ compensation claims, (II) claims where a claimant
asserts a direct claim against any insurer under applicable non-bankruptcy law, or an order has been entered
by the Bankruptcy Court granting a claimant relief from the automatic stay to proceed with its claim, and
(III) all costs in relation to each of the foregoing; and (c) the insurers to cancel any insurance policies, and
take other actions relating thereto, to the extent permissible under applicable non-bankruptcy law, and in
accordance with the terms of the insurance policies.



                                                       77
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 84 of 577


                    5.        Intellectual Property Licenses and Agreements

Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan Supplement, any
bar date notice or claim objection, and any other document related to any of the foregoing, all intellectual
property contracts, licenses, royalties, or other similar agreements to which the Debtors have any rights or
obligations in effect as of the date of the Confirmation Order shall be deemed and treated as executory
contracts pursuant to the Plan and shall be assumed by the Debtors and Reorganized Debtors and shall
continue in full force and effect unless any such intellectual property contract, license, royalty, or other
similar agreement otherwise is specifically rejected pursuant to a separate order of the Bankruptcy Court or
is the subject of a separate rejection motion filed by the Debtors in accordance with Section 8.1 of the Plan.
Unless otherwise noted in the Plan, all other intellectual property contracts, licenses, royalties, or other
similar agreements shall vest in the Reorganized Debtors and the Reorganized Debtors may take all actions
as may be necessary or appropriate to ensure such vesting as contemplated in the Plan.

                    6.        Tax Agreements

Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan Supplement, any
bar date notice or claim objection, and any other document related to any of the foregoing, any tax sharing
agreements to which the Debtors are a party (of which the principal purpose is the allocation of taxes) in
effect as of the date of the Confirmation Order shall be deemed and treated as executory contracts pursuant
to the Plan and, to the extent the Debtors determine (in their sole discretion) such agreements are beneficial
to the Debtors, shall be assumed by the Debtors and Reorganized Debtors and shall continue in full force
and effect thereafter in accordance with their respective terms, unless any such tax sharing agreement (of
which the principal purpose is the allocation of taxes) otherwise is specifically rejected pursuant to a
separate order of the Bankruptcy Court or is the subject of a separate rejection motion filed by the Debtors
in accordance with Section 8.1 of the Plan. Unless otherwise noted in the Plan, all other tax sharing
agreements to which the Debtors are a party (of which the principal purpose is the allocation of taxes) shall
vest in the Reorganized Debtors and the Reorganized Debtors may take all actions as may be necessary or
appropriate to ensure such vesting as contemplated in the Plan.

                    7.        Assignment

To the extent provided under the Bankruptcy Code or other applicable law, any executory contract or
unexpired lease transferred and assigned hereunder shall remain in full force and effect for the benefit of
the transferee or assignee in accordance with its terms, notwithstanding any provision in such executory
contract or unexpired lease (including those of the type set forth in section 365(b)(2) of the Bankruptcy
Code) that prohibits, restricts, or conditions such transfer or assignment. To the extent provided under the
Bankruptcy Code or other applicable law, any provision that prohibits, restricts, or conditions the
assignment or transfer of any such executory contract or unexpired lease or that terminates or modifies such
executory contract or unexpired lease or allows the counterparty to such executory contract or unexpired
lease to terminate, modify, recapture, impose any penalty, condition renewal or extension, or modify any
term or condition upon any such transfer and assignment, constitutes an unenforceable anti-assignment
provision and is void and of no force or effect with respect to any assignment pursuant to the Plan.

                    8.        Modifications, Amendments, Supplements, Restatements, or Other
                              Agreements

Unless otherwise provided in the Plan or by separate order of the Bankruptcy Court, each executory contract
and unexpired lease that is assumed shall include any and all modifications, amendments, supplements,
restatements, or other agreements made directly or indirectly by any agreement, instrument, or other



                                                      78
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                 Pg 85 of 577


document that in any manner affects such executory contract or unexpired lease, without regard to whether
such agreement, instrument, or other document is listed in the notice of assumed contracts.

                    9.        Reservation of Rights

                 (a)     The Debtors may amend the Assumption Schedule and any cure notice until the
Business Day immediately prior to the commencement of the Confirmation Hearing in order to (i) add,
delete, or reclassify any executory contract or unexpired lease or amend a proposed assignment and/or
(ii) amend the proposed Cure Amount; provided, that if the Confirmation Hearing is adjourned for a period
of more than two (2) consecutive calendar days, the Debtors’ right to amend such schedules and notices
shall be extended to the Business Day immediately prior to the adjourned date of the Confirmation Hearing,
with such extension applying in the case of any and all subsequent adjournments of the Confirmation
Hearing. The Debtors shall provide notice of such amendment to any affected counterparty as soon as
reasonably practicable.

                  (b)     Neither the exclusion nor inclusion of any contract or lease by the Debtors on any
exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor anything contained in the Plan,
will constitute an admission by the Debtors that any such contract or lease is or is not in fact an executory
contract or unexpired lease or that the Debtors, Reorganized Debtors, or Wind Down Estates or their
respective affiliates have any liability thereunder.

                 (c)     Except as otherwise provided in the Plan, nothing in the Plan shall waive, excuse,
limit, diminish, or otherwise alter any of the defenses, Claims, Causes of Action, or other rights of the
Debtors and the Reorganized Debtors under any executory or non-executory contract or any unexpired or
expired lease.

                  (d)       Nothing in the Plan will increase, augment, or add to any of the duties, obligations,
responsibilities, or liabilities of the Debtors or the Reorganized Debtors, as applicable, under any executory
or non-executory contract or any unexpired or expired lease.

          H.        Conditions Precedent to Confirmation of Plan and Effective Date

                    1.        Conditions Precedent to Confirmation of Plan

                    The following are conditions precedent to confirmation of the Plan:

                    (a)       the Disclosure Statement Order shall have been entered;

                 (b)     the Plan Supplement and all of the schedules, documents, and exhibits contained
therein shall have been filed;

                    (c)       the RSA shall not have been terminated and shall be in full force and effect; and

                  (d)    the DIP Order and the DIP Documents shall be in full force and effect in
accordance with the terms thereof, and no event of default shall be continuing thereunder or occur as a
result of entry of the Confirmation Order.

                    2.        Conditions Precedent to Effective Date

                 (a)     The following are conditions precedent to the Effective Date of the Plan with
respect to both the Reorganization Transaction and the Sale Transaction:


                                                         79
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                   Main Document
                                                Pg 86 of 577


                             (i)     the Confirmation Order (in form and substance reasonably acceptable to
                    the Creditors’ Committee) shall have been entered and shall be in full force and effect and
                    no stay thereof shall be in effect;

                            (ii)     an event of default under the DIP Documents shall not be continuing and
                    an acceleration of the obligations or termination of the DIP Lenders’ commitments under
                    the DIP Facilities shall not have occurred;

                             (iii)   all actions, documents, and agreements necessary to implement and
                    consummate the Plan shall have been effected or executed and binding on all parties thereto
                    and, to the extent required, filed with the applicable governmental units in accordance with
                    applicable laws;

                            (iv)     all governmental and third-party approvals and consents, including
                    Bankruptcy Court approval, necessary in connection with the transactions contemplated by
                    the Plan shall have been obtained, not be subject to unfulfilled conditions, and be in full
                    force and effect, and all applicable waiting periods shall have expired without any action
                    being taken or threatened by any competent authority that would restrain, prevent, or
                    otherwise impose materially adverse conditions on such transactions;

                             (v)     the Creditors’ Committee shall not have objected to or taken any other
                    action that was inconsistent with or that would reasonably be expected to have prevented,
                    interfered with, delayed, or impeded the confirmation and consummation of the Plan or
                    approval of the Global Settlement; and

                            (vi)     all accrued and unpaid Restructuring Expenses shall have been paid in
                    Cash, to the extent invoiced, at least two (2) business days prior to the Effective Date.

                (b)       The following are additional conditions precedent to the Effective Date of the Plan
solely with respect to the Reorganization Transaction:

                            (i)     the Amended Organizational Documents shall have been filed with the
                    appropriate governmental authority, as applicable; and

                             (ii)    the Amended and Restated Credit Facility Agreement, Exit Warehouse
                    Facilities Documents, and Exit Working Capital Facility Agreement, shall (i) have been
                    (or deemed) executed and delivered, and any conditions precedent contained to
                    effectiveness therein have been satisfied or waived in accordance therewith, (ii) be in full
                    force and effect and binding upon the relevant parties; and (iii) contain terms and
                    conditions consistent in all material respects with the RSA.

                (c)       The following are additional conditions precedent to the Effective Date of the Plan
solely with respect to the Sale Transaction:

                             (i)      the applicable purchase agreement(s) shall (i) have been executed and
                    delivered, and any conditions precedent contained to effectiveness therein have been
                    satisfied or waived in accordance therewith, (ii) be in full force and effect and binding upon
                    the relevant parties; and (iii) contain terms and conditions consistent in all material respects
                    with the RSA.




                                                         80
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 87 of 577


                (d)     Notwithstanding when a condition precedent to the Effective Date occurs, for
purposes of the Plan, such condition precedent shall be deemed to have occurred simultaneously upon the
completion of the applicable conditions precedent to the Effective Date; provided, that to the extent a
condition precedent (a “Prerequisite Condition”) may be required to occur prior to another condition
precedent (a “Subsequent Condition”) then, for purposes of the Plan, the Prerequisite Condition shall be
deemed to have occurred immediately prior to a Subsequent Condition regardless of when such Prerequisite
Condition or Subsequent Condition shall have occurred.

                    3.        Waiver of Conditions Precedent

                 (a)      Except as otherwise provided in the Plan, all actions required to be taken on the
Effective Date shall take place and shall be deemed to have occurred simultaneously and no such action
shall be deemed to have occurred prior to the taking of any other such action. Each of the conditions
precedent in Section 1 and Section V.H.2 of the Plan may be waived in writing by the Debtors with the
prior written consent of (i) the Requisite Term Lenders, and (ii) solely with respect to the condition set forth
in Section 9.1(d) and 9.2(a)(ii) of the Plan, the DIP Agent (acting at the direction of the Required Buyers
(as defined in the DIP Documents)), in each case without leave of or order of the Bankruptcy Court and
such consent not to be unreasonably withheld; provided that any such consent provided by the DIP Agent
shall solely be for purposes of this Article IX and shall not otherwise limit, restrict or impair any rights or
remedies of any DIP Credit Party under the DIP Documents. If the Plan is confirmed for fewer than all of
the Debtors as provided for in Section 5.18 of the Plan, only the conditions applicable to the Debtor or
Debtors for which the Plan is confirmed must be satisfied or waived for the Effective Date to occur as to
such Debtors. Notwithstanding anything to the contrary herein, any condition precedent pertaining to the
Global Settlement, the GUC Recovery Trust, or GUC Recovery Trust Assets shall not be waived without
the prior written consent of the Creditors’ Committee.

                (b)    The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e) shall be
deemed waived by and upon the entry of the Confirmation Order, and the Confirmation Order shall take
effect immediately upon its entry.

                    4.        Effect of Failure of a Condition

If the conditions listed in Section 9.2 of the Plan are not satisfied or waived in accordance with Section 9.3
of the Plan on or before the first Business Day that is more than sixty (60) days after the date on which the
Confirmation Order is entered or by such later date as set forth by the Debtors in a notice filed with the
Bankruptcy Court prior to the expiration of such period, the Plan shall be null and void in all respects and
nothing contained in the Plan or the Disclosure Statement shall (a) constitute a waiver or release of any
Claims by or against or any Interests in the Debtors, (b) prejudice in any manner the rights of any Entity,
or (c) constitute an admission, acknowledgement, offer, or undertaking by the Debtors, the Requisite Term
Lenders, or any other Entity.

          I.        Effect of Confirmation of Plan

                    1.        Vesting of Assets

                (a)      On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy
Code, all remaining property of the Debtors’ Estates shall vest in the Reorganized Debtors or the Wind
Down Estates free and clear of all Claims, Liens, encumbrances, charges, and other interests, except as
provided pursuant to the Plan, the Confirmation Order, the GUC Recovery Trust Agreement, Amended and
Restated Credit Facility Documents, the Exit Warehouse Facilities Documents, or the Exit Working Capital
Facility Documents. On and after the Effective Date, the Reorganized Debtor may take any action,


                                                        81
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 88 of 577


including, without limitation, the operation of its businesses; the use, acquisition, sale, lease and disposition
of property; and the entry into transactions, agreements, understandings, or arrangements, whether in or
other than in the ordinary course of business, and execute, deliver, implement, and fully perform any and
all obligations, instruments, documents, and papers or otherwise in connection with any of the foregoing,
free of any restrictions of the Bankruptcy Code or Bankruptcy Rules and in all respects as if there was no
pending case under any chapter or provision of the Bankruptcy Code, except as expressly provided in the
Plan. Without limiting the foregoing, the Reorganized Debtors may pay the charges that they incur on or
after the Effective Date for professional fees, disbursements, expenses, or related support services without
application to the Bankruptcy Court.

               (b)     On the Effective Date and solely with respect to the Sale Transaction, all property
of the Debtors’ Estates shall vest in the Wind Down Estates free and clear of all Claims, Liens,
encumbrances, charges, and other interests, except as provided pursuant to the Plan, the Confirmation
Order, the GUC Recovery Trust Agreement, and the applicable purchase agreement.

                    2.        Binding Effect

As of the Effective Date, the Plan shall bind all holders of Claims against and Interests in the Debtors and
their respective successors and assigns, notwithstanding whether any such holders were (a) Impaired or
Unimpaired under the Plan; (b) deemed to accept or reject the Plan; (c) failed to vote to accept or reject the
Plan; (d) voted to reject the Plan; or (e) received any distribution under the Plan.

                    3.        Discharge of Claims and Termination of Interests

In a Reorganization Transaction, upon the Effective Date and in consideration of the distributions to be
made hereunder, except as otherwise expressly provided under the Plan, each holder (as well as any
representatives, trustees, or agents on behalf of each holder) of a Claim or Interest and any affiliate of such
holder shall be deemed to have forever waived, released, and discharged the Debtors, to the fullest extent
permitted by section 1141 of the Bankruptcy Code, of and from any and all Claims, Interest, rights, and
liabilities that arose prior to the Effective Date; provided that Borrower Non-Discharged Claims shall not
be discharged. Upon the Effective Date, all such Entities shall be forever precluded and enjoined, pursuant
to section 524 of the Bankruptcy Code, from prosecuting or asserting any such discharged Claim against or
terminated Interest in the Debtors against the Debtors, the Reorganized Debtors, or any of their Assets or
property, whether or not such holder has filed a proof of Claim and whether or not the facts or legal bases
therefor were known or existed prior to the Effective Date.

                    4.        Term of Injunctions or Stays

Unless otherwise provided in the Plan, the Confirmation Order, or in a Final Order of the Bankruptcy Court,
all injunctions or stays arising under or entered during the Chapter 11 Cases under section 105 or 362 of
the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in full force
and effect until the later of the Effective Date and the date indicated in the order providing for such
injunction or stay.

                    5.        Injunction

                (a)     Upon entry of the Confirmation Order, all holders of Claims and Interests
and other parties in interest, along with their respective present or former employees, agents, officers,
directors, principals, and affiliates, shall be enjoined from taking any actions to interfere with the
implementation or consummation of the Plan in relation to any Claim extinguished, discharged, or
released pursuant to the Plan.


                                                       82
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37         Main Document
                                                Pg 89 of 577


                 (b)     Except as expressly provided in the Plan, the Confirmation Order, or a
separate order of the Bankruptcy Court or as agreed to by the Debtors and a holder of a Claim
against or Interest in the Debtors, all Entities who have held, hold, or may hold Claims against or
Interests in the Debtors (whether proof of such Claims or Interests has been filed or not and whether
or not such Entities vote in favor of, against or abstain from voting on the Plan or are presumed to
have accepted or deemed to have rejected the Plan) and other parties in interest, along with their
respective present or former employees, agents, officers, directors, principals, and affiliates are
permanently enjoined, on and after the Effective Date, solely with respect to any Claims, Interests,
and Causes of Action that will be or are extinguished, discharged, or released pursuant to the Plan
from (i) commencing, conducting, or continuing in any manner, directly or indirectly, any suit,
action, or other proceeding of any kind (including, without limitation, any proceeding in a judicial,
arbitral, administrative or other forum) against or affecting the Debtors, the Reorganized Debtors,
or the GUC Recovery Trust, or the property of any of the Debtors, the Reorganized Debtors, or the
GUC Recovery Trust; (ii) enforcing, levying, attaching (including, without limitation, any
prejudgment attachment), collecting, or otherwise recovering by any manner or means, whether
directly or indirectly, any judgment, award, decree, or order against the Debtors, the Reorganized
Debtors, or the GUC Recovery Trust, or the property of any of the Debtors, the Reorganized Debtors,
or the GUC Recovery Trust; (iii) creating, perfecting, or otherwise enforcing in any manner, directly
or indirectly, any encumbrance of any kind against the Debtors, the Reorganized Debtors, or the
GUC Recovery Trust or the property of any of the Debtors, the Reorganized Debtors, or the GUC
Recovery Trust; (iv) asserting any right of setoff, directly or indirectly, against any obligation due
from the Debtors, the Reorganized Debtors, or the GUC Recovery Trust or against property or
interests in property of any of the Debtors, the Reorganized Debtors, or the GUC Recovery Trust,
except as contemplated or Allowed by the Plan; and (v) acting or proceeding in any manner, in any
place whatsoever, that does not conform to or comply with the provisions of the Plan.

                (c)     By accepting distributions pursuant to the Plan, each holder of an Allowed
Claim or Interest extinguished, discharged, or released pursuant to the Plan will be deemed to have
affirmatively and specifically consented to be bound by the Plan, including, without limitation, the
injunctions set forth in Section 10.5 of the Plan.

              (d)     The injunctions in Section 10.5 of the Plan shall extend to any successors of
the Debtors and the Reorganized Debtors and their respective property and interests in property.

                    6.        Releases

                    (a)       Estate Releases

As of the Effective Date, except for the rights that remain in effect from and after the Effective Date
to enforce the Plan and the Definitive Documents, for good and valuable consideration, the adequacy
of which is hereby confirmed, including, without limitation, the service of the Released Parties to
facilitate the reorganization of the Debtors and the implementation of the restructuring, and except
as otherwise provided in the Plan or in the Confirmation Order, the Released Parties will be deemed
forever released and discharged, to the maximum extent permitted by law, by the Debtors, the
Reorganized Debtors and their Estates, the Wind Down Estates, and the GUC Recovery Trust from
any and all Claims, obligations, suits, judgments, damages, demands, debts, rights, Causes of Action,
remedies, losses, and liabilities whatsoever, including any derivative claims, asserted or assertable on
behalf of the Debtors, or Reorganized Debtors (as the case may be), or the Estates, whether liquidated
or unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that the Debtors or
Reorganized Debtors (as the case may be), or the Estates would have been legally entitled to assert in


                                                   83
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37           Main Document
                                                  Pg 90 of 577


their own right (whether individually or collectively) or on behalf of the holder of any Claim or
Interest or other Person, based on or relating to, or in any manner arising prior to the Effective Date
from, in whole or in part, the Debtors, the Chapter 11 Cases, the pre- and postpetition marketing
and sale process, the purchase, sale, or rescission of the purchase or sale of any Security of the
Debtors, the subject matter of, or the transactions or events giving rise to, any Claim or Interest that
is treated in the Plan, the business or contractual arrangements between any of the Debtors and any
Released Party, the restructuring, the restructuring of any Claim or Interest before or during the
Chapter 11 Cases, the Disclosure Statement, the RSA, the Plan (including the Plan Supplement), the
DIP Documents, and the Prepetition Warehouse Facilities (as defined in the DIP Order), or any
related agreements, instruments, and other documents (including the Definitive Documents), and the
negotiation, formulation, or preparation thereof, the solicitation of votes with respect to the Plan, or
any other act or omission, in all cases based upon any act or omission, transaction, agreement, event
or other occurrence taking place on or before the Effective Date; provided, that nothing in this
Section 10.6(a) shall be construed to release the Released Parties from willful misconduct, or
intentional fraud as determined by a Final Order.

                    (b)       Third-Party Releases

As of the Effective Date, except (i) for the right to enforce the Plan or any right or obligation arising
under the Definitive Documents that remain in effect or become effective after the Effective Date or
(ii) as otherwise expressly provided in the Plan or in the Confirmation Order, in exchange for good
and valuable consideration, including the obligations of the Debtors under the Plan and the
contributions of the Released Parties to facilitate and implement the Plan, to the fullest extent
permissible under applicable law, as such law may be extended or integrated after the Effective Date,
the Released Parties shall be deemed conclusively, absolutely, unconditionally, irrevocably and
forever, released, and discharged by:

                              (i)     the holders of Impaired Claims who voted to accept the Plan;

                              (ii)    the Consenting Term Lenders;

                            (iii)   holders of Term Loan Claims (Class 3) who abstain from voting on
                    the Plan or vote to reject the Plan but do not opt-out of these releases on the Ballots;

                            (iv)      the Creditors’ Committee and each of its members in their capacity
                    as such; and

                            (v)     with respect to any Entity in the foregoing clauses (i) through (iv),
                    such Entity’s (x) predecessors, successors and assigns, (y) subsidiaries, affiliates,
                    managed accounts or funds, managed or controlled by such Entity and (z) all Persons
                    entitled to assert Claims through or on behalf of such Entities with respect to the
                    matters for which the releasing entities are providing releases.

in each case, from any and all Claims, Interests, or Causes of Action whatsoever, including any
derivative Claims asserted on behalf of a Debtor, whether known or unknown, foreseen or
unforeseen, existing or hereafter arising, in law, equity or otherwise, that such Entity would have
been legally entitled to assert (whether individually or collectively), based on, relating to, or arising
prior to the Effective Date from, in whole or in part, the Debtors, the restructuring, the Chapter 11
Cases, the pre- and postpetition marketing and sale process, the purchase, sale or rescission of the
purchase or sale of any security of the Debtors or Reorganized Debtors, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business or


                                                       84
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 91 of 577


contractual arrangements between any Debtor and any Released Party, the restructuring of Claims
and Interests before or during the Chapter 11 Cases, the negotiation, formulation, preparation, or
consummation of the Plan (including the Plan Supplement), the RSA, the Definitive Documents, the
DIP Documents, the Prepetition Warehouse Facilities (as defined in the DIP Order), or any related
agreements, instruments, or other documents, the solicitation of votes with respect to the Plan, in all
cases based upon any act or omission, transaction, agreement, event or other occurrence taking place
on or before the Effective Date; provided, that nothing in this Section 10.6(b) shall be construed to
release the Released Parties from willful misconduct or intentional fraud as determined by a Final
Order. The Persons and Entities in (i) through (v) of this Section 10.6(b) shall be permanently
enjoined from prosecuting any of the foregoing Claims or Causes of Action released under this
Section 10.6(b) against each of the Released Parties.

                    7.        Exculpation

To the maximum extent permitted by applicable law, no Exculpated Party will have or incur, and
each Exculpated Party is hereby released and exculpated from, any claim, obligation, suit, judgment,
damage, demand, debt, right, cause of action, remedy, loss, and liability for any claim in connection
with or arising out of the administration of the Chapter 11 Cases, the postpetition marketing and sale
process, the purchase, sale, or rescission of the purchase or sale of any security of the Debtors; the
negotiation and pursuit of the Disclosure Statement, the RSA, the Reorganization Transaction or the
Sale Transaction, as applicable, the Plan, or the solicitation of votes for, or confirmation of, the Plan;
the funding or consummation of the Plan; the occurrence of the Effective Date; the DIP Documents;
the Prepetition Warehouse Facilities (as defined in the DIP Order); the administration of the Plan or
the property to be distributed under the Plan; the issuance of Securities under or in connection with
the Plan; or the transactions in furtherance of any of the foregoing; except for fraud or willful
misconduct, as determined by a Final Order. This exculpation shall be in addition to, and not in
limitation of, all other releases, indemnities, exculpations and any other applicable law or rules
protecting such Exculpated Parties from liability.

                    8.        Subordinated Claims

The allowance, classification, and treatment of all Allowed Claims and Interests and the respective
distributions and treatments under the Plan take into account and conform to the relative priority and rights
of the Claims and Interests in each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles of equitable subordination,
section 510(b) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the
Debtors (or the GUC Trustee, solely with respect to Allowed General Unsecured Claims) reserve the right
to reclassify any Allowed Claim or Interest in accordance with any contractual, legal, or equitable
subordination relating thereto.

                    9.        Retention of Causes of Action/Reservation of Rights

Except as otherwise provided in Sections 10.5, 10.6, and 10.7 of the Plan, nothing contained in the Plan or
the Confirmation Order shall be deemed to be a waiver or relinquishment of any rights, Claims, Causes of
Action, rights of setoff or recoupment, or other legal or equitable defenses that the Debtors had immediately
prior to the Effective Date on behalf of their Estates or itself in accordance with any provision of the
Bankruptcy Code or any applicable non-bankruptcy law, including, without limitation, any affirmative
Causes of Action against parties with a relationship with the Debtors including actions arising under chapter
5 of the Bankruptcy Code. The Reorganized Debtors or the GUC Trustee in connection with the pursuit of
GUC Recovery Trust Causes of Action or objection to General Unsecured Claims, shall have, retain,
reserve, and be entitled to assert all such Claims, Causes of Action, rights of setoff or recoupment, and other


                                                       85
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                 Pg 92 of 577


legal or equitable defenses as fully as if the Chapter 11 Cases had not been commenced, and all of the
Debtors’ legal and equitable rights in respect of any Unimpaired Claim may be asserted after the
Confirmation Date and Effective Date to the same extent as if the Chapter 11 Cases had not been
commenced. Notwithstanding the foregoing, the Debtors and the Reorganized Debtors shall not retain any
Claims or Causes of Action released pursuant to the Plan against the Released Parties.

                    10.       Solicitation of Plan

As of and subject to the occurrence of the Confirmation Date: (i) the Debtors shall be deemed to have
solicited acceptances of the Plan in good faith and in compliance with the applicable provisions of the
Bankruptcy Code, including without limitation, sections 1125(a) and (e) of the Bankruptcy Code, and any
applicable non-bankruptcy law, rule, or regulation governing the adequacy of disclosure in connection with
such solicitation; and (ii) the Debtors and each of their respective directors, officers, employees, affiliates,
agents, financial advisors, investment bankers, professionals, accountants, and attorneys shall be deemed
to have participated in good faith and in compliance with the applicable provisions of the Bankruptcy Code
in the offer and issuance of any securities under the Plan, and therefore are not, and on account of such
offer, issuance, and solicitation shall not be, liable at any time for any violation of any applicable law, rule,
or regulation governing the solicitation of acceptances or rejections of the Plan or the offer and issuance of
any securities under the Plan.

                    11.       Corporate and Limited Liability Company Action

Upon the Effective Date, all actions contemplated by the Plan shall be deemed authorized and approved in
all respects, including (a) those set forth in Sections 5.6 and 5.7 of the Plan; (b) the performance of the
RSA; and (c) all other actions contemplated by the Plan (whether to occur before, on, or after the Effective
Date), in each case, in accordance with and subject to the terms of the Plan. All matters provided for in the
Plan involving the corporate or limited liability company structure of the Debtors or the Reorganized
Debtors, and any corporate or limited liability company action required by the Debtors or the Reorganized
Debtors in connection with the Plan shall be deemed to have occurred and shall be in effect, without any
requirement of further action by the Security holders, directors, managers, or officers of the Debtors or the
Reorganized Debtors. On or (as applicable) before the Effective Date, the authorized officers of the Debtors
or the Reorganized Debtors, as applicable, shall be authorized and directed to issue, execute, and deliver
the agreements, documents, securities, and instruments contemplated by the Plan (or necessary or desirable
to effect the transactions contemplated by the Plan) in the name of and on behalf of the Reorganized
Debtors, including, but not limited to: (i) the Amended Organizational Documents; (ii) the Exit Warehouse
Facilities; (iii) the Amended and Restated Credit Facility Documents; (iv) the Exit Working Capital Facility
Documents; (v) any purchase agreement in connection with the Sale Transaction or an Asset Sale
Transaction; (vi) the GUC Recovery Trust Agreement; and (vii) any and all other agreements, documents,
securities, and instruments relating to the foregoing. The authorizations and approvals contemplated by
Section 10.11 of the Plan shall be effective notwithstanding any requirements under non-bankruptcy law.

          J.        Retention of Jurisdiction

                    1.        Retention of Jurisdiction

                 On and after the Effective Date, the Bankruptcy Court shall retain non-exclusive
jurisdiction over all matters arising in, arising under, and related to the Chapter 11 Cases for, among other
things, the following purposes:




                                                          86
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                 Pg 93 of 577


                  (a)      to hear and determine motions and/or applications for the assumption or rejection
of executory contracts or unexpired leases, including Assumption Disputes, and the allowance,
classification, priority, compromise, estimation, or payment of Claims resulting therefrom;

                 (b)     to determine any motion, adversary proceeding, application, contested matter, and
other litigated matter pending on or commenced after the Confirmation Date;

                  (c)      to ensure that distributions to holders of Allowed Claims are accomplished as
provided for in the Plan and Confirmation Order and to adjudicate any and all disputes arising from or
relating to distributions under the Plan, including, cases, controversies, suits, disputes, or Causes of Action
with respect to the repayment or return of distributions and the recovery of additional amounts owed by the
holder of a Claim or Interest for amounts not timely paid;

               (d)    to consider the allowance, classification, priority, compromise, estimation, or
payment of any Claim;

               (e)      to enter, implement, or enforce such orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

               (f)      to issue injunctions, enter and implement other orders, and take such other actions
as may be necessary or appropriate to restrain interference by any Entity with the consummation,
implementation, or enforcement of the Plan, the Confirmation Order, or any other order of the Bankruptcy
Court;

                 (g)      to hear and determine any application to modify the Plan in accordance with
section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any inconsistency in
the Plan, or any order of the Bankruptcy Court, including the Confirmation Order, in such a manner as may
be necessary to carry out the purposes and effects thereof;

                    (h)       to hear and determine all Fee Claims and Restructuring Expenses;

                (i)      to hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan, the Plan Supplement, the Global Settlement, Asset Sale
Transaction, Sale Transaction, or the Confirmation Order, or any agreement, instrument, or other document
governing or relating to any of the foregoing;

               (j)     to take any action and issue such orders as may be necessary to construe, interpret,
enforce, implement, execute, and consummate the Plan;

               (k)      to determine such other matters and for such other purposes as may be provided in
the Confirmation Order;

                (l)     to hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any requests for expedited
determinations under section 505(b) of the Bankruptcy Code);

                (m)    to hear, adjudicate, decide, or resolve any and all matters related to Article X of
the Plan, including, without limitation, the releases, discharge, exculpations, and injunctions issued
thereunder;

                    (n)       to resolve disputes concerning Disputed Claims or the administration thereof;


                                                         87
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                 Pg 94 of 577


               (o)    to hear and determine any other matters related hereto and not inconsistent with
the Bankruptcy Code and title 28 of the United States Code;

                    (p)       to enter one or more final decrees closing the Chapter 11 Cases;

                    (q)       to recover all Assets of the Debtors and property of the Debtors’ Estates, wherever
located;

                (r)     to resolve any disputes concerning whether an Entity had sufficient notice of the
Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in connection with the Chapter 11
Cases, any bar date established in the Chapter 11 Cases, or any deadline for responding or objecting to a
Cure Amount, in each case, for the purpose of determining whether a Claim or Interest is discharged
hereunder or for any other purpose;

                 (s)    to hear and determine any rights, Claims, or Causes of Action held by or accruing
to the Debtors or the GUC Trustee pursuant to the Bankruptcy Code or pursuant to any federal statute or
legal theory; and

                  (t)      to hear and resolve any dispute over the application to any Claim of any limit on
the allowance of such Claim set forth in sections 502 or 503 of the Bankruptcy Code, other than defenses
or limits that are asserted under non-bankruptcy law pursuant to section 502(b)(1) of the Bankruptcy Code.

                    2.        Courts of Competent Jurisdiction

If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is otherwise
without jurisdiction over any matter arising out of the Plan, such abstention, refusal, or failure of jurisdiction
shall have no effect upon and shall not control, prohibit, or limit the exercise of jurisdiction by any other
court having competent jurisdiction with respect to such matter.

           K.       Miscellaneous Provisions

                    1.        Payment of Statutory Fees

On the Effective Date and thereafter as may be required, the Reorganized Debtors shall pay all fees incurred
pursuant to sections 1911 through 1930 of chapter 123 of title 28 of the United States Code, together with
interest, if any, pursuant to § 3717 of title 31 of the United States Code for the Debtors’ cases, or until such
time as a final decree is entered closing the Debtors’ cases, a Final Order converting the Debtors’ cases to
cases under chapter 7 of the Bankruptcy Code is entered, or a Final Order dismissing the Debtors’ cases is
entered.

                    2.        Substantial Consummation of the Plan

On the Effective Date, the Plan shall be deemed to be substantially consummated under sections 1101 and
1127(b) of the Bankruptcy Code.

                    3.        Plan Supplement

The Plan Supplement shall be filed with the Clerk of the Bankruptcy Court. Upon its filing with the
Bankruptcy Court, the Plan Supplement may be inspected in the office of the Clerk of the Bankruptcy Court
during normal court hours. Documents included in the Plan Supplement will be posted at the website of
the Debtors’ notice, claims, and solicitation agent.


                                                         88
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 95 of 577


                    4.        Request for Expedited Determination of Taxes

The Debtors and the Reorganized Debtors, as applicable, shall have the right to request an expedited
determination under section 505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed,
for any and all taxable periods ending after the Commencement Date through the Effective Date and, in the
case of a Sale Transaction, through the dissolution of the Debtors.

                    5.        Exemption from Certain Transfer Taxes

Pursuant to section 1146 of the Bankruptcy Code, (a) the issuance, transfer or exchange of any securities,
instruments or documents, (b) the creation of any Lien, mortgage, deed of trust, or other security interest,
(c) the making or assignment of any lease or sublease or the making or delivery of any deed or other
instrument of transfer under, pursuant to, in furtherance of, or in connection with the Plan, including,
without limitation, any deeds, bills of sale, or assignments executed in connection with any of the
transactions contemplated under the Plan or the reinvesting, transfer, or sale of any real or personal property
of the Debtors pursuant to, in implementation of or as contemplated in the Plan (whether to one or more of
the Reorganized Debtors or otherwise), (d) the grant of collateral under the Amended and Restated Credit
Facility, and (e) the issuance, renewal, modification, or securing of indebtedness by such means, and the
making, delivery or recording of any deed or other instrument of transfer under, in furtherance of, or in
connection with, the Plan, including, without limitation, the Confirmation Order, shall not be subject to any
document recording tax, stamp tax, conveyance fee, or other similar tax, mortgage tax, real estate transfer
tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory filing or
recording fee, sales tax, use tax, or other similar tax or governmental assessment. Consistent with the
foregoing, each recorder of deeds or similar official for any county, city, or governmental unit in which any
instrument hereunder is to be recorded shall, pursuant to the Confirmation Order, be ordered and directed
to accept such instrument without requiring the payment of any filing fees, documentary stamp tax, deed
stamps, stamp tax, transfer tax, intangible tax, or similar tax.

                    6.        Amendments

                 (a)      Plan Modifications. Subject to the terms of the RSA and all consent rights
contained therein, (i) the Debtors reserve the right, in accordance with the Bankruptcy Code and the
Bankruptcy Rules, to amend or modify the Plan prior to the entry of the Confirmation Order, including
amendments or modifications to satisfy section 1129(b) of the Bankruptcy Code, and (ii) after entry of the
Confirmation Order, the Debtors may, upon order of the Court, amend, modify or supplement the Plan in
the manner provided for by section 1127 of the Bankruptcy Code or as otherwise permitted by law, in each
case without additional disclosure pursuant to section 1125 of the Bankruptcy Code. In addition, after the
Confirmation Date, so long as such action does not materially and adversely affect the treatment of holders
of Allowed Claims or Allowed Interests pursuant to the Plan and subject to the reasonable consent of the
Requisite Term Lenders (and the Creditors’ Committee, solely as it pertains to the Global Settlement or
General Unsecured Claims), the Debtors may remedy any defect or omission or reconcile any
inconsistencies in this Plan or the Confirmation Order with respect to such matters as may be necessary to
carry out the purposes or effects of this Plan, and any holder of a Claim or Interest that has accepted this
Plan shall be deemed to have accepted this Plan as amended, modified, or supplemented.

                 (b)    Other Amendments. Subject to the terms of the RSA, before the Effective Date,
the Debtors may make appropriate technical adjustments and modifications to the Plan and the documents
contained in the Plan Supplement without further order or approval of the Bankruptcy Court.




                                                      89
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 96 of 577


                    7.        Effectuating Documents and Further Transactions

Each of the officers, managers, or members of the Reorganized Debtors is authorized to execute, deliver,
file, or record such contracts, instruments, releases, indentures, and other agreements or documents and
take such actions as may be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan.

                    8.        Revocation or Withdrawal of Plan

Subject to the terms of the RSA, the Debtors reserve the right to revoke or withdraw the Plan prior to the
Effective Date. If the Plan has been revoked or withdrawn prior to the Effective Date, or if confirmation
or the occurrence of the Effective Date does not occur, then: (a) the Plan shall be null and void in all
respects; (b) any settlement or compromise embodied in the Plan (including the fixing or limiting to an
amount any Claim or Interest or Class of Claims or Interests), assumption of executory contracts or
unexpired leases affected by the Plan, and any document or agreement executed pursuant to the Plan shall
be deemed null and void; and (c) nothing contained in the Plan shall (i) constitute a waiver or release of
any Claim by or against, or any Interest in, the Debtors or any other Entity; (ii) prejudice in any manner the
rights of the Debtors or any other Entity; or (iii) constitute an admission of any sort by the Debtors, any
Consenting Term Lenders, or any other Entity. This provision shall have no impact on the rights of the
Consenting Term Lenders or the Debtors, as set forth in the RSA, in respect of any such revocation or
withdrawal.

                    9.        Dissolution of Creditors’ Committee

On the Effective Date, the Creditors’ Committee shall dissolve and, on the Effective Date, each member
(including each officer, director, employee, or agent thereof) of the Creditors’ Committee and each
professional retained by the Creditors’ Committee shall be released and discharged from all rights, duties,
responsibilities, and obligations arising from, or related to, the Debtors, their membership on the Creditors’
Committee, the Plan, or the Chapter 11 Cases, except with respect to any matters concerning any Fee Claims
held or asserted by any professional retained by the Creditors’ Committee.

                    10.       Severability of Plan Provisions

If, before the entry of the Confirmation Order, any term or provision of the Plan is held by the Bankruptcy
Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the request of the Debtors with the
prior consent of the Requisite Term Lenders and the DIP Agent (acting at the direction of the Required
Buyers), shall have the power to alter and interpret such term or provision to make it valid or enforceable
to the maximum extent practicable, consistent with the original purpose of the term or provision held to be
invalid, void, or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and provisions
of the Plan will remain in full force and effect and will in no way be affected, impaired or invalidated by
such holding, alteration, or interpretation. The Confirmation Order shall constitute a judicial determination
and shall provide that each term and provision of the Plan, as it may have been altered or interpreted in
accordance with the foregoing, is (a) valid and enforceable pursuant to its terms, (b) integral to the Plan and
may not be deleted or modified without the consent of the Debtors or the Reorganized Debtors (as the case
may be), and (c) nonseverable and mutually dependent.

                    11.       Governing Law

Except to the extent that the Bankruptcy Code or other federal law is applicable, or to the extent an exhibit
hereto or a schedule in the Plan Supplement or a Definitive Document provides otherwise, the rights, duties,


                                                       90
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                  Pg 97 of 577


and obligations arising under the Plan shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York, without giving effect to the principles of conflict of laws thereof;
provided, however, that corporate or entity governance matters relating to any Debtors or Reorganized
Debtors shall be governed by the laws of the state of incorporation or organization of the applicable Debtors
or Reorganized Debtors.

                    12.       Time

In computing any period of time prescribed or allowed by the Plan, unless otherwise set forth in the Plan
or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall apply.

                    13.       Dates of Actions to Implement the Plan

In the event that any payment or act under the Plan is required to be made or performed on a date that is on
a Business Day, then the making of such payment or the performance of such act may be completed on or
as soon as reasonably practicable after the next succeeding Business Day, but shall be deemed to have been
completed as of the required date.

                    14.       Immediate Binding Effect

Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the occurrence of the
Effective Date, the terms of the Plan and Plan Supplement shall be immediately effective and enforceable
and deemed binding upon and inure to the benefit of the Debtors, the holders of Claims and Interests, the
Released Parties, and each of their respective successors and assigns, including, without limitation, the
Reorganized Debtors.

                    15.       Deemed Acts

Subject to and conditioned on the occurrence of the Effective Date, whenever an act or event is expressed
under the Plan to have been deemed done or to have occurred, it shall be deemed to have been done or to
have occurred without any further act by any party, by virtue of the Plan and the Confirmation Order.

                    16.       Successor and Assigns

The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding on, and
shall inure to the benefit of any heir, executor, administrator, successor, or permitted assign, if any, of each
Entity.

                    17.       Entire Agreement

On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order shall supersede all
previous and contemporaneous negotiations, promises, covenants, agreements, understandings, and
representations on such subjects, all of which have become merged and integrated into the Plan.

                    18.       Exhibits to Plan

All exhibits, schedules, supplements, and appendices to the Plan (including the Plan Supplement) are
incorporated into and are a part of the Plan as if set forth in full in the Plan.




                                                      91
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 98 of 577


                    19.       Notices

All notices, requests, and demands to or upon the Debtors to be effective shall be in writing (including by
electronic or facsimile transmission) and, unless otherwise expressly provided in the Plan, shall be deemed
to have been duly given or made when actually delivered or, in the case of notice by facsimile transmission,
when received and telephonically confirmed, addressed as follows:

                    (a)       If to the Debtors or the Reorganized Debtors:

                              Ditech Holding Corporation
                              3000 Bayport Drive, Suite 985
                              Tampa, FL 33607
                              Attn: John Haas, General Counsel, Chief Legal Officer and Secretary
                              Email: JHaas@ditech.com

                                        -and-

                              Weil, Gotshal & Manges LLP
                              767 Fifth Avenue
                              New York, New York 10153
                              Attn: Ray C. Schrock, P.C.
                                      Sunny Singh
                              Telephone: (212) 310-8000
                              Facsimile: (212) 310-8007
                              Email: ray.schrock@weil.com
                                      sunny.singh@weil.com

                    (b)       If to the Consenting Term Lenders:

                              Kirkland & Ellis LLP
                              300 North LaSalle
                              Chicago, Il 60654
                              Attn: Patrick J. Nash Jr., P.C.
                              Email: patrick.nash@kirkland.com
                              Attn: John R. Luze
                              Email: john.luze@kirkland.com

After the Effective Date, the Debtors have authority to send a notice to Entities providing that, to continue
to receive documents pursuant to Bankruptcy Rule 2002, they must file a renewed request to receive
documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Debtors, Reorganized Debtors,
and Wind Down Estates, as applicable, are authorized to limit the list of Entities receiving documents
pursuant to Bankruptcy Rule 2002 to those Entities who have filed such renewed requests.

                                                        VI.
                                                VALUATION ANALYSIS

As described above, the Debtors are presently engaged in the Marketing Process. The Debtors believe that
the Marketing Process is the best method of valuing their business as it allows the market to speak as to
their value. The Marketing Process is a comprehensive and arm’s length process with the goal of
identifying counterparties for a potential transaction. Accordingly, to ensure that the integrity of the
Marketing Process is preserved and value is maximized, the expected recoveries for Term Loan Claims are


                                                         92
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                               Pg 99 of 577


not, at this time, being disclosed herein and the Debtors are not filing a valuation analysis. See Section
1125(b) (“The court may approve a disclosure statement without a valuation of the debtor or an appraisal
of the debtor’s assets.”); In re Gastar Exploration Inc., Case No. 18-36057 (MI) (Bankr. S.D. Tex. Dec.
21, 2018) (ECF No. 282). The Debtors will file, no later than the date that the Plan Supplement is filed, the
expected recoveries to creditors under the Plan and will serve notice thereof on holders of Claims in the
Voting Class as promptly as practicable upon filing. Further, if necessary, the Debtors will file, no later
than the date that the Plan Supplement is filed, a valuation analysis and will serve notice thereon on holders
of Claims in the Voting Class as promptly as practicable upon filing.

                                                VII.
                              TRANSFER RESTRICTIONS AND CONSEQUENCES
                                  UNDER FEDERAL SECURITIES LAWS

The issuance of and the distribution under the Plan of the New Common Stock shall be exempt from
registration under the Securities Act and any other applicable securities laws pursuant to section 1145 of
the Bankruptcy Code.

Section 1145 of the Bankruptcy Code generally exempts from registration under the Securities Act the offer
or sale under a chapter 11 plan of a security of the debtor, of an affiliate participating in a joint plan with
the debtor, or of a successor to the debtor under a plan, if such securities are offered or sold in exchange for
a claim against, or an interest in, the debtor or such affiliate, or principally in such exchange and partly for
cash. In reliance upon this exemption, the New Common Stock will be exempt from the registration
requirements of the Securities Act, and state and local securities laws. These securities may be resold
without registration under the Securities Act or other federal or state securities laws pursuant to the
exemption provided by Section 4(a)(1) of the Securities Act, unless the holder is an “underwriter” with
respect to such securities, as that term is defined in section 1145(b) of the Bankruptcy Code. In addition,
such section 1145 exempt securities generally may be resold without registration under state securities laws
pursuant to various exemptions provided by the respective laws of the several states.

Section 1145(b) of the Bankruptcy Code defines “underwriter” for purposes of the Securities Act as one
who, except with respect to ordinary trading transactions, (a) purchases a claim with a view to distribution
of any security to be received in exchange for the claim, (b) offers to sell securities issued under a plan for
the holders of such securities, (c) offers to buy securities issued under a plan from persons receiving such
securities, if the offer to buy is made with a view to distribution or (d) is an issuer, as used in Section
2(a)(11) of the Securities Act, with respect to such securities, which includes control persons of the issuer.
Further, based on the legislative history of Section 1145 of the Bankruptcy Code, a creditor who owns 10%
or more of the voting securities of a reorganized debtor and/or has the right to appoint a director to the
board of directors of a reorganized debtor may be presumed to be a control person, and therefore, an
underwriter.

Notwithstanding the foregoing, control person underwriters may be able to sell securities without
registration pursuant to the resale limitations of Rule 144 of the Securities Act which, in effect, permit the
resale of securities received by such underwriters pursuant to a chapter 11 plan, subject to applicable volume
limitations, notice and manner of sale requirements, and certain other conditions. Parties who believe they
may be statutory underwriters as defined in section 1145 of the Bankruptcy Code are advised to consult
with their own legal advisers as to the availability of the exemption provided by Rule 144.

In any case, recipients of New Common Stock issued under the Plan are advised to consult with their own
legal advisers as to the availability of any such exemption from registration under state law in any given
instance and as to any applicable requirements or conditions to such availability. In order to preserve the
ability to utilize tax attributes following the Effective Date, the charter, bylaws, and other organizational


                                                      93
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                            Pg 100 of 577


documents, as applicable, of the Reorganized Debtors may restrict certain transfers of the New Common
Stock.

Legends. To the extent certificated, certificates evidencing the New Common Stock held by holders of
10% or more of the outstanding New Common Stock, or who are otherwise underwriters as defined in
Section 1145(b) of the Bankruptcy Code, will bear a legend substantially in the form below:

THE SHARES OF NEW COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION AND MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE
TRANSFERRED UNLESS REGISTERED OR QUALIFIED UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS OR UNLESS THE DEBTOR RECEIVES AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO IT THAT SUCH REGISTRATION OR QUALIFICATION IS
NOT REQUIRED.

                                         VIII.
                CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF PLAN

The following discussion summarizes certain material U.S. federal income tax consequences of the
implementation of the Plan to the Debtors (including the Reorganized Debtors) and to holders of certain
Claims. This discussion does not address the U.S. federal income tax consequences to holders of Claims
or equity interests who are unimpaired or deemed to reject the Plan and does not address the consequences
of a Sale Transaction.

The discussion of U.S. federal income tax consequences below is based on the Tax Code, Treasury
regulations, judicial authorities, published positions of the Internal Revenue Service (“IRS”), and other
applicable authorities, all as in effect on the date of this Disclosure Statement and all of which are subject
to change or differing interpretations (possibly with retroactive effect). The U.S. federal income tax
consequences of the contemplated transactions are complex and subject to significant uncertainties. The
Debtors have not requested an opinion of counsel or a ruling from the IRS or any other taxing authority
with respect to any of the tax aspects of the contemplated transactions, and the discussion below is not
binding upon the IRS or the courts. No assurance can be given that the IRS would not assert, or that a court
would not sustain, a different position than any position discussed herein.

This summary does not address foreign, state, or local tax consequences of the contemplated transactions,
nor does it purport to address the U.S. federal income tax consequences of the transactions to special classes
of taxpayers (e.g., foreign taxpayers, small business investment companies, regulated investment
companies, real estate investment trusts, banks and certain other financial institutions, insurance companies,
tax-exempt organizations, retirement plans, individual retirement and other tax-deferred accounts, holders
that are, or hold their Claims through, S corporations, partnerships or other pass-through entities for U.S.
federal income tax purposes, persons whose functional currency is not the U.S. dollar, dealers in securities
or foreign currency, traders that mark-to-market their securities, persons subject to the “Medicare” tax on
net investment income, persons subject to special accounting rules under Section 451(b) of the Code, and
persons whose Claims are part of a straddle, hedging, constructive sale, or conversion transaction). In
addition, this discussion does not address U.S. federal taxes other than income taxes, nor does it apply to
any person that acquired any of the New Common Stock or New Term Loan in the secondary market, unless
otherwise provided herein. This discussion assumes that the New Common Stock and the New Term Loans
will be held as “capital assets” (generally, property held for investment) within the meaning of section 1221
of the Tax Code and that the various debt and other arrangements to which any of the Debtors is a party
will be respected for U.S. federal income tax purposes in accordance with their form.



                                                     94
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 101 of 577


The following summary of certain U.S. federal income tax consequences is for informational purposes only
and is not a substitute for careful tax planning and advice based upon your individual circumstances. You
are urged to consult your own tax advisor for the U.S. federal, state, local, non-U.S., and other tax
consequences applicable under the Plan.

          A.        Consequences to the Debtors

For U.S. federal income tax purposes, DHCP is a common parent of an affiliated group of corporations
which files a single consolidated U.S. federal income tax return (the “Ditech Group”). The Debtors
estimate that, as of January 1, 2019, the Ditech Group had incurred, for U.S. federal income tax purposes,
a consolidated NOL (defined below) in excess of $20 million. In addition, the Ditech Group has substantial
other deferred tax assets, including substantial tax basis in excess of the fair market value of its assets based
upon the valuation of the Debtors. The amount of any such NOL carryforwards and other tax attributes
remain subject to audit and adjustment by the IRS. As discussed below, such NOL carryforwards and other
tax attributes could, depending on the treatment under section 382 of the prior ownership change which
occurred in connection with the WIMC Chapter 11 Case, be subject to current limitation. In addition, equity
trading activity and certain other actions prior to the Effective Date could result in an ownership change of
DHCP independent of the Plan which could adversely affect the ability to fully utilize the Ditech Group’s
NOLs. In an attempt to minimize the likelihood of such an ownership change occurring, the Debtors
obtained at the inception of the Chapter 11 Cases an interim order from the Bankruptcy Court authorizing
a protective equity trading order.

The U.S. federal income tax consequences to the Debtors with respect to the implementation of the Plan
depend in part on whether the Debtors, in connection with Consenting Term Lenders, elects to consummate
a potential Sale Transaction (as provided in the Restructuring Service Agreement). Absent such an election,
the Plan provides for a Reorganization Transaction in which the holders of Term Loan Claims would receive
New Common Stock and New Term Loans in satisfaction of the Term Loan Claims. As discussed below,
in connection with the implementation of the Plan, the Debtors expect the amount of the Ditech Group’s
NOL carryforwards would be eliminated, and that other tax attributes (in particular, the adjusted basis in
the Debtors’ assets) will be reduced. In addition, the subsequent utilization of any loss and possibly other
tax attributes remaining following the Effective Date may be severely restricted.

                    1.        Cancellation of Debt Income

In general, absent an exception, a debtor will realize and recognize cancellation of debt (“COD”) income
upon satisfaction of its outstanding indebtedness for total consideration less than the amount of such
indebtedness. The amount of COD, in general, is the excess of (a) the adjusted issue price of the
indebtedness satisfied, over (b) the sum of (i) the amount of Cash paid, (ii) the issue price of any new
indebtedness of the taxpayer issued, and (iii) the fair market value of any other new consideration (including
stock of the debtor or a party related to the debtor) given in satisfaction, or as part of the discharge, of such
indebtedness at the time of the exchange. Because the Plan provides that holders of Term Loans will receive
New Common Stock and New Term Loans, the amount of COD will depend in part on the fair market value
of the New Common Stock and the issue price of the New Term Loan. This value, and, consequently, the
amount of COD that will be realized by the Debtors as a result of the Plan, cannot be determined at this
time.

Under section 108 of the Tax Code, any COD of a debtor is excluded from gross income if the debtor is
under the jurisdiction of a court in a case under chapter 11 of the Bankruptcy Code and the discharge of
debt occurs pursuant to that proceeding. As a consequence of such exclusion, a debtor generally must reduce
its tax attributes by the amount of COD that it excluded from gross income. As noted above, the amount of
COD, and accordingly the amount of tax attributes required to be reduced, cannot be determined at this


                                                       95
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 102 of 577


time. In general, tax attributes of the debtor will be reduced in the following order: (a) net operating loss
(“NOLs”) and NOL carryovers; (b) general business credit carryovers; (c) alternative minimum tax credit
carryovers; (d) capital loss carryovers; (e) tax basis in assets, which includes the stock of subsidiaries; (f)
passive activity loss and credit carryovers; and (g) foreign tax credit carryovers. Alternatively, a debtor
with excluded COD income may elect first to reduce the basis of its depreciable assets. The reduction of
the debtor’s tax attributes occurs at the end of the tax year for which the excluded COD income is realized,
but only after the tax for the year of the debt discharge has been determined; in this way, the attribute
reduction is generally effective as of the start of the year following the discharge. If the amount of excluded
COD income exceeds available tax attributes, the excess generally is not subject to U.S. federal income tax
and has no other U.S. federal income tax impact. Where the debtor joins in the filing of a consolidated U.S.
federal income tax return, applicable Treasury regulations require, in certain circumstances, that the tax
attributes of the consolidated subsidiaries of the debtor and other members of the group also be reduced.

                    2.        Limitation of NOL Carryforwards and Other Tax Attributes

The WIMC Chapter 11 Case resulted in an “ownership change” of the Debtors under sections 382 and 383
of the Tax Code. With respect to that restructuring, Debtors will apply one of two special rules available
under section 382 of the Tax Code in connection with an ownership change resulting from a court-ordered
restructuring under chapter 11. See general discussion of section 382 rules below. A decision regarding
which of those special rules Debtors will choose for the WIMC Chapter 11 Case must be made by the
Reorganized Debtors in connection with filing their 2018 federal income tax return. Until this point in
time, the Debtors have planned to apply the rule in section 382(l)(5) (as generally described below), but
have not finally decided which of the rules to apply to the WIMC Chapter 11 Case; that decision will be
made based on further development and analysis of relevant facts. The decision to use one or the other of
these special rules under section 382 in respect of the WIMC Chapter 11 Case will affect both the ability
to use the Debtors’ NOLs and other attributes from the time of the 2018 emergence as well as the availability
and ability to use such NOLs and other attributes following the Effective Date. If Debtors decide to have
section 382(l)(5) apply to the WIMC Chapter 11 Case, then in connection with the ownership change of the
Debtors which will result from the implementation of the Plan, the Debtors’ NOLs and other tax attributes
(that remain) may be rendered effectively useless for all future taxable periods following the Effective Date.
If instead Debtors elect to have section 382(l)(6) (as generally described below) apply to the WIMC Chapter
11 Case, then the Debtors’ NOLs and other attributes would be subject to limitation from the time of the
2018 emergence, and the attributes (that remain) may be even further limited as a result of the ownership
change of the Debtors which will result from the implementation of the Plan.

Following the Effective Date, any remaining NOL carryforwards and certain other tax attributes
(collectively, “Pre-Change Losses”) will be subject to additional limitations under section 382 and 383 of
the Tax Code. Any such limitation applies in addition to, and not in lieu of, the use of attributes or the
attribute reduction that results from COD income arising in connection with the Plan.

If a corporation undergoes an ownership change, the amount of its Pre-Change Losses that may be utilized
to offset future taxable income generally is subject to an annual limitation. The Debtors anticipate that the
distribution of the New Common Stock pursuant to the Plan will result in an “ownership change” of the
Reorganized Debtors for these purposes, and that the Reorganized Debtors’ use of its Pre-Change Losses
will be subject to further limitation unless an exception to the general rules of section 382 and 383 of the
Tax Code applies.

Generally, if a corporation (or consolidated group) has a net unrealized built-in loss at the time of an
ownership change (taking into account most assets and items of “built-in” income and deductions), then
built-in losses (including, but not limited to, amortization or depreciation deductions attributable to such
built-in losses) recognized during the sixty (60) month period following the “ownership change” (up to the


                                                      96
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 103 of 577


amount of the original net unrealized built-in loss) will be treated as Pre-Change Losses, the deductibility
of which will be subject to the annual limitation. In general, a corporation’s (or consolidated group’s) net
unrealized built-in loss will be deemed to be zero unless it is greater than the lesser of (a) $10,000,000 or
(b) fifteen percent (15%) of the fair market value of its assets (with certain adjustments) before the
ownership change. It is currently uncertain whether the Ditech Group will have a net unrealized built-in
loss or a net unrealized built-in gain as of the Effective Date.

                    (a)       General Annual Limitation

In general, the amount of the annual limitation to which a corporation that undergoes an “ownership
change” would be subject is equal to the product of (a) the fair market value of the stock of the corporation
immediately before the “ownership change” (with certain adjustments) multiplied by (b) the “long-term
tax-exempt rate” (which is the highest of the adjusted federal long-term rates in effect for any month in the
3-calendar-month period ending with the calendar month in which the “ownership change” occurs: 2.51
percent for February, 2019). For a corporation (or consolidated group) in bankruptcy that undergoes an
ownership change pursuant to a confirmed bankruptcy plan, the fair market value of the stock of the
corporation (or the parent of the consolidated group) is generally determined immediately after (rather than
before) the ownership change, but subject to certain adjustments the (“382(l)(6) Exception”); in no event,
however, can the stock value for this purpose exceed the pre-change gross value of the corporation’s assets.

Any unused annual limitation may be carried forward and therefore available to be utilized in a subsequent
taxable year. Where a corporation is subject to a prior annual limitation, both annual limitations apply,
effectively subjecting any Pre-Change Losses which pre-date the prior ownership change to the more
restrictive of the limitations.

                    (b)       Section 382(l)(5) Bankruptcy Exception

An exception to the foregoing annual limitation rules generally applies when existing shareholders and
“qualified creditors” of a debtor corporation in chapter 11 receive, in respect of their equity interests or
claims (as applicable), at least fifty percent (50%) of the vote and value of the stock of the reorganized
debtor (or a controlling corporation if also in chapter 11) pursuant to a confirmed chapter 11 plan (the
“382(l)(5) Exception”). The IRS has in private letter rulings applied the 382(l)(5) Exception on a
consolidated basis where the parent corporation is in bankruptcy. Generally, qualified creditors are
creditors who (1) held their claims continuously for at least eighteen (18) months at the time the bankruptcy
petition is filed and thereafter, (2) hold claims incurred in the ordinary course of the debtor’s business and
held those claims continuously since they were incurred, or (3) in certain cases, do not become five percent
(5%) shareholders of the reorganized corporation.

Under the 382(l)(5) Exception, a debtor’s Pre-Change Losses are not subject to the annual limitation.
However, if the 382(l)(5) Exception applies, the Ditech Group’s NOL carryovers will be reduced by the
amount of any interest deductions claimed during the three taxable years preceding the taxable year that
includes the effective date of the plan of reorganization, and during the part of the taxable year prior to and
including the effective date of the plan of reorganization, in respect of all debt converted into stock in the
reorganization. If the 382(l)(5) Exception applies and the Reorganized Debtors undergo another
“ownership change” within two (2) years after the Effective Date, any further ownership change of the
Ditech Group within a two-year period after the Effective Date would preclude the Ditech Group’s
utilization of any Pre-Change Losses at the time of the subsequent ownership change against future income.
A future “ownership change” after such two-year period would subject the Reorganized Debtors to the
general limitations under section 382. A debtor that qualifies for this exception may, if it so desires, elect
not to have the 382(l)(5) Exception apply and instead remain subject to the annual limitation described
above (as to the prior ownership change in connection with the WIMC Chapter 11 Case, the Debtors have


                                                          97
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 104 of 577


until the time for filing the federal income tax return for the Ditech Group for 2018 to decide about making
such an election).

In order to preserve the potential to qualify for the 382(l)(5) Exception, the Debtors obtained at the inception
of the Chapter 11 Cases an interim order from the Bankruptcy Court authorizing certain procedures and
potential restrictions on the accumulation of Claims with persons who are or will be substantial
claimholders.

                    (c)       Section 382(l)(6) Bankruptcy Exception

As described above, where the 382(l)(5) Exception is not applicable (either because the debtor does not
qualify for it or the debtor otherwise elects not to utilize the 382(l)(5) Exception), the 382(l)(6) Exception
will generally apply. When the 382(l)(6) Exception applies, a debtor corporation that undergoes an
ownership change generally is permitted to determine the fair market value of its stock after taking into
account the increase in value resulting from any surrender or cancellation of creditors’ claims in the
bankruptcy. This differs from the ordinary rule that requires the fair market value of a debtor corporation
that undergoes an ownership change to be determined before the events giving rise to the change. The
382(l)(6) Exception also differs from the 382(l)(5) Exception in that the debtor corporation is not required
to reduce its NOLs by interest deductions in the manner described above, and the debtor may undergo a
change of ownership within two years without triggering a complete elimination of its Pre-Change Losses.

                    3.        Transfer of GUC Recovery Trust Causes of Actions and other GUC
                              Recovery Trust Assets

Pursuant to the Plan, on or before the Effective Date, the GUC Recovery Trust will be established, and on
the Effective Date, all of the GUC Recovery Trust Assets will be transferred to the Liquidating Trust and a
50% undivided interest in the GUC Recovery Trust Causes of Actions will be distributed to the holders of
the Term Loan Claims. For U.S. federal income tax purposes, such transfers generally will be treated as if
the Debtors sold such assets and causes of actions at then fair market value. See Section E — “Tax
Treatment of The GUC Recovery Trust,” below.

          B.        Consequences to Holders of Term Loan Claims

This summary discusses the U.S. federal income tax consequences to holders of Term Loan Claims who
are U.S. Holders and does not discuss tax consequences for those who are not U.S. Holders. The discussion
below generally assumes that holders of Term Loan Claims will, as a class, vote to accept the Plan. As
used herein, the term “U.S. Holder” means a beneficial owner of Term Loan Claims, New Term Loans, or
New Common Stock, that is for U.S. federal income tax purposes:

          •         an individual who is a citizen or resident of the United States;

          •       a corporation, or other entity taxable as a corporation for U.S. federal income tax purposes,
          created or organized in or under the laws of the United States, any state thereof or the District of
          Columbia;

          •       an estate the income of which is subject to U.S. federal income taxation regardless of its
          source; or

          •      a trust, if a court within the United States is able to exercise primary jurisdiction over its
          administration and one or more U.S. persons have authority to control all of its substantial



                                                        98
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 105 of 577


          decisions, or if the trust has a valid election in effect under applicable Treasury regulations to be
          treated as a U.S. person.

If a partnership or other entity or arrangement taxable as a partnership for U.S. federal income tax purposes
holds Term Loan Claims, New Term Loans, or New Common Stock, the tax treatment of a partner in such
partnership generally will depend upon the status of the partner and the activities of the partnership. If you
are a partner in such a partnership holding any of such instruments, you should consult your own tax advisor.

                    1.        Holders of Term Loan Claims

Pursuant to the Plan, and assuming a Reorganization Transaction occurs, holders of Allowed Term Loan
Claims will receive New Common Stock, New Term Loans, and a Pro Rata share of a fifty percent (50%)
undivided interest in (and thus in the net proceeds from) the GUC Recovery Trust Causes of Action (the
“50% Interest”), in complete and final satisfaction of their Term Loan Claims.

The U.S. federal income tax consequences of the Plan to a U.S. Holder of Term Loan Claims depends, in
part, on whether the holders’ Claim constitutes a “security” of the Debtors for U.S. federal income tax
purposes. If a Term Loan Claim constitutes a security of the Debtors, then the receipt of New Term Loans,
New Common Stock, and the 50% Interest should be treated as part of a tax “reorganization” for U.S.
federal income tax purposes, in each case, with the consequences described below. If, on the other hand, a
Term Loan Claim does not constitute a security of the Debtors, then the receipt of the consideration in
exchange therefor will be treated as a fully taxable transaction.

The term “security” is not defined in the Tax Code or in the Treasury regulations issued thereunder and has
not been clearly defined by judicial decisions. The determination of whether a particular debt obligation
constitutes a “security” depends on an overall evaluation of the nature of the debt, including whether the
holder of such debt obligation is subject to a material level of entrepreneurial risk and whether a continuing
proprietary interest is intended or not. One of the most significant factors considered in determining
whether a particular debt obligation is a security is its original term. In general, debt obligations issued
with a weighted average maturity at issuance of less than five (5) years do not constitute securities, whereas
debt obligations with a weighted average maturity at issuance of ten (10) years or more constitute securities.
Additionally, the IRS has ruled that new debt obligations with a term of less than five years issued in
exchange for and bearing the same terms (other than interest rate) as securities should also be classified as
securities for this purpose, since the new debt represents a continuation of the holder’s investment in the
corporation in substantially the same form. A holder of a Term Loan Claim is urged to consult its own tax
advisor regarding the appropriate status for U.S. federal income tax purposes of its Term Loan Claim.

If each of the Term Loan Claims constitute “securities” for U.S. federal income tax purposes, the receipt of
New Common Stock, New Term Loans and the 50% Interest in exchange for Term Loan Claims would
qualify for reorganization exchange treatment for U.S. federal income tax purposes. The classification as
a reorganization exchange generally serves to defer the recognition of any taxable gain or loss by the U.S.
Holder. However, a U.S. Holder generally is still required to recognize any gain to the extent the holder
receives “boot” in the reorganization exchange, i.e., consideration other than stock or “securities” of the
exchanging company – namely, the 50% Interest and, if the New Term Loans are not considered “securities”
for this purpose, the New Term Loans. Accordingly, a U.S. Holder will recognize any realized gain up to
the total amount of boot received in exchange, which would equal the sum of the fair market value as of
the Effective Date of the portion of the 50% Interest and the issue price of the New Term Loans received
by the U.S. Holder in the exchange in respect of its Term Loans Claim (other than any portion received in
respect of a Claim for for accrued but unpaid interest and possibly accrued original issue discount, or
“OID”). In addition, even within an otherwise tax-free exchange, a U.S. Holder will have interest income
to the extent of any exchange consideration allocable to accrued but unpaid interest or accrued OID not


                                                       99
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                                 Pg 106 of 577


previously included in income. See Section B.1(a) — “Distributions in Discharge of Accrued Interest or
OID,” below.

If an exchange of Term Loan Claims treated as a reorganization, a U.S. Holder’s aggregate tax basis in the
New Term Loans (if such loans constitute “securities” for U.S. federal income tax purposes) and New
Common Stock will equal such holder’s aggregate adjusted tax basis in the Term Loan Claims exchanged
therefor, increased by any gain or interest income recognized in the exchange, and decreased by the fair
market value of the portion of the 50% Interest and, if the New Term loans do not constitute “securities,”
the issue price of the New Term Loans received in the exchange. Such aggregate tax basis should be
allocated among the New Common Stock and (if they constitute “securities”) the New Term Loans in
accordance with their relative fair market values. In an exchange treated as a reorganization, a U.S.
Holder’s holding period in such carryover basis property will include its holding period in the Term Loan
Claim exchanged therefor, except to the extent of any exchange consideration received in respect of accrued
but unpaid interest and possibly accrued OID). If the New Term Loans do not constitute “securities,” then
a U.S. Holder will have tax basis in the New Term Loan received equal to its issue price, and its holding
period in such New Term Loan received should begin on the day following the exchange date.

If the exchange of a Term Loan Claim does not constitute a reorganization, the exchange will be taxable
and the U.S. Holder of a Term Loan Claim will recognize gain or loss in an amount equal to the difference,
if any, between (i) the sum of the issue price of the New Term Loans, the fair market value of the New
Common Stock, and the fair market value of the portion of the 50% Interest received (other than any
consideration received in respect of a Term Loan Claim for accrued but unpaid interest and possibly accrued
OID), and (ii) the U.S. Holder’s adjusted tax basis in the Term Loan Claim exchanged (other than any tax
basis attributable to accrued but unpaid interest and possibly accrued OID). See Section B.1(b)—
“Character of Gain or Loss,” below. In addition, a U.S. Holder of a Claim will have ordinary interest
income to the extent of any exchange consideration allocable to accrued but unpaid interest or accrued OID
not previously included in income. See Section B.1(a) — “Distributions in Discharge of Accrued Interest
or OID,” below.

In the case of a taxable exchange, a U.S. Holder of Term Loan Claims will have a tax basis in the New
Term Loans received equal to its issue price and a tax basis in the New Common Stock received equal to
its fair market value. The U.S. Holder’s holding period in such New Term Loans and New Common Stock
received should begin on the day following the exchange date.

The tax characterization of the 50% Interest as either an equity-type interest in the GUC Recovery Trust
(even though receiving a direct undivided interest in the GUC Recovery Trust Causes of Action) or a
separate property right is uncertain, and may depend in part on the terms and provisions of the GUC
Recovery Trust Agreement. Accordingly, each holder of a Term Loan Claim is urged to consult its tax
adviser regarding the receipt and ownership of a portion of the 50% Interest, including the tax treatment of
any income, loss and distributions from the GUC Recovery Trust. See Section E — “Tax Treatment of The
GUC Recovery Trust,” below. A U.S. Holder will have an aggregate tax basis in its undivided interest in
the causes of action received equal to its fair market value, and the holder’s holding period should begin on
the day following the exchange date.

                    (a)       Distributions in Discharge of Accrued Interest

In general, to the extent that any exchange consideration received pursuant to the Plan by a U.S. Holder of
a Claim is received in satisfaction of accrued interest or OID during its holding period, such amount will
be taxable to the holder as interest income (if not previously included in the holder’s gross income).
Conversely, a U.S. Holder may be entitled to recognize a deductible loss to the extent any accrued interest
or OID was previously included in its gross income and is not paid in full. However, the IRS has privately


                                                        100
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 107 of 577


ruled that a holder of a “security” of a corporate issuer, in an otherwise tax-free exchange, could not claim
a current deduction with respect to any unpaid OID. Accordingly, it is also unclear whether, by analogy, a
U.S. Holder of a Term Loan Claim that does not constitute a “security” would be required to recognize a
capital loss, rather than an ordinary loss, with respect to previously included OID that is not paid in full.

The Plan provides that except as otherwise required by law (as reasonably determined by the Reorganized
Debtors or Wind Down Estates), consideration received in respect of a Term Loan Claim is allocable first
to the principal amount of the Claim (as determined for U.S. federal income tax purposes) and then, to the
extent of any excess, to the remaining portion of such Allowed Claim, if any. See Section 6.17 of the Plan.
There is no assurance that the IRS will respect such allocation for U.S. federal income tax purposes. You
are urged to consult your own tax advisor regarding the allocation of consideration received under the Plan,
as well as the deductibility of accrued but unpaid interest (including OID) and the character of any loss
claimed with respect to accrued but unpaid interest (including OID) previously included in gross income
for U.S. federal income tax purposes.

                    (b)       Character of Gain or Loss

Where gain or loss is recognized by a U.S. Holder, the character of such gain or loss as long-term or short-
term capital gain or loss or as ordinary income or loss will be determined by a number of factors, including
the tax status of the holder, whether the Term Loan Claim constitutes a capital asset in the hands of the
holder and how long it has been held, whether the Term Loan Claim was acquired at a market discount, and
whether and to what extent the holder previously claimed a bad debt deduction.

A U.S. Holder that purchased its Term Loan Claims from a prior holder at a “market discount” (relative to
the principal amount of the Term Loan Claims at the time of acquisition) may be subject to the market
discount rules of the Tax Code. In general, a debt instrument is considered to have been acquired with
“market discount” if the holder’s adjusted tax basis in the debt instrument is less than (i) its stated principal
amount or (ii) in the case of a debt instrument issued with OID, its adjusted issue price, in each case, by at
least a de minimis amount. Under these rules, any gain recognized on the exchange of Term Loan Claims
(other than in respect of a Term Loan Claim for accrued but unpaid interest) generally will be treated as
ordinary income to the extent of the market discount accrued (on a straight line basis or, at the election of
the holder, on a constant yield basis) during the holder’s period of ownership, unless the holder elected to
include the market discount in income as it accrued. If a U.S. Holder of a Loan Claim did not elect to
include market discount in income as it accrued and, thus, under the market discount rules, was required to
defer all or a portion of any deductions for interest on debt incurred or maintained to purchase or carry its
Term Loan Claim, such deferred amounts would become deductible at the time of the exchange but, if the
exchange is a reorganization exchange, only up to the amount of gain that the holder recognizes in the
exchange.

In the case of an exchange of a Term Loan Claim that qualifies as a reorganization exchange, the Tax Code
indicates that any accrued market discount in respect of the Term Loan Claim should not be currently
includible in income under Treasury regulations to be issued, except to the extent of any gain recognized
due to the receipt of boot. Any accrued market discount that is not included in income should carry over
to any nonrecognition property received in exchange therefor (i.e., for New Common Stock and, if treated
as a “security” for U.S. federal income tax purposes, New Term Loans). Any gain recognized by a U.S.
Holder upon a subsequent disposition of such New Common Stock or New Term Loans should be treated
as ordinary income to the extent of any accrued market discount carried over to such stock or loans not
previously included in income. To date, specific Treasury regulations implementing this rule have not been
issued.

          C.        Disposition of New Common Stock


                                                          101
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 108 of 577


Unless a nonrecognition provision applies and subject to the discussion above with respect to market
discount and the discussion below, U.S. Holders generally will recognize capital gain or loss upon the sale
or exchange of the New Common Stock in an amount equal to the difference between (i) the holder’s
adjusted tax basis in the New Common Stock held and (ii) the sum of the cash and the fair market value of
any property received from such disposition. Any such gain or loss generally should be long-term capital
gain or loss if the holder’s holding period for its New Common Stock is more than one year at that time. A
reduced tax rate on long-term capital gain may apply to non-corporate holders. The deductibility of capital
loss is subject to significant limitations.

In general, any gain recognized by a U.S. Holder upon a disposition of the New Common Stock (or any
stock or property received for such New Common Stock in a later tax-free exchange) received in exchange
for a Term Loan Claim will be treated as ordinary income for U.S. federal income tax purposes to the extent
of (i) any ordinary loss deductions previously claimed as a result of the write-down of the Term Loan Claim,
decreased by any income (other than interest income) recognized by the holder upon exchange of the Term
Loan Claim, and (ii) with respect to a cash-basis holder and in addition to clause (i) above, any amounts
which would have been included in its gross income if the holder’s Term Loan Claim had been satisfied in
full but which was not included by reason of the cash method of accounting.

          D.        Ownership and Disposition of the New Term Loan

The U.S. federal income tax consequences to a holder of a New Term Loan may depend on certain terms
of the New Term Loan which have not yet been finalized. The final terms of the New Term Loan will be
described at a later date in a Plan Supplement. Accordingly, depending on the final terms of the New Term
Loan, the U.S. federal income tax consequences of owning and disposing of a New Term Loan may differ
from that described below.

                    1.        Payment of Interest and OID on the New Term Loan

Stated interest paid on the New Term Loan will be taxable to a U.S. Holder as ordinary interest income at
the time it accrues or is received, in accordance with its method of accounting for U.S. federal income tax
purposes to the extent such stated interest is “qualified stated interest.” Stated interest is “qualified stated
interest” if it is payable in cash at least annually. Thus, the cash interest payable on the New Term Loan is
expected to be treated as qualified stated interest. The remainder of the stated interest payable on the New
Term Loan is payable by the issuance of additional notes (“PIK interest”); the amount of PIK interest
payable on the New Term Loan will be included in the determination of the OID on such debt, as discussed
below. Accordingly, the New Term Loan will be issued with OID to the extent of the PIK interest and,
depending on the issue price of the New Term Loan, the New Term Loan may be issued with additional
OID.

If the principal amount of the New Term Loan exceeds its issue price by more than a de minimis amount,
then the New Term Loan will be considered to have been issued with OID for U.S. federal income tax
purposes in the amount of such excess. For these purposes, the PIK interest will be included in the principal
amount of the New Term Loan at maturity and taxed as part of OID. A U.S. Holder will be required to
include any such OID in income for U.S. federal income tax purposes as it accrues, regardless of its regular
method of accounting, in accordance with a constant-yield method, before the receipt of cash payments
attributable to this income. Under this method, a U.S. Holder generally will be required to include in
income increasingly greater amounts of OID in successive accrual periods.

If the New Term Loan is not considered to be publicly traded, but a substantial portion of the Term Loan
Claims are considered publicly traded, the issue price of the New Term Loan will be determined by
reference to the fair market value of such publicly traded Term Loan Claims on the Effective Date. If the


                                                      102
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 109 of 577


New Term Loan is publicly traded, the issue price of the New Term Loan is its fair market value. If neither
the New Term Loan nor the Term Loan Claims are considered publicly traded, the issue price of the New
Term Loan will equal their stated principal amount. The determination of whether a debt instrument is
“publicly traded” for these purposes depends on whether such instrument is traded on an established market.
A debt instrument is traded on an established market for U.S. federal income tax purposes only if they are
traded on an established market during the 31-day period ending 15 days after the Effective Date. Pursuant
to applicable Treasury regulations, an “established market” need not be a formal market. It is sufficient if
there is a readily available sales price for an executed purchase or sale of the debt instrument, or if there is
one or more “firm quotes” or “indicative quotes” for such debt, in each case as such terms are defined in
applicable Treasury regulations.

Under the applicable Treasury regulations, the Reorganized Debtors are required to determine whether the
New Term Loan is publicly traded and, if so, the fair market value of the New Term Loan, and make these
determinations available to holders in a commercially reasonable fashion, including by electronic
publication, within ninety (90) days of the issue date of the New Term Loan. The Debtors intend to make
this information available on our website. Our determination is binding on a U.S. Holder unless a U.S.
Holder explicitly discloses on its tax return that its determination is different and the reasons for its
determination (including how it determined the fair market value of its New Term Loan or Term Loan
Claims, if applicable). The Debtors expect that the New Term Loan will be considered to be “publicly
traded” for U.S. federal income tax purposes and that, accordingly, the issue price of the New Term Loan
will equal their fair market value on the Effective Date.

                    2.        Market Discount on the New Term Loan

A U.S. Holder will have market discount with respect to a New Term Loan if its initial basis in any portion
of the New Term Loan is less than the issue price of such portion of the New Term Loan, unless the
difference is less than a specified de minimis amount. If a U.S. Holder’s New Term Loan has market
discount with respect to any portion of such New Term Loan and, if such holder so elects or has so elected,
it will be required to include the market discount as ordinary income as it accrues, either on a ratable basis
or on the basis of a constant-yield method. Any such election applies to all debt instruments with market
discount that the U.S. Holder acquires on or after the first day of the first taxable year to which the election
applies. In addition, the U.S. Holder may be required to defer, until the maturity of the New Term Loan,
as applicable, or its earlier disposition (including in one of certain nontaxable transactions), the deduction
of all or a portion of the interest expense on any indebtedness incurred or maintained to purchase or carry
any portion of such New Term Loan with respect of which the U.S. Holder has market discount.

                    3.        Acquisition and Bond Premium on the New Term Loan

A U.S. Holder will have acquisition premium with respect to a New Term Loan if its initial basis in any
portion of the New Term Loan, as applicable, exceeds the issue price of such portion of the New Term
Loan but does not exceed the stated redemption price at maturity of such portion of the New Term Loan.
If a U.S. Holder has acquisition premium with respect to a portion of the New Term Loan, it may reduce
the amount of any OID accruing on such portion of the New Term Loan for any taxable year by a portion
of the acquisition premium properly allocable to that year.

If a U.S. Holder’s initial basis in any portion of the New Term Loan exceeds the stated redemption price at
maturity of such portion of the New Term Loan, the excess generally will constitute amortizable bond
premium and the U.S. Holder will not be required to include any OID attributable to its income with respect
to such portion of the New Term Loan. Generally a U.S. Holder may elect to amortize this bond premium
over the remaining term of such portion of the New Term Loan using a constant yield method and apply



                                                      103
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 110 of 577


the amortization to offset stated interest otherwise required to be included in income with respect to such
portion of the New Term Loan.

                    4.        Disposition of the New Term Loan

Upon the sale or other taxable disposition of a New Term Loan, a U.S. Holder will recognize taxable gain
or loss equal to the difference between the amount realized on the sale or other taxable disposition and its
adjusted tax basis in the New Term Loan. A U.S. Holder’s adjusted tax basis in a New Term generally will
equal its initial tax basis in the New Term Loan, increased by any OID or market discount previously
included in income with respect to the New Term Loan and decreased by payments on the New Term Loan
other than payments of stated interest and any previously amortized bond premium. For these purposes, the
amount realized does not include any amount attributable to accrued interest, which will be taxable as
interest if not previously included in income. Except to the extent attributable to any accrued market
discount not previously included in income, gain or loss recognized on the sale or other taxable disposition
of a New Term Loan will generally be capital gain or loss and will be long-term capital gain or loss if, at
the time of sale or other taxable disposition, the New Term Loan is treated as held for more than one year.
Any gain attributable to accrued market discount not previously included in income will be recharacterized
as ordinary income. Long-term capital gains recognized by non-corporate taxpayers are subject to reduced
tax rates. The deductibility of capital losses is subject to significant limitations.

          E.        Tax Treatment of The GUC Recovery Trust

As indicated above, the Debtors will transfer the GUC Recovery Trust Assets to the GUC Recovery Trust
in accordance with the Plan and the beneficial interests therein.
                    1.        Classification of the GUC Recovery Trust

The GUC Recovery Trust is intended to qualify as a “liquidating trust” for U.S. federal income tax purposes
(other than in respect of any portion of the GUC Recovery Trust Assets allocable to, or retained on account
of, Disputed Claims, as discussed below). In general, a liquidating trust is not a separate taxable entity but
rather is treated for U.S. federal income tax purposes as a “grantor” trust (i.e., a pass-through entity). The
IRS, in Revenue Procedure 94-45, 1994-2 C.B. 684, set forth the general criteria for obtaining an IRS ruling
as to the grantor trust status of a liquidating trust under a chapter 11 plan. The GUC Recovery Trust will
be structured with the intention of complying with such general criteria. In conformity with Revenue
Procedure 94-45, all parties (including, without limitation, the Debtors, the GUC Trustee and GUC
Recovery Trust beneficiaries) will be required to treat the transfer of the GUC Recovery Trust Assets to the
GUC Recovery Trust as (1) a transfer of the GUC Recovery Trust Assets (subject to any obligations relating
to those assets) directly to GUC Recovery Trust beneficiaries (other than to the extent any GUC Recovery
Trust Assets are allocable to Disputed Claims), followed by (2) the transfer by such beneficiaries to the
GUC Recovery Trust of GUC Recovery Trust Assets in exchange for GUC Recovery Trust Interests.
Accordingly, except in the event of contrary definitive guidance, GUC Recovery Trust beneficiaries as
determined for U.S. federal income tax purposes – which, as discussed above and subject to the provisions
of the GUC Recovery Trust Agreement, potentially could include holders of Term Loan Claims – will be
treated for U.S. federal income tax purposes as the grantors and owners of their respective share of GUC
Recovery Trust Assets (other than such GUC Recovery Trust Assets as are allocable to Disputed Claims).
While the following discussion assumes that the GUC Recovery Trust would be so treated for U.S. federal
income tax purposes, no ruling will be requested from the IRS concerning the tax status of the GUC
Recovery Trust as a grantor trust. Accordingly, there can be no assurance that the IRS would not take a
contrary position to the classification of the GUC Recovery Trust as a grantor trust. If the IRS were to
challenge successfully such classification, the U.S. federal income tax consequences to the GUC Recovery
Trust and the holders of Claims could vary from those discussed herein.


                                                      104
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                                Pg 111 of 577


                    2.        General Tax Reporting by the GUC Recovery Trust and GUC Recovery
                              Trust Beneficiaries

For all U.S. federal income tax purposes, all parties must treat the GUC Recovery Trust as a grantor trust
of which holders of Claims who become GUC Recovery Trust beneficiaries (as determined for U.S. federal
income tax purposes) are the owners and grantors. Accordingly, GUC Recovery Trust beneficiaries are
treated for U.S. federal income tax purposes as the direct owners of an undivided interest in the GUC
Recovery Trust Assets (other than any assets allocable to Disputed Claims), consistent with their economic
interests therein. The GUC Trustee will file tax returns for the GUC Recovery Trust treating the GUC
Recovery Trust as a grantor trust pursuant to section 1.671-4(a) of the Treasury regulations. The GUC
Trustee also shall annually send to each GUC Recovery Trust beneficiary a separate statement regarding
the receipts and expenditures of the GUC Recovery Trust as relevant for U.S. federal income tax purposes.
All taxable income and loss of the GUC Recovery Trust will be allocated among, and treated as directly
earned and incurred by, the GUC Recovery Trust beneficiaries with respect to such GUC Recovery Trust
beneficiary’s undivided interest in the GUC Recovery Trust Assets (and not as income or loss with respect
to its prior Claims), with the possible exception of any taxable income and loss allocable to any assets
allocable to, or retained on account of, Disputed Claims. The character of any income and the character
and ability to use any loss will depend on the particular situation of the GUC Recovery Trust beneficiary.
In accordance with the GUC Recovery Trust Agreement, the GUC Trustee will make a good faith valuation
of the GUC Recovery Trust Assets. All parties to the GUC Recovery Trust must consistently use such
valuation for all U.S. federal income tax purposes. The valuation will be made available, from time to time,
as relevant for tax reporting purposes.
The U.S. federal income tax obligations of a GUC Recovery Trust beneficiary is not dependent on the GUC
Recovery Trust distributing any Cash or other proceeds. Thus, a holder of a beneficial interest may incur
a U.S. federal income tax liability with respect to its allocable share of the GUC Recovery Trust’s income
even if the GUC Recovery Trust does not make a concurrent distribution to the holder. In general, other
than in respect of Cash retained on account of Disputed Claims and distributions resulting from
undeliverable distributions (the subsequent distribution of which still relates to a holder’s Term Loan
Claims), a distribution of Cash by the GUC Recovery Trust will not be separately taxable to a GUC
Recovery Trust beneficiary since the beneficiary is already regarded for U.S. federal income tax purposes
as owning the underlying assets (and was taxed at the time the Cash was earned or received by the GUC
Recovery Trust). Holders are urged to consult their tax advisors regarding the appropriate U.S. federal
income tax treatment of any subsequent distributions of Cash originally retained by the GUC Recovery
Trust on account of Disputed Claims.
The GUC Trustee will comply with all applicable governmental withholding requirements (see section 6.19
of the Plan). Thus, in the case of any GUC Recovery Trust beneficiaries that are not U.S. persons, the GUC
Trustee may be required to withhold up to 30% of the income or proceeds allocable to such persons,
depending on the circumstances (including whether the type of income is subject to a lower treaty rate). As
indicated above, the foregoing discussion of the U.S. federal income tax consequences of the Plan does not
generally address the consequences to non-U.S. holders; accordingly, such holders should consult their tax
advisors with respect to the U.S. federal income tax consequences of the Plan, including owning an interest
in the GUC Recovery Trust.
                    3.        Tax Reporting for Assets Allocable to Disputed Claims

Subject to definitive guidance from the IRS or a court of competent jurisdiction to the contrary (including
the receipt by the GUC Trustee of an IRS private letter ruling if the GUC Trustee so requests one, or the
receipt of an adverse determination by the IRS upon audit if not contested by the GUC Trustee), the GUC
Trustee (A) may elect to treat any GUC Recovery Trust Assets allocable to, or retained on account of,


                                                      105
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                              Pg 112 of 577


Disputed Claims (a “Disputed Claims Reserve”) as a “disputed ownership fund” governed by section
1.468B-9 of the Treasury regulations, if applicable, and (B) to the extent permitted by applicable law, will
report consistently for state and local income tax purposes.
Accordingly, if a “disputed ownership fund” election is made with respect to a Disputed Claims Reserve,
such reserve will be subject to tax annually on a separate entity basis on any net income earned with respect
to the GUC Recovery Trust Assets (including any gain recognized upon the disposition of such assets). All
distributions from such reserves (which distributions will be net of the expenses, including taxes, relating
to the retention or disposition of such assets) will be treated as received by holders in respect of their Claims
as if distributed by the Debtors. All parties (including, without limitation, the Debtors, the GUC Trustee
and the GUC Recovery Trust beneficiaries) will be required to report for tax purposes consistently with the
foregoing.
A Disputed Claims Reserve will be responsible for payment, out of the assets of the Disputed Claims
Reserve, of any taxes imposed on the Disputed Claims Reserve or its assets. In the event, and to the extent,
any Cash in the Disputed Claims Reserve is insufficient to pay the portion of any such taxes attributable to
the taxable income arising from the assets of such reserve (including any income that may arise upon the
distribution of the assets in such reserve), assets of the Disputed Claims Reserve may be sold to pay such
taxes.
          F.        Information Reporting and Backup Withholding

Payments of interest (including accruals of OID) or dividends and any other reportable payments, possibly
including amounts received pursuant to the Plan and payments of proceeds from the sale, retirement or
other disposition of the exchange consideration, may be subject to “backup withholding” (currently at a rate
of 24%) if a recipient of those payments fails to furnish to the payor certain identifying information and, in
some cases, a certification that the recipient is not subject to backup withholding. Backup withholding is
not an additional tax. Any amounts deducted and withheld generally should be allowed as a credit against
that recipient’s U.S. federal income tax, provided that appropriate proof is timely provided under rules
established by the IRS. Furthermore, certain penalties may be imposed by the IRS on a recipient of
payments who is required to supply information but who does not do so in the proper manner. Backup
withholding generally should not apply with respect to payments made to certain exempt recipients, such
as corporations and financial institutions. Information may also be required to be provided to the IRS
concerning payments, unless an exemption applies. You should consult your own tax advisor regarding
your qualification for exemption from backup withholding and information reporting and the procedures
for obtaining such an exemption.

Treasury regulations generally require disclosure by a taxpayer on its U.S. federal income tax return of
certain types of transactions in which the taxpayer participated, including, among other types of
transactions, certain transactions that result in the taxpayer’s claiming a loss in excess of certain thresholds.
You are urged to consult your own tax advisor regarding these regulations and whether the contemplated
transactions under the Plan would be subject to these regulations and require disclosure on your tax return.

The foregoing summary has been provided for informational purposes only and does not discuss all aspects
of U.S. federal income taxation that may be relevant to a particular holder of a Term Loan Claim. All
holders of Term Loan Claims are urged to consult their tax advisors concerning the federal, state, local, non
U.S., and other tax consequences applicable under the Plan.

                                               IX.
                              CERTAIN RISK FACTORS TO BE CONSIDERED




                                                      106
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 113 of 577


Prior to voting to accept or reject the Plan, holders of Claims and Interests should read and carefully
consider the risk factors set forth below, in addition to the other information set forth in this Disclosure
Statement including any attachments, exhibits, or documents incorporated by reference.

THIS SECTION PROVIDES INFORMATION REGARDING POTENTIAL RISKS IN CONNECTION
WITH THE PLAN. THE FACTORS BELOW SHOULD NOT BE REGARDED AS THE ONLY RISKS
ASSOCIATED WITH THE PLAN OR ITS IMPLEMENTATION. ADDITIONAL RISK FACTORS
IDENTIFIED IN THE COMPANY’S PUBLIC FILINGS WITH THE SEC MAY ALSO BE
APPLICABLE TO THE MATTERS SET OUT HEREIN AND SHOULD BE REVIEWED AND
CONSIDERED IN CONJUNCTION WITH THIS DISCLOSURE STATEMENT, TO THE EXTENT
APPLICABLE. THE RISK FACTORS SET FORTH IN DHCP’S ANNUAL REPORT ON FORM 10-K
FOR THE FISCAL YEAR ENDED DECEMBER 31, 2017 FILED WITH THE SEC ON APRIL 16, 2018,
AS UPDATED BY THE QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED
MARCH 31, 2018 FILED WITH THE SEC ON JUNE 6, 2018, THE QUARTERLY REPORT ON FORM
10-Q FOR THE QUARTER ENDED JUNE 30, 2018 FILED WITH THE SEC ON AUGUST 9, 2018,
AND THE QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30,
2018 FILED WITH THE SEC ON NOVEMBER 14, 2018 ARE HEREBY INCORPORATED BY
REFERENCE. NEW FACTORS, RISKS AND UNCERTAINTIES EMERGE FROM TIME TO TIME
AND IT IS NOT POSSIBLE TO PREDICT ALL SUCH FACTORS, RISKS AND UNCERTAINTIES.

          A.        Certain Bankruptcy Law Considerations

                    1.        General

While the Debtors believe that the Chapter 11 Cases will be of short duration and will not be materially
disruptive to the Company’s business, the Debtors cannot be certain that this will be the case. Although
the Plan is designed to minimize the length of the Chapter 11 Cases, it is impossible to predict with certainty
the amount of time that the Debtors may spend in bankruptcy or to assure parties in interest that the Plan
will be confirmed. Even if confirmed on a timely basis, bankruptcy proceedings to confirm the Plan could
have an adverse effect on the Company’s business. Among other things, it is possible that bankruptcy
proceedings could adversely affect the Company’s relationships with its key customers and employees. In
addition, the bankruptcy proceedings may divert some of the attention of the Debtors’ management away
from business operations and the Company will incur additional expenses.

                    2.        Risk of Non-Confirmation of Plan

Although the Debtors believe that the Plan will satisfy all requirements necessary for confirmation by the
Bankruptcy Court, there can be no assurance that the Bankruptcy Court will reach the same conclusion or
that modifications to the Plan will not be required for confirmation or that such modifications would not
necessitate re-solicitation of votes. Moreover, the Debtors can make no assurances that it will receive the
requisite acceptances to confirm the Plan, and even if the Voting Class (defined below) voted in favor of
the Plan or the requirements for “cramdown” are met with respect to any Class that rejected the Plan, the
Bankruptcy Court, which may exercise substantial discretion as a court of equity, may choose not to confirm
the Plan. If the Plan is not confirmed, it is unclear what distributions (if any) holders of Claims or Interests
ultimately would receive with respect to their Claims or Interests in a subsequent plan of reorganization.

                    3.        Risk of Failing to Satisfy Vote Requirement

In the event that the Debtors are unable to get sufficient votes from the Voting Class, the Debtors may seek
to accomplish an alternative chapter 11 plan. There can be no assurance that the terms of any such



                                                      107
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 114 of 577


alternative chapter 11 plan would be similar or as favorable to holders of Allowed Claims and Parent Equity
Interests as those proposed in the Plan.

                    4.        Risk of Non-Consensual Confirmation

In the event that any impaired class of Claims or Parent Equity Interests does not accept or is deemed not
to accept the Plan, the Bankruptcy Court may nevertheless confirm such Plan at the request of the Debtors
if at least one impaired class has accepted the plan (with such acceptance being determined without
including the vote of any “insider” in such class), and as to each impaired class that has not accepted the
plan, the Bankruptcy Court determines that the plan “does not discriminate unfairly” and is “fair and
equitable” with respect to the dissenting impaired classes. Should any Class vote to reject the Plan, then
these requirements must be satisfied with respect to such rejecting Classes. The Debtors believe that the
Plan satisfies these requirements.

                    5.        Risk of Non-Occurrence of Effective Date

There can be no assurance as to the timing of the Effective Date. If the conditions precedent to the Effective
Date set forth in the Plan have not occurred or have not been waived as set forth in Section 9.3 of the Plan,
then the Confirmation Order may be vacated, in which event no distributions would be made under the
Plan, the Debtors and all holders of Claims or Interests would be restored to the status quo as of the day
immediately preceding the Confirmation Date, and the Debtors’ obligations with respect to Claims and
Interests would remain unchanged.

                    6.        Risk of Termination of Restructuring Support Agreement

The Restructuring Support Agreement contains certain provisions that give the parties the ability to
terminate the Restructuring Support Agreement if various conditions are satisfied. As noted above,
termination of the Restructuring Support Agreement could result in protracted Chapter 11 Cases, which
could significantly and detrimentally impact the Company’s relationships with GSEs, regulators,
government agencies, vendors, suppliers, employees, and major customers. If the Restructuring Support
Agreement is terminated, each vote or any consent given by any Consenting Term Lender prior to such
termination will be deemed null and void ab initio. If the termination of the Restructuring Support
Agreement takes place when Bankruptcy Court approval is required for a Consenting Term Lender to
change or withdraw its vote to accept the Plan, the Company has agreed to support and not oppose any such
attempt to change or withdraw a vote. Future termination of the Restructuring Support Agreement is an
“Event of Default” under the Debtors’ DIP Facilities. If the Debtors lose access to their DIP Facilities it
may force the Debtors to liquidate the Company.

                    7.        Risk Related to Parties in Interest Objecting to Debtors’ Classification of
                              Claims and Equity Interests

Bankruptcy Code Section 1122 provides that a plan may place a claim or an interest in a particular class
only if such claim or interest is substantially similar to the other claims or interests in such class. The
Debtors believe that the classification of Claims and Equity Interests under the Plan complies with the
requirements set forth in the Bankruptcy Code. However, there can be no assurance that a party in interest
will not object or that the Bankruptcy Court will approve the classifications.

                    8.        Risk Related to Possible Objections to Plan

There is a risk that certain parties could oppose and object to the Plan in the Bankruptcy Court either in its
entirety or to specific provisions of the Plan. While the Debtors believe that the proposed Plan complies


                                                       108
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 115 of 577


with all relevant Bankruptcy Code provisions, there can be no guarantee that a party in interest will not file
an objection to the Plan or that the Bankruptcy Court will not sustain such an objection.

                    9.        Conversion to Chapter 7 Case

If no plan of reorganization can be confirmed, or if the Bankruptcy Court otherwise finds that it would be
in the best interest of holders of Claims and Interests, the Chapter 11 Cases may be converted to cases under
chapter 7 of the Bankruptcy Code, pursuant to which a chapter 7 trustee would be appointed or elected to
liquidate the Debtors’ assets for distribution in accordance with the priorities established by the Bankruptcy
Code. See Article XII hereof, as well as the liquidation analysis, which will be filed no later than the date
on which the Plan Supplement is filed and served on holders of Claims in the Voting Class as promptly as
practicable upon filing (the “Liquidation Analysis”), for a discussion of the effects that a chapter 7
liquidation would have on the recoveries of holders of Claims and Interests on a Debtor-by-Debtor basis.

          B.        Additional Factors Affecting Value of Reorganized Debtors

                    1.        Claims Could be More than Projected

There can be no assurance that the estimated Allowed amount of Claims in certain Classes will not be
significantly more than projected, which, in turn, could cause the value of distributions to be reduced
substantially. Inevitably, some assumptions will not materialize, and unanticipated events and
circumstances may affect the ultimate results. Therefore, the actual amount of Allowed Claims may vary
from the Debtors’ Financial Projections and feasibility analysis, and that variation may be material.

                    2.        Projections and Other Forward-Looking Statements are not Assured, and
                              Actual Results May Vary

Certain of the information contained in this Disclosure Statement is, by nature, forward-looking, and
contains (i) estimates and assumptions which might ultimately prove to be incorrect and (ii) projections
which may be materially different from actual future experiences. There are uncertainties associated with
any projections and estimates, and they should not be considered assurances or guarantees of the amount
of funds or the amount of Claims in the various Classes that might be allowed. The future results of the
Reorganized Debtors are dependent upon various factors, many of which are beyond the control or
knowledge of the Debtors, and consequently are inherently difficult to project. The Reorganized Debtors’
actual future results may differ materially (positively or negatively) from the Financial Projections and as
a result, the actual total enterprise value of the Reorganized Debtors may be significantly higher or lower
than the estimated range herein.

          C.        Risks Relating to Debtors’ Business and Financial Condition

                    1.        Risks Associated with Debtors’ Business and Industry

The Debtors’ business is subject to extensive regulation by federal, state and local governmental and
regulatory authorities. Further, in recent years the policies, laws, rules and regulations applicable to the
Debtors’ business have been rapidly evolving. Such changes, as well as the actual or alleged failure to
comply with applicable federal, state, and local laws and regulations, GSE, Ginnie Mae and other business
counterparty requirements, or to implement and adhere to adequate remedial measures designed to address
any identified compliance deficiencies, may have an adverse consequence on the Company or its business,
in addition to the following factors, risks or uncertainties that may affect the Company or its business:




                                                      109
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                   Main Document
                                              Pg 116 of 577


         Limitations, restrictions or complete bans on the Debtors’ business or various segments of the
          business;
         Damage to the Debtors’ reputation;
         Scrutiny of the industry by, and potential enforcement actions by, federal and state authorities;
         The substantial resources (including senior management time and attention) the Company devotes
          to, and the significant compliance costs the Company incurs in connection with, regulatory
          compliance and regulatory examinations and inquiries, and any consume redress, fines, penalties
          or similar payments made in connection with resolving such matters;
         Uncertainties relating to interest curtailment obligations and any related financial and litigation
          exposure (including exposure relating to false claims);
         Potential costs and uncertainties, including the effect on future revenues, associated with and
          arising from litigation, regulatory investigations, and other legal proceedings, and uncertainties
          relating to the reaction of key counterparties to the announcement of any such matters;
         Dependence on GSEs and agencies (especially Fannie Mae, Freddie Mac and Ginnie Mae) and
          their residential loan programs and the Company’s ability to maintain relationships with such
          entities, and uncertainties relating to the status and future role of GSEs and agencies;
         Ability to remain qualified as a GSE and agency approved seller, servicer or component servicer,
          including the ability to continue to comply with the GSEs’ and agencies’ respective residential loan
          selling and servicing guides;
         The ability to maintain the loan servicing, loan origination or collection agency licenses and/or
          third-party default specialists, or any other licenses necessary to operate the business, or changes
          to, or ability to comply with, licensing requirements;
         The ability to comply with the terms of the stipulated order resolving allegations arising from an
          Federal Trade Commission and CFPB investigation of Ditech Financial and RMS;
         The ability to comply with HUD Guidelines or VA regulations regarding mortgage loan conditions;
         Operational risks inherent in the mortgage servicing and mortgage origination businesses, including
          the ability to comply with the various contracts to which the Company is a party and reputational
          risks;
         Risks related to a significant amount of senior management turnover and employee reductions;
         Risks related to the substantial level of indebtedness, including ability to comply with covenants
          contained in debt agreements or obtain any necessary waivers or amendments, generate sufficient
          cash to service such indebtedness and refinance such indebtedness on favorable terms, if at all, as
          well as the ability to incur substantially more debt;
         The ability to maintain or grow the residential loan servicing or subservicing business and the
          mortgage loan originations business;
         The ability to achieve the Company’s strategic initiatives, particularly the ability to: enter into new
          subservicing arrangements; improve servicing performance, successfully develop origination
          capabilities; and execute and realize planned operational improvements and efficiencies;
         The success of the business strategy in returning to sustained profitability;
         Changes in prepayment rates and delinquency rates on the loans serviced and subserviced;
         A downgrade of, other adverse change, relating to, or the Company’s inability to improve the
          servicer rating or credit ratings;


                                                       110
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                              Pg 117 of 577


         The Company’s ability to collect reimbursements for servicing advances and earn and timely
          receive incentive payments and ancillary fees on the servicing portfolio;
         The ability to collect indemnification payments and enforce repurchase obligations relating to
          mortgage loans the Company purchases from correspondent clients and the ability to collect in a
          timely manner indemnification payments relating to servicing rights purchased from prior
          servicers;
         Local, regional, national, and global economic trends and developments in general, and local,
          regional, and national real estate and residential mortgage market trends in particular, including the
          volume and pricing of home sales and uncertainty regarding the levels of mortgage originations
          and prepayments;
         Risks associated with the reverse mortgage business, including changes to reverse mortgage
          programs operated by FHA, HUD, or Ginnie Mae; the Company’s ability to accurately estimate
          interest curtailment liabilities; the Company’s ability to fund HECM repurchase obligations; the
          Company’s ability to fund principal additions on the HECM loans, and the Company’s ability to
          securitize the HECM tails;
         Changes in interest rates and the effectiveness of any hedge the Company may employ against such
          changes;
         Risks and potential costs associated with technology and cybersecurity, including: the risks of
          technology failures and of cyber-attacks against us or our vendors; our ability to adequately respond
          to actual or attempted cyber-attacks; and our ability to implement adequate internal security
          measures and protect confidential borrower information;
         Risks and potential costs associated with the implementation of new or more current technology,
          the use of vendors, or the transfer of the Company’s servers or other infrastructure to new data
          center facilities;
         Risks related to the Company’s deferred tax asset, risk of an “ownership change,” including
          uncertainties as to the Company’s ability to preserve the tax assets through and after a bankruptcy
          filing;
         The ability to renew advance financing facilities or warehouse facilities on favorable terms, or at
          all, and maintain adequate borrowing capacity under such facilities;
         Risks related to the concentration of the Company’s subservicing portfolio and the ability of the
          Company’s subservicing clients to terminate the Company as a subservicer;
         The ability of Fannie Mae, Freddie Mac and Ginnie Mae, as well as other clients and credit owners,
          to transfer or otherwise terminate our servicing or subservicing rights, with or without cause;
         The effects of competition on existing and potential future business, including the impact of
          competitors with greater financial resources and broader scopes of operation;
         The expiration of, or changes to, government mortgage modification, refinancing or other
          programs;
         The ability to comply with evolving and complex accounting rules, many of which involve
          significant judgment and assumptions;
         The ability to implement and maintain effective internal controls over financial reporting and
          disclosure controls and procedures;
         Uncertainties regarding impairment charges relating to the intangible assets of the Company;
         Risks related to the Company’s relationship with Walter Energy;


                                                      111
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 118 of 577


         Administrative fines and financial penalties;
         Litigation, including class action lawsuits; and
         Civil and criminal liability.
                    2.        Loss of Subservicing Clients

The Company, as of December 31, 2018, subserviced 0.8 million forward and reverse loan accounts with
an unpaid principal balance of $111.7 billion. Under the Company’s subservicing contracts, the primary
servicers for whom the Company conducts subservicing activities have the right to terminate such contracts,
with or without cause, with generally 60-90 days’ notice. In some instances, the subservicing contracts
require payment to the Company of deboarding, deconversion or other fees in connection with any
termination thereof, while in other instances there is little to no consideration owed to the Company in
connection with the termination of subservicing contract. The Company’s business may suffer significant
hardship if these subservicing contracts are terminated.

As described above, on January 17, 2019, the Company received notice from NRM, its largest subservicing
customer, terminating the Subservicing Agreement for cause. The Debtors have disputed NRM’s basis for
termination and intend to explore all legal remedies against NRM in connection with the timing and
issuance of the Termination Notice. NRM asserts that the Termination Notice was properly issued, was
based on the occurrence of certain alleged termination events and was effective to terminate the
Subservicing Agreement. The Debtors, NRM and its parent company, New Residential Investment Corp.,
have each reserved all rights and remedies with respect to the Subservicing Agreement and the purported
termination thereof. The Company is evaluating the impact, if any, of any fees and costs payable in
connection with the termination of the Subservicing Agreement.

                    3.        Downgrade in the Company’s Servicer Ratings

Standard & Poor’s and Moody’s rate the Company as a residential loan servicer. Certain of these ratings
have been downgraded in the past, and any of these ratings may be downgraded in the future. Any such
downgrade could adversely affect the Company, financial condition, or results of operations, as well as the
Company’s ability to finance servicing advances and maintain the Company’s status as an approved
servicer by Fannie Mae, Freddie Mac, and Ginnie Mae. The Company’s failure to maintain favorable or
specified ratings may cause the Company’s termination as servicer and further impair the Company’s ability
to consummate future servicing transactions.

                    4.        Risk of Ginnie Mae, Fannie Mae, and Freddie Mac Termination

Under the terms of the Ginnie MBS Guide and the required Ginnie Mae Guaranty Agreement that is
executed in connection with each GMBS the Company issues (together with related documents, the “Ginnie
Mae Guaranty Agreement”), Ginnie Mae may terminate Ditech Financial for cause as the issuer of GMBS
and as servicer of the underlying mortgage loans, and transfer all of Ditech Financial’s rights as issuer and
servicer, including the servicing rights relating to the mortgage loans underlying the GMBS issued by the
Company, to a third party without payment to the Company of any consideration in connection therewith.
Events that could allow Ginnie Mae to terminate the Company as issuer and servicer include, without
limitation, the impending or actual insolvency of Ditech Financial; any withdrawal or suspension of Ditech
Financial’s status as an approved mortgagee by FHA or an approved seller/servicer by Fannie Mae or
Freddie Mac; or any change to Ditech Financial’s business condition which materially and adversely affects
its ability to carry out its obligations as an approved Ginnie Mae issuer. A default by Ditech Financial’s
affiliate, RMS, under RMS’s Ginnie Mae Guaranty Agreements may also result in an event of default under
Ditech Financial’s Ginnie Mae Guaranty Agreement under a cross-default agreement among Ginnie Mae,
Ditech Financial, and RMS, which could result in the Company’s termination as issuer and servicer of all

                                                      112
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                            Pg 119 of 577


GMBS and HMBS. If the Company were to have the Ginnie Mae issuer and servicing rights transferred or
otherwise terminated, this could materially and adversely affect the Company’s business, financial
condition, liquidity and results of operations.

Under the terms of Ditech Financial’s master servicing agreement (including any amendments and
addendums thereto) with Fannie Mae, Fannie Mae has the ability to terminate Ditech Financial as servicer
for some or all of the Fannie Mae loans it services, with or without cause. In connection with such
termination by Fannie Mae without cause, Ditech Financial would have a right to a specified termination
fee; however, in connection with such termination by Fannie Mae for cause, Ditech Financial would not
have any right to a termination fee or other consideration in connection with such termination and the related
transfer of servicing rights to another servicer. Events that could allow Fannie Mae to terminate Ditech
Financial for cause as servicer of some or all of the Fannie Mae loans include, without limitation, a breach
of the mortgage selling and servicing contract by Ditech Financial; unacceptable performance as determined
by Fannie Mae with regard to Ditech Financial’s compliance with, among other things, servicer
performance as determined by Fannie Mae with regard to Ditech Financial’s compliance with, among other
things, servicer performance measurements and any written performance improvement plan; Ditech
Financial’s insolvency, the adjudication of Ditech Financial as bankrupt or the execution by Ditech
Financial of a general assignment for the benefit of its creditors; any change in Ditech Financial’s financial
status that, in Fannie Mae’s opinion, materially and adversely affects Ditech Financial’s ability to provide
satisfactory servicing of mortgages; the sale of a majority interest in Ditech Financial without Fannie Mae’s
prior written consent; a change in Ditech Financial’s financial or business condition, or in its operations,
which, in Fannie Mae’s sole judgment, is material and adverse; Ditech Financial has certain delinquency
rates or REO Property rates more than 50% higher than the average of such rates for certain specified Fannie
Mae portfolios; and any judgment, order, finding, or regulatory action to which Ditech Financial is subject
that would materially and adversely affect Ditech Financial’s ability to comply with the terms or conditions
of its Fannie Mae contract. In addition, a default by Ditech Financial’s affiliate, RMS, under RMS’s
agreements with Fannie Mae may also result in an event of default under Ditech Financial’s Fannie Mae
contract under a cross-default agreement.

Under the terms of Ditech Financial’s master servicing agreement and the Freddie Mac Seller/Servicer
Guide (including any amendments and addendums thereto), Freddie Mac has the ability to terminate Ditech
Financial as servicer for some or all of the Freddie Mac loans it services, with or without cause. If Freddie
Mac terminated Ditech Financial without cause, Ditech Financial would have a right to a specified
termination fee; however, if Freddie Mac terminates Ditech Financial as servicer for cause, Ditech Financial
would not have any right to a termination fee or other consideration in connection with such termination
and the related transfer of servicing rights to another servicer. Events that could allow Freddie Mac to
terminate Ditech Financial for cause as servicer of some or all of the Freddie Mac loans include, without
limitation, the impending or actual insolvency of Ditech Financial or an affiliate thereof; the filing of a
voluntary petition by Ditech Financial or an affiliate thereof under federal bankruptcy or state insolvency
laws; Ditech Financial’s failure to maintain qualified staff and/or adequate facilities to assure the adequacy
of servicing Freddie Mac loans; any weakness or notable change in the financial or organizational status or
management of Ditech Financial or an affiliate thereof, including any adverse change in profitability or
liquidity that, in the opinion of Freddie Mac, could adversely affect Freddie Mac; Ditech Financial’s failure
to meet any eligibility requirement, including failure to maintain acceptable net worth or other indicia of
financial soundness; Ditech Financial having delinquency rates or REO rates higher than certain averaged;
and Freddie Mac’s determination that Ditech Financial’s overall performance is unacceptable (taking into
account, among other things, scorecard results that rate absolute and comparative performance with respect
to various measures such as loss mitigation, workout effectiveness, default timeline management, data
integrity, investor reporting, and alternatives to foreclosure).




                                                     113
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                Pg 120 of 577


                    5.        DIP Facilities

The DIP Facilities are intended to provide liquidity to the Debtors during the pendency of the Chapter 11
Cases. If the Chapter 11 Cases take longer than expected to conclude, the Debtors may exhaust or lose
access to their financing. There is no assurance that the Debtors will be able to obtain additional financing
from the Debtors’ existing lenders or otherwise. In either such case, the liquidity necessary for the orderly
functioning of the Debtors’ business may be materially impaired.

Relatedly, the continuation of the National Founders Facility is necessary for RMS’s servicing activities
during the Chapter 11 Cases. There can be no assurance that National Founders will continue to provide
RMS access to postpetition credit for servicing advances or that it would agree to forbear from seeking to
enforce remedies against RMS’s non-debtor affiliate, each of which would materially disrupt the Debtors’
business.

                    6.        Post-Effective Date Indebtedness

Following the Effective Date, in the Reorganization Transaction only, the Reorganized Debtors expect to
have outstanding funded debt of up to approximately $550 million. The Reorganized Debtors’ ability to
service their debt obligations will depend on, among other things, the Debtors’ compliance with affirmative
and negative covenants, the Debtors’ future operating performance, which depends partly on economic,
financial, competitive, and other factors beyond the Reorganized Debtors’ control. The Reorganized
Debtors may not be able to generate sufficient cash from operations to meet their debt service obligations
as well as fund necessary capital expenditures. In addition, if the Reorganized Debtors need to refinance
their debt, obtain additional financing, or sell assets or equity, they may not be able to do so on commercially
reasonable terms, if at all.

          D.        Factors Relating to Securities to be Issued Under Plan, Generally

                    1.        Market for Securities

There is currently no market for the New Common Stock and there can be no assurance as to the
development or liquidity of any market for any such securities. The Reorganized Debtors are under no
obligation to list any securities on any national securities exchange. Therefore, there can be no assurance
that any of the foregoing securities will be tradable or liquid at any time after the Effective Date. If a trading
market does not develop or is not maintained, holders of the foregoing securities may experience difficulty
in reselling such securities or may be unable to sell them at all. Even if such a market were to exist, such
securities could trade at prices higher or lower than the estimated value set forth in this Disclosure Statement
depending upon many factors including, without limitation, prevailing interest rates, markets for similar
securities, industry conditions, and the performance of, and investor expectations for, the Reorganized
Debtors.

                    2.        Potential Dilution

The ownership percentage represented by the New Common Stock distributed on the Effective Date under
the Plan will be subject to dilution from the conversion of any options, warrants, convertible securities,
exercisable securities, or other securities that may be issued post-emergence, including under the
Management Incentive Plan.

In the future, similar to all companies, additional equity financings or other share issuances by any of the
Reorganized Debtors could adversely affect the value of the New Common Stock. The amount and dilutive
effect of any of the foregoing could be material.


                                                      114
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 121 of 577


          E.        Risk Related to Obtaining Exit Financing

During the course of these Chapter 11 Cases, the Debtors will solicit commitments to provide exit financing
to refinance the DIP Facilities prior to the Effective Date. However, there is no assurance that such
commitments will be obtained, which will hinder the Debtors’ ability to consummate the Reorganization
Transaction. As of the date of this Disclosure Statement, the Debtors have not received any commitment
for an Exit Working Capital Facility. Even if the Debtors are able to obtain a commitment for an Exit
Working Capital Facility, there can be no assurance that the Reorganized Debtors will be able to meet the
terms of such exit facility and there is a risk that the Reorganized Debtors default thereunder and the lenders
take enforcement action against the Reorganized Debtors, including execution or foreclosure against assets
of the Reorganized Debtors.

          F.        Risks Related to Investment in New Common Stock

                    1.        Significant Holders

Pursuant to the Plan, certain holders of Term Loan Claims may acquire a significant ownership interest in
the New Common Stock. If such holders of New Common Stock were to act as a group, such holders
would be in a position to control all actions requiring stockholder approval, including the election of
directors, without the approval of other stockholders. This concentration of ownership could also facilitate
or hinder a negotiated change of control of the Reorganized Debtors and, consequently, have an impact
upon the value of the New Common Stock.

                    2.        Equity Interests Subordinated to Reorganized Debtors’ Indebtedness

In any subsequent liquidation, dissolution, or winding up of the Reorganized Debtors, the New Common
Stock will rank below all debt claims against the Reorganized Debtors. As a result, holders of the New
Common Stock will not be entitled to receive any payment or other distribution of assets upon the
liquidation, dissolution, or winding up of the Reorganized Debtors until after all the Reorganized Debtors’
obligations to its debt holders have been satisfied.

                    3.        Implied Valuation of New Common Stock Not Intended to Represent
                              Trading Value of New Common Stock

The valuation of the Reorganized Debtors may not represent the trading value of the New Common Stock
in public or private markets and is subject to additional uncertainties and contingencies, all of which are
difficult to predict. Actual market prices of such securities at issuance will depend upon, among other
things: (1) prevailing interest rates; (2) conditions in the financial markets; (3) the anticipated initial
securities holdings of prepetition creditors, some of whom may prefer to liquidate their investment rather
than hold it on a long-term basis; and (4) other factors that generally influence the prices of securities. The
actual market price of the New Common Stock is likely to be volatile. Many factors including factors
unrelated to the Reorganized Debtors’ actual operating performance and other factors not possible to
predict, could cause the market price of the New Common Stock to rise and fall. Accordingly, the implied
value, stated herein and in the Plan, of the securities to be issued does not necessarily reflect, and should
not be construed as reflecting, values that will be attained for the New Common Stock in the public or
private markets.

                    4.        No Intention to Pay Dividends

The Reorganized Debtors do not anticipate paying any dividends on the New Common Stock as they expect
to retain any future cash flows for debt reduction and to support operations. As a result, the success of an


                                                      115
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 122 of 577


investment in the New Common Stock will depend entirely upon any future appreciation in the value of the
New Common Stock. There is, however, no guarantee that the New Common Stock will appreciate in
value or even maintain its initial value.

                    5.        The New Common Stock May be Subject to Further Dilution

The New Common Stock to be issued on the Effective Date is subject to dilution from the Management
Incentive Plan. In addition, in the future, the Company may issue equity securities in connection with future
investments, acquisitions or capital rising transactions. Such issuances or grants could constitute a
significant portion of the then-outstanding common stock, which may result in a dilution in ownership of
common stock, including shares of New Common Stock issued pursuant to the Plan.

          G.        Additional Factors

                    1.        Debtors Could Withdraw Plan

Subject to the terms of, and without prejudice to, the rights of any party to the Restructuring Support
Agreement, the Plan may be revoked or withdrawn prior to the Confirmation Date by the Debtors.

                    2.        Debtors Have no Duty to Update

The statements contained in this Disclosure Statement are made by the Debtors as of the date hereof, unless
otherwise specified herein, and the delivery of this Disclosure Statement after that date does not imply that
there has been no change in the information set forth herein since that date. The Debtors have no duty to
update this Disclosure Statement unless otherwise ordered to do so by the Bankruptcy Court.

                    3.        No Representations Outside Disclosure Statement are Authorized

No representations concerning or related to the Debtors, the Chapter 11 Cases, or the Plan are authorized
by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this Disclosure Statement. Any
representations or inducements made to secure your acceptance or rejection of the Plan that are other than
those contained in, or included with, this Disclosure Statement should not be relied upon in making the
decision to accept or reject the Plan.

                    4.        No Legal or Tax Advice is Provided by Disclosure Statement

The contents of this Disclosure Statement should not be construed as legal, business, or tax advice. Each
Claim or Interest holder should consult their own legal counsel and accountant as to legal, tax, and other
matters concerning their Claim or Interest.

This Disclosure Statement is not legal advice to you. This Disclosure Statement may not be relied upon for
any purpose other than to determine how to vote on the Plan or object to confirmation of the Plan.

                    5.        No Admission Made

Nothing contained herein or in the Plan will constitute an admission of, or will be deemed evidence of, the
tax or other legal effects of the Plan on the Debtors or on holders of Claims or Interests.

                    6.        Certain Tax Consequences

For a discussion of certain tax considerations to the Debtors and certain holders of Claims in connection
with the implementation of the Plan, see Article VIII hereof.

                                                      116
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                              Pg 123 of 577


                                              X.
                              VOTING PROCEDURES AND REQUIREMENTS

          A.        Voting Deadline

Before voting to accept or reject the Plan, each Eligible Holder (defined below) as of the Voting Record
Date should carefully review the Plan attached hereto as Exhibit A. All descriptions of the Plan set forth
in this Disclosure Statement are subject to the terms and conditions of the Plan.

Ballots will be provided for holders of Voting Claims as of the Voting Record Date (May 8, 2019) to vote
to accept or reject the Plan (a “Ballot”). Only holders of Class 3 Claims (Term Loan Claims) (the “Eligible
Holders”) are entitled to vote to accept or reject the Plan. Because Classes 1, 2, 6 (in a Reorganization
Transaction), 7, and 8 are unimpaired and deemed to accept, and Classes 4, 5, 6 (in a Sale Transaction), 9,
and 10 are conclusively deemed to reject, only Class 3 is entitled to vote.

Each Ballot contains detailed voting instructions and sets forth in detail, among other things, the deadlines,
procedures, and instructions for voting to accept or reject the Plan, the Voting Record Date for voting
purposes, and the applicable standards for tabulating Ballots.

The Debtor has engaged Epiq Corporate Restructuring, LLC as its voting agent (the “Voting Agent”) to
assist in the transmission of voting materials and in the tabulation of votes with respect to the Plan.

THE VOTING DEADLINE IS 4:00 P.M., PREVAILING EASTERN TIME, ON JUNE 10, 2019, UNLESS
EXTENDED BY THE DEBTORS (THE “VOTING DEADLINE”).

CLASS 3: IN ORDER FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE EXECUTED
IN ACCORDANCE WITH THE INSTRUCTIONS INCLUDED IN THE BALLOT AND RECEIVED BY
THE VOTING AGENT AT THE ADDRESS SET FORTH BELOW ON OR BEFORE THE VOTING
DEADLINE.

Delivery of a Ballot must conform to the instructions on the Ballot. Mailed Ballots must be returned by the
Voting Deadline with an original signed copy to:

By Overnight Courier or Hand Delivery:

                                     DITECH BALLOT PROCESSING
                              C/O EPIQ CORPORATE RESTRUCTURING, LLC
                                     10300 SW ALLEN BOULEVARD
                                      BEAVERTON, OREGON 97005

By First Class Mail:

                                     DITECH BALLOT PROCESSING
                              C/O EPIQ CORPORATE RESTRUCTURING, LLC
                                            P.O. BOX 4422
                                    BEAVERTON, OREGON 97076-4422

FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE EXECUTED IN ACCORDANCE
WITH THE INSTRUCTIONS INCLUDED IN THE APPLICABLE BALLOT AND MUST BE
ACTUALLY RECEIVED BY THE VOTING AGENT NO LATER THAN THE VOTING DEADLINE.



                                                     117
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                              Pg 124 of 577


ANY BALLOT THAT IS EXECUTED AND RETURNED BUT WHICH DOES NOT INDICATE
EITHER AN ACCEPTANCE OR REJECTION OF THE PLAN OR INDICATES BOTH AN
ACCEPTANCE AND A REJECTION OF THE PLAN WILL NOT BE COUNTED. THE DEBTORS, IN
THEIR SOLE DISCRETION, MAY REQUEST THAT THE VOTING AGENT ATTEMPT TO
CONTACT SUCH VOTERS TO CURE ANY SUCH DEFECTS IN THE BALLOTS. THE FAILURE
TO VOTE DOES NOT CONSTITUTE A VOTE TO ACCEPT OR REJECT THE PLAN. AN
OBJECTION TO THE CONFIRMATION OF THE PLAN, EVEN IF TIMELY SERVED, DOES NOT
CONSTITUTE A VOTE TO ACCEPT OR REJECT THE PLAN.

          B.        Voting Procedures

The Debtors are providing copies of this Disclosure Statement (including all exhibits and appendices) and
related materials and a Ballot (collectively, a “Solicitation Package”) to record holders of the Term Loan
Claims. In order to vote, holders of Term Loan Claims should provide all of the information requested by
the Ballot and, as applicable, should complete and deliver their completed Ballots so that they are actually
received by the Voting Agent no later than the Voting Deadline.

          C.        Parties Entitled to Vote

Under the Bankruptcy Code, only holders of claims or interests in “impaired” classes are entitled to vote
on a plan. Under section 1124 of the Bankruptcy Code, a class of claims or interests is deemed to be
“impaired” under a plan unless (i) the plan leaves unaltered the legal, equitable, and contractual rights to
which such claim or interest entitles the holder thereof or (ii) notwithstanding any legal right to an
accelerated payment of such claim or interest, the plan cures all existing defaults (other than defaults
resulting from the occurrence of events of bankruptcy) and reinstates the maturity of such claim or interest
as it existed before the default.

If, however, the holder of an impaired claim or interest will not receive or retain any distribution under the
plan on account of such claim or interest, the Bankruptcy Code deems such holder to have rejected the plan,
and, accordingly, holders of such claims and interests do not actually vote on the plan. If a claim or interest
is not impaired by the plan, the Bankruptcy Code deems the holder of such claim or interest to have accepted
the plan and, accordingly, holders of such claims and interests are not entitled to vote on the Plan.

A vote may be disregarded if the Bankruptcy Court determines, pursuant to section 1126(e) of the
Bankruptcy Code, that it was not solicited or procured in good faith or in accordance with the provisions of
the Bankruptcy Code.

The Bankruptcy Code defines “acceptance” of a plan by a class of: (i) claims as acceptance by creditors in
that class that hold at least two-thirds (2/3) in dollar amount and more than one-half (1/2) in number of the
claims that cast ballots for acceptance or rejection of the plan; and (ii) interests as acceptance by interest
holders in that class that hold at least two-thirds (2/3) in dollar amount of the interests that cast ballots for
acceptance or rejection of the plan.

Class 3 (Term Loan Claims) is impaired under the Plan and the only Class of Claims or Interests entitled
to vote to accept or reject the Plan (the “Voting Class” or the “Voting Claims”).

Claims in all other Classes are either unimpaired and deemed to accept or impaired and deemed to reject
the Plan and are not entitled to vote. For a detailed description of the treatment of Claims and Interests
under the Plan, see Article I of this Disclosure Statement.




                                                      118
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                Pg 125 of 577


The Debtors will request confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code over
the deemed rejection of the Plan by all classes deemed to reject, Parent Equity Interests, and Subordinated
Securities Claims. Section 1129(b) of the Bankruptcy Code permits the confirmation of a chapter 11 plan
notwithstanding the rejection of such plan by one or more impaired classes of claims or interests. Under
section 1129(b), a plan may be confirmed by a bankruptcy court if it does not “discriminate unfairly” and
is “fair and equitable” with respect to each rejecting class. For a more detailed description of the
requirements for confirmation of a nonconsensual plan, see Article XI of this Disclosure Statement.

                    1.        Miscellaneous

All Ballots must be signed by the Eligible Holder, or any person who has obtained a properly completed
Ballot proxy from the Eligible Holder by the Voting Record Date. Unless otherwise ordered by the
Bankruptcy Court, Ballots that are signed, dated, and timely received, but on which a vote to accept or
reject the Plan has not been indicated, will not be counted. The Debtors, in their sole discretion, may request
that the Voting Agent attempt to contact such voters to cure any such defects in the Ballots. Any Ballot
marked to both accept and reject the Plan will not be counted. If you cast more than one Ballot voting the
same Claim(s) before the Voting Deadline, the last valid Ballot received on or before the Voting Deadline
will be deemed to reflect your intent, and thus, will supersede any prior Ballot. If you cast Ballots received
by the Voting Agent on the same day, but which are voted inconsistently, such Ballots will not be counted.

An otherwise properly executed Ballot that attempts to partially accept and partially reject the Plan will
likewise not be counted.

The Ballots provided to Eligible Holders will reflect the amount of such Eligible Holder’s Claim; however,
when tabulating votes, the Voting Agent may adjust the amount of such Eligible Holder’s Claim by
multiplying that amount by a factor that reflects all amounts accrued between the Voting Record Date and
the Commencement Date including, without limitation, interest.

Under the Bankruptcy Code, for purposes of determining whether the requisite votes for acceptance have
been received, only holders of the Term Loan Claims who actually vote will be counted. The failure of a
holder to deliver a duly executed Ballot to the Voting Agent will be deemed to constitute an abstention by
such holder with respect to voting on the Plan and such abstentions will not be counted as votes for or
against the Plan.

Except as provided below, unless the Ballot is timely submitted to the Voting Agent before the Voting
Deadline together with any other documents required by such Ballot, the Debtors may, in their sole
discretion, reject such Ballot as invalid, and therefore decline to utilize it in connection with seeking
confirmation of the Plan.

                    2.        Fiduciaries and Other Representatives

If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-fact, officer of a corporation,
or another, acting in a fiduciary or representative capacity, such person should indicate such capacity when
signing and, if requested, must submit proper evidence satisfactory to the Debtor of authority to so act.
Authorized signatories should submit a separate Ballot of each Eligible Holder for whom they are voting.

UNLESS THE BALLOT IS SUBMITTED TO THE VOTING AGENT ON OR PRIOR TO THE VOTING
DEADLINE, SUCH BALLOT WILL BE REJECTED AS INVALID AND WILL NOT BE COUNTED
AS AN ACCEPTANCE OR REJECTION OF THE PLAN; PROVIDED, HOWEVER, THAT THE
DEBTORs RESERVE THE RIGHT, IN their SOLE DISCRETION, TO REQUEST THE BANKRUPTCY
COURT TO ALLOW SUCH BALLOT TO BE COUNTED.


                                                      119
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                 Pg 126 of 577


                    3.        Agreements Upon Furnishing Ballots

The delivery of an accepting Ballot pursuant to one of the procedures set forth above will constitute the
agreement of the creditor with respect to such Ballot to accept: (i) all of the terms of, and conditions to, the
solicitation; and (ii) the terms of the Plan including the injunction, releases, and exculpations set forth in
Sections 10.5, 10.6, and 10.7 of the Plan. All parties in interest retain their right to object to confirmation
of the Plan pursuant to section 1128 of the Bankruptcy Code, subject to any applicable terms of the
Restructuring Support Agreement.

                    4.        Change of Vote

Subject to the terms of the Restructuring Support Agreement, any party who has previously submitted to
the Voting Agent prior to the Voting Deadline a properly completed Ballot may revoke such Ballot and
change its vote by submitting to the Voting Agent prior to the Voting Deadline a subsequent, properly
completed Ballot voting for acceptance or rejection of the Plan.

                    5.        Waivers of Defects, Irregularities, etc.

Unless otherwise directed by the Bankruptcy Court, all questions as to the validity, form, eligibility
(including time of receipt), acceptance, and revocation or withdrawals of Ballots will be determined by the
Voting Agent and/or the Debtors, as applicable, in their sole discretion, which determination will be final
and binding. The Debtors reserve the right to reject any and all Ballots submitted by any of their respective
creditors not in proper form, the acceptance of which would, in the opinion of the Debtors or their counsel,
as applicable, be unlawful. The Debtors further reserve their respective rights to waive any defects or
irregularities or conditions of delivery as to any particular Ballot by any of their creditors. The interpretation
(including the Ballot and the respective instructions thereto) by the applicable Debtor, unless otherwise
directed by the Bankruptcy Court, will be final and binding on all parties. Unless waived, any defects or
irregularities in connection with deliveries of Ballots must be cured within such time as the Debtors (or the
Bankruptcy Court) determines. Neither the Debtors nor any other person will be under any duty to provide
notification of defects or irregularities with respect to deliveries of Ballots nor will any of them incur any
liabilities for failure to provide such notification. Unless otherwise directed by the Bankruptcy Court,
delivery of such Ballots will not be deemed to have been made until such irregularities have been cured or
waived. Ballots previously furnished (and as to which any irregularities have not theretofore been cured or
waived) will be invalidated.

                                                  XI.
                                          CONFIRMATION OF PLAN

          A.        Confirmation Hearing

Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a confirmation hearing upon
appropriate notice to all required parties. The Debtors will request that the Bankruptcy Court schedule the
Confirmation Hearing. Notice of the Confirmation Hearing will be provided to all known creditors and
equity holders or their representatives. The Confirmation Hearing may be adjourned from time to time by
the Bankruptcy Court without further notice except for the announcement of the adjourned date made at the
Confirmation Hearing, at any subsequent adjourned Confirmation Hearing, or pursuant to a notice filed on
the docket of the Chapter 11 Cases.

          B.        Objections to Confirmation




                                                        120
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 127 of 577


Section 1128(b) of the Bankruptcy Code provides that any party in interest may object to the confirmation
of a plan. Any objection to confirmation of the Plan must (a) be in writing; (b) state the name and address
of the objecting party and the amount and nature of the Claim or Interest of such party; (c) state with
particularity the basis and nature of any objection, and provide proposed language that, if accepted and
incorporated by the Debtors, would obviate such objection; (d) conform to the Bankruptcy Rules and the
Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the Southern
District of New York; (e) be filed with the Bankruptcy Court, with a copy to the chambers of the United
States Bankruptcy Judge appointed to the Chapter 11 Cases, together with proof of service thereof; and
(f) be served upon the following parties, including such other parties as the Bankruptcy Court may order:

                    (a)       The Debtor at:

                              Ditech Holding Corporation
                              3000 Bayport Drive, Suite 985
                              Tampa, FL 33607
                              Attn: John Haas, General Counsel, Chief Legal Officer and Secretary

                    (b)       Office of the U.S. Trustee at:

                              William K. Harrington, U.S. Department of Justice
                              Office of the U.S. Trustee
                              201 Varick Street, Suite 1006
                              New York, New York 10014
                              Attn: Greg M. Zipes, Esq.
                                      Benjamin J. Higgins, Esq.

                    (c)       Counsel to the Debtors at:

                              Weil, Gotshal & Manges LLP
                              767 Fifth Avenue
                              New York, New York 10153
                              Attn: Ray C. Schrock, P.C.
                                      Sunny Singh, Esq.

                    (d)       Counsel to the Prepetition Administrative Agent at:

                              Davis Polk & Wardwell LLP
                              450 Lexington Avenue
                              New York, New York, 10017
                              Attn: Brian M. Resnick, Esq.
                                     Michelle M. McGreal, Esq.

                    (e)       Counsel to the Term Loan Ad Hoc Group at:

                              Kirkland & Ellis LLP
                              300 North LaSalle
                              Chicago, IL 60654
                              Attn: Patrick J. Nash Jr., P.C.
                                     John Luze, Esq.

                    (f)       Counsel to the DIP Agent and DIP Lender at:


                                                        121
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 128 of 577


                              Skadden, Arps, Slate, Meagher & Flom LLP
                              4 Times Square
                              New York, New York 10036
                              Attn: Sarah M. Ward, Esq.
                                     Mark A. McDermott, Esq.
                                     Melissa Tiarks, Esq.

                    (g)       Counsel to Nomura Corporate Funding Americas, LLC at:

                              Jones Day
                              250 Vesey Street
                              New York, New York 10281
                              Attn: Ben Rosenblum, Esq.

                    (h)       Counsel to the Creditors’ Committee at:

                              Pachulski Stang Ziehl & Jones LLP
                              780 Third Avenue, 34th Floor
                              New York, New York 10017
                              Attn: Robert J. Feinstein, Esq.
                                     Bradford J. Sandler, Esq.s
                                     Steven W. Golden, Esq.

                                     - and -

                              Rich Michaelson Megaliff, LP
                              335 Madison Avenue, 9th Floor
                              New York, New York 10017
                              Attn: Robert N. Michaelson, Esq.
                                     Elwood F. Collins, Esq.


 UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT MAY
              NOT BE CONSIDERED BY THE BANKRUPTCY COURT.

          C.        Requirements for Confirmation of Plan

                    1.        Requirements of Section 1129(a) of Bankruptcy Code

                    (a)       General Requirements

At the Confirmation Hearing, the Bankruptcy Court will determine whether the confirmation requirements
specified in section 1129(a) of the Bankruptcy Code have been satisfied including, without limitation,
whether:

                              (i)    the Plan complies with the applicable provisions of the Bankruptcy Code;

                           (ii)   the Debtors have complied with the applicable provisions of the
                    Bankruptcy Code;




                                                       122
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                   Pg 129 of 577


                              (iii)    the Plan has been proposed in good faith and not by any means forbidden
                    by law;

                             (iv)    any payment made or promised by the Debtors or by a person issuing
                    securities or acquiring property under the Plan, for services or for costs and expenses in or
                    in connection with the Chapter 11 Cases, or in connection with the Plan and incident to the
                    Chapter 11 Cases, has been disclosed to the Bankruptcy Court, and any such payment made
                    before confirmation of the Plan is reasonable, or if such payment is to be fixed after
                    confirmation of the Plan, such payment is subject to the approval of the Bankruptcy Court
                    as reasonable;

                            (v)      the Debtors have disclosed the identity and affiliations of any individual
                    proposed to serve, after confirmation of the Plan, as a director or officer of the Reorganized
                    Debtors, an affiliate of the Debtors participating in a Plan with the Debtors, or a successor
                    to the Debtors under the Plan, and the appointment to, or continuance in, such office of
                    such individual is consistent with the interests of the holders of Claims and Interests and
                    with public policy, and the Debtors have disclosed the identity of any insider who will be
                    employed or retained by the Reorganized Debtors, and the nature of any compensation for
                    such insider;

                             (vi)    with respect to each Class of Claims or Interests, each holder of an
                    impaired Claim or impaired Interest has either accepted the Plan or will receive or retain
                    under the Plan, on account of such holder’s Claim or Interest, property of a value, as of the
                    Effective Date of the Plan, that is not less than the amount such holder would receive or
                    retain if the Debtors were liquidated on the Effective Date of the Plan under chapter 7 of
                    the Bankruptcy Code;

                            (vii)    except to the extent the Plan meets the requirements of section 1129(b) of
                    the Bankruptcy Code (as discussed further below), each Class of Claims either accepted
                    the Plan or is not impaired under the Plan;

                             (viii) except to the extent that the holder of a particular Claim has agreed to a
                    different treatment of such Claim, the Plan provides that administrative expenses and
                    priority Claims, other than Priority Tax Claims, will be paid in full on the Effective Date,
                    and that Priority Tax Claims will receive either payment in full on the Effective Date or
                    deferred cash payments over a period not exceeding five years after the Commencement
                    Date, of a value, as of the Effective Date of the Plan, equal to the Allowed amount of such
                    Claims;

                            (ix)    at least one Class of impaired Claims has accepted the Plan, determined
                    without including any acceptance of the Plan by any insider holding a Claim in such Class;

                            (x)      confirmation of the Plan is not likely to be followed by the liquidation, or
                    the need for further financial reorganization, of the Debtors or any successor to the Debtors
                    under the Plan; and

                            (xi)    all fees payable under section 1930 of title 28 of the United States Code,
                    as determined by the Bankruptcy Court at the Confirmation Hearing, have been paid or the
                    Plan provides for the payment of all such fees on the Effective Date of the Plan.

                    (b)       Best Interests Test


                                                        123
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                     Main Document
                                                 Pg 130 of 577


As noted above, with respect to each impaired class of claims and equity interests, confirmation of a plan
requires that each such holder either (i) accept the plan or (ii) receive or retain under the plan property of a
value, as of the effective date of the plan, that is not less than the value such holder would receive or retain
if the debtor was liquidated under chapter 7 of the Bankruptcy Code. This requirement is referred to as the
“best interests test.”

This test requires a Bankruptcy Court to determine what the holders of allowed claims and allowed equity
interests in each impaired class would receive from a liquidation of the debtor’s assets and properties in the
context of a liquidation under chapter 7 of the Bankruptcy Code. To determine if a plan is in the best
interests of each impaired class, the value of the distributions from the proceeds of the liquidation of the
debtor’s assets and properties (after subtracting the amounts attributable to the aforesaid claims) is then
compared with the value offered to such classes of claims and equity interests under the plan.

The Debtors believe that under the Plan all holders of impaired Claims and Interests will receive property
with a value not less than the value such holder would receive in a liquidation under chapter 7 of the
Bankruptcy Code. The Debtors’ belief is based primarily on (i) consideration of the effects that a chapter
7 liquidation would have on the ultimate proceeds available for distribution to holders of impaired Claims
and Interests and (ii) the Liquidation Analysis (which will be filed no later than the date the Plan
Supplement is filed and served on holders of Claims in the Voting Class as promptly as practicable upon
filing).18

The Debtors believe that any liquidation analysis is speculative, as it is necessarily premised on assumptions
and estimates which are inherently subject to significant uncertainties and contingencies, many of which
would be beyond the control of the Debtors. The Liquidation Analysis will be provided solely for the
purpose of disclosing to holders of Claims and Interests the effects of a hypothetical chapter 7 liquidation
of the Debtors, subject to the assumptions set forth therein and will be on a Debtor-by-Debtor basis with a
summary on a consolidated basis. There can be no assurance as to values that would actually be realized
in a chapter 7 liquidation nor can there be any assurance that a bankruptcy court will accept the Debtors’
conclusions or concur with such assumptions in making its determinations under section 1129(a)(7) of the
Bankruptcy Code.

                    (c)       Feasibility

Also as noted above, section 1129(a)(11) of the Bankruptcy Code requires that a debtor demonstrate that
confirmation of a plan is not likely to be followed by liquidation or the need for further financial
reorganization. For purposes of determining whether the Plan meets this requirement, the Debtor has
analyzed its ability to meet its obligations under the Plan. As part of this analysis, the Debtors have prepared
the Financial Projections attached hereto as Exhibit D.19 Based upon the Financial Projections, the Debtors
believe they will have sufficient resources to make all payments required pursuant to the Plan and that




18
     Given that the Debtors are engaged in a competitive Marketing Process, which process will establish the Debtors’
     value, it is appropriate that the Debtors abstain from filing any analysis that could undercut that process. See In
     re LBI Media, Inc., Case No. 18-12655 (CSS) (Bankr. D. Del. Jan. 22, 2019) (ECF No. 360) (order approving
     disclosure statement where the Debtors abstained from filing liquidation analysis while pursuing marketing
     process).
19
     The Debtors will file updated projections in the event of the occurrence of unanticipated events that result in
     material changes to the projections.


                                                          124
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 131 of 577


confirmation of the Plan is not likely to be followed by liquidation or the need for further reorganization.
Moreover, Section VIII hereof sets forth certain risk factors that could impact the feasibility of the Plan.

                    (d)       Equitable Distribution of Voting Power

On or before the Effective Date, pursuant to and only to the extent required by section 1123(a)(6) of the
Bankruptcy Code, the organizational documents for the Debtors will be amended as necessary to satisfy the
provisions of the Bankruptcy Code and will include, among other things, pursuant to section 1123(a)(6) of
the Bankruptcy Code, (i) a provision prohibiting the issuance of non-voting equity securities and (ii) a
provision setting forth an appropriate distribution of voting power among classes of equity securities
possessing voting power.

                    2.        Additional Requirements for Non-Consensual Confirmation

In the event that any impaired Class of Claims or Interests does not accept or is deemed to reject the Plan,
the Bankruptcy Court may still confirm the Plan at the request of the Debtors if, as to each impaired Class
of Claims or Interests that has not accepted the Plan, the Plan “does not discriminate unfairly” and is “fair
and equitable” with respect to such Classes of Claims or Interests, pursuant to section 1129(b) of the
Bankruptcy Code. Both of these requirements are in addition to other requirements established by case law
interpreting the statutory requirements.

Pursuant to the Plan, holders of Interests in Class 9 (Parent Equity Interests) and Claims in Class 4 (Second
Lien Note Claims), Class 5 (General Unsecured Claims), and Class 9 (Subordinated Securities Claims) will
not receive a distribution and are thereby deemed to reject the Plan. However, the Debtors submit that they
satisfy the “unfair discrimination” and “fair and equitable” tests, as discussed in further detail below.

                    (a)       Unfair Discrimination Test

The “unfair discrimination” test applies to Classes of Claims or Interests that are of equal priority and are
receiving different treatment under the Plan. A chapter 11 plan does not discriminate unfairly, within the
meaning of the Bankruptcy Code, if the legal rights of a dissenting Class are treated in a manner consistent
with the treatment of other Classes whose legal rights are substantially similar to those of the dissenting
Class and if no Class of Claims or Interests receives more than it legally is entitled to receive for its Claims
or Interests. This test does not require that the treatment be the same or equivalent, but that such treatment
is “fair.”

The Debtors believe the Plan satisfies the “unfair discrimination” test. Claims of equal priority are receiving
comparable treatment and such treatment is fair under the circumstances.

                    (b)       Fair and Equitable Test

The “fair and equitable” test applies to classes of different priority and status (e.g., secured versus
unsecured) and includes the general requirement that no class of claims receive more than 100% of the
allowed amount of the claims in such class. As to dissenting classes, the test sets different standards
depending on the type of claims in such class. The Debtors believe that the Plan satisfies the “fair and
equitable” test as further explained below.

                              (i)     Other Secured Creditors

The Bankruptcy Code provides that each holder of an impaired secured claim either (i) retains its liens on
the property to the extent of the allowed amount of its secured claim and receives deferred cash payments


                                                        125
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                   Pg 132 of 577


having a value, as of the effective date, of at least the allowed amount of such claim, (ii) has the right to
credit bid the amount of its claim if its property is sold and retains its liens on the proceeds of the sale or
(iii) receives the “indubitable equivalent” of its allowed secured claim.

                              (ii)     Unsecured Creditors

The Bankruptcy Code provides that either (i) each holder of an impaired unsecured claim receives or retains
under the plan of reorganization, property of a value equal to the amount of its allowed claim or (ii) the
holders of claims and equity interests that are junior to the claims of the dissenting class will not receive
any property under the plan of reorganization. The Plan provides that the holders of General Unsecured
Claims in Class 5 will receive the treatment summarized above in Article V of this Disclosure Statement.

                              (iii)    Equity Interests

The Bankruptcy Code requires that either (a) each holder of an equity interest receive or retain under the
plan property of a value equal to the greater of (i) the fixed liquidation preference or redemption price, if
any, of such stock and (ii) the value of the stock, or (b) the holders of equity interests that are junior to any
dissenting class of equity interests not receive any property under the plan. Pursuant to the Plan, all
Intercompany Equity Interests will be cancelled, reinstated, or receive such other treatment as is determined
by the Debtors and the Requisite Term Lenders and the holders of Parent Equity Interests will neither
receive nor retain any property on account of such interests.

                                        XII.
               ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF PLAN

The Debtors have evaluated several alternatives to the Plan. After studying these alternatives, the Debtors
have concluded that the Plan is the best alternative and will maximize recoveries to parties in interest,
assuming confirmation and consummation of the Plan. If the Plan is not confirmed and consummated, the
alternatives to the Plan are (i) the preparation and presentation of an alternative plan of reorganization, (ii) a
sale of some or all of the Debtors’ assets pursuant to section 363 of the Bankruptcy Code, or (iii) a
liquidation under chapter 7 of the Bankruptcy Code.

          A.        Alternative Plan of Reorganization

If the Plan is not confirmed, the Debtors (or if the Debtors’ exclusive period in which to file a plan of
reorganization has expired, any other party in interest) could attempt to formulate a different plan. Such a
plan might involve either: (i) a reorganization and continuation of the Debtors’ business or (ii) an orderly
liquidation of the Debtors’ assets. The Debtors, however, submit that the Plan, as described herein, enables
their creditors to realize the most value under the circumstances.

          B.        Sale Under Section 363 of Bankruptcy Code

If the Plan is not confirmed, the Debtors could seek from the Bankruptcy Court, after notice and a hearing,
authorization to sell their assets through a stand-alone alternative transaction under section 363 of the
Bankruptcy Code. Upon analysis and consideration of this alternative, the Debtors do not believe that a
stand-alone alternative sale of their assets under section 363 of the Bankruptcy Code (as opposed to the
consummation of the Sale Transaction pursuant to the Plan) would yield a higher recovery for holders of
Claims and Interests than the Plan.

          C.        Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law



                                                          126
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                             Pg 133 of 577


If no plan can be confirmed, the Chapter 11 Cases may be converted to a case under chapter 7 of the
Bankruptcy Code in which a chapter 7 trustee would be elected or appointed to liquidate the assets of the
Debtors for distribution to the Debtors’ creditors in accordance with the priorities established by the
Bankruptcy Code. The effect a chapter 7 liquidation would have on the recovery of holders of Allowed
Claims and Interests will be set forth in the Liquidation Analysis that the Debtors will file no later than the
date that the Plan Supplement is filed.

As noted in Article XII of this Disclosure Statement, the Debtors believe that liquidation under chapter 7
would result in smaller distributions to creditors than those provided for in the Plan because of the delay
resulting from the conversion of the cases and the additional administrative expenses associated with the
appointment of a trustee and the trustee’s retention of professionals who would be required to become
familiar with the many legal and factual issues in the Chapter 11 Cases.




                                                     127
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                             Pg 134 of 577


                                            XIII.
                               CONCLUSION AND RECOMMENDATION

The Debtors believe the Plan is in the best interests of all stakeholders and urge the holders of Claims in
Class 3 to vote in favor thereof.

Dated: May 9, 2019


                                                 DEBTORS


                                                 DF INSURANCE AGENCY LLC

                                                 DITECH FINANCIAL LLC

                                                 DITECH HOLDING CORPORATION

                                                 GREEN TREE INSURANCE AGENCY OF
                                                 NEVADA, INC.


                                                  By: /s/ Kimberly Perez
                                                      Name: Kimberly Perez
                                                         Title: Senior Vice President and Chief
                                                         Accounting Officer




                                                   128
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                              Pg 135 of 577


                                              DEBTORS


                                              GREEN TREE CREDIT LLC

                                              GREEN TREE CREDIT SOLUTIONS LLC

                                              GREEN TREE INVESTMENT HOLDINGS III LLC

                                              GREEN TREE SERVICING CORP.

                                              WALTER MANAGEMENT HOLDING COMPANY
                                              LLC

                                              WALTER REVERSE ACQUISITION LLC


                                               By: /s/ Laura Reichel
                                                   Name: Laura Reichel
                                                    Title: President




                               SIGNATURE PAGE TO DISCLOSURE STATEMENT
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                              Pg 136 of 577


                                              DEBTOR

                                              MARIX SERVICING LLC


                                               By: /s/ Clinton Hodder
                                                   Name: Clinton Hodder
                                                    Title: President




                               SIGNATURE PAGE TO DISCLOSURE STATEMENT
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                              Pg 137 of 577


                                              DEBTORS


                                              MORTGAGE ASSET SYSTEMS, LLC

                                              REO MANAGEMENT SOLUTIONS, LLC

                                              REVERSE MORTGAGE SOLUTIONS, INC.



                                               By: /s/ Jeanetta Brown
                                                   Name: Jeanetta Brown
                                                    Title: Vice President




                               SIGNATURE PAGE TO DISCLOSURE STATEMENT
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                            Pg 138 of 577


                                            Exhibit A

                                     The Joint Chapter 11 Plan




WEIL:\97018413\7\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                      Main Document
                                                Pg 139 of 577


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X

                        AMENDED JOINT CHAPTER 11 PLAN OF DITECH
                     HOLDING CORPORATION AND ITS AFFILIATED DEBTORS

WEIL, GOTSHAL & MANGES LLP
Ray C. Schrock, P.C.
Sunny Singh
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007


Attorneys for Debtors
and Debtors in Possession


Dated: May 9, 2019
       New York, New York




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.




WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537            Filed 05/09/19 Entered 05/09/19 23:57:37                                            Main Document
                                                     Pg 140 of 577


                                                           Table of Contents

                                                                                                                                                  Page


ARTICLE I           DEFINITIONS AND INTERPRETATION. ...................................................................... 1
          A.          Definitions ....................................................................................................................... 1
          B.          Interpretation; Application of Definitions and Rules of Construction........................... 14
          C.          Reference to Monetary Figures. .................................................................................... 14
          D.          Controlling Document. .................................................................................................. 15
          E.          Certain Consent Rights. ................................................................................................. 15
ARTICLE II ADMINISTRATIVE EXPENSE AND PRIORITY CLAIMS. ........................................ 15
          2.1.        Administrative Expense Claims. ................................................................................... 15
          2.2.        Fee Claims. .................................................................................................................... 15
          2.3.        Priority Tax Claims. ...................................................................................................... 16
          2.4.        DIP Claims. ................................................................................................................... 16
          2.5.        Restructuring Expenses. ................................................................................................ 17

ARTICLE III CLASSIFICATION OF CLAIMS AND INTERESTS. ................................................... 17
          3.1.        Classification in General. .............................................................................................. 17
          3.2.        Grouping of Debtors for Convenience Only. ................................................................ 17
          3.3.        Summary of Classification. ........................................................................................... 17
          3.4.        Special Provision Governing Unimpaired Claims. ........................................................ 18
          3.5.        Elimination of Vacant Classes. ...................................................................................... 18

ARTICLE IV TREATMENT OF CLAIMS AND INTERESTS. ........................................................... 18
          4.1.        Priority Non-Tax Claims (Class 1). ............................................................................... 18
          4.2.        Other Secured Claims (Class 2)..................................................................................... 19
          4.3.        Term Loan Claims (Class 3). ......................................................................................... 19
          4.4.        Second Lien Notes Claims (Class 4). ............................................................................ 20
          4.5.        General Unsecured Claims (Class 5). ............................................................................ 21
          4.6.        Borrower Non-Discharged Claims (Class 6). ................................................................ 21
          4.7.        Intercompany Claims (Class 7). .................................................................................... 22
          4.8.        Intercompany Interests (Class 8). .................................................................................. 22
          4.9.        Parent Equity Interests (Class 9).................................................................................... 23
          4.10.       Subordinated Securities Claims (Class 10).................................................................... 23

ARTICLE V           MEANS FOR IMPLEMENTATION. .............................................................................. 24
          5.1.        No Substantive Consolidation. ...................................................................................... 24
          5.2.        Compromise and Settlement of Claims, Interests, and Controversies. .......................... 24
          5.3.        Marketing Process. ........................................................................................................ 26
          5.4.        Election Notice. ............................................................................................................. 26
          5.5.        Sources of Consideration for Plan Distributions. .......................................................... 27
          5.6.        Sale Transaction. ........................................................................................................... 27
          5.7.        Reorganization Transaction. .......................................................................................... 28
          5.8.        Fannie Mae; Freddie Mac; Ginnie Mae. ........................................................................ 31
          5.9.        Employee Matters. ......................................................................................................... 33

                                                                          i


WEIL:\97029875\1\41703.0011
19-10412-jlg          Doc 537            Filed 05/09/19 Entered 05/09/19 23:57:37                                              Main Document
                                                      Pg 141 of 577



                                                             Table of Contents
                                                               (continued)
                                                                                                                                                     Page


          5.10.        Effectuating Documents; Further Transactions. ............................................................ 33
          5.11.        Section 1145 Exemption. ............................................................................................... 34
          5.12.        Cancellation of Existing Securities and Agreements. .................................................... 34
          5.13.        Cancellation of Liens. .................................................................................................... 36
          5.14.        Subordination Agreements. ........................................................................................... 36
          5.15.        Nonconsensual Confirmation. ....................................................................................... 36
          5.16.        Closing of Chapter 11 Cases. ........................................................................................ 36
          5.17.        Notice of Effective Date. ............................................................................................... 37
          5.18.        Separability. ................................................................................................................... 37
          5.19.        GUC Recovery Trust. .................................................................................................... 37

ARTICLE VI DISTRIBUTIONS. ........................................................................................................... 39
          6.1.         Distributions Generally.................................................................................................. 39
          6.2.         Distribution Record Date. .............................................................................................. 39
          6.3.         Date of Distributions. .................................................................................................... 40
          6.4.         Disbursing Agent. .......................................................................................................... 40
          6.5.         Rights and Powers of Disbursing Agent. ....................................................................... 40
          6.6.         Expenses of Disbursing Agent. ..................................................................................... 41
          6.7.         No Postpetition Interest on Claims. ............................................................................... 41
          6.8.         Delivery of Distributions. .............................................................................................. 41
          6.9.         Distributions after Effective Date. ................................................................................. 42
          6.10.        Unclaimed Property. ...................................................................................................... 42
          6.11.        Time Bar to Cash Payments. ......................................................................................... 42
          6.12.        Manner of Payment under Plan. .................................................................................... 43
          6.13.        Satisfaction of Claims. ................................................................................................... 43
          6.14.        Fractional Stock and Notes. ........................................................................................... 43
          6.15.        Minimum Cash Distributions. ....................................................................................... 43
          6.16.        Setoffs and Recoupments. ............................................................................................. 43
          6.17.        Allocation of Distributions between Principal and Interest. .......................................... 43
          6.18.        No Distribution in Excess of Amount of Allowed Claim. ............................................. 44
          6.19.        Withholding and Reporting Requirements. ................................................................... 44
          6.20.        Hart-Scott-Rodino Antitrust Improvements Act. .......................................................... 44

ARTICLE VII PROCEDURES FOR DISPUTED CLAIMS. .................................................................. 45
          7.1.         Objections to Claims. .................................................................................................... 45
          7.2.         Resolution of Disputed Administrative Expenses and Disputed Claims. ...................... 45
          7.3.         Payments and Distributions with Respect to Disputed Claims...................................... 45
          7.4.         Distributions after Allowance. ....................................................................................... 45
          7.5.         Disallowance of Claims. ................................................................................................ 45
          7.6.         Estimation of Claims. .................................................................................................... 46
          7.7.         No Distributions Pending Allowance. ........................................................................... 46
          7.8.         Claim Resolution Procedures Cumulative. .................................................................... 46
          7.9.         Interest. .......................................................................................................................... 46


                                                                           ii

WEIL:\97029875\1\41703.0011
19-10412-jlg          Doc 537            Filed 05/09/19 Entered 05/09/19 23:57:37                                            Main Document
                                                      Pg 142 of 577



                                                            Table of Contents
                                                              (continued)
                                                                                                                                                   Page


          7.10.        Insured Claims. .............................................................................................................. 46

ARTICLE VIII EXECUTORY CONTRACTS AND UNEXPIRED LEASES. .................................... 47
          8.1.         General Treatment. ........................................................................................................ 47
          8.2.         Determination of Assumption Disputes and Deemed Consent. .................................... 47
          8.3.         Rejection Damages Claims. ........................................................................................... 48
          8.4.         Insurance Policies. ......................................................................................................... 49
          8.5.         Intellectual Property Licenses and Agreements. ........................................................... 49
          8.6.         Tax Agreements............................................................................................................. 49
          8.7.         Assignment. ................................................................................................................... 50
          8.8.         Modifications, Amendments, Supplements, Restatements, or Other
                       Agreements. ................................................................................................................... 50
          8.9.         Reservation of Rights. ................................................................................................... 50

ARTICLE IX CONDITIONS PRECEDENT TO CONFIRMATION OF PLAN AND
           EFFECTIVE DATE. ......................................................................................................... 51
          9.1.         Conditions Precedent to Confirmation of Plan. ............................................................. 51
          9.2.         Conditions Precedent to Effective Date. ........................................................................ 51
          9.3.         Waiver of Conditions Precedent. ................................................................................... 52
          9.4.         Effect of Failure of a Condition. .................................................................................... 53

ARTICLE X           EFFECT OF CONFIRMATION OF PLAN. .................................................................... 53
          10.1.        Vesting of Assets. .......................................................................................................... 53
          10.2.        Binding Effect................................................................................................................ 53
          10.3.        Discharge of Claims and Termination of Interests. ....................................................... 54
          10.4.        Term of Injunctions or Stays. ........................................................................................ 54
          10.5.        Injunction. ...................................................................................................................... 54
          10.6.        Releases. ........................................................................................................................ 55
          10.7.        Exculpation. ................................................................................................................... 56
          10.8.        Subordinated Claims...................................................................................................... 57
          10.9.        Retention of Causes of Action/Reservation of Rights. .................................................. 57
          10.10.       Solicitation of Plan. ....................................................................................................... 57
          10.11.       Corporate and Limited Liability Company Action. ....................................................... 58

ARTICLE XI RETENTION OF JURISDICTION. ................................................................................. 58
          11.1.        Retention of Jurisdiction. ............................................................................................... 58
          11.2.        Courts of Competent Jurisdiction. ................................................................................. 60

ARTICLE XII MISCELLANEOUS PROVISIONS. ................................................................................ 60
          12.1.        Payment of Statutory Fees. ............................................................................................ 60
          12.2.        Substantial Consummation of the Plan. ......................................................................... 60
          12.3.        Plan Supplement. ........................................................................................................... 60


                                                                         iii

WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537            Filed 05/09/19 Entered 05/09/19 23:57:37                                              Main Document
                                                     Pg 143 of 577



                                                            Table of Contents
                                                              (continued)
                                                                                                                                                    Page


          12.4.       Request for Expedited Determination of Taxes............................................................. 60
          12.5.       Exemption from Certain Transfer Taxes. ...................................................................... 60
          12.6.       Amendments. ................................................................................................................. 61
          12.7.       Effectuating Documents and Further Transactions. ...................................................... 61
          12.8.       Revocation or Withdrawal of Plan. ............................................................................... 61
          12.9.       Dissolution of Creditors’ Committee............................................................................. 62
          12.10.      Severability of Plan Provisions...................................................................................... 62
          12.11.      Governing Law. ............................................................................................................. 62
          12.12.      Time. .............................................................................................................................. 62
          12.13.      Dates of Actions to Implement the Plan. ....................................................................... 63
          12.14.      Immediate Binding Effect. ............................................................................................ 63
          12.15.      Deemed Acts. ................................................................................................................ 63
          12.16.      Successor and Assigns. .................................................................................................. 63
          12.17.      Entire Agreement. .......................................................................................................... 63
          12.18.      Exhibits to Plan.............................................................................................................. 63
          12.19.      Notices. .......................................................................................................................... 63




                                                                         iv

WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                               Pg 144 of 577


                 Each of Ditech Holding Corporation, DF Insurance Agency LLC, Ditech Financial LLC,
Green Tree Credit LLC, Green Tree Credit Solutions LLC, Green Tree Insurance Agency of Nevada, Inc.,
Green Tree Investment Holdings III LLC, Green Tree Servicing Corp., Marix Servicing LLC, Mortgage
Asset Systems, LLC, REO Management Solutions, LLC, Reverse Mortgage Solutions, Inc., Walter
Management Holding Company LLC, and Walter Reverse Acquisition LLC (each, a “Debtor” and,
collectively, the “Debtors”) propose the following joint chapter 11 plan of reorganization pursuant to
section 1121(a) of the Bankruptcy Code. Capitalized terms used herein shall have the meanings set forth
in Article I.A.

                          ARTICLE I      DEFINITIONS AND INTERPRETATION.

          A.        Definitions. The following terms shall have the respective meanings specified below:

        1.1    Accepting Class means a Class that votes to accept the Plan in accordance with section
1126 of the Bankruptcy Code.

         1.2    Administrative Expense Claim means any right to payment constituting a cost or expense
of administration incurred during the Chapter 11 Cases of a kind specified under section 503(b) of the
Bankruptcy Code and entitled to priority under sections 507(a)(2), 507(b), or 1114(e)(2) of the
Bankruptcy Code, including, without limitation, (a) the actual and necessary costs and expenses incurred
after the Commencement Date and through the Effective Date of preserving the Estates and operating the
businesses of the Debtors; (b) Fee Claims; (c) Restructuring Expenses; (d) the DIP Claims; and (e) any
other such claims expressly provided under the DIP Order.

          1.3       Affiliates means “Affiliates” as such term is defined in section 101(2) of the Bankruptcy
Code.

         1.4     Allowed means, with reference to any Claim or Interest, a Claim or Interest (a) arising on
or before the Effective Date as to which (i) no objection to allowance or priority, and no request for
estimation or other challenge, including, without limitation, pursuant to section 502(d) of the Bankruptcy
Code or otherwise, has been interposed and not withdrawn within the applicable period fixed by the Plan
or applicable law, or (ii) any objection has been determined in favor of the holder of the Claim or Interest
by a Final Order; (b) that is compromised, settled, or otherwise resolved pursuant to the authority of the
Debtors, Reorganized Debtors, GUC Trustee, or Plan Administrator, as applicable; (c) as to which the
liability of the Debtors, Reorganized Debtors, or Plan Administrator, as applicable, and the amount
thereof are determined by a Final Order of a court of competent jurisdiction; or (d) expressly allowed
hereunder; provided, however, that notwithstanding the foregoing, (x) unless expressly waived by the
Plan, the Allowed amount of Claims or Interests shall be subject to and shall not exceed the limitations or
maximum amounts permitted by the Bankruptcy Code, including sections 502 or 503 of the Bankruptcy
Code, to the extent applicable, and (y) the Reorganized Debtors or GUC Recovery Trust, as applicable,
shall retain all claims and defenses with respect to Allowed Claims that are Reinstated or otherwise
Unimpaired pursuant to the Plan.

        1.5     Amended and Restated Credit Facility means, solely with respect to the Reorganization
Transaction, the credit facility available under the Amended and Restated Credit Facility Agreement in an
aggregate principal amount equal to $400,000,000 with Reorganized Ditech, as borrower, in accordance
with and subject to the terms and conditions of the Amended and Restated Credit Facility Documents.

         1.6     Amended and Restated Credit Facility Agent means an Entity appointed to serve as the
administrative agent and collateral agent under the Amended and Restated Credit Facility Agreement, and
its successors and assigns, solely in its capacity as such.




WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                              Pg 145 of 577


        1.7     Amended and Restated Credit Facility Agreement means, solely with respect to the
Reorganization Transaction, that certain credit agreement that amends and restates the Prepetition Credit
Agreement, dated as of the Effective Date, among Reorganized Ditech, as borrower, the Amended and
Restated Credit Facility Agent, solely in its capacity as administrative agent and collateral agent, and the
Term Lenders, which shall be consistent with the terms in the RSA.

       1.8     Amended and Restated Credit Facility Documents means, solely with respect to the
Reorganization Transaction, collectively, the Amended and Restated Credit Facility Agreement and each
other agreement, security agreement, pledge agreement, collateral assignment, mortgage, control
agreement, guarantee, certificate, document or instrument executed and/or delivered in connection with
any of the foregoing, whether or not specifically mentioned herein or therein, as the same may be
modified, amended, restated, supplemented or replaced from time to time.

       1.9      Amended Organizational Documents means, solely with respect to the Reorganization
Transaction, the forms of certificates of incorporation, certificates of formation, limited liability company
agreements, or other forms of organizational documents and bylaws, as applicable, of the Reorganized
Debtors.

        1.10    Asset means all of the right, title, and interest of the Debtors in and to property of
whatever type or nature (including, without limitation, real, personal, mixed, intellectual, tangible, and
intangible property).

          1.11      Asset Sale Proceeds means the net proceeds of an Asset Sale Transaction.

        1.12     Asset Sale Transaction means the sale of a portion of the Debtors’ assets consummated
on or as soon as reasonably practicable after the Effective Date other than (i) a sale in the ordinary course
of business, (ii) in connection with the Exit Working Capital Facility, or (iii) a Sale Transaction;
provided, that such sale shall be conducted in accordance with the terms of the RSA and the DIP Order.

        1.13    Assumption Dispute means a pending objection relating to assumption of an executory
contract or unexpired lease pursuant to section 365 of the Bankruptcy Code.

       1.14    Assumption Schedule means the schedule of executory contracts and unexpired leases to
be assumed by the Debtors pursuant to the Plan that will be included in the Plan Supplement.

        1.15    Ballot means the form(s) distributed to holders of Impaired Claims entitled to vote on the
Plan on which to indicate their acceptance or rejection of the Plan.

      1.16     Bankruptcy Code means title 11 of the United States Code, 11 U.S.C. § 101, et seq., as
amended from time to time, as applicable to the Chapter 11 Cases.

        1.17    Bankruptcy Court means the United States Bankruptcy Court for the Southern District of
New York having jurisdiction over the Chapter 11 Cases or any other court having jurisdiction over the
Chapter 11 Cases, including, to the extent of the withdrawal of any reference under 28 U.S.C. § 157, the
United States District Court for the Southern District of New York.

        1.18    Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as promulgated by
the United States Supreme Court under section 2075 of title 28 of the United States Code and any Local
Bankruptcy Rules of the Bankruptcy Court, in each case, as amended from time to time and applicable to
the Chapter 11 Cases.



                                                       2
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                               Pg 146 of 577


         1.19     Benefit Plans means each (a) “employee benefit plan,” as defined in section 3(3) of
ERISA and (b) all other pension, retirement, bonus, incentive, health, life, disability, group insurance,
vacation, holiday and fringe benefit plan, program, contract, or arrangement (whether written or
unwritten) maintained, contributed to, or required to be contributed to, by the Debtors for the benefit of
any of its current or former employees or independent contractors, other than those that entitle employees
to, or that otherwise give rise to, Interests or consideration based on the value of Interests, in the Debtors.

         1.20    Bidding Procedures means the procedures governing the auction and sale process
relating to any potential Sale Transaction or Asset Sale Transaction, as approved by the Bankruptcy Court
and as may be amended from time to time in accordance with their terms and otherwise in accordance
with the RSA and the DIP Order.

        1.21    Bidding Procedures Order means the Order (I) Approving Bidding Procedures,
(II) Approving Assumption and Assignment Procedures, and (III) Granting Related Relief (ECF No. 456).

       1.22    Borrower means any individual, as of the Commencement Date, whose current or former
mortgage loan or reverse mortgage was originated, serviced, sold, consolidated, or owned by any of the
Debtors.

       1.23     Borrower Non-Discharged Claims means a Claim of a Borrower of the kind set forth on
Schedule 1 of this Plan.

       1.24      Business Day means any day other than a Saturday, a Sunday, or any other day on which
banking institutions in New York, New York are required or authorized to close by law or executive
order.

          1.25      Cash means legal tender of the United States of America.

         1.26    Causes of Action means any action, claim, cross-claim, third-party claim, cause of
action, controversy, demand, right, lien, indemnity, guaranty, suit, obligation, liability, loss, debt, damage,
judgment, account, defense, remedies, offset, power, privilege, license and franchise of any kind or
character whatsoever, known, unknown, foreseen or unforeseen, existing or hereafter arising, contingent
or non-contingent, matured or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed
or undisputed, secured or unsecured, assertable directly or derivatively, whether arising before, on, or
after the Commencement Date, in contract or in tort, in law or in equity or pursuant to any other theory of
law (including, without limitation, under any state or federal securities laws). Causes of Action also
includes: (a) any right of setoff, counterclaim or recoupment and any claim for breach of contract or for
breach of duties imposed by law or in equity; (b) the right to object to Claims or Interests; (c) any claim
pursuant to section 362 or chapter 5 of the Bankruptcy Code; (d) any claim or defense including fraud,
mistake, duress and usury and any other defenses set forth in section 558 of the Bankruptcy Code; and
(e) any state law fraudulent transfer claim.

       1.27   Chapter 11 Cases means the jointly administered cases under chapter 11 of the
Bankruptcy Code commenced by the Debtors on the Commencement Date in the Bankruptcy Court.

          1.28      Claim has the meaning set forth in section 101(5) of the Bankruptcy Code, as against any
Debtor.

        1.29    Class means any group of Claims or Interests classified as set forth in Article III of the
Plan pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code.



                                                       3
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                               Pg 147 of 577


          1.30      Commencement Date means the date on which the Debtors commenced the Chapter 11
Cases.

       1.31    Confirmation Date means the date on which the Clerk of the Bankruptcy Court enters the
Confirmation Order.

       1.32     Confirmation Hearing means the hearing to be held by the Bankruptcy Court to consider
confirmation of the Plan, as such hearing may be adjourned or continued from time to time.

       1.33      Confirmation Order means the order of the Bankruptcy Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

         1.34   Consenting Term Lenders means the Term Lenders that are party to the RSA together
with their respective successors and permitted assigns and any subsequent Term Lenders that become
party to the RSA in accordance with the terms of the RSA.

        1.35    Contributed Sale Proceeds means, as a carve out from the Term Lenders’ collateral (or
the proceeds or value thereof), an amount of Cash equal to one and a half percent (1.5%) of Net Cash
Proceeds distributed to the holders of Allowed Term Loan Claims in excess of seventy percent (70%) of
Allowed Term Loan Claims, excluding distributions on account of proceeds from the GUC Recovery
Trust Causes of Action in accordance with the GUC Recovery Trust Agreement. For the avoidance of
doubt, when calculating Contributed Sale Proceeds, the Contributed Sale Proceeds shall not be subtracted
from the Net Cash Proceeds notwithstanding anything to the contrary in the Plan.

        1.36    Creditors’ Committee means the statutory committee of unsecured creditors appointed by
the U.S. Trustee in the Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code.

         1.37    Creditors’ Committee Budget means the reasonable and documented fees and expenses
in an amount not exceeding $300,000 per month incurred by the Creditors’ Committee’s advisors from
the date of entry of the Disclosure Statement Order through and including the Effective Date; provided,
that any amounts incurred by the Creditors’ Committee’s advisors in connection with (i) defending
against objections to or prosecuting the approval of the Global Settlement shall be excluded from such
calculation and (ii) preserving the economic benefits contemplated in the Global Settlement.

        1.38     Cure Amount means the payment of Cash by the Debtors, or the distribution of other
property (as the parties may agree or the Bankruptcy Court may order), as necessary pursuant to section
365(b)(1)(A) of the Bankruptcy Code to permit the Debtors to assume such executory contract or
unexpired lease.

          1.39      Debtor or Debtors has the meaning set forth in the introductory paragraph of the Plan.

       1.40    Debtors in Possession means the Debtors in their capacity as debtors in possession in the
Chapter 11 Cases pursuant to sections 1101, 1107(a), and 1108 of the Bankruptcy Code.

        1.41    Definitive Documents means the documents (including any related orders, agreements,
instruments, schedules or exhibits) that are necessary or desirable to implement, or otherwise relate to the
Restructuring Transaction or the Sale Transaction, including, but not limited to: (a) the Plan; (b) the
Bidding Procedures; (c) the Disclosure Statement; (d) any motion seeking approval of the adequacy of the
Disclosure Statement, solicitation of the Plan, and the Bidding Procedures; (e) the Disclosure Statement
Order; (f) the Bidding Procedures Order; (g) the DIP Order; (h) each of the documents comprising the
Plan Supplement; (i) the Confirmation Order; (j) the GUC Recovery Trust Agreement; (k) the


                                                        4
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                               Pg 148 of 577


Management Incentive Plan Term Sheet; and (l) any purchase agreement in connection with the Sale
Transaction or an Asset Sale Transaction.

          1.42      DIP Agent means “DIP Agent” as defined in the DIP Order.

         1.43    DIP Claims means all Claims held by the DIP Credit Parties on account of, arising under
or relating to the DIP Documents or the DIP Order, which for the avoidance of doubt, shall include all
“DIP Obligations” as such term is defined in the DIP Order.

          1.44      DIP Credit Parties means “DIP Credit Parties” as defined in the DIP Order.

          1.45      DIP Documents means “DIP Documents” as defined in the DIP Order.

          1.46      DIP Facilities means “DIP Facilities” as defined in the DIP Order.

          1.47      DIP Lenders means “DIP Lenders” as defined in the DIP Order.

        1.48    DIP Motion means the Debtors’ Motion for Interim and Final Orders Pursuant to 11
U.S.C. §§ 105, 361, 362, 363, 364, 507, 546, 548, 555, 559, 560 and 561 (A) Authorizing Debtors to
Enter Into Repurchase Agreement Facilities, Servicer Advance Facilities and Related Documents; (B)
Authorizing Debtors to Sell Mortgage Loans and Servicer Advance Receivables in the Ordinary Course
of Business; (C) Granting Back-Up Liens and Superpriority Administrative Expense Claims; (D)
Authorizing Use of Cash Collateral and Granting Adequate Protection; (E) Modifying the Automatic
Stay; (F) Scheduling a Final Hearing; and (G) Granting Related Relief (ECF No. 26).

          1.49      DIP Order means the final order approving the DIP Motion (ECF No. 422).

        1.50   Disallowed means, with respect to any Claim or Interest, that such Claim or Interest has
been determined by a Final Order or specified in a provision of the Plan not to be Allowed.

        1.51     Disbursing Agent means (a) solely with respect to the Reorganization Transaction, the
Reorganized Debtors; and (b) solely with respect to the Sale Transaction, the Plan Administrator;
provided, that with respect to distributions to holders of Allowed General Unsecured Claims, the GUC
Trustee shall distribute the GUC Recovery Trust Assets as and when provided for in the GUC Recovery
Trust Agreement.

        1.52     Disclosure Statement means the disclosure statement filed by the Debtors in support of
the Plan, as approved by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code.

         1.53   Disclosure Statement Motion means the Motion of Debtors For Entry of an Order
(I) Approving Disclosure Statement and Notice of Disclosure Statement Hearing, (II) Establishing
Solicitation and Voting Procedures, (III) Scheduling Sale and Confirmation Hearing, (IV) Approving
Sale and Confirmation Objection Procedures and Notice of Sale and Confirmation Hearing,
(V) Approving Bidding Procedures, (VI) Approving Assumption and Assignment Procedures, and
(VII) Granting Related Relief (ECF No. 147).

         1.54   Disclosure Statement Order means the order entered by the Bankruptcy Court (a) finding
that the Disclosure Statement contains adequate information pursuant to section 1125 of the Bankruptcy
Code; (b) authorizing solicitation of the Plan; and (c) approving the Bidding Procedures.




                                                       5
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                               Pg 149 of 577


        1.55     Disputed means with respect to a Claim or Interest, that (a) is neither Allowed nor
Disallowed under the Plan or a Final Order, nor deemed Allowed under sections 502, 503, or 1111 of the
Bankruptcy Code; or (b) the Debtors or any parties in interest have interposed a timely objection or
request for estimation, and such objection or request for estimation has not been withdrawn or determined
by a Final Order. If the Debtors dispute only a portion of a Claim, such Claim shall be deemed Allowed
in any amount the Debtors do not dispute, and Disputed as to the balance of such Claim.

        1.56    Distribution Record Date means the Effective Date (or as soon as practicable thereafter)
or such other date as agreed upon among the Debtors, the Requisite Term Lenders, and the Prepetition
Administrative Agent.

          1.57      Ditech means Ditech Holding Corporation.

          1.58      Ditech Financial means Ditech Financial LLC.

          1.59      DTC means the Depository Trust Company.

         1.60     Effective Date means the date on which all conditions to the effectiveness of the Plan set
forth in Article IX hereof have been satisfied or waived in accordance with the terms of the Plan.

          1.61      Elected Transaction shall have the meaning ascribed to such term in Section 5.4 of the
Plan.

        1.62        Electing Term Lenders shall have the meaning ascribed to such term in Section 5.4 of
the Plan.

          1.63      Election Date shall have the meaning ascribed to such term in Section 5.4 of the Plan.

          1.64      Election Notice shall have the meaning ascribed to such term in Section 5.4 of the Plan.

        1.65        Employee Arrangements shall have the meaning ascribed to such term in Section 5.9 of
the Plan.

         1.66    Entity means an individual, corporation, partnership, limited partnership, limited liability
company, association, joint stock company, joint venture, estate, trust, unincorporated organization,
governmental unit (as defined in section 101(27) of the Bankruptcy Code) or any political subdivision
thereof, or other person (as defined in section 101(41) of the Bankruptcy Code) or other entity.

          1.67      ERISA means the Employee Retirement Income Security Act of 1974, as amended.

        1.68    Estate or Estates means, individually or collectively, the estate or estates of the Debtors
created under section 541 of the Bankruptcy Code.

          1.69      Exchange Act means the Securities Exchange Act of 1934, as amended.

        1.70    Exculpated Parties means collectively the: (a) Debtors; (b) Reorganized Debtors;
(c) Plan Administrator; (d) the Wind Down Estates; (e) Consenting Term Lenders; (f) Prepetition
Administrative Agent; (g) Prepetition Warehouse Parties, (h) DIP Credit Parties; (i) Creditors’ Committee
and each of its members in their capacity as such; (j) Exit Warehouse Facilities Lenders; (k) National
Founders; (l) GUC Trustee; and (m) with respect to each of the foregoing Entities in clauses (a) through




                                                        6
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                              Pg 150 of 577


(l), all Persons and Entities who acted on their behalf in connection with the matters as to which
exculpation is provided herein.

         1.71      Exit Warehouse Facilities means, solely with respect to the Reorganization Transaction,
the facilities to be entered into by the Reorganized Debtors and the Exit Warehouse Facilities Lenders on
the Effective Date.

         1.72   Exit Warehouse Facilities Documents means, solely with respect to the Reorganization
Transaction, collectively, each agreement, security agreement, pledge agreement, collateral assignments,
mortgages, control agreements, guarantee, certificate, document or instrument executed and/or delivered
in connection with any of the foregoing, whether or not specifically mentioned herein or therein, as the
same may be modified, amended, restated, supplemented or replaced from time to time that shall govern
the Exit Warehouse Facilities.

         1.73  Exit Warehouse Facilities Lenders means the Persons party to the Exit Warehouse
Facilities Documents as “Lenders”, “Buyers”, “Administrative Agent”, “Credit Parties” and/or similar
terms thereunder, and each of their respective successors and permitted assigns.

        1.74     Exit Working Capital Facility means, solely with respect to the Reorganization
Transaction, (a) the facility to be entered into by Reorganized Ditech, as borrower, and the Exit Working
Capital Facility Lenders on the Effective Date, in accordance with the terms of the Exit Working Capital
Facility Agreement, or (b) an asset sale or financing transaction to enhance the liquidity of the
Reorganized Debtors, including a sale of mortgage servicing rights, that is designated by the Debtors and
Requisite Term Lenders as an “Exit Working Capital Facility.”

        1.75      Exit Working Capital Facility Agreement means, solely with respect to the
Reorganization Transaction, the agreement to be entered into by Reorganized Ditech on the Effective
Date, that shall govern the Exit Working Capital Facility.

        1.76      Exit Working Capital Facility Documents means, solely with respect to the
Reorganization Transaction, collectively, the Exit Working Capital Facility Agreement and each other
agreement, security agreement, pledge agreement, collateral assignment, mortgage, control agreement,
guarantee, certificate, document or instrument executed and/or delivered in connection with any of the
foregoing, whether or not specifically mentioned herein or therein, as the same may be modified,
amended, restated, supplemented or replaced from time to time, that shall govern the Exit Working
Capital Facility.

         1.77    Exit Working Capital Facility Lenders means the Persons party to the Exit Working
Capital Facility Agreement as “Lenders”, “Buyers”, “Administrative Agent”, “Credit Parties” and/or
similar terms thereunder, and each of their respective successors and permitted assigns.

          1.78      Fannie Mae means the Federal National Mortgage Association.

      1.79     Fannie Mae Acknowledgement Agreement means “Fannie Mae Acknowledgement
Agreements” as defined in the DIP Order.

       1.80         Fannie Mae Lender Contracts means “Fannie Mae Lender Contracts” as defined in the
DIP Order.

       1.81  Fee Claim means a Claim for professional services rendered or costs incurred on or after
the Commencement Date through the Effective Date by professional persons retained by the Debtors or


                                                     7
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                             Pg 151 of 577


the Creditors’ Committee by an order of the Bankruptcy Court pursuant to sections 327, 328, 329, 330,
331, or 503(b) of the Bankruptcy Code in the Chapter 11 Cases.

          1.82   Final Order means an order or judgment of a court of competent jurisdiction that has
been entered on the docket maintained by the clerk of such court, which has not been reversed, vacated or
stayed and as to which (a) the time to appeal, petition for certiorari, or move for a new trial, reargument or
rehearing has expired and as to which no appeal, petition for certiorari, or other proceedings for a new
trial, reargument, or rehearing shall then be pending; or (b) if an appeal, writ of certiorari, new trial,
reargument, or rehearing thereof has been sought, such order or judgment shall have been affirmed by the
highest court to which such order was appealed, or certiorari shall have been denied, or a new trial,
reargument, or rehearing shall have been denied or resulted in no modification of such order, and the time
to take any further appeal, petition for certiorari or move for a new trial, reargument, or rehearing shall
have expired; provided, however, that no order or judgment shall fail to be a “Final Order” solely because
of the possibility that a motion under Rules 59 or 60 of the Federal Rules of Civil Procedure or any
analogous Bankruptcy Rule (or any analogous rules applicable in another court of competent jurisdiction)
or sections 502(j) or 1144 of the Bankruptcy Code has been or may be filed with respect to such order or
judgment.

          1.83      Freddie Mac means the Federal Home Loan Mortgage Corporation.

        1.84    Freddie Mac Agreements means the (a) Freddie Mac Acknowledgment Agreement;
(b) Freddie Mac Pledge Agreement; (c) Freddie Mac Master Agreement; (d) Freddie Mac Purchase
Agreement (items (a) through (d), as defined in the DIP Order); and (e) Freddie Mac Single-Family
Seller/Servicer Guide.

        1.85    General Unsecured Claim means any Claim against the Debtors (other than any
Intercompany Claims or Borrower Non-Discharged Claims) as of the Commencement Date that is neither
secured by collateral nor entitled to priority under the Bankruptcy Code or any order of the Bankruptcy
Court; provided, that a General Unsecured Claim shall not include the Term Loan Deficiency Claim or a
deficiency Claim on account of Second Lien Notes Claims.

      1.86          GUC Recovery Trust means the trust established pursuant to the GUC Recovery Trust
Agreement.

        1.87    GUC Recovery Trust Agreement means the trust agreement by and among the Debtors
and the GUC Trustee, substantially in the form included in the Plan Supplement and consistent with
Section 5.2(b) of the Plan; provided, that the GUC Recovery Trust Agreement shall be in form and
substance reasonably acceptable to the Creditors’ Committee, the Debtors, and the Requisite Term
Lenders.

         1.88    GUC Recovery Trust Assets shall consist of (a) Cash in the amount of $4,000,000 less
(i) the Remaining IT Fees payable on the Effective Date pursuant to Section 5.2(b)(v) of the Plan and (ii)
any fees and expenses of the Creditors’ Committee’s advisors in excess of the Creditors’ Committee
Budget; (b) a fifty percent (50%) undivided interest in the GUC Recovery Trust Causes of Action and the
net proceeds thereof; and (c) Contributed Sale Proceeds less any Contributed Sale Proceeds paid to
holders of Allowed Second Lien Notes Claims in accordance with Section 4.4(b) of the Plan.

        1.89    GUC Recovery Trust Causes of Action means all Causes of Action of the Debtors under
chapter 5 of the Bankruptcy Code or under similar or related state or federal statutes and common law,
including, without limitation, all preference, fraudulent conveyance, fraudulent transfer, and/or other
similar avoidance claims, rights, and causes of action, and commercial tort law, except any such Causes


                                                      8
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                               Pg 152 of 577


of Action against any (a) Released Party that are released pursuant to the Plan; (b) landlords; and (c) third
party vendors providing services or goods to the Debtors in the ordinary course of business.

        1.90     GUC Trustee means the Person selected by the Creditors’ Committee that is reasonably
acceptable to the Debtors and the Requisite Term Lenders, and identified in the Plan Supplement, to serve
as the trustee of the GUC Recovery Trust, and any successor thereto in accordance with the GUC
Recovery Trust Agreement.

          1.91      Ginnie Mae means the Government National Mortgage Association.

          1.92      Ginnie Mae Agreements means “Ginnie Mae Agreements” as defined in the DIP Order.

          1.93      Global Settlement shall have the meaning ascribed to such term in Section 5.2(b) of the
Plan.

       1.94    Impaired means, with respect to a Claim, Interest, or Class of Claims or Interests,
“impaired” within the meaning of sections 1123(a)(4) and 1124 of the Bankruptcy Code.

        1.95    Insured Claims means any Claim or portion of a Claim that is, or may be, insured under
any of the Debtors’ insurance policies.

        1.96    Intercompany Claim means any pre- or postpetition Claim against a Debtor held by
another Debtor.

       1.97    Intercompany Interest means an Interest in a Debtor held by another Debtor. For the
avoidance of doubt, an Intercompany Interest shall exclude a Parent Equity Interest.

         1.98   Interests means any equity security (as defined in section 101(16) of the Bankruptcy
Code) of a Debtor, including all shares, common stock, preferred stock, or other instrument evidencing
any fixed or contingent ownership interest in any Debtor, whether or not transferable, and any option,
warrant, or other right, contractual or otherwise, to acquire any such interest in the Debtors, whether fully
vested or vesting in the future, including, without limitation, equity or equity-based incentives, grants, or
other instruments issued, granted or promised to be granted to current or former employees, directors,
officers, or contractors of the Debtors, to acquire any such interests in the Debtors that existed
immediately before the Effective Date.

          1.99      KEIP Order means the Order Approving Key Employee Incentive Program (ECF No.
450).

          1.100     Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

        1.101 Management Incentive Plan means, solely with respect to the Reorganization
Transaction, a post-emergence management incentive plan, under which up to 10% of the New Common
Stock (after taking into account the shares to be issued under the Management Incentive Plan) will be
reserved for issuance as awards on terms and conditions described in and consistent with the Management
Incentive Plan Term Sheet.

       1.102 Management Incentive Plan Term Sheet means, solely with respect to the
Reorganization Transaction, the term sheet for the Management Incentive Plan included in the Plan
Supplement.



                                                       9
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37           Main Document
                                               Pg 153 of 577


        1.103 MBS Trustee means Deutsche Bank National Trust Company, in its capacity as an
indenture trustee or trustee under certain indentures, pooling and servicing agreements, or other trust
governing agreements pursuant to which certain mortgage-backed securities were issued.

          1.104     National Founders means “National Founders Facility Parties” as defined in the DIP
Order.

          1.105     National Founders Facility means “National Founders Facility” as defined in the DIP
Order.

        1.106 National Founders Facility Agreement means “National Founders Facility Agreement”
as defined in the DIP Order.

        1.107 National Founders Facility Claim means all Claims held by National Founders on
account of, arising under or relating to the National Founders Facility Agreement.

         1.108 Net Cash Proceeds means (a) all Cash of the Debtors realized from their business
operations, the Sale Transaction Proceeds, and the Asset Sale Proceeds less (b) the amount of Cash
(i) necessary to pay holders of Allowed (or reserve for Disputed) Administrative Expense Claims, Fee
Claims, Priority Tax Claims, DIP Claims, Priority Non-Tax Claims, and Other Secured Claims;
(ii) contributed on the Effective Date to the GUC Recovery Trust or the Second Lien Recovery Cash
Pool; (iii) constituting Contributed Sale Proceeds; and (iv) estimated and reserved by the Debtors or the
Plan Administrator to adequately fund the Wind Down of the Estates.

         1.109 New Board means, solely with respect to the Reorganization Transaction, the new board
of directors of Reorganized Ditech.

         1.110 New Common Stock means, solely with respect to the Reorganization Transaction, the
shares of common stock, par value $.01 per share to be issued by Reorganized Ditech authorized pursuant
to the Amended Organizational Documents of Reorganized Ditech, and all of which shall be deemed
validly issued, fully-paid, and non-assessable.

        1.111 Other Secured Claim means a Secured Claim, other than an Administrative Expense
Claim, a DIP Claim, a Priority Tax Claim, a Term Loan Claim, or a Second Lien Notes Claim.

          1.112     Parent Equity Interests means any Interest in Ditech.

        1.113 Person means any individual, corporation, partnership, limited liability company,
association, indenture trustee, organization, joint stock company, joint venture, estate, trust,
Governmental Unit or any political subdivision thereof, or any other Entity.

        1.114 Plan means this joint chapter 11 plan, including all appendices, exhibits, schedules, and
supplements hereto (including, without limitation, any appendices, schedules, and supplements to the
Plan contained in the Plan Supplement), as the same may be amended, supplemented, or modified from
time to time in accordance with the RSA, DIP Order, the provisions of the Bankruptcy Code and the
terms hereof.

        1.115 Plan Administrator means, solely with respect to the Sale Transaction, a Person or Entity
selected by the Debtors and the Requisite Term Lenders to serve as plan administrator for each of the
Debtors and their Estates.



                                                       10
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                              Pg 154 of 577


         1.116 Plan Supplement means a supplemental appendix to the Plan containing, among other
things, forms or term sheets of applicable documents, schedules, and exhibits to the Plan to be filed with
the Court, including, but not limited to, the following: (a) Amended Organizational Documents (to the
extent such Amended Organizational Documents reflect material changes from the Debtors’ existing
organizational documents and bylaws); (b) Amended and Restated Credit Facility Agreement; (c) Exit
Working Capital Facility Agreement; (d) Stockholders Agreement; (e) Exit Warehouse Facilities
Documents; (f) Management Incentive Plan Term Sheet; (g) Assumption Schedule; (h) Rejection
Schedule; (i) to the extent known, information required to be disclosed in accordance with section
1129(a)(5) of the Bankruptcy Code; and (j) GUC Recovery Trust Agreement; provided, that through the
Effective Date, the Debtors shall have the right to amend the Plan Supplement and any schedules,
exhibits, or amendments thereto, in accordance with the terms of the Plan and the RSA. The Plan
Supplement shall be filed with the Bankruptcy Court no later than seven (7) calendar days prior to the
deadline to object to the Plan. The Debtors shall have the right to amend the documents contained in the
Plan Supplement through and including the Effective Date in accordance with Article IX of the Plan
(including, for the avoidance of doubt, to reflect the terms and conditions of the Sale Transaction).

         1.117 Prepetition Administrative Agent means Credit Suisse AG, Cayman Islands Branch
(formerly Credit Suisse AG), solely in its capacity as administrative agent and collateral agent under the
Prepetition Credit Agreement, and its successors and assigns.

       1.118 Prepetition Credit Agreement means that certain Second Amended and Restated Credit
Agreement, dated as of February 9, 2018 (and as amended by that certain Amendment No. 1 to Second
Amended and Restated Credit Agreement, dated as of March 29, 2018), among Ditech, as the borrower,
the Prepetition Administrative Agent and the other lenders party thereto, as amended, modified, or
supplemented from time to time prior to the Commencement Date.

         1.119 Prepetition Intercreditor Agreement means “Intercreditor Agreement” as defined in the
Prepetition Credit Agreement.

        1.120 Prepetition Second Lien Notes Indenture means that certain indenture dated as of
February 9, 2018, between Ditech, the guarantors named therein, and the Prepetition Second Lien Notes
Trustee, as amended, modified, or supplemented from time to time prior to the Commencement Date.

         1.121 Prepetition Second Lien Notes Trustee means Wilmington Savings Fund Society, FSB,
solely in its capacity as trustee under the Prepetition Second Lien Notes Indenture, and its successors and
assigns.

      1.122         Prepetition Term Loans means “Term Loans” as defined in the Prepetition Credit
Agreement.

       1.123        Prepetition Warehouse Parties means “Prepetition Warehouse Parties” as defined in the
DIP Order.

        1.124 Priority Non-Tax Claim means any Claim other than an Administrative Expense Claim
or a Priority Tax Claim, entitled to priority in payment as specified in section 507(a) of the Bankruptcy
Code.

         1.125 Priority Tax Claim means any Secured Claim or unsecured Claim of a governmental unit
of the kind entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy
Code.



                                                     11
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                              Pg 155 of 577


         1.126 Pro Rata means the proportion that an Allowed Claim or Interest in a particular Class
bears to the aggregate amount of Allowed Claims or Interests in that Class, or the proportion that Allowed
Claims or Interests in a particular Class bear to the aggregate amount of Allowed Claims and Disputed
Claims or Allowed Interests and Disputed Interests in a particular Class and other Classes entitled to share
in the same recovery as such Class under the Plan.

          1.127     Reinstate, Reinstated, or Reinstatement means leaving a Claim Unimpaired under the
Plan.

       1.128 Rejection Schedule means the schedule of certain specific executory contracts and
unexpired leases to be rejected by the Debtors pursuant to the Plan.

         1.129 Related Parties means with respect to any Exculpated Party or any Released Party, such
Entities’ predecessors, successors and assigns, subsidiaries, Affiliates, managed accounts or funds, and all
of their respective current and former officers, directors, principals, stockholders (and any fund managers,
fiduciaries or other agents of stockholders with any involvement related to the Debtors), members,
partners, employees, agents, advisory board members, financial advisors, attorneys, accountants,
investment bankers, consultants, representatives, management companies, fund advisors and other
professionals, and such persons’ respective heirs, executors, estates, servants and nominees.

        1.130 Released Parties means collectively the: (a) Debtors; (b) Reorganized Debtors; (c) the
Wind Down Estates (if applicable); (d) Consenting Term Lenders; (e) Prepetition Administrative Agent;
(f) Prepetition Warehouse Parties; (g) DIP Credit Parties; (h) National Founders; (i) Creditors’ Committee
and each of its members in their capacity as such; (j) GUC Trustee; and (k) Related Parties for each of the
foregoing.

       1.131 Remaining IT Fees means, collectively, the reasonable and documented costs and
expenses by the Prepetition Second Lien Notes Trustee and the MBS Trustee not payable as
Administrative Expense Claims or as a cure of any assumed or assumed and assigned contracts.

        1.132 Reorganization Transaction means, collectively, (a) issuance of the New Common
Stock; (b) entry into the Amended and Restated Credit Facility Agreement; (c) entry into the Exit
Working Capital Facility Agreement; (d) entry into the Exit Warehouse Facilities Documents;
(e) execution of the Amended Organizational Documents; (f) vesting of the Debtors’ assets in the
Reorganized Debtors, in each case, in accordance with the Plan; and (g) the other transactions that the
Debtors and the Requisite Term Lenders reasonably determine are necessary or appropriate to implement
the foregoing, in each case, in accordance with the Plan, RSA, and the DIP Order.

       1.133 Reorganized Debtors means, solely with respect to the Reorganization Transaction, the
Debtors, as reorganized pursuant to and under the Plan on or after the Effective Date.

        1.134 Reorganized Ditech means, solely with respect to the Reorganization Transaction,
Ditech, as reorganized pursuant to and under the Plan on or after the Effective Date.

       1.135 Requisite Term Lenders means, as of the date of determination, Consenting Term
Lenders holding at least a majority in aggregate principal amount outstanding of the Prepetition Term
Loans held by the Consenting Term Lenders as of such date.

         1.136 Restructuring Expenses means with respect to (a) the Requisite Term Lenders, the
reasonable and documented fees, costs, and expenses of (i) Kirkland & Ellis LLP, (ii) one law firm acting
as local counsel (if any), and (iii) FTI Consulting Inc.; and (b) the Prepetition Administrative Agent, the


                                                    12
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                               Pg 156 of 577


reasonable fees, costs, and expenses of (i) the Prepetition Administrative Agent, (ii) Davis Polk &
Wardwell LLP, and (iii) one law firm acting as local counsel (if any), in each case, in accordance with the
Prepetition Credit Agreement.

          1.137     RMS means Reverse Mortgage Solutions, Inc.

        1.138 RSA means that certain restructuring support agreement, dated as of February 8, 2019, by
and among the Debtors and the Consenting Term Lenders (as may be amended, supplemented, or
modified from time to time in accordance with the terms thereof) annexed to the Disclosure Statement as
Exhibit B.

          1.139     Sale Incentive Awards means “Sale Incentive Awards” as defined in the KEIP Order.

         1.140 Sale Transaction means the sale of all or substantially all of the Debtors’ assets, or
Interests in the Debtors owning all or substantially all of the Debtors’ assets, contemplated by the
Successful Bid.

          1.141     Sale Transaction Proceeds means the net proceeds of a Sale Transaction.

        1.142 Second Lien Noteholders means the holders of Second Lien Notes in their respective
capacities as such.

       1.143 Second Lien Notes means the 9.0% Second Lien Senior Subordinated PIK Toggle Notes
due 2024 issued pursuant to the Prepetition Second Lien Notes Indenture.

         1.144 Second Lien Notes Claims means any Claims arising from or in connection with the
Prepetition Second Lien Notes Indenture.

         1.145 Second Lien Recovery Cash Pool means, as a carve out from the Term Lenders’
collateral (or the proceeds or value thereof), Cash in the amount of $1,500,000, for distribution to holders
of Allowed Second Lien Notes Claims in accordance with Section 4.4(b).

         1.146 Secured Claim means a Claim (a) secured by a Lien on collateral to the extent of the
value of such collateral as (i) set forth in the Plan, (ii) agreed to by the holder of such Claim and the
Debtors, or (iii) determined by a Final Order in accordance with section 506(a) of the Bankruptcy Code;
or (b) secured by the amount of any right of setoff of the holder thereof in accordance with section 553 of
the Bankruptcy Code. For the avoidance of doubt, the National Founders Facility Claim shall be deemed
a Secured Claim.

          1.147     Security has the meaning set forth in section 101(49) of the Bankruptcy Code.

         1.148 Stockholders Agreement means, solely with respect to the Reorganization Transaction,
that certain Stockholders Agreement substantially in the form included in the Plan Supplement.

        1.149 Subordinated Securities Claims means a Claim subject to subordination under section
510(b) of the Bankruptcy Code.

         1.150 Successful Bid means one or more bids to purchase all or substantially all of the Debtors’
assets, or Interests in the Debtors owning all or substantially all of the Debtors’ assets, that the Debtors
determine, in an exercise of their business judgment and subject to the RSA, constitutes the highest or
best bid.


                                                      13
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                               Pg 157 of 577


          1.151     Successful Bidder means the bidder(s) who submit(s) a Successful Bid.

          1.152     Tax Code means the Internal Revenue Code of 1986, as amended from time to time.

          1.153     Term Lenders means “Term Lenders” as defined in the Prepetition Credit Agreement.

        1.154 Term Loan Claims mean any Claims arising from or in connection with the Prepetition
Credit Agreement, other than Restructuring Expenses.

        1.155 Term Loan Deficiency Claim means the deficiency Claims on account of the
indebtedness under the Prepetition Credit Agreement under section 506(a) of the Bankruptcy Code.

       1.156 Unimpaired means, with respect to a Claim, Interest, or Class of Claims or Interests, not
“impaired” within the meaning of sections 1123(a)(4) and 1124 of the Bankruptcy Code.

          1.157     U.S. Trustee means the United States Trustee for the Southern District of New York.

       1.158 Voting Deadline means the date by which all persons or Entities entitled to vote on the
Plan must vote to accept or reject the Plan.

       1.159 Wind Down means, following the closing of the Sale Transaction, the process to wind
down, dissolve and liquidate the Estates and distribute any remaining assets in accordance with the Plan.

       1.160 Wind Down Budget means an amount set forth in the Plan Supplement to be agreed
between the Debtors and the Requisite Term Lenders for the purpose of effectuating the Wind Down.

       1.161 Wind Down Estates means, solely with respect to the Sale Transaction, the Debtors
pursuant to and under the Plan on or after the Effective Date.

          B.        Interpretation; Application of Definitions and Rules of Construction.

                  Unless otherwise specified, all section or exhibit references in the Plan are to the
respective section in, or exhibit to, the Plan, as the same may be amended, waived, or modified from time
to time. The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer to
the Plan as a whole and not to any particular section, subsection, or clause contained therein. The
headings in the Plan are for convenience of reference only and shall not limit or otherwise affect the
provisions hereof. For purposes herein: (a) in the appropriate context, each term, whether stated in the
singular or the plural, shall include both the singular and the plural, and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and the neuter gender; (b) any reference
herein to a contract, lease, instrument, release, indenture, or other agreement or document being in a
particular form or on particular terms and conditions means that the referenced document shall be
substantially in that form or substantially on those terms and conditions; (c) unless otherwise specified, all
references herein to “Sections” are references to Sections hereof or hereto; (d) the rules of construction set
forth in section 102 of the Bankruptcy Code shall apply; and (e) any term used in capitalized form herein
that is not otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have
the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

          C.        Reference to Monetary Figures.

                All references in the Plan to monetary figures shall refer to the legal tender of the United
States of America, unless otherwise expressly provided.


                                                      14
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                               Pg 158 of 577


          D.        Controlling Document.

                In the event of any conflict between the terms and provisions in the Plan (without
reference to the Plan Supplement) and the terms and provisions in the Disclosure Statement, the Plan
Supplement, any other instrument or document created or executed pursuant to the Plan (including any
Restructuring Document or Sale Transaction Document), or any order (other than the Confirmation Order
or the DIP Order) referenced in the Plan (or any exhibits, schedules, appendices, supplements, or
amendments to any of the foregoing), the Plan (without reference to the Plan Supplement) shall govern
and control; provided, however, that, in the event of a conflict between the DIP Order, on the one hand,
and any of the Plan, the Plan Supplement, or the Definitive Documents, on the other hand, the DIP Order
shall govern and control in all respects; provided, further, that in the event of a conflict between
Confirmation Order, on the one hand, and any of the Plan, the Plan Supplement, the Definitive
Documents, or the DIP Order on the other hand, the Confirmation Order shall govern and control in all
respects.

          E.        Certain Consent Rights.

                 Notwithstanding anything in the Plan to the contrary, any and all consent rights of any of
the DIP Credit Parties and the parties to the RSA as set forth in the RSA and the DIP Documents with
respect to the form and substance of the Plan, the Plan Supplement, and any Definitive Document,
including any amendments, restatements, supplements, or other modifications to such documents, and any
consents, waivers, or other deviations under or from any such documents, shall be incorporated herein by
this reference (including to the applicable definitions in Article I hereof) and fully enforceable as if stated
in full herein until such time as the RSA (with respect to the parties to the RSA) or the DIP Documents
(with respect to the DIP Credit Parties) is terminated in accordance with its terms.

                 ARTICLE II ADMINISTRATIVE EXPENSE AND PRIORITY CLAIMS.

          2.1.      Administrative Expense Claims.

                  Except to the extent that a holder of an Allowed Administrative Expense Claim agrees to
less favorable treatment, each holder of an Allowed Administrative Expense Claim (other than a Fee
Claim, a DIP Claim, or a Restructuring Expense) shall receive, in full and final satisfaction of such Claim,
Cash in an amount equal to such Allowed Administrative Expense Claim on, or as soon thereafter as is
reasonably practicable, the later of (a) the Effective Date and (b) the first Business Day after the date that
is thirty (30) calendar days after the date such Administrative Expense Claim becomes an Allowed
Administrative Expense Claim; provided, that Allowed Administrative Expense Claims representing
liabilities incurred in the ordinary course of business by the Debtors, as Debtors in Possession, shall be
paid by the Debtors, the Reorganized Debtors, or the Plan Administrator, as applicable, in the ordinary
course of business, consistent with past practice and in accordance with the terms and subject to the
conditions of any course of dealing or agreements governing, instruments evidencing, or other documents
relating to such transactions.

          2.2.      Fee Claims.

                 (a)      All Entities seeking an award by the Bankruptcy Court of Fee Claims shall file
and serve on counsel to the Debtors, the U.S. Trustee, and counsel to the Requisite Term Lenders, on or
before the date that is forty-five (45) days after the Effective Date, their respective final applications for
allowance of compensation for services rendered and reimbursement of expenses incurred from the
Commencement Date through the Effective Date. Objections to any Fee Claims must be filed and served
on counsel to the Debtors, counsel to the Requisite Term Lenders, and the requesting party no later than


                                                      15
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                               Pg 159 of 577


twenty-one (21) calendar days after the filing of the final applications for compensation or reimbursement
(unless otherwise agreed by the Debtors or the Reorganized Debtors, as applicable, and the party
requesting compensation of a Fee Claim).

                (b)     Allowed Fee Claims shall be paid in full, in Cash, in such amounts as are
Allowed by the Bankruptcy Court (i) on the date upon which an order relating to any such Allowed Fee
Claim is entered or as soon as reasonably practicable thereafter; or (ii) upon such other terms as may be
mutually agreed upon between the holder of such an Allowed Fee Claim and the Debtors, the
Reorganized Debtors, or the Plan Administrator, as applicable. Notwithstanding the foregoing, any Fee
Claims that are authorized to be paid pursuant to any administrative orders entered by the Bankruptcy
Court may be paid at the times and in the amounts authorized pursuant to such orders.

                 (c)     On or about the Effective Date, holders of Fee Claims shall provide a reasonable
estimate of unpaid Fee Claims incurred in rendering services before the Effective Date to the Debtors or
the Creditors’ Committee, as applicable, and the Debtors or Reorganized Debtors, as applicable, shall
separately escrow such estimated amounts for the benefit of the holders of the Fee Claims until the fee
applications related thereto are resolved by Final Order or agreement of the parties. If a holder of a Fee
Claim does not provide an estimate, the Debtors, Reorganized Debtors, or Plan Administrator, as
applicable, may estimate the unpaid and unbilled reasonable and necessary fees and out-of-pocket
expenses of such holder of a Fee Claim. When all such Allowed Fee Claims have been paid in full, any
remaining amount in such escrow shall promptly be released from such escrow and revert to, and
ownership thereof shall vest in, the Reorganized Debtors or Plan Administrator, as applicable, without
any further action or order of the Bankruptcy Court.

                 (d)     The Reorganized Debtors or the Plan Administrator, as applicable, are authorized
to pay compensation for services rendered or reimbursement of expenses incurred after the Effective Date
in the ordinary course and without the need for Bankruptcy Court approval.

          2.3.      Priority Tax Claims.

                 Except to the extent that a holder of an Allowed Priority Tax Claim agrees to less
favorable treatment, each holder of an Allowed Priority Tax Claim shall receive, in full and final
satisfaction of such Allowed Priority Tax Claim, at the sole option of the Debtors, the Reorganized
Debtors, or the Plan Administrator, as applicable, (a) Cash in an amount equal to such Allowed Priority
Tax Claim on, or as soon thereafter as is reasonably practicable, the later of (i) the Effective Date, to the
extent such Claim is an Allowed Priority Tax Claim on the Effective Date; (ii) the first Business Day after
the date that is thirty (30) calendar days after the date such Priority Tax Claim becomes an Allowed
Priority Tax Claim; and (iii) the date such Allowed Priority Tax Claim is due and payable in the ordinary
course as such obligation becomes due; provided, that the Debtors reserve the right to prepay all or a
portion of any such amounts at any time under this option without penalty or premium; or (b) equal
annual Cash payments in an aggregate amount equal to the amount of such Allowed Priority Tax Claim,
together with interest at the applicable rate under section 511 of the Bankruptcy Code, over a period not
exceeding five (5) years from and after the Commencement Date.

          2.4.      DIP Claims.

                 On the Effective Date, in full and final satisfaction of the Allowed DIP Claims, the
commitments of the DIP Credit Parties under the DIP Documents shall be terminated and DIP Claims
shall be (a) paid in full in Cash upon the consummation of the Sale Transaction if the Sale Transaction
occurs or (b) refinanced in full in Cash by the Exit Warehouse Facilities if the Reorganization Transaction
occurs. The Debtors’ and their respective Affiliates’ contingent or unliquidated expense reimbursement


                                                     16
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                               Pg 160 of 577


and indemnity obligations under the DIP Documents, to the extent not paid in full in Cash on the
Effective Date or otherwise satisfied by the Debtors and their respective Affiliates in a manner reasonably
acceptable to the DIP Agent, shall survive the Effective Date and shall not be released or discharged
pursuant to the Plan or Confirmation Order, notwithstanding any provision hereof or thereof to the
contrary.

          2.5.      Restructuring Expenses.

                 During the period commencing on the Commencement Date through the Effective Date,
the Debtors will promptly pay in full in Cash any Restructuring Expenses in accordance with the terms of
the RSA. Without limiting the foregoing, to the extent that any Restructuring Expenses remain unpaid as
of the Business Day prior to the Effective Date, on the Effective Date, the Reorganized Debtors, or Plan
Administrator, as applicable, shall pay in full in Cash any outstanding Restructuring Expenses that are
invoiced without the requirement for the filing of retention applications, fee applications, or any other
applications in the Chapter 11 Cases, and without any requirement for further notice or Bankruptcy Court
review or approval. For the avoidance of doubt, any Restructuring Expenses invoiced after the Effective
Date shall be paid promptly, but no later than ten (10) business days of receiving an invoice.

                   ARTICLE III CLASSIFICATION OF CLAIMS AND INTERESTS.

          3.1.      Classification in General.

                 A Claim or Interest is placed in a particular Class for all purposes, including voting,
confirmation, and distribution under the Plan and under sections 1122 and 1123(a)(1) of the Bankruptcy
Code; provided, that a Claim or Interest is placed in a particular Class for the purpose of receiving
distributions pursuant to the Plan only to the extent that such Claim or Interest is an Allowed Claim or
Allowed Interest in that Class and such Allowed Claim or Allowed Interest has not been satisfied,
released, or otherwise settled prior to the Effective Date.

          3.2.      Grouping of Debtors for Convenience Only.

                The Plan groups the Debtors together solely for the purpose of describing treatment of
Claims and Interests under this Plan and confirmation of this Plan. Although this Plan applies to all of the
Debtors, the Plan constitutes fourteen (14) distinct chapter 11 plans, one for each Debtor. Each Class of
Claims will be deemed to contain sub-classes for each of the Debtors, to the extent applicable for voting
and distribution purposes. To the extent there are no Allowed Claims or Interests with respect to a
particular Debtor, such Class is deemed to be omitted with respect to such Debtor. Except as otherwise
provided herein, to the extent a holder has a Claim that may be asserted against more than one Debtor, the
vote of such holder in connection with such Claims shall be counted as a vote of such Claim against each
Debtor against which such holder has a Claim. The grouping of the Debtors in this manner shall not
affect any Debtor’s status as a separate legal Entity, change the organizational structure of the Debtors’
business enterprise, constitute a change of control of any Debtor for any purpose, cause a merger of
consolidation of any legal Entities, or cause the transfer of any Assets, and, except as otherwise provided
by or permitted under this Plan, all Debtors shall continue to exist as separate legal Entities.

          3.3.      Summary of Classification.

                The following table designates the Classes of Claims against and Interests in the Debtor
and specifies which of those Classes are (a) Impaired or Unimpaired by the Plan; (b) entitled to vote to
accept or reject the Plan in accordance with section 1126 of the Bankruptcy Code; and (c) deemed to



                                                    17
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                 Pg 161 of 577


accept or reject the Plan. In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Expense Claims and Priority Tax Claims have not been classified.

Class               Designation                       Treatment                    Entitled to Vote
  1      Priority Non-Tax Claims                      Unimpaired                No (Presumed to accept)
  2      Other Secured Claims                         Unimpaired                No (Presumed to accept)
  3      Term Loan Claims                              Impaired                           Yes
  4      Second Lien Notes Claims                      Impaired                  No (Deemed to reject)
  5      General Unsecured Claims                      Impaired                  No (Deemed to reject)
                                                     Reorganization            Reorganization Transaction
                                                      Transaction                (Presumed to Accept)
                                                     (Unimpaired)
  6      Borrower Non-Discharged Claims
                                                                          Sale Transaction (Deemed to Reject)
                                                    Sale Transaction
                                                       (Impaired)
  7      Intercompany Claims                          Unimpaired                No (Presumed to accept)
  8      Intercompany Interests                       Unimpaired                No (Presumed to accept)
  9      Parent Equity Interests                        Impaired                 No (Deemed to reject)
 10      Subordinated Securities Claims                 Impaired                 No (Deemed to reject)

          3.4.      Special Provision Governing Unimpaired Claims.

                 Nothing under the Plan shall affect the rights of the Debtors or the Reorganized Debtors,
as applicable, in respect of any Unimpaired Claims, including all rights in respect of legal and equitable
defenses to, or setoffs or recoupments against, any such Unimpaired Claims.

          3.5.      Elimination of Vacant Classes.

                  Any Class of Claims against or Interests in the Debtors that, as of the commencement of
the Confirmation Hearing, does not have at least one holder of a Claim or Interest that is Allowed in an
amount greater than zero for voting purposes shall be considered vacant, deemed eliminated from the Plan
for purposes of voting to accept or reject the Plan, and disregarded for purposes of determining whether
the Plan satisfies section 1129(a)(8) of the Bankruptcy Code with respect to that Class.

                       ARTICLE IV TREATMENT OF CLAIMS AND INTERESTS.

          4.1.      Priority Non-Tax Claims (Class 1).

                    (a)       Classification: Class 1 consists of Priority Non-Tax Claims.

                 (b)      Treatment: Except to the extent that a holder of an Allowed Priority Non-Tax
Claim against the Debtors agrees to a less favorable treatment of such Claim, in full and final satisfaction
of such Allowed Priority Non-Tax Claim, at the sole option of the Debtors, the Reorganized Debtors, or
the Plan Administrator, as applicable: (i) each such holder shall receive payment in Cash in an amount
equal to such Claim, payable on the later of the Effective Date and the date that is ten (10) Business Days
after the date on which such Priority Non-Tax Claim becomes an Allowed Priority Non-Tax Claim, or as
soon thereafter as is reasonably practicable; (ii) such holder’s Allowed Priority Non-Tax Claim shall be
Reinstated; or (iii) such holder shall receive such other treatment so as to render such holder’s Allowed
Priority Non-Tax Claim Unimpaired.


                                                         18
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 162 of 577


                (c)      Voting: Class 1 is Unimpaired, and holders of Priority Non-Tax Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Priority Non-Tax Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to Priority Non-Tax Claims.

          4.2.      Other Secured Claims (Class 2).

                (a)      Classification: Class 2 consists of the Other Secured Claims. To the extent that
Other Secured Claims are secured by different collateral or different interests in the same collateral, such
Claims shall be treated as separate subclasses of Class 2 for purposes of voting to accept or reject the Plan
and receiving distributions under the Plan.

                    (b)       Treatment:

                             (i)      Except to the extent that a holder of an Allowed Other Secured Claim
                    agrees to different treatment, on the later of the Effective Date and the date that is ten
                    (10) Business Days after the date such Other Secured Claim becomes an Allowed Claim,
                    or as soon thereafter as is reasonably practicable, each holder of an Allowed Other
                    Secured Claim will receive, on account of such Allowed Claim, at the sole option of the
                    Debtors, Reorganized Debtors, or the Plan Administrator, as applicable: (i) Cash in an
                    amount equal to the Allowed amount of such Claim; (ii) Reinstatement of such holder’s
                    Allowed Other Secured Claim; (iii) such other treatment sufficient to render such
                    holder’s Allowed Other Secured Claim Unimpaired; or (iv) return of the applicable
                    collateral in satisfaction of the Allowed amount of such Other Secured Claim.

                            (ii)    Upon the Effective Date and solely with respect to the Reorganization
                    Transaction, the National Founders Facility shall be Reinstated and shall either be paid in
                    full in Cash on account of the National Founders Facility Claim or receive such other
                    treatment as agreed to among the Debtors and National Founders.

                (c)     Voting: Class 2 is Unimpaired, and holders of Other Secured Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Other Secured Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Other Secured Claims.

          4.3.      Term Loan Claims (Class 3).

                    (a)       Classification: Class 3 consists of Term Loan Claims.

                (b)     Allowance: The Term Loan Claims are Allowed pursuant to section 506(a) of
the Bankruptcy Code against the Debtors in the aggregate principal amount of $961,355,635.34, plus
amounts owing (if any) on account of call protections contained in the Prepetition Credit Agreement, plus
all accrued but unpaid interest, costs, fees, and expenses then outstanding under the Prepetition Credit
Agreement. The Prepetition Administrative Agent and the Term Lenders shall not be required to file
proofs of Claim on account of any Term Loan Claims.

                 (c)     Treatment: Except to the extent that a holder of an Allowed Term Loan Claim
agrees to less favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and
in exchange for an Allowed Term Loan Claim, each such holder thereof shall receive:




                                                        19
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                 Pg 163 of 577


                            (i)     If the Sale Transaction occurs, on the Effective Date, such holder’s Pro
                    Rata share of Net Cash Proceeds until all Allowed Term Loan Claims are satisfied in full
                    in Cash. On the Effective Date, the Prepetition Credit Agreement shall be deemed
                    cancelled (except as set forth in Section 5.12 hereof).

                            (ii)    If the Reorganization Transaction occurs, on the Effective Date, such
                    holder’s Pro Rata share of (a) term loans under the Amended and Restated Credit Facility
                    Agreement; (b) 100% of the New Common Stock; provided, that the New Common
                    Stock shall be subject to dilution by the Management Incentive Plan; and (c) if
                    applicable, the Asset Sale Proceeds. On the Effective Date, the Prepetition Credit
                    Agreement shall be deemed cancelled (except as set forth in Section 5.12 hereof) and
                    replaced by the Amended and Restated Credit Facility Agreement, without the need for
                    any holder of a Term Loan Claim that does not vote for the Plan or votes to reject the
                    Plan executing the Amended and Restated Credit Facility Agreement, and each Lien,
                    mortgage and security interest that secures the obligations arising under the Prepetition
                    Credit Agreement as of the Commencement Date shall be reaffirmed, ratified and
                    deemed granted by the Reorganized Debtors to secure all obligations of the Reorganized
                    Debtors arising under the Amended and Restated Credit Facility Agreement.

In each case, holders of Allowed Term Loan Claims shall also be entitled to receive their Pro Rata share
of a fifty percent (50%) undivided interest in GUC Recovery Trust Causes of Action and the net proceeds
thereof in accordance with the GUC Recovery Trust Agreement.

                  (d)     Voting: Class 3 is Impaired, and holders of Term Loan Claims in Class 3 are
entitled to vote to accept or reject the Plan.

          4.4.      Second Lien Notes Claims (Class 4).

                    (a)       Classification: Class 4 consists of Second Lien Notes Claims.

                (b)     Treatment: The Second Lien Notes Claims are Allowed pursuant to section
506(a) of the Bankruptcy Code against the Debtors in the aggregate principal amount of $ 253,895,875.
Except to the extent that a holder of an Allowed Second Lien Notes Claim agrees to less favorable
treatment, in full and final satisfaction, settlement, release, and discharge of, and in exchange for an
Allowed Second Lien Notes Claim, each such holder thereof shall receive:

                            (i)     If the Sale Transactions occurs, such holder’s (x) Pro Rata share of the
                    Second Lien Recovery Cash Pool; (y) Pro Rata share as between Allowed Claims in
                    Class 4 and Class 5 of the Contributed Sale Proceeds; and (z) Pro Rata share of the Net
                    Cash Proceeds as such holders are entitled to under applicable nonbankruptcy law after
                    the Term Loan Claims are satisfied in full in Cash, until all Allowed Second Lien Notes
                    Claims are satisfied in full; provided, that distributions on account of (x) and (y) of this
                    Section 4.4(b)(i) shall be subject to the approval and consummation of the Global
                    Settlement.

                             (ii)    If the Reorganization Transaction occurs, such holder’s Pro Rata
                    share of the Second Lien Recovery Cash Pool; provided, that such distribution shall be
                    subject to the approval and consummation of the Global Settlement.




                                                        20
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                 Pg 164 of 577


If either the Sale Transaction or the Reorganization Transaction occurs, on the Effective Date, the
Second Lien Notes shall be deemed cancelled (except as set forth in Section 5.12 hereof) without further
action by or order of the Bankruptcy Court.

                 (c)     Voting: Class 4 is Impaired, and holders of Second Lien Notes Claims are
conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, holders of Second Lien Notes Claims are not entitled to vote to accept or reject the Plan, and
the votes of such holders will not be solicited with respect to such Second Lien Notes Claims.

          4.5.      General Unsecured Claims (Class 5).

                    (a)       Classification: Class 5 consists of General Unsecured Claims.

                (b)      Treatment: Except to the extent that a holder of an Allowed General Unsecured
Claim agrees to less favorable treatment, in full and final satisfaction, settlement, release, and discharge
of, and in exchange for an Allowed General Unsecured Claim, each such holder thereof shall receive:

                            (i)     If the Sale Transaction occurs, such holder’s Pro Rata share of (y) the
                    GUC Recovery Trust Assets; and (z) the Net Cash Proceeds (until all Allowed General
                    Unsecured Claims are satisfied in full) after the Term Loan Claims and Second Lien
                    Notes Claims are satisfied in full in Cash; provided, that distributions on account of (y) of
                    this Section 4.5(b)(i) shall be subject to the approval and consummation of the Global
                    Settlement.

                             (ii)    If the Reorganization Transaction occurs, such holder’s Pro Rata
                    share of the GUC Recovery Trust Assets; provided, that such distribution shall be subject
                    to the approval and consummation of the Global Settlement.

For the avoidance of doubt, a holder of a Term Loan Deficiency Claim and a holder of a deficiency Claim
on account of a Second Lien Notes Claim shall not receive distributions in accordance with this Section
4.5(b) and such claims are waived solely for purposes of distribution pursuant to and in accordance with
this Section 4.5(b).

                 (c)     Voting: Class 5 is Impaired, and holders of General Unsecured Claims are
conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, holders of General Unsecured Claims are not entitled to vote to accept or reject the Plan, and
the votes of such holders will not be solicited with respect to such General Unsecured Claims.

          4.6.      Borrower Non-Discharged Claims (Class 6).

                    (a)       Classification: Class 6 consists of Borrower Non-Discharged Claims.

                (b)     Treatment: Except to the extent that a holder of an Allowed Borrower Non-
Discharged Claim agrees to less favorable treatment, in full and final satisfaction, settlement, release, and
discharge of, and in exchange for an Allowed Borrower Non-Discharged Claim, each such holder thereof
shall receive:

                           (i)      If the Sale Transaction occurs, the same treatment as Allowed General
                    Unsecured Claims in accordance with Section 4.5(b) hereof, unless such Borrower Non-
                    Discharged Claim is assumed by a purchaser as an assumed liability. For the avoidance
                    of doubt, holders of Allowed Borrower Non-Discharged Claims and holders of Allowed


                                                        21
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                 Pg 165 of 577


                    General Unsecured Claims shall receive distributions from the GUC Recovery Trust
                    Assets on a Pro Rata basis.

                             (ii)    If the Reorganization Transaction occurs, on or after the Effective
                    Date, as a carve out from the Term Lenders’ collateral (or the proceeds or value
                    thereof), holders of Allowed Borrower Non-Discharged Claims shall be treated in the
                    ordinary course of business as if the Chapter 11 Cases had not been commenced, subject
                    to all defenses or disputes the Debtors and Reorganized Debtors may assert as to the
                    validity or amount of such Claims, including as provided in Section 10.9 of the Plan.

                    (c)       Voting:

                           (i)       If the Sale Transaction occurs, Class 6 is Impaired, and holders of
                    Borrower Non-Discharged Claims are conclusively deemed to have rejected the Plan
                    pursuant to section 1126(g) of the Bankruptcy Code.

                            (ii)    If the Reorganization Transaction occurs, Class 6 is Unimpaired, and
                    holders of Borrower Non-Discharged Claims are conclusively presumed to have accepted
                    the Plan pursuant to section 1126(f) of the Bankruptcy Code.

Therefore, holders of Borrower Non-Discharged Claims are not entitled to vote to accept or reject the
Plan, and the votes of such holders will not be solicited with respect to such Borrower Non-Discharged
Claims.

          4.7.      Intercompany Claims (Class 7).

                    (a)       Classification: Class 7 consists of Intercompany Claims.

                (b)      Treatment: On or after the Effective Date, all Intercompany Claims will be
adjusted, continued, settled, reinstated, discharged, or eliminated as determined by the Debtors,
Reorganized Debtors, or Plan Administrator, as applicable, and the Requisite Term Lenders, in their
respective reasonable discretion; provided, that if the Sale Transaction occurs, holders of Intercompany
Claims shall not receive Cash on account of such Intercompany Claims.

                (c)     Voting: Class 7 is Unimpaired, and holders of Intercompany Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Intercompany Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Intercompany Claims.

          4.8.      Intercompany Interests (Class 8).

                    (a)       Classification: Class 8 consists of Intercompany Interests.

                 (b)      Treatment: On or after the Effective Date, all Intercompany Interests shall be
cancelled, reinstated, or receive such other treatment as determined by the Debtors or Reorganized
Debtors, as applicable, and the Requisite Term Lenders, in their respective reasonable discretion;
provided, that if the Sale Transaction occurs, holders of Intercompany Interests shall not receive Cash on
account of such Intercompany Interests.

                (c)   Voting: Class 8 is Unimpaired, and holders of Intercompany Interests are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.


                                                         22
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                 Pg 166 of 577


Therefore, holders of Intercompany Interests are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Intercompany Interests.

          4.9.      Parent Equity Interests (Class 9).

                    (a)       Classification: Class 9 consists of Parent Equity Interests.

                (b)    Treatment: Except to the extent that a holder of Parent Equity Interests agrees to
less favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and in
exchange for Parent Equity Interests, each such holder thereof shall receive:

                             (i)       If the Sale Transaction occurs, (A) on the Effective Date, all Parent
                    Equity Interests shall be cancelled and one share of Ditech common stock (the “Single
                    Share”) shall be issued to the Plan Administrator to hold in trust as custodian for the
                    benefit of the former holders of Ditech common stock and preferred stock consistent with
                    their former relative priority and economic entitlements. The Single Share shall be
                    recorded on the books and records maintained by the Plan Administrator. To the extent
                    not previously filed, on or promptly after the Effective Date, a Form 15 for the purpose of
                    terminating the registration of Ditech’s common stock and suspending Ditech’s reporting
                    obligations, as applicable, shall be filed with the Securities and Exchange Commission to
                    the extent permitted by applicable law; (B) each former holder of a Parent Equity Interest
                    (through their interest in the Single Share, as applicable) shall neither receive nor retain
                    any property of the Estate or direct interest in property of the Estate on account of such
                    Parent Equity Interests; provided, that in the event that all Allowed Claims have been
                    satisfied in full in accordance with the Bankruptcy Code and the Plan, each former holder
                    of a Parent Equity Interest may receive its share of any remaining assets of Ditech
                    consistent with such holder’s rights of payment existing immediately prior to the
                    Commencement Date. Unless otherwise determined by the Plan Administrator, on the
                    date that Ditech’s Chapter 11 Case is closed in accordance with Section 5.16 of the Plan,
                    the Single Share issued on the Effective Date shall be deemed cancelled and of no further
                    force and effect provided that such cancellation does not adversely impact the Debtors’
                    Estates; (C) the continuing rights of former holders of Parent Equity Interests (including
                    through their interest in Single Share or otherwise) shall be nontransferable except (i) by
                    operation of law or (ii) for administrative transfers where the ultimate beneficiary has not
                    changed, subject to the Plan Administrator’s consent.

                            (ii)     If the Reorganization Transaction occurs, on the Effective Date, all
                    Parent Equity Interests shall be deemed cancelled without further action by or order of
                    the Bankruptcy Court, and shall be of no further force and effect, whether surrendered for
                    cancellation or otherwise.

                (c)     Voting: Class 9 is Impaired, and holders of Parent Equity Interests are
conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, holders of Parent Equity Interests are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Parent Equity Interests.

          4.10.     Subordinated Securities Claims (Class 10).

                    (a)       Classification: Class 10 consists of Subordinated Securities Claims.




                                                          23
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                Pg 167 of 577


                (b)     Treatment: Holders of Subordinated Securities Claims shall not receive or retain
any property under the Plan on account of such Subordinated Securities Claims. On the Effective Date,
all Subordinated Securities Claims shall be deemed cancelled without further action by or order of the
Bankruptcy Court, and shall be of no further force and effect, whether surrendered for cancellation or
otherwise.

                (c)     Voting: Class 10 is Impaired, and the holders of Subordinated Securities Claims
are conclusively deemed to have rejected the Plan. Therefore, holders of Subordinated Securities Claims
are not entitled to vote to accept or reject the Plan, and the votes of such holders of Subordinated
Securities Claims will not be solicited.

                              ARTICLE V       MEANS FOR IMPLEMENTATION.

          5.1.      No Substantive Consolidation.

                          The Plan is being proposed as a joint plan of reorganization of the Debtors for
administrative purposes only and constitutes a separate chapter 11 plan of reorganization for each Debtor.
The Plan is not premised upon the substantive consolidation of the Debtors with respect to the Classes of
Claims or Interests set forth in the Plan.

          5.2.      Compromise and Settlement of Claims, Interests, and Controversies.

                 (a)      Pursuant to section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule
9019 and in consideration for the distributions and other benefits provided pursuant to the Plan, the
provisions of the Plan and the Global Settlement shall constitute a good faith compromise of Claims,
Interests, and controversies relating to the contractual, legal, and subordination rights that a creditor or an
Interest holder may have with respect to any Claim or Interest or any distribution to be made on account
of an Allowed Claim or Interest. The entry of the Confirmation Order shall constitute the Bankruptcy
Court’s approval of the compromise or settlement of all such Claims, Interests, and controversies, as well
as a finding by the Bankruptcy Court that such compromise or settlement is in the best interests of the
Debtors, their Estates, and holders of such Claims and Interests, and is fair, equitable, and reasonable.

               (b)     The treatment provided for hereunder to Allowed Second Lien Notes Claims and
Allowed General Unsecured Claims incorporates and reflects a proposed compromise and settlement by
and among the Debtors, the Creditors’ Committee, and the Consenting Term Lenders (the “Global
Settlement”). The following constitutes the provisions and conditions of the Global Settlement:

                             (i)       On the Effective Date, and solely for purposes of distributions from the
                    GUC Recovery Trust: (i) all GUC Recovery Trust Assets (and all proceeds thereof) and
                    all liabilities of each of the Debtors shall be deemed merged or treated as though they
                    were merged into and with the assets and liabilities of each other; (ii) all guaranties of the
                    Debtors of the obligations of any other Debtor shall be deemed eliminated and
                    extinguished so that any General Unsecured Claim against any Debtor and any guarantee
                    thereof executed by any Debtor and any joint or several liability of any of the Debtors
                    shall be deemed to be one obligation of the consolidated Debtors; (iii) each and every
                    General Unsecured Claim filed or to be filed in any of the Chapter 11 Cases shall be
                    treated filed against the consolidated Debtors and shall be treated as one General
                    Unsecured Claim against and obligation of the consolidated Debtors; and (iv) for
                    purposes of determining the availability of the right of set off under section 553 of the
                    Bankruptcy Code, the Debtors shall be treated as one entity so that, subject to the other
                    provisions of section 553 of the Bankruptcy Code, debts due to any of the Debtors may


                                                         24
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                               Pg 168 of 577


                    be set off against the debts of any of the other Debtors. Such substantive consolidation
                    shall not (other than for purposes relating to the Plan) affect the legal and corporate
                    structures of the Reorganized Debtors. Moreover, such substantive consolidation shall not
                    affect any subordination provisions set forth in any agreement relating to any General
                    Unsecured Claim or the ability of the GUC Trustee to seek to have any General
                    Unsecured Claim subordinated in accordance with any contractual rights or equitable
                    principles.

                           (ii)    On the Effective Date, the GUC Recovery Trust shall be established in
                    accordance with Section 5.19 of the Plan and shall be governed and administered in
                    accordance with the GUC Recovery Trust Agreement.

                             (iii)   On the Effective Date, the Debtors and the Estates shall transfer to (i) the
                    GUC Recovery Trust the GUC Recovery Trust Assets and (ii) the Prepetition Second
                    Lien Notes Trustee, the Second Lien Recovery Cash Pool and the portion of the
                    Contributed Sale Proceeds payable on account of the Second Lien Notes Claims, in each
                    case, free and clear of all Liens, charges, Claims, encumbrances, and interests for the
                    benefit of the holders of Allowed General Unsecured Claims and the Second Lien
                    Noteholders. In accordance with Section 1141 of the Bankruptcy Code, all of the GUC
                    Recovery Trust Assets, as well as the rights and powers of the Debtors’ Estates
                    applicable to the GUC Recovery Trust Assets, shall vest in the GUC Recovery Trust, for
                    the benefit of the holders of Allowed General Unsecured Claims.

                             (iv)   The GUC Recovery Trust shall determine whether to enforce, settle,
                    release, or compromise the GUC Recovery Trust Causes of Action (or decline to do any
                    of the foregoing). The Reorganized Debtors and the Plan Administrator, as applicable,
                    shall not be subject to any claims or counterclaims with respect to the GUC Recovery
                    Trust Causes of Action, or otherwise.

                             (v)     On the Effective Date, the Debtors and the Estates shall transfer to the
                    Prepetition Second Lien Notes Trustee and MBS Trustee, as applicable, the applicable
                    Remaining IT Fees, without any further notice to or action, order, or approval of the
                    Bankruptcy Court. Nothing in this Section 5.2 shall in any way affect or diminish the
                    rights of the Prepetition Second Lien Notes Trustee to exercise any charging lien against
                    distributions to holders of Second Lien Notes Claims with respect to any unpaid fees or
                    expenses.

                             (vi)    On the Effective Date, the Contributed Sale Proceeds shall be transferred
                    to the GUC Recovery Trust and the Prepetition Second Lien Notes Trustee to be
                    distributed in accordance with the Plan.

                             (vii)   The holders of Allowed Term Loan Claims shall be entitled to receive
                    fifty percent (50%) of the net proceeds from the GUC Recovery Trust Causes of Action
                    in accordance with the GUC Recovery Trust Agreement and shall be deemed to have
                    otherwise waived any Term Loan Deficiency Claim solely for purposes of distribution
                    pursuant to and in accordance with Section 4.5(b).

                            (viii) The Creditors’ Committee’s previous objections to the Creditors’
                    Committee Budget are resolved based on the definition of Creditors’ Committee Budget
                    under the Plan.



                                                        25
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                Pg 169 of 577


                             (ix)    On the Effective Date, all Claims or Causes of Action against (a) the
                    Debtors’ landlords under leases of nonresidential real property and (b) third party vendors
                    providing services or goods to the Debtors in the ordinary course of business arising
                    under chapter 5 of the Bankruptcy Code, including any derivative claims, asserted or
                    assertable on behalf of the Debtors or the Estates, whether liquidated or unliquidated,
                    fixed or contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
                    existing or hereinafter arising, in law, equity, or otherwise, that the Debtors or the Estates
                    would have been legally entitled to assert in their own right (whether individually or
                    collectively) or on behalf of the holder of any Claim or Interest or other Person shall be
                    deemed conclusively, absolutely, unconditionally, irrevocably and forever, released.

                            (x)     On the Effective Date, the Creditors’ Committee’s objection to the
                    Disclosure Statement Motion shall be deemed resolved and withdrawn with prejudice.
                    The Creditors’ Committee shall not prosecute such objection or any other objection to the
                    Disclosure Statement, Plan, or any Sale Transaction (provided that the terms of the
                    Bidding Procedures are complied with).

                             (xi)    On the Effective Date, (a) the Challenge Period (as defined in the DIP
                    Order) shall be deemed expired with respect to the Creditors’ Committee; (b) the
                    stipulations set forth in Sections H, I, and J of the DIP Order shall be final; and (c) the
                    releases in paragraph 48(c) of the DIP Order shall be final.

                            (xii)  As a condition precedent to consummation of the Global Settlement, the
                    Creditors’ Committee shall not object to or take any other action that is inconsistent with
                    or that would reasonably be expected to prevent, interfere with, delay, or impede the
                    confirmation and consummation of the Plan or approval of the Global Settlement.

          5.3.      Marketing Process.

                 Following the Commencement Date, the Debtors shall oversee and manage the sale
process relating to any potential Sale Transaction and, if applicable, an Asset Sale Transaction, in good-
faith consultation with the Requisite Term Lenders the DIP Agent, the Creditors’ Committee, Freddie
Mac, Fannie Mae, and Ginnie Mae. The Requisite Term Lenders, the DIP Agent, the Creditors’
Committee, Freddie Mac, Fannie Mae, and Ginnie Mae and their respective advisors shall have the right
to review all information, diligence, and materials provided by the Debtors to any bidder or prospective
bidder, subject to confidentiality, with respect to the sale and to consult with the Debtors with respect to
any potential Sale Transaction or Asset Sale Transaction. The Debtors, the Requisite Term Lenders, the
DIP Agent, the Creditors’ Committee, Freddie Mac, Fannie Mae, and Ginnie Mae shall consult in good
faith regarding the sale process, including any diligence and other information requested by the Requisite
Term Lenders. The Debtors shall solicit bids on any and all bases, including soliciting bids that do not
satisfy the Term Loan Claims in full.

          5.4.      Election Notice.

                  Unless extended by the Debtors, within five (5) business days following the earlier of
(a) the conclusion of the Debtors’ marketing and sale process and (b) ninety-five (95) calendar days after
the Commencement Date (the earliest such date, the “Election Date”), holders of at least 662/3% in
aggregate principal amount outstanding under the Prepetition Credit Agreement (the “Electing Term
Lenders”) shall deliver a notice (the “Election Notice”) to the Debtors stating that the Electing Term
Lenders wish to consummate a transaction (the “Elected Transaction”), being a: (i) Reorganization
Transaction or (ii) Sale Transaction, and, if applicable, (iii) in connection and together with an election of


                                                         26
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                Pg 170 of 577


(i) or (ii), any Asset Sale Transaction(s); provided, that inclusion of any such Asset Sale Transaction(s) is
not incompatible with the successful consummation of the Elected Transaction in (i) or (ii).

          5.5.      Sources of Consideration for Plan Distributions.

                (a)     Sale Transaction. The Debtors shall fund distributions and satisfy applicable
Allowed Claims and Allowed Interests under the Plan with respect to the Sale Transaction using Cash on
hand, the Sale Transaction Proceeds, and, if applicable, the Asset Sale Proceeds, in each case, as a carve
out from the Term Lenders’ collateral (or the proceeds or value thereof).

                (b)    Reorganization Transaction. The Debtors shall fund distributions and satisfy
applicable Allowed Claims and Allowed Interests under the Plan with respect to the Reorganization
Transaction with Cash on hand, the Amended and Restated Credit Facility, Exit Working Capital Facility,
the Exit Warehouse Facilities, New Common Stock, and, if applicable, the Asset Sale Proceeds.

          5.6.      Sale Transaction.

                    (a)       Closing of Sale Transaction (If Any).

                            (i)      On the Effective Date, the Debtors shall be authorized to consummate
                    the Sale Transaction contemplated by the Successful Bid and, among other things, the
                    Debtors’ assets (including executory contracts and unexpired leases assumed and
                    assigned to the Successful Bidder pursuant to Article VIII hereof) shall, pursuant to
                    Section 1141 of the Bankruptcy Code, be transferred to and vest in the applicable
                    Successful Bidder free and clear of all Liens, Claims, charges, or other encumbrances
                    pursuant to the terms of the applicable purchase agreement and Confirmation Order.

                    (b)       Wind Down and Dissolution of the Debtors.

                             (i)     The Plan Administrator shall have the authority and right on behalf of
                    each of the Debtors, without the need for Bankruptcy Court approval (unless otherwise
                    indicated), to carry out and implement all provisions of the Plan, including, without
                    limitation, to: (a) except to the extent Claims have been previously Allowed, control and
                    effectuate the Claims reconciliation process, including to object to, seek to subordinate,
                    compromise or settle any and all Claims against the Debtors, other than with respect to
                    General Unsecured Claims; (b) make distributions to holders of Allowed Claims in
                    accordance with the Plan, other than with respect to holders of Allowed General
                    Unsecured Claims; (c) prosecute all Causes of Action on behalf of the Debtors, elect not
                    to pursue any Causes of Action, and determine whether and when to compromise, settle,
                    abandon, dismiss, or otherwise dispose of any such Causes of Action, as the Plan
                    Administrator may determine is in the best interests of the Debtors, other than with
                    respect to the GUC Recovery Trust Causes of Action; (d) retain professionals to assist in
                    performing its duties under the Plan; (e) maintain the books, records, and accounts of the
                    Debtors; (f) complete and file, as necessary, all final or otherwise required federal, state,
                    and local tax returns for the Debtors; and (g) perform other duties and functions that are
                    consistent with the implementation of the Plan.

                            (ii)    After the Effective Date, pursuant to the Plan, the Plan Administrator
                    shall wind down, sell, liquidate, and may operate, use, acquire, or dispose of property and
                    compromise or settle any Claims, Interests, or Causes of Action remaining with the
                    Debtors’ after consummation of the Sale Transaction contemplated by the Successful Bid


                                                        27
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 171 of 577


                    without approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy
                    Code or Bankruptcy Rules, other than with respect to General Unsecured Claims and
                    GUC Recovery Trust Causes of Action.

                            (iii)   Each of the Debtors shall indemnify and hold harmless the Plan
                    Administrator solely in its capacity as such for any losses incurred in such capacity,
                    except to the extent such losses were the result of the Plan Administrator’s gross
                    negligence, willful misconduct, or criminal conduct.

                             (iv)   Subject to Section 6.3(b) of the Plan, the Debtors shall make an initial
                    distribution on the Effective Date and thereafter, the Plan Administrator shall, in an
                    expeditious but orderly manner, make timely distributions pursuant to the Plan and the
                    Confirmation Order.

                             (v)     The Plan Administrator shall be authorized to file on behalf of the
                    Debtors and any non-Debtor subsidiaries, certificates of dissolution and any and all other
                    corporate and company documents necessary to effectuate the Wind Down without
                    further action under applicable law, regulation, order, or rule, including any action by the
                    stockholders, members, the board of directors, or board of directors or similar governing
                    body of the Debtors.

                           (vi)    The Plan Administrator shall effectuate the Wind Down with the
                    amounts reserved in the Wind Down Budget.

          5.7.      Reorganization Transaction.

               (a)    If the Debtors pursue the Reorganization Transaction, the Debtors shall
implement the Reorganization Transaction as set forth herein.

                    (b)       Amended and Restated Credit Facility.

                             (i)    On the Effective Date, the Amended and Restated Credit Facility
                    Agreement shall be executed and delivered, and the Reorganized Debtors shall be
                    authorized to execute, deliver and enter into, the Amended and Restated Credit Facility
                    Agreement and the other Amended and Restated Credit Facility Documents, without the
                    need for any further corporate action and without further action by the holders of Claims
                    or Interests.

                             (ii)   Except as otherwise modified by the Amended and Restated Credit
                    Facility Agreement, all Liens, mortgages and security interests securing the obligations
                    arising under the Amended and Restated Credit Facility Agreement and the other
                    Amended and Restated Credit Facility Documents that were collateral securing the Term
                    Loan Claims as of the Commencement Date are unaltered by the Plan, and all such liens,
                    mortgages and security interests are created and perfected with respect to the Amended
                    and Restated Credit Facility Documents to the same extent, in the same manner and on
                    the same terms and priorities as they were with respect to the Term Loan Claims, except
                    as the foregoing may be modified pursuant to the Amended and Restated Credit Facility
                    Documents. All Liens and security interests granted and continuing pursuant to the
                    Amended and Restated Credit Facility Documents shall be (i) valid, binding, perfected,
                    and enforceable Liens and security interests in the personal and real property described in
                    and subject to such document, with the priorities established in respect thereof under


                                                        28
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 172 of 577


                    applicable non-bankruptcy law; (ii) granted in good faith and deemed not to constitute a
                    fraudulent conveyance or fraudulent transfer; and (iii) not otherwise subject to avoidance,
                    recharacterization, or subordination (whether equitable, contractual or otherwise) under
                    any applicable law. The Debtors, the Reorganized Debtors, and the Entities granted such
                    Liens and security interests are authorized to make, and to the extent contemplated by the
                    Amended and Restated Credit Facility Documents, the Debtors, the Reorganized Debtors,
                    and their respective Affiliates will make, all filings and recordings, and to obtain all
                    governmental approvals and consents necessary (but otherwise consistent with the
                    consents and approvals obtained in connection with the Prepetition Credit Agreement) to
                    establish, attach and perfect such Liens and security interests under any applicable law,
                    and will thereafter cooperate to make all other filings and recordings that otherwise
                    would be necessary under applicable law to give notice of such Liens and security
                    interest to third parties. For purposes of all mortgages and deposit account control
                    agreements that secured the obligations arising under the Prepetition Credit Agreement,
                    the Amended and Restated Credit Facility Agreement is deemed an amendment and
                    restatement of the Prepetition Credit Agreement, and such mortgages and control
                    agreements shall survive the Effective Date, shall not be cancelled, and shall continue to
                    secure the Amended and Restated Credit Facility Agreement, except as expressly set
                    forth in the Amended and Restated Credit Facility Agreement.

                             (iii)   The Reorganized Debtors shall be authorized to execute, deliver, and
                    enter into and perform under the Amended and Restated Credit Facility Documents
                    without the need for any further corporate or limited liability company action and without
                    further action by the holders of Claims or Interests.

                    (c)       Exit Warehouse Facilities.

                             On the Effective Date, the Reorganized Debtors shall be authorized to execute
                    and perform under the Exit Warehouse Facilities Documents without the need for any
                    further corporate action and without further action by the holders of Claims or Interests.

                    (d)       Authorization and Issuance of New Plan Securities.

                             (i)     On the Effective Date, the Debtors or the Reorganized Debtors, as
                    applicable, are authorized to issue or cause to be issued and shall issue the New Common
                    Stock in accordance with the terms of the Plan and the Amended Organizational
                    Documents without the need for any further corporate or stockholder action. All of the
                    New Common Stock issuable under the Plan, when so issued, shall be duly authorized,
                    validly issued, fully paid, and non-assessable.

                             (ii)    The distribution of the New Common Stock pursuant to the Plan may be
                    made by means of book-entry registration on the books of a transfer agent for shares of
                    New Common Stock or by means of book-entry exchange through the facilities of a
                    transfer agent reasonably satisfactory to the Debtors, in accordance with the customary
                    practices of such agent, as and to the extent practicable.

                    (e)       Continued Corporate Existence.

                            (i)      The Debtors shall continue to exist after the Effective Date as
                    Reorganized Debtors as a private company in accordance with the applicable laws of the
                    respective jurisdictions in which they are incorporated or organized and pursuant to the


                                                       29
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 173 of 577


                    Amended Organizational Documents unless otherwise determined in accordance with
                    Section 5.10 of the Plan.

                            (ii)    On or after the Effective Date, the Reorganized Debtors may take such
                    action that may be necessary or appropriate as permitted by applicable law and the
                    Reorganized Debtors’ Amended Organizational Documents, as the Reorganized Debtors
                    may determine is reasonable and appropriate to effect any transaction described in,
                    approved by, or necessary or appropriate to effectuate the Plan.

                    (f)       Officers and Board of Directors.

                             (i)     Upon the Effective Date, the New Board shall consist of five (5)
                    directors. Four (4) directors shall be selected by the Requisite Term Lenders and one (1)
                    director shall be the chief executive officer (“CEO”) of Reorganized Ditech, who shall be
                    Thomas F. Marano. The identities of the directors and officers of the Reorganized
                    Debtors, to the extent known, shall be disclosed prior to the Confirmation Hearing in
                    accordance with section 1129(a)(5) of the Bankruptcy Code.

                             (ii)    Except to the extent that a member of the board of directors or managers,
                    as applicable, of a Debtor continues to serve as a director or manager of such Debtor on
                    and after the Effective Date, the members of the board of directors or managers of each
                    Debtor prior to the Effective Date, in their capacities as such, shall have no continuing
                    obligations to the Reorganized Debtors on or after the Effective Date and each such
                    director or manager will be deemed to have resigned or shall otherwise cease to be a
                    director or manager of the applicable Debtor on the Effective Date.

                    (g)       Reorganized Debtors’ Authority.

                             (i)     The Reorganized Debtors shall have the authority and right on behalf of
                    each of the Debtors, without the need for Bankruptcy Court approval (unless otherwise
                    indicated), to carry out and implement all provisions of the Plan, including, without
                    limitation, to: (a) except to the extent Claims have been previously Allowed, control and
                    effectuate the Claims reconciliation process, including to object to, seek to subordinate,
                    compromise or settle any and all Claims against the Debtors; (b) make distributions to
                    holders of Allowed Claims in accordance with the Plan; (c) prosecute all Causes of
                    Action on behalf of the Debtors, elect not to pursue any Causes of Action, and determine
                    whether and when to compromise, settle, abandon, dismiss, or otherwise dispose of any
                    such Causes of Action, as the Plan Administrator may determine is in the best interests of
                    the Debtors; (d) retain professionals to assist in performing its duties under the Plan;
                    (e) maintain the books, records, and accounts of the Debtors; (f) complete and file, as
                    necessary, all final or otherwise required federal, state, and local tax returns for the
                    Debtors; and (g) perform other duties and functions that are consistent with the
                    implementation of the Plan.

                             (ii)     After the Effective Date, the Reorganized Debtors may operate the
                    Debtors’ business and may use, acquire, or dispose of property and compromise or settle
                    any Claims, Interests, or Causes of Action without approval by the Bankruptcy Court and
                    free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.




                                                        30
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                                Pg 174 of 577


          5.8.      Fannie Mae; Freddie Mac; Ginnie Mae.

                  (a)     Fannie Mae. Notwithstanding anything herein or in the Confirmation Order,
Plan Supplement, Exit Warehouse Facilities Documents, Exit Working Capital Facility Documents, the
Amended and Restated Credit Facility Documents, or any other order in the Chapter 11 Cases to the
contrary, (i) the Debtors’ mortgage servicing rights and obligations relating to Fannie Mae shall not be
transferred by the Debtors to a Successful Bidder (or any other person or entity) without the express prior
written consent of Fannie Mae in its sole and absolute discretion; (ii) the assumption or assumption and
assignment of any agreements between any of the Debtors and Fannie Mae, including, without limitation,
the Fannie Mae Lender Contracts, shall be subject to the express prior written consent of Fannie Mae in
its sole and absolute discretion; (iii) any proposed severance of rights and obligations or any other
proposed modification of any agreement, including, without limitation, the Fannie Mae Lender Contracts,
between any of the Debtors and Fannie Mae shall be subject to the prior written consent of Fannie Mae in
its sole and absolute discretion; (iv) Fannie Mae’s rights, powers, prerogatives, remedies, payment or lien
priorities, and claims against the Debtors, any non-Debtor affiliate or any other person or entity under the
Fannie Mae Lender Contracts (including, without limitation, any guaranty by any Debtor of the
obligations thereunder) shall not be impaired, released, modified, or limited in any respect, except as
otherwise expressly agreed in writing by Fannie Mae; (v) no lien or security interest shall attach to,
modify, prime or otherwise affect (A) mortgage servicing rights with respect to mortgages which are now
or hereafter serviced by Ditech or RMS (or any of their affiliates) for Fannie Mae, except as otherwise
expressly authorized by Fannie Mae pursuant to the applicable Fannie Mae Acknowledgment
Agreements, (B) any other rights related to the Fannie Mae Lender Contracts, between any of the Debtors
and Fannie Mae, including the “Purchased Servicing Advance Receivables” as defined and referenced in,
and except as otherwise expressly authorized by, the Fannie Mae Acknowledgment Agreements, or (C)
any cash, accounts, securities, or other collateral (and any proceeds thereof) pledged to Fannie Mae
pursuant to any collateral pledge agreement or other security agreement between Ditech and Fannie Mae
(including the Collateral as defined in that certain Pledge and Security Agreement in favor of Fannie Mae
dated as of December 19, 2014 (as amended)); (vi) the term of Fannie Mae Acknowledgment Agreements
shall remain unchanged, and any extension of the term or changes to other provisions of the Fannie Mae
Acknowledgment Agreements must be expressly agreed to by the parties in a separate written agreement;
(vii) Fannie Mae does not, and shall not be deemed to, release any Released Party or any other person or
entity from any claims or causes of action that it may have, nor shall Fannie Mae be enjoined from
pursuing any such claims or causes of action; and (viii) in a Reorganization Transaction, the Fannie Mae
Lender Contracts shall be, upon the Effective Date, assumed by the Reorganized Debtors; and (ix) all
transactions with and transfers to Fannie Mae prior to the Effective Date are hereby reaffirmed and
ratified by the Debtors and shall not be subject to avoidance. Without limiting the generality of, and
subject to, the foregoing, in connection with the proposed assumption or assumption and assignment of
any agreement, including, without limitation, the Fannie Mae Lender Contracts, between any of the
Debtors and Fannie Mae, such agreements may be assumed or assumed and assigned only upon (i)(1) the
Reorganized Debtors agreeing to honor all obligations under the Fannie Mae Lender Contracts whether
incurred prior to or after the Effective Date; (2) in the case of an assignment in a Sale Transaction
repayment in full of the Cure Amounts; or (3) such other treatment of the Cure Amount or any other
obligations as shall be agreed to by Fannie Mae and the Debtors in good faith negotiations and
(ii) adequate assurance of future performance.

                    (b)       Freddie Mac.

                         (i)       Notwithstanding anything herein or in the Confirmation Order, Plan
                    Supplement, Exit Warehouse Facilities Documents, Exit Working Capital Facility
                    Documents, the Amended and Restated Credit Facility Documents, or any other order in
                    the Chapter 11 Cases to the contrary, (1) Freddie Mac’s rights, powers, prerogatives,


                                                     31
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                               Pg 175 of 577


                    remedies, payment or lien priorities, and claims against the Debtors or any other person
                    or entity under the Freddie Mac Agreements shall not be impaired, released, modified, or
                    limited in any respect, except as otherwise expressly agreed in writing by Freddie Mac;
                    (2) no lien or security interest shall (a) attach to, modify, include or otherwise affect
                    mortgage servicing rights with respect to mortgages which are now or hereafter serviced
                    by Ditech (or any of its affiliates) for Freddie Mac, (b) attach to, modify, include or
                    otherwise affect the “Servicing Collateral” (as defined and referenced in, and except as
                    otherwise expressly authorized by, the Freddie Mac Acknowledgment Agreement), (c)
                    attach to, modify, include or otherwise affect any cash, accounts, securities, or other
                    collateral (and any proceeds thereof) pledged to Freddie Mac pursuant to any collateral
                    pledge agreement or other security agreement between Ditech and Freddie Mac
                    (including, without limitation, the Freddie Mac Pledge Agreement), or (d) impair Freddie
                    Mac’s rights, remedies, powers, interests, payment or lien priority, or prerogatives set
                    forth in any of the foregoing; and (3) Freddie Mac does not, and shall not be deemed to,
                    release any Released Party or any other person or entity from any claims or causes of
                    action that it may have, nor shall Freddie Mac be enjoined from pursuing any such claims
                    or causes of action.

                             (ii)     Notwithstanding anything herein or in the Confirmation Order, Plan
                    Supplement, Exit Warehouse Facilities Documents, Exit Working Capital Facility
                    Documents, the Amended and Restated Credit Facility Documents, or any other order in
                    the Chapter 11 Cases to the contrary, (1) the Debtors’ mortgage servicing rights with
                    respect to mortgages which are now or hereafter serviced by Ditech (or any of its
                    affiliates) for Freddie Mac shall not be transferred by the Debtors to a Successful Bidder
                    (or any other entity) without the express prior written consent of Freddie Mac in its sole
                    and absolute discretion; (2) the Debtors and the Reorganized Debtors shall not assume or
                    assume and assign any agreement between any of the Debtors and Freddie Mac,
                    including, without limitation, the Freddie Mac Agreements, without the express prior
                    written consent of Freddie Mac in its sole and absolute discretion; (3) any proposed
                    severance of rights and obligations or any other proposed modification of any agreement,
                    including, without limitation, the Freddie Mac Agreements, between any of the Debtors
                    and Freddie Mac shall be subject to the prior written consent of Freddie Mac in its sole
                    and absolute discretion; and (4) all transactions with and transfers to Freddie Mac prior to
                    the Effective Date are hereby reaffirmed and ratified by the Debtors and shall not be
                    subject to avoidance. The Debtors and Freddie Mac shall enter into good faith
                    negotiations and use commercially reasonable efforts to resolve the claims of Freddie
                    Mac and the assumption or assumption and assignment of the Freddie Mac Agreements
                    in the Reorganization Transaction or the Sale Transaction, as applicable.

                 (c)      Ginnie Mae. Notwithstanding anything herein to the contrary, (i) the Debtors’
mortgage servicing and securitization obligations relating to Ginnie Mae shall not be transferred by the
Debtors to a Successful Bidder without the express prior written consent of Ginnie Mae in its sole and
absolute discretion; (ii) the assumption or assumption and assignment of any agreements between any of
the Debtors and Ginnie Mae, including, without limitation, the Ginnie Mae Agreements, shall be subject
to the express prior written consent of Ginnie Mae in its sole and absolute discretion; and (iii) any
proposed severance of rights and obligations or any other proposed modification of any agreement,
including, without limitation, the Ginnie Mae Agreements, between any of the Debtors and Ginnie Mae
shall be subject to the prior written consent of Ginnie Mae in its sole and absolute discretion. The
Debtors and Ginnie Mae shall enter into good faith negotiations and use commercially reasonable efforts
to resolve the claims of Ginnie Mae and the assumption or assumption and assignment of the Ginnie Mae
Agreements in the Reorganization Transaction or the Sale Transaction, as applicable.


                                                        32
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                              Pg 176 of 577


          5.9.      Employee Matters.

                (a)     Subject to Section 5.9(c) of the Plan, on the Effective Date, solely with respect to
the Reorganization Transaction, the Reorganized Debtors shall be deemed to have assumed all employee
compensation plans, Benefit Plans, employment agreements, offer letters, or award letters to which the
Debtors are a party (collectively, the “Employee Arrangements”). Notwithstanding the foregoing, if an
Employee Arrangement, other than any postpetition employee incentive program approved by the
Bankruptcy Court, provides in part for a payment, premium, or other award upon the occurrence of a
change of control, change in control, or other similar event, then such Employee Arrangement shall only
be assumed to the extent that the Reorganization Transaction, including consummation of the Plan, shall
not be treated as a change of control, change in control, or other similar event under such Employee
Arrangement.

                  (b)     Following the Effective Date, solely with respect to the Reorganization
Transaction, the applicable Reorganized Debtors shall enter into the Management Incentive Plan. All
awards issued under the Management Incentive Plan will be dilutive of all other New Common Stock
issued pursuant to the Plan. Within thirty (30) days following the Effective Date, the Management
Incentive Plan and individual grants thereunder shall be independently considered and, subject to the
exercise of its fiduciary duties and to the extent it deems appropriate, approved by the New Board.

                (c)     For the avoidance of doubt, (i) if an Employee Arrangement provides for an
award or potential award of Interests or consideration based on the value of Interests prior to the Effective
Date, such Interest shall be treated in accordance with Section 4.9 of the Plan and cancelled
notwithstanding assumption of the applicable Employee Arrangement, and (ii) the Ditech Holding
Corporation 2018 Equity Incentive Plan (as amended and restated) shall not be assumed and shall be
deemed terminated.

                 (d)     In the event of a Sale Transaction, the Sale Incentive Awards shall be paid in
Cash from the Sale Transaction Proceeds as Allowed Administrative Expense Claims. Such distributions
shall be deemed to be distributions made to holders of Allowed Term Loan Claims in accordance with
Section 4.3 of the Plan.

          5.10.     Effectuating Documents; Further Transactions.

                 (a)      On or as soon as practicable after the Effective Date, the Reorganized Debtors, or
the Plan Administrator, as applicable, shall take such actions as may be or become necessary or
appropriate to effect any transaction described in, approved by, contemplated by, or necessary to
effectuate the Plan and the Global Settlement, including (i) the execution and delivery of appropriate
agreements or other documents of merger, consolidation, restructuring, financing, conversion, disposition,
transfer, dissolution, transition services, or liquidation containing terms that are consistent with the terms
of the Plan and that satisfy the applicable requirements of applicable law and any other terms to which the
applicable Entities may determine; (ii) the execution and delivery of appropriate instruments of transfer,
assignment, assumption, or delegation of any Asset, property, right, liability, debt, or obligation on terms
consistent with the terms of the Plan and having other terms to which the applicable parties agree; (iii) the
filing of appropriate certificates or articles of incorporation, reincorporation, merger, consolidation,
conversion, or dissolution and the Amended Organizational Documents pursuant to applicable state law;
(iv) the issuance of securities, all of which shall be authorized and approved in all respects, in each case,
without further action being required under applicable law, regulation, order, or rule; and (v) all other
actions that the applicable Entities determine to be necessary or appropriate, including making filings or
recordings that may be required by applicable law or to reincorporate in another jurisdiction, subject, in
each case, to the Amended Organizational Documents.


                                                     33
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                              Pg 177 of 577


                 (b)     Each officer, manager, or member of the board of directors of the Debtors is (and
each officer, manager, or member of the board of directors of the Reorganized Debtors and the Plan
Administrator, as applicable, shall be) authorized and directed to issue, execute, deliver, file, or record
such contracts, securities, instruments, releases, indentures, and other agreements or documents and take
such actions as may be necessary or appropriate to effectuate, implement, and further evidence the terms
and conditions of the Plan and the securities issued pursuant to the Plan in the name of and on behalf of
the Reorganized Debtors or Wind Down Estates, all of which shall be authorized and approved in all
respects, in each case, without the need for any approvals, authorization, consents, or any further action
required under applicable law, regulation, order, or rule (including, without limitation, any action by the
stockholders or directors or managers of the Debtors, the Reorganized Debtors, or Wind Down Estates)
except for those expressly required pursuant to the Plan.

                (c)      In order to preserve the Reorganized Debtors’ or Wind Down Estates’ ability to
utilize certain tax attributes that exist as of the Effective Date, the charter, bylaws, and other
organizational documents may restrict certain transfers of the New Common Stock.

                (d)    The Debtors shall be authorized to implement the Reorganization Transaction,
Asset Sale Transaction, or Sale Transaction, as applicable, and the Global Settlement, including the
creation of the GUC Recovery Trust, in the manner most tax efficient to the Reorganized Debtors or
Wind Down Estates, as determined by the Debtors in their business judgment, given the totality of the
circumstances.

                (e)      All matters provided for herein involving the corporate structure of the Debtors.
Reorganized Debtors, or Wind Down Estates, to the extent applicable, or any corporate or related action
required by the Debtors, Reorganized Debtors, or Wind Down Estates in connection herewith shall be
deemed to have occurred and shall be in effect, without any requirement of further action by the
stockholders, members, or directors or managers of the Debtors or Reorganized Debtors, and with like
effect as though such action had been taken unanimously by the stockholders, members, directors,
managers, or officers, as applicable, of the Debtors, Reorganized Debtors, or Wind Down Estates.

          5.11.     Section 1145 Exemption.

                  (a)     The offer, issuance, and distribution of the New Common Stock hereunder to
holders of the Term Loan Claims under Section 4.3 of the Plan shall be exempt, pursuant to section 1145
of the Bankruptcy Code, without further act or action by any Entity, from registration under (i) the
Securities Act of 1933, as amended, and all rules and regulations promulgated thereunder and (ii) any
state or local law requiring registration for the offer, issuance, or distribution of Securities.

                  (b)     The New Common Stock shall be freely tradable by the recipients thereof,
subject to (i) the provisions of section 1145(b)(1) of the Bankruptcy Code relating to the definition of an
underwriter in section 2(a)(11) of the Securities Act of 1933; (ii) compliance with any rules and
regulations of the Securities and Exchange Commission, if any, applicable at the time of any future
transfer of such securities or instruments; (iii) any restrictions, to the extent necessary for the Debtors to
preserve their ability to utilize certain tax attributes that exist as of the Effective Date, on the
transferability and ownership of New Common Stock, (iv) applicable regulatory approval, and (v) the
Stockholders Agreement.

          5.12.     Cancellation of Existing Securities and Agreements.

                (a)      Solely with respect to the Reorganization Transaction, except for the purpose of
evidencing a right to a distribution under the Plan and except as otherwise set forth in the Plan, including


                                                     34
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                             Pg 178 of 577


with respect to executory contracts or unexpired leases that shall be assumed by the Reorganized Debtors,
and subject in all respects to the Prepetition Intercreditor Agreement, on the Effective Date, all
agreements, instruments, and other documents evidencing or issued pursuant to the Prepetition Credit
Agreement, the Prepetition Second Lien Notes Indenture, or any indebtedness or other obligations
thereunder, and any Interest, and any rights of any holder in respect thereof, shall be deemed cancelled,
discharged, and of no force or effect, and the obligations of the Debtors thereunder shall be deemed fully
satisfied, released, and discharged.

                  (b)      Notwithstanding such cancellation and discharge, the Prepetition Credit
Agreement and the Prepetition Second Lien Notes Indenture shall continue in effect to the extent
necessary (i) to allow the holders of such Claims to receive distributions under the Plan; (ii) to allow the
Debtors, the Reorganized Debtors, the Prepetition Administrative Agent, and the Prepetition Second Lien
Notes Trustee to make post-Effective Date distributions or take such other action pursuant to the Plan on
account of such Claims and to otherwise exercise their rights and discharge their obligations relating to
the interests of the holders of such Claims; (iii) to allow holders of Claims to retain their respective rights
and obligations vis-à-vis other holders of Claims pursuant to any applicable loan documents; (iv) to allow
the Prepetition Administrative Agent and the Prepetition Second Lien Notes Trustee to enforce their
rights, claims, and interests vis-à-vis any party other than the Debtors, including any rights with respect to
priority of payment and/or to exercise charging liens; (v) to preserve any rights of the Prepetition
Administrative Agent and the Prepetition Second Lien Notes Trustee to payment of fees, expenses, and
indemnification obligations as against any money or property distributable to lenders under the
Prepetition Credit Agreement and holders under the Prepetition Second Lien Notes Indenture, as
applicable, including any rights to priority of payment and/or to exercise charging liens; (vi) to allow the
Prepetition Administrative Agent and the Prepetition Second Lien Notes Trustee to enforce any
obligations owed to it under the Plan; (vii) to allow the Prepetition Administrative Agent and the
Prepetition Second Lien Notes Trustee to exercise rights and obligations relating to the interests of
lenders under the Prepetition Credit Agreement and holders under the Prepetition Second Lien Notes
Indenture, as applicable; (viii) to permit the Prepetition Administrative Agent and the Prepetition Second
Lien Notes Trustee to perform any function necessary to effectuate the foregoing; (ix) to allow the
Prepetition Administrative Agent and the Prepetition Second Lien Notes Trustee to appear in the Chapter
11 Cases or in any proceeding in the Bankruptcy Court or any other court relating to the Prepetition
Credit Agreement or the Prepetition Second Lien Notes Indenture; and (x) to permit the continuation of
the collateral, security, and related agreements under the Prepetition Credit Agreement with respect to the
Amended and Restated Credit Facility Agreement as provided under the Plan; provided, that nothing in
this Section 5.12 shall affect the discharge of Claims pursuant to the Bankruptcy Code, the Confirmation
Order, or the Plan or result in any liability or expense to the Reorganized Debtors. In a Reorganization
Transaction, notwithstanding anything to the contrary herein, the indemnity obligations of the Debtors
under the Prepetition Credit Agreement shall survive the termination thereof and shall not be discharged
or released pursuant to the Plan or the Confirmation Order. Notwithstanding anything to the contrary
herein, the indemnity obligations of the Debtors under the Prepetition Credit Agreement and the
Prepetition Second Lien Notes Indenture shall survive the termination thereof and shall not be discharged
or released pursuant to the Plan or the Confirmation Order.

                 (c)    Except for the foregoing, subsequent to the performance by the Prepetition
Administrative Agent of its obligations pursuant to the Plan, the Prepetition Administrative Agent and its
agents shall be relieved of all further duties and responsibilities related to the Prepetition Credit
Agreement, except with respect to any duties and responsibilities of the Prepetition Administrative Agent
that, pursuant to the Amended and Restated Credit Facility Agreement, survive the termination of the
Prepetition Credit Agreement.




                                                      35
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                              Pg 179 of 577


                 (d)    Except for the foregoing, subsequent to the performance by the Prepetition
Second Lien Notes Trustee of its obligations pursuant to the Plan, the Prepetition Second Lien Notes
Trustee and its agents shall be relieved of all further duties and responsibilities related to the Prepetition
Second Lien Notes Indenture. Nothing in this Section 5.12 shall in any way affect or diminish the rights
of the Prepetition Second Lien Notes Trustee to exercise any charging lien against distributions to holders
of Second Lien Notes Claims with respect to any unpaid fees.

              (e)     Notwithstanding anything to the contrary herein, all rights under the Prepetition
Second Lien Notes Indenture shall remain subject to the Prepetition Intercreditor Agreement.

                 (f)      Notwithstanding the foregoing, any provision in any document, instrument, lease,
or other agreement that causes or effectuates, or purports to cause or effectuate, a default, termination,
waiver, or other forfeiture of, or by, the Debtors as a result of the cancellations, terminations, satisfaction,
releases, or discharges provided for in the Plan shall be deemed null and void and shall be of no force and
effect. Nothing contained herein shall be deemed to cancel, terminate, release, or discharge the obligation
of the Debtors or any of their counterparties under any executory contract or lease to the extent such
executory contract or lease has been assumed by the Debtors pursuant to a Final Order of the Bankruptcy
Court or hereunder.

          5.13.     Cancellation of Liens.

                 Except as otherwise specifically provided herein, upon the payment in full in Cash of an
Other Secured Claim, any Lien securing an Other Secured Claim that is paid in full, in Cash, shall be
deemed released, and the holder of such Other Secured Claim shall be authorized and directed to release
any collateral or other property of the Debtors (including any Cash collateral) held by such holder and to
take such actions as may be requested by the Reorganized Debtors, to evidence the release of such Lien,
including the execution, delivery and filing or recording of such releases as may be requested by the
Reorganized Debtors.

          5.14.     Subordination Agreements.

                Pursuant to section 510(a) of the Bankruptcy Code, all subordination agreements,
including but not limited to, the Prepetition Intercreditor Agreement and the Prepetition Second Lien
Notes Indenture, governing Claims or Interests shall be enforced in accordance with such agreements’
terms; provided, that the subordination provisions in such agreements shall not apply to distributions to
holders of Allowed Second Lien Notes Claims pursuant to Section 4.4(b) of the Plan.

          5.15.     Nonconsensual Confirmation.

                The Debtors intend to undertake to have the Bankruptcy Court confirm the Plan under
section 1129(b) of the Bankruptcy Code as to any Classes that reject or are deemed to reject the Plan.

          5.16.     Closing of Chapter 11 Cases.

               After an Estate has been fully administered, the Reorganized Debtors or Plan
Administrator shall seek authority from the Bankruptcy Court to close the applicable Chapter 11 Case(s)
in accordance with the Bankruptcy Code and Bankruptcy Rules.




                                                      36
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                                 Pg 180 of 577


          5.17.     Notice of Effective Date.

                As soon as practicable, but not later than three (3) Business Days following the Effective
Date, the Debtors shall file a notice of the occurrence of the Effective Date with the Bankruptcy Court.

          5.18.     Separability.

                 Notwithstanding the combination of the separate plans of reorganization for the Debtors
set forth in the Plan for purposes of economy and efficiency, the Plan constitutes a separate chapter 11
plan for each Debtor. Accordingly, if the Bankruptcy Court does not confirm the Plan with respect to one
or more Debtors, it may still, subject to the consent of the applicable Debtors, confirm the Plan with
respect to any other Debtor that satisfies the confirmation requirements of section 1129 of the Bankruptcy
Code.

          5.19.     GUC Recovery Trust.

                 (a)      Creation and Governance of the GUC Recovery Trust. On the Effective Date,
the Debtors shall transfer the GUC Recovery Trust Assets to the GUC Recovery Trust and the Debtors
and the GUC Trustee shall execute the GUC Recovery Trust Agreement and shall take all steps necessary
to establish the GUC Recovery Trust in accordance with the Plan and the beneficial interests therein. In
the event of any conflict between the terms of the Plan and the terms of the GUC Recovery Trust
Agreement, the terms of the Plan shall govern. Additionally, on the Effective Date, the Debtors shall
transfer and shall be deemed to transfer to the GUC Recovery Trust all of their rights, title and interest in
and to all of the GUC Recovery Trust Assets, and in accordance with section 1141 of the Bankruptcy
Code, the GUC Recovery Trust Assets shall automatically vest in the GUC Recovery Trust free and clear
of all Claims and Liens, and such transfer shall be exempt from any stamp, real estate transfer, mortgage
reporting, sales, use or other similar tax. The GUC Trustee shall be the exclusive administrator of the
assets of the GUC Recovery Trust for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as
well as the representatives of the Estate of each of the Debtors appointed pursuant to section
1123(b)(3)(B) of the Bankruptcy Code, solely for purposes of carrying out the GUC Trustee’s duties
under the GUC Recovery Trust Agreement. The GUC Recovery Trust shall be governed by the GUC
Recovery Trust Agreement and administered by the GUC Trustee. The powers, rights, and
responsibilities of the GUC Trustee shall be specified in the GUC Recovery Trust Agreement and shall
include the authority and responsibility to, among other things, take the actions set forth in this Section
5.19. The GUC Trustee shall hold and distribute the GUC Recovery Trust Assets in accordance with the
provisions of the Plan and the GUC Recovery Trust Agreement. Other rights and duties of the GUC
Trustee shall be as set forth in the GUC Recovery Trust Agreement. After the Effective Date, the Debtors
and the Reorganized Debtors shall have no interest in the GUC Recovery Trust Assets except as set forth
in the GUC Recovery Trust Agreement.

                   (b)     GUC Trustee and GUC Recovery Trust Agreement. The GUC Recovery Trust
Agreement generally will provide for, among other things: (i) the transfer of the GUC Recovery Trust
Assets to the GUC Recovery Trust; (ii) the payment of certain reasonable expenses of the GUC Recovery
Trust; (iii) litigation of any GUC Recovery Trust Causes of Action, which may include the prosecution,
settlement, abandonment or dismissal of any such Causes of Action; and (iv) make distributions to
holders of Allowed General Unsecured Claims as provided herein and in the GUC Recovery Trust
Agreement. The GUC Recovery Trust Agreement may include reasonable and customary provisions that
allow for indemnification by the GUC Recovery Trust. Any such indemnification shall be the sole
responsibility of the GUC Recovery Trust and payable solely from the GUC Recovery Trust Assets. The
GUC Trustee shall be responsible for all decisions and duties with respect to the GUC Recovery Trust



                                                     37
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                            Pg 181 of 577


and the GUC Recovery Trust Assets, except as otherwise provided in the GUC Recovery Trust
Agreement.

                 (c)     Cooperation of Reorganized Debtors. Subject to subsection (d) of this Section
5.19, the Debtors, Reorganized Debtors, or Plan Administrator, as applicable, upon reasonable notice,
shall provide reasonable cooperation with the GUC Trustee in the administration of the GUC Recovery
Trust, including providing reasonable access to pertinent documents, including books and records, to the
extent the Debtors, Reorganized Debtors, or Plan Administrator, as applicable, have such information
and/or documents, to the GUC Trustee sufficient to enable the GUC Trustee to perform its duties
hereunder. The Reorganized Debtors shall reasonably cooperate with the GUC Trustee in the
administration of the GUC Recovery Trust, including, providing reasonable access to documents and
current officers and directors with respect to (i) the prosecution of the GUC Recovery Trust Causes of
Action, and (ii) contesting, settling, compromising, reconciling, and objecting to General Unsecured
Claims, in each case, the GUC Recovery Trust agrees to reimburse reasonable out-of-pocket expenses for
preservation of documents, copying or similar expenses. The collection, review, and preservation of
documents for any investigation or litigation by the GUC Trustee shall be at the expense of the GUC
Recovery Trust.

               (d)     Preservation of Privilege. The Debtors and the GUC Recovery Trust shall enter
into a common interest agreement whereby the Debtors will be able to share documents, information or
communications (whether written or oral) relating to the GUC Recovery Trust Assets. The GUC
Recovery Trust shall seek to preserve and protect all applicable privileges attaching to any such
documents, information, or communications. The GUC Trustee’s receipt of such documents, information
or communications shall not constitute a waiver of any privilege. All privileges shall remain in the
control of the Debtors, Reorganized Debtors, or Plan Administrator, as applicable, and the Debtors,
Reorganized Debtors, or Plan Administrator, as applicable, retain the right to waive their own privileges.

                  (e)    GUC Recovery Trust Assets. The GUC Trustee shall have the exclusive right in
respect of all GUC Recovery Trust Causes of Action to institute, file, prosecute, enforce, settle,
compromise, release, abandon, or withdraw any and all GUC Recovery Trust Causes of Action without
any further order of the Bankruptcy Court or consent of any other party, except as otherwise provided
herein or in the GUC Recovery Trust Agreement. From and after the Effective Date, the GUC Trustee, in
accordance with section 1123(b)(3) of the Bankruptcy Code, and on behalf of the GUC Recovery Trust,
shall serve as a representative of the Estates, solely for purposes of carrying out the GUC Trustee’s duties
under the GUC Recovery Trust Agreement. In connection with the investigation, prosecution and/or
compromise of the GUC Recovery Trust Causes of Action, the GUC Trustee may expend such portion of
the GUC Recovery Trust Assets as the GUC Trustee deems necessary.

                 (f)     GUC Recovery Trust Fees and Expenses. From and after the Effective Date, the
GUC Trustee, on behalf of the GUC Recovery Trust, shall, in the ordinary course of business and without
the necessity of any approval by the Bankruptcy Court, pay the reasonable professional fees and expenses
incurred by the GUC Recovery Trust and any professionals retained by the GUC Recovery Trust from the
GUC Recovery Trust Assets, except as otherwise provided in the GUC Recovery Trust Agreement. The
Reorganized Debtors or the Wind Down Estates, as applicable, shall not be responsible for any costs,
fees, or expenses of the GUC Recovery Trust.

                (g)     Tax Treatment. In furtherance of this Section 5.19 of the Plan, (i) the GUC
Recovery Trust shall be structured to qualify as a “liquidating trust” within the meaning of Treasury
Regulation section 301.7701-4(d) and in compliance with Revenue Procedure 94-45, 1994-2 C.B. 684,
and, thus, as a “grantor trust” within the meaning of sections 671 through 679 of the Tax Code to the
holders of General Unsecured Claims, consistent with the terms of the Plan; (ii) the sole purpose of the


                                                    38
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                              Pg 182 of 577


GUC Recovery Trust shall be the liquidation and distribution of the GUC Recovery Trust Assets in
accordance with Treasury Regulation section 301.7701-4(d), including the resolution of General
Unsecured Claims in accordance with this Plan, with no objective to continue or engage in the conduct of
a trade or business; (iii) all parties (including the Debtors and the Estates, holders of General Unsecured
Claims and the GUC Trustee) shall report consistently with such treatment; (iv) all parties shall report
consistently with the valuation of the GUC Recovery Trust Assets transferred to the GUC Recovery Trust
as determined by the GUC Trustee (or its designee); (v) the GUC Trustee shall be responsible for filing
returns for the GUC Recovery Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a);
and (vi) the GUC Trustee shall annually send to each holder of an interest in the GUC Recovery Trust a
separate statement regarding the receipts and expenditures of the trust as relevant for U.S. federal income
tax purposes. Subject to definitive guidance from the Internal Revenue Service or a court of competent
jurisdiction to the contrary (including the receipt by the GUC Trustee of a private letter ruling if the GUC
Trustee so requests one, or the receipt of an adverse determination by the Internal Revenue Service upon
audit if not contested by the GUC Trustee), the GUC Trustee may timely elect to (i) treat the any portion
of the GUC Recovery Trust allocable to Disputed Claims as a “disputed ownership fund” governed by
Treasury Regulation section 1.468B-9 (and make any appropriate elections) and (ii) to the extent
permitted by applicable law, report consistently with the foregoing for state and local income tax
purposes. If a “disputed ownership fund” election is made, all parties (including the Debtors and the
Estates, holders of General Unsecured Claims and GUC Trustee) shall report for United States federal,
state, and local income tax purposes consistently with the foregoing.

                (h)     Non-Transferability of Interests in GUC Recovery Trust. Any and all interests in
the GUC Recovery Trust shall be non-transferable other than if transferred by will, intestate succession,
or otherwise by operation of law.

                 (i)     Dissolution of the GUC Litigation Trust. The GUC Trustee and the GUC
Recovery Trust shall be discharged or dissolved, as the case may be, at such time as (i) the GUC Trustee
determines that the pursuit of additional GUC Recovery Trust Causes of Action is not likely to yield
sufficient additional proceeds to justify further pursuit of such claims and (ii) all distributions required to
be made by the GUC Trustee under the Plan have been made. Upon dissolution of the GUC Recovery
Trust, any remaining GUC Recovery Trust Assets shall be distributed to holders of Allowed General
Unsecured Claims in accordance with the Plan and the GUC Recovery Trust Agreement as appropriate.

                (j)     Single Satisfaction of Allowed General Unsecured Claims. Notwithstanding
anything to the contrary herein, in no event shall holders of Allowed General Unsecured Claims recover
more than the full amount of their Allowed General Unsecured Claims from the GUC Recovery Trust.

                                     ARTICLE VI DISTRIBUTIONS.

          6.1.      Distributions Generally.

              Except as otherwise provided in the Plan and in the GUC Recovery Trust Agreement, one
or more Disbursing Agents shall make all distributions under the Plan to the appropriate holders of
Allowed Claims in accordance with the terms of the Plan.

          6.2.      Distribution Record Date.

                 As of the close of business on the Distribution Record Date, the various transfer registers
for each of the Classes of Claims or Interests as maintained by the Debtors or their respective agents shall
be deemed closed for purposes of determining whether a holder of such a Claim or Interest is a record
holder entitled to distributions under the Plan, and there shall be no further changes in the record holders


                                                      39
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                               Pg 183 of 577


or the permitted designees of any such Claims or Interests. The Debtors, the Reorganized Debtors, the
Plan Administrator, or the GUC Trustee, as applicable, shall have no obligation to recognize any transfer
or designation of such Claims or Interests occurring after the close of business on the Distribution Record
Date. In addition, with respect to payment of any Cure Amounts or assumption disputes, neither the
Debtors nor the Disbursing Agent shall have any obligation to recognize or deal with any party other than
the non-Debtor party to the applicable executory contract or unexpired lease as of the close of business on
the Distribution Record Date, even if such non-Debtor party has sold, assigned, or otherwise transferred
its Claim for a Cure Amount. For the avoidance of doubt, the Distribution Record Date shall not apply to
the Second Lien Notes, the holders of which shall receive a distribution in accordance with Article IV of
the Plan and the customary procedures of DTC on or as soon as practical after the Effective Date. For the
further avoidance of doubt, all distributions made pursuant to the Plan on account of the Second Lien
Notes shall be made by the Disbursing Agent to, or at the direction of, the Prepetition Second Lien Notes
Trustee, for further distribution to holders of Second Lien Notes, in accordance with the Plan and the
Confirmation Order, subject to and in accordance with the terms of the Prepetition Second Lien Notes
Indenture, including, without limitation, subject to the application of the charging lien of the Prepetition
Second Lien Notes Trustee for payment of any unpaid fees and expenses.

          6.3.      Date of Distributions.

                (a)      Except as otherwise provided in the Plan and in the GUC Recovery Trust
Agreement, any distributions and deliveries to be made under the Plan shall be made on the Effective
Date or as otherwise determined in accordance with the Plan, including, without limitation, the treatment
provisions of Article IV of the Plan, or as soon as practicable thereafter; provided, that the Reorganized
Debtors, the Plan Administrator, or the GUC Trustee, as applicable, shall from time to time determine
subsequent distribution dates to the extent they determine them to be appropriate.

                 (b)      In a Sale Transaction, the Plan Administrator shall reserve an amount sufficient
to pay holders of Disputed Administrative Expense Claims and Disputed Priority Tax Claims the amount
such holders would be entitled to receive under the Plan if such Claims were to become Allowed Claims.
After the resolution of all Disputed Administrative Expense Claims and Disputed Priority Tax Claims, the
Plan Administrator shall treat any amounts that were reserved for Disputed Administrative Expense
Claims and Disputed Priority Tax Claims that do not become Allowed Claims as Net Cash Proceeds.

          6.4.      Disbursing Agent.

                 All distributions under this Plan shall be made by the Disbursing Agent on and after the
Effective Date as provided herein. The Disbursing Agent shall not be required to give any bond or surety
or other security for the performance of its duties. The Reorganized Debtors or Plan Administrator shall
use all commercially reasonable efforts to provide the Disbursing Agent (if other than the Reorganized
Debtors) with the amounts of Claims and the identities and addresses of holders of Claims, in each case,
as set forth in the Debtors’, Reorganized Debtors’, or Wind Down Estates’, as applicable, books and
records. The Reorganized Debtors or Plan Administrator shall cooperate in good faith with the applicable
Disbursing Agent (if other than the Reorganized Debtors) to comply with the reporting and withholding
requirements outlined in Section 6.19 of the Plan.

          6.5.      Rights and Powers of Disbursing Agent.

                (a)     From and after the Effective Date, the Disbursing Agent, solely in its capacity as
Disbursing Agent, shall be exculpated by all Entities, including, without limitation, holders of Claims
against and Interests in the Debtors and other parties in interest, from any and all Claims, Causes of
Action, and other assertions of liability arising out of the discharge of the powers and duties conferred


                                                    40
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                               Pg 184 of 577


upon such Disbursing Agent by the Plan or any order of the Bankruptcy Court entered pursuant to or in
furtherance of the Plan, or applicable law, except for actions or omissions to act arising out of the gross
negligence or willful misconduct, fraud, malpractice, criminal conduct, or ultra vires acts of such
Disbursing Agent. No holder of a Claim or Interest or other party in interest shall have or pursue any
claim or Cause of Action against the Disbursing Agent, solely in its capacity as Disbursing Agent, for
making distributions in accordance with the Plan or for implementing provisions of the Plan, except for
actions or omissions to act arising out of the gross negligence or willful misconduct, fraud, malpractice,
criminal conduct, or ultra vires acts of such Disbursing Agent.

                (b)     A Disbursing Agent shall be empowered to (i) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties hereunder; (ii) make all
distributions contemplated hereby; and (iii) exercise such other powers as may be vested in the
Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing
Agent to be necessary and proper to implement the provisions hereof.

          6.6.      Expenses of Disbursing Agent.

                 Except as otherwise ordered by the Bankruptcy Court, any reasonable and documented
fees and expenses incurred by the Disbursing Agent acting in such capacity (including reasonable
documented attorneys’ fees and expenses) on or after the Effective Date shall be paid in Cash; provided,
that the fees and expenses incurred by the GUC Trustee shall be paid solely from the GUC Recovery
Trust Assets in accordance with the GUC Recovery Trust Agreement.

          6.7.      No Postpetition Interest on Claims.

                Except as otherwise provided in the Plan, the Confirmation Order, the DIP Order, or
another order of the Bankruptcy Court or required by the Bankruptcy Code (including postpetition interest
in accordance with sections 506(b) and 726(a)(5) of the Bankruptcy Code), interest shall not accrue or be
paid on any Claims on or after the Commencement Date; provided, that if interest is payable pursuant to
the preceding sentence, interest shall accrue at the federal judgment rate pursuant to 28 U.S.C. § 1961 on
a non-compounded basis from the date the obligation underlying the Claim becomes due and is not timely
paid through the date of payment.

          6.8.      Delivery of Distributions.

                 (a)      Subject to Bankruptcy Rule 9010, all distributions to any holder or permitted
designee, as applicable, of an Allowed Claim or Interest shall be made to a Disbursing Agent, who shall
transmit such distribution to the applicable holders or permitted designees of Allowed Claims or Interests
on behalf of the Debtors. In the event that any distribution to any holder or permitted designee is returned
as undeliverable, no further distributions shall be made to such holder or such permitted designee unless
and until such Disbursing Agent is notified in writing of such holder’s or permitted designee’s, as
applicable, then-current address, at which time all currently-due, missed distributions shall be made to
such holder as soon as reasonably practicable thereafter without interest. Nothing herein shall require the
Disbursing Agent to attempt to locate holders or permitted designees, as applicable, of undeliverable
distributions and, if located, assist such holders or permitted designees, as applicable, in complying with
Section 6.19 of the Plan.

               (b)      Notwithstanding the foregoing, all distributions of Cash on account of Term
Loan Claims or Second Lien Notes Claims, if any, shall be deposited with the Prepetition Administrative
Agent and the Prepetition Second Lien Notes Trustee, as applicable, for distribution to holders of Term
Loan Claims or Second Lien Notes Claims in accordance with the terms of the Prepetition Credit


                                                      41
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                               Pg 185 of 577


Agreement and the Prepetition Second Lien Notes Indenture. All distributions other than of Cash on
account of Term Loan Claims or Second Lien Notes Claims, if any, may, with the consent of the
Prepetition Administrative Agent and the Prepetition Second Lien Notes Trustee, be made by the
Disbursing Agent directly to holders of Term Loan Claims and Second Lien Notes Claims in accordance
with the terms of the Plan, the Prepetition Credit Agreement, and the Prepetition Second Lien Notes
Indenture. To the extent the Prepetition Administrative Agent or the Prepetition Second Lien Notes
Trustee effectuates, or is requested to effectuate, any distributions hereunder, the Prepetition
Administrative Agent and the Prepetition Second Lien Notes Trustee shall be deemed a “Disbursing
Agent” for purposes of the Plan.

                 (c)     As soon as reasonably practicable after the Confirmation Order is entered, the
DIP Agent shall provide to counsel to the Debtors a list of all holders of DIP Claims as of such date and
such additional information as may be reasonably requested by counsel to the Debtors or the Disbursing
Agent to make distributions under the Plan. All distributions to holders of DIP Claims shall be governed
by the DIP Documents and the DIP Order and shall be made to each holder of an Allowed DIP Claim or
such holder’s authorized designee for purposes of distributions to be made hereunder. All reasonable and
documented fees and expenses of the DIP Agent incurred after the Effective Date as part of this Section
6.8 shall be paid by the Debtors or Reorganized Debtors, as applicable.

          6.9.      Distributions after Effective Date.

               Distributions made after the Effective Date to holders of Disputed Claims that are not
Allowed Claims as of the Effective Date but which later become Allowed Claims shall be deemed to have
been made on the Effective Date.

          6.10.     Unclaimed Property.

                 Undeliverable distributions or unclaimed distributions shall remain in the possession of
the Debtors or GUC Recovery Trust, as applicable, until such time as a distribution becomes deliverable
or holder accepts distribution, or such distribution reverts back to the Debtors, Reorganized Debtors,
Wind Down Estates, or GUC Recovery Trust, as applicable, and shall not be supplemented with any
interest, dividends, or other accruals of any kind. Such distributions shall be deemed unclaimed property
under section 347(b) of the Bankruptcy Code at the expiration of three hundred and sixty-five (365) days
from the date of distribution. After such date all unclaimed property or interest in property shall revert to
the Reorganized Debtors, Wind Down Estates, or GUC Recovery Trust, as applicable, and the Claim of
any other holder to such property or interest in property shall be discharged and forever barred.

          6.11.     Time Bar to Cash Payments.

                 Checks issued by the Disbursing Agent in respect of Allowed Claims shall be null and
void if not negotiated within one hundred and twenty (120) days after the date of issuance thereof.
Thereafter, the amount represented by such voided check shall irrevocably revert to the Reorganized
Debtors or Wind Down Estates (or GUC Recovery Trust in the case of checks issued by the GUC
Recovery Trust), and any Claim in respect of such voided check shall be discharged and forever barred,
notwithstanding any federal or state escheat laws to the contrary. Requests for re-issuance of any check
shall be made to the Disbursing Agent by the holder of the Allowed Claim to whom such check was
originally issued.




                                                          42
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                               Pg 186 of 577


          6.12.     Manner of Payment under Plan.

                Except as otherwise specifically provided in the Plan, at the option of the Debtors, the
Reorganized Debtors, the Plan Administrator, or the GUC Trustee, as applicable, any Cash payment to be
made hereunder may be made by a check or wire transfer or as otherwise required or provided in
applicable agreements or customary practices of the Debtors.

          6.13.     Satisfaction of Claims.

                Except as otherwise specifically provided in the Plan, any distributions and deliveries to
be made on account of Allowed Claims under the Plan shall be in complete and final satisfaction,
settlement, and discharge of and exchange for such Allowed Claims.

          6.14.     Fractional Stock and Notes.

                  If any distributions of New Common Stock pursuant to the Plan would result in the
issuance of a fractional share of New Common Stock, then the number of shares of New Common Stock
to be issued in respect of such distribution will be calculated to one decimal place and rounded up or
down to the closest whole share (with a half share or greater rounded up and less than a half share
rounded down). The total number of shares of New Common Stock to be distributed in connection with
the Plan shall be adjusted as necessary to account for the rounding provided for in this Section 6.14. No
consideration shall be provided in lieu of fractional shares that are rounded down. Neither the
Reorganized Debtors, Wind Down Estates, nor the Disbursing Agent shall have any obligation to make a
distribution that is less than one (1) share of New Common Stock.

          6.15.     Minimum Cash Distributions.

               The Disbursing Agent shall not be required to make any distribution of Cash less than
One Hundred Dollars ($100) to any holder of an Allowed Claim; provided, that if any distribution is not
made pursuant to this Section 6.15, such distribution shall be added to any subsequent distribution to be
made on behalf of the holder’s Allowed Claim.

          6.16.     Setoffs and Recoupments.

                 The Debtors, the Reorganized Debtors, or Wind Down Estates, as applicable, or such
entity’s designee (including, without limitation, the Disbursing Agent) may, but shall not be required to,
set off or recoup against any Claim, and any distribution to be made on account of such Claim, any and all
claims, rights, and Causes of Action of any nature whatsoever that the Debtors, the Reorganized Debtors,
or the Wind Down Estates may have against the holder of such Claim pursuant to the Bankruptcy Code or
applicable non-bankruptcy law; provided, that neither the failure to do so nor the allowance of any Claim
hereunder shall constitute a waiver or release by a Debtor or Reorganized Debtor or its successor of any
claims, rights, or Causes of Action that a Debtor or Reorganized Debtor or its successor or assign may
possess against the holder of such Claim.

          6.17.     Allocation of Distributions between Principal and Interest.

                Except as otherwise required by law (as reasonably determined by the Reorganized
Debtors or Wind Down Estates), distributions with respect to an Allowed Claim shall be allocated first to
the principal portion of such Allowed Claim (as determined for United States federal income tax
purposes) and, thereafter, to the remaining portion of such Allowed Claim, if any.



                                                      43
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                              Pg 187 of 577


          6.18.     No Distribution in Excess of Amount of Allowed Claim.

                Except as provided in Section 6.7 of the Plan, no holder of an Allowed Claim shall
receive, on account of such Allowed Claim, distributions in excess of the Allowed amount of such Claim.

          6.19.     Withholding and Reporting Requirements.

                 (a)     Withholding Rights. In connection with the Plan, any party issuing any
instrument or making any distribution described in the Plan shall comply with all applicable withholding
and reporting requirements imposed by any federal, state, or local taxing authority, and all distributions
pursuant to the Plan and all related agreements shall be subject to any such withholding or reporting
requirements. In the case of a non-Cash distribution that is subject to withholding, the distributing party
may withhold an appropriate portion of such distributed property and either (i) sell such withheld property
to generate Cash necessary to pay over the withholding tax (or reimburse the distributing party for any
advance payment of the withholding tax), or (ii) pay the withholding tax using its own funds and retain
such withheld property. Any amounts withheld pursuant to the preceding sentence shall be deemed to
have been distributed to and received by the applicable recipient for all purposes of the Plan.
Notwithstanding the foregoing, each holder of an Allowed Claim or any other Entity that receives a
distribution pursuant to the Plan shall have responsibility for any taxes imposed by any governmental
unit, including, without limitation, income, withholding, and other taxes, on account of such distribution.
Any party issuing any instrument or making any distribution pursuant to the Plan has the right, but not the
obligation, to not make a distribution until such holder has made arrangements satisfactory to such issuing
or disbursing party for payment of any such tax obligations.

                  (b)     Forms. Any party entitled to receive any property as an issuance or distribution
under the Plan shall, upon request, deliver to the Disbursing Agent or such other Entity designated by the
Reorganized Debtors or Wind Down Estates or GUC Trustee (which Entity shall subsequently deliver to
the Disbursing Agent any applicable IRS Form W-8 or Form W-9 received) an appropriate Form W-9 or
(if the payee is a foreign Entity) Form W-8. If such request is made by the Reorganized Debtors or Wind
Down Estates, the Disbursing Agent, or such other Entity designated by the Reorganized Debtors, Wind
Down Estates, or Disbursing Agent and the holder fails to comply before the earlier of (i) the date that is
one hundred and eighty (180) days after the request is made and (ii) the date that is one hundred and
eighty (180) days after the date of distribution, the amount of such distribution shall irrevocably revert to
the applicable Reorganized Debtor and any Claim in respect of such distribution shall be discharged and
forever barred from assertion against such Reorganized Debtor or its respective property. If such request
is made by the GUC Trustee, or such other Entity designated by the GUC Trustee, and the holder fails to
comply within ninety (90) days after the request is made, the amount of such distribution shall irrevocably
revert to the GUC Recovery Trust and any General Unsecured Claim in respect of such distribution shall
be discharged and forever barred from assertion against the GUC Trustee, the GUC Recovery Trust, or its
respective property.

          6.20.     Hart-Scott-Rodino Antitrust Improvements Act.

                Any New Common Stock to be distributed under the Plan to an Entity required to file a
premerger notification and report form under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, to the extent applicable, shall not be distributed until the notification and waiting periods
applicable under such Act to such Entity have expired or been terminated.




                                                     44
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                              Pg 188 of 577


                         ARTICLE VII PROCEDURES FOR DISPUTED CLAIMS.

          7.1.      Objections to Claims.

                 The Debtors, the Reorganized Debtors, the Plan Administrator, or the GUC Trustee, as
applicable, shall exclusively be entitled to object to Claims. After the Effective Date, the Reorganized
Debtors, the Plan Administrator, or the GUC Trustee, as applicable, shall have and retain any and all
rights and defenses that the Debtors had with regard to any Claim to which they may object, except with
respect to any Claim that is Allowed. Any objections to proofs of Claim shall be served and filed on or
before the later of (a) one-hundred and eighty (180) days after the Effective Date, and (b) on such later
date as ordered by the Bankruptcy Court for cause. The expiration of such period shall not limit or affect
the Debtors’, Reorganized Debtors’, Plan Administrators’, or GUC Trustee’s, as applicable, rights to
dispute Claims asserted in the ordinary course of business other than through a proof of Claim.

          7.2.      Resolution of Disputed Administrative Expenses and Disputed Claims.

                 On and after the Effective Date, (a) the Debtors, the Reorganized Debtors, or the Plan
Administrator, as applicable, shall have the authority to compromise, settle, otherwise resolve, or
withdraw any objections to Claims (other than General Unsecured Claims) without approval of the
Bankruptcy Court, other than with respect to Fee Claims; and (b) upon the creation of the GUC Recovery
Trust, the GUC Trustee shall have the exclusive authority to compromise, settle, otherwise resolve, or
withdraw any objections to General Unsecured Claims without approval of the Bankruptcy Court. The
Debtors, Reorganized Debtors, or Plan Administrator, as applicable, and the GUC Trustee shall cooperate
with respect to any objections to Claims that seek to convert Claims into General Unsecured Claims or
General Unsecured Claims into other senior Claims, and the Debtors’ rights and defenses to any such
objections are fully preserved.

          7.3.      Payments and Distributions with Respect to Disputed Claims.

                Notwithstanding anything herein to the contrary, if any portion of a Claim is a Disputed
Claim, no payment or distribution provided hereunder shall be made on account of such Claim unless and
until such Disputed Claim becomes an Allowed Claim.

          7.4.      Distributions after Allowance.

                After such time as a Disputed Claim becomes, in whole or in part, an Allowed Claim, the
holder thereof shall be entitled to distributions, if any, to which such holder is then entitled as provided in
this Plan, without interest, as provided in Section 7.9 of the Plan. Such distributions shall be made as
soon as practicable after the date that the order or judgment of the Bankruptcy Court allowing such
Disputed Claim (or portion thereof) becomes a Final Order.

          7.5.      Disallowance of Claims.

                 Except to the extent otherwise agreed to by the Debtors, Reorganized Debtors, Plan
Administrator, or GUC Trustee, as applicable, or as provided in Section 5.2(b)(vii) of the Plan, any
Claims held by Entities from which property is recoverable under sections 542, 543, 550, or 553 of the
Bankruptcy Code or that is a transferee of a transfer avoidable under section 522(f), 522(h), 544, 545,
547, 548, 549, or 724(a) of the Bankruptcy Code, as determined by a Final Order, shall be deemed
disallowed pursuant to section 502(d) of the Bankruptcy Code, and holders of such Claims may not
receive any distributions on account of such Claims until such time as such Causes of Action against that
Entity have been settled or a Final Order with respect thereto has been entered and all sums due, if any, to


                                                      45
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                              Pg 189 of 577


the Debtors by that Entity have been turned over or paid to the Debtors, the Reorganized Debtors, the
Plan Administrator, or the GUC Trustee, as applicable. All proofs of Claim filed on account of an
indemnification obligation to a current or former director, officer, or employee shall be deemed satisfied
and expunged from the claims register as of the Effective Date to the extent such indemnification
obligation is assumed (or honored or reaffirmed, as the case may be) pursuant to the Plan, without any
further notice to or action, order, or approval of the Bankruptcy Court.

          7.6.      Estimation of Claims.

                 The Debtors, the Reorganized Debtors, the Plan Administrator, or the GUC Trustee as to
General Unsecured Claims, as applicable, may (a) determine, resolve and otherwise adjudicate all
contingent, unliquidated, and Disputed Claims in the Bankruptcy Court and (b) at any time request that
the Bankruptcy Court estimate any contingent, unliquidated, or Disputed Claim pursuant to section 502(c)
of the Bankruptcy Code regardless of whether the Debtors previously objected to such Claim or whether
the Bankruptcy Court has ruled on any such objection. The Bankruptcy Court will retain jurisdiction to
estimate any Claim at any time during litigation concerning any objection to any Claim, including,
without limitation, during the pendency of any appeal relating to any such objection. In the event that the
Bankruptcy Court estimates any contingent, unliquidated, or Disputed Claim, the amount so estimated
shall constitute either the Allowed amount of such Claim or a maximum limitation on such Claim, as
determined by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on the
amount of such Claim, the Debtors, the Reorganized Debtors, the Plan Administrator, or the GUC
Trustee, as applicable, may pursue supplementary proceedings to object to the allowance of such Claim;
provided, that such limitation shall not apply to Claims requested by the Debtors to be estimated for
voting purposes only.

          7.7.      No Distributions Pending Allowance.

                  If an objection, motion to estimate, or other challenge to a Claim is filed, no payment or
distribution provided under the Plan shall be made on account of such Claim unless and until (and only to
the extent that) such Claim becomes an Allowed Claim.

          7.8.      Claim Resolution Procedures Cumulative.

                All of the objection, estimation, and resolution procedures in the Plan are intended to be
cumulative and not exclusive of one another. Claims may be estimated and subsequently settled,
compromised, withdrawn, or resolved in accordance with the Plan without further notice or Bankruptcy
Court approval.

          7.9.      Interest.

                 To the extent that a Disputed Claim becomes an Allowed Claim after the Effective Date,
the holder of such Claim shall not be entitled to any interest that accrued thereon from and after the
Effective Date, except as provided in Section 6.7 of the Plan.

          7.10.     Insured Claims.

                 If any portion of an Allowed Claim is an Insured Claim, no distributions under the Plan
shall be made on account of such Allowed Claim until the holder of such Allowed Claim has exhausted
all remedies with respect to any applicable insurance policies. To the extent that the Debtors’ insurers
agree to satisfy a Claim in whole or in part, then immediately upon such agreement, the portion of such



                                                    46
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                    Main Document
                                             Pg 190 of 577


Claim so satisfied may be expunged without an objection to such Claim having to be filed and without
any further notice to or action, order or approval of the Court.

          ARTICLE VIII             EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

          8.1.      General Treatment.

                  (a)     As of and subject to the occurrence of the Effective Date and solely with respect
to the Reorganization Transaction, all executory contracts and unexpired leases to which any of the
Debtors are parties shall be deemed rejected, including, but not limited to those set forth on the Rejection
Schedule included in the Plan Supplement, unless such contract or lease (i) was previously assumed or
rejected by the Debtors pursuant to an order of the Bankruptcy Court; (ii) previously expired or
terminated pursuant to its own terms or by agreement of the parties thereto; (iii) is the subject of a motion
to assume filed by the Debtors on or before the Confirmation Date; (iv) is identified in section 5.9(a) of
the Plan; (v) is identified in section 8.4 of the Plan; (vi) is reinstated in section 4.2 of the Plan; or (vii) is
identified for assumption on the Assumption Schedule included in the Plan Supplement. Solely with
respect to the Sale Transaction, all executory contracts and unexpired leases to which any of the Debtors
are parties shall be deemed assumed, assumed and assigned, or rejected by the Successful Bidder in
accordance with the applicable purchase agreement.

                (b)      Subject to the occurrence of the Effective Date, entry of the Confirmation Order
by the Bankruptcy Court shall constitute approval of the assumptions, assumptions and assignments, or
rejections provided for in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code and a
determination by the Bankruptcy Court that the Reorganized Debtors or Successful Bidder, as applicable,
have provided adequate assurance of future performance under such assumed executory contracts and
unexpired leases. Each executory contract and unexpired lease assumed or assumed and assigned
pursuant to the Plan shall vest in and be fully enforceable by the Reorganized Debtors or Successful
Bidder, as applicable, in accordance with its terms, except as modified by the provision of the Plan, any
order of the Bankruptcy Court authorizing and providing for its assumption or applicable law.

          8.2.      Determination of Assumption Disputes and Deemed Consent.

                 (a)     Any Cure Amount shall be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, by payment of the Cure Amount, as reflected in the applicable cure notice, in Cash on
the Effective Date, subject to the limitations described below, or on such other terms as the parties to such
executory contracts or unexpired leases and the Debtors may otherwise agree. The Debtors or the Wind
Down Estates, as applicable, shall satisfy all Cure Amounts with the Sale Transaction Proceeds in the
event of a Sale Transaction.

                 (b)     The Debtors shall file, as part of the Plan Supplement, the Assumption Schedule.
At least ten (10) days before the deadline to object to confirmation of the Plan, the Debtors shall serve a
notice on parties to executory contracts or unexpired leases to be assumed or assumed and assigned
reflecting the Debtors’ intention to potentially assume or assume and assign the contract or lease in
connection with this Plan and, where applicable, setting forth the proposed Cure Amount (if any). Any
objection by a counterparty to an executory contract or unexpired lease to the proposed
assumption, assumption and assignment, or related Cure Amount must be filed, served, and
actually received by the Debtors within ten (10) days of the service of the assumption notice, or such
shorter period as agreed to by the parties or authorized by the Bankruptcy Court. Any counterparty
to an executory contract or unexpired lease that does not timely object to the notice of the proposed
assumption of such executory contract or unexpired lease shall be deemed to have assented to assumption
of the applicable executory contract or unexpired lease notwithstanding any provision thereof that


                                                       47
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                             Pg 191 of 577


purports to (i) prohibit, restrict, or condition the transfer or assignment of such contract or lease;
(ii) terminate or modify, or permit the termination or modification of, a contract or lease as a result of any
direct or indirect transfer or assignment of the rights of any Debtor under such contract or lease or a
change, if any, in the ownership or control to the extent contemplated by the Plan; (iii) increase,
accelerate, or otherwise alter any obligations or liabilities of any Debtor or any Reorganized Debtor under
such executory contract or unexpired lease; or (iv) create or impose a Lien upon any property or Asset of
any Debtor or any Reorganized Debtor, as applicable. Each such provision shall be deemed to not apply
to the assumption of such executory contract or unexpired lease pursuant to the Plan and counterparties to
assumed executory contracts or unexpired leases that fail to object to the proposed assumption in
accordance with the terms set forth in this Section 8.2(b), shall forever be barred and enjoined from
objecting to the proposed assumption or to the validity of such assumption (including with respect to any
Cure Amounts or the provision of adequate assurance of future performance), or taking actions prohibited
by the foregoing or the Bankruptcy Code on account of transactions contemplated by the Plan.

                (c)      If there is an Assumption Dispute pertaining to assumption of an executory
contract or unexpired lease (other than a dispute pertaining to a Cure Amount), such dispute shall be
heard by the Bankruptcy Court prior to such assumption being effective, provided, that the Debtors or the
Reorganized Debtors, as applicable, may settle any dispute regarding the Cure Amount or the nature
thereof without any further notice to any party or any action, order, or approval of the Bankruptcy Court.

                (d)     To the extent an Assumption Dispute relates solely to the Cure Amount, the
Debtors may assume and/or assume and assign the applicable executory contract or unexpired lease prior
to the resolution of the Assumption Dispute; provided, that the Debtors or the Reorganized Debtors
reserve Cash in an amount sufficient to pay the full amount reasonably asserted as the required cure
payment by the non-Debtor party to such executory contract or unexpired lease (or such smaller amount
as may be fixed or estimated by the Bankruptcy Court or otherwise agreed to by such non-Debtor party
and the applicable Reorganized Debtor).

                 (e)     Assumption or assumption and assignment of any executory contract or
unexpired lease pursuant to the Plan or otherwise shall result in the full release and satisfaction of any
Claims against any Debtor or defaults by any Debtor, whether monetary or nonmonetary, including
defaults of provisions restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed executory contract or unexpired lease at any time
before the date that the Debtors assume or assume and assign such executory contract or unexpired lease.
Any proofs of Claim filed with respect to an executory contract or unexpired lease that has been assumed
or assumed and assigned shall be deemed disallowed and expunged, without further notice to or action,
order, or approval of the Bankruptcy Court or any other Entity, upon the assumption of such executory
contract or unexpired lease.

          8.3.      Rejection Damages Claims.

                 In the event that the rejection of an executory contract or unexpired lease hereunder
results in damages to the other party or parties to such contract or lease, any Claim for such damages shall
be classified and treated in Class 5 (General Unsecured Claims). Such Claim shall be forever barred and
shall not be enforceable against the Debtors, the Reorganized Debtors, the GUC Recovery Trust, or their
respective Estates, properties or interests in property as agents, successors, or assigns, unless a proof of
Claim is filed with the Bankruptcy Court and served upon counsel for the Debtors or the Reorganized
Debtors, as applicable, by the later of (i) forty-five (45) days after the filing and service of the notice of
the occurrence of the Effective Date; and (ii) thirty (30) days after entry of an Order rejecting such
contract or lease if such contract or lease is the subject of a pending Assumption Dispute.



                                                     48
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                              Pg 192 of 577


          8.4.      Insurance Policies.

                  Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan
Supplement, any bar date notice, or claim objection, and any other document related to any of the
foregoing: on the Effective Date (i) all insurance policies issued or providing coverage to the Debtors
shall, unless designated by the Debtors as a rejected executory contract on the Rejection Schedule (subject
to the applicable insurer’s right to object to such designation), be assumed in their entirety by the Debtors,
and upon such assumption, the Reorganized Debtors or Plan Administrator, as applicable, shall remain
liable in full for any and all now existing or hereinafter arising obligations, liabilities, terms, provisions
and covenants of any of the Debtors under such insurance policies, without the need or requirement for an
insurer to file a proof of Claim, Administrative Claim or objection to any cure amount; (ii) nothing shall
alter or modify the terms and conditions of and/or any rights, benefits, claims, rights to payments, or
recoveries under the insurance policies without the express written consent of the applicable insurer;
(iii) if there is a Sale Transaction or Asset Sale Transaction, insurance policies shall (a) if assumed
pursuant to subsection (i) hereof, be assigned to the purchaser only upon the express written consent of
the applicable insurer (to the extent consent is required by applicable non-bankruptcy law or a provision
of the applicable insurance policy, but only to the extent such are enforceable against the Debtors under
applicable bankruptcy law), or (b) be rejected by the Debtors subject to subsection (i) hereof; and (iv) the
automatic stay of Bankruptcy Code section 362(a) and the injunctions set forth in the Plan, if and to the
extent applicable, shall be deemed lifted without further order of this Court, solely to permit: (a) claimants
with valid workers’ compensation claims or direct action claims against an insurer under applicable
nonbankruptcy law to proceed with their claims; (b) insurers to administer, handle, defend, settle, and/or
pay, in the ordinary course of business and without further order of the Bankruptcy Court, (I) workers’
compensation claims, (II) claims where a claimant asserts a direct claim against any insurer under
applicable non-bankruptcy law, or an order has been entered by the Bankruptcy Court granting a claimant
relief from the automatic stay to proceed with its claim, and (III) all costs in relation to each of the
foregoing; and (c) the insurers to cancel any insurance policies, and take other actions relating thereto, to
the extent permissible under applicable non-bankruptcy law, and in accordance with the terms of the
insurance policies.

          8.5.      Intellectual Property Licenses and Agreements.

                 Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan
Supplement, any bar date notice or claim objection, and any other document related to any of the
foregoing, all intellectual property contracts, licenses, royalties, or other similar agreements to which the
Debtors have any rights or obligations in effect as of the date of the Confirmation Order shall be deemed
and treated as executory contracts pursuant to the Plan and shall be assumed by the Debtors and
Reorganized Debtors and shall continue in full force and effect unless any such intellectual property
contract, license, royalty, or other similar agreement otherwise is specifically rejected pursuant to a
separate order of the Bankruptcy Court or is the subject of a separate rejection motion filed by the Debtors
in accordance with Section 8.1 of the Plan. Unless otherwise noted hereunder, all other intellectual
property contracts, licenses, royalties, or other similar agreements shall vest in the Reorganized Debtors
and the Reorganized Debtors may take all actions as may be necessary or appropriate to ensure such
vesting as contemplated herein.

          8.6.      Tax Agreements.

                 Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan
Supplement, any bar date notice or claim objection, and any other document related to any of the
foregoing, any tax sharing agreements to which the Debtors are a party (of which the principal purpose is
the allocation of taxes) in effect as of the date of the Confirmation Order shall be deemed and treated as


                                                     49
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                               Pg 193 of 577


executory contracts pursuant to the Plan and, to the extent the Debtors determine (in their sole discretion)
such agreements are beneficial to the Debtors, shall be assumed by the Debtors and Reorganized Debtors
and shall continue in full force and effect thereafter in accordance with their respective terms, unless any
such tax sharing agreement (of which the principal purpose is the allocation of taxes) otherwise is
specifically rejected pursuant to a separate order of the Bankruptcy Court or is the subject of a separate
rejection motion filed by the Debtors in accordance with Section 8.1 of the Plan. Unless otherwise noted
hereunder, all other tax sharing agreements to which the Debtors are a party (of which the principal
purpose is the allocation of taxes) shall vest in the Reorganized Debtors and the Reorganized Debtors may
take all actions as may be necessary or appropriate to ensure such vesting as contemplated herein.

          8.7.      Assignment.

                 To the extent provided under the Bankruptcy Code or other applicable law, any executory
contract or unexpired lease transferred and assigned hereunder shall remain in full force and effect for the
benefit of the transferee or assignee in accordance with its terms, notwithstanding any provision in such
executory contract or unexpired lease (including those of the type set forth in section 365(b)(2) of the
Bankruptcy Code) that prohibits, restricts, or conditions such transfer or assignment. To the extent
provided under the Bankruptcy Code or other applicable law, any provision that prohibits, restricts, or
conditions the assignment or transfer of any such executory contract or unexpired lease or that terminates
or modifies such executory contract or unexpired lease or allows the counterparty to such executory
contract or unexpired lease to terminate, modify, recapture, impose any penalty, condition renewal or
extension, or modify any term or condition upon any such transfer and assignment, constitutes an
unenforceable anti-assignment provision and is void and of no force or effect with respect to any
assignment pursuant to the Plan.

          8.8.      Modifications, Amendments, Supplements, Restatements, or Other Agreements.

                 Unless otherwise provided herein or by separate order of the Bankruptcy Court, each
executory contract and unexpired lease that is assumed shall include any and all modifications,
amendments, supplements, restatements, or other agreements made directly or indirectly by any
agreement, instrument, or other document that in any manner affects such executory contract or unexpired
lease, without regard to whether such agreement, instrument, or other document is listed in the notice of
assumed contracts.

          8.9.      Reservation of Rights.

                 (a)     The Debtors may amend the Assumption Schedule and any cure notice until the
Business Day immediately prior to the commencement of the Confirmation Hearing in order to (i) add,
delete, or reclassify any executory contract or unexpired lease or amend a proposed assignment and/or
(ii) amend the proposed Cure Amount; provided, that if the Confirmation Hearing is adjourned for a
period of more than two (2) consecutive calendar days, the Debtors’ right to amend such schedules and
notices shall be extended to the Business Day immediately prior to the adjourned date of the Confirmation
Hearing, with such extension applying in the case of any and all subsequent adjournments of the
Confirmation Hearing. The Debtors shall provide notice of such amendment to any affected counterparty
as soon as reasonably practicable.

                 (b)       Neither the exclusion nor inclusion of any contract or lease by the Debtors on any
exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor anything contained in the
Plan, will constitute an admission by the Debtors that any such contract or lease is or is not in fact an
executory contract or unexpired lease or that the Debtors, Reorganized Debtors, or Wind Down Estates or
their respective affiliates have any liability thereunder.


                                                     50
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                 Pg 194 of 577


                 (c)     Except as otherwise provided in the Plan, nothing herein shall waive, excuse,
limit, diminish, or otherwise alter any of the defenses, Claims, Causes of Action, or other rights of the
Debtors and the Reorganized Debtors under any executory or non-executory contract or any unexpired or
expired lease.

                 (d)      Nothing in the Plan will increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtors or the Reorganized Debtors, as applicable, under
any executory or non-executory contract or any unexpired or expired lease.

ARTICLE IX CONDITIONS PRECEDENT TO CONFIRMATION OF PLAN AND EFFECTIVE
                                DATE.

          9.1.      Conditions Precedent to Confirmation of Plan.

                    The following are conditions precedent to confirmation of the Plan:

                    (a)       the Disclosure Statement Order shall have been entered;

                 (b)     the Plan Supplement and all of the schedules, documents, and exhibits contained
therein shall have been filed;

                    (c)       the RSA shall not have been terminated and shall be in full force and effect; and

                  (d)    the DIP Order and the DIP Documents shall be in full force and effect in
accordance with the terms thereof, and no event of default shall be continuing thereunder or occur as a
result of entry of the Confirmation Order.

          9.2.      Conditions Precedent to Effective Date.

                 (a)     The following are conditions precedent to the Effective Date of the Plan with
respect to both the Reorganization Transaction and the Sale Transaction:

                            (i)     the Confirmation Order (in form and substance reasonably acceptable to
                    the Creditors’ Committee) shall have been entered and shall be in full force and effect
                    and no stay thereof shall be in effect;

                            (ii)     an event of default under the DIP Documents shall not be continuing and
                    an acceleration of the obligations or termination of the DIP Lenders’ commitments under
                    the DIP Facilities shall not have occurred;

                            (iii)  all actions, documents, and agreements necessary to implement and
                    consummate the Plan shall have been effected or executed and binding on all parties
                    thereto and, to the extent required, filed with the applicable governmental units in
                    accordance with applicable laws;

                             (iv)   all governmental and third-party approvals and consents, including
                    Bankruptcy Court approval, necessary in connection with the transactions contemplated
                    by the Plan shall have been obtained, not be subject to unfulfilled conditions, and be in
                    full force and effect, and all applicable waiting periods shall have expired without any
                    action being taken or threatened by any competent authority that would restrain, prevent,
                    or otherwise impose materially adverse conditions on such transactions;


                                                         51
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 195 of 577


                             (v)    the RSA shall not have been terminated and shall be in full force and
                    effect; and

                            (vi)     all accrued and unpaid Restructuring Expenses shall have been paid in
                    Cash, to the extent invoiced, at least two (2) business days prior to the Effective Date.

                (b)      The following are additional conditions precedent to the Effective Date of the
Plan solely with respect to the Reorganization Transaction:

                            (i)     the Amended Organizational Documents shall have been filed with the
                    appropriate governmental authority, as applicable; and

                             (ii)    the Amended and Restated Credit Facility Agreement, Exit Warehouse
                    Facilities Documents, and Exit Working Capital Facility Agreement shall (i) have been
                    (or deemed) executed and delivered, and any conditions precedent contained to
                    effectiveness therein have been satisfied or waived in accordance therewith, (ii) be in full
                    force and effect and binding upon the relevant parties; and (iii) contain terms and
                    conditions consistent in all material respects with the RSA.

                (c)      The following are additional conditions precedent to the Effective Date of the
Plan solely with respect to the Sale Transaction:

                             (i)     the applicable purchase agreement(s) shall (i) have been executed and
                    delivered, and any conditions precedent contained to effectiveness therein have been
                    satisfied or waived in accordance therewith, (ii) be in full force and effect and binding
                    upon the relevant parties; and (iii) contain terms and conditions consistent in all material
                    respects with the RSA.

                (d)     Notwithstanding when a condition precedent to the Effective Date occurs, for
purposes of the Plan, such condition precedent shall be deemed to have occurred simultaneously upon the
completion of the applicable conditions precedent to the Effective Date; provided, that to the extent a
condition precedent (a “Prerequisite Condition”) may be required to occur prior to another condition
precedent (a “Subsequent Condition”) then, for purposes of the Plan, the Prerequisite Condition shall be
deemed to have occurred immediately prior to a Subsequent Condition regardless of when such
Prerequisite Condition or Subsequent Condition shall have occurred.

          9.3.      Waiver of Conditions Precedent.

                 (a)     Except as otherwise provided herein, all actions required to be taken on the
Effective Date shall take place and shall be deemed to have occurred simultaneously and no such action
shall be deemed to have occurred prior to the taking of any other such action. Each of the conditions
precedent in Section 9.1 and Section 9.2 of the Plan may be waived in writing by the Debtors with the
prior written consent of (i) the Requisite Term Lenders, and (ii) solely with respect to the condition set
forth in Section 9.1(d) and 9.2(a)(ii) of the Plan, the DIP Agent (acting at the direction of the Required
Buyers (as defined in the DIP Documents)), in each case without leave of or order of the Bankruptcy
Court and such consent not to be unreasonably withheld; provided, that any such consent provided by the
DIP Agent shall solely be for purposes of this Article IX and shall not otherwise limit, restrict or impair
any rights or remedies of any DIP Credit Party under the DIP Documents. If the Plan is confirmed for
fewer than all of the Debtors as provided for in Section 5.18 of the Plan, only the conditions applicable to
the Debtor or Debtors for which the Plan is confirmed must be satisfied or waived for the Effective Date
to occur as to such Debtors. Notwithstanding anything to the contrary herein, any condition precedent


                                                        52
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                               Pg 196 of 577


pertaining to the Global Settlement, the GUC Recovery Trust, or GUC Recovery Trust Assets shall not be
waived without the prior written consent of the Creditors’ Committee.

                (b)    The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e) shall be
deemed waived by and upon the entry of the Confirmation Order, and the Confirmation Order shall take
effect immediately upon its entry.

          9.4.      Effect of Failure of a Condition.

                 If the conditions listed in Section 9.2 of the Plan are not satisfied or waived in accordance
with Section 9.3 of the Plan on or before the first Business Day that is more than sixty (60) days after the
date on which the Confirmation Order is entered or by such later date as set forth by the Debtors in a
notice filed with the Bankruptcy Court prior to the expiration of such period, the Plan shall be null and
void in all respects and nothing contained in the Plan or the Disclosure Statement shall (a) constitute a
waiver or release of any Claims by or against or any Interests in the Debtors, (b) prejudice in any manner
the rights of any Entity, or (c) constitute an admission, acknowledgement, offer, or undertaking by the
Debtors, the Requisite Term Lenders, or any other Entity.

                          ARTICLE X      EFFECT OF CONFIRMATION OF PLAN.

          10.1.     Vesting of Assets.

                (a)      On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy
Code, all remaining property of the Debtors’ Estates shall vest in the Reorganized Debtors or the Wind
Down Estates free and clear of all Claims, Liens, encumbrances, charges, and other interests, except as
provided pursuant to the Plan, the Confirmation Order, the GUC Recovery Trust Agreement, Amended
and Restated Credit Facility Documents, the Exit Warehouse Facilities Documents, or the Exit Working
Capital Facility Documents. On and after the Effective Date, the Reorganized Debtor may take any
action, including, without limitation, the operation of its businesses; the use, acquisition, sale, lease and
disposition of property; and the entry into transactions, agreements, understandings, or arrangements,
whether in or other than in the ordinary course of business, and execute, deliver, implement, and fully
perform any and all obligations, instruments, documents, and papers or otherwise in connection with any
of the foregoing, free of any restrictions of the Bankruptcy Code or Bankruptcy Rules and in all respects
as if there was no pending case under any chapter or provision of the Bankruptcy Code, except as
expressly provided herein. Without limiting the foregoing, the Reorganized Debtors may pay the charges
that they incur on or after the Effective Date for professional fees, disbursements, expenses, or related
support services without application to the Bankruptcy Court.

                (b)     On the Effective Date and solely with respect to the Sale Transaction, all
property of the Debtors’ Estates shall vest in the Wind Down Estates free and clear of all Claims, Liens,
encumbrances, charges, and other interests, except as provided pursuant to the Plan, the Confirmation
Order, the GUC Recovery Trust Agreement, and the applicable purchase agreement.

          10.2.     Binding Effect.

                  As of the Effective Date, the Plan shall bind all holders of Claims against and Interests in
the Debtors and their respective successors and assigns, notwithstanding whether any such holders were
(a) Impaired or Unimpaired under the Plan; (b) deemed to accept or reject the Plan; (c) failed to vote to
accept or reject the Plan; (d) voted to reject the Plan; or (e) received any distribution under the Plan.




                                                        53
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                               Pg 197 of 577


          10.3.     Discharge of Claims and Termination of Interests.

                  In a Reorganization Transaction, upon the Effective Date and in consideration of the
distributions to be made hereunder, except as otherwise expressly provided under the Plan, each holder
(as well as any representatives, trustees, or agents on behalf of each holder) of a Claim or Interest and any
affiliate of such holder shall be deemed to have forever waived, released, and discharged the Debtors, to
the fullest extent permitted by section 1141 of the Bankruptcy Code, of and from any and all Claims,
Interest, rights, and liabilities that arose prior to the Effective Date; provided, that Borrower Non-
Discharged Claims shall not be discharged. Upon the Effective Date, all such Entities shall be forever
precluded and enjoined, pursuant to section 524 of the Bankruptcy Code, from prosecuting or asserting
any such discharged Claim against or terminated Interest in the Debtors against the Debtors, the
Reorganized Debtors, or any of their Assets or property, whether or not such holder has filed a proof of
Claim and whether or not the facts or legal bases therefor were known or existed prior to the Effective
Date.

          10.4.     Term of Injunctions or Stays.

                Unless otherwise provided herein, the Confirmation Order, or in a Final Order of the
Bankruptcy Court, all injunctions or stays arising under or entered during the Chapter 11 Cases under
section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall
remain in full force and effect until the later of the Effective Date and the date indicated in the order
providing for such injunction or stay.

          10.5.     Injunction.

                 (a)     Upon entry of the Confirmation Order, all holders of Claims and Interests
and other parties in interest, along with their respective present or former employees, agents,
officers, directors, principals, and affiliates, shall be enjoined from taking any actions to interfere
with the implementation or consummation of the Plan in relation to any Claim extinguished,
discharged, or released pursuant to the Plan.

                (b)     Except as expressly provided in the Plan, the Confirmation Order, or a
separate order of the Bankruptcy Court or as agreed to by the Debtors and a holder of a Claim
against or Interest in the Debtors, all Entities who have held, hold, or may hold Claims against or
Interests in the Debtors (whether proof of such Claims or Interests has been filed or not and
whether or not such Entities vote in favor of, against or abstain from voting on the Plan or are
presumed to have accepted or deemed to have rejected the Plan) and other parties in interest, along
with their respective present or former employees, agents, officers, directors, principals, and
affiliates are permanently enjoined, on and after the Effective Date, solely with respect to any
Claims, Interests, and Causes of Action that will be or are extinguished, discharged, or released
pursuant to the Plan from (i) commencing, conducting, or continuing in any manner, directly or
indirectly, any suit, action, or other proceeding of any kind (including, without limitation, any
proceeding in a judicial, arbitral, administrative or other forum) against or affecting the Debtors,
the Reorganized Debtors, or the GUC Recovery Trust, or the property of any of the Debtors, the
Reorganized Debtors, or the GUC Recovery Trust; (ii) enforcing, levying, attaching (including,
without limitation, any prejudgment attachment), collecting, or otherwise recovering by any
manner or means, whether directly or indirectly, any judgment, award, decree, or order against the
Debtors, the Reorganized Debtors, or the GUC Recovery Trust, or the property of any of the
Debtors, the Reorganized Debtors, or the GUC Recovery Trust; (iii) creating, perfecting, or
otherwise enforcing in any manner, directly or indirectly, any encumbrance of any kind against the
Debtors, the Reorganized Debtors, or the GUC Recovery Trust or the property of any of the


                                                     54
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37         Main Document
                                                Pg 198 of 577


Debtors, the Reorganized Debtors, or the GUC Recovery Trust; (iv) asserting any right of setoff,
directly or indirectly, against any obligation due from the Debtors, the Reorganized Debtors, or the
GUC Recovery Trust or against property or interests in property of any of the Debtors, the
Reorganized Debtors, or the GUC Recovery Trust, except as contemplated or Allowed by the Plan;
and (v) acting or proceeding in any manner, in any place whatsoever, that does not conform to or
comply with the provisions of the Plan.

                (c)     By accepting distributions pursuant to the Plan, each holder of an Allowed
Claim or Interest extinguished, discharged, or released pursuant to the Plan will be deemed to have
affirmatively and specifically consented to be bound by the Plan, including, without limitation, the
injunctions set forth in this Section 10.5.

              (d)    The injunctions in this Section 10.5 shall extend to any successors of the
Debtors and the Reorganized Debtors and their respective property and interests in property.

          10.6.     Releases.

                    (a)       Estate Releases.

                As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Definitive Documents, for good and valuable
consideration, the adequacy of which is hereby confirmed, including, without limitation, the service
of the Released Parties to facilitate the reorganization of the Debtors and the implementation of the
restructuring, and except as otherwise provided in the Plan or in the Confirmation Order, the
Released Parties will be deemed forever released and discharged, to the maximum extent permitted
by law, by the Debtors, the Reorganized Debtors and their Estates, the Wind Down Estates, and the
GUC Recovery Trust from any and all Claims, obligations, suits, judgments, damages, demands,
debts, rights, Causes of Action, remedies, losses, and liabilities whatsoever, including any derivative
claims, asserted or assertable on behalf of the Debtors, or Reorganized Debtors (as the case may
be), or the Estates, whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, that the Debtors or Reorganized Debtors (as the case may be), or the Estates would have
been legally entitled to assert in their own right (whether individually or collectively) or on behalf
of the holder of any Claim or Interest or other Person, based on or relating to, or in any manner
arising prior to the Effective Date from, in whole or in part, the Debtors, the Chapter 11 Cases, the
pre- and postpetition marketing and sale process, the purchase, sale, or rescission of the purchase
or sale of any Security of the Debtors, the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in the Plan, the business or contractual arrangements
between any of the Debtors and any Released Party, the restructuring, the restructuring of any
Claim or Interest before or during the Chapter 11 Cases, the Disclosure Statement, the RSA, the
Plan (including the Plan Supplement), the DIP Documents, and the Prepetition Warehouse
Facilities (as defined in the DIP Order), or any related agreements, instruments, and other
documents (including the Definitive Documents), and the negotiation, formulation, or preparation
thereof, the solicitation of votes with respect to the Plan, or any other act or omission, in all cases
based upon any act or omission, transaction, agreement, event or other occurrence taking place on
or before the Effective Date; provided, that nothing in this Section 10.6(a) shall be construed to
release the Released Parties from willful misconduct, or intentional fraud as determined by a Final
Order.




                                                   55
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37           Main Document
                                                  Pg 199 of 577


                    (b)       Third-Party Releases.

                 As of the Effective Date, except (i) for the right to enforce the Plan or any right or
obligation arising under the Definitive Documents that remain in effect or become effective after
the Effective Date or (ii) as otherwise expressly provided in the Plan or in the Confirmation Order,
in exchange for good and valuable consideration, including the obligations of the Debtors under the
Plan and the contributions of the Released Parties to facilitate and implement the Plan, to the
fullest extent permissible under applicable law, as such law may be extended or integrated after the
Effective Date, the Released Parties shall be deemed conclusively, absolutely, unconditionally,
irrevocably and forever, released, and discharged by:

                              (i)     the holders of Impaired Claims who voted to accept the Plan;

                              (ii)    the Consenting Term Lenders;

                            (iii)   holders of Term Loan Claims (Class 3) who abstain from voting on
                    the Plan or vote to reject the Plan but do not opt-out of these releases on the Ballots;

                            (iv)      the Creditors’ Committee and each of its members in their capacity
                    as such; and

                            (v)     with respect to any Entity in the foregoing clauses (i) through (iv),
                    such Entity’s (x) predecessors, successors and assigns, (y) subsidiaries, affiliates,
                    managed accounts or funds, managed or controlled by such Entity and (z) all
                    Persons entitled to assert Claims through or on behalf of such Entities with respect
                    to the matters for which the releasing entities are providing releases.

in each case, from any and all Claims, Interests, or Causes of Action whatsoever, including any
derivative Claims asserted on behalf of a Debtor, whether known or unknown, foreseen or
unforeseen, existing or hereafter arising, in law, equity or otherwise, that such Entity would have
been legally entitled to assert (whether individually or collectively), based on, relating to, or arising
prior to the Effective Date from, in whole or in part, the Debtors, the restructuring, the Chapter 11
Cases, the pre- and postpetition marketing and sale process, the purchase, sale or rescission of the
purchase or sale of any security of the Debtors or Reorganized Debtors, the subject matter of, or
the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the
business or contractual arrangements between any Debtor and any Released Party, the
restructuring of Claims and Interests before or during the Chapter 11 Cases, the negotiation,
formulation, preparation, or consummation of the Plan (including the Plan Supplement), the RSA,
the Definitive Documents, the DIP Documents, the Prepetition Warehouse Facilities (as defined in
the DIP Order), or any related agreements, instruments, or other documents, the solicitation of
votes with respect to the Plan, in all cases based upon any act or omission, transaction, agreement,
event or other occurrence taking place on or before the Effective Date; provided, that nothing in
this Section 10.6(b) shall be construed to release the Released Parties from willful misconduct or
intentional fraud as determined by a Final Order. The Persons and Entities in (i) through (v) of
this Section 10.6(b) shall be permanently enjoined from prosecuting any of the foregoing Claims or
Causes of Action released under this Section 10.6(b) against each of the Released Parties.

          10.7.     Exculpation.

               To the maximum extent permitted by applicable law, no Exculpated Party will have
or incur, and each Exculpated Party is hereby released and exculpated from, any claim, obligation,


                                                       56
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                              Pg 200 of 577


suit, judgment, damage, demand, debt, right, cause of action, remedy, loss, and liability for any
claim in connection with or arising out of the administration of the Chapter 11 Cases, the
postpetition marketing and sale process, the purchase, sale, or rescission of the purchase or sale of
any security of the Debtors; the negotiation and pursuit of the Disclosure Statement, the RSA, the
Reorganization Transaction or the Sale Transaction, as applicable, the Plan, or the solicitation of
votes for, or confirmation of, the Plan; the funding or consummation of the Plan; the occurrence of
the Effective Date; the DIP Documents; the Prepetition Warehouse Facilities (as defined in the DIP
Order); the administration of the Plan or the property to be distributed under the Plan; the
issuance of Securities under or in connection with the Plan; or the transactions in furtherance of
any of the foregoing; except for fraud or willful misconduct, as determined by a Final Order. This
exculpation shall be in addition to, and not in limitation of, all other releases, indemnities,
exculpations and any other applicable law or rules protecting such Exculpated Parties from
liability.

          10.8.     Subordinated Claims.

                 The allowance, classification, and treatment of all Allowed Claims and Interests and the
respective distributions and treatments under the Plan take into account and conform to the relative
priority and rights of the Claims and Interests in each Class in connection with any contractual, legal, and
equitable subordination rights relating thereto, whether arising under general principles of equitable
subordination, section 510(b) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of the
Bankruptcy Code, the Debtors (or the GUC Trustee, solely with respect to Allowed General Unsecured
Claims) reserve the right to reclassify any Allowed Claim or Interest in accordance with any contractual,
legal, or equitable subordination relating thereto.

          10.9.     Retention of Causes of Action/Reservation of Rights.

                 Except as otherwise provided in Sections 10.5, 10.6, and 10.7 of the Plan, nothing
contained in the Plan or the Confirmation Order shall be deemed to be a waiver or relinquishment of any
rights, Claims, Causes of Action, rights of setoff or recoupment, or other legal or equitable defenses that
the Debtors had immediately prior to the Effective Date on behalf of their Estates or itself in accordance
with any provision of the Bankruptcy Code or any applicable non-bankruptcy law, including, without
limitation, any affirmative Causes of Action against parties with a relationship with the Debtors including
actions arising under chapter 5 of the Bankruptcy Code. The Reorganized Debtors or the GUC Trustee in
connection with the pursuit of GUC Recovery Trust Causes of Action or objection to General Unsecured
Claims, shall have, retain, reserve, and be entitled to assert all such Claims, Causes of Action, rights of
setoff or recoupment, and other legal or equitable defenses as fully as if the Chapter 11 Cases had not
been commenced, and all of the Debtors’ legal and equitable rights in respect of any Unimpaired Claim
may be asserted after the Confirmation Date and Effective Date to the same extent as if the Chapter 11
Cases had not been commenced. Notwithstanding the foregoing, the Debtors and the Reorganized
Debtors shall not retain any Claims or Causes of Action released pursuant to the Plan against the Released
Parties.

          10.10. Solicitation of Plan.

                As of and subject to the occurrence of the Confirmation Date: (i) the Debtors shall be
deemed to have solicited acceptances of the Plan in good faith and in compliance with the applicable
provisions of the Bankruptcy Code, including without limitation, sections 1125(a) and (e) of the
Bankruptcy Code, and any applicable non-bankruptcy law, rule, or regulation governing the adequacy of
disclosure in connection with such solicitation; and (ii) the Debtors and each of their respective directors,
officers, employees, affiliates, agents, financial advisors, investment bankers, professionals, accountants,


                                                      57
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                               Pg 201 of 577


and attorneys shall be deemed to have participated in good faith and in compliance with the applicable
provisions of the Bankruptcy Code in the offer and issuance of any securities under the Plan, and
therefore are not, and on account of such offer, issuance, and solicitation shall not be, liable at any time
for any violation of any applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of the Plan or the offer and issuance of any securities under the Plan.

          10.11. Corporate and Limited Liability Company Action.

                 Upon the Effective Date, all actions contemplated by the Plan shall be deemed authorized
and approved in all respects, including (a) those set forth in Sections 5.6 and 5.7 of the Plan; (b) the
performance of the RSA; and (c) all other actions contemplated by the Plan (whether to occur before, on,
or after the Effective Date), in each case, in accordance with and subject to the terms hereof. All matters
provided for in the Plan involving the corporate or limited liability company structure of the Debtors or
the Reorganized Debtors, and any corporate or limited liability company action required by the Debtors or
the Reorganized Debtors in connection with the Plan shall be deemed to have occurred and shall be in
effect, without any requirement of further action by the Security holders, directors, managers, or officers
of the Debtors or the Reorganized Debtors. On or (as applicable) before the Effective Date, the
authorized officers of the Debtors or the Reorganized Debtors, as applicable, shall be authorized and
directed to issue, execute, and deliver the agreements, documents, securities, and instruments
contemplated by the Plan (or necessary or desirable to effect the transactions contemplated by the Plan) in
the name of and on behalf of the Reorganized Debtors, including, but not limited to: (i) the Amended
Organizational Documents; (ii) the Exit Warehouse Facilities; (iii) the Amended and Restated Credit
Facility Documents; (iv) the Exit Working Capital Facility Documents; (v) any purchase agreement in
connection with the Sale Transaction or an Asset Sale Transaction; (vi) the GUC Recovery Trust
Agreement; and (vii) any and all other agreements, documents, securities, and instruments relating to the
foregoing. The authorizations and approvals contemplated by this Section 10.11 shall be effective
notwithstanding any requirements under non-bankruptcy law.

                              ARTICLE XI RETENTION OF JURISDICTION.

          11.1.     Retention of Jurisdiction.

                 On and after the Effective Date, the Bankruptcy Court shall retain non-exclusive
jurisdiction over all matters arising in, arising under, and related to the Chapter 11 Cases for, among other
things, the following purposes:

                  (a)      to hear and determine motions and/or applications for the assumption or rejection
of executory contracts or unexpired leases, including Assumption Disputes, and the allowance,
classification, priority, compromise, estimation, or payment of Claims resulting therefrom;

                 (b)     to determine any motion, adversary proceeding, application, contested matter,
and other litigated matter pending on or commenced after the Confirmation Date;

                 (c)     to ensure that distributions to holders of Allowed Claims are accomplished as
provided for in the Plan and Confirmation Order and to adjudicate any and all disputes arising from or
relating to distributions under the Plan, including, cases, controversies, suits, disputes, or Causes of
Action with respect to the repayment or return of distributions and the recovery of additional amounts
owed by the holder of a Claim or Interest for amounts not timely paid;

               (d)    to consider the allowance, classification, priority, compromise, estimation, or
payment of any Claim;


                                                     58
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                 Pg 202 of 577


               (e)      to enter, implement, or enforce such orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

                (f)     to issue injunctions, enter and implement other orders, and take such other
actions as may be necessary or appropriate to restrain interference by any Entity with the consummation,
implementation, or enforcement of the Plan, the Confirmation Order, or any other order of the Bankruptcy
Court;

                (g)     to hear and determine any application to modify the Plan in accordance with
section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any inconsistency in
the Plan, or any order of the Bankruptcy Court, including the Confirmation Order, in such a manner as
may be necessary to carry out the purposes and effects thereof;

                    (h)       to hear and determine all Fee Claims and Restructuring Expenses;

               (i)     to hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan, the Plan Supplement, the Global Settlement, Asset Sale
Transaction, Sale Transaction, or the Confirmation Order, or any agreement, instrument, or other
document governing or relating to any of the foregoing;

                 (j)     to take any action and issue such orders as may be necessary to construe,
interpret, enforce, implement, execute, and consummate the Plan;

                (k)    to determine such other matters and for such other purposes as may be provided
in the Confirmation Order;

                (l)    to hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any requests for
expedited determinations under section 505(b) of the Bankruptcy Code);

                (m)    to hear, adjudicate, decide, or resolve any and all matters related to Article X of
the Plan, including, without limitation, the releases, discharge, exculpations, and injunctions issued
thereunder;

                    (n)       to resolve disputes concerning Disputed Claims or the administration thereof;

               (o)    to hear and determine any other matters related hereto and not inconsistent with
the Bankruptcy Code and title 28 of the United States Code;

                    (p)       to enter one or more final decrees closing the Chapter 11 Cases;

               (q)            to recover all Assets of the Debtors and property of the Debtors’ Estates,
wherever located;

                (r)     to resolve any disputes concerning whether an Entity had sufficient notice of the
Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in connection with the Chapter 11
Cases, any bar date established in the Chapter 11 Cases, or any deadline for responding or objecting to a
Cure Amount, in each case, for the purpose of determining whether a Claim or Interest is discharged
hereunder or for any other purpose;




                                                         59
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                              Pg 203 of 577


                 (s)    to hear and determine any rights, Claims, or Causes of Action held by or accruing
to the Debtors or the GUC Trustee pursuant to the Bankruptcy Code or pursuant to any federal statute or
legal theory; and

                 (t)     to hear and resolve any dispute over the application to any Claim of any limit on
the allowance of such Claim set forth in sections 502 or 503 of the Bankruptcy Code, other than defenses
or limits that are asserted under non-bankruptcy law pursuant to section 502(b)(1) of the Bankruptcy
Code.

          11.2.     Courts of Competent Jurisdiction.

                 If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or
is otherwise without jurisdiction over any matter arising out of the Plan, such abstention, refusal, or
failure of jurisdiction shall have no effect upon and shall not control, prohibit, or limit the exercise of
jurisdiction by any other court having competent jurisdiction with respect to such matter.

                              ARTICLE XII MISCELLANEOUS PROVISIONS.

          12.1.     Payment of Statutory Fees.

                 On the Effective Date and thereafter as may be required, the Reorganized Debtors shall
pay all fees incurred pursuant to sections 1911 through 1930 of chapter 123 of title 28 of the United States
Code, together with interest, if any, pursuant to § 3717 of title 31 of the United States Code for the
Debtors’ cases, or until such time as a final decree is entered closing the Debtors’ cases, a Final Order
converting the Debtors’ cases to cases under chapter 7 of the Bankruptcy Code is entered, or a Final
Order dismissing the Debtors’ cases is entered.

          12.2.     Substantial Consummation of the Plan.

                On the Effective Date, the Plan shall be deemed to be substantially consummated under
sections 1101 and 1127(b) of the Bankruptcy Code.

          12.3.     Plan Supplement.

                 The Plan Supplement shall be filed with the Clerk of the Bankruptcy Court. Upon its
filing with the Bankruptcy Court, the Plan Supplement may be inspected in the office of the Clerk of the
Bankruptcy Court during normal court hours. Documents included in the Plan Supplement will be posted
at the website of the Debtors’ notice, claims, and solicitation agent.

          12.4.     Request for Expedited Determination of Taxes.

                  The Debtors and the Reorganized Debtors, as applicable, shall have the right to request
an expedited determination under section 505(b) of the Bankruptcy Code with respect to tax returns filed,
or to be filed, for any and all taxable periods ending after the Commencement Date through the Effective
Date and, in the case of a Sale Transaction, through the dissolution of the Debtors.

          12.5.     Exemption from Certain Transfer Taxes.

                 Pursuant to section 1146 of the Bankruptcy Code, (a) the issuance, transfer or exchange
of any securities, instruments or documents, (b) the creation of any Lien, mortgage, deed of trust, or other
security interest, (c) the making or assignment of any lease or sublease or the making or delivery of any


                                                        60
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                               Pg 204 of 577


deed or other instrument of transfer under, pursuant to, in furtherance of, or in connection with the Plan,
including, without limitation, any deeds, bills of sale, or assignments executed in connection with any of
the transactions contemplated under the Plan or the reinvesting, transfer, or sale of any real or personal
property of the Debtors pursuant to, in implementation of or as contemplated in the Plan (whether to one
or more of the Reorganized Debtors or otherwise), (d) the grant of collateral under the Amended and
Restated Credit Facility, and (e) the issuance, renewal, modification, or securing of indebtedness by such
means, and the making, delivery or recording of any deed or other instrument of transfer under, in
furtherance of, or in connection with, the Plan, including, without limitation, the Confirmation Order,
shall not be subject to any document recording tax, stamp tax, conveyance fee, or other similar tax,
mortgage tax, real estate transfer tax, mortgage recording tax, Uniform Commercial Code filing or
recording fee, regulatory filing or recording fee, sales tax, use tax, or other similar tax or governmental
assessment. Consistent with the foregoing, each recorder of deeds or similar official for any county, city,
or governmental unit in which any instrument hereunder is to be recorded shall, pursuant to the
Confirmation Order, be ordered and directed to accept such instrument without requiring the payment of
any filing fees, documentary stamp tax, deed stamps, stamp tax, transfer tax, intangible tax, or similar tax.

          12.6.     Amendments.

                 (a)     Plan Modifications. Subject to the terms of the RSA and all consent rights
contained therein, (i) the Debtors reserve the right, in accordance with the Bankruptcy Code and the
Bankruptcy Rules, to amend or modify the Plan prior to the entry of the Confirmation Order, including
amendments or modifications to satisfy section 1129(b) of the Bankruptcy Code, and (ii) after entry of the
Confirmation Order, the Debtors may, upon order of the Court, amend, modify or supplement the Plan in
the manner provided for by section 1127 of the Bankruptcy Code or as otherwise permitted by law, in
each case without additional disclosure pursuant to section 1125 of the Bankruptcy Code. In addition,
after the Confirmation Date, so long as such action does not materially and adversely affect the treatment
of holders of Allowed Claims or Allowed Interests pursuant to the Plan and subject to the reasonable
consent of the Requisite Term Lenders (and the Creditors’ Committee, solely as it pertains to the Global
Settlement or General Unsecured Claims), the Debtors may remedy any defect or omission or reconcile
any inconsistencies in this Plan or the Confirmation Order with respect to such matters as may be
necessary to carry out the purposes or effects of this Plan, and any holder of a Claim or Interest that has
accepted this Plan shall be deemed to have accepted this Plan as amended, modified, or supplemented.

                 (b)    Other Amendments. Subject to the terms of the RSA, before the Effective Date,
the Debtors may make appropriate technical adjustments and modifications to the Plan and the documents
contained in the Plan Supplement without further order or approval of the Bankruptcy Court.

          12.7.     Effectuating Documents and Further Transactions.

                 Each of the officers, managers, or members of the Reorganized Debtors is authorized to
execute, deliver, file, or record such contracts, instruments, releases, indentures, and other agreements or
documents and take such actions as may be necessary or appropriate to effectuate and further evidence the
terms and conditions of the Plan.

          12.8.     Revocation or Withdrawal of Plan.

                 Subject to the terms of the RSA, the Debtors reserve the right to revoke or withdraw the
Plan prior to the Effective Date. If the Plan has been revoked or withdrawn prior to the Effective Date, or
if confirmation or the occurrence of the Effective Date does not occur, then: (a) the Plan shall be null and
void in all respects; (b) any settlement or compromise embodied in the Plan (including the fixing or
limiting to an amount any Claim or Interest or Class of Claims or Interests), assumption of executory


                                                     61
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                              Pg 205 of 577


contracts or unexpired leases affected by the Plan, and any document or agreement executed pursuant to
the Plan shall be deemed null and void; and (c) nothing contained in the Plan shall (i) constitute a waiver
or release of any Claim by or against, or any Interest in, the Debtors or any other Entity; (ii) prejudice in
any manner the rights of the Debtors or any other Entity; or (iii) constitute an admission of any sort by the
Debtors, any Consenting Term Lenders, or any other Entity. This provision shall have no impact on the
rights of the Consenting Term Lenders or the Debtors, as set forth in the RSA, in respect of any such
revocation or withdrawal.

          12.9.     Dissolution of Creditors’ Committee.

                On the Effective Date, the Creditors’ Committee shall dissolve and, on the Effective
Date, each member (including each officer, director, employee, or agent thereof) of the Creditors’
Committee and each professional retained by the Creditors’ Committee shall be released and discharged
from all rights, duties, responsibilities, and obligations arising from, or related to, the Debtors, their
membership on the Creditors’ Committee, the Plan, or the Chapter 11 Cases, except with respect to any
matters concerning any Fee Claims held or asserted by any professional retained by the Creditors’
Committee.

          12.10. Severability of Plan Provisions.

                  If, before the entry of the Confirmation Order, any term or provision of the Plan is held
by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the request of the
Debtors with the prior consent of the Requisite Term Lenders and the DIP Agent (acting at the direction
of the Required Buyers), shall have the power to alter and interpret such term or provision to make it valid
or enforceable to the maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void, or unenforceable, and such term or provision shall then be applicable as
altered or interpreted. Notwithstanding any such holding, alteration, or interpretation, the remainder of
the terms and provisions of the Plan will remain in full force and effect and will in no way be affected,
impaired or invalidated by such holding, alteration, or interpretation. The Confirmation Order shall
constitute a judicial determination and shall provide that each term and provision of the Plan, as it may
have been altered or interpreted in accordance with the foregoing, is (a) valid and enforceable pursuant to
its terms, (b) integral to the Plan and may not be deleted or modified without the consent of the Debtors or
the Reorganized Debtors (as the case may be), and (c) nonseverable and mutually dependent.

          12.11. Governing Law.

                 Except to the extent that the Bankruptcy Code or other federal law is applicable, or to the
extent an exhibit hereto or a schedule in the Plan Supplement or a Definitive Document provides
otherwise, the rights, duties, and obligations arising under the Plan shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without giving effect to the
principles of conflict of laws thereof; provided, however, that corporate or entity governance matters
relating to any Debtors or Reorganized Debtors shall be governed by the laws of the state of incorporation
or organization of the applicable Debtors or Reorganized Debtors.

          12.12. Time.

                 In computing any period of time prescribed or allowed by the Plan, unless otherwise set
forth herein or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall apply.




                                                     62
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37           Main Document
                                                 Pg 206 of 577


          12.13. Dates of Actions to Implement the Plan.

                  In the event that any payment or act under the Plan is required to be made or performed
on a date that is on a Business Day, then the making of such payment or the performance of such act may
be completed on or as soon as reasonably practicable after the next succeeding Business Day, but shall be
deemed to have been completed as of the required date.

          12.14. Immediate Binding Effect.

                 Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan and Plan Supplement shall be immediately
effective and enforceable and deemed binding upon and inure to the benefit of the Debtors, the holders of
Claims and Interests, the Released Parties, and each of their respective successors and assigns, including,
without limitation, the Reorganized Debtors.

          12.15. Deemed Acts.

                Subject to and conditioned on the occurrence of the Effective Date, whenever an act or
event is expressed under the Plan to have been deemed done or to have occurred, it shall be deemed to
have been done or to have occurred without any further act by any party, by virtue of the Plan and the
Confirmation Order.

          12.16. Successor and Assigns.

                  The rights, benefits, and obligations of any Entity named or referred to in the Plan shall
be binding on, and shall inure to the benefit of any heir, executor, administrator, successor, or permitted
assign, if any, of each Entity.

          12.17. Entire Agreement.

                On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order shall
supersede all previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become merged and integrated
into the Plan.

          12.18. Exhibits to Plan.

               All exhibits, schedules, supplements, and appendices to the Plan (including the Plan
Supplement) are incorporated into and are a part of the Plan as if set forth in full herein.

          12.19. Notices.

                 All notices, requests, and demands to or upon the Debtors to be effective shall be in
writing (including by electronic or facsimile transmission) and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when actually delivered or, in the case of notice
by facsimile transmission, when received and telephonically confirmed, addressed as follows:

                    (a)       If to the Debtors or the Reorganized Debtors:

                              Ditech Holding Corporation
                              3000 Bayport Drive, Suite 985


                                                         63
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                  Pg 207 of 577


                               Tampa, FL 33607
                               Attn: John Haas, General Counsel, Chief Legal Officer and Secretary
                               Email: JHaas@ditech.com

                                      -and-

                               Weil, Gotshal & Manges LLP
                               767 Fifth Avenue
                               New York, New York 10153
                               Attn: Ray C. Schrock, P.C.
                                       Sunny Singh
                               Telephone: (212) 310-8000
                               Facsimile: (212) 310-8007
                               Email: ray.schrock@weil.com
                                       sunny.singh@weil.com

                    (b)        If to the Consenting Term Lenders:

                               Kirkland & Ellis LLP
                               300 North LaSalle
                               Chicago, Il 60654
                               Attn: Patrick J. Nash Jr., P.C.
                               Email: patrick.nash@kirkland.com
                               Attn: John R. Luze
                               Email: john.luze@kirkland.com

                 After the Effective Date, the Debtors have authority to send a notice to Entities providing
that, to continue to receive documents pursuant to Bankruptcy Rule 2002, they must file a renewed
request to receive documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Debtors,
Reorganized Debtors, and Wind Down Estates, as applicable, are authorized to limit the list of Entities
receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who have filed such renewed
requests.

                              [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                         64
WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37      Main Document
                                            Pg 208 of 577


Dated: May 9, 2019



                                                   DF INSURANCE AGENCY LLC

                                                   DITECH FINANCIAL LLC

                                                   DITECH HOLDING CORPORATION

                                                   GREEN TREE INSURANCE AGENCY OF
                                                   NEVADA, INC.


                                                   By:   /s/ Kimberly Perez
                                                          Name: Kimberly Perez
                                                          Title: Senior Vice President and
                                                                 Chief Accounting Officer




WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37     Main Document
                                            Pg 209 of 577



Dated: May 9, 2019


                                                   GREEN TREE CREDIT LLC

                                                   GREEN TREE CREDIT SOLUTIONS LLC

                                                   GREEN TREE INVESTMENT HOLDINGS
                                                   III LLC

                                                   GREEN TREE SERVICING CORP.

                                                   WALTER MANAGEMENT HOLDING
                                                   COMPANY LLC

                                                   WALTER REVERSE ACQUISITION LLC


                                                   By:   /s/ Laura Reichel
                                                          Name: Laura Reichel
                                                          Title: President




WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37     Main Document
                                            Pg 210 of 577



Dated: May 9, 2019


                                                   MARIX SERVICING LLC


                                                   By:   /s/ Clinton Hodder
                                                          Name: Clinton Hodder
                                                          Title: President




WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37      Main Document
                                            Pg 211 of 577



Dated: May 9, 2019


                                                   MORTGAGE ASSET SYSTEMS, LLC

                                                   REO MANAGEMENT SOLUTIONS, LLC

                                                   REVERSE MORTGAGE SOLUTIONS,
                                                   INC.


                                                   By:   /s/ Jeanetta Brown
                                                          Name: Jeanetta Brown
                                                          Title: Vice President




WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                            Pg 212 of 577


                                            Schedule 1

                                  Borrower Non-Discharged Claims




WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                             Pg 213 of 577


“Borrower Non-Discharged Claims” shall mean, Claims of Borrowers, to the limited extent
such claims, cross-claims, third-party claims, and counterclaims (a) do not result in any order,
judgment, verdict, decree, or arbitration award against the Debtors or Reorganized Debtors
entitling any party to an award of monetary damages, including, without limitation, attorneys’
fees or costs, penalties or fines (including, for the avoidance of doubt, statutory penalties and
fines) but excluding restitution, reimbursement, refunds, or account credits relating solely to a
final, non-appealable judgment that a Debtor made a servicing or origination error, or committed
fraud, and (b) are necessary for the resolution of the following actions:

     1. A claim or defense involving the amount, validity, and/or priority of liens with respect to
        properties subject to mortgages (including reverse mortgages) owned or serviced by the
        Debtors, including quiet title suits, efforts by third parties to foreclose their liens, eminent
        domain and condemnation suits, corrective and reformation actions, disputes with home
        owners associations or common interest associations, code violation actions, tax sales,
        and other analogous causes of action;

     2. A claim or defense brought by a bankrupt Borrower (including any heir, non-borrowing
        spouse, estate, and/or other successor in interest) who has sought, or may seek,
        bankruptcy protection under chapters 7, 11, 12, or 13 of the Bankruptcy Code (each, a
        “Bankrupt Borrower”) to:

               a) assert a proof of claim, notice of payment change, notice of postpetition fee,
                  expense, or charge, or response to notice of final cure;

               b) assert or continue to assert an objection to a motion to lift the automatic stay filed
                  by the Debtors in the Bankrupt Borrower’s bankruptcy case;

               c) assert appeals with respect to items (a) and (b); or

               d) seek accounting from the Debtors with respect to the underlying reverse mortgage
                  loan;

     3. A claim or defense that is the subject of § 363(o) of the Bankruptcy Code; or

     4. A claim or defense brought by a Borrower on account of a Debtor’s alleged prepetition:

               a) failure to comply with loan modification obligations;

               b) improper assignment of deeds of trust;

               c) violation of the Real Estate Settlement Procedures Act of 1974 (RESPA) (12
                  U.S.C. § 2601 et seq.), the Fair Credit Reporting Act (15 U.S.C. § 1681), and/or
                  the Truth in Lending Act (12 C.F.R. § 1026);

               d) failure to remit payment to the taxing authority that results in penalties to the
                  Borrower;




WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37    Main Document
                                                 Pg 214 of 577


               e) failure to remit payment to insurance authorities, the consequence of which
                  includes both a lapse in coverage and actual pecuniary harm to the Borrower; or

               f) servicing errors directly relating to Debtors’ prepetition:

                       i.     misapplication of borrower payments;

                      ii.     miscalculations of loan principal amounts;

                     iii.     miscalculations of loan interest amounts; or

                     iv.      failure to credit funds to the correct account.




WEIL:\97029875\1\41703.0011
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                              Pg 215 of 577


                                              Exhibit A-1

                                    Borrower Non-Discharged Claims




                               SIGNATURE PAGE TO DISCLOSURE STATEMENT
WEIL:\97018413\7\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                            Pg 216 of 577




                         BORROWER NON-DISCHARGED CLAIMS
                    FOR NON-MONETARY DAMAGES AND OTHER RELIEF

Pursuant to the Plan, on the Effective Date, unless assumed in full by a purchaser, certain claims
against or liabilities of the Debtors will be discharged. However, as described more fully below,
the Reorganized Debtors will continue to be liable for certain consumer borrower claims other
than Claims for monetary damages (including penalties and fines) relating to certain prepetition
acts or omissions of any Debtor in connection with the origination or servicing of a forward or
reverse mortgage loan, as described below.

In the event of a Reorganization Transaction (unless assumed by a purchaser as an assumed
liability in any Asset Sale Transaction), Claims for monetary damages against the Debtors or
Reorganized Debtors shall be discharged except as expressly provided for herein. As described
in more detail below and as provided for in, and subject to the terms of, the Plan, certain
consumer borrower claims for non-monetary damages shall be Unimpaired and shall not be
discharged by the Plan upon the Effective Date.

In the event of a Reorganization Transaction, following the Effective Date, to the extent
described below and provided for in, and subject to, the Plan, holders of such Claims (as set out
below) shall be entitled to defend, assert, and prosecute claims, cross-claims, third-party claims,
and counter-claims, including the appeal or settlement of such claims to the limited extent such
claims, cross-claims, third-party claims, and counterclaims (a) do not result in any order,
judgment, verdict, decree or arbitration award against the Debtors or Reorganized
Debtors entitling any party to an award of monetary damages, including, without
limitation, attorneys’ fees or costs, penalties or fines (including, for the avoidance of doubt,
statutory penalties and fines) but excluding restitution, reimbursement, refunds, or account
credits relating solely to a final, non-appealable judgment that a Debtor made a servicing
or origination error, or committed fraud, and (b) are necessary for the resolution of the
following actions (“Borrower Non-Discharged Claims”):

     1. A claim or defense involving the amount, validity, and/or priority of liens with respect to
        properties subject to mortgages (including reverse mortgages) owned or serviced by the
        Debtors, including quiet title suits, efforts by third parties to foreclose their liens, eminent
        domain and condemnation suits, corrective and reformation actions, disputes with home
        owners associations or common interest associations, code violation actions, tax sales,
        and other analogous causes of action;

     2. A claim or defense brought by a bankrupt Borrower (including any heir, non-borrowing
        spouse, estate, and/or other successor in interest) who has sought, or may seek,
        bankruptcy protection under chapters 7, 11, 12, or 13 of the Bankruptcy Code (each, a
        “Bankrupt Borrower”) to:

               a) assert a proof of claim, notice of payment change, notice of postpetition fee,
                  expense, or charge, or response to notice of final cure;




WEIL:\97029854\1\41703.0011
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37         Main Document
                                                 Pg 217 of 577


               b) assert or continue to assert an objection to a motion to lift the automatic stay filed
                  by the Debtors in the Bankrupt Borrower’s bankruptcy case;

               c) assert appeals with respect to items (a) and (b); or

               d) seek accounting from the Debtors with respect to the underlying reverse mortgage
                  loan;

     3. A claim or defense that is the subject of § 363(o) of the Bankruptcy Code; or

     4. A claim or defense brought by a Borrower on account of a Debtor’s alleged prepetition:

               a) failure to comply with loan modification obligations;

               b) improper assignment of deeds of trust;

               c) violation of the Real Estate Settlement Procedures Act of 1974 (RESPA)(12
                  U.S.C. § 2601 et seq.), the Fair Credit Reporting Act (15 U.S.C. § 1681), and/or
                  the Truth in Lending Act (12 C.F.R. § 1026);

               d) failure to remit payment to the taxing authority that results in penalties to the
                  Borrower;

               e) failure to remit payment to insurance authorities, the consequence of which
                  includes both a lapse in coverage and actual pecuniary harm to the Borrower; or

               f) servicing errors directly relating to Debtors’ prepetition:

                       i.     misapplication of borrower payments;

                      ii.     miscalculations of loan principal amounts;

                     iii.     miscalculations of loan interest amounts; or

                     iv.      failure to credit funds to the correct account.

Therefore, on or after the Effective Date holders of Borrower Non-Discharged Claims shall be
entitled to defend and assert and prosecute claims, cross-claims, third-party claims, and counter-
claims, including the appeal or settlement of such claims (x) in a Sale Transaction, against the
Wind Down Estate, in accordance with section 4.6(b)(i) of the Plan, or (y) in a Reorganization
Transaction, in the ordinary course of business, in accordance with section 4.6(b)(ii) of the Plan.
The Debtors reserve all rights to defend such Borrower Non-Discharged Claims on all
grounds (including that any such Claim is not entitled to be classified as or is not an
Allowed Borrower Non-Discharged Claim) other than on the basis that such Claims are
discharged.

In the event of a Sale Transaction (unless a Claim is assumed by a purchaser as an assumed
liability), the Debtors do not anticipate obtaining a discharge of any Borrower Non-Discharged
Claim. Accordingly, Borrower Non-Discharged Claims shall receive the recovery to which they


          2
WEIL:\97029854\1\41703.0011
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                            Pg 218 of 577


are entitled from the proceeds of any Sale Transaction in accordance with the Plan, which
provides that they will receive the same treatment as General Unsecured Claims, and as
administered in the Wind Down Estates.




          3
WEIL:\97029854\1\41703.0011
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                            Pg 219 of 577


                                             Exhibit B

                                  Restructuring Support Agreement




WEIL:\97018413\7\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37 Main Document
                                                Pg 220 of 577
                                                                       EXECUTION VERSION



                              RESTRUCTURING SUPPORT AGREEMENT

               This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented
or otherwise modified from time to time in accordance with the terms hereof, and including any
exhibits or schedules hereto, this “Agreement”), dated as of February 8, 2019, is entered into by
and between:

                    (i)       Ditech Holding Corporation and its direct and indirect subsidiaries
                              (the “Company”); and

                    (ii)      each undersigned entity, in each such entity’s respective capacity as lender
                              under, or as nominee, investment adviser, sub-adviser, or investment
                              manager, as applicable, to certain funds, accounts, and other entities
                              (including subsidiaries and affiliates of such funds, accounts, and entities)
                              that is a lender (in its respective capacity as such, each, a “Term Lender,”
                              and, collectively, the “Term Lenders” and, together with their respective
                              successors and permitted assigns and any subsequent Term Lender that
                              becomes party hereto in accordance with the terms hereof, each,
                              a “Consenting Term Lender,” and, collectively, the “Consenting Term
                              Lenders”) party to that certain Second Amended and Restated Credit
                              Agreement, dated as of February 9, 2018 (as amended, restated, amended
                              and restated, supplemented, or otherwise modified from time to time in
                              accordance with the terms thereof, the “Credit Agreement,” and the term
                              loan facility thereunder, the “Term Loan Facility”), by and among the
                              Company, as the borrower, Credit Suisse AG, Cayman Islands Branch
                              (formerly Credit Suisse AG), as administrative agent (together with any
                              successor administrative agent, in each case, in such capacity,
                              the “Administrative Agent”), the other term lenders party thereto and the
                              other lenders party thereto.

               The Company, each Consenting Term Lender, and any subsequent Person that
becomes a party hereto in accordance with the terms hereof are referred to herein as the
“Parties” and individually as a “Party.”

               WHEREAS, the Parties have agreed to the Restructuring consistent with the
terms and subject to the conditions set forth herein, including in the Term Sheet, which are the
product of arm’s-length, good faith discussions between the Parties and their respective
professionals;

                WHEREAS, as of the date hereof, the Consenting Term Lenders in the aggregate
hold, or act as the nominee, investment adviser, sub-adviser, or investment manager to entities
that hold, as of the date hereof, more than 662/3% of the aggregate outstanding principal amount
of the Loans and Commitments (each as defined in the Credit Agreement);

             WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in the Term Sheet and hereunder.


WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37       Main Document
                                                Pg 221 of 577


               NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

                    1.        Certain Definitions.

               Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the restructuring term sheet attached hereto as Exhibit A (together with all schedules,
exhibits, and annexes attached thereto, and as may be modified in accordance with Section 9
hereof, the “Term Sheet”), or as the context otherwise requires.

                    As used in this Agreement, the following terms have the following meanings:

                  (a)      “Alternative Transaction” means any plan, dissolution, winding up,
          liquidation, sale or disposition, reorganization, merger or restructuring of the Company or
          its assets other than the Restructuring, as set forth herein, including in the Term Sheet;

                 (b)      “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
          §§ 101, et seq., as amended from time to time.

                  (c)    “Bankruptcy Court” means the United States Bankruptcy Court for the
          Southern District of New York having jurisdiction over the Chapter 11 Cases, and, to the
          extent of the withdrawal of any reference under 28 U.S.C. § 157, pursuant to 28 U.S.C.
          § 151, the United States District Court for the Southern District of New York.

                 (d)    “Bidding Procedures Motion” means a motion filed by the Debtors with
          the Bankruptcy Court for entry of a Bidding Procedures Order.

                  (e)     “Bidding Procedures Order” means any order (1) approving Bidding
          Procedures, and (2) setting dates for the submission of bids and the auction (if any), and
          (3) granting related relief.

                 (f)    Commencement Date” means the date that Debtors commence the
          Chapter 11 Cases.

                 (g)    “Confirmation Order” means an order of the Bankruptcy Court
          confirming the Plan.

                  (h)    “Definitive Documents” means the documents (including any related
          orders, agreements, instruments, schedules or exhibits) that are contemplated by the Term
          Sheet and that are otherwise necessary or desirable to implement, or otherwise relate to
          the Restructuring and the Restructuring Transactions, including: (A) the Plan; (B) the
          Bidding Procedures; (C) the Bidding Procedures Motion; (D) the Bidding Procedures
          Order; (E) each of the documents comprising the Plan Supplement; (F) the Disclosure
          Statement; (G) any motion seeking the approval of the adequacy of the Disclosure
          Statement and solicitation of the Plan; (H) the Confirmation Order; (I) the motion for use
          of cash collateral and to incur postpetition financing and any credit agreement with
                                                     2
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37        Main Document
                                                Pg 222 of 577


          respect thereto (the “Financing Motion”); (J) any Financing Orders, and (K) any asset
          purchase agreement for the Sale Transaction or an Asset Sale Transaction. Each of the
          Definitive Documents shall contain terms and conditions consistent in all material
          respects with this Agreement and the Term Sheet, and, except to the extent such
          Definitive Documents must be acceptable to the Requisite Term Lenders in accordance
          with the Term Sheet, shall otherwise be reasonably acceptable in all material respects to
          the Required Parties, including with respect to any modifications, amendments, or
          supplements to such Definitive Documents at any time during the Support Period;
          provided, that the terms of the Plan and Confirmation Order with respect to the treatment
          of the Term Loans and the treatment of any matters with respect to the Credit Agreement
          or any economic interest of the Term Lenders, and the Financing Motion and the
          Financing Orders shall be acceptable in all material respects to the Requisite Term
          Lenders.

                    (i)       “Effective Date” means the date on which the Plan is consummated.

                  (j)    “Financing Orders” means any orders authorizing Debtors to continue to
          access cash collateral and incur any postpetition financing on an interim basis or final
          basis consistent with the Term Sheet.

                    (k)       “Outside Commencement Date” means February 15, 2019.

                   (l)     “Person” means any “person” as defined in section 101(41) of the
          Bankruptcy Code, including, without limitation, any individual, corporation, limited
          liability company, partnership, joint venture, association, joint-stock company, trust,
          unincorporated organization or government or any agency or political subdivision thereof
          or other entity.

                  (m)   “Plan Supplement” means the plan supplement to the Plan, comprising
          the following documents, as applicable: (A) the Amended and Restated Credit Facility
          Agreement, (B) new organizational documents, (C) the Exit Working Capital Facility
          documentation, (D) the Management Incentive Plan, (E) shareholders agreement, (F) a
          schedule of executory contracts and unexpired leases to be assumed and an associated
          notice of cure amount, (G) a schedule of retained causes of action, (H) any other
          documents the Company and the Requisite Term Lenders agree shall comprise the Plan
          Supplement.

                 (n)   “Required Lenders” means the “Required Lenders” as defined in the
          Credit Agreement.

                (o)     “Required Parties” means each of (A) the Company and (B) the Requisite
          Term Lenders.

                 (p)     “Requisite Term Lenders” means, as of the date of determination,
          Consenting Term Lenders holding at least a majority in aggregate principal amount
          outstanding of the Term Loans held by the Consenting Term Lenders as of such date.


                                                      3
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37          Main Document
                                                Pg 223 of 577


                 (q)    “Restructuring Transactions” means all acts, events, and transactions
          contemplated by, required for, and taken to implement the Restructuring, the Definitive
          Documents, the Plan Supplement, this Agreement, and the Elected Transaction (as
          defined below), each in the singular and collectively, as applicable.

                    (r)       “SEC” means the Securities & Exchange Commission.

                    (s)       “Securities Act” means the Securities Act of 1933, as amended.

                 (t)    “Support Effective Date” means the date on which the counterpart
          signature pages to this Agreement shall have been executed and delivered by the
          Company and Consenting Term Lenders (A) holding at least 662/3% in aggregate
          principal amount outstanding of the Term Loans and (B) representing the Required
          Lenders.

                 (u)    “Support Period” means the period commencing on the Support Effective
          Date and ending on the earlier of the (A) date on which this Agreement is terminated in
          accordance with Section 5 hereof and (B) the Effective Date.

                    2.        Term Sheet and Plan.

               The Term Sheet is expressly incorporated herein by reference and made part of
this Agreement as if fully set forth herein. The Term Sheet, including the schedules, annexes
and exhibits thereto, sets forth certain material terms and conditions of the Restructuring.
Notwithstanding anything else in this Agreement to the contrary, in the event of any
inconsistency between this Agreement and the Term Sheet, the Term Sheet shall control.

                    3.        Agreements of the Consenting Term Lenders.

                   (a)      Agreement to Support. During the Support Period, subject to the terms
          and conditions hereof, each of the Consenting Term Lenders agrees, severally and not
          jointly, that it shall:

                         (i)    use its commercially reasonable efforts to support the
          Restructuring and the Restructuring Transactions, and to act in good faith and take any
          and all reasonable actions necessary to consummate the Restructuring and the
          Restructuring Transactions, in a manner consistent with this Agreement;

                         (ii)    refrain from initiating (or directing or encouraging the
          Administrative Agent or any other party to initiate) any actions, including legal
          proceedings, that are inconsistent with, or that would delay, prevent, frustrate or impede
          the approval, confirmation or consummation, as applicable, of the Restructuring or
          Restructuring Transactions;

                        (iii) timely vote (pursuant to the Plan) or cause to be voted all of its
          Claims (including on account of the Second Lien Notes, or any securities, owned or
          controlled by such Consenting Term Lender) to accept the Plan by delivering its duly
          executed and completed ballot or ballots, as applicable, accepting the Plan on a timely
                                                      4
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                     Main Document
                                                Pg 224 of 577


          basis following commencement of the solicitation of acceptances of the Plan in
          accordance with sections 1125 and 1126 of the Bankruptcy Code;

                          (iv)   negotiate in good faith with the Company the forms of the
          Definitive Documents (to the extent such Consenting Term Lender is a party thereto) and
          subject to the consent thresholds specified herein execute the Definitive Documents;

                         (v)     not change or withdraw its votes to accept the Plan (or cause or
          direct such vote to be changed or withdrawn); provided, however, that such vote shall,
          without any further action by the applicable Consenting Term Lender, be deemed
          automatically revoked (and, upon such revocation, deemed void ab initio) by the
          applicable Consenting Term Lender at any time following the expiration of the Support
          Period with respect to such Consenting Term Lender;

                         (vi)   not directly or indirectly, through any Person, take any action that
          would reasonably be expected to prevent, interfere with, delay or impede the
          consummation of the Restructuring or Restructuring Transactions, including the approval
          of any Bidding Procedures Motion, the entry of any Bidding Procedures Order, the
          approval of the Disclosure Statement, or the solicitation of votes on, and confirmation of,
          the Plan;

                          (vii) use its commercially reasonable efforts to support and take all
          actions as are reasonably necessary and appropriate for such Consenting Term Lender to
          obtain any and all required regulatory and/or third-party approvals for such Consenting
          Term Lender to consummate the Restructuring Transactions; and

                         (viii) support and take all reasonable actions necessary or reasonably
          requested by the Company to confirm such Consenting Term Lender’s support for the
          Bankruptcy Court’s approval of the Bidding Procedures Motion, the entry of any Bidding
          Procedures Order, the approval of the Plan and Disclosure Statement, the solicitation of
          votes on the Plan by the Company, and the confirmation and consummation of the Plan
          and the Restructuring Transactions.

                    (b)       Transfers.

                          (i)   Each Consenting Term Lender agrees that, for the duration of the
          Support Period, such Consenting Term Lender shall not sell, transfer, loan, issue,
          participate, pledge, hypothecate, assign or otherwise dispose of (other than ordinary
          course pledges and/or swaps) (each, a “Transfer”), directly or indirectly, in whole or in
          part, any of its Claims, including any beneficial ownership in any such Claims, 1 or any
          option thereon or any right or interest therein, unless the transferee thereof either (A) is a
          Consenting Term Lender (with respect to a transfer by a Consenting Term Lender) or
          (B) prior to such Transfer, agrees in writing for the benefit of the Parties to become a

1
  As used herein, the term “beneficial ownership” means the direct or indirect economic ownership of, and/or the
power, whether by contract or otherwise, to direct the exercise of the voting rights and the disposition of, any Claims
subject to this Agreement or the right to acquire such Claims.

                                                          5
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                     Main Document
                                              Pg 225 of 577


          Consenting Term Lender and to be bound by all of the terms of this Agreement
          applicable to Consenting Term Lenders (including with respect to any and all Claims it
          already may hold against or in the Company prior to such Transfer) by executing a
          joinder agreement, a form of which is attached hereto as Exhibit B (a “Joinder
          Agreement”), and delivering an executed copy thereof within two (2) business days of
          such execution, to (1) Weil, Gotshal and Manges LLP (“Weil”), as counsel to the
          Company, (2) Kirkland & Ellis LLP, as counsel to an ad hoc group of Consenting Term
          Lenders (“Kirkland”), and (3) Davis Polk & Wardwell LLP (“Davis Polk”), as counsel to
          the Administrative Agent, in which event (x) the transferee shall be deemed to be a
          Consenting Term Lender hereunder to the extent of such transferred Claims and (y) the
          transferor shall be deemed to relinquish its rights (and be released from its obligations)
          under this Agreement to the extent of such transferred Claims (such transfer,
          a “Permitted Transfer” and such party to such Permitted Transfer, a “Permitted
          Transferee”). Each Consenting Term Lender agrees that any Transfer of any Claim that
          does not comply with the terms and procedures set forth herein shall be deemed void ab
          initio, and the Company and each other Consenting Term Lender shall have the right to
          enforce the voiding of such Transfer.

                         (ii)    Notwithstanding anything to the contrary herein, (A) a Qualified
          Marketmaker 2 that acquires any Claims subject to this Agreement held by a Consenting
          Term Lender with the purpose and intent of acting as a Qualified Marketmaker for such
          Claims, shall not be required to become a party to this Agreement as a Consenting Term
          Lender, if (x) such Qualified Marketmaker transfers such Claims (by purchase, sale,
          assignment, or other similar means) within the earlier of ten (10) business days of its
          acquisition and the plan voting deadline to a Permitted Transferee and the transfer
          otherwise is a Permitted Transfer and (y) such Consenting Term Lender shall be solely
          responsible for the Qualified Marketmaker’s failure to comply with this Section 3(b) and
          (B) to the extent any Party is acting solely in its capacity as a Qualified Marketmaker, it
          may Transfer any ownership interests in the Claims that it acquires from a holder of
          Claims that is not a Consenting Term Lender to a transferee that is not a Consenting
          Term Lender at the time of such Transfer without the requirement that the transferee be
          or become a signatory to this Agreement or execute a Joinder Agreement.

                         (iii) This Section 3(b) shall not impose any obligation on the Company
          to issue any “cleansing letter” or otherwise publicly disclose information for the purpose
          of enabling a Consenting Term Lender to Transfer any Claims. Notwithstanding
          anything to the contrary herein, to the extent the Company and another Party have
          entered into a separate agreement with respect to the issuance of a “cleansing letter” or
          other public disclosure of information, the terms of such confidentiality agreement shall
          continue to apply and remain in full force and effect according to its terms.

2
  As used herein, the term “Qualified Marketmaker” means an entity that (a) holds itself out to the public, the
syndicated loan market, and/or the applicable private markets as standing ready in the ordinary course of business to
purchase from customers and sell to customers claims against, and/or equity interests in, the Company, including
Term Loans, or enter with customers into long and short positions in claims against the Company), in its capacity as
a dealer or market maker in such claims and (b) is, in fact, regularly in the business of making a market in claims
against issuers or borrowers (including term, loans, and/or debt or equity securities).

                                                         6
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37           Main Document
                                            Pg 226 of 577


                   (c)     Additional Claims. This Agreement shall in no way be construed to
          preclude the Consenting Term Lenders from acquiring additional Claims; provided that,
          to the extent any Consenting Term Lender (i) acquires additional Claims, (ii) holds or
          acquires any other claims against the Company entitled to vote on the Plan or (iii) holds
          or acquires any equity interests in the Company entitled to vote on the Plan, then, in each
          case, each such Consenting Term Lender shall promptly notify Weil, Kirkland and Davis
          Polk, and each such Consenting Term Lender agrees that all such Claims shall be subject
          to this Agreement, and agrees that, for the duration of the Support Period and subject to
          the terms of this Agreement, it shall vote in favor of the Plan (or cause to be voted) any
          such additional Claims and/or equity interests entitled to vote on the Plan (to the extent
          still held by it on or on its behalf at the time of such vote), in a manner consistent with
          Section 3(a) hereof. For the avoidance of any doubt, any obligation to vote for the Plan
          or any other plan of reorganization shall be subject to sections 1125 and 1126 of the
          Bankruptcy Code.

                   (d)    Preservation of Rights. Notwithstanding the foregoing, nothing in this
          Agreement, and neither a vote to accept the Plan by any Consenting Term Lender, nor the
          acceptance of the Plan by any Consenting Term Lender, shall: (i) be construed to limit
          consent and approval rights provided in this Agreement, the Term Sheet, and the
          Definitive Documentation; (ii) be construed to prohibit any Consenting Term Lender
          from contesting whether any matter, fact, or thing is a breach of, or is inconsistent with,
          this Agreement, or exercising rights or remedies specifically reserved herein; (iii) be
          construed to prohibit any Consenting Term Lender from appearing as a party-in-interest
          in any matter to be adjudicated in the Chapter 11 Cases, so long as such appearance and
          the positions advocated in connection therewith are not inconsistent with this Agreement
          and are not for the purpose of (or could not reasonably be expected to) hindering,
          delaying, or preventing the consummation of the Restructuring Transactions; (iv) impair
          or waive the rights of any Consenting Term Lender to assert or raise any objection
          expressly permitted under this Agreement in connection with any hearing in the
          Bankruptcy Court, including, without limitation, any hearing on confirmation of the Plan;
          or (v) subject to Section 3(f), limit the ability of any Consenting Term Lender to assert
          any rights, claims, and/or defenses under the Credit Agreement, the Security Agreement
          (as defined in the Credit Agreement), and any related documents or agreements
          (including, without limitation, the right of any Consenting Term Lender to assert that any
          potential action of the Company or any Credit Party (as defined in the Credit Agreement)
          that is inconsistent with, or any potential omission of the Company or any Credit Party
          (as defined in the Credit Agreement) to take any action required, by the Credit
          Agreement and/or that a potential Default or Event of Default has occurred under the
          Credit Agreement).

                  (e)     Negative Covenants. The Consenting Term Lenders agree that, for the
          duration of the Support Period, each Consenting Term Lender shall not take any action
          inconsistent with, or omit to take any action required by the Credit Agreement, except to
          the extent that any such action or inaction is expressly contemplated or permitted by this
          Agreement, the Plan, or any of the other Definitive Documents.


                                                   7
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37         Main Document
                                               Pg 227 of 577


                    4.        Agreements of the Company.

                  (a)   Covenants. The Company agrees that, for the duration of the Support
          Period, the Company shall:

                          (i)     (A) support and use commercially reasonable efforts to
          consummate and complete the Restructuring, the Restructuring Transactions, and all
          transactions contemplated under this Agreement (including, without limitation, those
          described in the Term Sheet and once filed, any Bidding Procedures Motion, and the
          Plan) including, without limitation, (1) take any and all reasonably necessary actions in
          furtherance of the Restructuring, the Restructuring Transactions, and the transactions
          contemplated under this Agreement, including, without limitation, as set forth in the
          Term Sheet and, once filed, any Bidding Procedures Motion and the Plan, (2) commence
          the Chapter 11 Cases on or before the Outside Commencement Date and complete and
          file, within the timeframes contemplated herein, the Plan, the Disclosure Statement, and
          the other Definitive Documents, and (3) use commercially reasonable efforts to obtain
          orders of the Bankruptcy Court approving any Bidding Procedures Motion, and the
          Disclosure Statement and confirming the Plan within the timeframes contemplated by
          this Agreement; (B) use commercially reasonable efforts to obtain any and all required
          regulatory approvals for the Restructuring Transactions embodied in the Definitive
          Documents, including the Plan; and (C) not take any action that is inconsistent with, or to
          alter, delay, impede, or interfere with, approval of any Bidding Procedures Order, or the
          Disclosure Statement, confirmation of the Plan, or consummation of the Plan and the
          Restructuring Transactions, in the case of each of clauses (A) through (C) to the extent
          consistent with, upon the advice of counsel, the fiduciary duties of the boards of directors
          of the Company;

                         (ii)    not commence an avoidance action or other legal proceeding that
          challenges the validity, enforceability, or priority of the Term Loans or obligations under
          the Credit Agreement;

                         (iii) if the Company receives an unsolicited bona fide proposal or
          expression of interest in undertaking an Alternative Transaction that the boards of
          directors, members, or managers (as applicable) of the Company, determine in their
          good-faith judgment provides a higher or better economic recovery to the Company’s
          stakeholders than that set forth in this Agreement and such Alternative Transaction is
          from a proponent that the boards of directors, members, or managers (as applicable) of
          the Company has reasonably determined is capable of timely consummating such
          Alternative Transaction, the Company will within 48 hours of the receipt of such
          proposal or expression of interest, notify Kirkland and Davis Polk of the receipt thereof,
          with such notice to include the material terms thereof, including the identity of the Person
          or group of Persons involved;

                        (iv)    provide draft copies of all material motions or applications and
          other documents (including all “first day” and “second day” motions and orders, any
          Bidding Procedures Motion, any Bidding Procedures Order, the Plan, the Disclosure
          Statement, the ballots and other solicitation materials in respect of the Plan, and the

                                                   8
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                            Pg 228 of 577


          Confirmation Order) the Debtors intend to file with the Bankruptcy Court to Kirkland
          and to Davis Polk, if reasonably practical, at least three (3) business days prior to the date
          when the Company intends to file any such pleading or other document (provided that if
          delivery of such motions, orders or materials (other than any Bidding Procedures Motion,
          the Plan, the Disclosure Statement, the Confirmation Order or an adequate protection
          order) at least three (3) business days in advance is not reasonably practicable, such
          motion, order or material shall be delivered as soon as reasonably practicable prior to
          filing) and shall consult in good faith with such counsel regarding the form and substance
          of any such proposed filing with the Bankruptcy Court;

                         (v)    file such “first day” motions and pleadings reasonably determined
          by the Debtors, in form and substance reasonably acceptable to the Requisite Term
          Lenders, to be necessary, and to seek interim and final (to the extent necessary) orders, in
          form and substance reasonably acceptable to the Debtors and the Requisite Term
          Lenders, from the Bankruptcy Court approving the relief requested in such “first day”
          motions;

                          (vi)    subject to appropriate confidentiality arrangements, provide to the
          Consenting Term Lenders’ professionals, upon reasonable advance notice to the
          Company: (A) reasonable access (without any material disruption to the conduct of the
          Company’s business) during normal business hours to the Company’s books, records,
          and facilities; (B) reasonable access to the respective management and advisors of the
          Company for the purposes of evaluating the Company’s finances and operations and
          participating in the planning process with respect to the Restructuring or Restructuring
          Transactions; (C) prompt access to any information provided to any existing or
          prospective financing sources (including lenders under any debtor-in-possession and/or
          exit financing); and (D) prompt and reasonable responses to all reasonable diligence
          requests;

                         (vii) use their commercially reasonable efforts to support and take all
          actions as are reasonably necessary and appropriate to obtain any and all required
          regulatory and/or third-party approvals to consummate the Restructuring;

                         (viii) promptly pay all prepetition and postpetition reasonable and
          documented fees and expenses of (x) Kirkland, FTI Consulting Inc. (“FTI”), and one
          firm acting as local counsel for the Requisite Term Lenders, if required, in each case in
          accordance with the terms of their respective engagement letters with the Company and
          (y) the Administrative Agent, Davis Polk, and one firm acting as local counsel for the
          Administrative Agent, if required, in each case, in accordance with the Credit Agreement
          and the Term Sheet;

                           (ix)    not, nor encourage any other person or entity to, take any action
          which would, or would reasonably be expected to, breach or be inconsistent with this
          Agreement or delay, impede, appeal, or take any other negative action, directly or
          indirectly, to interfere with the acceptance, confirmation, or consummation of the Plan or
          implementation of the Restructuring;


                                                    9
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                            Pg 229 of 577


                          (x)     subject to applicable laws, use commercially reasonable efforts to,
          consistent with the pursuit and consummation of the Restructuring and the Restructuring
          Transactions, preserve intact in all material respects the current business operations of the
          Company (other than as consistent with applicable fiduciary duties), keep available the
          services of its current officers and material employees (in each case, other than voluntary
          resignations, terminations for cause, or terminations consistent with applicable fiduciary
          duties) and preserve in all material respects its relationships with customers, sales
          representatives, suppliers, distributors, and others, including the warehouse lenders, in
          each case, having material business dealings with the Company (other than terminations
          for cause or consistent with applicable fiduciary duties);

                         (xi)    provide prompt written notice to the Requisite Term Lenders
          between the date hereof and the Effective Date of (A) receipt of any written notice from
          any third party alleging that the consent of such party is or may be required in connection
          with the Restructuring Transactions, (B) receipt of any written notice from any
          governmental body in connection with this Agreement or the Restructuring Transactions,
          and (C) receipt of any written notice of any proceeding commenced, or, to the actual
          knowledge of the Company, threatened against the Company, relating to or involving or
          otherwise affecting in any material respect the Restructuring Transactions; and

                         (xii) unless otherwise agreed by the Company and the applicable firm,
          on the date that is at least one (1) calendar day prior to the Commencement Date, pay to
          (A) Kirkland, (B) one firm acting as local counsel for the Requisite Term Lenders, if any,
          (C) FTI, (D) the Administrative Agent, (E) Davis Polk and (F) one firm acting as local
          counsel for the Administrative Agent, if any, in each case (x) all reasonable and
          documented fees and expenses accrued but unpaid as of such date, whether or not such
          fees and expenses are then due, outstanding, or otherwise payable in connection with this
          matter and (y) fund or replenish, as the case may be, any retainers reasonably requested
          by Kirkland or FTI, in each case in accordance with the terms of their respective
          engagement letters with the Company.

                  (b)     Automatic Stay. The Company acknowledges and agrees and shall not
          dispute that after the commencement of the Chapter 11 Cases, the giving of notice of
          termination by any Party pursuant to this Agreement shall not be a violation of the
          automatic stay of section 362 of the Bankruptcy Code (and the Company hereby waives,
          to the greatest extent possible, the applicability of the automatic stay to the giving of such
          notice); provided that nothing herein shall prejudice any Party’s rights to argue that the
          giving of notice of default or termination was not proper under the terms of this
          Agreement.

                  (c)    Negative Covenants. The Company agrees that, for the duration of the
          Support Period, the Company shall not take any action inconsistent with, or omit to take
          any action required by the Credit Agreement, except to the extent that any such action or
          inaction is expressly contemplated or permitted by this Agreement, the Term Sheet, the
          Plan or any of the other Definitive Documents.



                                                   10
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37        Main Document
                                                Pg 230 of 577


                    5.        Termination of Agreement.

                 (a)     This Agreement shall terminate upon the receipt of written notice to the
          other Parties, delivered in accordance with Section 19 hereof, from (x) the Requisite
          Term Lenders at any time after and during the continuance of any Lender Termination
          Event or (y) the Company at any time after and during the continuance of any Company
          Termination Event, as applicable.

                    (b)       A “Lender Termination Event” shall mean any of the following:

                         (i)    the breach by the Company of (a) any covenant contained in this
          Agreement or (b) any other obligations of the Company set forth in this Agreement, in
          each case, in any material respect and, in either respect, such breach remains uncured for
          a period of five (5) business days following the Company’s receipt of written notice
          pursuant to Sections 5(a) and 19 hereof (as applicable);

                         (ii)     any representation or warranty in this Agreement made by the
          Company shall have been untrue in any material respect when made or shall have become
          untrue in any material respect, and such breach remains uncured for a period of five (5)
          business days following the Company’s receipt of notice pursuant to Sections 5(a) and 19
          hereof (as applicable);

                        (iii) the Definitive Documents and any amendments, modifications, or
          supplements thereto filed by the Company include terms that are materially inconsistent
          with the Term Sheet and are not otherwise acceptable to the Requisite Term Lenders, and
          such event remains unremedied for a period of three (3) business days following the
          Company’s receipt of notice pursuant to Sections 5(a) and 19 hereto (as applicable);

                         (iv)   a Definitive Document alters the treatment of the Term Lenders
          specified in the Term Sheet without complying with Section 9 hereof and the Requisite
          Term Lenders have not otherwise consented to such Definitive Document;

                         (v)    solely in the context of a Reorganization Transaction, the failure of
          the Company to secure commitments to fund the Exit Working Capital Facility prior to
          the Confirmation Hearing on terms acceptable to the Company and to holders of at least
          662/3% in aggregate principal amount outstanding of the Term Loans;

                        (vi)   the Company, after delivery of an Election Notice (as defined
          below), fails to pursue consummation of the Elected Transaction or pursues
          consummation of a transaction other than the Elected Transaction;

                         (vii) the issuance by any governmental authority, including any
          regulatory authority or court of competent jurisdiction, of any ruling, judgment or order
          enjoining the consummation of or rendering illegal the Plan or the Restructuring, and
          either (A) such ruling, judgment or order has been issued at the request of or with the
          acquiescence of the Company, or (B) in all other circumstances, such ruling, judgment or
          order has not been not stayed, reversed or vacated within fifteen (15) calendar days after
          such issuance;
                                                  11
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37         Main Document
                                                   Pg 231 of 577


                    (viii) the Support Effective Date shall not have occurred on or before the
          Commencement Date;

                      (ix)  the Commencement Date shall not have occurred on or before the
          Outside Commencement Date;

                              (x)      the Debtors shall not have complied with Milestones set out in the
          Term Sheet;

                          (xi)    the Bankruptcy Court enters an order that is not stayed
          (A) directing the appointment of an examiner with expanded powers or a trustee in the
          Chapter 11 Cases, (B) converting the Chapter 11 Cases to cases under chapter 7 of the
          Bankruptcy Code, (C) dismissing the Chapter 11 Cases, (D) denying confirmation of the
          Plan, the effect of which would render the Plan incapable of consummation on the terms
          set forth herein or (E) granting relief that is inconsistent with this Agreement or the Plan
          in any materially adverse respect to the Consenting Term Lenders, in each case;

                              (xii)    the Confirmation Order is reversed or vacated by a Final Order;

                        (xiii) any court of competent jurisdiction has entered a final, non-
          appealable judgment or order declaring this Agreement to be unenforceable;

                          (xiv) if either (A) the Company (or any person or entity on behalf of the
          Company or its bankruptcy estate with proper standing) files a motion, application or
          adversary proceeding (or supports or fails to timely object to such a filing)
          (1) challenging the validity, enforceability, perfection or priority of, or seeking
          invalidation, avoidance, disallowance, recharacterization or subordination of, the
          obligations or Claims under the Credit Agreement or (2) challenging the seniority of the
          obligations or Claims under the Credit Agreement over any obligations or Claims under
          the Second Lien Notes Indenture or (B) the Bankruptcy Court (or any court with
          jurisdiction over the Chapter 11 Cases) enters an order providing relief against the
          interests of the Term Lenders with respect to any of the foregoing causes of action or
          proceedings, including, but not limited to, invalidating, avoiding, disallowing,
          recharacterizing, subordinating, or limiting the enforceability of any of the obligations or
          Claims arising under or related to the Credit Agreement;

                         (xv) the terms and conditions of the debtor-in-possession financing
          (including, but not limited to, any Definitive Documents memorializing such facility) are
          not acceptable to the Requisite Term Lenders in all material respects;

                         (xvi) the debtor-in-possession financing contemplated by the Term
          Sheet is not approved by the Bankruptcy Court or terminated;

                          (xvii) the Company (unless the Company is acting at the direction or
          instruction or with the consent of the Requisite Term Lenders, including any of their
          respective employees, agents, or representatives) files or seeks approval of, or supports
          (or fails to timely object to) another party in filing or seeking approval of an Alternative
          Transaction;
                                                   12
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37          Main Document
                                                Pg 232 of 577


                         (xviii) the commencement of an involuntary bankruptcy case against the
          Company under the Bankruptcy Code, if such involuntary case is not dismissed within
          sixty (60) calendar days after the filing thereof, or if a court order grants the relief sought
          in such involuntary case;

                          (xix) if the Company (A) withdraws the Plan, (B) publicly announces its
          intention not to support the Restructuring or the Plan, (C) files a motion with the
          Bankruptcy Court seeking the approval of an Alternative Transaction or (D) agrees to
          pursue (including, for the avoidance of doubt, as may be evidenced by a term sheet, letter
          of intent, or similar document) or publicly announces its intent to pursue an Alternative
          Transaction;

                         (xx) the Bankruptcy Court enters an order modifying or terminating the
          Company’s exclusive right to file and/or solicit acceptances of a plan of reorganization
          (including the Plan); or

                        (xxi) if the Company or any other Credit Party (as defined in the Credit
          Agreement) makes, or causes to be made, any payment of principal or interest on any
          indebtedness constituting Second Lien Notes.

                    (c)       A “Company Termination Event” shall mean any of the following:

                         (i)   the breach in any material respect by one or more of the
          Consenting Term Lenders, of any of the undertakings, representations, warranties, or
          covenants of the Consenting Term Lenders set forth herein in any material respect which
          remains uncured for a period of five (5) business days after the receipt of written notice
          of such breach pursuant to Sections 5(a) and 19 hereof (as applicable), but only if the
          non-breaching Consenting Term Lenders own less than 662/3% of the Claims;

                          (ii)   the board of directors, members, or managers (as applicable) of the
          Company reasonably determines in good faith based upon the advice of outside counsel
          that continued performance under this Agreement would be inconsistent with the exercise
          of its fiduciary duties under applicable law; provided, that the Company shall provide
          notice of such determination to Kirkland and Davis Polk via email within one (1)
          business day after the date thereof;

                         (iii) the Company shall not have obtained votes accepting the Plan from
          holders of the Term Loans sufficient to satisfy the conditions for acceptance set forth in
          section 1126(c) of the Bankruptcy Code on or before the voting deadline set forth in the
          solicitation materials distributed in connection with the Plan;

                    (iv)     the Support Effective Date shall not have occurred on or before the
          Commencement Date;

                         (v) if the Effective Date shall not have occurred on or before 125 days
          following the Commencement Date;


                                                    13
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                            Pg 233 of 577


                         (vi)    the issuance by any governmental authority, including any
          regulatory authority or court of competent jurisdiction, of any ruling, judgment or order
          enjoining the consummation of or rendering illegal the Plan or the Restructuring, and
          such ruling, judgment or order has not been not stayed, reversed or vacated within fifteen
          (15) calendar days after such issuance; or

                         (vii) solely in the context of a Reorganization Transaction, the failure of
          the Company to secure commitments to fund the Exit Working Capital Facility prior to
          the Confirmation Hearing on terms acceptable to the Company and to holders of at least
          662/3% in aggregate principal amount outstanding of the Term Loans;

                  (d)    Mutual Termination. This Agreement may be terminated by mutual
          agreement of the Company and the Requisite Term Lenders upon the receipt of written
          notice delivered in accordance with Section 19 hereof.

                 (e)    Automatic Termination. This Agreement shall terminate automatically,
          without any further action required by any Party, upon the occurrence of the Effective
          Date.

                  (f)     Effect of Termination. Upon the termination of this Agreement in
          accordance with this Section 5 (other than pursuant to Section 5(e)) if the Restructuring
          has not been consummated, and except as provided in Section 13 hereof, this Agreement
          shall forthwith become void and of no further force or effect and each Party shall, except
          as provided otherwise in this Agreement, be immediately released from its liabilities,
          obligations, commitments, undertakings and agreements under or related to this
          Agreement and shall have all the rights and remedies that it would have had and shall be
          entitled to take all actions, whether with respect to the Restructuring or otherwise, that it
          would have been entitled to take had it not entered into this Agreement, including all
          rights and remedies available to it under applicable law, the Credit Agreement and any
          ancillary documents or agreements thereto; provided, however, that in no event shall any
          such termination relieve a Party from liability for its breach or non-performance of its
          obligations hereunder prior to the date of such termination. Upon any such termination
          of this Agreement, each vote or any consents given by any Consenting Term Lender prior
          to such termination shall be deemed, for all purposes, to be null and void ab initio and
          shall not be considered or otherwise used in any manner by the Parties in connection with
          the Restructuring and this Agreement, in each case, without further confirmation or other
          action by such Consenting Term Lender. If this Agreement has been terminated as to any
          Consenting Term Lender in accordance with this Section 5 (other than pursuant to
          Section 5(e)) at a time when permission of the Bankruptcy Court shall be required for a
          Consenting Term Lender to change or withdraw (or cause to change or withdraw) its vote
          to accept the Plan, the Company shall support and not oppose any attempt by such
          Consenting Term Lender to change or withdraw (or cause to change or withdraw) such
          vote at such time, subject to all remedies available to the Company at law, equity, or
          otherwise, including those remedies set forth in Section 12 hereof. The Consenting Term
          Lender shall have no liability to the Company or to each other in respect of any
          termination of this Agreement in accordance with the terms of this Section 5 and Section
          19 hereof.
                                                   14
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37        Main Document
                                                Pg 234 of 577


                  (g)    If the Restructuring has not been consummated prior to the date of
          termination of this Agreement, nothing herein shall be construed as a waiver by any Party
          of any or all of such Party’s rights and the Parties expressly reserve any and all of their
          respective rights. Pursuant to Federal Rule of Evidence 408 and any other applicable
          rules of evidence, this Agreement and all negotiations relating hereto shall not be
          admissible into evidence in any proceeding other than a proceeding to enforce its terms.

                    6.        Definitive Documents; Good Faith Cooperation; Further Assurances.

                Subject to the terms and conditions described herein, during the Support Period,
each Party, severally and not jointly, hereby covenants and agrees to reasonably cooperate with
each other in good faith in connection with, and shall exercise commercially reasonable efforts
with respect to the pursuit, approval, implementation, and consummation of the Plan and the
Restructuring, as well as the negotiation, drafting, execution (to the extent such Party is a party
thereto), and delivery of the Definitive Documents. Furthermore, subject to the terms and
conditions hereof, each of the Parties shall take such action as may be reasonably necessary or
reasonably requested by the other Parties to carry out the purposes and intent of this Agreement,
including making and filing any required regulatory filings and voting any claims against or
securities of the Company in favor of the Restructuring, and shall refrain from taking any action
that would frustrate the purposes and intent of this Agreement; provided that no Consenting
Term Lender shall be required to incur any material cost, expense, or liability in connection
therewith.

                    7.        Representations and Warranties.

                  (a)     Each Party, severally and not jointly, represents and warrants to the other
          Parties that the following statements are true, correct and complete as of the date hereof
          (or, with respect to a Consenting Term Lender that becomes a party hereto after the date
          hereof, as of the date such Consenting Term Lender becomes a party hereto):

                         (i)     such Party is validly existing and in good standing under the laws
          of its jurisdiction of incorporation or organization, and has all requisite corporate,
          partnership, limited liability company or similar authority to enter into this Agreement
          and carry out the transactions contemplated hereby and perform its obligations
          contemplated hereunder, and the execution and delivery of this Agreement and the
          performance of such Party’s obligations hereunder have been duly authorized by all
          necessary corporate, limited liability company, partnership or other similar action on its
          part;

                         (ii)   the execution, delivery and performance by such Party of this
          Agreement does not and will not (A) violate any material provision of law, rule or
          regulation applicable to it or any of its subsidiaries or its charter or bylaws (or other
          similar governing documents) or those of any of its subsidiaries or (B) conflict with,
          result in a breach of or constitute (with due notice or lapse of time or both) a default
          under any material contractual obligation to which it or any of its subsidiaries is a party;



                                                    15
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37         Main Document
                                                Pg 235 of 577


                         (iii) the execution, delivery and performance by such Party of this
          Agreement does not and will not require any material registration or filing with, consent
          or approval of, or notice to, or other action, with or by, any federal, state or governmental
          authority or regulatory body, except such filings as may be necessary and/or required by
          the SEC; and

                         (iv)     this Agreement is the legally valid and binding obligation of such
          Party, enforceable against it in accordance with its terms, except as enforcement may be
          limited by bankruptcy, insolvency, reorganization, moratorium or other similar laws
          relating to or limiting creditors’ rights generally or by equitable principles relating to
          enforceability or a ruling of the Bankruptcy Court.

                 (b)     Each Consenting Term Lender severally (and not jointly), represents and
          warrants to the Company that, as of the date hereof (or as of the date such Consenting
          Term Lender becomes a party hereto), such Consenting Term Lender (i) is the beneficial
          owner of the aggregate principal amount of Term Loans set forth below its name on the
          signature page hereof (or below its name on the signature page of a Joinder Agreement
          for any Consenting Term Lender that becomes a party hereto after the date hereof) and
          does not beneficially own any other Term Loans and/or (ii) has, with respect to the
          beneficial owners of such Term Loans, (A) sole investment or voting discretion with
          respect to such Term Loans, (B) full power and authority to vote on and consent to
          matters concerning such Term Loans or to exchange, assign and transfer such Term
          Loans and (C) full power and authority to bind or act on the behalf of, such beneficial
          owners.

                   (c)   Each Consenting Term Lender severally (and not jointly) makes the
          representations and warranties set forth in this Section 7, in each case, to the other
          Parties.

                    8.        Disclosure; Publicity.

                  (a)     Subject to the provisions set forth in Section 8(b) hereof, the Company
          shall disseminate publication on Form 8-K or a press release disclosing the existence of
          this Agreement and the terms hereof (including any schedules and exhibits thereto that
          are filed with the Bankruptcy Court on the Commencement Date) with such redactions as
          may be reasonably requested by Kirkland to maintain the confidentiality of the items
          identified in Section 8(b) hereof, except as otherwise required by law. In the event that
          the Company fails to make the foregoing disclosures in compliance with the terms
          specified herein, any such Consenting Term Lender may publicly disclose the foregoing,
          including, without limitation, this Agreement and all of its exhibits and schedules (subject
          to the redactions called for by Section 8 hereof), and the Company hereby waives any
          claims against the Consenting Term Lenders arising as a result of such disclosure by a
          Consenting Term Lender in compliance with this Agreement.

                 (b)     The Company shall submit drafts to Kirkland of any press releases, public
          documents and any and all filings with the SEC that constitute disclosure of the existence
          or terms of this Agreement or any amendment to the terms of this Agreement, or any

                                                       16
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37       Main Document
                                               Pg 236 of 577


          other matter relating to the Term Loans, at least one (1) business day prior to making any
          such disclosure, and any such press releases, public documents, and other SEC filings
          shall be reasonably acceptable in all material respects to the Requisite Term Lenders.
          Except as required by applicable law or otherwise permitted under the terms of any other
          agreement between the Company and any Consenting Term Lender, no Party or its
          advisors shall disclose to any person (including, for the avoidance of doubt, any other
          Consenting Term Lender), other than advisors to the Company, the principal amount of
          the Term Loans held by the Consenting Term Lender, without such Consenting Term
          Lender’s prior written consent; provided, however, that (i) if such disclosure is required
          by law, subpoena, or other legal process or regulation, the disclosing Party shall, to the
          extent permitted by law, afford the relevant Consenting Term Lender a reasonable
          opportunity to review and comment in advance of such disclosure and shall take all
          reasonable measures to limit such disclosure (the expense of which, if any, shall be borne
          by the relevant Consenting Term Lender) and (ii) the foregoing shall not prohibit the
          disclosure of the aggregate percentage or aggregate outstanding principal amount of the
          Term Loans held by all the Consenting Term Lenders collectively.

                    9.        Amendments and Waivers; Term Lender Election.

                  (a)    This Agreement, including any exhibits or schedules hereto, may not be
          waived, modified, amended or supplemented except with the written consent of the
          Company and the Requisite Term Lenders; provided, however, that any waiver,
          modification, amendment or supplement to this Section 9 shall require the written
          consent of all of the Parties; provided, further, that any modification, amendment or
          change to the definition of Requisite Term Lenders shall require the written consent of
          each Consenting Term Lender; provided, further, that any change, modification or
          amendment to this Agreement, the Term Sheet, or the Plan that treats or affects any
          Consenting Term Lender in a manner that is disproportionately adverse, on an economic
          or non-economic basis, to the manner in which any of the other Consenting Term
          Lenders are treated (after taking into account each of the Consenting Term Lender’s
          respective holdings and interests in the Company and the recoveries contemplated by the
          Term Sheet (as in effect on the date hereof)) shall require the written consent of such
          Consenting Term Lender; provided, further, that if any change, modification or
          amendment to this Agreement, the Term Sheet or the Plan does not materially, adversely
          affect the rights of a Consenting Term Lender, the consent of such Consenting Term
          Lender shall not be required. In the event that an adversely affected Consenting Term
          Lender (“Non-Consenting Term Lender”) does not consent to a waiver, change,
          modification or amendment to this Agreement requiring the consent of each Consenting
          Term Lender, but such waiver, change, modification or amendment receives the consent
          of Consenting Term Lenders owning at least 662/3% of the aggregate outstanding
          principal amount of the Term Loans, this Agreement shall be deemed to have been
          terminated only as to such Non-Consenting Term Lender, but this Agreement shall
          continue in full force and effect in respect to all other Consenting Term Lenders who
          have so consented, in a way consistent with (or otherwise reasonably acceptable to the
          Requisite Term Lenders) this Agreement and the Term Sheet as waived, changed,
          modified, or amended, as applicable.

                                                  17
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37          Main Document
                                                Pg 237 of 577


                  (b)     Unless extended by the Company, within five (5) business days following
          the earlier of (a) the conclusion of the Company’s post-Commencement Date marketing
          and sale process and (b) 95 days after the Commencement Date (the earliest such date,
          the “Election Date”), holders of at least 662/3% in aggregate principal amount
          outstanding of the Term Loans (the “Electing Term Lenders”) shall deliver a notice (the
          “Election Notice”) to the Company stating that the Electing Term Lenders wish to
          consummate a transaction (the “Elected Transaction”), being a: (i) Reorganization
          Transaction, or (ii) Master Servicing Transaction (as part of a Reorganization
          Transaction), or (iii) Sale Transaction, and, if applicable, (iv) in connection and together
          with an election of (i), (ii), or (iii), any Asset Sale Transaction(s); provided that inclusion
          of any such Asset Sale Transaction(s) is not incompatible with the successful
          consummation of the elected transaction in (i), (ii), or (iii).

                    10.       Effectiveness.

               This Agreement shall become effective and binding on the Parties on the Support
Effective Date, and not before such date; provided that signature pages executed by Consenting
Term Lenders shall be delivered to (a) the other Consenting Term Lenders in a redacted form
that removes such Consenting Term Lenders’ holdings of the Term Loans or any other Claims
against or interests in the Company and any schedules to such Consenting Term Lenders’
holdings (if applicable) and (b) the Company, Weil and Kirkland in an unredacted form (and to
be kept confidential by the Company, Weil and Kirkland).

                    11.       Governing Law; Jurisdiction; Waiver of Jury Trial.

                  (a)     This Agreement shall be construed and enforced in accordance with, and
          the rights of the parties shall be governed by, the law of the State of New York, without
          giving effect to the conflict of laws principles thereof.

                  (b)     Each of the Parties irrevocably agrees that any legal action, suit or
          proceeding arising out of or relating to this Agreement brought by any party or its
          successors or assigns shall be brought and determined in any federal or state court in the
          State of New York, and each of the Parties hereby irrevocably submits to the exclusive
          jurisdiction of the aforesaid courts for itself and with respect to its property, generally and
          unconditionally, with regard to any such proceeding arising out of or relating to this
          Agreement or the Restructuring. Each of the Parties agrees not to commence any
          proceeding relating hereto or thereto except in the courts described above in New York,
          other than proceedings in any court of competent jurisdiction to enforce any judgment,
          decree or award rendered by any such court in New York as described herein. Each of
          the Parties further agrees that notice as provided herein shall constitute sufficient service
          of process and the Parties further waive any argument that such service is insufficient.
          Each of the Parties hereby irrevocably and unconditionally waives, and agrees not to
          assert, by way of motion or as a defense, counterclaim or otherwise, in any proceeding
          arising out of or relating to this Agreement or the Restructuring, (i) any claim that it is not
          personally subject to the jurisdiction of the courts in New York as described herein for
          any reason, (ii) that it or its property is exempt or immune from jurisdiction of any such
          court or from any legal process commenced in such courts (whether through service of

                                                    18
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37        Main Document
                                                Pg 238 of 577


          notice, attachment prior to judgment, attachment in aid of execution of judgment,
          execution of judgment or otherwise) and (iii) that (A) the proceeding in any such court is
          brought in an inconvenient forum, (B) the venue of such proceeding is improper or
          (C) this Agreement, or the subject matter hereof, may not be enforced in or by such
          courts. Notwithstanding the foregoing, during the pendency of the Chapter 11 Cases, all
          proceedings contemplated by this Section 11(b) shall be brought in the Bankruptcy Court.

               (c)    EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
          PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
          BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
          OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
          CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
          OTHER THEORY). EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE,
          AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
          EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN
          THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER
          AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
          INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
          THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

                    12.       Specific Performance/Remedies.

               It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each non-breaching Party
shall be entitled to specific performance and injunctive or other equitable relief (including
attorneys’ fees and costs) as a remedy of any such breach, without the necessity of proving the
inadequacy of money damages as a remedy, including an order of the Bankruptcy Court
requiring any Party to comply promptly with any of its obligations hereunder.

                    13.       Survival.

                Notwithstanding the termination of this Agreement pursuant to Section 5 hereof,
the agreements and obligations of the Parties in this Section 13, and Sections 4(b), 5(f), 8, 10, 11,
12, 14, 15, 16, 17, 18, 19, and 20 hereof (and any defined terms used in any such Sections) shall
survive such termination and shall continue in full force and effect in accordance with the terms
hereof; provided, however, that any liability of a Party for failure to comply with the terms of
this Agreement shall survive such termination.

                    14.       Headings.

               The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or, for any purpose, be
deemed a part of this Agreement.

                    15.       Successors and Assigns; Severability; Several Obligations.

              This Agreement is intended to bind and inure to the benefit of the Parties and their
respective successors, permitted assigns, heirs, executors, administrators and representatives;
                                              19
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37         Main Document
                                                Pg 239 of 577


provided, however, that nothing contained in this Section 15 shall be deemed to permit Transfers
of the Term Loans or claims arising under the Term Loans other than in accordance with the
express terms of this Agreement. If any provision of this Agreement, or the application of any
such provision to any Person or circumstance, shall be held invalid or unenforceable in whole or
in part, such invalidity or unenforceability shall attach only to such provision or part thereof and
the remaining part of such provision hereof and this Agreement shall continue in full force and
effect so long as the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party. Upon any such determination of
invalidity, the Parties shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable manner in order
that the transactions contemplated hereby are consummated as originally contemplated to the
greatest extent possible. The agreements, representations and obligations of the Parties are, in all
respects, ratable and several and neither joint nor joint and several.

                    16.       No Third-Party Beneficiaries.

               Unless expressly stated herein, this Agreement shall be solely for the benefit of
the Parties (and their respective successors, permitted assigns, heirs, executors, administrators
and representatives) and no other Person shall be a third-party beneficiary hereof.

                    17.       Prior Negotiations; Entire Agreement.

               This Agreement, including the exhibits and schedules hereto (including the Term
Sheet) constitutes the entire agreement of the Parties, and supersedes all other prior negotiations,
with respect to the subject matter hereof and thereof, except that the Parties acknowledge that
any confidentiality agreements (if any) heretofore executed between the Company and each
Consenting Term Lender shall continue in full force and effect.

                    18.       Counterparts.

               This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one and the same
agreement. Execution copies of this Agreement may be delivered by facsimile or by electronic
mail in portable document format (pdf), which shall be deemed to be an original for the purposes
of this paragraph.

                    19.       Notices.

                All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, facsimile, courier or by registered or certified mail
(return receipt requested) to the following addresses and facsimile numbers:

                    (1)       If to the Company or Debtors, to:

                              Ditech Holding Corporation
                              3000 Bayport Drive, Suite 985
                              Tampa, FL 33607
                              Attn: John Haas, General Counsel, Chief Legal Officer and Secretary
                                                      20
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                                Pg 240 of 577


                              Email: JHaas@ditech.com

                              With a copy to (which shall not constitute notice):

                              Weil, Gotshal & Manges LLP
                              767 Fifth Avenue
                              New York, NY 10153
                              Attn: Ray C. Schrock, P.C.
                              Email: Ray.Schrock@weil.com
                              Attn: Sunny Singh, Esq.
                              Email: Sunny.Singh@weil.com
                              Attn: Alexander Welch, Esq.
                              Email: Alexander.Welch@weil.com

                    (2)       If to a Consenting Term Lender, or a transferee thereof, to the addresses or
                              facsimile numbers set forth below following the Consenting Term
                              Lender’s signature (or as directed by any transferee thereof), as the case
                              may be, with copies to:

                              Kirkland & Ellis LLP
                              300 North LaSalle
                              Chicago, Il 606545
                              Attn: Patrick J Nash Jr., P.C.
                              Email: Patrick.Nash@kirkland.com
                              Attn: John Luze
                              Email: John.Luze@kirkland.com

                    (3)       If to the Administrative Agent:

                              Credit Suisse AG
                              11 Madison Avenue,
                              New York, NY 10010
                              Attn: Megan Kane
                              Email: Megan.Kane@credit-suisse.com
                              Attn: Peter Winstanley
                              Email: Peter.Winstanley@credit-suisse.com

                              With a copy to (which shall not constitute notice):

                              Davis Polk & Wardwell LLP
                              450 Lexington Avenue
                              New York, NY 10017
                              Attn: Brian M. Resnick
                              Email: Brian.Resnick@davispolk.com
                              Attn: Michelle McGreal
                              Email: Michelle.Mcgreal@davispolk.com


                                                       21
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37         Main Document
                                                Pg 241 of 577


               Any notice given by delivery, mail or courier shall be effective when received.
Any notice given by facsimile or electronic mail shall be effective upon oral, machine or
electronic mail (as applicable) confirmation of transmission.

                    20.       Reservation of Rights; No Admission.

                   (a)     Nothing contained herein shall: (i) limit (A) the ability of any Party to
          consult with other Parties or (B) the rights of any Party under any applicable bankruptcy,
          insolvency, foreclosure, or similar proceeding, including the right to appear as a party in
          interest in any matter to be adjudicated in order to be heard concerning any matter arising
          in the Chapter 11 Cases, in each case, so long as such consultation or appearance is
          consistent with such Party’s obligations hereunder, or under the terms of the Plan;
          (ii) limit the ability of any Consenting Term Lender to sell or enter into any transactions
          in connection with the Second Lien Notes owned or controlled by such Consenting Term
          Lender, or any other claims against or interests in the Company, subject to the terms of
          Section 3(b) hereof; (iii) limit the rights of any Consenting Term Lender under the Credit
          Agreement or any agreements executed in connection with the Credit Agreement; or
          (iv) constitute a waiver or amendment of any provision of the Credit Agreement or any
          agreements executed in connection with the Credit Agreement.

                  (b)     Except as expressly provided in this Agreement, nothing herein is
          intended to, or does, in any manner waive, limit, impair, or restrict the ability of each of
          the Parties to protect and preserve its rights, remedies, and interests, including its claims
          against any of the other Parties (or their respective affiliates or subsidiaries) or its full
          participation in any bankruptcy case filed by the Company or any of its affiliates and
          subsidiaries. This Agreement, the Term Sheet and the Plan are part of a proposed
          settlement of matters that could otherwise be the subject of litigation among the Parties.
          Pursuant to Rule 408 of the Federal Rule of Evidence, any applicable state rules of
          evidence, and any other applicable law, foreign or domestic, this Agreement and all
          negotiations relating thereto shall not be admissible into evidence in any proceeding other
          than a proceeding to enforce its terms. This Agreement shall in no event be construed as
          or be deemed to be evidence of an admission or concession on the part of any Party of
          any claim or fault or liability or damages whatsoever. Each of the Parties denies any and
          all wrongdoing or liability of any kind and does not concede any infirmity in the claims
          or defenses which it has asserted or could assert.

                    21.       Relationship Among Consenting Term Lenders.

                It is understood and agreed that no Consenting Term Lender has any duty of trust
or confidence in any kind or form with any other Consenting Term Lender, and, except as
expressly provided in this Agreement, there are no commitments among or between them. In
this regard, it is understood and agreed that any Consenting Term Lender may trade in the
Second Lien Notes or other debt of the Company without the consent of the Company or any
other Consenting Term Lender, subject to applicable securities laws, the terms of this
Agreement, and any confidentiality agreement entered into with the Company; provided that no
Consenting Term Lender shall have any responsibility for any such trading to any other person
or entity by virtue of this Agreement. No prior history, pattern, or practice of sharing

                                                    22
WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37       Main Document
                                                Pg 242 of 577


confidences among or between the Consenting Term Lender shall in any way affect or negate
this understanding and agreement.

                    22.       No Solicitation; Representation by Counsel; Adequate Information.

                  (a)    This Agreement is not and shall not be deemed to be a solicitation for
          votes in favor of the Plan in the Chapter 11 Cases by the Term Lenders or a solicitation to
          tender or exchange any of the Term Loans. The acceptances of the Consenting Term
          Lenders with respect to the Plan will not be solicited until such Consenting Term Lender
          has received the Disclosure Statement and related ballots and solicitation materials, each
          as approved or ratified by the Bankruptcy Court.

                  (b)    Each Party acknowledges that it has had an opportunity to receive
          information from the Company and that it has been represented by counsel in connection
          with this Agreement and the transactions contemplated hereby. Accordingly, any rule of
          law or any legal decision that would provide any Party with a defense to the enforcement
          of the terms of this Agreement against such Party based upon lack of legal counsel shall
          have no application and is expressly waived.

                   (c)    Although none of the Parties intends that this Agreement should
          constitute, and they each believe it does not constitute, a solicitation or acceptance of a
          chapter 11 plan of reorganization or an offering of securities, each Consenting Term
          Lender acknowledges, agrees and represents to the other Parties that it (i) is a “qualified
          institutional buyer” as such term is defined in Rule 144A of the Securities Act or a non-
          US person participating in the offering outside the United States in reliance on
          Regulation S under the Securities Act, (ii) is an accredited investor (as such term is
          defined in Rule 501(a) of Regulation D promulgated under the Securities Act),
          (iii) understands that the securities to be acquired by it (if any) pursuant to the
          Restructuring have not been registered under the Securities Act and that such securities
          are, to the extent not acquired pursuant to section 1145 of the Bankruptcy Code, being
          offered and sold pursuant to an exemption from registration contained in the Securities
          Act, based in part upon such Consenting Term Lender’s representations contained in this
          Agreement and cannot be sold unless subsequently registered under the Securities Act or
          an exemption from registration is available and (iv) has such knowledge and experience
          in financial and business matters that such Consenting Term Lender is capable of
          evaluating the merits and risks of the securities to be acquired by it (if any) pursuant to
          Restructuring and understands and is able to bear any economic risks with such
          investment.




                              [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                    23
WEIL:\96911452\1\41703.0010
 19-10412-jlg            Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37      Main Document
                                                Pg 243 of 577


               IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their respective capacity as
officers of the undersigned and not in any other capacity, as of the date first set forth above.

Dated: February 8, 2019



                                                     DF INSURANCE AGENCY LLC

                                                     DITECH FINANCIAL LLC

                                                     DITECH HOLDING CORPORATION

                                                     GREEN TREE INSURANCE AGENCY
                                                     OFNE A

                                                                                                '
                                                     By:
                                                                  . Joarma olaneri
                                                            Title: Senior Vice President and
                                                                    Treasurer




                          SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

WEIL:\96908887\2\41703, OD 10
 19-10412-jlg           Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                               Pg 244 of 577


Dated: February 8, 2019


                                                    GREEN TREE CREDIT LLC

                                                    GREEN TREE CREDIT SOLUTIONS
                                                    LLC

                                                    GREEN TREE INVESTMENT
                                                    HOLDINGS III LLC

                                                    GREEN TREE SERVICING CORP.

                                                    WALTER MANAGEMENT HOLDING
                                                    COMPANYLLC

                                                    WALTER REVERSE ACQUISITION
                                                    LLC




                         SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

WEIL:\96908887\2\41703.001 0
 19-10412-jlg           Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                               Pg 245 of 577


Dated: February 8, 2019


                                                    MARIX SERVICING LLC


                                                    By:��
                                                       Name: Clinton Hodder
                                                       Title: President




                         SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

WEIL:\96908887\2\41703.001 O
  19-10412-jlg          Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                               Pg 246 of 577


Dated: February 8, 2019


                                                    MORTGAGE ASSET SYSTEMS, LLC

                                                    REO MANAGEMENT SOLUTIONS,
                                                    LLC

                                                    REVERSE MORTGAGE SOLUTIONS,
                                                    INC.


                                                    By:




                        SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

WEIL:19690888712141703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                            Pg 247 of 577


                                          EXHIBIT A

                               RESTRUCTURING TERM SHEET




WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37  Main Document
                                                                          EXECUTION VERSION
                                                Pg 248 of 577



                                       DITECH HOLDING CORPORATION
                                        RESTRUCTURING TERM SHEET


This Term Sheet is attached as Exhibit A to the restructuring support agreement dated February 8,
2019 (as amended and restated), by and among holders (the “Consenting Term Lenders”) of
outstanding Term Loans (as defined in the Credit Agreement (defined below)) and Ditech Holding
Corporation (the “RSA”). Capitalized terms used in this Term Sheet not defined shall have the
meaning ascribed to them in Annex A.

This Term Sheet is not an offer or a solicitation with respect to any securities of the Company, nor
is it a solicitation of acceptances of a plan of reorganization as contemplated by sections 1125
and/or 1126 of the Bankruptcy Code. Any such offer or solicitation shall comply with all applicable
securities laws and/or provisions of the Bankruptcy Code.

This Term Sheet is a settlement proposal in furtherance of settlement discussions. Accordingly, this
Term Sheet is protected by rule 408 of the Federal Rules of Evidence and any other applicable
statutes or doctrines protecting the use or disclosure of confidential settlement discussions.

This Term Sheet is for discussion purposes only and does not purport to summarize all of the
terms, conditions, representations, warranties, and other provisions with respect to the transactions
described herein, which transactions will be subject to the completion of definitive documents
incorporating the terms set forth herein and the closing of any transaction shall be subject to the
terms and conditions set forth in such definitive documents. No binding obligations will be created
by this Term Sheet unless and until binding definitive documents are executed and delivered by all
applicable parties.


                                                  Introduction

 Overview                     This Term Sheet summarizes the terms of a restructuring (the “Restructuring”)
                              of the Company to be effectuated pursuant to the Plan.

 The Company                  Ditech Holding Corporation (“Ditech”) and its subsidiaries that will be debtors
                              and debtors in possession (the “Debtors” or collectively, the “Company”).

 Claims and                   First Lien Senior Secured Term Loan Claims: Claims on account of term loans
 Interests to be              (“Term Loan Claims”) under that certain Second Amended and Restated
 Restructured                 Credit Agreement, dated as of February 9, 2018 (and as amended by that
                              certain Amendment No. 1 to Second Amended and Restated Credit Agreement,
                              dated as of March 29, 2018) (the “Credit Agreement”), among Ditech, the
                              lenders party thereto (each, a “Term Lender”), and Credit Suisse AG, Cayman
                              Islands Branch, as administrative agent and collateral agent for the Term
                              Lenders (the “Administrative Agent”). Term Loan Claims shall be allowed in
                              the outstanding principal amount of $961,355,635.34, plus any amounts owing
                              on account of call protections contained in the Credit Agreement, plus all
                              accrued interest, costs, fees, and expenses under the Credit Agreement.
                              Second Lien Notes Claims: Claims on account of the 9.0% Second Lien
                              Senior Subordinated PIK Toggle Notes due 2024 (the “Second Lien Notes”),




WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 249 of 577



                                                   Introduction
                              issued by Ditech pursuant to the Indenture dated as of the Effective Date (as
                              amended, restated, supplemented or otherwise modified from time to time),
                              under which the Second Lien Notes were issued, among Ditech, as issuer,
                              certain of the subsidiary guarantors party thereto, as guarantors, and
                              Wilmington Savings Fund Society, FSB, as trustee and collateral agent (the
                              “Second Lien Notes Trustee”).
                              General Unsecured Claims: Consisting of any Claim against the Company
                              (other than any Intercompany Claims or Go-Forward Trade Claims (as defined
                              below)) as of the Commencement Date that is neither secured by collateral nor
                              entitled to priority under the Bankruptcy Code or any order of the Bankruptcy
                              Court including any deficiency claim under section 506(a) of the Bankruptcy
                              Code (collectively, the “General Unsecured Claims”).
                              Go-Forward Trade Claims: Consisting of any Claim against the Company
                              (other than any Intercompany Claims or General Unsecured Claims) as of the
                              Commencement Date that is neither secured by collateral nor entitled to
                              priority under the Bankruptcy Code or any order of the Bankruptcy Court
                              identified by the Company (with the consent of the Requisite Term Lenders) as
                              being integral to and necessary for the ongoing operations of New Ditech (the
                              “Go-Forward Trade Claims”).
                              Existing Equity Interests: Consisting of any common stock, preferred stock,
                              warrants, or other ownership interest of or in Ditech pursuant to the Ditech
                              Certificate of Incorporation or otherwise that are issued and outstanding as of
                              the Commencement Date (the “Existing Equity Interests”).

                                              Transaction Overview

 Implementation               The Company will commence the Chapter 11 Cases and implement the
                              Restructuring pursuant to the Plan as provided in the RSA. The transactions in
                              this Term Sheet may be effectuated pursuant to the Plan as (a) a standalone
                              reorganization and/or credit bid of Allowed Term Loan Claims by the Term
                              Lenders; or (b) a sale to a third party.

 DIP Financing                The Company will execute certain new refinancing agreements to be entered
                              into by Ditech Financial LLC and Reverse Mortgage Solutions Inc., as
                              borrowers (the “DIP Warehouse Facility”), which shall provide for the
                              refinancing of existing warehouse, repurchase, and advance facilities of Ditech
                              Financial LLC and Reverse Mortgage Solutions Inc., including the Existing
                              Warehouse and Repurchase Facilities; provided that, the terms and conditions
                              of the DIP Warehouse Facility (including, but not limited to, any Definitive
                              Documents memorializing the DIP Warehouse Facility) shall be acceptable to
                              the Requisite Term Lenders in all material respects; provided further, that, exit
                              financing refinancing the DIP Warehouse Facility shall be raised following the
                              Commencement Date but prior to the Effective Date (if necessary).

 Exit Working                 On the Effective Date, the Company, subject to the consent of the Requisite
 Capital Facility             Term Lenders, shall enter into a new-money revolver or delayed-draw term
                              loan facility in an amount equal to $150 million (the “Exit Working Capital



                                                         2
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                   Pg 250 of 577



                                                    Introduction
                              Facility”), or such lesser amount as is acceptable to the Company and the
                              Requisite Term Lenders; provided, that, $30 million of the Exit Working
                              Capital Facility may be reserved for a letter of credit sub-facility or synthetic
                              letter of credit sub-facility (or shall have a reserve for any separately incurred
                              letter of credit facility not to exceed $30 million). The terms of the Exit
                              Working Capital Facility shall be otherwise in form and substance acceptable
                              to the Requisite Term Lenders and the Company; provided, that, the Exit
                              Working Capital Facility shall be co-terminus with the Amended and Restated
                              Term Loan Facility.
                              The Exit Working Capital Facility will be funded by: (i) some or all of
                              the Term Lenders providing a revolving credit facility or similar
                              financing, subject to ongoing diligence and acceptable documentation;
                              (ii) third party senior financing; (iii) asset sales, or (iv) some
                              combination of the foregoing (i), (ii) and (iii), each of (i)-(iv) on
                              customary terms and otherwise acceptable to the Company and
                              Requisite Term Lenders; provided that with respect to any third party
                              senior financing, the Consenting Term Lenders shall have the option to
                              fund any such financing on substantially the same terms in place of any
                              third party financing source.

 Use of Cash                  The Company will be authorized to use cash collateral (as defined in section
 Collateral                   363(a) of the Bankruptcy Code) of the Term Lenders with the consent of the
                              Administrative Agent, acting at the direction of the Requisite Term Lenders,
                              subject to the following terms and conditions and such other terms and
                              conditions that are mutually acceptable to the Company and the Requisite
                              Term Lenders; provided that notwithstanding anything to the contrary herein,
                              the following shall be subject in all respects to the terms of the orders
                              approving the DIP Warehouse Facility:
                                  •     Adequate Protection Lien. The Administrative Agent (on behalf of
                                        itself and the Term Lenders) shall receive a replacement security
                                        interest in and lien on (the “Term Loan AP Liens”) all assets and
                                        property of the Debtors, whether arising prepetition or postpetition of
                                        any nature whatsoever, which liens and security interests shall be
                                        subordinate only to (i) Permitted Liens (as defined in the Credit
                                        Agreement) to the extent any such Permitted Liens are senior in
                                        priority under applicable non-bankruptcy law to the liens securing the
                                        Obligations under the Credit Agreement and (ii) the liens granted
                                        under the DIP Warehouse Facility (the “DIP Liens”) and (iii) a
                                        customary professional fee “carve-out” in an amount to be agreed upon
                                        by the Company and the Requisite Term Lenders (the “Carve Out”).
                                        The Term Loan AP Liens shall not be (i) subject or junior to any lien
                                        or security interest that is avoided and preserved for the benefit of the
                                        Debtor’s estate under section 551 of the Bankruptcy Code or (ii)
                                        subordinated to or made pari passu with any other lien or security
                                        interest, whether under section 364(d) of the Bankruptcy Code or
                                        otherwise, except as expressly provided in the Financing Orders.




                                                           3
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                   Pg 251 of 577



                                                    Introduction
                                  •     507(b) Claim. The Administrative Agent (on behalf of itself and the
                                        Term Lenders) shall receive an administrative expense claim pursuant
                                        to Bankruptcy Code section 507(b) with priority over all other
                                        administrative expenses, subject to the Carve Out and adequate
                                        protection granted on account of the DIP Warehouse Facility.
                                  •     Adequate Protection Payments. The Debtors’ prompt payment of,
                                        whether incurred prior to or following the Commencement Date, all
                                        reasonable fees and expenses of the Administrative Agent (in
                                        accordance with the Credit Agreement), including but not limited to
                                        Kirkland and FTI, as provided herein; provided, that, subject to the
                                        terms of the Intercreditor Agreement, the right of any party in interest
                                        (other than, so long as the RSA is in effect, the Company) to file a
                                        complaint with the Bankruptcy Court to recharacterize any such
                                        payments as payments against principal on the ground that the
                                        Allowed Term Loans are under-collateralized is reserved, subject to
                                        the rights of the Administrative Agent and Term Lenders to oppose
                                        such complaint and raise any and all defenses thereto.
                                  •     Financial Reporting. Until the Effective Date, the Debtors shall
                                        continue to provide the Administrative Agent, Kirkland, and FTI with
                                        financial and other reporting in compliance with the Prepetition
                                        Documents and any reporting described in the Financing Orders,
                                        including monthly financial reporting in form and substance
                                        reasonably acceptable to the Requisite Term Lenders.
                              The Company will be authorized to use any collateral, including cash collateral
                              (as defined in section 363(a) of the Bankruptcy Code), of the holders of Second
                              Lien Notes, and the Second Lien Notes Trustee (on behalf of itself and the
                              holders of Second Lien Notes) shall receive a replacement security interest in
                              and lien on all assets and property of the Debtors, whether arising prepetition
                              or postpetition of any nature whatsoever, which liens and security interests
                              shall be subordinate to (i) the DIP Liens; (ii) the Term Lenders AP Liens; (iii)
                              the prepetition liens of the Term Lenders; (iv) permitted liens under the
                              indenture governing the Second Lien Notes to the extent any such liens are
                              senior in priority under applicable non-bankruptcy law to the liens securing the
                              Second Lien Notes and (v) the Carve Out. The second lien adequate protection
                              liens shall not be (i) subject or junior to any lien or security interest that is
                              avoided and preserved for the benefit of the Debtor’s estate under section 551
                              of the Bankruptcy Code or (ii) subordinated to or made pari passu with any
                              other lien or security interest, whether under section 364(d) of the Bankruptcy
                              Code or otherwise, except as expressly provided in the Financing Orders.
                              Neither the Second Lien Notes Trustee nor holders of Second Lien Notes shall
                              receive any other form of adequate protection.

 Amended and                  On the Effective Date, New Ditech and the Term Lenders will enter into or
 Restated Credit              shall be deemed to have entered into, pursuant to the Plan, the Third Amended
 Facility Agreement           and Restated Credit Facility Agreement, included as an exhibit to the Plan
                              Supplement in form and substance consistent with this Term Sheet and
                              otherwise acceptable to the Requisite Term Lenders and the Company (the



                                                          4
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                   Pg 252 of 577



                                                    Introduction
                              “Amended and Restated Credit Facility Agreement”).
                              The Amended and Restated Credit Facility Agreement shall provide for new
                              term loans (the “New Term Loans”), which New Term Loans shall provide for
                              the following material terms:
                                  •     Principal Amount: $400,000,000
                                  •     Maturity Date: 5 Years post-Effective Date.

                                  •     Interest Rate: LIBOR + 6.0% cash interest per annum, plus 2.0% PIK
                                        interest per annum.
                                  •     Amortization:
                                          o 2019: None
                                          o 2020: [TBD]
                                          o 2021: [TBD]

                                  •     Call Protection: callable at 103%, 102%, 101% for the first, second,
                                        and third years, respectively, following the Effective Date.
                                  •     Covenants: no less favorable to the Term Lenders than as provided for
                                        in the Credit Agreement or as otherwise acceptable to the Requisite
                                        Term Lenders and Company, and to include the following:
                                            o   Minimum Tangible Net Worth: [TBD]
                                            o   Asset Coverage Tests: [TBD]
                                            o   Monthly MSR Detailed Information: [TBD]
                                            o   All covenant levels and thresholds to be otherwise acceptable
                                                to the Requisite Term Lenders and the Company.
                                  •     Cash Sweep: [TBD]
                                  •     Closing Conditions: customary closing conditions (including, but not
                                        limited to, customary legal opinions from borrower’s counsel
                                        (including local counsel)) and otherwise as acceptable to the Requisite
                                        Term Lenders and the Company.
                              The Amended and Restated Credit Facility Agreement shall provide for other
                              financial covenants, other covenants, representations, warranties, and Events of
                              Default (taken as a whole) no less favorable to the Term Lenders than as
                              provided for in the Credit Agreement or as otherwise acceptable to the
                              Requisite Term Lenders and Company.

 New Common Stock On the Effective Date, New Ditech will issue new common stock of the
                  Company (the “New Common Stock”), and which will be in a form and
                  manner acceptable to the Requisite Term Lenders.

 No Substantive               The Plan will be implemented without any substantive consolidation.
 Consolidation




                                                          5
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 253 of 577



                                                  Introduction

 Marketing Process            “Reorganization Transaction” means, collectively, (a) the issuance of the
                              New Common Stock; (b) the entry into the New Term Loans; (c) the entry into
                              the Exit Working Capital Facility; (d) the execution of any new organizational
                              documents; (e) the vesting of the Company’s assets in New Ditech pursuant to
                              the Plan; (f) the consummation of any transactions with respect to the
                              foregoing, as determined by the Requisite Term Lenders in their reasonable
                              discretion in accordance with the RSA; and (g) if applicable and only if the
                              terms there of are acceptable to the Requisite Term Lenders, a Master
                              Servicing Transaction.
                              “Master Servicing Transaction” means, as part of a Reorganization
                              Transaction to the extent the terms thereof are acceptable to the Requisite Term
                              Lenders, entry by the Company into an agreement or agreements with an
                              approved subservicer or subservicers (the “New Subservicer”) whereby,
                              following the Effective Date, all or substantially all of the Company’s
                              mortgage servicing rights are subserviced by the New Subservicer. The
                              Debtors shall conduct request for proposal process for the Master Servicing
                              Transaction in accordance with the Bid Procedures.
                              “Sale Transaction” means the sale of substantially all of the Company’s
                              assets, as contemplated by one or more Successful Bids, in each case, as
                              provided in the RSA.
                              “Successful Bid” means one or more bids to purchase all or substantially all of
                              the Company’s assets that the Company determines, in an exercise of its
                              business judgment: (a) provides sufficient cash consideration to satisfy the
                              following Claims in full in cash in accordance with the priorities set forth in
                              the plan: (i) Allowed Other Secured Claims (except to the extent the applicable
                              purchase agreement provides for a different method of rendering such Claims
                              unimpaired); (ii) Allowed Administrative Claims; (iii) Allowed Professional
                              Fee Claims; (iv) Allowed Priority Tax Claims (unless paid in another manner
                              permitted by section 1129(a)(9)(c) of the Bankruptcy Code); (v) Allowed
                              Other Priority Claims; (vi) pays in full in cash the prepetition warehouse
                              facilities and the DIP Warehouse Facility Claims; and (vii) Allowed Term
                              Loan Claims (or such lesser amount as is acceptable to the Requisite Term
                              Lenders in their sole and absolute discretion); (b) provides consideration that
                              the Company and the Requisite Term Lenders determine is sufficient to pay or
                              reserve for payments pursuant to and in accordance with the Plan, including
                              consideration sufficient to wind down the estates following the closing of the
                              Sale Transaction; and (c) includes such other terms and conditions as the
                              Company and the Requisite Term Lenders may reasonably require.
                              “Asset Sale Transaction” means the sale of a portion of the Company’s assets
                              other than a Sale Transaction consummated on or as soon as is reasonably
                              practicable after the Effective Date; provided such sale shall only be conducted
                              with the consent of the Requisite Term Lenders. Net proceeds of any Asset
                              Sale Transaction shall be “Asset Sale Proceeds.”
                              Following the Commencement Date, the Company shall oversee and manage
                              the sale process and solicit bids for a potential Sale Transaction, Master
                              Servicing Transaction, and if applicable, an Asset Sale Transaction, in good-



                                                         6
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 254 of 577



                                                   Introduction
                              faith consultation with the Requisite Term Lenders. The sale and plan
                              solicitation process shall generally be conducted in accordance with the
                              procedures and timeline set forth on in the Bidding Procedures and the order
                              approving the Disclosure Statement, subject to approval of the Bankruptcy
                              Court. The Requisite Term Lenders and their advisors shall have the right to
                              review all information, diligence, and materials provided by the investment
                              banker retained by the Company to any bidder or prospective bidder with
                              respect to the sale and to consult with such investment banker with respect to
                              any potential Sale Transaction, Asset Sale Transaction, or Master Servicing
                              Transaction. The Company and the advisors for the Requisite Term Lenders
                              shall consult in good faith regarding the sale process, including any diligence
                              and other information requested by the Requisite Term Lenders and their
                              advisors with respect thereto.
                              The Company shall solicit bids on any and all bases, including soliciting bids
                              that do not pay Allowed Term Loans in full. The Company shall only
                              consummate the Sale Transaction on the Effective Date, if the Company
                              receives a bid with respect to a possible Sale Transaction that would satisfy all
                              Allowed Administrative Claims, Allowed Priority Tax Claims, Allowed Other
                              Priority Claims, and Term Loan Claims (or such lesser amount as is acceptable
                              to the Requisite Term Lenders in their sole and absolute discretion) in full in
                              Cash and would satisfy the DIP Warehouse Facility in full in Cash.

 Milestones                   The Consenting Term Lenders’ support for the Restructuring shall be subject to
                              the timely satisfaction of the following milestones (the “Milestones”), which
                              may be extended with the prior written consent of the Requisite Term Lenders:

                              •       File the Plan, Disclosure Statement, and a motion seeking Bankruptcy
                                      Court approval of the Bidding Procedures: not later than 15 days after
                                      the Commencement Date;

                              •       Entry of Orders approving the Disclosure Statement and Bidding
                                      Procedures: not later than 50 days after the Commencement Date;

                              •       Deadline to commence the Auction: not later than 95 days after the
                                      Commencement Date;

                              •       Deadline to commence the Confirmation Hearing: not later than 115
                                      days after the Commencement Date; and

                              •       Deadline for Effective Date under the Plan to Occur; not later than 125
                                      days from the Commencement Date.

                                       Treatment of Claims and Interests

           Class                                                Treatment

 DIP Warehouse                Unimpaired; Non-Voting. The DIP Warehouse Facility Claim shall be paid




                                                         7
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 255 of 577



                                                   Introduction
 Facility Claims              in full in Cash on the Effective Date.

 Other Priority               Unimpaired; Non-Voting. All Priority Tax Claims, other priority Claims, and
 Claims, Priority             other secured Claims, other than those Claims otherwise referenced herein, will
 Tax Claims, Other            be unimpaired under the Plan and/or paid in full in the ordinary course of
 Secured Claims               business.

 Term Loan Claims             Impaired; Voting. Term Loan Claims shall be allowed in the outstanding
                              principal amount of $961,355,635.34, plus all accrued interest, costs, fees, and
                              expenses under the Credit Agreement.
                                  a) If the Company consummates the Reorganization Transaction,
                                     including a Master Servicing Transaction (if applicable), on the
                                     Effective Date, the holders of Term Loan Claims will receive their pro
                                     rata share of (i) New Term Loans under the Amended and Restated
                                     Credit Facility Agreement; (ii) 100% of the New Common Stock;
                                     provided that the New Common Stock will be subject to dilution by
                                     the Management Incentive Plan, and (iii) if applicable, Asset Sale
                                     Proceeds; or
                                  b) If the Company consummates the Sale Transaction, on the
                                     Effective Date, the holders of Term Loan Claims will receive their pro
                                     rata share of Cash in an amount equal to all Allowed Term Loan
                                     Claims, and if applicable, Asset Sale Proceeds.

 Second Lien Notes            Impaired; Non-Voting.
 Claims
                                  a) If the Company consummates the Reorganization Transaction,
                                     including a Master Servicing Transaction (if applicable), the
                                     holders of such Claims will not receive any distribution; or

                                  b) If the Company consummates the Sale Transaction, on the
                                     Effective Date the holders of Second Lien Notes will receive their pro
                                     rata share of Cash in an amount equal to the Cash proceeds as such
                                     holders are entitled to under applicable nonbankruptcy law (subject to
                                     the Intercreditor Agreement) after the Term Loan Claims are paid in
                                     full in Cash, plus the payment in full in Cash of other accrued
                                     administrative and priority costs.

 General Unsecured            Impaired; Non-Voting. Holders of all General Unsecured Claims shall not be
 Creditors                    entitled to any recovery under the Plan; provided, that, in a Sale Transaction,
                              holders of General Unsecured Claims will receive their pro rata share of Cash
                              in an amount equal to the Cash proceeds as such holders are entitled to receive
                              after the Term Loan Claims and Second Lien Notes Claims are paid in full in
                              Cash, plus the payment in full in Cash of other accrued administrative and
                              priority costs.

 Go-Forward Trade             Impaired; Non-Voting.
 Claims
                                  a) If the Company consummates the Reorganization Transaction,
                                     including a Master Servicing Transaction (if applicable), holders of



                                                         8
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 256 of 577



                                                  Introduction
                                      all Go-Forward Trade Claims shall receive a distribution in Cash in an
                                      amount equaling not less than [●]% of their Claim, subject to an
                                      aggregate cap of $[●], after which any further payments on account of
                                      Go-Forward Trade Claims will be subject to the consent of the
                                      Requisite Term Lenders; or
                                  b) If the Company consummates the Sale Transaction, holders of Go-
                                     Forward Trade Claims shall receive the same treatment as General
                                     Unsecured Creditors.

 Intercompany                 Impaired or Unimpaired; Non-Voting. Intercompany Claims shall be
 Claims                       canceled, reinstated, or receive such other treatment that is acceptable to the
                              Company and the Requisite Term Lenders in their respective reasonable
                              discretion.

 Intercompany                 Impaired or Unimpaired; Non-Voting. Intercompany Interests shall be
 Interests                    canceled, reinstated, or receive such other treatment that is acceptable to the
                              Company and the Requisite Term Lenders in their respective reasonable
                              discretion.

 Subordinated                 Impaired; Deemed to Reject. Any Claim or Interest subject to subordination
 Security Claims              pursuant to section 510 of the Bankruptcy Code shall be cancelled and deemed
                              to reject the Plan, and the holders of any such Claims or Interests will not
                              receive any recovery with respect thereto under the Plan.

 Existing Equity              Impaired; Deemed to Reject. Holders of Existing Equity Interests issued and
 Interests                    outstanding as of the Effective Date will not receive any recovery on account
                              of their Existing Equity Interests under the Plan and such Existing Equity
                              Interests shall be cancelled and deemed to reject the Plan.

                                                Other Key Terms

 Term                                                          Description

 Management                   Following the Effective Date, New Ditech will enter into a post-Restructuring
 Incentive Plan               management incentive plan (“Management Incentive Plan”), under which up
                              to 10% of the New Common Stock (after taking into account the shares to be
                              issued under the Management Incentive Plan) will be reserved for issuance as
                              awards under the Management Incentive Plan. If the Company pursues a
                              Reorganization Transaction, the Company shall file a term sheet with proposed
                              terms of the Management Incentive Plan, including initial allocations, no later
                              than the Plan Supplement filing date.

 Private Company              New Ditech will be privately held and shall not be subject to any United States
                              Securities and Exchange Commission reporting obligations.

 Government                   All contracts with government entities such as Ginnie Mae, FNMA, and
 Entities Contracts           FHLMC will be assumed or honored as part of the Company’s first day relief.




                                                        9
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 257 of 577



                                                  Introduction

 Intercreditor                The Intercreditor Agreement shall remain in full force and effect and shall be
 Agreement                    fully enforceable according to its terms.

 Credit Bidding               Upon the direction of the Term Lenders, the Administrative Agent or its
                              designee shall have the right to credit bid all or any portion of the Term Loan
                              Claims in accordance with section 363(k) of the Bankruptcy Code in
                              connection with any transaction, including a Sale Transaction or the
                              Reorganization Transaction, if structured as a sale transaction.

 Executory                    Unless the Company is pursuing a Sale Transaction, subject to the prior written
 Contracts                    consent of the Requisite Term Lenders, all executory contracts and unexpired
                              leases, other than those expressly identified by the Company for assumption,
                              will be deemed rejected.

 Employee                     To be discussed.
 Compensation and
 Benefit Plans

 Board of Directors           Upon the Effective Date, the Board of New Ditech will consist of five (5)
 of New Ditech                members, four (4) of whom shall be nominated by the Requisite Term Lenders
                              and one (1) of whom shall be the chief executive officer of New Ditech,
                              Thomas F. Marano.
                              Corporate governance for New Ditech, including charters, bylaws, operating
                              agreements, or other organization documents, as applicable, shall be consistent
                              with this Term Sheet and section 1123(a)(6) of the Bankruptcy Code (as
                              applicable) and documentation therefor shall be otherwise acceptable to the
                              Requisite Term Lenders.

 Charter; Bylaws              The charter, bylaws, limited liability company agreements and other
                              organizational documents of New Ditech and each of its subsidiaries will be
                              amended or amended and restated by New Ditech consistent with section
                              1123(a)(6) of the Bankruptcy Code, if applicable, and otherwise in accordance
                              with the Plan, and the RSA.

 Cancellation of              Except as provided herein and in connection with the Credit Agreement, on the
 Notes, Interest,             Effective Date, all notes, instruments, certificates evidencing debt to, or
 Instruments,                 Interests in, the Company, including, without limitation, the Second Lien Notes
 Certificates and             and Existing Equity Interests, will be cancelled and obligations of the
 other Documents              Company thereunder will be discharged. In addition, on the Effective Date,
                              any registration rights or similar agreements with respect to Existing Equity
                              Interests will also be cancelled and any obligations of the Company thereunder
                              will be discharged.

 Vesting of Assets            On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy
                              Code, all assets of the Company’s Estate will vest in New Ditech free and clear
                              of all claims, liens, encumbrances, charges and other interests, except as
                              otherwise provided in the Plan.




                                                        10
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                Pg 258 of 577



                                                   Introduction

 Compromise and               The Plan will contain provisions for the compromise and settlement of Claims
 Settlement                   stating that, except as provided herein, the allowance, classification and
                              treatment of Allowed Claims and Interests and their respective distributions
                              take into account and conform to the relative priority and rights of such Claims
                              and Interests in connection with any contractual, legal and equitable
                              subordination rights relating thereto, whether arising under general principles
                              of equitable subordination, section 510 of the Bankruptcy Code or otherwise.

 Released Parties             “Released Parties” means, collectively: (a) the Consenting Term Lenders;
                              (b) the Administrative Agent; (c) such other entities as agreed between the
                              Company and the Requisite Term Lenders; and (d) with respect to each of the
                              Company, New Ditech, and each of the foregoing entities in clauses (a)
                              through (c), such entities’ predecessors, successors and assigns, subsidiaries,
                              affiliates, managed accounts or funds, and all of their respective current and
                              former officers, directors, principals, shareholders, members, partners,
                              employees, agents, advisory board members, financial advisors, attorneys,
                              accountants, investment bankers, consultants, representatives, management
                              companies, fund advisors and other professionals, and such persons’ respective
                              heirs, executors, estates, servants and nominees.

 Releases                     To the extent the Restructuring is consummated, the Plan will provide for
                              releases with language substantially to the effect of the following:
                              Releases by the Company: As of the Effective Date, except for the rights that
                              remain in effect from and after the Effective Date to enforce the Plan and the
                              Definitive Documents, for good and valuable consideration, the adequacy of
                              which is hereby confirmed, including, without limitation, the service of the
                              Released Parties to facilitate the reorganization of the Company and the
                              implementation of the Restructuring, and except as otherwise provided in the
                              Plan or in the confirmation order for the Plan, the Released Parties will be
                              deemed forever released and discharged, to the maximum extent permitted by
                              law, by the Company, New Ditech, and Estate and all affiliates or subsidiaries
                              managed or controlled thereby, from any and all Claims, obligations, suits,
                              judgments, damages, demands, debts, rights, causes of action, remedies, losses,
                              and liabilities whatsoever, including any derivative claims, asserted or
                              assertable on behalf of the Company, or New Ditech (as the case may be), or
                              the Estate, whether liquidated or unliquidated, fixed or contingent, matured or
                              unmatured, known or unknown, foreseen or unforeseen, existing or hereinafter
                              arising, in law, equity, or otherwise, that the Company, or New Ditech (as the
                              case may be), or the Estate would have been legally entitled to assert in their
                              own right (whether individually or collectively) or on behalf of the holder of
                              any Claim or interest or other person, based on or relating to, or in any manner
                              arising prior to the Effective Date from, in whole or in part, the Company, the
                              chapter 11 cases, the purchase, sale, or rescission of the purchase or sale of any
                              security of the Company, the subject matter of, or the transactions or events
                              giving rise to, any Claim or interest that is treated in the Plan, the business or
                              contractual arrangements between any of the Company and any Released
                              Party, the Restructuring, the restructuring of any Claim or interest before or
                              during the Chapter 11 Cases, the Disclosure Statement, the RSA, and the Plan



                                                         11
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                 Pg 259 of 577



                                                   Introduction
                              and related agreements, instruments, and other documents (including the
                              Definitive Documents), and the negotiation, formulation, or preparation
                              thereof, the solicitation of votes with respect to the Plan, or any other act or
                              omission, other than claims or causes of action arising out of or related to any
                              act or omission of a Released Party that constitutes fraud or willful misconduct,
                              as determined by a Final Order.
                              Releases by holders of Impaired Claims: As of the Effective Date, except
                              (i) for the right to enforce the Plan or any right or obligation arising under the
                              Definitive Documents that remain in effect or become effective after the
                              Effective Date or (ii) as otherwise expressly provided in the Plan or in
                              confirmation order for the Plan, in exchange for good and valuable
                              consideration, including the obligations of the Debtors under the Plan and the
                              contributions of the Released Parties to facilitate and implement the Plan, to
                              the fullest extent permissible under applicable law, as such law may be
                              extended or integrated after the Effective Date, the Released Parties shall be
                              deemed conclusively, absolutely, unconditionally, irrevocably and forever,
                              released, and discharged by
                              (1)     the holders of Impaired Claims who voted to accept the Plan;
                              (2)    the parties to the RSA, in accordance with and subject to the terms of
                              the RSA; and
                              (3)      with respect to any entity in the foregoing clauses (1) and (2), such
                              Entity’s (a) predecessors, successors and assigns, (b) any subsidiaries,
                              affiliates, managed accounts or funds, managed or controlled by such entity
                              and (c) all persons entitled to assert claims through or on behalf of such entities
                              with respect to the matters for which the releasing entities are providing
                              releases,
                              in each case, from any and all Claims, interests or Causes of Action
                              whatsoever, including any derivative Claims asserted on behalf of a Debtor,
                              whether known or unknown, foreseen or unforeseen, existing or hereafter
                              arising, in law, equity or otherwise, that such Entity would have been legally
                              entitled to assert (whether individually or collectively), based on, relating to, or
                              arising prior to the Effective Date from, in whole or in part, the Debtors, the
                              Debtors’ restructuring, the Chapter 11 Cases, the purchase, sale or rescission of
                              the purchase or sale of any security of the Debtors or New Ditech, the subject
                              matter of, or the transactions or events giving rise to, any Claim or Interest that
                              is treated in the Plan, the business or contractual arrangements between any
                              Debtor and any Released Party, the restructuring of Claims and Interests before
                              or during the Chapter 11 Cases, the negotiation, formulation, preparation, or
                              consummation of the Plan (including the Plan Supplement), the RSA, the
                              Definitive Documents, or any related agreements, instruments, or other
                              documents, the solicitation of votes with respect to the Plan, in all cases based
                              upon any act or omission, transaction, agreement, event or other occurrence
                              taking place on or before the Effective Date; provided that nothing in this the
                              Plan shall be construed to release the Released Parties from willful misconduct
                              or intentional fraud as determined by a Final Order.




                                                         12
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                Pg 260 of 577



                                                   Introduction

 Injunction                   The Plan will provide for an injunction solely with respect to any Claim or
                              Interest extinguished, discharged, or released pursuant to the Plan, with
                              language substantially to the effect of the following:
                              (a)      Upon entry of the confirmation order, all holders of Claims and
                              Interests and other parties in interest, along with their respective present or
                              former employees, agents, officers, directors, principals, and affiliates, shall be
                              enjoined from taking any actions to interfere with the implementation or
                              consummation of the Plan in relation to any Claim extinguished, discharged, or
                              released pursuant to the Plan.
                              (b)      Except as expressly provided in the Plan, the confirmation order, or a
                              separate order of the Bankruptcy Court or as agreed to by the Debtors and a
                              holder of a Claim against or Interest in the Debtors, all Entities who have held,
                              hold, or may hold Claims against or Interests in the Debtors (whether proof of
                              such Claims or Interests has been filed or not and whether or not such Entities
                              vote in favor of, against or abstain from voting on the Plan or are presumed to
                              have accepted or deemed to have rejected the Plan) and other parties in
                              interest, along with their respective present or former employees, agents,
                              officers, directors, principals, and affiliates are permanently enjoined, on and
                              after the Effective Date, solely with respect to any Claims, Interests, and
                              Causes of Action that will be or are extinguished, discharged, or released
                              pursuant to the Plan from (i) commencing, conducting, or continuing in any
                              manner, directly or indirectly, any suit, action, or other proceeding of any kind
                              (including, without limitation, any proceeding in a judicial, arbitral,
                              administrative or other forum) against or affecting the Released Parties or the
                              property of any of the Released Parties, (ii) enforcing, levying, attaching
                              (including, without limitation, any prejudgment attachment), collecting, or
                              otherwise recovering by any manner or means, whether directly or indirectly,
                              any judgment, award, decree, or order against the Released Parties or the
                              property of any of the Released Parties, (iii) creating, perfecting, or otherwise
                              enforcing in any manner, directly or indirectly, any encumbrance of any kind
                              against the Released Parties or the property of any of the Released Parties, (iv)
                              asserting any right of setoff, directly or indirectly, against any obligation due
                              the Released Parties or the property of any of the Released Parties, except as
                              contemplated or Allowed by the Plan; and (v) acting or proceeding in any
                              manner, in any place whatsoever, that does not conform to or comply with the
                              provisions of the Plan.
                              (c)    By accepting distributions pursuant to the Plan, each holder of an
                              Allowed Claim or Interest extinguished, discharged, or released pursuant to the
                              Plan will be deemed to have affirmatively and specifically consented to be
                              bound by the Plan, including, without limitation, the injunctions set forth in the
                              Plan.
                              (d)    The injunctions in the Plan shall extend to any successors of the
                              Debtors and New Ditech and their respective property and interests in property.

 Exculpation                  The Plan will provide that “Exculpated Parties” will have the same meaning
                              as Released Parties.



                                                         13
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                Pg 261 of 577



                                                   Introduction
                              The Plan will contain exculpation provisions with language substantially to the
                              effect of the following:
                              To the maximum extent permitted by applicable law, no Exculpated Party will
                              have or incur, and each Exculpated Party is hereby released and exculpated
                              from, any claim, obligation, suit, judgment, damage, demand, debt, right, cause
                              of action, remedy, loss, and liability for any claim in connection with or arising
                              out of the administration of the Chapter 11 Cases, the purchase, sale, or
                              rescission of the purchase or sale of any security of the Company; the
                              negotiation and pursuit of the Disclosure Statement, the RSA, the
                              Restructuring Transactions, the Plan, or the solicitation of votes for, or
                              confirmation of, the Plan; the funding or consummation of the Plan; the
                              occurrence of the Effective Date; the administration of the Plan or the property
                              to be distributed under the Plan; the issuance of securities under or in
                              connection with the Plan; or the transactions in furtherance of any of the
                              foregoing; except for fraud or willful misconduct, as determined by a Final
                              Order. This exculpation shall be in addition to, and not in limitation of, all
                              other releases, indemnities, exculpations and any other applicable law or rules
                              protecting such Exculpated Parties from liability.

 Tax Treatment                The Restructuring contemplated by this Term Sheet shall be structured, with
                              the reasonable consent of the RSA Parties, (1) to preserve favorable tax
                              attributes of the Company to the extent practicable and (2) in a tax efficient
                              manner for the Consenting Term Lenders and the Company.

 Conditions to                The Plan will be subject to usual and customary conditions to confirmation and
 Effectiveness                effectiveness (as applicable), as well as such other conditions that are
                              reasonably satisfactory to the Company and the Requisite Term Lenders
                              including the following:
                              1. the Definitive Documents will contain terms and conditions consistent in
                                  all respects with this Term Sheet and the RSA and will otherwise be
                                  satisfactory or reasonably satisfactory in form and substance to the
                                  Requisite Term Lenders and the Company to the extent set forth in the
                                  RSA or this Term Sheet;
                              2. the Bankruptcy Court will have entered the confirmation order for the Plan,
                                  and such confirmation order will not have been reversed, stayed or
                                  modified;
                              3. the RSA will not have been terminated, and will be in full force and effect;
                              4. all Restructuring Expenses will have been paid in full in Cash;
                              5. the conditions to closing of the Amended and Rested Credit Facility
                                  Agreement and Exit Working Capital Facility shall have been satisfied;
                                  and
                              6. all governmental and third party approvals and consents, including
                                  Bankruptcy Court approval, necessary in connection with the transactions
                                  contemplated by this Term Sheet will have been obtained, not be subject to
                                  unfulfilled conditions and be in full force and effect, and all applicable



                                                         14
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                Pg 262 of 577



                                                   Introduction
                                  waiting periods will have expired without any action being taken or
                                  threatened by any competent authority that would restrain, prevent or
                                  otherwise impose materially adverse conditions on such transactions.
                              The conditions to effectiveness may be waived in writing by the Company
                              together with the Requisite Term Lenders.

 Securities                   The issuance and distribution under the Plan of the New Common Stock, if
 Exemptions                   applicable, to the Term Lenders will be exempt from registration under the
                              Securities Act or other applicable securities laws without further act or action
                              by any Person pursuant to section 1145(a) of the Bankruptcy Code and/or any
                              other applicable exemptions.

 Fees and Expenses            The Company shall pay or reimburse all reasonable and documented fees and
                              out-of-pocket expenses (regardless of whether such fees and expenses were
                              incurred before or after the Commencement Date) of Kirkland & Ellis LLP and
                              FTI Consulting, in connection with the subject matter of this Term Sheet and
                              the Restructuring pursuant to the economic terms of their respective
                              engagement letters. The Company will also pay the fees and expenses of the
                              Administrative Agent (including its counsel) in the manner set forth in, and to
                              the extent required by, the Credit Agreement.

 Retention of                 The Plan will provide for a broad retention of jurisdiction by the Bankruptcy
 Jurisdiction                 Court for (a) resolution of claims, (b) allowance of compensation and expenses
                              for pre-Effective Date services, (c) resolution of motions, adversary
                              proceedings or other contested matters, (d) entering such orders as necessary to
                              implement or consummate the Plan and any related documents or agreements
                              and (e) other purposes.

 Resolution of                The Plan will provide customary procedures for the resolution of disputed
 Disputed Claims              Claims, including the ability (but not requirement) to establish a claims bar
                              date pursuant to an order of the Bankruptcy Court. Once resolved, the
                              claimants will receive distributions, if any, in accordance with the provisions of
                              the Plan and the classification of their Allowed Claim.

 Definitive                   This Term Sheet is indicative, and any final agreement will be subject to the
 Documents                    Definitive Documents. The Definitive Documents will contain terms,
                              conditions, representations, warranties, and covenants, each customary for the
                              transactions described herein consistent with the terms of this Term Sheet, and
                              in accordance with the RSA.

 Other Terms                  Acceptable to the RSA Parties in accordance with the RSA.




                                                         15
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                            Pg 263 of 577


                                           ANNEX A

                                      Certain Defined Terms




                                               16
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                              Pg 264 of 577



                                               Defined Terms

“Administrative               Means any right to payment constituting a cost or expense of administration
Expense Claim”                incurred during the Chapter 11 Cases of a kind specified under section 503(b)
                              of the Bankruptcy Code and entitled to priority under sections 507(a)(2),
                              507(b), or 1114(e)(2) of the Bankruptcy Code, including, without limitation,
                              (a) the actual and necessary costs and expenses incurred after the
                              Commencement Date and through the Effective Date of preserving the Estates
                              and operating the businesses of the Debtors; (b) Fee Claims; (c) Restructuring
                              Expenses; and (d) any Claim under the DIP Warehouse Facility, against a
                              Debtor.

“Allowed”                     Means, with reference to any Claim or Interest, a Claim or Interest (a) arising
                              on or before the Effective Date as to which (i) no objection to allowance or
                              priority, and no request for estimation or other challenge, including, without
                              limitation, pursuant to section 502(d) of the Bankruptcy Code or otherwise,
                              has been interposed and not withdrawn within the applicable period fixed by
                              the Plan or applicable law, or (ii) any objection has been determined in favor
                              of the holder of the Claim or Interest by a Final Order, (b) that is
                              compromised, settled, or otherwise resolved pursuant to the authority of the
                              Debtors or New Ditech, (c) as to which the liability of the Debtors or New
                              Ditech, as applicable, and the amount thereof are determined by a Final Order
                              of a court of competent jurisdiction, or (d) expressly allowed hereunder;
                              provided, however, that notwithstanding the foregoing, (x) unless expressly
                              waived by the Plan, the Allowed amount of Claims or Interests shall be
                              subject to and shall not exceed the limitations or maximum amounts permitted
                              by the Bankruptcy Code, including sections 502 or 503 of the Bankruptcy
                              Code, to the extent applicable, and (y) New Ditech shall retain all claims and
                              defenses with respect to Allowed Claims that are Reinstated or otherwise
                              Unimpaired pursuant to the Plan.

“Bankruptcy Code”             Has the same meaning as in the RSA.

“Bankruptcy Court”            Has the same meaning as in the RSA.

“Bidding Procedures”          Means the procedures governing the auction and sale process relating to any
                              potential Sale Transaction, Asset Sale Transaction, or Master Servicing
                              Transaction, as approved by the Bankruptcy Court and as may be amended
                              from time to time in accordance with their terms and otherwise as acceptable
                              to the Company and the Requisite Term Lenders.

“Cash”                        Means legal tender of the United States of America.

“Cause of Action”             Means any action, claim, cross-claim, third-party claim, cause of action,
                              controversy, demand, right, lien, indemnity, guaranty, suit, obligation,
                              liability, loss, debt, damage, judgment, account, defense, remedies, offset,
                              power, privilege, license and franchise of any kind or character whatsoever,
                              known, unknown, foreseen or unforeseen, existing or hereafter arising,
                              contingent or non-contingent, matured or unmatured, suspected or
                              unsuspected, liquidated or unliquidated, disputed or undisputed, secured or



                                                      17
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                              Pg 265 of 577



                                               Defined Terms

                              unsecured, assertable directly or derivatively, whether arising before, on, or
                              after the Commencement Date, in contract or in tort, in law or in equity or
                              pursuant to any other theory of law (including, without limitation, under any
                              state or federal securities laws). Causes of Action also includes: (a) any right
                              of setoff, counterclaim or recoupment and any claim for breach of contract or
                              for breach of duties imposed by law or in equity; (b) the right to object to
                              Claims or Interests; (c) any claim pursuant to section 362 or chapter 5 of the
                              Bankruptcy Code; (d) any claim or defense including fraud, mistake, duress
                              and usury and any other defenses set forth in section 558 of the Bankruptcy
                              Code; and (e) any state law fraudulent transfer claim.

“Chapter 11 Cases”            Means the cases under chapter 11 of the Bankruptcy Code to be commenced
                              by the Company by no later than the Outside Commencement Date, in the
                              Bankruptcy Court and styled In re Ditech Holding Corp.; provided, that, to
                              the extent that any other subsidiary or affiliate of the Company commences a
                              case under chapter 11 of the Bankruptcy Code, the Company will seek to have
                              such case jointly administered on a procedural basis with the Company’s
                              chapter 11 cases, and any reference to the Chapter 11 Cases shall be deemed
                              to include such other cases (if any) filed by the Company’s subsidiaries and
                              affiliates.

“Claim”                       A “claim,” as defined in section 101(5) of the Bankruptcy Code, as against
                              any Debtor.

“Class”                       Any group of Claims or Interests classified by the Plan pursuant to section
                              1122(a)(1) of the Bankruptcy Code.

“Confirmation                 A hearing at which the Bankruptcy Court will confirm the Plan, as applicable.
Hearing”

“Definitive Documents”        Shall have the same meaning as in the RSA, as applicable.

“Disclosure Statement”        The disclosure statement filed by the Debtors in support of the Plan.

“Effective Date”              Shall have the same meaning as in the RSA.

“Estate(s)”                   Individually or collectively, the estate or estates of a Debtor created under
                              section 541 of the Bankruptcy Code.

“Existing Warehouse           Means, each of and collectively, the (i) Second Amended and Restated
and Repurchase                Master Repurchase Agreement, dated as of November 30, 2017, by and
Facilities”                   among Reverse Mortgage Solutions, Inc., as seller, the seller parties
                              party thereto, Credit Suisse First Boston Mortgage Capital LLC, as
                              administrative agent, and the buyers party thereto, (ii) Amended and
                              Restated Master Repurchase Agreement, dated November 18, 2016, by
                              and among Ditech Financial LLC, as seller, Credit Suisse First Boston
                              Mortgage Capital LLC, as administrative agent, and the buyers party



                                                      18
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                              Pg 266 of 577



                                               Defined Terms

                              thereto, (iii) Master Repurchase Agreement, dated as of April 23, 2018,
                              between Reverse Mortgage Solutions, Inc. as seller and Barclays Bank
                              PLC, as purchaser and agent, (iv) Participation Interest Sale and
                              Contribution Agreement, dated as of October 1, 2018, by and among
                              Reverse Mortgage Solutions, Inc. and one of its subsidiaries, and the
                              related Note Purchase Agreement of even date therewith, between such
                              subsidiary and National Founders LP, (v) the Indenture and the
                              supplement thereto, each dated as of February 9, 2018, among Ditech
                              Agency Advance Trust, Wells Fargo, as indenture agent, calculation
                              agent, paying agent and securities intermediary, Ditech Financial LLC,
                              as servicer and administrator, and Credit Suisse, as administrative agent
                              and (vi) the Indenture and the supplement thereto, each dated as of
                              February 9, 2018, among Ditech DPAT II Advance Trust II, Wells
                              Fargo, as indenture trustee, calculation agent, paying agent and
                              securities intermediary, Ditech Financial LLC, as servicer and
                              administrator, and Credit Suisse, as administrative agent (in each case,
                              as amended, restated, amended and restated, supplemented or otherwise
                              modified from time to time).

“Fee Claim”                   Means a Claim for professional services rendered or costs incurred on or after
                              the Commencement Date through the Effective Date by professional persons
                              retained by the Debtors by an order of the Bankruptcy Court pursuant to
                              sections 327, 328, 329, 330, 331, or 503(b) of the Bankruptcy Code in the
                              Chapter 11 Case.

“Final Order”                 Means an order or judgment of a court of competent jurisdiction that has been
                              entered on the docket maintained by the clerk of such court, which has not
                              been reversed, vacated or stayed and as to which (a) the time to appeal,
                              petition for certiorari, or move for a new trial, reargument or rehearing has
                              expired and as to which no appeal, petition for certiorari, or other proceedings
                              for a new trial, reargument, or rehearing shall then be pending, or (b) if an
                              appeal, writ of certiorari, new trial, reargument, or rehearing thereof has been
                              sought, such order or judgment shall have been affirmed by the highest court
                              to which such order was appealed, or certiorari shall have been denied, or a
                              new trial, reargument, or rehearing shall have been denied or resulted in no
                              modification of such order, and the time to take any further appeal, petition
                              for certiorari or move for a new trial, reargument, or rehearing shall have
                              expired; provided, however, that no order or judgment shall fail to be a “Final
                              Order” solely because of the possibility that a motion under Rules 59 or 60 of
                              the Federal Rules of Civil Procedure or any analogous Bankruptcy Rule (or
                              any analogous rules applicable in another court of competent jurisdiction) or
                              sections 502(j) or 1144 of the Bankruptcy Code has been or may be filed with
                              respect to such order or judgment.

“Impaired”                    Means, with respect to a Claim, Interest, or Class of Claims or Interests,
                              “impaired” within the meaning of sections 1123(a)(4) and 1124 of the




                                                      19
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                              Pg 267 of 577



                                               Defined Terms

                              Bankruptcy Code.

“Intercompany                 Any Claim against any of the Company’s entities held by another of the
Claim”                        Company’s entities.

“Intercompany                 An Interest in any of the Company’s direct or indirect subsidiaries held by
Interest”                     another of the Company’s entities or an Interest in the Company held by an
                              affiliate of the Company (other than any Preferred Stock or Existing Equity
                              Interest in Holdings).

“Intercreditor                Shall have the same meaning as ascribed to it in the Credit Agreement.
Agreement”

“Interests”                   Means any equity security (as defined in section 101(16) of the Bankruptcy
                              Code) of a Debtor, including all shares, common stock, preferred stock, or
                              other instrument evidencing any fixed or contingent ownership interest in any
                              Debtor, whether or not transferable, and any option, warrant, or other right,
                              contractual or otherwise, to acquire any such interest in the Debtors, whether
                              fully vested or vesting in the future, including, without limitation, equity or
                              equity-based incentives, grants, or other instruments issued, granted or
                              promised to be granted to current or former employees, directors, officers, or
                              contractors of the Debtors, to acquire any such interests in the Debtors that
                              existed immediately before the Effective Date.

“New Ditech”                  Means, on or after the Effective Date, Ditech and each of the other Debtors, as
                              reorganized, pursuant to and under the Plan or any successor thereto, and/or
                              one or more acquiring entities, in each case, after giving effect to the
                              Reorganization Transaction, whether structured as a debt-for-equity exchange
                              or credit bid and asset sale transaction.

“Other Secured Claim”         Means a Secured Claim, other than an Administrative Expense Claim, a Claim
                              in connection with the DIP Warehouse Facility, a Priority Tax Claim, or a
                              Term Loan Claim.

“Commencement Date”           Has the same meaning as in the RSA.

“Plan Supplement”             Has the same meaning as in the RSA.

“Priority Non-Tax             Means any Claim other than an Administrative Expense Claim or a Priority
Claim”                        Tax Claim, entitled to priority in payment as specified in section 507(a) of the
                              Bankruptcy Code.

“Priority Tax Claim”          Means any Secured Claim or unsecured Claim of a governmental unit of the
                              kind entitled to priority in payment as specified in sections 502(i) and
                              507(a)(8) of the Bankruptcy Code.

“Reinstate”,                  Means leaving a Claim Unimpaired under the Plan.
“Reinstated”, or



                                                      20
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                              Pg 268 of 577



                                               Defined Terms

“Reinstatement””

“Rejecting Class”             Means a Class that does not vote to accept the Plan in accordance with section
                              1126 of the Bankruptcy Code.

“Requisite Term               Has the same meaning as in the RSA.
Lenders”

“Restructuring                Means, with respect to, (a) the Requisite Term Lenders, the reasonable and
Expenses”                     documented fees, costs, and expenses of (i) Kirkland & Ellis LLP, (ii) one law
                              firm acting as local counsel (if any), and (iii) FTI Consulting Inc.; (b) the
                              Administrative Agent, to the extent provided under the Credit Agreement,
                              pursuant to the economic terms of their respective engagement letters with the
                              Company or, in the case of the Administrative Agent, the Credit Agreement.

“Restructuring                Has the same meaning as in the RSA.
Transactions”

“RSA Parties”                 Means the Consenting Term Lenders (as defined in the RSA).

“Unimpaired”                  Means, with respect to a Claim, Interest, or Class of Claims or Interests, not
                              “impaired” within the meaning of sections 1123(a)(4) and 1124 of the
                              Bankruptcy Code.




                                                     21
WEIL:\96911480\1\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37     Main Document
                                            Pg 269 of 577


                                           EXHIBIT B

        FORM OF JOINDER AGREEMENT FOR CONSENTING TERM LENDERS

               This Joinder Agreement to the Restructuring Support Agreement, dated as of [●]
(as amended, supplemented or otherwise modified from time to time, the “Agreement”), by and
among Ditech Holding Corporation, and the holders of the Term Loans (together with their
respective successors and permitted assigns, the “Consenting Term Lenders” and each,
a “Consenting Term Lender”) is executed and delivered by _____________________________
(the “Joining Party”) as of _________ __, 2019. Each capitalized term used herein but not
otherwise defined shall have the meaning set forth in the Agreement.

        1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the Agreement, a copy of which is attached to this Joinder Agreement as Annex I (as
the same has been or may be hereafter amended, restated or otherwise modified from time to
time in accordance with the provisions hereof). The Joining Party shall hereafter be deemed to
be a “Consenting Term Lender” and a “Party” for all purposes under the Agreement and with
respect to any and all Claims held by such Joining Party.

        2. Representations and Warranties. With respect to the aggregate principal amount of
Term Loans set forth below its name on the signature page hereto, the Joining Party hereby
makes the representations and warranties of the Consenting Term Lenders set forth in Section 7
of the Agreement to each other Party to the Agreement.

       3. Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to any conflict of
laws provisions which would require the application of the law of any other jurisdiction.

                                      [Signature Page Follows]




WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37     Main Document
                                            Pg 270 of 577


               IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be
executed as of the date first written above.

CONSENTING TERM LENDER

By:

Name:

Title:



Notice Address:




Fax:

Attention:

Email:



                                                            Acknowledged:



                                                            DITECH HOLDING CORPORATION
                                                            on its own behalf and on behalf of its direct
                                                            and indirect subsidiaries



                                                            By:

                                                            Name:
                                                            Title:



                               SIGNATURE PAGE TO JOINDER AGREEMENT

WEIL:\96911452\1\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                            Pg 271 of 577


                                            EXHIBIT C
                                   Organizational Structure Chart




WEIL:\97018413\7\41703.0010
                                19-10412-jlg          Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                         Main Document
                                                                                  Pg 272 of 577
                                                                                        Ditech Holding
                                                                                         Corporation




                          Walter Reverse                                                                     Green Tree Credit                                                      WIMC Real Estate
Mid-State Capital, LLC                                            Hanover SPC-A, Inc.                                                               Marix Servicing LLC
                          Acquisition LLC                                                                      Solutions LLC                                                         Investment LLC




                         Reverse Mortgage                                      Green Tree Insurance                   Walter Management               DF Insurance        Green Tree Investment
                           Solutions, Inc.                                     Agency of Nevada, Inc.                 Holding Company LLC              Agency LLC            Holdings III LLC



                                              Mortgage Asset
                                                                                           Green Tree Credit LLC
                                               Systems, LLC




                                            REO Management                                 Green Tree Servicing
                                              Solutions, LLC                                      Corp.

                                                                                           (non-economic member of
                                                                                              Ditech Financial LLC)

                                            RMS REO BRC, LLC
                                                                                                                        Ditech Financial
                                                                                                                              LLC


                                             RMS REO CS, LLC
                                                                                           Green Tree Advance
                                                                                            Receivables III LLC


                                                                                                                                     Ditech Agency Advance
                                            RMS REO BRC II, LLC
                                                                                                                                          Depositor LLC




                                                                                                                                       Ditech PLS Advance
                                             RMS 2018-09, LLC
                                                                                                                                          Depositor LLC
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                            Pg 273 of 577


                                            EXHIBIT D
                                Financial Information and Projections




WEIL:\97018413\7\41703.0010
19-10412-jlg          Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                     Main Document
                                                Pg 274 of 577



                              FINANCIAL INFORMATION AND PROJECTIONS

The Debtors 1 prepared the financial projections set forth herein (the “Financial Projections”) based on,
among other things, the anticipated future financial condition and results of operations of the Debtors in a
recapitalization scenario. In conjunction with the Debtors’ advisors, the Debtors’ management team
developed and refined the Debtors’ business plan and prepared consolidated financial projections 2 for fiscal
year 2019 through fiscal year 2021 (the “Projection Period”).

As described in Article X, Section C.1(c) of the Disclosure Statement, the Debtors believe that the Plan meets
the feasibility requirement set forth in section 1129(a)(11) of the Bankruptcy Code as confirmation of the Plan
is not likely to be followed by the liquidation or further financial reorganization of the Debtors or any
successors under the Plan. In connection with the development of the Plan, and for the purposes of
determining whether the Plan satisfies the feasibility standard, the Debtors analyzed their ability to satisfy
their financial obligations while maintaining sufficient liquidity and capital resources.

The Financial Projections assume that the Effective Date of the Plan will occur in June 2019. Any significant
delay in the Effective Date may have a significant negative impact on the operations and financial performance
of the Debtors including, but not limited to, an increased risk or inability to meet forecasts and the incurrence
of higher Administrative Expense Claims, Fee Claims, and Restructuring Expenses, which could also impact
the Financial Projections.

Although the Financial Projections represent the Debtors’ commercially reasonable estimates and good faith
judgment of the results of the Debtors’ future operations, financial position, and cash flows, they are only
estimates and actual results may vary considerably from the Financial Projections. Consequently, the
inclusion of the Financial Projections should not be regarded as a representation by the Debtors, the Debtors’
advisors, or any other person that the projected results of the Debtors’ operations, financial position, and cash
flows presented herein will be achieved. The Financial Projections are based on forecasts of key economic
variables and may be significantly impacted by, among other factors, changes in interest rates, further
competition within the mortgage industry, changes in terms with material vendors and service providers,
and/or a variety of other factors. Consequently, the estimates and assumptions underlying the Financial
Projections are inherently uncertain and are subject to material business, economic, and other uncertainties.

The Debtors do not, as a matter of course, publish their business plan, financial projections, or anticipated
financial position. In connection with the planning and development of the Plan, these Financial Projections
were prepared by the Debtors, with the assistance of their advisors, to present the anticipated impact of the
Plan. The Debtors do not intend, and disclaim any obligation, to further update or otherwise revise the
Financial Projections to reflect circumstances that may occur after their preparation, or to reflect the
occurrence of unanticipated events, even in the event that any or all of the underlying assumptions are shown
to be in error. Additional information relating to the principal assumptions used in preparing the Financial
Projections is set forth below.

THE DEBTORS’ MANAGEMENT PREPARED THE FINANCIAL PROJECTIONS. THE FINANCIAL
PROJECTIONS WERE NOT PREPARED TO COMPLY WITH THE GUIDELINES FOR PROSPECTIVE
FINANCIAL STATEMENTS PUBLISHED BY THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC
ACCOUNTANTS OR THE RULES AND REGULATIONS OF THE SEC, AND BY THEIR NATURE ARE
NOT FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH ACCOUNTING PRINCIPLES

1
     Unless otherwise defined herein, capitalized terms used in this Exhibit shall have the meaning ascribed to such
     terms in the Disclosure Statement or the Plan, as applicable, or as the context otherwise requires.
2
     A breakdown of the consolidated financial projections by business segment is attached hereto as Schedule 1.

WEIL:\96988187\4\41703.0010
19-10412-jlg          Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                             Pg 275 of 577

GENERALLY ACCEPTED IN THE UNITED STATES OF AMERICA.

THE DEBTORS’ INDEPENDENT ACCOUNTANTS HAVE NEITHER EXAMINED NOR COMPILED
THE ACCOMPANYING FINANCIAL PROJECTIONS AND ACCORDINGLY DO NOT EXPRESS AN
OPINION OR ANY OTHER FORM OF ASSURANCE WITH RESPECT TO THE FINANCIAL
PROJECTIONS, ASSUME NO RESPONSIBILITY FOR THE FINANCIAL PROJECTIONS, AND
DISCLAIM ANY ASSOCIATION WITH THE FINANCIAL PROJECTIONS.

THE FINANCIAL PROJECTIONS DO NOT REFLECT THE IMPACT OF FRESH START REPORTING
IN ACCORDANCE WITH AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS
STATEMENT OF POSITION 90-7 “FINANCIAL REPORTING BY ENTITIES IN REORGANIZATION
UNDER THE BANKRUPTCY CODE.” THE IMPACT OF FRESH START REPORTING AT THE
EFFECTIVE DATE MAY HAVE AN IMPACT ON ASSETS, LIABILITIES, AND SHAREHOLDER
EQUITY AS REFLECTED ON THE REORGANIZED DEBTORS’ CONSOLIDATED BALANCE
SHEETS AND PROSPECTIVE RESULTS OF OPERATIONS.

MOREOVER, THE FINANCIAL PROJECTIONS CONTAIN CERTAIN STATEMENTS THAT ARE
“FORWARD-LOOKING STATEMENTS” WITHIN THE MEANING OF THE PRIVATE SECURITIES
LITIGATION REFORM ACT OF 1995. THESE STATEMENTS ARE SUBJECT TO A NUMBER OF
ASSUMPTIONS, RISKS, AND UNCERTAINTIES, MANY OF WHICH ARE BEYOND THE CONTROL
OF THE DEBTORS, INCLUDING RELATED TO THE IMPLEMENTATION OF THE PLAN, THE
CHAPTER 11 CASES, MANAGEMENT’S STRATEGY, ACHIEVING OPERATING EFFICIENCIES,
INDUSTRY-SPECIFIC RISK FACTORS, AND OTHER MARKET AND COMPETITIVE CONDITIONS.
IMPORTANT ASSUMPTIONS AND OTHER IMPORTANT FACTORS THAT COULD CAUSE
ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE EXPECTED INCLUDE, BUT ARE
NOT LIMITED TO, THOSE FACTORS, RISKS AND UNCERTAINTIES DESCRIBED IN MORE
DETAIL UNDER THE HEADING “CERTAIN RISK FACTORS TO BE CONSIDERED” IN SECTION
VIII OF THE DISCLOSURE STATEMENT AND UNDER THE HEADING “RISK FACTORS” AND
ELSEWHERE IN THE DEBTORS’ ANNUAL AND QUARTERLY REPORTS, AND OTHER FILINGS
WITH THE SEC. HOLDERS OF CLAIMS AND INTERESTS ARE CAUTIONED THAT THE
FORWARD-LOOKING STATEMENTS SPEAK AS OF THE DATE MADE, ARE BASED ON THE
DEBTORS’ CURRENT BELIEFS, INTENTIONS AND EXPECTATIONS, AND ARE NOT
GUARANTEES OF FUTURE PERFORMANCE. ACTUAL RESULTS OR DEVELOPMENTS MAY
DIFFER MATERIALLY FROM THE EXPECTATIONS EXPRESSED OR IMPLIED IN THE FORWARD-
LOOKING STATEMENTS, AND THE DEBTORS UNDERTAKE NO OBLIGATION TO UPDATE ANY
SUCH STATEMENTS.

THE FINANCIAL PROJECTIONS, WHILE PRESENTED WITH NUMERICAL SPECIFICITY, ARE
NECESSARILY BASED ON A VARIETY OF ESTIMATES AND ASSUMPTIONS WHICH, THOUGH
CONSIDERED REASONABLE BY THE DEBTORS, MAY NOT BE REALIZED AND ARE
INHERENTLY SUBJECT TO SIGNIFICANT BUSINESS, ECONOMIC, INDUSTRY, REGULATORY,
LEGAL, MARKET, AND FINANCIAL UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH
ARE BEYOND THE DEBTORS’ OR REORGANIZED DEBTORS’ CONTROL. THE DEBTORS
CAUTION THAT NO REPRESENTATIONS CAN BE MADE OR ARE MADE AS TO THE ACCURACY
OF THE FINANCIAL PROJECTIONS OR TO THE REORGANIZED DEBTORS’ ABILITY TO
ACHIEVE THE PROJECTED RESULTS.      SOME ASSUMPTIONS INEVITABLY WILL BE
INCORRECT. MOREOVER, EVENTS AND CIRCUMSTANCES OCCURRING SUBSEQUENT TO THE
DATE ON WHICH THE DEBTORS PREPARED THESE FINANCIAL PROJECTIONS MAY BE
DIFFERENT FROM THOSE ASSUMED, OR, ALTERNATIVELY, MAY HAVE BEEN
UNANTICIPATED, AND THUS THE OCCURRENCE OF THESE EVENTS MAY AFFECT FINANCIAL
RESULTS IN A MATERIALLY ADVERSE OR MATERIALLY BENEFICIAL MANNER. EXCEPT AS

                                                2
WEIL:\96988187\4\41703.0010
19-10412-jlg          Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                               Pg 276 of 577

OTHERWISE PROVIDED IN THE PLAN OR THIS DISCLOSURE STATEMENT, THE DEBTORS AND
REORGANIZED DEBTORS, AS APPLICABLE, DO NOT INTEND AND UNDERTAKE NO
OBLIGATION TO UPDATE OR OTHERWISE REVISE THE FINANCIAL PROJECTIONS TO
REFLECT EVENTS OR CIRCUMSTANCES EXISTING OR ARISING AFTER THE DATE HEREOF OR
TO REFLECT THE OCCURRENCE OF UNANTICIPATED EVENTS. THEREFORE, THE FINANCIAL
PROJECTIONS MAY NOT BE RELIED UPON AS A GUARANTEE OR OTHER ASSURANCE OF THE
ACTUAL RESULTS THAT WILL OCCUR. IN DECIDING WHETHER TO VOTE TO ACCEPT OR
REJECT THE PLAN, HOLDERS OF CLAIMS IN THE VOTING CLASS MUST MAKE THEIR OWN
DETERMINATIONS AS TO THE REASONABLENESS OF SUCH ASSUMPTIONS AND THE
RELIABILITY OF THE FINANCIAL PROJECTIONS AND SHOULD CONSULT WITH THEIR OWN
ADVISORS.

General Assumptions and Methodology

     1. General Assumptions/Overview

The Financial Projections assume Ditech will continue its business strategy consistent with current operations.
This strategy includes originating and servicing forward mortgage loans and servicing reverse mortgage loans.

The Financial Projections reflect the continuation of many of the Debtors’ improvement initiatives, including
improving the customer experience, right sizing the organization, improving servicing performance and costs,
and consolidating sites. The attached segment-level breakdown offers insight into which lines of businesses
are benefitting from the Debtors’ improvement initiatives. The details or savings estimates for these initiatives
are not disclosed because of their proprietary nature and because of ongoing negotiations with third-parties.

The Financial Projections also reflect the purported termination of the subservicing agreement with New
Residential Mortgage LLC (“NRM”) and the subservicing of those loans moving to other mortgage servicers
in Q2 2019 primarily.

The Financial Projections do not reflect any projected fair value adjustments to MSRs after January 2019.

The Financial Projections reflect recognition of an economic gain of approximately $770 million, related
primarily to the cancellation of debt.

The Financial Projections do not anticipate a material net impact due to the recent decline in the interest rates
as any increase in originations revenue from new loan activity will likely be offset by a decrease in servicing
revenue due to increased payoffs of existing loans that are refinanced. However, the decline in interest rates
may have a material impact on the fair value of the MSRs. The Company does not forecast changes to the
fair value of the MSRs.

The interest rate assumptions used in the Financial Projections are based on the 1-month LIBOR, 3-month
LIBOR, and 30-year forward interest rate curves as of November 30, 2018.

     2. Projected Income Statement Assumptions

The Projected Income Statement assumes that no income tax will be payable due to the Debtors’ accumulated
tax losses. This assumption is subject to change, pending the outcome of the analysis by the Debtors’ tax
team, which is currently in process.

          (a) Servicing Segment


                                                       3
WEIL:\96988187\4\41703.0010
19-10412-jlg          Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                     Main Document
                                                Pg 277 of 577

The servicing segment reflects the servicing of GSE, Ginnie Mae and private label residential mortgages.
Revenues are comprised of direct servicing fees, incentive fees, ancillary fees, and other servicing fees.

The Financial Projections assume the NRM Subservicing Agreement is terminated and that the number of
loans subserviced by the Debtors is further reduced. 3

The servicing segment is projected to benefit from several cost improvement initiatives, including technology
investments to improve customer experience and consolidate back-end systems, lower third-party vendor
costs due to recently completed contract negotiations, enhanced quality reviews of processes, and the
outsourcing of services to lower cost providers. These initiatives are expected to result in a lower cost to
service per loan.

The servicing portfolio will benefit from a reduction in the amount of MSR sales. Servicing retained MSR
sales are projected to account for 50% of the Debtors’ Fannie Mae eligible originations in 2019, 25% in 2020,
and 0% in 2021. No MSR sales of Ginnie Mae eligible loans are projected.

The Financial Projections include revenue from new subservicing clients, as the Debtors’ lower servicing
costs combined with even stronger customer service is projected to position the Debtors to attract new
business.

          (b) Origination Segment

The origination segment reflects the origination of GSE and Ginnie Mae eligible mortgages through the direct-
to-consumer channel, as well as the correspondent and warehouse lending channels. Revenues are comprised
of gains on sale revenue, as well as interest and other fee income.

The Financial Projections primarily reflect a return to the level of the origination volumes achieved in Q4
2018.

Adjustments include a reduction in consumer volumes related to the loss of the NRM loans from the servicing
portfolio, and the corresponding reduction in recapture opportunities. In addition, correspondent volumes are
projected to be negatively impacted in the short term by the Chapter 11 Cases, but are then expected to return
close to Q4 2018 levels in late 2019.

The Financial Projections reflect costs consistent with cost reductions taken in Q4 2018.

The origination segment is projected to benefit from several cost improvement initiatives, including the
organizational changes that took place in Q4 2018, and enhanced website and mobile capabilities. These
initiatives, together with prior targeted efforts, significantly improved closing cycle times during the second
half of 2018. In addition, stronger customer service within the servicing segment is projected to support a
stronger recapture rate for the origination segment due to higher customer satisfaction.

          (c) Reverse Segment

The reverse segment reflects the servicing of reverse mortgage loans.

The Financial Projections reflect a continuation of the cost reduction initiatives undertaken in 2018, as well
as an increase in new subservicing business, primarily from existing customers, once the Debtors’
restructuring is completed and their financial condition is improved.

3
     As noted in the Disclosure Statement, certain of the loans that Ditech historically subserviced for NRM have
     already been offboarded and transitioned to alternative subservicers.
                                                           4
WEIL:\96988187\4\41703.0010
19-10412-jlg          Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37                          Main Document
                                                    Pg 278 of 577


     3. Balance Sheet and Liquidity Assumptions

The projected balance sheet and liquidity projections reflect a post-emergence restructured capital structure
for the Debtors consisting of (i) a $150 million Exit Working Capital Facility, (ii) a $400 million Amended
and Restated Credit Facility (“New Term Loans”) and (iii) New Common Stock which will be in a form and
manner acceptable to the Requisite Term Lenders.

The accounting for HMBS buyouts involves recording Residential Loans, net as an asset and the
corresponding HMBS Related Obligations at Fair Value as a liability on the balance sheet. Excluding this
impact, the balance sheet is relatively unchanged over the forecast period.



Projected Income Statement
($ in millions)
                                                                    FY 2019    FY 2020    FY 2021
Revenue                                                         $      702.2 $    678.4 $    686.3
Operating Expense                                                     (454.8)    (362.4)    (341.0)
 Operating Margin                                                      247.4      316.0      345.3
Direct Support                                                           (86.2)    (76.0)      (77.7)
Corporate Overhead                                                       (55.5)    (41.1)      (43.8)
  AEBITDA                                                                105.7     198.9       223.7
Depeciation and Amortization                                             (144.1)   (136.0)     (148.7)
Prov for Purch Oblig & Rep & Warrants                                      (4.0)     (6.0)       (7.0)
Non-Cash & Corporate Interest Expense                                     (47.3)    (52.7)      (55.1)
Fair Value Adjustment                                                     (14.8)        -           -
Reorganization Gain                                                       770.0         -           -
Recovery & Transformation                                                 (22.9)    (11.8)       (4.8)
Other Expenses                                                            (59.8)     (4.5)       (6.8)
  Pre-tax Income                                                          582.9     (12.0)        1.4
Income Tax (1)                                                               -          -           -
  Net Income                                                    $        582.9      (12.0) $      1.4

(1) - Per preliminary advice of tax group. Subject to change.




                                                                     5
WEIL:\96988187\4\41703.0010
19-10412-jlg          Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                      Main Document
                                                 Pg 279 of 577

Projected Liquidity
($ in millions)
                                                                FY 2019    FY 2020   FY 2021
Adjusted EBITDA                                             $       105.7 $ 198.9 $     223.7
Less: Non-Cash OMSR                                                (150.7)   (193.7)   (216.0)
  Total Adj EBITDA less Capitalized OMSRs                           (45.0)      5.3       7.7

Cash Taxes                                                           13.2        -          -
Cash Interest on Corporate Debt                                     (29.1)    (40.2)     (44.4)
Capital Expenditures                                                (11.1)    (12.0)     (10.0)
Reverse GNMA Buyouts (Net of Financing)                              55.3      16.9      (22.0)
Forward GNMA Buyouts (Net of Financing)                              (1.9)      0.4        0.8
Servicing Advances (Net of Financing)                               (22.3)     (6.0)      (5.5)
HFS Loans (Net of Financing) and Cash Adj for Derivatives            32.3     (13.6)      (4.9)
Other Changes in Assets, Accruals and Reserves                      (78.5)     10.4       14.0
  Operating Cash Flows                                              (42.0)    (44.1)     (72.1)

OMSR Flow Sales                                                      50.7      19.8         -
Other MSR Sales                                                       3.9       0.7        0.7
 Investing Cash Flows                                                54.7      20.4        0.7

New Term Loan Payments                                               (0.3)     (0.5)     (0.5)
Revolver Draw (Repayment)                                            45.6      19.7      64.7
Financing Fees                                                       (0.7)     (0.7)     (0.5)
  Financing Cash Flows                                               44.6      18.5      63.7

Change in Cash and Cash Equivalents                                  12.3      (0.0)       -
Beginning Cash and Cash Equivalents                                 187.7     200.0     200.0
 Ending Cash and Cash Equivalents                           $       200.0 $   200.0 $   200.0




                                                                6
WEIL:\96988187\4\41703.0010
19-10412-jlg            Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                    Main Document
                                                 Pg 280 of 577

 Projected Balance Sheet
 ($ in millions)
                                                       12/31/2019        12/31/2020      12/31/2021

 Assets
 Cash and Cash Equivalents                         $           200.0 $         200.0 $         200.0
 Restricted Cash                                               101.8           105.6           109.3
 Residential Loans, Net                                      7,397.1         6,212.7         5,703.2
 Receivables, Net                                               91.3            91.6            91.0
 Servicer and Protective Advances, Net                         319.5           257.6           208.8
 Servicing Rights, Net                                         587.7           655.6           748.1
 Intangible Asset, Net                                          20.3            17.1            16.2
 Premises and Equipment, Net                                    54.3            43.7            34.4
 Other Assets                                                  125.9           125.4           127.6
   Total Assets                                              8,898.1         7,709.4         7,238.7
                                                                   -               -               -
 Liabilities
 Payables and Accrued Liabilities                              945.7           934.8           923.1
 Servicer Payables                                             115.5           118.6           121.8
 Servicing Advance Liabilities                                 134.1            98.6            75.9
 Warehouse Borrowings                                        1,391.6         1,483.1         1,601.0
 New Term Loan                                                 396.0           406.8           417.8
 Working Capital Line                                           45.6            65.2           130.0
 Mortgage-Backed Debt                                           54.6            46.8            40.5
 HMBS Related Obligations at Fair Value                      5,231.7         3,979.7         3,345.0
 Deferred Tax Liability, Net                                     2.4             2.4             2.4
   Total Liabilities                                         8,317.1         7,136.2         6,657.5
                                                           #REF!           #REF!           #REF!
 Stockholders' Equity                                          581.0           573.2           581.2
   Total Liabilities and Equity                    $         8,898.1   $     7,709.4   $     7,238.7
                                                                   0               0               0




                                                       7
WEIL:\96988187\4\41703.0010
19-10412-jlg          Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                             Pg 281 of 577

                                            Schedule 1




                                                8
WEIL:\96988187\4\41703.0010
                                                                                                                                                                                                        DITECH CONFIDENTIAL
                                 19-10412-jlg          Doc 537           Filed 05/09/19 Entered 05/09/19 23:57:37                                               Main Document                             PRELIMINARY DRAFT
2019 – 2021 Budget Overview                                                           Pg 282 of 577

                                                                                          2018A                                                                         2019B
                                                            a                b             c                d              e              f                g             h                i              j

               $ millions                                 Orig.          Servicing        RMS           Corporate        Cons.          Orig.          Servicing        RMS           Corporate        Cons.
        (1)    Revenue                                      $219.7           $577.7        $128.3                $1.2      $926.9         $159.9           $425.3        $117.0                    -     $702.2
        (2)    Operating Expense                            (186.3)          (330.3)        (114.6)              (0.6)     (631.9)        (121.5)          (213.4)       (119.8)               (0.0)     (454.8)
       ( 3)     Operating Margin                            $33.4           $247.4         $13.7                $0.6      $295.1          $38.3           $212.0         ($2.9)           ($0.0)        $247.4
        (4)    Direct Support                                   (27.7)           (81.6)        (14.5)             -        (123.8)            (16.5)           (61.5)         (8.2)                -         (86.2)
        (5)    Corporate Overhead                                 -               -             -               (76.0)         (76.0)           -               -              -              (55.5)         (55.5)
       ( 6)     AEBITDA                                         $5.7        $165.8          ($0.8)         ($75.4)         $95.3          $21.8           $150.5        ($11.1)          ($55.5)        $105.7
        (7)    Depreciation and Amortization                    (16.0)       (119.0)            (4.1)            (1.0)     (140.1)            (14.8)       (125.8)            (3.1)            (0.3)     (144.1)
        (8)    Prov for Purch Oblig & Rep & Warr                  4.0             -             -                 -              4.0           (4.0)            -              -                   -          (4.0)
        (9)    Non-Cash & Corporate Interest Expense             (6.6)            (5.5)         (7.1)       (119.2)        (138.5)             (1.5)            (0.1)         (1.8)           (43.8)         (47.3)
       (10)    Fair Value Adjustment                              -              97.6          (38.1)             -             59.5            -              (13.2)         (1.6)                -         (14.8)
       (11)    Reorganization Gain/Expense                        -               -             -               384.6          384.6            -               -              -              770.0          770.0
       (12)    Recovery & Transformation                         (6.7)            (9.3)         (1.3)            (9.3)         (26.6)          (2.2)            (8.6)         (0.9)           (11.3)         (22.9)
       (13)    Stock Based Comp, & Other                         (0.6)           17.0            7.3             66.4           90.1           (0.0)            (0.3)         (0.0)           (59.5)         (59.8)
       ( 14)    Pre-tax Income                             ($20.1)          $146.5         ($44.1)        $246.0          $328.4          ($0.7)               $2.5     ($18.5)         $599.6          $582.9
       (15)    plus: non-cash & corporate interest                6.6              5.5           7.1            119.2          138.5            1.5              0.1           1.8             43.8           47.3
       ( 16)    EBIT                                       ($13.5)          $152.1         ($36.9)        $365.2          $466.9              $0.8             $2.6     ($16.7)         $643.5          $630.2

                                                                                          2020B                                                                         2021B

               $ millions                                 Orig.          Servicing        RMS            Corp.           Cons.          Orig.          Servicing        RMS            Corp.           Cons.
       (17)    Revenue                                      $171.4           $395.4        $111.7                 -        $678.4         $180.3           $412.7            $93.3                 -     $686.3
       (18)    Operating Expense                            (118.0)          (142.3)        (102.1)              (0.0)     (362.4)        (124.2)          (128.9)           (87.9)                -     (341.0)
       ( 19)    Operating Margin                            $53.4           $253.1             $9.6         ($0.0)        $316.0          $56.1           $283.8             $5.4              -        $345.3
       (20)    Direct Support                                   (14.9)           (53.1)         (8.0)             -            (76.0)         (14.8)           (54.6)         (8.4)                -         (77.7)
       (21)    Corporate Overhead                                 -               -             -               (41.1)         (41.1)           -               -              -              (43.8)         (43.8)
       ( 22)    AEBITDA                                     $38.5           $200.0             $1.5        ($41.1)        $198.9          $41.3           $229.2         ($3.0)          ($43.8)        $223.7
       (23)    Depreciation and Amortization                    (10.7)       (122.4)            (2.5)            (0.4)     (136.0)             (8.3)       (138.9)            (1.5)                -     (148.7)
       (24)    Prov for Purch Oblig & Rep & Warr                 (6.0)            -             -                 -             (6.0)          (7.0)            -              -                   -          (7.0)
       (25)    Non-Cash & Corporate Interest Expense              -               -             -               (52.7)         (52.7)           -               -              -              (55.1)         (55.1)
       (26)    Fair Value Adjustment                              -               -             -                 -              -              -               -              -                   -           -
       (27)    Reorganization Gain/Expense                        -               -             -                 -              -              -               -              -                   -           -
       (28)    Recovery & Transformation                         (4.1)            (1.6)         (0.1)            (6.0)         (11.8)          (1.2)            (1.2)          -               (2.4)          (4.8)
       (29)    Stock Based Comp, & Other                          -               (0.2)         -                (4.3)          (4.5)           -               (0.2)          -               (6.6)          (6.8)
       ( 30)    Pre-tax Income                              $17.8            $75.8          ($1.1)        ($104.5)        ($12.0)         $24.8            $88.9         ($4.5)         ($107.9)             $1.4
       (31)    plus: non-cash & corporate interest                -               -             -                52.7           52.7            -               -              -               55.1           55.1
       ( 32)    EBIT                                        $17.8            $75.8          ($1.1)         ($51.9)         $40.6          $24.8            $88.9         ($4.5)          ($52.8)         $56.4


 Note: 2018 amounts are preliminary and unaudited                                                           12
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                       Main Document
                                               Pg 283 of 577




                                                    EXHIBIT E1


                                               Liquidation Analysis


                                              To Be Filed Separately




1
     Given that the Debtors are engaged in a competitive Marketing Process, which process will establish the Debtors’
     value, it is appropriate that the Debtors abstain from filing any analysis that could undercut that process. See In
     re LBI Media, Inc., Case No. 18-12655 (CSS) (Bankr. D. Del. Jan. 22, 2019) (ECF No. 360) (order approving
     disclosure statement where the Debtors abstained from filing liquidation analysis while pursuing marketing
     process). The Debtors will file, no later than the date that the Plan Supplement is filed, the Liquidation Analysis
     and will serve notice thereof on holders of Claims in the Voting Class as promptly as practicable upon filing on
     a Debtor-by-Debtor basis.




WEIL:\97018413\7\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                            Pg 284 of 577


                                           Exhibit B

                                      Incremental Blackline




WEIL:\97029773\1\41703.0011
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                   Pg 285 of 577


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- X
                                                                     :
In re                                                                :   Chapter 11
                                                                     :
DITECH HOLDING CORPORATION, et al.,                                  :   Case No. 19-10412 (JLG)
                                                                     :
                                         1
                              Debtors.                               :   (Jointly Administered)
                                                                     :
-------------------------------------------------------------------- X


                       AMENDED DISCLOSURE STATEMENT FOR
                    AMENDED JOINT CHAPTER 11 PLAN OF DITECH
                 HOLDING CORPORATION AND ITS AFFILIATED DEBTORS

        WEIL, GOTSHAL & MANGES LLP
        Ray C. Schrock, P.C.
        Sunny Singh, Esq.
        767 Fifth Avenue
        New York, New York 10153
        Telephone: (212) 310-8000
        Facsimile: (212) 310-8007


        Counsel for Debtors
        and Debtors in Possession

       Dated:       May 89, 2019
                    New York, New York

THIS IS NOT A SOLICITATION OF VOTES OF ACCEPTANCE OR REJECTION OF THE
PLAN.    ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A
DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT.




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
     identification number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC
     (6918); Ditech Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC
     (1565); Green Tree Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC
     (1008); Green Tree Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC
     (8148); REO Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter
     Management Holding Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’
     principal offices are located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.



WEIL:\97028542\1\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                                   Pg 286 of 577


A SOLICITATION OF VOTES IS BEING CONDUCTED TO OBTAIN SUFFICIENT
ACCEPTANCES OF THE JOINT CHAPTER 11 PLAN OF DITECH HOLDING
CORPORATION AND ITS AFFILIATED DEBTORS.

 THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS 54:00 P.M.,
 PREVAILING EASTERN TIME, ON JUNE 10, 2019, UNLESS EXTENDED BY THE
 DEBTORS.

 THE RECORD DATE FOR DETERMINING WHICH HOLDERS OF CLAIMS MAY VOTE
 ON THE PLAN IS MAY 8, 2019 (THE “VOTING RECORD DATE”).


          RECOMMENDATION BY THE DEBTORS AND CREDITORS’ COMMITTEE
 The Board of Directors of Ditech Holding Corporation and the board of directors, managers or
 members, as applicable, of each of its affiliated Debtors have unanimously approved the
 transactions contemplated by the Plan (as defined herein) and recommend that all creditors whose
 votes are being solicited submit ballots to accept the Plan. Holders of approximately 80.38% of
 the Term Loan Claims (as defined herein) have already agreed to vote in favor of the Plan. The
 Creditors’ Committee also recommends that all creditors whose votes are being solicited submit
 ballots to accept the Plan.




WEIL:\97028542\1\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                                   Pg 287 of 577


HOLDERS OF CLAIMS OR INTERESTS SHOULD NOT CONSTRUE THE CONTENTS OF
THIS DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL, BUSINESS, FINANCIAL,
OR TAX ADVICE AND SHOULD CONSULT WITH THEIR OWN ADVISORS BEFORE
VOTING ON THE PLAN.

THE ISSUANCE AND DISTRIBUTION UNDER THE PLAN OF NEW COMMON STOCK (AS
DEFINED HEREIN) WILL BE EXEMPT FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND ANY OTHER APPLICABLE
SECURITIES LAWS PURSUANT TO SECTION 1145 OF THE BANKRUPTCY CODE.
THESE SECURITIES MAY BE RESOLD WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OR OTHER FEDERAL SECURITIES LAWS PURSUANT TO THE
EXEMPTION PROVIDED BY SECTION 4(a)(1) OF THE SECURITIES ACT, UNLESS THE
HOLDER IS AN “UNDERWRITER” WITH RESPECT TO SUCH SECURITIES, AS THAT
TERM IS DEFINED IN SECTION 1145(b)(1) OF THE BANKRUPTCY CODE. IN ADDITION,
SUCH SECTION 1145 EXEMPT SECURITIES GENERALLY MAY BE RESOLD WITHOUT
REGISTRATION UNDER STATE SECURITIES LAWS PURSUANT TO VARIOUS
EXEMPTIONS PROVIDED BY THE RESPECTIVE LAWS OF THE SEVERAL STATES.
THE AVAILABILITY OF THE EXEMPTION UNDER SECTION 1145 OF THE
BANKRUPTCY CODE OR ANY OTHER APPLICABLE SECURITIES LAWS SHALL NOT
BE A CONDITION TO THE OCCURRENCE OF THE EFFECTIVE DATE (AS DEFINED IN
THE PLAN).

THE NEW COMMON STOCK TO BE ISSUED ON THE EFFECTIVE DATE HAS NOT BEEN
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”) OR BY ANY STATE SECURITIES COMMISSION OR SIMILAR PUBLIC,
GOVERNMENTAL, OR REGULATORY AUTHORITY, AND NEITHER THE SEC NOR ANY
SUCH AUTHORITY HAS PASSED UPON THE ACCURACY OR ADEQUACY OF THE
INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT OR UPON THE
MERITS OF THE PLAN. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL
OFFENSE.

CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT, INCLUDING
STATEMENTS    INCORPORATED BY REFERENCE, PROJECTED FINANCIAL
INFORMATION, AND OTHER FORWARD-LOOKING STATEMENTS, ARE BASED ON
ESTIMATES AND ASSUMPTIONS.        CERTAIN OF THESE FORWARD-LOOKING
STATEMENTS CAN BE IDENTIFIED BY THE USE OF WORDS SUCH AS “BELIEVES,”
“EXPECTS,” “PROJECTS,” “INTENDS,” “PLANS,” “ESTIMATES,” “ASSUMES,” “MAY,”
“SHOULD,” “WILL,” “SEEKS,” “ANTICIPATES,” “OPPORTUNITY,” “PRO FORMA,”
“PROJECTIONS,” OR OTHER SIMILAR EXPRESSIONS.         THERE CAN BE NO
ASSURANCE THAT SUCH STATEMENTS WILL BE REFLECTIVE OF ACTUAL
OUTCOMES.     FORWARD-LOOKING STATEMENTS ARE PROVIDED IN THIS
DISCLOSURE STATEMENT PURSUANT TO THE SAFE HARBOR ESTABLISHED UNDER
THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 AND SHOULD BE
EVALUATED IN THE CONTEXT OF THE ESTIMATES, ASSUMPTIONS,
UNCERTAINTIES, AND RISKS DESCRIBED HEREIN AND IN DITECH HOLDING
CORPORATION’S FILINGS WITH THE SEC.

READERS ARE CAUTIONED THAT ANY FORWARD-LOOKING STATEMENTS
CONTAINED HEREIN ARE BASED ON ASSUMPTIONS THAT ARE BELIEVED TO BE
REASONABLE, BUT ARE SUBJECT TO A WIDE RANGE OF RISKS, INCLUDING THOSE
IDENTIFIED IN SECTION VIII OF THIS DISCLOSURE STATEMENT. IMPORTANT



WEIL:\97028542\1\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                                   Pg 288 of 577


ASSUMPTIONS AND OTHER IMPORTANT FACTORS THAT COULD CAUSE ACTUAL
RESULTS TO DIFFER MATERIALLY FROM THOSE EXPECTED ALSO INCLUDE, BUT
ARE NOT LIMITED TO, THOSE FACTORS, RISKS, AND UNCERTAINTIES DESCRIBED
IN MORE DETAIL UNDER THE HEADING “RISK FACTORS” AND ELSEWHERE IN THE
ANNUAL AND QUARTERLY REPORTS OF DITECH HOLDING CORPORATION,
INCLUDING AMENDMENTS THERETO, AND ITS OTHER FILINGS WITH THE SEC. DUE
TO THESE UNCERTAINTIES, READERS CANNOT BE ASSURED THAT ANY FORWARD-
LOOKING STATEMENTS WILL PROVE TO BE CORRECT. THE DEBTORS ARE UNDER
NO OBLIGATION TO (AND EXPRESSLY DISCLAIM ANY OBLIGATION TO) UPDATE OR
ALTER ANY FORWARD-LOOKING STATEMENTS WHETHER AS A RESULT OF NEW
INFORMATION, FUTURE EVENTS, OR OTHERWISE, UNLESS INSTRUCTED TO DO SO
BY THE BANKRUPTCY COURT (AS DEFINED BELOW).

NO INDEPENDENT AUDITOR OR ACCOUNTANT HAS REVIEWED OR APPROVED THE
FINANCIAL PROJECTIONS OR THE LIQUIDATION ANALYSIS ATTACHED HERETO AS
EXHIBITS D AND E, RESPECTIVELY.

THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS OF
THE DATE HEREOF UNLESS OTHERWISE SPECIFIED. THE TERMS OF THE PLAN
GOVERN IN THE EVENT OF ANY INCONSISTENCY WITH THE SUMMARIES IN THIS
DISCLOSURE STATEMENT.

THE INFORMATION IN THIS DISCLOSURE STATEMENT IS BEING PROVIDED SOLELY
FOR PURPOSES OF VOTING TO ACCEPT OR REJECT THE PLAN OR IN CONNECTION
WITH CONFIRMATION OF THE PLAN. NOTHING IN THIS DISCLOSURE STATEMENT
MAY BE USED BY ANY PARTY FOR ANY OTHER PURPOSE.

ALL EXHIBITS TO THE DISCLOSURE STATEMENT ARE INCORPORATED INTO, AND
ARE A PART OF, THIS DISCLOSURE STATEMENT AS IF SET FORTH IN FULL HEREIN.




                                                         ii
WEIL:\97028542\1\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37          Main Document
                                                   Pg 289 of 577


                                                TABLE OF CONTENTS

I.        INTRODUCTION                                                                               6

II.       OVERVIEW OF COMPANY’S OPERATIONS                                                          16
          A.   Debtors’ Business                                                                    16
          B.        Debtors’ Organizational Structure                                               23
          C.        Directors and Officers                                                          23
          D.        Regulation of Company’s Business                                                24
          E.        Debtors’ Existing Capital Structure                                             25

III.      KEY EVENTS LEADING TO COMMENCEMENT OF CHAPTER 11 CASES                                    28
          A.   Background and Prior Restructuring                                                   29
          B.        Events Leading to Commencement of these Chapter 11 Cases                        29
          C.        Prepetition Marketing Process and Negotiations with Stakeholders                30
          D.        Utilization of Grace Period, Forbearance, and Expiration of Certain Warehouse
                    Facilities                                                                      32

IV.       OVERVIEW OF THE CHAPTER 11 CASES                                                          33
          A.   Commencement of Chapter 11 Cases and First-Day Motions                               33
          B.        Procedural Motions and Retention of Professionals                               36
          C.        KEIP Motion                                                                     36
          D.        Lease Rejection Motion                                                          36
          E.        Bar Date                                                                        36
          F.        Appointment of the Creditors’ Committee                                         37
          G.        Appointment of the Consumer Creditors’ Committee                                37
          H.        Statements and Schedules, and Rule 2015.3 Financial Reports                     37
          I.        Litigation Matters                                                              37
          J.        Marketing Process and Bidding Procedures                                        39
          K.        U.S. Trustee’s Objections to Plan                                               39
          L.        Plan Settlement Negotiations and the Global Plan Settlement                     40

V.        SUMMARY OF PLAN                                                                           41
          A.  Administrative Expenses and Priority Claims                                           41
          B.        Classification of Claims and Interests                                          43
          C.        Treatment of Claims and Interests                                               44
          D.        Means for Implementation                                                        50
          E.        Distributions                                                                   61




WEIL:\97028542\1\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37          Main Document
                                                   Pg 290 of 577


          F.        Procedures for Disputed Claims                                                 65
          G.        Executory Contracts and Unexpired Leases                                       67
          H.        Conditions Precedent to Confirmation of Plan and Effective Date                71
          I.        Effect of Confirmation of Plan                                                 74
          J.        Retention of Jurisdiction                                                      78
          K.        Miscellaneous Provisions                                                       80

VI.       VALUATION ANALYSIS                                                                       84

VII.      TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER FEDERAL
          SECURITIES LAWS                                                                          85

VIII.     CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF PLAN                                     86
          A.   Consequences to the Debtors                                                         87
          B.        Consequences to Holders of Term Loan Claims                                    90
          C.        Disposition of New Common Stock                                                93
          D.        Ownership and Disposition of the New Term Loan                                 93
          E.        Information Reporting and Backup Withholding                                   95

IX.       CERTAIN RISK FACTORS TO BE CONSIDERED                                                    96
          A.   Certain Bankruptcy Law Considerations                                               96
          B.        Additional Factors Affecting Value of Reorganized Debtors                      98
          C.        Risks Relating to Debtors’ Business and Financial Condition                    99
          D.        Factors Relating to Securities to be Issued Under Plan, Generally             104
          E.        Risk Related to Obtaining Exit Financing                                      104
          F.        Risks Related to Investment in New Common Stock                               104
          G.        Additional Factors                                                            105

X.        VOTING PROCEDURES AND REQUIREMENTS                                                      106
          A.   Voting Deadline                                                                    106
          B.        Voting Procedures                                                             107
          C.        Parties Entitled to Vote                                                      107

XI.       CONFIRMATION OF PLAN                                                                    110
          A.   Confirmation Hearing                                                               110
          B.        Objections to Confirmation                                                    110
          C.        Requirements for Confirmation of Plan                                         112

XII.      ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF PLAN                                   116
          A.   Alternative Plan of Reorganization                                                 116


                                                         4
WEIL:\97028542\1\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                   Pg 291 of 577


          B.        Sale Under Section 363 of Bankruptcy Code                                                    116
          C.        Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law                                116

XIII.     CONCLUSION AND RECOMMENDATION                                                                          118

EXHIBIT A:          Joint Plan of Reorganization
EXHIBIT A-1 Borrower Non-Discharged Claims
EXHIBIT B:          Restructuring Support Agreement
EXHIBIT C:          Organizational Structure Chart
EXHIBIT D:          Financial Information and Projections
EXHIBIT E:          Liquidation Analysis2




2
     The Debtors have sought authority from the Bankruptcy Court to file the Liquidation Analysis with the Plan
     Supplement to protect the integrity of their sale process. Copies of the Liquidation Analysis will be available
     on the Voting Agent’s website with the Plan Supplement upon its filing.


                                                          5
WEIL:\97028542\1\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                   Pg 292 of 577


                                                          I.
                                                     INTRODUCTION

Ditech Holding Corporation (f/k/a Walter Investment Management Corp., “DHCP”) and its affiliated
debtors (collectively, the “Debtors” and together with their non-debtor affiliates, the “Company”) submit
this amended disclosure statement (as amended, modified, or supplemented, the “Disclosure Statement”)
pursuant to Section 1125 of the Bankruptcy Code in connection with the solicitation of votes with respect
to the Amended Joint Chapter 11 Plan of Ditech Holding Corporation and its Affiliated Debtors, dated
May 89, 2019 (as amended, modified, or supplemented, the “Plan”) .3 The Plan is annexed hereto as
Exhibit A and is incorporated herein by reference. The Debtors commenced their chapter 11 cases (the
“Chapter 11 Cases”) in the United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) on February 11, 2019 (the “Commencement Date”).

The purpose of this Disclosure Statement, including the exhibits annexed hereto, is to provide information
of a kind, and in sufficient detail, to enable creditors of the Debtors that are entitled to vote on the Plan to
make an informed decision on whether to vote to accept or reject the Plan. This Disclosure Statement
contains summaries of the Plan, certain statutory provisions, events contemplated in the Chapter 11
Cases, and certain documents related to the Plan.

DHCP is the ultimate parent of twenty-six (26) direct and indirect subsidiaries and trust companies,
thirteen (13) of which are Debtors in these Chapter 11 Cases. The Company is an independent servicer
and originator of forward mortgage loans and a servicer of reverse mortgage loans. The Company is an
integrated enterprise with primary day-to-day operations carried out at the subsidiary level and corporate
and similar functions carried out at the DHCP level. In particular, Ditech Financial LLC (“Ditech
Financial”) primarily carries out the Company’s forward mortgage origination and servicing operations
and Reverse Mortgage Solutions, Inc. (“RMS”) primarily carries out the Company’s reverse mortgage
servicing operations.

The Company services a wide array of loans across the credit spectrum for its own portfolio and for the
GSEs (as defined below), government entities, third-party securitization trusts, and other credit owners.
The Company originates and purchases residential loans through the consumer, correspondent and
wholesale lending channels that are predominantly sold to GSEs and government entities. The Company
also operates two complimentary businesses: (i) asset receivables management and (ii) real estate owned
property management and disposition.

Beginning in May 2018, the Company began its formal review of strategic alternatives, including a
potential merger or sale of all or substantially all of the assets of the Company. As explained in more
detail below, the Company was not able to consummate an out-of-court transaction with a third party
purchaser. Accordingly, facing increased uncertainty in 2019, and an anticipated going-concern
qualification from its auditors, the Company turned its focus toward planning for an in-court
recapitalization transaction that would maximize value for creditors and preserve the enterprise as a going
concern. To that end, in December 2018, the Company began in earnest negotiating with groups of
holders of its corporate debt on the terms and implementation of an acceptable recapitalization structure,
culminating in a restructuring support agreement (the “Restructuring Support Agreement”) with the
Term Loan Ad Hoc Group (as defined below)—the Company’s senior creditors—holding, in the




3
     Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan. To
     the extent any inconsistencies exist between this Disclosure Statement and the Plan, the Plan shall govern.




WEIL:\97028542\1\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                             Pg 293 of 577


aggregate, approximately $722.8 million of Prepetition Term Loans (as defined below). A copy of the
Restructuring Support Agreement is attached hereto as Exhibit B.4

By virtue of the Restructuring Support Agreement, the Company commenced the Chapter 11 Cases with a
clear path to a confirmable chapter 11 plan of reorganization and a viable recapitalization—in which,
among other things, over $800 million in funded debt would be extinguished, leaving a significantly
deleveraged reorganized Company, wholly owned by the holders of the Prepetition Term Loans, with
$400 million of new term loan debt, and an appropriately sized exit working capital facility or
consummation of another liquidity enhancing transaction (the “Reorganization Transaction”). As a
toggle to the Reorganization Transaction, the Restructuring Support Agreement also provides for the
continuation of the Company’s prepetition review of strategic alternatives whereby any and all bids for the
Company or its assets will be evaluated as a precursor to confirmation of any chapter 11 plan of
reorganization (the “Marketing Process”).

Specifically, the Marketing Process will provide a public and comprehensive forum in which the Debtors
seek bids or proposals for three (3) potential transactions that, if representing higher or better value, will
either be incorporated into a Reorganization Transaction or pursued as an alternative to the
Reorganization Transaction in consultation with and subject to the rights of the Term Loan Ad Hoc
Group under the Restructuring Support Agreement and the DIP Lenders under the DIP Facilities (as
defined below). The two types of transactions for which bids will be solicited are:

     •    “Sale Transaction” meaning, a sale of substantially all of the Company’s assets as provided in
          the Restructuring Support Agreement;
     •    “Asset Sale Transaction” meaning, the sale of a portion of the Company’s assets other than a
          Sale Transaction consummated on or as soon as is reasonably practicable after the Effective Date;
          provided such sale shall only be conducted with the consent of the Requisite Term Lenders (as
          defined in the Plan); and
Although the Debtors will pursue the Marketing Process in earnest, the Reorganization Transaction will
serve as a backstop and provide the Company the optionality to enter into such other transactions that can
either augment the Reorganization Transaction (such as an Asset Sale Transaction) or, if representing
higher or better value, replace the Reorganization Transaction (such as the Sale Transaction). Further, if
during the Marketing Process the Debtors receive separate bids for certain of their assets that represent
higher or better value for the estate, the Debtors can elect to proceed with such Asset Sale Transaction in
conjunction with either a Reorganization Transaction or a Sale Transaction, as applicable.

In recognition of the Prepetition Term Loan holders’ position as the Debtors’ fulcrum creditors, under the
Restructuring Support Agreement, within five (5) business days following the earlier of (a) the conclusion
of the Company’s Marketing Process and (b) 95 days after the Commencement Date (the earliest such
date, the “Election Date”), holders of at least 662/3% in aggregate principal amount outstanding of the
Prepetition Term Loans (the “Electing Term Lenders”) may deliver a notice (the “Election Notice”) to
the Company stating that the Electing Term Lenders wish to consummate a transaction (the “Elected
Transaction”), as follows: (i) a Reorganization Transaction or (ii) a Sale Transaction, and, if applicable,
(iv) in connection and together with an election of (i) or (ii), any Asset Sale Transaction(s); provided that
inclusion of any such Asset Sale Transaction(s) is not incompatible with the successful consummation of




4
     The signature pages for the Consenting Term Lenders have been removed from Exhibit B.


                                                       7
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                              Pg 294 of 577


the elected transaction in (i) or (ii).5 If the Debtors do not proceed with the Elected Transaction, the
Consenting Term Lenders can terminate the Restructuring Support Agreement.

As part of the restructuring contemplated by the Restructuring Support Agreement, the Company
refinanced all of its prepetition warehouse and advance facilities by entering into the DIP Facilities,
guaranteed by DHCP, which provide up to $1.9 billion in liquidity to Ditech Financial and RMS to
support their operations and these Chapter 11 Cases. The DIP Facilities will be paid or refinanced in full
in cash under any Elected Transaction or combination of Elected Transactions.

The Restructuring Support Agreement contemplates the following treatment for certain key classes of
creditors under the Reorganization Transaction6:

     •    Term Loan Claims. On the Effective Date, the holders of Term Loan Claims will receive their pro
          rata share of new term loans (the “New Term Loan”) under the Amended and Restated Credit
          Facility Agreement in the aggregate principal amount of $400 million and 100% of the New
          Common Stock.

     •    Second Lien Notes Claims. On the Effective Date, the holders of Second Lien Notes Claims will
          not receive any distribution.

     •    General Unsecured Claims. On the Effective Date, the holders of General Unsecured Claims will
          not receive any distribution.

     •    Parent Equity Interests. On the Effective Date, Parent Equity Interests will be extinguished.

     •    All Priority Non-Tax Claims, Other Secured Claims, Intercompany Claims, and Intercompany
          Interests are Unimpaired under the Plan.

     •    Following the Effective Date, Reorganized DHCP will adopt a post-restructuring management
          incentive plan (the “Management Incentive Plan”), under which up to 10% of the New Common
          Stock (after taking into account the shares to be issued under the Management Incentive Plan) will
          be reserved for issuance as awards under the Management Incentive Plan. The Management
          Incentive Plan will be included in the Plan Supplement.

Following feedback from the Office of the United States Trustee for Region 2 (the “U.S. Trustee”) and
consultation with the Term Loan Ad Hoc Group, the Plan has been modified to provide that certain
borrower claims (as described below) will not be discharged in a Reorganization Transaction.

The Reorganization Transaction is expected to leave the Company’s businesses intact and its balance
sheet delevered. It is also expected to enhance the Company’s long-term growth prospects and to allow
the Company’s management team to increase its focus on operational performance and value creation. In




5
     Although the Restructuring Support Agreement and Election Notice contemplate a master servicing
     transaction, the Debtors and the Consenting Term Lenders have determined that a master servicing
     transaction will no longer be pursued.
6
     The Debtors have determined, in consultation with the Consenting Term Lenders, to remove separate
     classification and treatment of “Go-Forward Trade Claims.” Such claims will be addressed in the
     assumption/rejection process.


                                                       8
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                     Main Document
                                                Pg 295 of 577


a sale scenario, the Plan contemplates that the asset sale proceeds remaining after the payment of
administrative and priority claims will be distributed in accordance with the priority scheme of the Plan.

The Plan also incorporates a Global Plan Settlement (as defined herein) resolving all issues and objections
that have been, or could be, asserted by the Creditors’ Committee with respect to, among other things,
(i) confirmation of the Amended Joint Chapter 11 Plan of Reorganization of Ditech Holding Corporation
and Its Debtor Affiliates, dated as of April 26, 2019 (ECF No. 469) (the “April 26, 2019 Plan”);7 (ii) the
releases and exculpations contemplated by the Plan; (iii) prospective lien challenges, claims, or causes of
action that might be brought by or on behalf of the Debtors’ Estates; and (iv) the Restructuring Support
Agreement. As described more fully below and set forth in the Plan, the Global Plan Settlement
contemplates a distribution to holders of Allowed Second Lien Claims and General Unsecured Claims, as
a carve out of Term Loan collateral, as follows:

•     The holders of General Unsecured Claims shall be paid pursuant to a general unsecured claim
      recovery trust whereby the Debtors and the estates shall transfer assets to the trust free and clear of all
      liens, charges, claims, encumbrances, and interests for the benefits of the holders of Allowed General
      Unsecured Claims.

•     Second Lien Noteholders shall be paid pursuant to a second lien recovery cash pool free and clear of
      all liens, charges, claims, encumbrances, and interests for the benefits of the Second Lien Noteholders.

The Global Plan Settlement results from vigorous, arm’s-length negotiation among the Debtors, the Term
Loan Ad Hoc Group and the Creditors’ Committee, with the assistance of their advisors. As a result of
the modifications to the Plan implemented through the Plan, the Creditors’ Committee supports
confirmation of the Plan.

Accomplishing a speedy and efficient resolution of the Chapter 11 Cases is essential to maximizing the
value of the Company. Under the Restructuring Support Agreement and pursuant to the terms of the DIP
Documents, the Debtors are obligated to meet certain milestones. Specifically, the Restructuring Support
Agreement and the DIP Facilities may be terminated if, among other things, the Debtors fail to satisfy the
following milestones:

                          Milestone                                                Deadline
    File the Plan, Disclosure Statement, and Bidding        March 5, 2019
    Procedures Motion
    Entry of OCB Orders                                     March 1921, 2019
    Entry of order approving Bidding Procedures             April 17, 2019
    Entry of Final DIP Order and Cash Management            April 1719, 2019
    Order
    Entry of order( s) approving Disclosure                 May 10, 2019
    Statement and Bid Procedures
    Commence Auction (if necessary)                         June 11, 2019




7
      For the avoidance of doubt, the Plan supersedes and replaces the April 26, 2019 Plan in its entirety.


                                                           9
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                               Pg 296 of 577



                          Milestone                                           Deadline
  Commence Sale and Confirmation Hearing                June 25, 2019
  Occurrence of Effective Date                          July 9, 2019




  THE DEBTORS AND CREDITORS’ COMMITTEE SUPPORT CONFIRMATION OF THE
  PLAN AND URGE ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN
  TO VOTE TO ACCEPT THE PLAN. THE DEBTORS BELIEVE THAT THE PLAN
  PROVIDES THE HIGHEST AND BEST RECOVERY FOR ALL STAKEHOLDERS.



WHO IS ENTITLED TO VOTE: Under the Bankruptcy Code, only holders of claims or interests in
“impaired” Classes are entitled to vote on the Plan (unless, for reasons discussed in more detail below,
such holders are deemed to reject the Plan pursuant to section 1126(g) of the Bankruptcy Code). Under
section 1124 of the Bankruptcy Code, a class of claims or interests is deemed to be “impaired” unless
(i) the Plan leaves unaltered the legal, equitable, and contractual rights to which such claim or interest
entitles the holder thereof or (ii) notwithstanding any legal right to an accelerated payment of such claim
or interest, the Plan, among other things, cures all existing defaults (other than defaults resulting from the
occurrence of events of bankruptcy) and reinstates the maturity of such claim or interest as it existed
before the default.

Holders of Claims in Class 3 (Term Loan Claims) are the only Class being solicited under, and the only
Class entitled to vote on, the Plan.

THE PLAN PROVIDES THAT THE HOLDERS OF CLAIMS IN CLASS 3 WHO VOTE TO
ACCEPT THE PLAN, OR WHO ABSTAIN FROM VOTING OR VOTE TO REJECT THE
PLAN BUT DO NOT OPT-OUT OF THE RELEASES CONTAINED IN SECTION 10.6(b) OF
THE PLAN, ARE DEEMED TO HAVE GRANTED THE RELEASES CONTAINED IN
SECTION 10.6(b) OF THE PLAN.

The following table summarizes (i) the treatment of Claims and Interests that are classified under the Plan,
(ii) which Classes are impaired by the Plan, (iii) which Class is entitled to vote on the Plan, and (iv) the
estimated recoveries for holders of Claims and Interests in the Reorganization Transaction. The table is
qualified in its entirety by reference to the full text of the Plan. For a more detailed summary of the terms
and provisions of the Plan, see Article V—Summary of Plan below. The Plan constitutes a separate plan
for each Debtor. Each class of Claims and Interests only address claims against or interest in a particular
Debtor. A discussion of the amount of Claims in each Class is set forth in Article II.E.1 hereof.




                                                      10
WEIL:\97028542\2\41703.0010
     19-10412-jlg            Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                         Main Document
                                                         Pg 297 of 577



                                                                                                          Entitled to  Approx.
                 Claim or                                                                   Impaired or
Class                                                    Treatment                                         Vote on    Recovery in
               Equity Interest                                                              Unimpaired
                                                                                                           the Plan Reorganization8
 1          Priority Non-Tax Claims   Except to the extent that a holder of an Allowed      Unimpaired No (Presumed     100%
                                      Priority Non-Tax Claim against the Debtors                        to accept)
                                      agrees to a less favorable treatment of such
                                      Claim, in full and final satisfaction of such
                                      Allowed Priority Non-Tax Claim, at the sole
                                      option of the Debtors, the Reorganized Debtors,
                                      or the Plan Administrator, as applicable: (i) each
                                      such holder shall receive payment in Cash in an
                                      amount equal to such Claim, payable on the later
                                      of the Effective Date and the date that is ten (10)
                                      Business Days after the date on which such
                                      Priority Non-Tax Claim becomes an Allowed
                                      Priority Non-Tax Claim, or as soon thereafter as
                                      is reasonably practicable; (ii) such holder’s
                                      Allowed Priority Non-Tax Claim shall be
                                      Reinstated; or (iii) such holder shall receive such
                                      other treatment so as to render such holder’s
                                      Allowed Priority Non-Tax Claim Unimpaired.
 2          Other Secured Claims      Except to the extent that a holder of an Allowed      Unimpaired No (Presumed     100%
                                      Other Secured Claim agrees to different                           to accept)
                                      treatment, on the later of the Effective Date and
                                      the date that is ten (10) Business Days after the
                                      date such Other Secured Claim becomes an
                                      Allowed Claim, or as soon thereafter as is
                                      reasonably practicable, each holder of an Allowed
                                      Other Secured Claim will receive, on account of
                                      such Allowed Claim, at the sole option of the
                                      Debtors, Reorganized Debtors, or the Plan
                                      Administrator, as applicable: (i) Cash in an
                                      amount equal to the Allowed amount of such
                                      Claim; (ii) Reinstatement of such holder’s
                                      Allowed Other Secured Claim; (iii) such other
                                      treatment sufficient to render such holder’s
                                      Allowed Other Secured Claim Unimpaired; or
                                      (iv) return of the applicable collateral in
                                      satisfaction of the Allowed amount of such Other
                                      Secured Claim.
                                      Upon the Effective Date and solely with respect
                                      to the Reorganization Transaction, the National
                                      Founders Facility shall be Reinstated and shall
                                      either be paid in full in Cash on account of the
                                      National Founders Facility Claim or receive such
                                      other treatment as agreed to among the Debtors
                                      and National Founders.
 3          Term Loan Claims9                                                                 Impaired       Yes




        8
              Approximate recovery in a Sale Transaction will be determined by the sale proceeds.
        9
              As discussed in further detail below, the Debtors are presently engaged in the Marketing Process. To ensure
              that the integrity of the Marketing Process is preserved and value is maximized, the expected recoveries for
              Term Loan Claims is not, at this time, being disclosed herein by the Debtors. The Debtors will file, no later
              than the date that the Plan Supplement is filed, the expected recoveries to creditors under the Plan and will
              serve notice thereof on holders of Claims in the Voting Class as promptly as practicable upon filing.


                                                                      11
        WEIL:\97028542\2\41703.0010
     19-10412-jlg            Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37                         Main Document
                                                          Pg 298 of 577



                                                                                                          Entitled to  Approx.
                Claim or                                                                    Impaired or
Class                                                    Treatment                                         Vote on    Recovery in
              Equity Interest                                                               Unimpaired
                                                                                                           the Plan Reorganization8
                                       Except to the extent that a holder of an Allowed                                 <100%
                                       Term Loan Claim agrees to less favorable
                                       treatment, in full and final satisfaction,
                                       settlement, release, and discharge of, and in
                                       exchange for an Allowed Term Loan Claim, each
                                       such holder thereof shall receive:
                                       (i)      If the Sale Transaction occurs, on the
                                       Effective Date, such holder’s Pro Rata share of
                                       Net Cash Proceeds until all Allowed Term Loan
                                       Claims are satisfied in full in cash. On the
                                       Effective Date, the Prepetition Credit Agreement
                                       shall be deemed cancelled (except as set forth in
                                       Section 5.12 of the Plan).
                                       (ii)     If the Reorganization Transaction occurs,
                                       on the Effective Date, such holder’s Pro Rata
                                       share of (a) term loans under the Amended and
                                       Restated Credit Facility Agreement; (b) 100% of
                                       the New Common Stock; provided, that the New
                                       Common Stock shall be subject to dilution by the
                                       Management Incentive Plan; and (c) if
                                       applicable, the Asset Sale Proceeds. On the
                                       Effective Date, the Prepetition Credit Agreement
                                       shall be deemed cancelled (except as set forth in
                                       Section 5.12 of the Plan) and replaced by the
                                       Amended and Restated Credit Facility
                                       Agreement, without the need for any holder of a
                                       Term Loan Claim that does not vote for the Plan
                                       or votes to reject the Plan executing the Amended
                                       and Restated Credit Facility Agreement, and each
                                       Lien, mortgage and security interest that secures
                                       the obligations arising under the Prepetition
                                       Credit Agreement as of the Commencement Date
                                       shall be reaffirmed, ratified and deemed granted
                                       by the Reorganized Debtors to secure all
                                       obligations of the Reorganized Debtors arising
                                       under the Amended and Restated Credit Facility
                                       Agreement.
                                      In each case, any Term Loan Deficiency Claims
                                      shall be deemed waived; provided, that holders of
                                      Allowed Term Loan Claims shall be entitled to
                                      receive a Pro Rata share of fifty percent (50%) of
                                      the proceeds from the GUC Recovery Trust Causes
                                      of Action in accordance with the GUC Recovery
                                      Trust Agreement.

 4        Second Lien Notes Claims The Second Lien Notes Claims are Allowed                   Impaired    No (Deemed    [0<1%
                                   pursuant to section 506(a) of the Bankruptcy                            to reject)
                                   Code against the Debtors in the aggregate
                                   principal amount of $253,895,875. Except to the
                                   extent that a holder of an Allowed Second Lien
                                   Notes Claim agrees to less favorable treatment,
                                   in full and final satisfaction, settlement, release,
                                   and discharge of, and in exchange for an Allowed
                                   Second Lien Notes Claim, each such holder
                                   thereof shall receive:
                                   (i)      If the Sale Transaction occurs, such


                                                                      12
        WEIL:\97028542\2\41703.0010
     19-10412-jlg            Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                            Main Document
                                                         Pg 299 of 577



                                                                                                            Entitled to  Approx.
                Claim or                                                                      Impaired or
Class                                                     Treatment                                          Vote on    Recovery in
              Equity Interest                                                                 Unimpaired
                                                                                                             the Plan Reorganization8
                                      holder’s (x) Pro Rata share of the Second Lien
                                      Recovery Cash Pool; (y) Pro Rata share as
                                      between Allowed Claims in Class 4 and Class 5
                                      of the Contributed Sale Proceeds; and (z) Pro
                                      Rata share of the Net Cash Proceeds as such
                                      holders are entitled to under applicable
                                      nonbankruptcy law after the Term Loan Claims
                                      are satisfied in full in Cash, until all Allowed
                                      Second Lien Notes Claims are satisfied in full;
                                      provided, that distributions on account of (x) and
                                      (y) of this Section 4.4(b)(i) shall be subject to the
                                      approval and consummation of the Global
                                      Settlement.
                                      (ii)      If the Reorganization Transaction occurs,
                                      such holder’s Pro Rata share of the Second Lien
                                      Recovery Cash Pool; provided, that such
                                      distribution shall be subject to the approval and
                                      consummation of the Global Settlement.
                                      (iii)     If either the Sale Transaction or the
                                      Reorganization Transaction occurs, on the
                                      Effective Date, the Second Lien Notes shall be
                                      deemed cancelled (except as set forth in Section
                                      5.12 hereof) without further action by or order of
                                      the Bankruptcy Court.
 5        General Unsecured           Except to the extent that a holder of an Allowed          Impaired    No (Deemed
          Claims                      General Unsecured Claim agrees to less                                 to reject)
                                      favorable treatment, in full and final satisfaction,
                                      settlement, release, and discharge of, and in
                                      exchange for an Allowed General Unsecured
                                      Claim, each such holder thereof shall receive:
                                      (i)      If the Sale Transaction occurs, such
                                      holder’s Pro Rata share of (y) the GUC Recovery




                                                                        13
        WEIL:\97028542\2\41703.0010
     19-10412-jlg              Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                            Main Document
                                                           Pg 300 of 577



                                                                                                              Entitled to  Approx.
                   Claim or                                                                     Impaired or
Class                                                       Treatment                                          Vote on    Recovery in
                 Equity Interest                                                                Unimpaired
                                                                                                               the Plan Reorganization8
                                        Trust Assets; and (z) the Net Cash Proceeds                                         >[●]13-15%10
                                        (until all Allowed General Unsecured Claims are
                                        satisfied in full) after the Term Loan Claims and
                                        Second Lien Notes Claims are satisfied in full in
                                        Cash; provided, that distributions on account of
                                        (y) of this Section 4.5(b)(i) shall be subject to the
                                        approval and consummation of the Global
                                        Settlement.
                                        (ii)      If the Reorganization Transaction occurs,
                                        such holder’s Pro Rata share of the GUC
                                        Recovery Trust Assets; provided, that such
                                        distribution shall be subject to the approval and
                                        consummation of the Global Settlement.
 6           Borrower Non-Discharged Except to the extent that a holder of an Allowed             Impaired    No (Deemed    100%
             Claims1011              Borrower Non-Discharged Claim agrees to less                              to reject)
                                     favorable treatment, in full and final satisfaction,
                                     settlement, release, and discharge of, and in
                                     exchange for an Allowed Borrower Non-
                                     Discharged Claim, each such holder thereof shall
                                     receive:
                                     (i)      If the Sale Transaction occurs, the same
                                     treatment as Allowed General Unsecured Claims
                                     in accordance with Section 4.5(b) hereof, unless
                                     such Borrower Non-Discharged Claim is assumed
                                     by a purchaser as an assumed liability. For the
                                     avoidance of doubt, holders of Allowed Borrower
                                     Non-Discharged Claims and holders of Allowed
                                     General Unsecured Claims shall receive
                                     distributions from the GUC Recovery Trust
                                     Assets on a Pro Rata basis.
                                     (ii)      If the Reorganization Transaction occurs,
                                     on or after the Effective Date, as a carve out from
                                     the Term Lenders’ collateral (or the proceeds or
                                     value thereof), holders of Allowed Borrower
                                     Non-Discharged Claims shall be treated in the
                                     ordinary course of business as if the Chapter 11
                                     Cases had not been commenced, subject to all
                                     defenses or disputes the Debtors and Reorganized
                                     Debtors may assert as to the validity or amount of
                                     such Claims, including as provided in Section
                                     10.9 of the Plan.
 7           Intercompany Claims        On or after the Effective Date, all Intercompany        Unimpaired No (Presumed         N/A
                                        Claims will be adjusted, continued, settled,                        to accept)
                                        reinstated, discharged, or eliminated as
                                        determined by the Debtors, Reorganized Debtors,




        10
               Based on the Debtors’ estimates of the Allowed Prepetition General Unsecured Claims. This number is
               subject to change based on the proofs of claim filed in these chapter 11 cases and administered pursuant to
               the Plan and any other changes or developments in these chapter 11 cases.
        1011
               The definition and description of Borrower Non-Discharge Claims is set out in Exhibit A-1 to this Disclosure
               Statement.


                                                                          14
        WEIL:\97028542\2\41703.0010
     19-10412-jlg            Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                           Main Document
                                                         Pg 301 of 577



                                                                                                           Entitled to  Approx.
                Claim or                                                                     Impaired or
Class                                                    Treatment                                          Vote on    Recovery in
              Equity Interest                                                                Unimpaired
                                                                                                            the Plan Reorganization8
                                      or Plan Administrator, as applicable, and the
                                      Requisite Term Lenders, in their respective
                                      reasonable discretion; provided, that if the Sale
                                      Transaction occurs, holders of Intercompany
                                      Claims shall not receive Cash on account of such
                                      Intercompany Claims.
 8        Intercompany Interests      On or after the Effective Date, all Intercompany       Unimpaired No (Presumed       N/A
                                      Interests shall be cancelled, reinstated, or receive               to accept)
                                      such other treatment as determined by the
                                      Debtors or Reorganized Debtors, as applicable,
                                      and the Requisite Term Lenders, in their
                                      respective reasonable discretion; provided, that if
                                      the Sale Transaction occurs, holders of
                                      Intercompany Interests shall not receive Cash on
                                      account of such Intercompany Interests.
 9        Parent Equity Interests     Except to the extent that a holder of Parent             Impaired    No (Deemed     0%
                                      Equity Interests agrees to less favorable                             to reject)
                                      treatment, in full and final satisfaction,
                                      settlement, release, and discharge of, and in
                                      exchange for Parent Equity Interests, each such
                                      holder thereof shall receive:
                                      (i)      If the Sale Transaction occurs, (A) on the
                                      Effective Date, all Parent Equity Interests shall
                                      be cancelled and one share of Ditech common
                                      stock (the “Single Share”) shall be issued to the
                                      Plan Administrator to hold in trust as custodian
                                      for the benefit of the former holders of Ditech
                                      common stock and preferred stock consistent with
                                      their former relative priority and economic
                                      entitlements. The Single Share shall be recorded
                                      on the books and records maintained by the Plan
                                      Administrator. To the extent not previously filed,
                                      on or promptly after the Effective Date, a Form
                                      15 for the purpose of terminating the registration
                                      of Ditech’s common stock and suspending
                                      Ditech’s reporting obligations, as applicable,
                                      shall be filed with the Securities and Exchange
                                      Commission to the extent permitted by applicable
                                      law; (B) each former holder of a Parent Equity
                                      Interest (through their interest in the Single
                                      Share, as applicable) shall neither receive nor
                                      retain any property of the Estate or direct interest
                                      in property of the Estate on account of such
                                      Parent Equity Interests; provided, that in the
                                      event that all Allowed Claims have been satisfied
                                      in full in accordance with the Bankruptcy Code
                                      and the Plan, each former holder of a Parent
                                      Equity Interest may receive its share of any
                                      remaining assets of Ditech consistent with such
                                      holder’s rights of payment existing immediately




                                                                       15
        WEIL:\97028542\2\41703.0010
      19-10412-jlg           Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                         Main Document
                                                         Pg 302 of 577



                                                                                                         Entitled to  Approx.
                Claim or                                                                   Impaired or
Class                                                    Treatment                                        Vote on    Recovery in
              Equity Interest                                                              Unimpaired
                                                                                                          the Plan Reorganization8
                                      prior to the Commencement Date. Unless
                                      otherwise determined by the Plan Administrator,
                                      on the date that Ditech’s Chapter 11 Case is
                                      closed in accordance with Section 5.16 of the
                                      Plan, the Single Share issued on the Effective
                                      Date shall be deemed cancelled and of no further
                                      force and effect provided that such cancellation
                                      does not adversely impact the Debtors’ Estates;
                                      (C) the continuing rights of former holders of
                                      Parent Equity Interests (including through their
                                      interest in Single Share or otherwise) shall be
                                      nontransferable except (i) by operation of law or
                                      (ii) for administrative transfers where the
                                      ultimate beneficiary has not changed, subject to
                                      the Plan Administrator’s consent.
                                      (ii)     If the Reorganization Transaction occurs,
                                      on the Effective Date, all Parent Equity Interests
                                      shall be deemed cancelled without further action
                                      by or order of the Bankruptcy Court, and shall be
                                      of no further force and effect, whether
                                      surrendered for cancellation or otherwise.
 10       Subordinated Securities     Holders of Subordinated Securities Claims shall        Impaired    No (Deemed     0%
          Claims                      not receive or retain any property under the Plan                   to reject)
                                      on account of such Subordinated Securities
                                      Claims. On the Effective Date, all Subordinated
                                      Securities Claims shall be deemed cancelled
                                      without further action by or order of the
                                      Bankruptcy Court, and shall be of no further force
                                      and effect, whether surrendered for cancellation
                                      or otherwise.



        PLEASE TAKE NOTICE THAT ALL HOLDERS OF GENERAL UNSECURED CLAIMS,
        INCLUDING BORROWERS OF LOANS AND/OR MORTGAGORS OF MORTGAGES
        SERVICED BY THE DEBTORS, THAT HOLD PREPETITION CLAIMS AGAINST ONE OR




                                                                      16
        WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                            Pg 303 of 577


MORE OF THE DEBTORS WILL BE SUBJECT TO THE BAR DATE ORDER. IF YOU
HOLD SUCH A CLAIM AND DO NOT FILE A PROOF OF CLAIM BY THE GENERAL BAR
DATE IN ACCORDANCE WITH THE BAR DATE ORDER, YOUR CLAIM MAY BE
DISCHARGED AND YOU MAY NOT BE ENTITLED TO A RECOVERY, IF ANY, ON SUCH
CLAIM PURSUANT TO THE PLAN.

WHERE TO FIND ADDITIONAL INFORMATION: DHCP files annual reports and quarterly
reports with, and furnishes other information to, the SEC. Copies of any document filed with the
SEC may be obtained by visiting the SEC website at http://www.sec.gov and performing a search
under the “Company Filings” link. Each of the following filings is incorporated as if fully set forth
herein and is part of the Disclosure Statement:

•     Annual Report on Form 10-K for the fiscal year ended December 31, 2018 filed with the
      SEC on April 16, 2019;

•     Quarterly Report on Form 10-Q for the quarter ended March 31, 2018 filed with the SEC
      on June 6, 2018;

•     Quarterly Report on Form 10-Q for the quarter ended June 30, 2018 filed with the SEC on
      August 9, 2018;

•     Quarterly Report on Form 10-Q for the quarter ended September 30, 2018 filed with the
      SEC on November 14, 2018; and

•     Current Reports on Form 8-K filed with the SEC on October 4, 2018; November 6, 2018;
      December 7, 2018; January 17, 2019; January 24, 2019; February 11, 2019; February 21,
      2019; March 6, 2019; March 26, 2019; April 3, 2019; and April 17, 2019 (other than
      information furnished pursuant to Item 2.02 or 7.01 and any related exhibits of any Form
      8-K, unless expressly stated otherwise therein).

Any statement contained in a document incorporated or deemed to be incorporated herein by
reference, or contained in this Disclosure Statement, shall be deemed to be modified or superseded
for purposes of this Disclosure Statement to the extent that a statement contained herein or in any
other subsequently dated or filed document which also is or is deemed to be incorporated by
reference herein modifies or supersedes such statement.

You should carefully read the entire Disclosure Statement and the documents incorporated by
reference herein. Financial data included herein as of December 31, 2018 remains subject to the
customary review procedures associated with the completion of the Company’s public reporting
requirements.




                                                   17
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                  Pg 304 of 577


                                                 II.
                                  OVERVIEW OF COMPANY’S OPERATIONS

           A.       Debtors’ Business

                    1)        Business Operations

The Debtors’ business was established in 1958 and operated as a captive financing business of Walter
Industries, Inc. (now known as Walter Energy, Inc., “Walter Energy”) purchasing residential mortgage
loans and consumer credit obligations and then securitizing and servicing those to maturity. In 1997,
DHCP’s predecessor, Hanover Capital Mortgage Holdings, Inc., a qualified real estate investment trust,
was incorporated in Maryland. In April 2009, Walter Investment Management LLC spun off from Walter
Energy, merged into Hanover Capital Mortgage Holdings, Inc., changed the newly merged entity’s name
to Walter Investment Management Corp. (“WIMC”), and began operating as an independent, publicly
traded company. After the spin-off, WIMC acquired Marix Servicing LLC, a high-touch specialty
mortgage servicer, in 2010 and acquired GTCS Holdings LLC (“Green Tree”) in 2011, a leading
independent mortgage loan servicer that provided high-touch servicing of GSE, government agency, and
third-party mortgage loans. WIMC subsequently acquired RMS, which resulted in the addition of 330
employees and four offices in three states. As a result of the Green Tree acquisition, WIMC no longer
qualified as a real estate investment trust. As discussed more fully in Article III hereof, WIMC
commenced a chapter 11 case in the United States Bankruptcy Court for the Southern District of New
York on November 30, 2017 and emerged from chapter 11 on February 9, 2018 as Ditech Holding
Corporation.

The Company’s businesses are comprised of three primary segments: (i) forward mortgage originations;
(ii) forward mortgage servicing; and (iii) reverse mortgage servicing. Following an extensive review and
diligence process, the Company and its advisors determined that certain non-debtor affiliates should not be
included as Debtors in these Chapter 11 Cases because they were either bankruptcy remote entities,
inactive, and/or not obligated on the Company’s funded debt. A description of each of the Debtors and
non-Debtor affiliates and their primary functions is listed below:

             Debtor/Non-Debtor Affiliate                                    Services Provided

                                                     Debtors

                                                           Parent holding company for other Debtors and
Ditech Holding Corporation
                                                           non-Debtor affiliates.

Ditech Financial LLC1112                                   As described in further detail below, Ditech
                                                           Financial originates and purchases residential
                                                           mortgage loans that are predominantly sold to
                                                           GSEs and government agencies. Ditech Financial
                                                           also services a wide array of loans across the
                                                           credit spectrum for its own portfolios as well as




1112
       As discussed further herein, the Company’s payroll processor, Ceridian drafts the required funds for payroll
       and payroll taxes from the Ditech Financial LLC Citibank account ending in #5011. Intercompany
       accounting entries are created to record the expense and liabilities on the appropriate entity’s books.


                                                          18
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37           Main Document
                                            Pg 305 of 577


                                                 for GSEs, government agencies, third party
                                                 securitization trusts, and other credit owners.

                                                 As described in further detail below, RMS
                                                 services loans for the Company’s reverse
                                                 mortgage portfolio and subservices loan portfolios
Reverse Mortgage Solutions, Inc.                 on behalf of third-party credit owners of reverse
                                                 loans. Its subsidiaries also provide real estate
                                                 owned property asset management services,
                                                 securitizations, and technology services.

                                                 A subsidiary of RMS that performs real estate
REO Management Solutions, LLC
                                                 owned property management services.

                                                 Provides technology services          for     REO
Mortgage Asset Systems, LLC
                                                 Management Solutions, LLC.

                                                 A licensed insurance agency that performs
                                                 marketing services for a third-party insurance
DF Insurance Agency LLC                          business with respect to voluntary insurance
                                                 policies and receives premium-based commissions
                                                 for its services.

                                                 An inactive entity that was formed on May 20,
Green Tree Credit LLC                            2003 and is the surviving entity of a merger with
                                                 Conseco Finance Credit Corp.

                                                 An intermediate holding company and subsidiary
Green Tree Credit Solutions LLC
                                                 of Ditech Holding Corporation.

                                                 An inactive entity that is an insurance agency and
Green Tree Insurance Agency of Nevada, Inc.
                                                 subsidiary of Green Tree Credit Solutions LLC.

                                                 An inactive entity and subsidiary of Green Tree
Green Tree Investment Holdings III LLC
                                                 Credit Solutions LLC.

Green Tree Servicing Corp.                       The managing member of Ditech Financial LLC.

Marix Servicing LLC                              A subsidiary of Ditech Holding Corporation.

                                                 An intermediate holding company and member of
                                                 Ditech Financial LLC, a licensed origination and
Walter Management Holding Company LLC
                                                 servicing company, and Green Tree Credit LLC,
                                                 an inactive company.

                                                 An intermediate holding company of Reverse
Walter Reverse Acquisition LLC
                                                 Mortgage Solutions, Inc.

                                      Non-Debtor Affiliates




                                                19
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                               Pg 306 of 577


                                                         A special purpose vehicle that holds rights to
                                                         receive reimbursement of prior and future
Ditech Agency Advance Depositor LLC
                                                         protective and P&I advances regarding Fannie
                                                         Mae loans under a trust.

                                                         A statutory trust that was formed to fund Fannie
Ditech Agency Advance Trust
                                                         Mae (GSE) advances.

                                                         A special purpose vehicle that holds rights to
                                                         receive reimbursement of prior and future
Ditech PLS Advance Depositor LLC
                                                         protective and P&I advances under certain PLS
                                                         securitizations.

                                                         A statutory trust that was formed to fund PLS
Ditech PLS Advance Trust II
                                                         (non-GSE) advances.

                                                         A special purpose vehicle that holds rights to
                                                         receive reimbursement of prior and future
Green Tree Advance Receivables III LLC
                                                         protective and P&I advances regarding Fannie
                                                         Mae and Freddie Mac loans.

                                                         An inactive entity that holds interests of Hanover
Hanover SPC-A, Inc.
                                                         securitizations.

Mid-State, Capital, LLC                                  A bankruptcy remote entity.

RMS REO BRC, LLC                                         Holds OREO property acquired in foreclosures.

RMS REO BRC II, LLC                                      Holds OREO property acquired in foreclosures.

RMS REO CS, LLC                                          Holds OREO property acquired in foreclosures.

                                                         A special purpose vehicle that handles financing
RMS 2018-09, LLC
                                                         of HECM loans.

WIMC Real Estate Investment LLC                          An inactive entity.



                         a. Forward Mortgage Origination Business (Ditech Financial)

The Company originates forward mortgage loans and consumer credit transactions exclusively through
Ditech Financial. Virtually all of the loans that Ditech Financial originates are loans eligible for
securitization by government-sponsored enterprises, such as Fannie Mae and Freddie Mac,12 13 or federally


1213
       As used herein, “Fannie Mae” means the Federal National Mortgage Association, and “Freddie Mac”
       means the Federal Home Loan Mortgage Corporation. Fannie Mae and Freddie Mac are government-
       sponsored enterprises (each a “GSE” and collectively the “GSEs”) chartered by Congress that buy and
       securitize mortgage loans originated by mortgage lenders, enabling the lenders quick access to liquidity
       fueled by the market demand for residential mortgage backed securities.


                                                       20
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                Pg 307 of 577


insured or guaranteed and eligible for Ginnie Mae securitization as mortgage-backed securities
(“MBS”).13 14 Ditech Financial sells substantially all of the mortgage loans it originates into Fannie Mae-
and Freddie Mac-sponsored securitizations or into mortgage pools insured by Ginnie Mae.

Ditech Financial originates or acquires mortgage loans through the following channels:

                         a. Consumer Lending: contacts and solicits (i) consumers within its existing
                            servicing portfolio, and (ii) referrals and leads generated through direct mail,
                            internet, telephone, and general advertising campaigns;

                         b. Correspondent Lending: purchases closed mortgage loans from a network of
                            lenders in the marketplace; and

                         c. Wholesale Lending: originates mortgage loans identified through a network of
                            approved brokers.

In 2018, Ditech Financial originated or purchased over $12.6 billion in mortgage loans. Of these loans
approximately 30% were originated through the consumer lending channel, approximately 6% were
originated through the wholesale lending channel, and approximately 64% were purchased in the
correspondent lending channel. Based on the unpaid principal balance (“UPB”) of the loans originated by
Ditech Financial during this time period, approximately 30% were eligible for securitization by Fannie
Mae, approximately 13% were eligible for securitization by Freddie Mac, and approximately 57% were
eligible for private securitization guaranteed by Ginnie Mae. To the extent that Ditech Financial identifies
a loan ineligible for GSE securitization and/or securitization and Ginnie Mae guarantee during its
origination process, it may elect to close and fund such loan as long as it lines up a private buyer for such
loan at the pre-closing stage of the process. Such loans constitute a relatively small percentage of all
loans originated by Ditech Financial.

Ditech Financial’s consumer originations operations offer a range of home purchase and refinance
mortgage options, including fixed and adjustable rate conforming, Ginnie Mae, FHA, VA, USDA, retail
installment financing, and jumbo products. A conforming loan is a mortgage loan that conforms to GSE
guidelines, which include, but are not limited to, limits on loan amount, loan-to-value ratios, debt-to-
income ratios, and minimum credit scores. The mortgage loans that Ditech Financial funds are generally
eligible for sale to GSEs or insured by government agencies.

Ditech Financial underwrites the mortgage loans it originates generally to secondary market standards,
including the standards set by Fannie Mae, Freddie Mac, Ginnie Mae, the FHA, the USDA, the VA, and
jumbo loan investor programs. Loans are reviewed by Ditech Financial’s underwriters in an attempt to
ensure each mortgage loan is documented according to, and its terms comply with, the applicable
secondary market standard. Ditech Financial’s underwriters determine loan eligibility based on specific
loan product requirements, such as loan-to-value, FICO, or maximum loan amount. Third-party diligence
tools are utilized by Ditech Financial’s underwriters to validate data supplied by the potential borrower
and to uncover potential discrepancies. Ditech Financial conducts audits on its underwriters to confirm



1314
       As used herein, “Ginnie Mae” means the Government National Mortgage Association. Ginnie Mae is a
       federal corporation within the U.S. Department of Housing and Urban Development (“HUD”), a federal
       agency, that guarantees investors the timely payment of principal and interest on MBS backed by federally
       insured or guaranteed loans, primarily loans insured by the Federal Housing Administration (“FHA”) or
       guaranteed by the Department of Veterans Affairs (“VA”) or the Department of Agriculture (“USDA”).


                                                        21
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                            Pg 308 of 577


proper adherence to its internal guidelines and polices, which audits are in addition to Ditech Financial’s
standard quality control review. These audits are designed to provide an additional layer of internal
review in an attempt to further mitigate quality defects and repurchase risk in the originations process.

Within its correspondent lending channel, Ditech Financial generally purchases the same types of loans
that it originates in its consumer originations channel, although the mix varies among these channels.
Correspondent lenders with which Ditech Financial does business agree to comply with Ditech Financial’s
client guide, which sets forth the terms and conditions for selling loans to Ditech Financial and generally
governs the business relationship. Ditech Financial monitors and attempts to mitigate counterparty risk
related to loans that Ditech Financial acquires through its correspondent lending channel by conducting
quality control reviews of correspondent lenders, reviewing compliance by correspondent lenders with
applicable underwriting standards and Ditech Financial’s client guide, and evaluating the credit
worthiness of correspondent lenders on a periodic basis. In 2018, the Company correspondent lending
channel purchased loans from 452 lenders in the marketplace, of which 38 were associated with
approximately half of Ditech Financial’s purchases.

Within its wholesale lending channel, Ditech Financial originates loans through mortgage brokers. Loans
sourced by mortgage brokers are underwritten and funded by Ditech Financial and generally close in
Ditech Financial’s name. Through the wholesale channel, Ditech Financial generally originates the same
types of loans that it originates in its consumer originations channel, although the mix varies among these
channels. Ditech Financial underwrites and processes all loan applications submitted by the mortgage
brokers in a manner consistent with that described above for the consumer originations channel.
Mortgage brokers with whom Ditech Financial does business agree to comply with its client guide, which
sets forth the terms and conditions for brokering loans to Ditech Financial and generally governs the
business relationship. Ditech Financial monitors and attempts to mitigate counterparty risk related to
loans that Ditech Financial originates through its wholesale lending channel by conducting quality control
reviews of mortgage brokers, reviewing compliance by brokers with applicable underwriting standards
and Ditech Financial’s client guide, and evaluating the credit worthiness of brokers on a periodic basis.

Ditech Financial’s capital markets group is responsible for pricing loans and managing the interest rate
risk through the time a loan is sold to third parties and managing the risk (which Ditech Financial calls the
“pull-through risk”) that loans Ditech Financial has locked will not be closed and funded in an attempt to
maximize loan sale profitability through Ditech Financial’s various originations channels. The capital
markets group uses models and hedging analysis in an attempt to maximize profitability while minimizing
the risks inherent in the originations business.

Ditech Financial’s originations segment revenue, which is primarily net gains on sales of loans, is
impacted by interest rates and the volume of loans locked and sold. The margins earned by Ditech
Financial’s originations segment are impacted by its cost to originate the loans including underwriting,
fulfillment and lead costs.

As a Fannie Mae- and Freddie Mac-approved seller/servicer of mortgages, Ditech Financial is a party to
certain agreements with each GSE, which agreements generally incorporate the applicable GSE selling
and servicing guidelines (such agreements, together with the addenda and amendments thereto,
respectively, the “Fannie Sales Agreements” and “Freddie Sales Agreements,” and collectively, the
“GSE Sales Agreements”). In general, when Ditech Financial originates a mortgage loan it funds the
loan utilizing borrowings under a master repurchase agreement (“MRA”), pledges the loan as security for
such borrowings, subsequently sells the loans into a GSE-sponsored securitization, and uses the proceeds
from the sale of the mortgage backed securities to repay the borrowings under the MRA.




                                                     22
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                               Pg 309 of 577


As a Ginnie Mae issuer, Ditech Financial pools and securitizes certain mortgage loans conforming to the
requirements of the Ginnie Mae Mortgage-Backed Securities Guide and all special announcements,
agreements, and other written communications made by Ginnie Mae to Ditech Financial (collectively, the
“Ginnie Agreements”). The Ginnie Agreements employ a custodial account mechanism whereby the
issuer, such as Ditech Financial, forwards to an eligible document custodian approved by Ginnie Mae all
of the loan documentation. After the pool of mortgages is approved by a Ginnie Mae pool processing
agent, it directs Ditech Financial to issue MBS to third-party investors. In connection with the approval
process, Ditech Financial remits guarantee fees and base servicing fees to Ginnie Mae.

The Ginnie Agreements provide for continuing recourse obligations on Ginnie Mae-approved issuers, such
as Ditech Financial. Specifically, upon the discovery of a defective loan within four months after the
mortgage origination date, the issuer is required either to cure the defect or purchase the loan from the
mortgage pool at the outstanding principal balance (such loans, the “Ginnie Buyouts”).

For the year ended December 31, 2018, Ditech Financial sold mortgage loans of $12.4 billion in UPB,
consisting of approximately (i) $5.4 billion in Fannie Mae/Freddie Mac conventional conforming loans,
(ii) $7.0 billion of Ginnie Mae loans, and (iii) $28.3 million of jumbo and other loans. On average,
Ditech Financial sells or securitizes loans funded through warehouse borrowings in approximately 20
days from the date of origination. As of December 31, 2018, the total UPB of the warehoused loans held
by Ditech Financial and awaiting securitization was approximately $746.2 million.

                         b. Forward Mortgage Servicing Business

Ditech Financial, a debtor in these Chapter 11 Cases, performs loan servicing of mortgage loans that fall
into two categories: (i) mortgage loans for which Ditech Financial owns the mortgage service rights
(“MSRs”), and (ii) subservicing for third party owners of MSRs. With respect to mortgage loans for
which Ditech Financial owns the MSRs, Ditech Financial performs mortgage servicing primarily in
accordance with Fannie Mae, Freddie Mac, and Ginnie Mae servicing guidelines, as applicable. Ditech
Financial typically originates the mortgage loans associated with such MSRs and sells them into
securitization trusts owned by Fannie Mae or Freddie Mac or into mortgage pools insured by Ginnie Mae.
The servicing segment also operates complementary businesses including a collections agency that
performs collections of post charge-off deficiency balances for third parties and Ditech Financial. The
subservicing contracts pursuant to which Ditech Financial is retained to subservice mortgage loans
generally provide that the customer, the owner of the subserviced MSR, can terminate Ditech Financial as
subservicer with or without cause. Each such subservicing contract has unique terms establishing the fees
that Ditech Financial will be paid for Ditech Financial’s work under the contract or upon the termination
of the contract, if any. The standards of performance that Ditech Financial is required to meet in
servicing the relevant mortgage loans and the profitability of the subservicing activity may vary among
different contracts.

As of December 31, 2018, Ditech Financial serviced approximately 1.4 million residential loans with UPB
of $170.1 billion. Of those, Ditech Financial was the subservicer for 0.7 million accounts with an unpaid
principal loan balance of $104.3 billion. These subserviced accounts represented approximately 58% of
its total servicing portfolio based on unpaid principal loan balance at that date. Ditech Financial’s largest
subservicing customer, New Residential Mortgage LLC (“NRM”), represented approximately 78% of its
total subservicing portfolio and 48% of its total servicing portfolio based on unpaid principal loan balance
on December 31, 2018. The Company’s next largest subservicing customer represented approximately
17% of its total subservicing portfolio based on unpaid principal loan balance on December 31, 2018.
For additional information about the Debtors relationship with NRM, see Article III.C below.




                                                     23
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 310 of 577


                         c. Reverse Mortgage Servicing Business

RMS, a debtor in these Chapter 11 Cases, primarily focuses on servicing and subservicing reverse
mortgage loans, also known as a home equity conversion mortgage (“HECM”). A HECM is a type of
loan that allows homeowners aged sixty-two (62) or older to borrow money against the equity value of
their homes. Unlike traditional home equity loans, HECMs are non-recourse loans without a fixed term
and the balance increases over time as interest and other fees, such as servicing-related advances, are
added to the borrower’s total obligations. HECMs are insured by the FHA.

A borrower under a HECM does not make monthly mortgage payments—rather, the borrower receives
cash in monthly installments or a lump sum up to a principal limit, which limit is calculated based on,
among other things, the age of the borrower, the appraisal value of the borrower’s home, and the loan
interest rate. Generally, a borrower is obligated to repay the HECM when the borrower no longer uses
the home as his or her principal residence, upon the death of the borrower, if title to the property is
transferred, or if the borrower fails to meet certain requirements of the loan (e.g., paying property taxes,
insurance, or homeowners association fees) or otherwise defaults under the loan.

RMS began originating HECMs in 2010 and exited the origination business effective as of January 2017.
Although RMS does not have any reverse loans remaining in its originations pipeline, RMS has remaining
origination-related obligations in connection with the mortgage loans it previously originated, which
obligations consist primarily of funding and securitizing subsequent borrower draws on such loans. In
addition, RMS performs loan servicing for mortgage loans that fall into two categories: (i) mortgage
loans originated by RMS, for which RMS acts as a servicer, and (ii) mortgage loans owned by third
parties, for which RMS acts as a subservicer. Reverse mortgage servicing accounts for approximately
thirteen percent 13% of the Debtors’ revenues. RMS performs mortgage servicing in accordance with
HUD servicing guidelines14 15 and performs securitization activities in accordance with Ginnie Mae
guidelines. RMS also provides management and disposition services in connection with real estate owned
property (“REO Property”) of the Debtors or third-party reverse mortgage servicers or investors.

RMS is an issuer of Ginnie Mae-guaranteed HECM Mortgage Backed Securities (“HMBS”) and virtually
all loans RMS originated were sold into HMBS. Under the HMBS program, RMS is required to
repurchase loans from the securitization when the loans reach 98% of the maximum claim amount (which
is established at origination to reflect the value of the property subject to federal limits). Performing
repurchased loans are conveyed to HUD, and a payment is received from HUD typically within a short
time of repurchase. Nonperforming loans are either cured or liquidated through foreclosure and
subsequent sale of REO Property. RMS typically files a claim with HUD for reimbursement of costs
associated with nonperforming loans shortly after such sales occur, or, in any event, no later than
approximately six months after foreclosing and obtaining marketable title on the property.

As of December 31, 2018, RMS serviced or subserviced approximately 88,000 loans with an unpaid
principal balance of $17.1 billion.

                    2)        Employees




1415
       The U.S. Department of Housing and Urban Development servicing guidelines (the “HUD Guide”) is
       available at https://www.hud.gov/programoffices/housing/sfh/hecm. The Ginnie Mae Mortgage-Backed
       Securities Guide (the “Ginnie Mae Guide”) is available at https://www.ginniemae.gov.


                                                     24
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37           Main Document
                                                  Pg 311 of 577


As of the Commencement Date, the Debtors employed approximately 2,900 full-time employees, ten (10)
part-time employees, and fifteen (15) temporary employees who perform a variety of critical functions,
including administrative, legal, accounting, finance, and management-related tasks. In addition, the
Debtors rely on services from a supplemental workforce comprised of approximately 1,300 independent
contractors and consultants that provide services related to the Debtors’ operations. Specifically, the
supplemental workforce provides consulting services with respect to financial services, information
technology, claims management, and other shared services.

                    3)        Competition

The Company competes with a number of institutions in the mortgage banking market for both the
servicing and originations businesses as well as in the reverse mortgage and complementary businesses.
In the servicing area, the Company competes with other servicers to acquire MSR and for the right to
subservice mortgages for others. Competitive factors in the servicing business include: a servicer’s scale
of operations and financial strength; a servicer’s access to capital to fund acquisitions of MSR; a
servicer’s ability to meet contractual and regulatory obligations and to achieve favorable performance
(e.g., in default management) relative to other servicers; a servicer’s ability to provide a favorable
experience for the borrower; a servicer’s ability to recapture borrowers as they refinance; and a servicer’s
cost to service or subservice. In the mortgage originations area, the Company competes to refinance or
provide new mortgage loans to borrowers whose mortgages are in the Company’s existing servicing
portfolio. In this area, the price and variety of the Company’s mortgage products are important factors of
competition, as is the reputation of the Company’s servicing business and the quality of the experience the
borrower may have had with the Company’s servicing business. Since mid-2015, the Company’s forward
loan origination and servicing businesses have operated under a single “Ditech” brand. The Company
also competes, principally on the basis of price and process efficiency, to acquire mortgages from
correspondent lenders. In the future, the Company will also increasingly compete on the basis of brand
awareness.

Across the Company’s servicing and originations businesses, technology is an important competitive
factor. In particular, the Company believes it will be increasingly important to enable servicing and
originations customers to access the Company’s services through its website and mobile devices.

          B.        Debtors’ Organizational Structure.

DHCP owns, directly or indirectly, 100% of the ownership interest in each of the Debtors and their non-
debtor affiliates. The organizational chart, attached hereto as Exhibit C, illustrates the Debtors’
organizational structure, as of the date hereof.

          C.        Directors and Officers.




                                                     25
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                              Pg 312 of 577


The following table sets forth the names of the members of DHCP’s current Board of Directors:
       Name                              Director Since                      Position
            Thomas F. Marano           February 2018       CEO, President & Chairman of the Board
             David S Ascher            February 2018                      Director
             George M. Awad               June 2016                       Director
              Seth L. Bartlett         February 2018             Lead Independent Director
            Daniel G. Beltzman         December 2015                      Director
             John R. Brecker           February 2018                      Director
             Neal P. Goldman            January 2017                      Director
            Thomas G. Miglis           February 2018                      Director
            Samuel T. Ramsey           February 2018                      Director


The following table sets forth the names of DHCP’s current executive officers:
            Name                                                  Position

                Thomas F. Marano                           CEO and President
               Gerald A. Lombardo                        Chief Financial Officer
                    John J. Haas           General Counsel, Chief Legal Officer and Secretary
               Alfred W. Young, Jr.                Chief Risk and Compliance Officer
               Elizabeth F. Monahan                 Chief Human Resources Officer
                  Jeffrey P. Baker           President of Reverse Mortgage Solutions, Inc.


The composition of the board of directors of the reorganized DHCP will be disclosed prior to the entry of
the order confirming the Plan in accordance with section 1129(a)(5) of the Bankruptcy Code.

          D.        Regulation of Company’s Business

The Company’s operations are conducted in the United States and are subject to extensive regulation by
federal, state and local authorities, including the Consumer Financial Protection Bureau (“CFPB”), HUD,
VA, the SEC and various state agencies that license, audit and conduct examinations of the Company’s
mortgage servicing and mortgage originations businesses. The Company is also subject to a variety of
regulatory and contractual obligations imposed by credit owners, investors, insurers, and guarantors of
the mortgages the Company originates and services, including, but not limited to, Fannie Mae, Freddie
Mac, Ginnie Mae, FHFA, USDA, VA, and the FHA. Furthermore, the industry has been under scrutiny
by federal and state regulators over the past several years, and the Company expects this scrutiny to
continue. Laws, rules, regulations, and practices that have been in place for many years may be changed,
and new laws, rules, regulations, and administrative guidance have been, and may continue to be,
introduced in order to address real and perceived problems in the industry’s history. The Company
expects to incur ongoing operational, legal, and system costs in order to comply with these rules and
regulations.

For example, the Company is required to comply with federal consumer protection and other laws,
including, but not limited to:


                                                      26
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                   Main Document
                                              Pg 313 of 577


     •    The Gramm-Leach-Bliley Act and Regulation P, which require initial and periodic
          communication with consumers on privacy matters and the maintenance of privacy matters and
          the maintenance of privacy regarding certain consumer data in the Debtor’s possession.

     •    The Fair Debt Collection Practices Act, which regulates the timing and content of
          communications on debt collections.

     •    The Truth in Lending Act, including Home Ownership and Equity Protection Act and
          Regulation Z, which regulate mortgage loan origination activities, require certain disclosures be
          made to mortgagors regarding terms of mortgage financing, regulate certain high-cost mortgages,
          mandate home ownership counseling for mortgage applicants and regulate certain mortgage
          servicing activities.

     •    The Fair Credit Reporting Act, as amended by the Fair and Accurate Credit Transactions Act,
          and Regulation V, which collectively regulate the use and reporting of information related to the
          credit history of consumers.

     •    The Equal Credit Opportunity Act and Regulation B, which prohibit discrimination on the basis
          of age, race, and certain other characteristics in the extension of credit and require certain
          disclosures to applicants for credit.

     •    The Homeowners Protection Act, which requires the cancellation of mortgage insurance once
          certain equity levels are reached.

     •    The Home Mortgage Disclosure Act and Regulation C, which require reporting of certain public
          loan data.

     •    The Fair Housing Act and its implementing regulations, which prohibit discrimination in housing
          on the basis of race, sex, national origin, and certain other characteristics.

     •    The Service members Civil Relief Act, as amended, which provides certain legal protections and
          relief to members of the military.

     •    The Real Estate Settlement Procedures Act and Regulation X, which govern certain mortgage
          loan origination activities and practices and related disclosures and the actions of servicers related
          to various items, including escrow accounts, servicing transfers, lender-placed insurance, loss
          mitigation, error resolution, and other customer communications.

     •    Regulation AB under the Securities Act, which requires registration, reporting, and disclosure for
          mortgage-backed securities.

     •    Certain provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act, which
          among other things, created the CFPB and prohibits unfair, deceptive or abusive acts or practices.

     •    The Federal Trade Commission Act, the FTC Credit Practices Rules, and the FTC Telemarketing
          Sales Rule, which prohibit unfair and certain related practices.

     •    The Telephone Consumer Protection Act, which restricts telephone solicitations and automatic
          telephone equipment.




                                                        27
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 314 of 577


     •    Regulation N, which prohibits certain unfair and deceptive acts and practices related to mortgage
          advertising.

     •    The Bankruptcy Code and bankruptcy injunctions and stays, which can restrict collection of
          debts.

     •    The Secure and Fair Enforcement for Mortgage Licensing Act.

     •    Various federal flood insurance laws that require the lender and servicer to provide notice and
          ensure appropriate flood insurance is maintained when required.

          E.        Debtors’ Existing Capital Structure

                    1.        Prepetition Indebtedness

The following description is for informational purposes only and is qualified in its entirety by reference to
the documents setting forth the specific terms of such obligations and their respective related agreements.

                    (a)       Prepetition Credit Agreement

As of the Commencement Date, the Debtors have outstanding first lien secured debt obligations in the
aggregate principal amount of approximately $961.4 million, which amount consists of secured term loan
borrowings (the “Prepetition Term Loans”) under the Second Amended and Restated Credit Agreement
(as amended by that certain Amendment No. 1 to Second Amended and Restated Credit Agreement, dated
as of March 29, 2018) among DHCP, each of the other loan parties named therein, Credit Suisse AG,
Cayman Islands Branch, as administrative agent and collateral agent, and other lenders party thereto,
dated as of February 9, 2018 (the “Prepetition Credit Agreement”), plus interest, fees and other
expenses arising thereunder. The Prepetition Credit Agreement is secured by a lien on substantially all the
assets of the Debtors.

                    (b)       Prepetition Second Lien Notes Indenture

As of the Commencement Date, the Debtors have outstanding second lien note obligations consisting of
$253.9 million plus accrued and unpaid interest in aggregate outstanding principal of 9.0% Second Lien
Senior Subordinated PIK Toggle Notes due 2024 issued pursuant to that certain Second Lien Notes
Indenture by and between DHCP (f/k/a WIMC), certain other debtors as guarantors, and Wilmington
Savings Fund Society, FSB, a national banking association, as trustee and collateral agent, dated as of
February 9, 2018 (the “Second Lien Notes Indenture”). The Second Lien Notes Indenture is secured on
a second-lien basis on substantially all the assets of the Debtors.

                    (c)       Prepetition Warehouse Facilities




                                                         28
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                               Pg 315 of 577


As of the Commencement Date, the Debtors were party to the following agreements with respect to the
following facilities:1516

A.         Mortgage Loan Warehouse Facility:

       •   Amended and Restated Master Repurchase Agreement, dated as of November 18, 2016, between
           Credit Suisse First Boston Mortgage Capital LLC, as administrative agent, Credit Suisse AG, as
           committed buyer, Alpine Securitization Ltd, as a buyer, Barclays Bank PLC, as a buyer and other
           Buyers from time to time, and Ditech Financial LLC, as seller, with a committed capacity level of
           $1 billion (the “Prepetition Forward MRA”), subject to a combined maximum capacity level of
           $1.9 billion together with the Prepetition Reverse MRA, DPAT II Facility, and DAAT Facility
           (each as defined below).

B.         Reverse Mortgage Facilities:

       •   Second Amended and Restated Master Repurchase Agreement, dated as of November 30, 2017
           and effective as of December 5, 2018, between Credit Suisse First Boston Mortgage Capital LLC,
           as administrative agent, Credit Suisse AG, as committed buyer, Alpine Securitization Ltd, as a
           buyer, Barclays Bank PLC, as a committed buyer and other Buyers from time to time, and
           Reverse Mortgage Solutions, Inc., as a seller, RMS REO CS, LLC, and RMS REO BRC, LLC,
           with a committed capacity level of $800 million (the “Prepetition Reverse MRA”), subject to a
           combined maximum capacity level of $1.9 billion together with the Prepetition Forward MRA,
           DPAT II Facility, and DAAT Facility; and

       •   Master Repurchase Agreement, dated April 23, 2018 (as may be amended, restated,
           supplemented, or otherwise modified), between Barclays Bank PLC, as purchaser and agent and
           Reverse Mortgage Solutions, Inc., as seller, with a committed capacity level of $412 million.

       •   Participation Interest Sale and Contribution Agreement, dated as of October 1, 2018, by and
           among RMS and a non-debtor subsidiary, and the related Note Purchase Agreement of even date
           therewith, between such subsidiary and National Founders LP (together with its affiliates,
           “National Founders” and, such facility, the “National Founders Facility”).

C.         Mortgage Loan Servicing Facilities:

       •   Ditech PLS Advance Trust II Advance Receivables Backed Notes, Issuable in Series (the “DPAT
           II Notes”) issued pursuant to that certain Indenture between Ditech PLS Advance Trust II
           (“DPAT II”), as issuer, Wells Fargo Bank N.A, as indenture trustee, calculation agent, paying
           agent and securities intermediary, Ditech Financial, as servicer and administrator, and Credit
           Suisse First Boston Mortgage Capital LLC, as administrative agent, dated as of February 9, 2018
           and effective as of February 12, 2018, with a committed capacity level of $85 million (the
           “DPAT II Facility”), subject to a combined maximum capacity level of $1.9 billion together with
           the Prepetition Forward MRA, Prepetition Reverse MRA, and DAAT Facility; and




1516
       As of the Commencement Date, the Debtors were also party to the Prepetition MSFTAs and the Prepetition
       Netting Agreement (each as defined in the DIP Orders).


                                                       29
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                                Pg 316 of 577



     •    Ditech Agency Advance Trust Advance Receivables Backed Notes, Issuable in Series (the
          “DAAT Notes”) issued pursuant to that certain Indenture between Ditech Agency Advance Trust
          (“DAAT”), as issuer, Wells Fargo Bank N.A, as indenture trustee, calculation agent, paying
          agent and securities intermediary, Ditech Financial, as servicer and administrator, and Credit
          Suisse First Boston Mortgage Capital LLC, as administrative agent, dated as of February 9, 2018
          and effective as of February 12, 2018, with a committed capacity level of $465 million (the
          “DAAT Facility”), subject to a combined maximum capacity level of $1.9 billion together with
          the Prepetition Forward MRA, Prepetition Reverse MRA, and DPAT II Facility.

                    (d)       General Unsecured Claims

General Unsecured Claims consist of any Claims against the Debtors (other than any Intercompany
Claims) existing as of the Commencement Date that are neither secured by collateral nor entitled to
priority under the Bankruptcy Code (or any order of the Bankruptcy Court).

                    2.        Equity Ownership

DHCP is a public company that files annual reports with, and furnishes other information to, the SEC.
As of December 31, 2018, 90 million shares of DHCP $0.01 par value common stock had been authorized
with 5,328,417 shares of common stock issued and outstanding. As of December 31, 2018, there were 87
record holders of DCHP’s common stock. As of December 31, 2018, 91,408 shares of mandatorily
convertible preferred stock were issued and outstanding. DHCP’s common stock was delisted from the
New York Stock Exchange on December 1, 2018 and currently trades over-the-counter.

                    3.        Unencumbered Assets

Substantially all of the Debtors’ assets are subject to the secured of the Debtors’ prepetition secured
lenders and the DIP Lenders, with limited carve-outs for de minimis assets and value. The Creditors’
Committee alleges that there may be significant unencumbered assets of the Debtors or their non-Debtor
affiliates which may inure to the benefit of the General Unsecured Claims in these chapter 11 cases. The
Debtors do not agree with the Creditors’ Committee’s position. The Debtors anticipate that once the
Marketing Process and Liquidation Analysis are finalized, the outcome of that analysis and process will
demonstrate that there remains no expected recovery for General Unsecured Claims on account of
unencumbered assets.

Following review of their purported unencumbered assets, the Debtors believe that certain claims of the
Creditors’ Committee with respect to unencumbered assets are speculative and, even if successful, any
such value would nevertheless be exhausted following (i) its application to the costs of these chapter 11
cases and administrative expenses, and/or (ii) upon accounting for the currently contemplated
Restructuring Transactions and the anticipated General Unsecured Claims against each Debtor on a
Debtor-by-Debtor basis.

For example, in any Restructuring Transaction a significant portion of General Unsecured Claims are
expected to be satisfied as either assumed liabilities or assumed contracts, rendering them Unimpaired.
Additionally, current estimates suggest that the Term Loan Claims will have a significant deficiency claim
(the “Term Loan Deficiency Claim”) in any Restructuring Transaction. The Term Loan Deficiency
Claim may be asserted against each of the Debtors for the full amount of the Term Loan Deficiency
Claim; whereas, the entirety of the Second Lien Notes Claim is payment and lien subordinated to the
Term Loan Deficiency Claim.           Accordingly, when accounting on a Debtor-by-Debtor basis,



                                                         30
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                                Pg 317 of 577


unencumbered value, if any, is expected to inure almost entirely to the benefit of the Term Loan
Deficiency Claim on the Debtors.

                    4.        Intercompany Claims

The Debtors have evaluated and determined that there will likely be no recovery to General Unsecured
Claims, and thus, there will likely be no recovery to Intercompany Claims in a sale scenario. Pursuant to
a plan, in a Reorganization Transaction, the Intercompany Claims will likely be either reinstated for
administrative purposes or cancelled so long as such cancellation does not have an adverse effect on the
Debtors but not paid.

                                      III.
            KEY EVENTS LEADING TO COMMENCEMENT OF CHAPTER 11 CASES

          A.        Background and Prior Restructuring

In the beginning of the third quarter of 2016, the Company engaged Houlihan Lokey Capital, Inc. as
investment banker (“Houlihan”) and Weil, Gotshal & Manges LLP as legal counsel (“Weil”) and, on
November 30, 2017, WIMC commenced a prepackaged chapter 11 case (In re Walter Investment
Management Corp., 17-13446 (JLG) (Bankr. S.D.N.Y. Nov. 30, 2017)) (the “WIMC Chapter 11
Case”) with the Bankruptcy Court to address its overleveraged capital structure. The plan of
reorganization in the WIMC Chapter 11 Case had the overwhelming support of its creditors. In less than
two months, WIMC confirmed its plan of reorganization, eliminating more than $800 million in funded
debt. On February 9, 2018, WIMC emerged from the WIMC Chapter 11 Case as Ditech Holding
Corporation, and a final decree was entered closing the WIMC Chapter 11 Case on August 14, 2018.
The goal of the WIMC Chapter 11 Case was to deleverage the capital structure sufficiently to enable the
reorganized debtor to implement its business plan. As set out below, due to circumstances largely out of
the control of the Debtors, the Company has faced significant hardships and must again address its capital
structure through these Chapter 11 Cases.

          B.        Events Leading to Commencement of these Chapter 11 Cases

In recent years, the Debtors’ business has been impacted by significant operational challenges and
industry trends that have severely constrained its liquidity and ability to implement much needed
operational initiatives. In an effort to address the burden of its overleveraged capital structure—a
remnant of its historical acquisitions—the Company consummated a fully consensual prepackaged chapter
11 plan on February 8, 2018. Given the significant liquidity and operational headwinds facing the
Company in 2019, it became clear to the Company’s new senior management team that additional relief
was needed.

Notwithstanding the Company’s efforts to implement its business plan, which included further cost
reductions, operational enhancements and streamlining of its business, following emergence from the
WIMC Chapter 11 Case, the Company continued to face liquidity and performance challenges that were
more persistent and widespread than anticipated. Coupled with the industry and market factors, these
performance challenges have resulted in less liquidity than projected, making the implementation of key
operational enhancements more difficult, and in certain cases, resulting in their postponement.

In addition, a number of industry factors have caused the Company increased uncertainty with respect to
its future performance, including the projected decrease in total originations, and for reverse mortgages,
the impact of changes in HUD regulations, among other things. The increase in interest rates has also
negatively impacted mortgage originators and servicers generally—the Debtors are no exception. As


                                                    31
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                             Pg 318 of 577


interest rates have risen, fewer borrowers are refinancing loans in a higher interest rate environment,
resulting in lower origination volume for the Company.

The Company’s liquidity has also suffered from burdensome interest and amortization obligations on its
corporate debt and tightening of rates from its lending counterparties. In the normal course of business,
the Company utilizes its mortgage loan servicing advance facilities and master repurchase agreements to
finance, on a short-term basis, mortgage loan related servicing advances, the repurchase of HECMs out of
Ginnie Mae securitization pools, and funding of newly originated mortgage loans. These facilities are
typically subject to annual renewal requirements and typically contain provisions that, in certain
circumstances, prevent the Company from utilizing unused capacity under the facility and/or accelerate
the repayment of amounts under the facility.

The Company’s ability to fund its business operations is a significant factor that affects its liquidity and
ability to operate and grow. The Company is dependent on the ability to secure these types of
arrangements on acceptable terms and to renew, replace or resize existing financing facilities as they
expire. Continued growth in Ginnie Buyouts activity have required the Company to continue to seek
additional financing for Ginnie Buyouts or to otherwise sell or securitize Ginnie Mae buyout assets, and
the Company entered into a number of transactions relating to these types of assets during the past year.

The Company has taken a number of measures to address forecasted reductions in liquidity and
compliance with its various facilities, including entry into amendments under its Prepetition Credit
Agreement, the DAAT Facility, the DPAT II Facility, and each of Ditech Financial’s and RMS’s master
repurchase agreements.

The Company has entered into new agreements or transactions to generate additional liquidity. In April
2018, the Company entered into an additional master repurchase agreement that, as of December 31,
2018, provides up to $412 million in total capacity, and a minimum of $400 million in committed
capacity to fund the repurchase of certain HECMs and real estate owned from Ginnie Mae securitization
pools for a period of one year. In June 2018, the Company sold a pool of defaulted reverse Ginnie
Buyouts owned by the Company and financed under an existing master repurchase agreement for a sales
price of $241.3 million. The proceeds from the sale were used to repay the related amount financed under
the master repurchase agreement and to fund additional Ginnie Buyouts. The Company continues to
service these loans on behalf of the purchaser under a servicing agreement. In June 2018, the Company
agreed to sell to New Penn Financial additional MSRs relating to mortgage loans having an aggregate
unpaid principal balance of approximately $4.7 billion, and received approximately $56.7 million in cash
proceeds. The proceeds from the sale were used primarily to make mandatory principal payments under
the Prepetition Credit Agreement. In addition, in October 2018, pursuant to the National Founders
Facility, the Company executed a transaction that provided $230 million of additional secured financing
for certain HECMs and owned real estate.

Notwithstanding these liquidity initiatives, the Company still faced scheduled amortization payments of
approximately $110 million in 2019. Accordingly, the Company was at significant risk of receiving a
going-concern qualification from its auditors, which would have triggered a domino effect of defaults and
terminations throughout its corporate debt and working capital facilities. Instead, the Company has
sought to forge a different path with the cooperation of the Term Loan Ad Hoc Group and its major
stakeholders—a path that will lead either to a significantly deleveraged and recapitalized Company
through a Reorganization Transaction or, if it provides higher or better return to creditors, one of the three
types of transactions as contemplated by the Restructuring Support Agreement, consistent with the goals
of the Company’s strategic alternatives review process discussed below.




                                                      32
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                              Pg 319 of 577


          C.        Prepetition Marketing Process and Negotiations with Stakeholders

In May 2018, the Company initiated a process to evaluate strategic alternatives to enhance stockholder
value and re-engaged Houlihan and Weil to assist in such process. Subsequently, in October 2018, the
Company engaged AlixPartners, LLP to assist and advise in its contingency planning process,
acknowledging at that time that it may ultimately become necessary to implement a transaction through an
in-court process.

The Company’s efforts were overseen by the Board of Directors of DHCP and a Special Committee of the
Board (the “Special Committee”), which is composed of four (4) DHCP independent directors. The
Special Committee, with the assistance of Houlihan and Weil, evaluated a range of potential strategic
alternatives, including (i) a sale of the entire Company; (ii) a sale of certain assets and business platforms;
(iii) a merger; or (iv) continuing as a standalone entity.

The Company undertook an extensive marketing effort (the “Prepetition Marketing Process”), including
soliciting interest from thirty-three (33) potentially interested parties including strategic and financial
buyers with the financial and operational wherewithal to complete a transaction. The Company formally
engaged with multiple potential bidders, executing ten (10) confidentiality agreements and providing a
Confidential Information Memorandum, financial projections and data room access to such potential
bidders.

The deadline for interested parties to submit initial bids was July 17, 2018. The Company received four
(4) indications of interest (“IOIs”). Following extensive discussions with the Board, the Special
Committee and its legal and financial advisors, the Company selected three (3) bidders to proceed to a
second round of negotiations and diligence, including onsite management presentations during the last
week of July 2018. Following the management presentations, the Company and its advisors continued to
facilitate due diligence with the remaining bidders in advance of the second round of IOIs. The Company
received three (3) second round IOIs on or about August 21, 2018, two (2) of which were bids for the sale
of certain servicing and reverse assets with subservicing retained by the Company (the “Alternative
Bids”) and one (1) of which was a bid for substantially all of the Company’s net assets as a going concern
(the “All-Company Bid”). Over the course of September and October 2018, the Company and its
advisors engaged in extensive discussions with the final three bidders.

In October 2018, it became clear that (i) the Alternative Bids would require additional capital and
liquidity to fund the restructured business plan and (ii) the proposed valuation levels of the All-Company
Bid would not exceed the outstanding amount of the Company’s Second Lien Notes. As a result, the
Company decided to engage with an ad hoc group of second lien noteholders (the “Second Lien Ad Hoc
Group”) to explore the Company’s strategic alternatives and solicit input with respect to the All-
Company Bid and the Alternative Bids. On October 8, 2018, the Second Lien Ad Hoc Group signed a
confidentiality agreement and began engaging with the Company to evaluate the sale alternatives and
develop a competing potential recapitalization transaction. The Company continued to have periodic
discussions with the Second Lien Ad Hoc Group as it analyzed the sale options and various
recapitalization scenarios. In November 2018, the Second Lien Ad Hoc Group retained Centerview
Partners (“Centerview”) and Milbank, Tweed, Hadley & McCloy LLP (“Milbank”) to assist with its
analysis of the potential strategic alternatives and to assist in preparing a recapitalization transaction
proposal supported by the Second Lien Ad Hoc Group.

The Company’s financial and legal advisors engaged with the Second Lien Ad Hoc Group’s advisors to
develop potential viable alternatives to an All-Company Bid. Among other things, the Second Lien Ad




                                                      33
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                            Pg 320 of 577


Hoc Group proposed equitizing a portion of the Second Lien Notes and obtaining amortization relief from
the Term Lenders under the Prepetition Credit Agreement (the “Second Lien Proposal”).

In December 2018, the Company engaged in parallel discussions with an ad hoc group of prepetition
secured term loan lenders (the “Term Loan Ad Hoc Group”) to discuss the Prepetition Marketing
Process and the Second Lien Proposal. The Term Loan Ad Hoc Group retained FTI Consulting (“FTI”)
and Kirkland & Ellis LLP (“Kirkland”) as its advisors. The Debtors and their advisors held in-person
meetings in December 2018 with each of the Term Loan Ad Hoc Group and the Second Lien Ad Hoc
Group and their respective advisors to discuss strategic alternatives, including analyzing the All-Company
Bid.

Despite extensive negotiations with the bidder who submitted the All-Company Bid, such bidder
ultimately rescinded the All-Company Bid in late December 2018, immediately after the Company had
utilized the grace period with respect to its Second Lien Notes (explained in more detail below).
Following such rescission, the Company re-engaged a previous bidder in connection with a potential bid
for substantially all of the Company’s assets. After several weeks of negotiations with such bidder, and
after consultation with the Term Loan Ad Hoc Group and its advisors, the Company ultimately decided
not to pursue the sale transaction.

In early January 2019, the Term Loan Ad Hoc Group submitted a proposal for a recapitalization
transaction, pursuant to which a portion of the Prepetition Term Loan would be equitized and incremental
liquidity would be provided through, among other things, a new revolving credit facility and a reduction in
scheduled amortization payments. Shortly thereafter, the Second Lien Ad Hoc Group submitted a revised
Second Lien Proposal. Over the course of several weeks, the Company, with the assistance of its
financial and legal advisors, engaged in extensive discussions with the Term Loan Ad Hoc Group and the
Second Lien Ad Hoc Group regarding the competing recapitalization transactions proposed by such
parties. Following extensive diligence and numerous meetings with the Company’s management and
advisors, the advisors to the Term Loan Ad Hoc Group provided the Company with a proposal for the
recapitalization of the Company. As a precondition to seeking the approval of the Board for such terms,
the Company agreed with the Term Loan Ad Hoc Group to share the proposal with certain of the
Company’s key counterparties, including NRM.

Notwithstanding the Debtors’ good faith efforts to cooperate with NRM throughout the Company’s
strategic alternatives review process, NRM asserted that it had the right to issue a termination notice
based on the occurrence of certain alleged termination events under its Subservicing Agreement with the
Company, dated August 8, 2016 (as amended) (the “Subservicing Agreement”) while simultaneously
participating as a bidder in the Company’s sale process. Ultimately, on January 17, 2019—the morning
after the Company shared with NRM a recapitalization proposal from the Term Loan Ad Hoc
Group—NRM issued a notice purporting to terminate the Subservicing Agreement and directing the
Company to remit certain transfer fees and costs to NRM in accordance with the terms of the
Subservicing Agreement (“Termination Notice”). On January 23 and 29, 2019, NRM sent additional
letters to the Company which purported to confirm the Termination Notice and to identify certain
additional termination events. The Debtors have disputed NRM’s basis for termination and intend to
explore all legal remedies against NRM in connection with the timing and issuance of the Termination
Notice. The Debtors are, however, cooperating with NRM to transition the servicing of the loans under
the Subservicing Agreement. NRM asserts that the Termination Notice was properly issued, based on the
occurrence of certain alleged termination events and was effective to terminate the Subservicing
Agreement. The Debtors, NRM and its parent company, New Residential Investment Corp., have each
reserved all rights and remedies with respect to the Subservicing Agreement and the purported termination
thereof.



                                                     34
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                              Pg 321 of 577


          D.        Utilization of Grace Period, Forbearance, and Expiration of Certain Warehouse
                    Facilities

On December 17, 2018, the Company elected not to make the approximately $9 million cash interest
payment (the “Interest Payment”) due and payable on December 17, 2018 with respect to the Company’s
outstanding Second Lien Notes and entered the 30-day grace period. Although the Company had
sufficient liquidity to make the Interest Payment, the Company elected not to make the payment as
discussions were still ongoing with various stakeholders regarding the Company’s strategic alternatives.
The Company’s failure to make the Interest Payment within thirty days after it was due and payable
constitutes an “event of default” under the Second Lien Notes Indenture. As active discussions were still
ongoing, the Board determined that the Company would not make the Interest Payment prior to the
expiration of the grace period, even though it had sufficient liquidity to do so, resulting in an event of
default under the Second Lien Notes Indenture. An event of default under the Indenture also constitutes
an “event of default” under the Prepetition Credit Agreement and certain of the Company’s warehouse
facility agreements (the “Warehouse Facility Agreements”), among others.

On January 16, 2019, the Company and, as applicable, certain of its subsidiaries, entered into forbearance
agreements (each a “Forbearance Agreement” and collectively the “Forbearance Agreements”) with (i)
certain holders of greater than 75% of the aggregate principal amount of the outstanding Second Lien
Notes (the “Notes Forbearing Parties”), (ii) certain lenders holding greater than 50% of the sum of (a)
the Term Loans outstanding, (b) letter of credit exposure, and (c) unused commitments under the
Prepetition Credit Agreement at such time and the administrative agent and collateral agent under the
Prepetition Credit Agreement (collectively, the “Credit Agreement Forbearing Parties”), and (iii) the
requisite buyers and variable funding noteholders, as applicable, under the Warehouse Facility
Agreements (collectively, the “Warehouse Lenders Forbearing Parties”).

Pursuant to the Forbearance Agreements, subject to certain terms and conditions, the Notes Forbearing
Parties, Credit Agreement Forbearing Parties and Warehouse Lenders Forbearing Parties agreed to
temporarily forbear from the exercise of any rights or remedies they may have in respect of the
aforementioned events of default or other defaults or events of default arising out of or in connection
therewith.

The deadline of the Forbearance Agreements was tied to the maturity date of certain of the Company’s
repurchase loan agreements with the Warehouse Lenders Forbearing Parties. Without a viable
recapitalization of the Company in hand, the Warehouse Lenders Forbearing Parties were not in a position
to commit to a significant extension of their facilities with the Company. As noted above, these facilities
are critical to the Company’s ordinary course of business operations. Accordingly, the Company focused
instead on obtaining the DIP Facilities to refinance such obligations, and will, during the Marketing
Process, continue to seek commitments for post-emergence facilities.

Before the termination of the Forbearance Agreements on February 8, 2019, the Company entered into
new forbearance agreements with the Credit Agreement Forbearing Parties and the Warehouse Lenders
Forbearing Parties (the “Forbearance Extension”). The Forbearance Extension was scheduled to
terminate on February 11, 2019.

                                             IV.
                               OVERVIEW OF THE CHAPTER 11 CASES

          A.        Commencement of Chapter 11 Cases and First-Day Motions




                                                    35
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 322 of 577


On February 11, 2019, the Debtors commenced the Chapter 11 Cases. The Debtors continue to manage
their estates as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. To
that end, the Debtors filed various motions seeking relief from the Bankruptcy Court to promote a
seamless transition between the Debtors’ prepetition and postpetition business operations, facilitate a
smooth restructuring through the Chapter 11 Cases, and minimize any disruptions to the Debtors’
operations (the “First Day Motions”). At the second day hearing held on March 14, 2019, the
Bankruptcy Court granted substantially all of the relief requested in the First Day Motions on a final basis
and entered various final orders authorizing the Debtors to, among other things:

     • Continue paying employee wages and benefits (ECF No. 207);

     • Continue insurance programs and the workers’ compensation program, the processing of workers’
       compensation claims, and continue the Debtors’ surety bond program (ECF No. 205);

     • Continue to pay all taxes, fees, and similar charges and assessments, whether arising prepetition
       or postpetition, to the appropriate taxing, regulatory, or other governmental authority in the
       ordinary course (ECF No. 230);

     • Establish procedures for utility companies to request adequate assurance of payment and to
       prohibit utility companies from altering or discontinuing services (ECF No. 128); and

     • Continue to conduct their forward and reverse mortgage businesses in the ordinary course, as
       discussed in more detail below in Section 2 (ECF Nos. 224 and 229).

The Debtors’ request to continue to use their cash management system, bank accounts, and business forms
and to obtain debtor-in-possession financing have been approved on a final basis (ECF No. 478). The
Debtors’ motion to continue to use their cash collateral has been approved on an interim basis (ECF No.
53), and in accordance with the Global Settlement, the Creditors’ Committee objections to entry of a final
order for use of cash collateral will be resolved and the use of cash collateral will be authorized on a final
basis.

                    1.        DIP Facilities and Cash Collateral

                    (a)       DIP Facilities:

To address the working capital needs of the Debtors and support the transactions contemplated by the
Restructuring Support Agreement, the Debtors filed a motion (the “DIP Motion”) (ECF No. 26) to enter
into the DIP Facilities, which provide the Debtors’ two primary operating entities, Ditech Financial and
RMS, as applicable, (a) up to $1.9 billion in warehouse financing under three master repurchase
agreements and two advance facilities and (b) access to $1.9 billion in hedging capacity under certain
master securities forward transaction agreements and related netting agreement (collectively, the “DIP
Facilities”). The DIP Facilities will ensure that the Company’s financing needs will continue to be met
and access to such financing will not be abruptly interrupted. The interim order granting the relief
requested in the DIP Motion can be found at ECF No. 53 (“Interim DIP Order”), and the final order
granting the relief request in the DIP Motion with respect to the DIP Facilities can be found at ECF No.
422 (the “Final DIP Order”).

The DIP Facilities provide the Debtors with the flexibility to use the commitment amount in the manner
that best suits their capital needs. Specifically, during the Chapter 11 Cases, (i) up to $650 million will
be available to fund Ditech Financial’s origination business, (ii) up to $1.0 billion will be available to
RMS, and (iii) up to $250 million will be available to finance the advance receivables related to Ditech


                                                        36
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                 Pg 323 of 577


Financial’s servicing activities. In addition, the lenders under the DIP Facilities will provide Ditech
Financial up to $1.9 billion in trading capacity to hedge its interest rate exposure with respect to the loans
in its origination pipeline, as well as those loans that will be subject to repurchase obligations with the
DIP Facilities lenders prior to being securitized.

                    (b)       Cash Collateral

In addition, the Debtors are authorized, on an interim basis, to consensually use the cash collateral of the
Prepetition Term Lenders for the duration of the Chapter 11 Cases. In exchange, the Debtors are
providing the Prepetition Term Lenders, with the consent of the Prepetition Administrative Agent, acting
at the direction of the Required Term Lenders with the following:

Adequate Protection Lien. The Prepetition Administrative Agent (on behalf of itself and the Prepetition
Term Lenders) shall receive a replacement security interest in and lien on the same property of the
Debtors on which the Prepetition Administrative Agent has a perfected, first-priority security interest and
lien prior to the Commencement Date pursuant to the Prepetition Credit Agreement and related security
documents, whether arising prepetition or postpetition of any nature whatsoever, which liens and security
interests shall be subordinate only to Permitted Liens (as defined in the Prepetition Credit Agreement) to
the extent any such Permitted Liens are senior in priority under applicable non-bankruptcy law to the liens
securing the obligations under the Prepetition Credit Agreement, and a customary professional fee “carve-
out” in an amount to be agreed upon by the Company and the Requisite Term Lenders (the “Carve Out”).
The adequate protection liens shall not be (i) subject, or junior to, any lien or security interest that is
avoided and preserved for the benefit of the Debtors’ estates under section 551 of the Bankruptcy Code or
(ii) subordinated to or made pari passu with any other lien or security interest, whether under section
364(d) of the Bankruptcy Code or otherwise, except as expressly provided in the interim and final orders
(collectively, the “DIP Orders”).
507(b) Claim. The Prepetition Administrative Agent (on behalf of itself and the Prepetition Term
Lenders) shall receive an administrative expense claim pursuant to Bankruptcy Code section 507(b),
subject to the Carve Out and the priorities set out in the DIP Facilities.
Adequate Protection Payments. The Debtors’ prompt payment of, whether incurred prior to or following
the Commencement Date, all reasonable fees and expenses of the Prepetition Administrative Agent (in
accordance with the Prepetition Credit Agreement, including, without limitation, the reasonable fees,
costs, and expenses of Davis Polk & Wardwell LLP, as counsel to the Prepetition Administrative Agent)
and the Term Loan Ad Hoc Group.
Financial Reporting. The Debtors will, until the Effective Date, continue to provide the Term Loan Ad
Hoc Group and the Prepetition Administrative Agent, and their advisors, financial and other reporting on
a monthly basis in a form and substance reasonably acceptable to them.
                    (c)       National Founders Facility

The Debtors are also providing, among other things, the following adequate protection to National
Founders, the Debtors’ existing lender under the National Founder Facility, including:

             •    Reimbursement of reasonable and documented fees and expenses of National Founders;

             •    Covenant by RMS to perform under the existing servicing agreement, and stipulation and
                  agreement by Debtors that any Claim for actual damages arising from RMS’s failure to
                  perform or otherwise breach the existing servicing agreement shall constitute superpriority




                                                           37
WEIL:\97028542\2\41703.0010
19-10412-jlg          Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                Pg 324 of 577


                    Administrative Expense Claims against RMS, subject to subordination as expressly
                    provided in the DIP Orders; and

                •   Superpriority administrative claim against RMS for all draws on advance account funds,
                    which Claims shall be subordinated in priority and payment to the DIP Lender’s
                    superpriority Claims.

In exchange for the adequate protection provided to National Founders, the Debtors received assurances
for the continuation of the National Founders Facility and the continued use of National Founders’ cash
collateral for the duration of these Chapter 11 Cases, as well as assurances that National Founders will
not declare an event of default or servicer termination event as a result of the commencement of the
Chapter 11 Cases or the insolvency of RMS.

                    2.        Operations in the Ordinary Course for Ditech Financial and RMS

To avoid any disruption to their business operations, the Debtors have obtained final relief to continue to
conduct their forward and reverse mortgage businesses in the ordinary course (the “Final OCB Orders”)
(ECF Nos. 224 and 229). As discussed above, RMS no longer originates reverse mortgage loans, but it
has remaining origination-related obligations in connection with the mortgage loans it previously
originated, which obligations consist primarily of funding and securitizing subsequent borrower draws on
such loans. The Debtors will also continue to comply with their obligations to Fannie Mae, Freddie Mac,
and Ginnie Mae, and to continue their securitization activities and servicing businesses in the ordinary
course to avoid disruption and uncertainty in the market. As part of this relief, the Debtors have agreed to
provide Fannie Mae, Freddie Mac, and Ginnie Mae certain undertakings for assurance of performance of
the obligations (“Operating Undertakings”) and to seek Bankruptcy Court approval of the Operating
Undertakings.16 17

           B.       Procedural Motions and Retention of Professionals

The Debtors have also filed several other motions that are common to chapter 11 proceedings of similar
size and complexity as the Chapter 11 Cases, including applications to retain various professionals to
assist the Debtors in the Chapter 11 Cases. The Bankruptcy Court granted substantially all of the relief
requested in such motions and entered various orders with respect to such relief.

           C.       KEIP Motion

On April 18, 2019, the Court approved a motion (the “KEIP Motion”) seeking authority to implement a
key employee incentive program as modified (the “Proposed KEIP”) (ECF No. 228) and letter to the
Bankruptcy Court (ECF No. 417). Under the Proposed KEIP, thirty-one (31) of the Debtors’ key
employees (collectively, the “KEIP Participants”), who are largely responsible for the continuity of the
Debtors’ day-to-day operations, will be eligible to collectively receive up to $2.5 million. In the event of a
Sale (as defined in the KEIP Motion), KEIP Participants will remain eligible to receive the first $2.5
million of any award granted under the Proposed KEIP subject to meeting certain performance metrics. In
addition, under the Proposed KEIP, a subset of KEIP Participants (twelve (12) key employees) will be




1617
       Ginnie Mae sent a Notice of Violation on February 8, 2019 and stated that it would forbear from taking any
       action for 125 days through June 13, 2019. On April 10, 2019, Ginnie Mae extended the forbearance period
       by thirty (30) days through July 13, 2019.


                                                         38
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                             Pg 325 of 577


entitled to an incremental award tied directly to the recoveries for the Term Lenders in recognition of their
integral role and ability to drive value in the Marketing Process.

          D.        Lease Rejection Motion

On February 11, 2019, the Debtors filed with the Bankruptcy Court a motion (ECF No. 6) seeking
authority to (i) reject certain unexpired leases of nonresidential real property and related subleases in (a)
St. Paul, Minnesota; Houston, Texas; and Maryland Heights, Missouri as of the Commencement Date
and (b) Fort Worth, Texas; Irving, Texas; and Palm Beach Gardens, Florida as of February 28, 2019; and
(ii) abandon certain property in connection therewith. The Bankruptcy Court granted this motion at the
second day hearing held on March 14, 2019 (ECF No. 204).

On March 28, 2019, the Debtors filed with the Bankruptcy Court a motion (ECF No. 320) seeking
authority to (i) reject a certain unexpired lease of nonresidential real property in Rapid City, South
Dakota as of April 5, 2019 and (ii) abandon certain property in connection therewith. The Bankruptcy
Court granted this motion at the hearing held on April 11, 2019 (ECF No. 481).

          E.        Bar Date

On February 22, 2019, the Bankruptcy Court entered an order, which, among other things,
(i) established April 1, 2019, at 5:00 p.m., prevailing Eastern Time, as the deadline for all non-
governmental units (as defined in section 101(27) of the Bankruptcy Code) to file proofs of claim in the
Chapter 11 Cases (the “General Bar Date”); (ii) established August 10, 2019, at 5:00 p.m., prevailing
Eastern Time, as the deadline for all governmental units (as defined in section 101(27) of the Bankruptcy
Code) to file proofs of claim in the Chapter 11 Cases (the “Governmental Bar Date”); (iii)
established the later of (a) the General Bar Date or the Governmental Bar Date, as applicable, and
(b) 5:00 p.m., prevailing Eastern Time, on the date that is thirty (30) days from the date on which the
Debtors provide notice of a previously unfiled Schedule or an amendment or supplement to the Schedule
as the deadline by which persons or entities affected by such filing, amendment, or supplement must file
proofs of claim in the Chapter 11 Cases; and (iv) established the later of (y) the General Bar Date or the
Governmental Bar Date, as applicable, and (z) 5:00 p.m., prevailing Eastern Time, on the date that is
thirty (30) days following the service of an order approving rejection of any executory contract or
unexpired lease of the Debtors as the deadline by which persons or entities asserting claims resulting from
such rejection must file proofs of claim in the Chapter 11 Cases.

On March 27, 2019, the Bankruptcy Court entered an order which extended the General Bar Date to April
25, 2019, at 5:00 p.m., prevailing Eastern Time (ECF No. 272).

On May 2, 2019, the Bankruptcy Court entered an order further extending the General Bar Date to June
3, 2019 at 5:00 p.m., prevailing Eastern Time for consumer borrowers (i.e., individual borrowers whose
home mortgage loans (including reverse mortgages) are or were originated, serviced, or owned by one or
more of the Debtors) (ECF No. 496).

          F.        Appointment of the Creditors’ Committee

On February 27, 2019, the Official Committee of Unsecured Creditors (the “Creditors’ Committee”) was
appointed by the U.S. Trustee pursuant to section 1102 of the Bankruptcy Code to represent the interests
of unsecured creditors in the Chapter 11 Cases (ECF No. 127).

The members of the Creditors’ Committee are Safeguard Properties Management, LLC, Wilmington
Savings Fund Society, FSB, Lee Kamimura, ISGN Solutions, Inc., Black Knight Financial Technology


                                                      39
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                             Pg 326 of 577


Solutions, LLC, Cognizant Technology Solutions, and Deutsche Bank National Trust Company as
RMBS Trustee.

The Creditors’ Committee retained Pachulski Stang Ziehl & Jones LLP and Rich Michaelson Magaliff,
LLP as its attorneys and Goldin Associates, LLC as its financial advisor. On April 22, 2019, the U.S.
Trustee appointed two additional members to the Creditors’ Committee: Stephen Kulzyck and Sarah
White and Jose Martinez. Subsequently, these two (2) individuals resigned from the Creditors’
Committee.

          G.        Appointment of the Consumer Creditors’ Committee

On May 2, 2019, the Official Committee of Consumer Creditors (the “Consumer Creditors’
Committee”) was appointed by the U.S. Trustee pursuant to section 1102(a) of the Bankruptcy Code to
represent the interests of consumer creditors in the Chapter 11 Cases (ECF No. 498). The Creditors’
Committee did not oppose the appointment of the Consumer Creditors’ Committee in these Chapter 11
Cases.

The members of the Consumer Creditors’ Committee are Stephen Kulzyck, Jose Martinez, LeRon Harris,
Melinda Hopkins, and D.C. Randall. Four of the five members are represented by counsel for non-profit
legal services organizations or legal aid entities. On May 6, 2019, the Consumer Creditors’ Committee
retained Quinn Emanuel Urquhart & Sullivan, LLP as its attorneys.

On May 8, 2019, the Debtors filed the Motion of Debtors for Entry of an Order (I) Disbanding the
Official Committee of Consumer Creditors Appointed by the U.S. Trustee or, Alternatively, (II) Limiting
the Scope of such Committee and Capping the Fees and Expenses which may be Incurred by such
Committee (ECF No. 522). The motion will be heard by the Bankruptcy Court on May 14, 2019 at 11:00
a.m. prevailing Eastern Time.

          H.        Consumer Creditors’ Committee’s Position With Regard to Treatment of Consumer
                    Borrowers’ Claims in the Sale Process and Under the Plan

The Consumer Creditors’ Committee has requested that the Debtors include the following language in this
Disclosure Statement; however, its inclusion should not be conceived as, nor is it, an endorsement by the
Debtors of the position of the Consumer Creditors’ Committee.

Upon retaining counsel, the Consumer Creditors’ Committee immediately engaged in discussions with the
Debtors regarding its concerns about the treatment of consumer creditors under the Plan and the
consumer-related disclosures in the Disclosure Statement. The Consumer Creditors’ Committee
represents the interests of all consumer creditors in these cases who have claims against the Debtors.
Such claims include affirmative claims for violation of state and federal laws, claims on account of
misstated and inflated accounts, and other claims in connection with their mortgages in which the Debtors
hold an interest (including ownership, servicing interests, or otherwise) and may be subject to the sale
contemplated by the Plan. The Consumer Creditors’ Committee’s position is that the proposed Plan
cannot be confirmed unless claims held by consumer borrowers in connection with their mortgages (both
against any of the Debtors and any non-debtor third parties) are fully preserved, and may be brought
against any purchaser of the Debtors’ assets associated with such claims.

Specifically, the Consumer Creditors’ Committee agrees with the U.S. Trustee’s position that section
363(o) of the Bankruptcy Code prohibits a free and clear sale of any interests associated with the
consumer creditor claims, that such a sale cannot be effectuated without preserving the consumer
creditors’ claims and defenses, and that any purchaser of assets must be subject to such claims and


                                                    40
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                              Pg 327 of 577


defenses. And even notwithstanding the application of section 363(o), the Consumer Creditors’
Committee maintains that any reorganization transaction or sale (whether through a Plan or otherwise)
cannot ratify the validity, authenticity, or accuracy of any borrower account records, and any Plan must
preserve consumer creditors’ rights to challenge misstated amounts under their accounts. Under section
541 of the Bankruptcy Code, for example, the Debtors cannot include in any sale, under the Plan or
otherwise, assets that are not property of the estate. Insofar as a sale under the Plan purports to include
amounts due that are inappropriately misstated or inflated and to which the Debtors do not have a legal or
equitable interest, such a sale should be denied by this Court.

The Consumer Creditors’ Committee also submits that notwithstanding any proposed free and clear sale,
discharge, or release granted under the Plan, the Plan cannot discharge any setoff claims or recoupment
rights or other defenses of the consumer creditors and cannot effectuate any sale free and clear of such
setoff rights or recoupment rights or other defenses. Such rights include the right to commence litigation,
or to file counterclaims or cross-claims, on account of claims asserting statutory and/or common law
claims contesting the status of their account, application of payments, escrow accounting (including
disbursements), or disputing any fees, charges, expenses, corporate advances of any nature, and seeking
compensation for all damages and attorneys’ fees that would otherwise be recoverable.

Moreover, the Consumer Creditors’ Committee questions the legal basis for certain Final OCB Orders
entered in these chapter 11 cases that appear to suggest that the automatic stay applies to any rights of
recoupment of any of the consumer borrowers (including, purportedly, counterclaims or cross-claims that
arise under the same transaction as the amounts owed by the consumer borrower to the Debtors). In the
Consumer Creditors’ Committee’s view, these orders, through their vague and restrictive language and
improper application of the automatic stay to recoupment rights (which include, among other things, the
right to file a counterclaim for affirmative relief or to recover legal fees that arise from defending a
foreclosure action or correcting a misstated and inflated account) have caused significant confusion
among the Consumer Creditors’ Committee’s constituents. As such, the Consumer Creditors’ Committee
is considering a motion for reconsideration of the Final OCB Orders to ensure that the automatic stay
applies only to the extent appropriate under the Bankruptcy Code. The Debtors will oppose any such
motion.

Finally, the Consumer Committee is concerned that notice to consumer borrowers in these cases has been
inadequate and, as such, consumer borrowers’ claims cannot be discharged under any Plan under
established Second Circuit law. In addition to the above concerns, the Consumer Creditors’ Committee
reserves its rights to object to the Plan on any other basis, including any purported release of any
consumer creditor claims or defenses against any non-debtors parties, including any purchaser of any of
the Debtors’ assets.

The Consumer Creditors’ Committee intends to participate constructively in these chapter 11 proceedings
to protect these consumer creditor rights, and hopes to have the Debtors’ cooperation, including honoring
the Consumer Creditors’ Committee’s rights to the same information as the Creditors’ Committee and
other parties in interest with regard to the sale of the Debtors’ assets. Access to this information is vital
for the Consumer Creditors’ Committee to appropriately evaluate the effect of any sale on consumer rights
and to potentially resolve issues related to any such sale with the Debtors.

          I.        H. Statements and Schedules, and Rule 2015.3 Financial Reports

On March 27, 2019, the Debtors each filed their schedules of assets and liabilities and statements of
financial affairs (collectively, the “Schedules”) (ECF Nos. 286–313). The Schedules and Statements, as




                                                     41
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 328 of 577


amended will be incorporated into the Disclosure Statement by reference. The Debtors intend to file a
Rule 2015.3 financial report by May 9, 2019.

          J.        I. Litigation Matters

In the ordinary course of business, the Debtors are defendants in, or parties to, pending and threatened
legal actions and proceedings, including actions brought on behalf of various classes of claimants. Many
of these actions and proceedings are based on alleged violations of consumer protection laws governing
the Company’s servicing and origination activities, and in certain instances, claims for substantial
monetary damages are asserted against the Company. The Company is also subject to regulatory and
governmental examinations, information requests and subpoenas, inquiries, investigations, and threatened
legal actions and proceedings. In connection with formal and informal inquiries, the Company receives
numerous requests in connection with various aspects of the Company’s activities.

                    1.        Courtney Elkin, et al. vs. Walter Investment Management Corp., et al.

A federal securities fraud complaint was filed against the Company, George M. Awad, Denmar J. Dixon,
Anthony N. Renzi, and Gary L. Tillett on March 16, 2017. The case, captioned Courtney Elkin, et al. vs.
Walter Investment Management Corp., et al., Case No. 2:17-cv-02025-JCJ, is pending in the Eastern
District of Pennsylvania. An amended complaint was filed on September 15, 2017 by the court-appointed
lead plaintiff, and the amended complaint sought monetary damages and asserted claims under Section
10(b) and 20(a) of the Securities Exchange Act of 1934 during a class period alleged to begin on August
9, 2016 and conclude on August 1, 2017. From December 1, 2017 to February 9, 2018, the action was
stayed pursuant to section 362 of the Bankruptcy Code, and on July 13, 2018, the parties entered into a
formal settlement agreement to settle the action for $2.95 million, subject to notice to the alleged class and
court approval. On December 18, 2018, the court approved the settlement on a final basis. The
settlement was paid by the Company’s directors’ and officers’ insurance carrier.

                    2.        Michael E. Vacek, Jr., et al. vs. George M. Awad, et al.

A stockholder derivative suit was filed against current and former members of the Board on June 22,
2017. The case, captioned Michael E. Vacek, Jr., et al. vs. George M. Awad, et al., Case No. 2:17-cv-
02820-JCJ, is pending in the Eastern District of Pennsylvania. An amended complaint was filed on
September 13, 2017, which sought monetary damages for the Company and equitable relief and asserted a
claim for breach of fiduciary duty arising out of: (i) a material weakness in the Company’s internal
controls over financial reporting related to operation processes associated with Ditech Financial’s default
servicing activities; (ii) an accounting error that caused an overstatement of the value of the Company’s
deferred tax assets; and (iii) subpoenas seeking documents relating to RMS’s origination and underwriting
of reverse mortgages and loans. On October 17, 2018, the parties entered into a formal settlement
agreement to settle the action based on the Company’s adoption of certain corporate governance measures.
On December 3, 2018, the court issued an order preliminarily approving the proposed settlement, and on
February 1, 2019, the court approved the proposed settlement on a final basis. The Company’s directors’
and officers’ insurance carrier has agreed to pay $257,500 in attorneys’ fees to plaintiff’s counsel. The
implementation of corporate governance measures has been stayed by the automatic stay under section
362 of the Bankruptcy Code.

                    3.        Other Litigation

As mentioned above, in the ordinary course of business, the Company is involved in numerous pending
and threatened legal actions and proceedings, as well as in routine proceedings such as foreclosures,
evictions, title disputes, collection actions, and borrower bankruptcy cases. All actions and claims


                                                        42
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 329 of 577


interposed against the Debtors in such actions are stayed pursuant to section 362 of the Bankruptcy Code
during the pendency of the Chapter 11 Cases, subject to the limited stay relief granted under the Final
OCB Orders.

The Debtors are involved in over one hundred (100) actions (“Third Party Actions”) in which they owe
indemnification and/or defense obligations to non-Debtor third parties including without limitation (a)
private investors and securitization trustees; (b) Fannie Mae; (c) Freddie Mac; and (d) Mortgage
Electronic Registration System, Inc. (collectively, “Indemnified Parties”). The Third Party Actions fall
into a number of categories, including commercial litigation and claims, cross-claims, third-party claims,
and counterclaims by various parties for monetary damages against the Debtors and/or Indemnified
Parties.

          K.        J. Marketing Process and Bidding Procedures

In support of the Debtors’ Marketing Process, the Debtors and their advisors have developed bidding and
auction procedures for the marketing and sale of their assets in these Chapter 11 Cases in an orderly and
value maximizing manner (the “Bidding Procedures”). Under the Bidding Procedures, parties may
submit bids for the purchase and sale of any and all of the Debtors’ assets in accordance with the terms of
the Bidding Procedures. The Bidding Procedures are designed to promote a competitive and expedient
bidding process, and are intended to generate the greatest level of interest in the Debtors’ assets. The
Bidding Procedures are intended to provide the Debtors with flexibility to solicit proposals, negotiate
transactions, provide stalking horse protections (if necessary and appropriate), hold an auction (if
necessary and appropriate) and consummate a Sale Transactions for the highest and best value, all while
protecting the due process rights of all interested parties and ensuring that there is a full and fair
opportunity to review and consider proposed transactions. The Bidding Procedures are filed at ECF No.
147. Below are the proposed dates related to the Bidding Procedures.

                              Key Event                                 Proposed Date

 Deadline to Submit Non-Binding Indications of
 Interest                                              No later than May 6, 2019 at 4:00 p.m. (ET)

 Deadline to Submit Bids                               May 28, 2019 at 4:00 p.m. (ET)
 Deadline for Debtors to Notify Bidders of Status
 as Qualified Bidders                                  May 29, 2019 at 4:00 p.m. (ET)

 Auction, if necessary, to be conducted at the
 offices of Weil, Gotshal & Manges LLP, 767            May 30/May 31 2019 at 10:00 a.m. (ET)
 Fifth Avenue, New York, New York 10153

 Deadline to File Notice of (a) Successful Bid and
 Back-Up Bid and (b) Identity of Successful Bidder     June 3, 2019 at 4:00 p.m. (ET)
 and Back-Up Bidder

 Deadline to File Objections to Sale Transaction or
 Asset Sale Transaction                                June 10, 2019 at 4:00 p.m. (ET)

 Sale Hearing                                          June 20, 2019




                                                      43
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                              Pg 330 of 577


          L.        K. U.S. Trustee’s Objections to Disclosure Statement

On April 5, 2019, the U.S. Trustee filed an objection to the disclosure statement (ECF No. 348). With
regards to section 363(o) claims, the U.S. Trustee requested that the Plan explicitly provide that, in the
event of a sale of the Debtors’ assets under section 363 of the Bankruptcy Code, the successor in interest
to the Debtors must be liable for consumer claims. The U.S. Trustee further stated that to the extent the
Debtor reorganizes without a sale, analogous language should be incorporated into the Plan. (ECF No.
348, ¶ 40). The Debtors disagree with the U.S. Trustee’s position concerning section 363(o) of the
Bankruptcy Code. The Debtors’ position is that section 363(o) does not apply to asset sales under the
Plan.

With regard to releases, the U.S. Trustee argued that the scope of the Plan’s release provisions are not
adequately explained and stated. “This Disclosure Statement needs a simple, clear, plan-English
explanation of how the Plan’s release, discharge, and injunction provisions will affect claims, particularly
consumer claims. To the extent claims may be unaffected by the discharge and ride through the
bankruptcy, this needs to be explained. Any explanation should be appropriately tailored to a creditor
body that may not understand legal jargon.” (ECF No. 348, ¶ 42-44).

The third party releases provided in the Plan are consensual in nature. As a result, consumer borrowers
are unaffected by and not subject to the releases in section 10.6 of the Plan. Additionally, the Plan has
been amended to include a new class of Borrower Non-Discharged Claims that addresses the discharge of
certain consumer claims. A simplified description of the types of borrower claims in this class can be
found in Schedule A to the Plan.

As reflected therein, the claims identified on Schedule 1 will not be discharged in a Reorganization
Transaction. In a sale transaction, the Debtors are not requesting a discharge. However, any recovery to
consumer borrowers (just like all creditors) will be dictated by the amount of proceeds received from the
sale, which will be distributed in accordance with the priority scheme under the Bankruptcy Code. In
addition, potential buyers may choose to assume certain liabilities which will be identified in an asset
purchase agreement. The Debtors have prepared a notice tailored to consumer borrowers that will provide
such parties with relevant information about the confirmation hearing and the Plan, including its release
and discharge provisions. The notice also provides instructions to access the webpage created by Epiq
designed specifically for consumer borrowers. The notice includes a plain-English explanation of
Borrower Non-Discharged Claims. A copy of the proposed notice is annexed to the revised proposed
Order (I) Approving Disclosure Statement and Notice of Disclosure Statement Hearing, (II) Establishing
Solicitation and Voting Procedures, (III) Scheduling Sale and Confirmation Hearing, (IV) Approving
Sale and Confirmation Objection Procedures and Notice of Sale and Confirmation Hearing, and (V)
Granting Related Relief.

          M.        L. Plan Settlement Negotiations and the Global Plan Settlement

The Debtors filed their initial chapter 11 plan on March 5, 2019 (ECF No. 145) (the “Initial Plan”), filed
an amended plan of reorganization on March 28, 2019 (ECF No. 314) (the “Amended Plan”) and
subsequently filed the April 26, 2019 Plan on April 26, 2019, each with the support of the Term Loan Ad
Hoc Group. The Creditors’ Committee raised a number of formal and informal objections and issues with
respect to the Initial Plan and the Debtors’ restructuring, including:

     •    Value attributable to the Debtors’ unencumbered assets and the proposed treatment of unsecured
          creditors and the Initial Plan and the Amended Plan;




                                                     44
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                              Pg 331 of 577


     •    The treatment of intercompany claims and interests; and

     •    The releases and exculpations contemplated by the Initial Plan and the Amended Plan.

The Debtors, the Creditors’ Committee, and the Term Loan Ad Hoc Group, with the assistance of their
advisors, engaged in vigorous, arm’s-length negotiations to resolve all their respective issues on a
consensual basis.

These negotiations were successful, and the modifications to the Initial Plan described herein resolve each
of those issues and objections of the Creditors’ Committee (collectively, the “Global Plan Settlement”).
In particular, the Global Plan Settlement significantly improves recoveries for General Unsecured Claims
under the Plan, compared to the Initial Plan. These improved recoveries are being carved out of the
collateral securing Term Loan Claims by agreement of the Term Loan Ad Hoc Group. Given the
Debtors’ valuation, recoveries of this size to general unsecured creditors would be impossible absent the
Global Plan Settlement. In particular, the modified General Unsecured Claim recoveries provided on
account of the Global Plan Settlement include:

     •    On the Effective Date, and solely for purposes of distributions from the GUC Recovery Trust: (i)
          all GUC Recovery Trust Assets (and all proceeds thereof) and all liabilities of each of the Debtors
          shall be deemed merged or treated as though they were merged into and with the assets and
          liabilities of each other; (ii) all guaranties of the Debtors of the obligations of any other Debtor
          shall be deemed eliminated and extinguished so that any General Unsecured Claim against any
          Debtor and any guarantee thereof executed by any Debtor and any joint or several liability of any
          of the Debtors shall be deemed to be one obligation of the consolidated Debtors; (iii) each and
          every General Unsecured Claim filed or to be filed in any of the Chapter 11 Cases shall be treated
          filed against the consolidated Debtors and shall be treated as one General Unsecured Claim
          against and obligation of the consolidated Debtors; and (iv) for purposes of determining the
          availability of the right of set off under section 553 of the Bankruptcy Code, the Debtors shall be
          treated as one entity so that, subject to the other provisions of section 553 of the Bankruptcy
          Code, debts due to any of the Debtors may be set off against the debts of any of the other
          Debtors. Such substantive consolidation shall not (other than for purposes relating to the Plan)
          affect the legal and corporate structures of the Reorganized Debtors. Moreover, such substantive
          consolidation shall not affect any subordination provisions set forth in any agreement relating to
          any General Unsecured Claim or the ability of the GUC Trustee to seek to have any General
          Unsecured Claim subordinated in accordance with any contractual rights or equitable principles.

     •    On the Effective Date, the GUC Recovery Trust shall be established in accordance with Section
          5.19 of the Plan and shall be governed and administered in accordance with the GUC Recovery
          Trust Agreement.

     •    On the Effective Date, the Debtors and the Estates shall transfer to (i) the GUC Recovery Trust
          the GUC Recovery Trust Assets, and (ii) the Prepetition Second Lien Notes Trustee, the Second
          Lien Recovery Cash Pool and the portion of the Contributed Sale Proceeds payable on account of
          the Second Lien Notes Claims, in each case, free and clear of all Liens, charges, Claims,
          encumbrances, and interests for the benefit of the holders of Allowed General Unsecured Claims
          and the Second Lien Noteholders. In accordance with Section 1141 of the Bankruptcy Code, all
          of the GUC Recovery Trust Assets, as well as the rights and powers of the Debtors’ Estates
          applicable to the GUC Recovery Trust Assets, shall vest in the GUC Recovery Trust, for the
          benefit of the holders of Allowed General Unsecured Claims.




                                                       45
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                              Pg 332 of 577


     •    The GUC Recovery Trust shall determine whether to enforce, settle, release, or compromise the
          GUC Recovery Trust Causes of Action (or decline to do any of the foregoing). The Reorganized
          Debtors and the Plan Administrator, as applicable, shall not be subject to any claims or
          counterclaims with respect to the GUC Recovery Trust Causes of Action, or otherwise.

     •    On the Effective Date, the Debtors and the Estates shall transfer to the Prepetition Second Lien
          Notes Trustee and MBS Trustee, as applicable, the applicable Remaining IT Fees, without any
          further notice to or action, order, or approval of the Bankruptcy Court. Nothing in this Section
          5.2 shall in any way affect or diminish the rights of the Prepetition Second Lien Notes Trustee to
          exercise any charging lien against distributions to holders of Second Lien Notes Claims with
          respect to any unpaid fees or expenses.

     •    On the Effective Date, the Contributed Sale Proceeds shall be transferred to the GUC Recovery
          Trust and the Prepetition Second Lien NoteholdersNotes Trustee to be distributed in accordance
          with the Plan.

     •    The holders of Allowed Term Loan Claims shall be entitled to receive fifty percent (50%) of the
          net proceeds from the GUC Recovery Trust Causes of Action in accordance with the GUC
          Recovery Trust Agreement and shall be deemed to have otherwise waived any Term Loan
          Deficiency Claim, solely for purposes of distribution pursuant to and in accordance with Section
          4.5(b).

     •    The Creditors’ Committee’s shall, at all times, comply withprevious objections to the Creditors’
          Committee Budget are resolved based on the definition of Creditors’ Committee Budget under the
          Plan.

     •    On the Effective Date, all Claims or Causes of Action against (a) the Debtors’ landlords under
          unexpired leases of nonresidential real property and (b) third party vendors providing services or
          goods to the Debtors in the ordinary course of business arising under chapter 5 of the Bankruptcy
          Code, including any derivative claims, asserted or assertable on behalf of the Debtors or the
          Estates, whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
          unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
          the Debtors or the Estates would have been legally entitled to assert in their own right (whether
          individually or collectively) or on behalf of the holder of any Claim or Interest or other Person
          shall be deemed conclusively, absolutely, unconditionally, irrevocably and forever, released.

     •    On the Effective Date, the Creditors’ Committee’s objection to the Disclosure Statement Motion
          shall be deemed resolved and withdrawn with prejudice. The Creditors’ Committee shall not
          prosecute such objection or any other objection to the Disclosure Statement, Plan, or any Sale
          Transaction (provided that the terms of the Bidding Procedures are complied with).

     •    On the Effective Date, (a) the Challenge Period (as defined in the DIP Order) shall be deemed
          expired with respect to the Creditors’ Committee; (b) the stipulations set forth in Sections H, I,
          and J of the DIP Order shall be final; and (c) the releases in paragraph 48(c) of the DIP Order
          shall be final.

     •    As a condition precedent to consummation of the Global Settlement, the Prepetition Second Lien
          Notes Trustee and the Creditors’ Committee shall not object to or take any other action that is
          inconsistent with or that would reasonably be expected to prevent, interfere with, delay, or impede
          the confirmation and consummation of the Plan or approval of the Global Settlement.



                                                       46
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 333 of 577


     • As a result of the Global Plan Settlement, the Creditors’ Committee now supports the Plan. The
         Plan is also supported by the Term Loan Ad Hoc Group.

     • The terms of the Global Plan Settlement have been embodied in the Plan and the parties will seek
         approval of the as Global Settlement as part of the Plan pursuant to Bankruptcy Rule 9019 and
         section 1123 of the Bankruptcy Code via the Confirmation Order.

     • The Debtors believe that the Plan, as modified to implement the Global Plan Settlement, represents
         the best available path for the Debtors to reorganize and maximize value for their stakeholders’
         benefit. The Debtors therefore seek Confirmation of the value-maximizing Restructuring
         Transaction encompassed in the Plan and described herein.

                                                  V.
                                            SUMMARY OF PLAN

This section of the Disclosure Statement summarizes the Plan, a copy of which is annexed hereto as
Exhibit A.

          A.        Administrative Expenses and Priority Claims

                    1.        Treatment of Administrative Expense Claims

Except to the extent that a holder of an Allowed Administrative Expense Claim agrees to less favorable
treatment, each holder of an Allowed Administrative Expense Claim (other than a Fee Claim, a DIP
Claim, or a Restructuring Expense) shall receive, in full and final satisfaction of such Claim, Cash in an
amount equal to such Allowed Administrative Expense Claim on, or as soon thereafter as is reasonably
practicable, the later of (a) the Effective Date and (b) the first Business Day after the date that is thirty
(30) calendar days after the date such Administrative Expense Claim becomes an Allowed Administrative
Expense Claim; provided, that Allowed Administrative Expense Claims representing liabilities incurred in
the ordinary course of business by the Debtors, as Debtors in Possession, shall be paid by the Debtors, the
Reorganized Debtors, or the Plan Administrator, as applicable, in the ordinary course of business,
consistent with past practice and in accordance with the terms and subject to the conditions of any course
of dealing or agreements governing, instruments evidencing, or other documents relating to such
transactions.

                    2.        Treatment of Fee Claims

                 (a)      All Entities seeking an award by the Bankruptcy Court of Fee Claims shall file
and serve on counsel to the Debtors, the U.S. Trustee, and counsel to the Requisite Term Lenders, on or
before the date that is forty-five (45) days after the Effective Date, their respective final applications for
allowance of compensation for services rendered and reimbursement of expenses incurred from the
Commencement Date through the Effective Date. Objections to any Fee Claims must be filed and served
on counsel to the Debtors, counsel to the Requisite Term Lenders, and the requesting party no later than
twenty-one (21) calendar days after the filing of the final applications for compensation or reimbursement
(unless otherwise agreed by the Debtors or the Reorganized Debtors, as applicable, and the party
requesting compensation of a Fee Claim).

                (b)      Allowed Fee Claims shall be paid in full, in Cash, in such amounts as are
Allowed by the Bankruptcy Court (i) on the date upon which an order relating to any such Allowed Fee
Claim is entered or as soon as reasonably practicable thereafter; or (ii) upon such other terms as may be
mutually agreed upon between the holder of such an Allowed Fee Claim and the Debtors, the Reorganized

                                                        47
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 334 of 577


Debtors, or the Plan Administrator, as applicable. Notwithstanding the foregoing, any Fee Claims that
are authorized to be paid pursuant to any administrative orders entered by the Bankruptcy Court may be
paid at the times and in the amounts authorized pursuant to such orders.

                 (c)      On or about the Effective Date, holders of Fee Claims shall provide a reasonable
estimate of unpaid Fee Claims incurred in rendering services before the Effective Date to the Debtors or
the Creditors’ Committee, as applicable, and the Debtors or Reorganized Debtors, as applicable, shall
separately escrow such estimated amounts for the benefit of the holders of the Fee Claims until the fee
applications related thereto are resolved by Final Order or agreement of the parties. If a holder of a Fee
Claim does not provide an estimate, the Debtors, Reorganized Debtors, or Plan Administrator, as
applicable, may estimate the unpaid and unbilled reasonable and necessary fees and out-of-pocket
expenses of such holder of a Fee Claim. When all such Allowed Fee Claims have been paid in full, any
remaining amount in such escrow shall promptly be released from such escrow and revert to, and
ownership thereof shall vest in, the Reorganized Debtors or Plan Administrator, as applicable, without
any further action or order of the Bankruptcy Court.

                 (d)     The Reorganized Debtors or the Plan Administrator, as applicable, are authorized
to pay compensation for services rendered or reimbursement of expenses incurred after the Effective Date
in the ordinary course and without the need for Bankruptcy Court approval.

                    3.        Treatment of Priority Tax Claims

Except to the extent that a holder of an Allowed Priority Tax Claim agrees to less favorable treatment,
each holder of an Allowed Priority Tax Claim shall receive, in full and final satisfaction of such Allowed
Priority Tax Claim, at the sole option of the Debtors, the Reorganized Debtors, or the Plan Administrator,
as applicable, (a) Cash in an amount equal to such Allowed Priority Tax Claim on, or as soon thereafter
as is reasonably practicable, the later of (i) the Effective Date, to the extent such Claim is an Allowed
Priority Tax Claim on the Effective Date; (ii) the first Business Day after the date that is thirty (30)
calendar days after the date such Priority Tax Claim becomes an Allowed Priority Tax Claim; and
(iii) the date such Allowed Priority Tax Claim is due and payable in the ordinary course as such
obligation becomes due; provided, that the Debtors reserve the right to prepay all or a portion of any such
amounts at any time under this option without penalty or premium; or (b) equal annual Cash payments in
an aggregate amount equal to the amount of such Allowed Priority Tax Claim, together with interest at
the applicable rate under section 511 of the Bankruptcy Code, over a period not exceeding five (5) years
from and after the Commencement Date.

                    4.        Treatment of DIP Claims

On the Effective Date, in full and final satisfaction of the Allowed DIP Claims, the commitments of the
DIP Credit Parties under the DIP Documents shall be terminated and DIP Claims shall be (a) paid in full
in Cash upon the consummation of the Sale Transaction if the Sale Transaction occurs or (b) refinanced
in full in Cash by the Exit Warehouse Facilities if the Reorganization Transaction occurs. The Debtors’
and their respective Affiliates’ contingent or unliquidated expense reimbursement and indemnity
obligations under the DIP Documents, to the extent not paid in full in Cash on the Effective Date or
otherwise satisfied by the Debtors and their respective Affiliates in a manner reasonably acceptable to the
DIP Agent, shall survive the Effective Date and shall not be released or discharged pursuant to the Plan or
Confirmation Order, notwithstanding any provision thereof to the contrary.




                                                        48
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 335 of 577


                    5.        Restructuring Expenses

During the period commencing on the Commencement Date through the Effective Date, the Debtors will
promptly pay in full in Cash any Restructuring Expenses in accordance with the terms of the RSA.
Without limiting the foregoing, to the extent that any Restructuring Expenses remain unpaid as of the
Business Day prior to the Effective Date, on the Effective Date, the Reorganized Debtors or Plan
Administrator, as applicable, shall pay in full in Cash any outstanding Restructuring Expenses that are
invoiced without the requirement for the filing of retention applications, fee applications, or any other
applications in the Chapter 11 Cases, and without any requirement for further notice or Bankruptcy Court
review or approval. For the avoidance of doubt, any Restructuring Expenses invoiced after the Effective
Date shall be paid promptly, but no later than ten (10) business days of receiving an invoice.

          B.        Classification of Claims and Interests

                    1.        Classification in General

A Claim or Interest is placed in a particular Class for all purposes, including voting, confirmation, and
distribution under the Plan and under sections 1122 and 1123(a)(1) of the Bankruptcy Code; provided,
that a Claim or Interest is placed in a particular Class for the purpose of receiving distributions pursuant
to the Plan only to the extent that such Claim or Interest is an Allowed Claim or Allowed Interest in that
Class and such Allowed Claim or Allowed Interest has not been satisfied, released, or otherwise settled
prior to the Effective Date.

                    2.        Grouping of Debtors for Convenience Only

The Plan groups the Debtors together solely for the purpose of describing treatment of Claims and
Interests under this Plan and confirmation of this Plan. Although this Plan applies to all of the Debtors,
the Plan constitutes fourteen (14) distinct chapter 11 plans, one for each Debtor. Each Class of Claims
will be deemed to contain sub-classes for each of the Debtors, to the extent applicable for voting and
distribution purposes. To the extent there are no Allowed Claims or Interests with respect to a particular
Debtor, such Class is deemed to be omitted with respect to such Debtor. Except as otherwise provided
herein, to the extent a holder has a Claim that may be asserted against more than one Debtor, the vote of
such holder in connection with such Claims shall be counted as a vote of such Claim against each Debtor
against which such holder has a Claim. The grouping of the Debtors in this manner shall not affect any
Debtor’s status as a separate legal Entity, change the organizational structure of the Debtors’ business
enterprise, constitute a change of control of any Debtor for any purpose, cause a merger of consolidation
of any legal Entities, or cause the transfer of any Assets, and, except as otherwise provided by or
permitted under this Plan, all Debtors shall continue to exist as separate legal Entities.
                    3.        Summary of Classification

The following table designates the Classes of Claims against and Interests in the Debtors and specifies
which of those Classes are (a) Impaired or Unimpaired by the Plan; (b) entitled to vote to accept or reject
the Plan in accordance with section 1126 of the Bankruptcy Code; and (c) deemed to accept or reject the
Plan. In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims and
Priority Tax Claims have not been classified.




                                                          49
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                 Pg 336 of 577


   Class                  Designation                   Treatment              Entitled to Vote
     1         Priority Non-Tax Claims                  Unimpaired          No (Presumed to accept)
     2         Other Secured Claims                     Unimpaired          No (Presumed to accept)
     3         Term Loan Claims                          Impaired                     Yes
     4         Second Lien Notes Claims                  Impaired            No (Deemed to reject)
     5         General Unsecured Claims                  Impaired            No (Deemed to reject)
     6         Borrower Non-Discharged Claims         Reorganization Reorganization Transaction (Presumed
                                                        Transaction               to Accept)
                                                       (Unimpaired)
                                                                      Sale Transaction (Deemed to Reject)
                                                           Sale
                                                        Transaction
                                                        (Impaired)
      7        Intercompany Claims                      Unimpaired          No (Presumed to accept)
      8        Intercompany Interests                   Unimpaired          No (Presumed to accept)
      9        Parent Equity Interests                   Impaired            No (Deemed to reject)
     10        Subordinated Securities Claims            Impaired            No (Deemed to reject)

                    4.        Special Provision Governing Unimpaired Claims

Nothing under the Plan shall affect the rights of the Debtors or the Reorganized Debtors, as applicable, in
respect of any Unimpaired Claims, including all rights in respect of legal and equitable defenses to, or
setoffs or recoupments against, any such Unimpaired Claims.

                    5.        Elimination of Vacant Classes

Any Class of Claims against or Interests in the Debtors that, as of the commencement of the Confirmation
Hearing, does not have at least one holder of a Claim or Interest that is Allowed in an amount greater than
zero for voting purposes shall be considered vacant, deemed eliminated from the Plan for purposes of
voting to accept or reject the Plan, and disregarded for purposes of determining whether the Plan satisfies
section 1129(a)(8) of the Bankruptcy Code with respect to that Class.

          C.        Treatment of Claims and Interests

                    1.        Priority Non-Tax Claims (Class 1)

                    (a)       Classification: Class 1 consists of Priority Non-Tax Claims.

                 (b)      Treatment: Except to the extent that a holder of an Allowed Priority Non-Tax
Claim against the Debtors agrees to a less favorable treatment of such Claim, in full and final satisfaction
of such Allowed Priority Non-Tax Claim, at the sole option of the Debtors, the Reorganized Debtors, or
the Plan Administrator, as applicable: (i) each such holder shall receive payment in Cash in an amount
equal to such Claim, payable on the later of the Effective Date and the date that is ten (10) Business Days
after the date on which such Priority Non-Tax Claim becomes an Allowed Priority Non-Tax Claim, or as
soon thereafter as is reasonably practicable; (ii) such holder’s Allowed Priority Non-Tax Claim shall be
Reinstated; or (iii) such holder shall receive such other treatment so as to render such holder’s Allowed
Priority Non-Tax Claim Unimpaired.

                (c)    Voting: Class 1 is Unimpaired, and holders of Priority Non-Tax Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.

                                                         50
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                 Pg 337 of 577


Therefore, holders of Priority Non-Tax Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to Priority Non-Tax Claims.

                    2.        Other Secured Claims (Class 2)

                (a)      Classification: Class 2 consists of the Other Secured Claims. To the extent that
Other Secured Claims are secured by different collateral or different interests in the same collateral, such
Claims shall be treated as separate subclasses of Class 2 for purposes of voting to accept or reject the
Plan and receiving distributions under the Plan.

                    (b)       Treatment:

                            (i)      Except to the extent that a holder of an Allowed Other Secured Claim
                    agrees to different treatment, on the later of the Effective Date and the date that is ten (10)
                    Business Days after the date such Other Secured Claim becomes an Allowed Claim, or as
                    soon thereafter as is reasonably practicable, each holder of an Allowed Other Secured
                    Claim will receive, on account of such Allowed Claim, at the sole option of the Debtors,
                    Reorganized Debtors or the Plan Administrator, as applicable: (i) Cash in an amount
                    equal to the Allowed amount of such Claim; (ii) Reinstatement of such holder’s Allowed
                    Other Secured Claim; (iii) such other treatment sufficient to render such holder’s Allowed
                    Other Secured Claim Unimpaired; or (iv) return of the applicable collateral in satisfaction
                    of the Allowed amount of such Other Secured Claim.

                             (ii)   Upon the Effective Date and solely with respect to the Reorganization
                    Transaction, the National Founders Facility shall be Reinstated and shall either be paid in
                    full in Cash on account of the National Founders Facility Claim or receive such other
                    treatment as agreed to among the Debtors and National Founders.

                 (c)     Voting: Class 2 is Unimpaired, and holders of Other Secured Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Other Secured Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Other Secured Claims.

                    3.        Term Loan Claims (Class 3)

                    (a)       Classification: Class 3 consists of Term Loan Claims.

                (b)     Allowance: The Term Loan Claims are Allowed pursuant to section 506(a) of
the Bankruptcy Code against the Debtors in the aggregate principal amount of $961,355,635.34, plus
amounts owing (if any) on account of call protections contained in the Prepetition Credit Agreement, plus
all accrued but unpaid interest, costs, fees, and expenses then outstanding under the Prepetition Credit
Agreement. The Prepetition Administrative Agent and the Term Lenders shall not be required to file
proofs of Claim on account of any Term Loan Claims.

                 (c)     Treatment: Except to the extent that a holder of an Allowed Term Loan Claim
agrees to less favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and
in exchange for an Allowed Term Loan Claim, each such holder thereof shall receive:

                            (i)     If the Sale Transaction occurs, on the Effective Date, such holder’s Pro
                    Rata share of Net Cash Proceeds until all Allowed Term Loan Claims are satisfied in full



                                                         51
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                 Pg 338 of 577


                    in cash. On the Effective Date, the Prepetition Credit Agreement shall be deemed
                    cancelled (except as set forth in Section 5.12 of the Plan).

                             (ii)     If the Reorganization Transaction occurs, on the Effective Date, such
                    holder’s Pro Rata share of (a) term loans under the Amended and Restated Credit Facility
                    Agreement; (b) 100% of the New Common Stock; provided, that the New Common Stock
                    shall be subject to dilution by the Management Incentive Plan; and (c) if applicable, the
                    Asset Sale Proceeds. On the Effective Date, the Prepetition Credit Agreement shall be
                    deemed cancelled (except as set forth in Section 5.12 of the Plan) and replaced by the
                    Amended and Restated Credit Facility Agreement, without the need for any holder of a
                    Term Loan Claim that does not vote for the Plan or votes to reject the Plan executing the
                    Amended and Restated Credit Facility Agreement, and each Lien, mortgage and security
                    interest that secures the obligations arising under the Prepetition Credit Agreement as of
                    the Commencement Date shall be reaffirmed, ratified and deemed granted by the
                    Reorganized Debtors to secure all obligations of the Reorganized Debtors arising under
                    the Amended and Restated Credit Facility Agreement.

In each case, holders of Allowed Term Loan Claims shall also be entitled to receive their Pro Rata share
of a fifty percent (50%) undivided interest in GUC Recovery Trust Causes of Action and the proceeds
thereof in accordance with the GUC Recovery Trust Agreement.

                  (d)      Voting: Class 3 is Impaired, and holders of Term Loan Claims in Class 3 are
entitled to vote to accept or reject the Plan.

                    4.        Second Lien Notes Claims (Class 4).

                    (a)       Classification: Class 4 consists of Second Lien Notes Claims.

                 (b)     Treatment: The Second Lien Notes Claims are Allowed pursuant to section
506(a) of the Bankruptcy Code against the Debtors in the aggregate principal amount of $253,895,875.
Except to the extent that a holder of an Allowed Second Lien Notes Claim agrees to less favorable
treatment, in full and final satisfaction, settlement, release, and discharge of, and in exchange for an
Allowed Second Lien Notes Claim, each such holder thereof shall receive:

                            (i)     If the Sale Transaction occurs, such holder’s (x) Pro Rata share of the
                    Second Lien Recovery Cash Pool; (y) Pro Rata share as between Allowed Claims in
                    Class 4 and Class 5 of the Contributed Sale Proceeds; and (z) Pro Rata share of the Net
                    Cash Proceeds as such holders are entitled to under applicable nonbankruptcy law after
                    the Term Loan Claims are satisfied in full in Cash, until all Allowed Second Lien Notes
                    Claims are satisfied in full; provided, that distributions on account of (x) and (y) of this
                    Section 4.4(b)(i) shall be subject to the approval and consummation of the Global
                    Settlement.

                             (ii)    If the Reorganization Transaction occurs, such holder’s Pro Rata share
                    of the Second Lien Recovery Cash Pool; provided, that such distribution shall be subject
                    to the approval and consummation of the Global Settlement.

                            (iii)   If either the Sale Transaction or the Reorganization Transaction
                    occurs, on the Effective Date, the Second Lien Notes shall be deemed cancelled (except




                                                        52
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                 Pg 339 of 577


                    as set forth in Section 5.12 hereof) without further action by or order of the Bankruptcy
                    Court.

                 (c)     Voting: Class 4 is Impaired, and holders of Second Lien Notes Claims are
conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, holders of Second Lien Notes Claims are not entitled to vote to accept or reject the Plan, and
the votes of such holders will not be solicited with respect to such Second Lien Notes Claims.

                    5.        General Unsecured Claims (Class 5)

                    (a)       Classification: Class 5 consists of General Unsecured Claims.

                 (b)     Treatment: Except to the extent that a holder of an Allowed General Unsecured
Claim agrees to less favorable treatment, in full and final satisfaction, settlement, release, and discharge
of, and in exchange for an Allowed General Unsecured Claim, each such holder thereof shall receive:

                             (i)     If the Sale Transaction occurs, such holder’s Pro Rata share of (y) the
                    GUC Recovery Trust Assets; and (z) the Net Cash Proceeds (until all Allowed General
                    Unsecured Claims are satisfied in full) after the Term Loan Claims and Second Lien
                    Notes Claims are satisfied in full in Cash; provided, that distributions on account of (y)
                    of this Section 4.5(b)(i) shall be subject to the approval and consummation of the Global
                    Settlement.

                            (ii)   If the Reorganization Transaction occurs, such holder’s Pro Rata share
                    of the GUC Recovery Trust Assets; provided, that such distribution shall be subject to the
                    approval and consummation of the Global Settlement.

For the avoidance of doubt, a holder of a Term Loan Deficiency Claim and a holder of a deficiency Claim
on account of a Second Lien Notes Claim shall not receive distributions in accordance with this Section
4.5(b) and such claims are waived solely for purposes of distribution pursuant to and in accordance with
this Section 4.5(b).

                 (c)     Voting: Class 5 is Impaired, and holders of General Unsecured Claims are
conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, holders of General Unsecured Claims are not entitled to vote to accept or reject the Plan, and
the votes of such holders will not be solicited with respect to such General Unsecured Claims.

                    6.        Borrower Non-Discharged Claims (Class 6)

                    (a)       Classification: Class 7 consists of Borrower Non-Discharged Claims.

                (b)      Treatment: Except to the extent that a holder of an Allowed Borrower Non-
Discharged Claim agrees to less favorable treatment, in full and final satisfaction, settlement, release, and
discharge of, and in exchange for an Allowed Borrower Non-Discharged Claim, each such holder thereof
shall receive:

                            (i)     If the Sale Transaction occurs, the same treatment as Allowed General
                    Unsecured Claims in accordance with Section 4.5(b) hereof, unless such Borrower Non-
                    Discharged Claim is assumed by a purchaser as an assumed liability. For the avoidance
                    of doubt, holders of Allowed Borrower Non-Discharged Claims and holders of Allowed



                                                        53
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                 Pg 340 of 577


                    General Unsecured Claims shall receive distributions from the GUC Recovery Trust
                    Assets on a Pro Rata basis.

                             (ii)    If the Reorganization Transaction occurs, on or after the Effective
                    Date, as a carve out from the Term Lenders’ collateral (or the proceeds or value
                    thereof), holders of Allowed Borrower Non-Discharged Claims shall be treated in the
                    ordinary course of business as if the Chapter 11 Cases had not been commenced, subject
                    to all defenses or disputes the Debtors and Reorganized Debtors may assert as to the
                    validity or amount of such Claims, including as provided in Section 10.9 of the Plan.

                    (c)       Voting:

                           (i)       If the Sale Transaction occurs, Class 6 is Impaired, and holders of
                    Borrower Non-Discharged Claims are conclusively deemed to have rejected the Plan
                    pursuant to section 1126(g) of the Bankruptcy Code.

                            (ii)    If the Reorganization Transaction occurs, Class 6 is Unimpaired, and
                    holders of Borrower Non-Discharged Claims are conclusively presumed to have accepted
                    the Plan pursuant to section 1126(f) of the Bankruptcy Code.

Therefore, holders of Borrower Non-Discharged Claims are not entitled to vote to accept or reject the
Plan, and the votes of such holders will not be solicited with respect to such Borrower Non-Discharged
Claims.

                    7.        Intercompany Claims (Class 7)

                    (a)       Classification: Class 7 consists of Intercompany Claims.

                 (b)     Treatment: On or after the Effective Date, all Intercompany Claims will be
adjusted, continued, settled, reinstated, discharged, or eliminated as determined by the Debtors,
Reorganized Debtors, or Plan Administrator, as applicable, and the Requisite Term Lenders, in their
respective reasonable discretion; provided, that if the Sale Transaction occurs, holders of Intercompany
Claims shall not receive Cash on account of such Intercompany Claims.

                 (c)     Voting: Class 7 is Unimpaired, and holders of Intercompany Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Intercompany Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Intercompany Claims.

                    8.        Intercompany Interests (Class 8)

                    (a)       Classification: Class 8 consists of Intercompany Interests.

                  (b)     Treatment: On or after the Effective Date, all Intercompany Interests shall be
cancelled, reinstated, or receive such other treatment as determined by the Debtors or Reorganized
Debtors, as applicable, and the Requisite Term Lenders, in their respective reasonable discretion;
provided, that if the Sale Transaction occurs, holders of Intercompany Interests shall not receive Cash on
account of such Intercompany Interests.

                (c)    Voting: Class 8 is Unimpaired, and holders of Intercompany Interests are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.


                                                         54
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                 Pg 341 of 577


Therefore, holders of Intercompany Interests are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Intercompany Interests.

                    9.        Parent Equity Interests (Class 9)

                    (a)       Classification: Class 9 consists of Parent Equity Interests.

                (b)     Treatment: Except to the extent that a holder of an Parent Equity Interests agrees
to less favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and in
exchange for Parent Equity Interests, each such holder thereof shall receive:

                             (i)       If the Sale Transaction occurs, (A) on the Effective Date, all Parent
                    Equity Interests shall be cancelled and one share of Ditech common stock (the “Single
                    Share”) shall be issued to the Plan Administrator to hold in trust as custodian for the
                    benefit of the former holders of Ditech common stock and preferred stock consistent with
                    their former relative priority and economic entitlements. The Single Share shall be
                    recorded on the books and records maintained by the Plan Administrator. To the extent
                    not previously filed, on or promptly after the Effective Date, a Form 15 for the purpose of
                    terminating the registration of Ditech’s common stock and suspending Ditech’s reporting
                    obligations, as applicable, shall be filed with the Securities and Exchange Commission to
                    the extent permitted by applicable law; (B) each former holder of a Parent Equity Interest
                    (through their interest in the Single Share, as applicable) shall neither receive nor retain
                    any property of the Estate or direct interest in property of the Estate on account of such
                    Parent Equity Interests; provided, that in the event that all Allowed Claims have been
                    satisfied in full in accordance with the Bankruptcy Code and the Plan, each former holder
                    of a Parent Equity Interest may receive its share of any remaining assets of Ditech
                    consistent with such holder’s rights of payment existing immediately prior to the
                    Commencement Date. Unless otherwise determined by the Plan Administrator, on the date
                    that Ditech’s Chapter 11 Case is closed in accordance with Section 5.16 of the Plan, the
                    Single Share issued on the Effective Date shall be deemed cancelled and of no further
                    force and effect provided that such cancellation does not adversely impact the Debtors’
                    Estates; (C) the continuing rights of former holders of Parent Equity Interests (including
                    through their interest in Single Share or otherwise) shall be nontransferable except (i) by
                    operation of law or (ii) for administrative transfers where the ultimate beneficiary has not
                    changed, subject to the Plan Administrator’s consent.

                            (ii)     If the Reorganization Transaction occurs, on the Effective Date, all
                    Parent Equity Interests shall be deemed cancelled without further action by or order of the
                    Bankruptcy Court, and shall be of no further force and effect, whether surrendered for
                    cancellation or otherwise.

                (c)      Voting: Class 9 is Impaired, and holders of Parent Equity Interests are
conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, holders of Parent Equity Interests are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Parent Equity Interests.

                    10.       Subordinated Securities Claims (Class 10)

                    (a)       Classification: Class 10 consists of Subordinated Securities Claims.




                                                          55
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                   Main Document
                                                Pg 342 of 577


                (b)     Treatment: Holders of Subordinated Securities Claims shall not receive or retain
any property under the Plan on account of such Subordinated Securities Claims. On the Effective Date,
all Subordinated Securities Claims shall be deemed cancelled without further action by or order of the
Bankruptcy Court, and shall be of no further force and effect, whether surrendered for cancellation or
otherwise.

                (c)      Voting: Class 10 is Impaired, and the holders of Subordinated Securities Claims
are conclusively deemed to have rejected the Plan. Therefore, holders of Subordinated Securities Claims
are not entitled to vote to accept or reject the Plan, and the votes of such holders of Subordinated
Securities Claims will not be solicited.

          D.        Means for Implementation

                    1.        No Substantive Consolidation

The Plan is being proposed as a joint plan of reorganization of the Debtors for administrative purposes
only and constitutes a separate chapter 11 plan of reorganization for each Debtor. The Plan is not
premised upon the substantive consolidation of the Debtors with respect to the Classes of Claims or
Interests set forth in the Plan.

                    2.        Compromise and Settlement of Claims, Interests, and Controversies

                 (a)      Pursuant to section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule
9019 and in consideration for the distributions and other benefits provided pursuant to the Plan, the
provisions of the Plan and the Global Settlement shall constitute a good faith compromise of Claims,
Interests, and controversies relating to the contractual, legal, and subordination rights that a creditor or an
Interest holder may have with respect to any Claim or Interest or any distribution to be made on account
of an Allowed Claim or Interest. The entry of the Confirmation Order shall constitute the Bankruptcy
Court’s approval of the compromise or settlement of all such Claims, Interests, and controversies, as well
as a finding by the Bankruptcy Court that such compromise or settlement is in the best interests of the
Debtors, their Estates, and holders of such Claims and Interests, and is fair, equitable, and reasonable.

               (b)     The treatment provided for hereunder to Allowed Second Lien Notes Claims and
Allowed General Unsecured Claims incorporates and reflects a proposed compromise and settlement by
and among the Debtors, the Creditors’ Committee, the Second Lien Noteholders, and the Consenting Term
Lenders (the “Global Settlement”). The following constitutes the provisions and conditions of the Global
Settlement:

                              (i)      On the Effective Date, and solely for purposes of distributions from the
                    GUC Recovery Trust: (i) all GUC Recovery Trust Assets (and all proceeds thereof) and
                    all liabilities of each of the Debtors shall be deemed merged or treated as though they
                    were merged into and with the assets and liabilities of each other; (ii) all guaranties of the
                    Debtors of the obligations of any other Debtor shall be deemed eliminated and
                    extinguished so that any General Unsecured Claim against any Debtor and any guarantee
                    thereof executed by any Debtor and any joint or several liability of any of the Debtors
                    shall be deemed to be one obligation of the consolidated Debtors; (iii) each and every
                    General Unsecured Claim filed or to be filed in any of the Chapter 11 Cases shall be
                    treated filed against the consolidated Debtors and shall be treated as one General
                    Unsecured Claim against and obligation of the consolidated Debtors; and (iv) for
                    purposes of determining the availability of the right of set off under section 553 of the
                    Bankruptcy Code, the Debtors shall be treated as one entity so that, subject to the other


                                                         56
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                   Main Document
                                                Pg 343 of 577


                    provisions of section 553 of the Bankruptcy Code, debts due to any of the Debtors may
                    be set off against the debts of any of the other Debtors. Such substantive consolidation
                    shall not (other than for purposes relating to the Plan) affect the legal and corporate
                    structures of the Reorganized Debtors. Moreover, such substantive consolidation shall not
                    affect any subordination provisions set forth in any agreement relating to any General
                    Unsecured Claim or the ability of the GUC Trustee to seek to have any General
                    Unsecured Claim subordinated in accordance with any contractual rights or equitable
                    principles.

                           (ii)    (i) On the Effective Date, the GUC Recovery Trust shall be established in
                    accordance with Section 5.19 of the Plan and shall be governed and administered in
                    accordance with the GUC Recovery Trust Agreement.

                             (iii)    (ii) On the Effective Date, the Debtors and the Estates shall transfer to (i)
                    the GUC Recovery Trust the GUC Recovery Trust Assets, and (ii) the Prepetition Second
                    Lien Notes Trustee, the Second Lien Recovery Cash Pool and the portion of the
                    Contributed Sale Proceeds payable on account of the Second Lien Notes Claims, in each
                    case, free and clear of all Liens, charges, Claims, encumbrances, and interests for the
                    benefit of the holders of Allowed General Unsecured Claims and the Second Lien
                    Noteholders. In accordance with Section 1141 of the Bankruptcy Code, all of the GUC
                    Recovery Trust Assets, as well as the rights and powers of the Debtors’ Estates
                    applicable to the GUC Recovery Trust Assets, shall vest in the GUC Recovery Trust, for
                    the benefit of the holders of Allowed General Unsecured Claims.

                             (iv)   (iii) The GUC Recovery Trust shall determine whether to enforce, settle,
                    release, or compromise the GUC Recovery Trust Causes of Action (or decline to do any
                    of the foregoing). The Reorganized Debtors and the Plan Administrator, as applicable,
                    shall not be subject to any claims or counterclaims with respect to the GUC Recovery
                    Trust Causes of Action, or otherwise.

                             (v)     On the Effective Date, the Debtors and the Estates shall transfer to the
                    Prepetition Second Lien Notes Trustee and MBS Trustee, as applicable, the applicable
                    Remaining IT Fees, without any further notice to or action, order, or approval of the
                    Bankruptcy Court. Nothing in this Section 5.2 shall in any way affect or diminish the
                    rights of the Prepetition Second Lien Notes Trustee to exercise any charging lien against
                    distributions to holders of Second Lien Notes Claims with respect to any unpaid fees or
                    expenses.

                             (vi)  (iv) On the Effective Date, the Contributed Sale Proceeds shall be
                    transferred to the GUC Recovery Trust and the Prepetition Second Lien
                    NoteholdersNotes Trustee to be distributed in accordance with the Plan.

                             (vii)   (v) The holders of Allowed Term Loan Claims shall be entitled to receive
                    fifty percent (50%) of the net proceeds from the GUC Recovery Trust Causes of Action
                    in accordance with the GUC Recovery Trust Agreement and shall be deemed to have
                    otherwise waived any Term Loan Deficiency Claim, solely for purposes of distribution
                    pursuant to and in accordance with Section 4.5(b).




                                                          57
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 344 of 577


                            (viii) (vi) The Creditors’ Committee’s shall, at all times, comply withprevious
                    objections to the Creditors’ Committee Budget are resolved based on the definition of
                    Creditors’ Committee Budget under the Plan.

                             (ix)    (vii) On the Effective Date, all Claims or Causes of Action against (a)
                    the Debtors’ landlords under unexpired leases of nonresidential real property and (b) third
                    party vendors providing services or goods to the Debtors in the ordinary course of
                    business arising under chapter 5 of the Bankruptcy Code, including any derivative claims,
                    asserted or assertable on behalf of the Debtors or the Estates, whether liquidated or
                    unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen or
                    unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that the Debtors
                    or the Estates would have been legally entitled to assert in their own right (whether
                    individually or collectively) or on behalf of the holder of any Claim or Interest or other
                    Person shall be deemed conclusively, absolutely, unconditionally, irrevocably and
                    forever, released.

                            (x)     (viii) On the Effective Date, the Creditors’ Committee’s objection to the
                    Disclosure Statement Motion shall be deemed resolved and withdrawn with prejudice.
                    The Creditors’ Committee shall not prosecute such objection or any other objection to the
                    Disclosure Statement, Plan, or any Sale Transaction (provided that the terms of the
                    Bidding Procedures are complied with).

                             (xi)     (ix) On the Effective Date, (a) the Challenge Period (as defined in the
                    DIP Order) shall be deemed expired with respect to the Creditors’ Committee; (b) the
                    stipulations set forth in Sections H, I, and J of the DIP Order shall be final; and (c) the
                    releases in paragraph 48(c) of the DIP Order shall be final.

                             (xii)   (x) As a condition precedent to consummation of the Global Settlement,
                    the Prepetition Second Lien Notes Trustee and the Creditors’ Committee shall not object
                    to or take any other action that is inconsistent with or that would reasonably be expected
                    to prevent, interfere with, delay, or impede the confirmation and consummation of the
                    Plan or approval of the Global Settlement.

                    3.        Marketing Process

Following the Commencement Date, the Debtors shall oversee and manage the sale process relating to any
potential Sale Transaction, and, if applicable, an Asset Sale Transaction, in good-faith consultation with
the Requisite Term Lenders the DIP Agent, the Creditors’ Committee, Freddie Mac, Fannie Mae, and
Ginnie Mae. The Requisite Term Lenders, the DIP Agent, the Creditors’ Committee, Freddie Mac,
Fannie Mae, and Ginnie Mae and their respective advisors shall have the right to review all information,
diligence, and materials provided by the Debtors to any bidder or prospective bidder, subject to
confidentiality, with respect to the sale and to consult with the Debtors with respect to any potential Sale
Transaction, or Asset Sale Transaction. The Debtors, the Requisite Term Lenders, the DIP Agent, the
Creditors’ Committee, Freddie Mac, Fannie Mae, and Ginnie Mae shall consult in good faith regarding
the sale process, including any diligence and other information requested by the Requisite Term Lenders.
The Debtors shall solicit bids on any and all bases, including soliciting bids that do not satisfy the Term
Loan Claims in full.




                                                        58
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                 Pg 345 of 577


                    4.        Election Notice.

Unless extended by the Debtors, within five (5) business days following the earlier of (a) the conclusion of
the Debtors’ marketing and sale process and (b) ninety-five (95) calendar days after the Commencement
Date (the earliest such date, the “Election Date”), holders of at least 662/3% in aggregate principal amount
outstanding under the Prepetition Credit Agreement (the “Electing Term Lenders”) shall deliver a notice
(the “Election Notice”) to the Debtors stating that the Electing Term Lenders wish to consummate a
transaction (the “Elected Transaction”), being a: (i) Reorganization Transaction or (ii) Sale Transaction,
and, if applicable, (iii) in connection and together with an election of (i) or (ii), any Asset Sale
Transaction(s); provided, that inclusion of any such Asset Sale Transaction(s) is not incompatible with the
successful consummation of the Elected Transaction in (i) or (ii).

                    5.        Sources of Consideration for Plan Distributions

                (a)     Sale Transaction. The Debtors shall fund distributions and satisfy applicable
Allowed Claims and Allowed Interests under the Plan with respect to the Sale Transaction using Cash on
hand, the Sale Transaction Proceeds, and, if applicable, the Asset Sale Proceeds, in each case, as a carve
out from the Term Lenders’ collateral (or the proceeds or value thereof).

                  (b)    Reorganization Transaction. The Debtors shall fund distributions and satisfy
applicable Allowed Claims and Allowed Interests under the Plan with respect to the Reorganization
Transaction with Cash on hand, the Amended and Restated Credit Facility, Exit Working Capital
Facility, the Exit Warehouse Facilities, New Common Stock, and, if applicable, the Asset Sale Proceeds.

                    6.        Sale Transaction

                    (a)       Closing of Sale Transaction (If Any)

                    On the Effective Date, the Debtors shall be authorized to consummate the Sale
                    Transaction contemplated by the Successful Bid and, among other things, the Debtors’
                    assets (including executory contracts and unexpired leases assumed and assigned to the
                    Successful Bidder pursuant to Article VIII hereof) shall, pursuant to Section 1141 of the
                    Bankruptcy Code, be transferred to and vest in the applicable Successful Bidder free and
                    clear of all Liens, Claims, charges, or other encumbrances pursuant to the terms of the
                    applicable purchase agreement and Confirmation Order.

                    (b)       Wind Down and Dissolution of the Debtors

                             (i)      The Plan Administrator shall have the authority and right on behalf of
                    each of the Debtors, without the need for Bankruptcy Court approval (unless otherwise
                    indicated), to carry out and implement all provisions of the Plan, including, without
                    limitation, to: (a) except to the extent Claims have been previously Allowed, control and
                    effectuate the Claims reconciliation process, including to object to, seek to subordinate,
                    compromise or settle any and all Claims against the Debtors, other than with respect to
                    General Unsecured Claims; (b) make distributions to holders of Allowed Claims in
                    accordance with the Plan, other than with respect to holders of Allowed General
                    Unsecured Claims; (c) prosecute all Causes of Action on behalf of the Debtors, elect not
                    to pursue any Causes of Action, and determine whether and when to compromise, settle,
                    abandon, dismiss, or otherwise dispose of any such Causes of Action, as the Plan
                    Administrator may determine is in the best interests of the Debtors, other than with
                    respect to the GUC Recovery Trust Causes of Action; (d) retain professionals to assist in


                                                        59
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                Pg 346 of 577


                    performing its duties under the Plan; (e) maintain the books, records, and accounts of the
                    Debtors; (f) complete and file, as necessary, all final or otherwise required federal, state,
                    and local tax returns for the Debtors; and (g) perform other duties and functions that are
                    consistent with the implementation of the Plan.

                            (ii)    After the Effective Date, pursuant to the Plan, the Plan Administrator
                    shall wind down, sell, liquidate, and may operate, use, acquire, or dispose of property and
                    compromise or settle any Claims, Interests, or Causes of Action remaining with the
                    Debtors’ after consummation of the Sale Transaction contemplated by the Successful Bid
                    without approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy
                    Code or Bankruptcy Rules, other than with respect to General Unsecured Claims and
                    GUC Recovery Trust Causes of Action.

                            (iii)    Each of the Debtors shall indemnify and hold harmless the Plan
                    Administrator solely in its capacity as such for any losses incurred in such capacity,
                    except to the extent such losses were the result of the Plan Administrator’s gross
                    negligence, willful misconduct, or criminal conduct.

                             (iv)   Subject to Section 6.3(b) of the Plan, the Debtors shall make an initial
                    distribution on the Effective Date and thereafter, the Plan Administrator shall, in an
                    expeditious but orderly manner, make timely distributions pursuant to the Plan and the
                    Confirmation Order.

                             (v)     The Plan Administrator shall be authorized to file on behalf of the
                    Debtors and any non-Debtor subsidiaries, certificates of dissolution and any and all other
                    corporate and company documents necessary to effectuate the Wind Down without
                    further action under applicable law, regulation, order, or rule, including any action by the
                    stockholders, members, the board of directors, or board of directors or similar governing
                    body of the Debtors.

                            (vi)     The Plan Administrator shall effectuate the Wind Down with the amounts
                    reserved in the Wind Down Budget.

                    7.        Reorganization Transaction.

               (a)     If the Debtors pursue the Reorganization Transaction, the Debtors shall
implement the Reorganization Transaction as set forth in the Plan.

                    (a)       Amended and Restated Credit Facility

                             (i)     On the Effective Date, the Amended and Restated Credit Facility
                    Agreement shall be executed and delivered, and the Reorganized Debtors shall be
                    authorized to execute, deliver and enter into, the Amended and Restated Credit Facility
                    Agreement and the other Amended and Restated Credit Facility Documents, without the
                    need for any further corporate action and without further action by the holders of Claims
                    or Interests.

                             (ii)  Except as otherwise modified by the Amended and Restated Credit
                    Facility Agreement, all Liens, mortgages and security interests securing the obligations
                    arising under the Amended and Restated Credit Facility Agreement and the other
                    Amended and Restated Credit Facility Documents that were collateral securing the Term


                                                         60
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 347 of 577


                    Loan Claims as of the Commencement Date are unaltered by the Plan, and all such liens,
                    mortgages and security interests are created and perfected with respect to the Amended
                    and Restated Credit Facility Documents to the same extent, in the same manner and on
                    the same terms and priorities as they were with respect to the Term Loan Claims, except
                    as the foregoing may be modified pursuant to the Amended and Restated Credit Facility
                    Documents. All Liens and security interests granted and continuing pursuant to the
                    Amended and Restated Credit Facility Documents shall be (i) valid, binding, perfected,
                    and enforceable Liens and security interests in the personal and real property described in
                    and subject to such document, with the priorities established in respect thereof under
                    applicable non-bankruptcy law; (ii) granted in good faith and deemed not to constitute a
                    fraudulent conveyance or fraudulent transfer; and (iii) not otherwise subject to avoidance,
                    recharacterization, or subordination (whether equitable, contractual or otherwise) under
                    any applicable law. The Debtors, the Reorganized Debtors, and the Entities granted such
                    Liens and security interests are authorized to make, and to the extent contemplated by the
                    Amended and Restated Credit Facility Documents, the Debtors, the Reorganized Debtors,
                    and their respective Affiliates will make, all filings and recordings, and to obtain all
                    governmental approvals and consents necessary (but otherwise consistent with the
                    consents and approvals obtained in connection with the Prepetition Credit Agreement) to
                    establish, attach and perfect such Liens and security interests under any applicable law,
                    and will thereafter cooperate to make all other filings and recordings that otherwise would
                    be necessary under applicable law to give notice of such Liens and security interest to
                    third parties. For purposes of all mortgages and deposit account control agreements that
                    secured the obligations arising under the Prepetition Credit Agreement, the Amended and
                    Restated Credit Facility Agreement is deemed an amendment and restatement of the
                    Prepetition Credit Agreement, and such mortgages and control agreements shall survive
                    the Effective Date, shall not be cancelled, and shall continue to secure the Amended and
                    Restated Credit Facility Agreement, except as expressly set forth in the Amended and
                    Restated Credit Facility Agreement.

                             (iii)   The Reorganized Debtors shall be authorized to execute, deliver, and
                    enter into and perform under the Amended and Restated Credit Facility Documents
                    without the need for any further corporate or limited liability company action and without
                    further action by the holders of Claims or Interests.

                    (b)       Exit Warehouse Facilities

                    On the Effective Date, the Reorganized Debtors shall be authorized to execute and
                    perform under the Exit Warehouse Facilities Documents without the need for any further
                    corporate action and without further action by the holders of Claims or Interests.

                    (c)       Authorization and Issuance of New Plan Securities

                             (i)      On the Effective Date, the Debtors or the Reorganized Debtors, as
                    applicable, are authorized to issue or cause to be issued and shall issue the New Common
                    Stock in accordance with the terms of the Plan and the Amended Organizational
                    Documents without the need for any further corporate or stockholder action. All of the
                    New Common Stock issuable under the Plan, when so issued, shall be duly authorized,
                    validly issued, fully paid, and non-assessable.

                           (ii)   The distribution of the New Common Stock pursuant to the Plan may be
                    made by means of book-entry registration on the books of a transfer agent for shares of


                                                          61
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 348 of 577


                    New Common Stock or by means of book-entry exchange through the facilities of a
                    transfer agent reasonably satisfactory to the Debtors, in accordance with the customary
                    practices of such agent, as and to the extent practicable.

                    (d)       Continued Corporate Existence

                            (i)      The Debtors shall continue to exist after the Effective Date as
                    Reorganized Debtors as a private company in accordance with the applicable laws of the
                    respective jurisdictions in which they are incorporated or organized and pursuant to the
                    Amended Organizational Documents unless otherwise determined in accordance with
                    Section 5.10 of the Plan.

                            (ii)    On or after the Effective Date, the Reorganized Debtors may take such
                    action that may be necessary or appropriate as permitted by applicable law and the
                    Reorganized Debtors’ Amended Organizational Documents, as the Reorganized Debtors
                    may determine is reasonable and appropriate to effect any transaction described in,
                    approved by, or necessary or appropriate to effectuate the Plan.

                    (e)       Officers and Board of Directors

                             (i)      Upon the Effective Date, the New Board shall consist of five (5)
                    directors. Four (4) directors shall be selected by the Requisite Term Lenders and one (1)
                    director shall be the chief executive officer (“CEO”) of Reorganized DHCP, who shall be
                    Thomas F. Marano. The identities of the directors and officers of the Reorganized
                    Debtors, to the extent known, shall be disclosed prior to the Confirmation Hearing in
                    accordance with section 1129(a)(5) of the Bankruptcy Code.

                             (ii)    Except to the extent that a member of the board of directors or managers,
                    as applicable, of a Debtor continues to serve as a director or manager of such Debtor on
                    and after the Effective Date, the members of the board of directors or managers of each
                    Debtor prior to the Effective Date, in their capacities as such, shall have no continuing
                    obligations to the Reorganized Debtors on or after the Effective Date and each such
                    director or manager will be deemed to have resigned or shall otherwise cease to be a
                    director or manager of the applicable Debtor on the Effective Date.

                    (f)       Reorganized Debtors’ Authority

                             (i)      The Reorganized Debtors shall have the authority and right on behalf of
                    each of the Debtors, without the need for Bankruptcy Court approval (unless otherwise
                    indicated), to carry out and implement all provisions of the Plan, including, without
                    limitation, to: (a) except to the extent Claims have been previously Allowed, control and
                    effectuate the Claims reconciliation process, including to object to, seek to subordinate,
                    compromise or settle any and all Claims against the Debtors; (b) make distributions to
                    holders of Allowed Claims in accordance with the Plan; (c) prosecute all Causes of
                    Action on behalf of the Debtors, elect not to pursue any Causes of Action, and determine
                    whether and when to compromise, settle, abandon, dismiss, or otherwise dispose of any
                    such Causes of Action, as the Plan Administrator may determine is in the best interests of
                    the Debtors; (d) retain professionals to assist in performing its duties under the Plan;
                    (e) maintain the books, records, and accounts of the Debtors; (f) complete and file, as
                    necessary, all final or otherwise required federal, state, and local tax returns for the



                                                        62
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 349 of 577


                    Debtors; and (g) perform other duties and functions that are consistent with the
                    implementation of the Plan.

                             (ii)     After the Effective Date, the Reorganized Debtors may operate the
                    Debtors’ business and may use, acquire, or dispose of property and compromise or settle
                    any Claims, Interests, or Causes of Action without approval by the Bankruptcy Court and
                    free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

                    8.        Fannie Mae; Freddie Mac; Ginnie Mae

                  (a)     Fannie Mae. Notwithstanding anything in the Disclosure Statement, the Plan or
in the Confirmation Order, Plan Supplement, Exit Warehouse Facilities Documents, Exit Working Capital
Facility Documents, the Amended and Restated Credit Facility Documents, or any other order in the
Chapter 11 Cases to the contrary, (i) the Debtors’ mortgage servicing rights and obligations relating to
Fannie Mae shall not be transferred by the Debtors to a Successful Bidder (or any other person or entity)
without the express prior written consent of Fannie Mae in its sole and absolute discretion; (ii) the
assumption or assumption and assignment of any agreements between any of the Debtors and Fannie Mae,
including, without limitation, the Fannie Mae Lender Contracts, shall be subject to the express prior
written consent of Fannie Mae in its sole and absolute discretion; (iii) any proposed severance of rights
and obligations or any other proposed modification of any agreement, including, without limitation, the
Fannie Mae Lender Contracts, between any of the Debtors and Fannie Mae shall be subject to the prior
written consent of Fannie Mae in its sole and absolute discretion; (iv) Fannie Mae’s rights, powers,
prerogatives, remedies, payment or lien priorities, and claims against the Debtors, any non-Debtor
affiliate or any other person or entity under the Fannie Mae Lender Contracts (including, without
limitation, any guaranty by any Debtor of the obligations thereunder) shall not be impaired, released,
modified, or limited in any respect, except as otherwise expressly agreed in writing by Fannie Mae; (v) no
lien or security interest shall attach to, modify, prime or otherwise affect (A) mortgage servicing rights
with respect to mortgages which are now or hereafter serviced by Ditech or RMS (or any of their
affiliates) for Fannie Mae, except as otherwise expressly authorized by Fannie Mae pursuant to the
applicable Fannie Mae Acknowledgment Agreements, (B) any other rights related to the Fannie Mae
Lender Contracts, between any of the Debtors and Fannie Mae, including the “Purchased Servicing
Advance Receivables” as defined and referenced in, and except as otherwise expressly authorized by, the
Fannie Mae Acknowledgment Agreements, or (C) any cash, accounts, securities, or other collateral (and
any proceeds thereof) pledged to Fannie Mae pursuant to any collateral pledge agreement or other security
agreement between Ditech and Fannie Mae (including the Collateral as defined in that certain Pledge and
Security Agreement in favor of Fannie Mae dated as of December 19, 2014 (as amended)); (vi) the term
of Fannie Mae Acknowledgment Agreements shall remain unchanged, and any extension of the term or
changes to other provisions of the Fannie Mae Acknowledgment Agreements must be expressly agreed to
by the parties in a separate written agreement; (vii) Fannie Mae does not, and shall not be deemed to,
release any Released Party or any other person or entity from any claims or causes of action that it may
have, nor shall Fannie Mae be enjoined from pursuing any such claims or causes of action; (viii) in a
Reorganization Transaction, the Fannie Mae Lender Contracts shall be, upon the Effective Date, assumed
by the Reorganized Debtors; and (ix) all transactions with and transfers to Fannie Mae prior to the
Effective Date are hereby reaffirmed and ratified by the Debtors and shall not be subject to avoidance.
Without limiting the generality of, and subject to, the foregoing, in connection with the proposed
assumption or assumption and assignment of any agreement, including, without limitation, the Fannie
Mae Lender Contracts, between any of the Debtors and Fannie Mae, such agreements may be assumed or
assumed and assigned only upon (i)(1) the Reorganized Debtors agreeing to honor all obligations under
the Fannie Mae Lender Contracts whether incurred prior to or after the Effective Date; (2) in the case of
an assignment in a Sale Transaction repayment in full of the Cure Amounts; or (3) such other treatment


                                                      63
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 350 of 577


of the Cure Amount or any other obligations as shall be agreed to by Fannie Mae and the Debtors in good
faith negotiations and (ii) adequate assurance of future performance.

                    (b)       Freddie Mac.

                             (i)     Notwithstanding anything herein or in the Confirmation Order, Plan
                    Supplement, Exit Warehouse Facilities Documents, Exit Working Capital Facility
                    Documents, the Amended and Restated Credit Facility Documents, or any other order in
                    the Chapter 11 Cases to the contrary, (1) Freddie Mac’s rights, powers, prerogatives,
                    remedies, payment or lien priorities, and claims against the Debtors or any other person
                    or entity under the Freddie Mac Agreements shall not be impaired, released, modified, or
                    limited in any respect, except as otherwise expressly agreed in writing by Freddie Mac;
                    (2) no lien or security interest shall (a) attach to, modify, include or otherwise affect
                    mortgage servicing rights with respect to mortgages which are now or hereafter serviced
                    by Ditech (or any of its affiliates) for Freddie Mac, (b) attach to, modify, include or
                    otherwise affect the “Servicing Collateral” (as defined and referenced in, and except as
                    otherwise expressly authorized by, the Freddie Mac Acknowledgment Agreement), (c)
                    attach to, modify, include or otherwise affect any cash, accounts, securities, or other
                    collateral (and any proceeds thereof) pledged to Freddie Mac pursuant to any collateral
                    pledge agreement or other security agreement between Ditech and Freddie Mac
                    (including, without limitation, the Freddie Mac Pledge Agreement), or (d) impair Freddie
                    Mac’s rights, remedies, powers, interests, payment or lien priority, or prerogatives set
                    forth in any of the foregoing; and (3) Freddie Mac does not, and shall not be deemed to,
                    release any Released Party or any other person or entity from any claims or causes of
                    action that it may have, nor shall Freddie Mac be enjoined from pursuing any such claims
                    or causes of action.

                              (ii)    Notwithstanding anything herein or in the Confirmation Order, Plan
                    Supplement, Exit Warehouse Facilities Documents, Exit Working Capital Facility
                    Documents, the Amended and Restated Credit Facility Documents, or any other order in
                    the Chapter 11 Cases to the contrary, (1) the Debtors’ mortgage servicing rights with
                    respect to mortgages which are now or hereafter serviced by Ditech (or any of its
                    affiliates) for Freddie Mac shall not be transferred by the Debtors to a Successful Bidder
                    (or any other entity) without the express prior written consent of Freddie Mac in its sole
                    and absolute discretion; (2) the Debtors and the Reorganized Debtors shall not assume or
                    assume and assign any agreement between any of the Debtors and Freddie Mac,
                    including, without limitation, the Freddie Mac Agreements, without the express prior
                    written consent of Freddie Mac in its sole and absolute discretion; (3) any proposed
                    severance of rights and obligations or any other proposed modification of any agreement,
                    including, without limitation, the Freddie Mac Agreements, between any of the Debtors
                    and Freddie Mac shall be subject to the prior written consent of Freddie Mac in its sole
                    and absolute discretion; and (4) all transactions with and transfers to Freddie Mac prior
                    to the Effective Date are hereby reaffirmed and ratified by the Debtors and shall not be
                    subject to avoidance. The Debtors and Freddie Mac shall enter into good faith
                    negotiations and use commercially reasonable efforts to resolve the claims of Freddie Mac
                    and the assumption or assumption and assignment of the Freddie Mac Agreements in the
                    Reorganization Transaction or the Sale Transaction, as applicable.

                (c)     Ginnie Mae. Notwithstanding anything in the Plan to the contrary, (i) the
Debtors’ mortgage servicing and securitization obligations relating to Ginnie Mae shall not be transferred
by the Debtors to a Successful Bidder without the express prior written consent of Ginnie Mae in its sole

                                                       64
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 351 of 577


and absolute discretion; (ii) the assumption or assumption and assignment of any agreements between any
of the Debtors and Ginnie Mae, including, without limitation, the Ginnie Mae Agreements, shall be
subject to the express prior written consent of Ginnie Mae in its sole and absolute discretion; and (iii) any
proposed severance of rights and obligations or any other proposed modification of any agreement,
including, without limitation, the Ginnie Mae Agreements, between any of the Debtors and Ginnie Mae
shall be subject to the prior written consent of Ginnie Mae in its sole and absolute discretion. The
Debtors and Ginnie Mae shall enter into good faith negotiations and use commercially reasonable efforts
to resolve the claims of Ginnie Mae and the assumption or assumption and assignment of the Ginnie Mae
Agreements in the Reorganization Transaction or the Sale Transaction, as applicable.

                    9.        Employee Matters

                (a)      Subject to Section 5.9(c) of the Plan, on the Effective Date, solely with respect to
the Reorganization Transaction, the Reorganized Debtors shall be deemed to have assumed all employee
compensation plans, Benefit Plans, employment agreements, offer letters, or award letters to which the
Debtors are a party (collectively, the “Employee Arrangements”). Notwithstanding the foregoing, if an
Employee Arrangement, other than any postpetition employee incentive program approved by the
Bankruptcy Court, provides in part for a payment, premium, or other award upon the occurrence of a
change of control, change in control, or other similar event, then such Employee Arrangement shall only
be assumed to the extent that the Reorganization Transaction, including consummation of the Plan, shall
not be treated as a change of control, change in control, or other similar event under such Employee
Arrangement.

                  (b)      Following the Effective Date, solely with respect to the Reorganization
Transaction, the applicable Reorganized Debtors shall enter into the Management Incentive Plan. All
awards issued under the Management Incentive Plan will be dilutive of all other New Common Stock
issued pursuant to the Plan. Within thirty (30) days following the Effective Date, the Management
Incentive Plan and individual grants thereunder shall be independently considered and, subject to the
exercise of its fiduciary duties and to the extent it deems appropriate, approved by the New Board.

                (c)     For the avoidance of doubt, (i) if an Employee Arrangement provides for an
award or potential award of Interests or consideration based on the value of Interests prior to the Effective
Date, such Interest shall be treated in accordance with Section 4.9 of the Plan and cancelled
notwithstanding assumption of the applicable Employee Arrangement, and (ii) the Ditech Holding
Corporation 2018 Equity Incentive Plan (as amended and restated) shall not be assumed and shall be
deemed terminated.

                 (d)     In the event of a Sale Transaction, the Sale Incentive Awards shall be paid in
Cash from the Sale Transaction Proceeds as Allowed Administrative Expense Claims. Such distributions
shall be deemed to be distributions made to holders of Allowed Term Loan Claims in accordance with
Section 4.3 of the Plan.

                    10.       Effectuating Documents; Further Transactions

                  (a)      On or as soon as practicable after the Effective Date, the Reorganized Debtors, or
the Plan Administrator, as applicable, shall take such actions as may be or become necessary or
appropriate to effect any transaction described in, approved by, contemplated by, or necessary to
effectuate the Plan and the Global Settlement, including (i) the execution and delivery of appropriate
agreements or other documents of merger, consolidation, restructuring, financing, conversion, disposition,
transfer, dissolution, transition services, or liquidation containing terms that are consistent with the terms
of the Plan and that satisfy the applicable requirements of applicable law and any other terms to which the


                                                      65
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 352 of 577


applicable Entities may determine; (ii) the execution and delivery of appropriate instruments of transfer,
assignment, assumption, or delegation of any Asset, property, right, liability, debt, or obligation on terms
consistent with the terms of the Plan and having other terms to which the applicable parties agree; (iii) the
filing of appropriate certificates or articles of incorporation, reincorporation, merger, consolidation,
conversion, or dissolution and the Amended Organizational Documents pursuant to applicable state law;
(iv) the issuance of securities, all of which shall be authorized and approved in all respects, in each case,
without further action being required under applicable law, regulation, order, or rule; and (v) all other
actions that the applicable Entities determine to be necessary or appropriate, including making filings or
recordings that may be required by applicable law or to reincorporate in another jurisdiction, subject, in
each case, to the Amended Organizational Documents.

                 (b)     Each officer, manager, or member of the board of directors of the Debtors is (and
each officer, manager, or member of the board of directors of the Reorganized Debtors and the Plan
Administrator, as applicable, shall be) authorized and directed to issue, execute, deliver, file, or record
such contracts, securities, instruments, releases, indentures, and other agreements or documents and take
such actions as may be necessary or appropriate to effectuate, implement, and further evidence the terms
and conditions of the Plan and the securities issued pursuant to the Plan in the name of and on behalf of
the Reorganized Debtors or Wind Down Estates, all of which shall be authorized and approved in all
respects, in each case, without the need for any approvals, authorization, consents, or any further action
required under applicable law, regulation, order, or rule (including, without limitation, any action by the
stockholders or directors or managers of the Debtors, the Reorganized Debtors, or Wind Down Estates)
except for those expressly required pursuant to the Plan.

                 (c)     In order to preserve the Reorganized Debtors’ or Wind Down Estates’ ability to
utilize certain tax attributes that exist as of the Effective Date, the charter, bylaws, and other
organizational documents may restrict certain transfers of the New Common Stock.

                 (d)   The Debtors shall be authorized to implement the Reorganization Transaction,
Asset Sale Transaction, or Sale Transaction, as applicable, and the Global Settlement, including the
creation of the GUC Recovery Trust, in the manner most tax efficient to the Reorganized Debtors or Wind
Down Estates, as determined by the Debtors in their business judgment, given the totality of the
circumstances.

                 (e)     All matters provided for in the Plan involving the corporate structure of the
Debtors. Reorganized Debtors, or Wind Down Estates, to the extent applicable, or any corporate or
related action required by the Debtors, Reorganized Debtors, or Wind Down Estates in connection
herewith shall be deemed to have occurred and shall be in effect, without any requirement of further action
by the stockholders, members, or directors or managers of the Debtors or Reorganized Debtors, and with
like effect as though such action had been taken unanimously by the stockholders, members, directors,
managers, or officers, as applicable, of the Debtors, Reorganized Debtors, or Wind Down Estates.

                    11.       Section 1145 Exemption

                  (a)     The offer, issuance, and distribution of the New Common Stock hereunder to
holders of the Term Loan Claims under Section 4.3 of the Plan shall be exempt, pursuant to section 1145
of the Bankruptcy Code, without further act or action by any Entity, from registration under (i) the
Securities Act of 1933, as amended, and all rules and regulations promulgated thereunder and (ii) any
state or local law requiring registration for the offer, issuance, or distribution of Securities.

                (b)     The New Common Stock shall be freely tradable by the recipients thereof, subject
to (i) the provisions of section 1145(b)(1) of the Bankruptcy Code relating to the definition of an


                                                       66
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 353 of 577


underwriter in section 2(a)(11) of the Securities Act of 1933; (ii) compliance with any rules and
regulations of the Securities and Exchange Commission, if any, applicable at the time of any future
transfer of such securities or instruments; (iii) any restrictions, to the extent necessary for the Debtors to
preserve their ability to utilize certain tax attributes that exist as of the Effective Date, on the
transferability and ownership of New Common Stock, (iv) applicable regulatory approval, and (v) the
Stockholders Agreement.

                    12.       Cancellation of Existing Securities and Agreements

                  (a)      Solely with respect to the Reorganization Transaction, except for the purpose of
evidencing a right to a distribution under the Plan and except as otherwise set forth in the Plan, including
with respect to executory contracts or unexpired leases that shall be assumed by the Reorganized Debtors,
and subject in all respects to the Prepetition Intercreditor Agreement, on the Effective Date, all
agreements, instruments, and other documents evidencing or issued pursuant to the Prepetition Credit
Agreement, the Prepetition Second Lien Notes Indenture, or any indebtedness or other obligations
thereunder, and any Interest, and any rights of any holder in respect thereof, shall be deemed cancelled,
discharged, and of no force or effect, and the obligations of the Debtors thereunder shall be deemed fully
satisfied, released, and discharged.

                  (b)     Notwithstanding such cancellation and discharge, the Prepetition Credit
Agreement and the Prepetition Second Lien Notes Indenture shall continue in effect to the extent necessary
(i) to allow the holders of such Claims to receive distributions under the Plan; (ii) to allow the Debtors,
the Reorganized Debtors, the Prepetition Administrative Agent, and the Prepetition Second Lien Notes
Trustee to make post-Effective Date distributions or take such other action pursuant to the Plan on
account of such Claims and to otherwise exercise their rights and discharge their obligations relating to
the interests of the holders of such Claims; (iii) to allow holders of Claims to retain their respective rights
and obligations vis-à-vis other holders of Claims pursuant to any applicable loan documents; (iv) to allow
the Prepetition Administrative Agent and the Prepetition Second Lien Notes Trustee to enforce their
rights, claims, and interests vis-à-vis any party other than the Debtors, including any rights with respect to
priority of payment and/or to exercise charging liens; (v) to preserve any rights of the Prepetition
Administrative Agent and the Prepetition Second Lien Notes Trustee to payment of fees, expenses, and
indemnification obligations as against any money or property distributable to lenders under the Prepetition
Credit Agreement and holders under the Prepetition Second Lien Notes Indenture, as applicable, including
any rights to priority of payment and/or to exercise charging liens; (vi) to allow the Prepetition
Administrative Agent and the Prepetition Second Lien Notes Trustee to enforce any obligations owed to it
under the Plan; (vii) to allow the Prepetition Administrative Agent and the Prepetition Second Lien Notes
Trustee to exercise rights and obligations relating to the interests of lenders under the Prepetition Credit
Agreement and holders under the Prepetition Second Lien Notes Indenture, as applicable; (viii) to permit
the Prepetition Administrative Agent and the Prepetition Second Lien Notes Trustee to perform any
function necessary to effectuate the foregoing; (ix) to allow the Prepetition Administrative Agent and the
Prepetition Second Lien Notes Trustee to appear in the Chapter 11 Cases or in any proceeding in the
Bankruptcy Court or any other court relating to the Prepetition Credit Agreement or the Prepetition
Second Lien Notes Indenture; and (x) to permit the continuation of the collateral, security, and related
agreements under the Prepetition Credit Agreement with respect to the Amended and Restated Credit
Facility Agreement as provided under the Plan; provided, that nothing in this Section 5.12 shall affect the
discharge of Claims pursuant to the Bankruptcy Code, the Confirmation Order, or the Plan or result in
any liability or expense to the Reorganized Debtors. In a Reorganization Transaction, notwithstanding
anything to the contrary in the Plan, the indemnity obligations of the Debtors under the Prepetition Credit
Agreement shall survive the termination thereof and shall not be discharged or released pursuant to the
Plan or the Confirmation Order. Notwithstanding anything to the contrary herein, the indemnity
obligations of the Debtors under the Prepetition Credit Agreement and the Prepetition Second Lien Notes

                                                       67
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                Pg 354 of 577


Indenture shall survive the termination thereof and shall not be discharged or released pursuant to the Plan
or the Confirmation Order.

                (c)     Except for the foregoing, subsequent to the performance by the Prepetition
Administrative Agent of its obligations pursuant to the Plan, the Prepetition Administrative Agent and its
agents shall be relieved of all further duties and responsibilities related to the Prepetition Credit
Agreement, except with respect to any duties and responsibilities of the Prepetition Administrative Agent
that, pursuant to the Amended and Restated Credit Facility Agreement, survive the termination of the
Prepetition Credit Agreement.

                 (d)     Except for the foregoing, subsequent to the performance by the Prepetition
Second Lien Notes Trustee of its obligations pursuant to the Plan, the Prepetition Second Lien Notes
Trustee and its agents shall be relieved of all further duties and responsibilities related to the Prepetition
Second Lien Notes Indenture. Nothing in this Section 5.12 shall in any way affect or diminish the rights
of the Prepetition Second Lien Notes Trustee to exercise any charging lien against distributions to holders
of Second Lien Notes Claims with respect to any unpaid fees.

                (e)     Notwithstanding anything to the contrary in the Plan, all rights under the
Prepetition Second Lien Notes Indenture shall remain subject to the Prepetition Intercreditor Agreement.

                 (f)      Notwithstanding the foregoing, any provision in any document, instrument, lease,
or other agreement that causes or effectuates, or purports to cause or effectuate, a default, termination,
waiver, or other forfeiture of, or by, the Debtors as a result of the cancellations, terminations, satisfaction,
releases, or discharges provided for in the Plan shall be deemed null and void and shall be of no force and
effect. Nothing contained in the Plan shall be deemed to cancel, terminate, release, or discharge the
obligation of the Debtors or any of their counterparties under any executory contract or lease to the extent
such executory contract or lease has been assumed by the Debtors pursuant to a Final Order of the
Bankruptcy Court or hereunder.

                    13.       Cancellation of Liens

Except as otherwise specifically provided in the Plan, upon the payment in full in Cash of an Other
Secured Claim, any Lien securing an Other Secured Claim that is paid in full, in Cash, shall be deemed
released, and the holder of such Other Secured Claim shall be authorized and directed to release any
collateral or other property of the Debtors (including any Cash collateral) held by such holder and to take
such actions as may be requested by the Reorganized Debtors, to evidence the release of such Lien,
including the execution, delivery and filing or recording of such releases as may be requested by the
Reorganized Debtors.

                    14.       Subordination Agreements

Pursuant to section 510(a) of the Bankruptcy Code, all subordination agreements, including but not
limited to, the Prepetition Intercreditor Agreement and the Prepetition Second Lien Notes Indenture,
governing Claims or Interests shall be enforced in accordance with such agreements’ terms; provided, that
the subordination provisions in such agreements shall not apply to distributions to holders of Allowed
Second Lien Notes Claims pursuant to Section 4.4(b) of the Plan.




                                                       68
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 355 of 577


                    15.       Nonconsensual Confirmation

The Debtors intend to undertake to have the Bankruptcy Court confirm the Plan under section 1129(b) of
the Bankruptcy Code as to any Classes that reject or are deemed to reject the Plan.

                    16.       Closing of Chapter 11 Cases

After an Estate has been fully administered, the Reorganized Debtors or Plan Administrator shall seek
authority from the Bankruptcy Court to close the applicable Chapter 11 Case(s) in accordance with the
Bankruptcy Code and Bankruptcy Rules.

                    17.       Notice of Effective Date

As soon as practicable, but not later than three (3) Business Days following the Effective Date, the
Debtors shall file a notice of the occurrence of the Effective Date with the Bankruptcy Court.

                    18.       Separability

Notwithstanding the combination of the separate plans of reorganization for the Debtors set forth in the
Plan for purposes of economy and efficiency, the Plan constitutes a separate chapter 11 plan for each
Debtor. Accordingly, if the Bankruptcy Court does not confirm the Plan with respect to one or more
Debtors, it may still, subject to the consent of the applicable Debtors, confirm the Plan with respect to any
other Debtor that satisfies the confirmation requirements of section 1129 of the Bankruptcy Code.

                    19.       GUC Recovery Trust

                  (a)     Creation and Governance of the GUC Recovery Trust. On the Effective Date,
the Debtors shall transfer the GUC Recovery Trust Assets to the GUC Recovery Trust and the Debtors
and the GUC Trustee shall execute the GUC Recovery Trust Agreement and shall take all steps necessary
to establish the GUC Recovery Trust in accordance with the Plan and the beneficial interests therein. In
the event of any conflict between the terms of the Plan and the terms of the GUC Recovery Trust
Agreement, the terms of the Plan shall govern. Additionally, on the Effective Date, the Debtors shall
transfer and shall be deemed to transfer to the GUC Recovery Trust all of their rights, title and interest in
and to all of the GUC Recovery Trust Assets, and in accordance with section 1141 of the Bankruptcy
Code, the GUC Recovery Trust Assets shall automatically vest in the GUC Recovery Trust free and clear
of all Claims and Liens, and such transfer shall be exempt from any stamp, real estate transfer, mortgage
reporting, sales, use or other similar tax. The GUC Trustee shall be the exclusive administrator of the
assets of the GUC Recovery Trust for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as
well as the representatives of the Estate of each of the Debtors appointed pursuant to section
1123(b)(3)(B) of the Bankruptcy Code, solely for purposes of carrying out the GUC Trustee’s duties
under the GUC Recovery Trust Agreement. The GUC Recovery Trust shall be governed by the GUC
Recovery Trust Agreement and administered by the GUC Trustee. The powers, rights, and
responsibilities of the GUC Trustee shall be specified in the GUC Recovery Trust Agreement and shall
include the authority and responsibility to, among other things, take the actions set forth in this Section
5.19. The GUC Trustee shall hold and distribute the GUC Recovery Trust Assets in accordance with the
provisions of the Plan and the GUC Recovery Trust Agreement. Other rights and duties of the GUC
Trustee shall be as set forth in the GUC Recovery Trust Agreement. After the Effective Date, the Debtors
and the Reorganized Debtors shall have no interest in the GUC Recovery Trust Assets except as set forth
in the GUC Recovery Trust Agreement.




                                                         69
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                            Pg 356 of 577


                   (b)      GUC Trustee and GUC Recovery Trust Agreement. The GUC Recovery Trust
Agreement generally will provide for, among other things: (i) the transfer of the GUC Recovery Trust
Assets to the GUC Recovery Trust; (ii) the payment of certain reasonable expenses of the GUC Recovery
Trust; (iii) litigation of any GUC Recovery Trust Causes of Action, which may include the prosecution,
settlement, abandonment or dismissal of any such Causes of Action; and (iv) make distributions to holders
of Allowed General Unsecured Claims as provided herein and in the GUC Recovery Trust Agreement.
The GUC Recovery Trust Agreement may include reasonable and customary provisions that allow for
indemnification by the GUC Recovery Trust. Any such indemnification shall be the sole responsibility of
the GUC Recovery Trust and payable solely from the GUC Recovery Trust Assets. The GUC Trustee
shall be responsible for all decisions and duties with respect to the GUC Recovery Trust and the GUC
Recovery Trust Assets, except as otherwise provided in the GUC Recovery Trust Agreement.

                 (c)     Cooperation of Reorganized Debtors. Subject to subsection (d) of this Section
5.19, the Debtors, Reorganized Debtors, or Plan Administrator, as applicable, upon reasonable notice,
shall provide reasonable cooperation with the GUC Trustee in the administration of the GUC Recovery
Trust, including providing reasonable access to pertinent documents, including books and records, to the
extent the Debtors, Reorganized Debtors, or Plan Administrator, as applicable, have such information
and/or documents, to the GUC Trustee sufficient to enable the GUC Trustee to perform its duties
hereunder. The Reorganized Debtors shall reasonably cooperate with the GUC Trustee in the
administration of the GUC Recovery Trust, including, providing reasonable access to documents and
current officers and directors with respect to (i) the prosecution of the GUC Recovery Trust Causes of
Action, and (ii) contesting, settling, compromising, reconciling, and objecting to General Unsecured
Claims, in each case, the GUC Recovery Trust agrees to reimburse reasonable out-of-pocket expenses for
preservation of documents, copying or similar expenses. The collection, review, and preservation of
documents for any investigation or litigation by the GUC Trustee shall be at the expense of the GUC
Recovery Trust.

                (d)     Preservation of Privilege. The Debtors and the GUC Recovery Trust shall enter
into a common interest agreement whereby the Debtors will be able to share documents, information or
communications (whether written or oral) relating to the GUC Recovery Trust Assets. The GUC
Recovery Trust shall seek to preserve and protect all applicable privileges attaching to any such
documents, information, or communications. The GUC Trustee’s receipt of such documents, information
or communications shall not constitute a waiver of any privilege. All privileges shall remain in the
control of the Debtors, Reorganized Debtors, or Plan Administrator, as applicable, and the Debtors,
Reorganized Debtors, or Plan Administrator, as applicable, retain the right to waive their own privileges.

                  (e)     GUC Recovery Trust Assets. The GUC Trustee shall have the exclusive right in
respect of all GUC Recovery Trust Causes of Action to institute, file, prosecute, enforce, settle,
compromise, release, abandon, or withdraw any and all GUC Recovery Trust Causes of Action without
any further order of the Bankruptcy Court or consent of any other party, except as otherwise provided
herein or in the GUC Recovery Trust Agreement. From and after the Effective Date, the GUC Trustee, in
accordance with section 1123(b)(3) of the Bankruptcy Code, and on behalf of the GUC Recovery Trust,
shall serve as a representative of the Estates, solely for purposes of carrying out the GUC Trustee’s duties
under the GUC Recovery Trust Agreement. In connection with the investigation, prosecution and/or
compromise of the GUC Recovery Trust Causes of Action, the GUC Trustee may expend such portion of
the GUC Recovery Trust Assets as the GUC Trustee deems necessary.

                 (f)     GUC Recovery Trust Fees and Expenses. From and after the Effective Date, the
GUC Trustee, on behalf of the GUC Recovery Trust, shall, in the ordinary course of business and without
the necessity of any approval by the Bankruptcy Court, pay the reasonable professional fees and expenses
incurred by the GUC Recovery Trust and any professionals retained by the GUC Recovery Trust from the

                                                     70
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                 Pg 357 of 577


GUC Recovery Trust Assets, except as otherwise provided in the GUC Recovery Trust Agreement. The
Reorganized Debtors or the Wind Down Estates, as applicable, shall not be responsible for any costs,
fees, or expenses of the GUC Recovery Trust.

                  (g)      Tax Treatment. In furtherance of this Section 5.19 of the Plan, (i) the GUC
Recovery Trust shall be structured to qualify as a “liquidating trust” within the meaning of Treasury
Regulation section 301.7701-4(d) and in compliance with Revenue Procedure 94-45, 1994-2 C.B. 684,
and, thus, as a “grantor trust” within the meaning of sections 671 through 679 of the Tax Code to the
holders of General Unsecured Claims, consistent with the terms of the Plan; (ii) the sole purpose of the
GUC Recovery Trust shall be the liquidation and distribution of the GUC Recovery Trust Assets in
accordance with Treasury Regulation section 301.7701-4(d), including the resolution of General
Unsecured Claims in accordance with this Plan, with no objective to continue or engage in the conduct of
a trade or business; (iii) all parties (including the Debtors and the Estates, holders of General Unsecured
Claims and the GUC Trustee) shall report consistently with such treatment; (iv) all parties shall report
consistently with the valuation of the GUC Recovery Trust Assets transferred to the GUC Recovery Trust
as determined by the GUC Trustee (or its designee); (v) the GUC Trustee shall be responsible for filing
returns for the GUC Recovery Trust as a grantor trust pursuant to Treasury Regulation section 1.671-
4(a); and (vi) the GUC Trustee shall annually send to each holder of an interest in the GUC Recovery
Trust a separate statement regarding the receipts and expenditures of the trust as relevant for U.S. federal
income tax purposes. Subject to definitive guidance from the Internal Revenue Service or a court of
competent jurisdiction to the contrary (including the receipt by the GUC Trustee of a private letter ruling
if the GUC Trustee so requests one, or the receipt of an adverse determination by the Internal Revenue
Service upon audit if not contested by the GUC Trustee), the GUC Trustee may timely elect to (i) treat the
any portion of the GUC Recovery Trust allocable to Disputed Claims as a “disputed ownership fund”
governed by Treasury Regulation section 1.468B-9 (and make any appropriate elections) and (ii) to the
extent permitted by applicable law, report consistently with the foregoing for state and local income tax
purposes. If a “disputed ownership fund” election is made, all parties (including the Debtors and the
Estates, holders of General Unsecured Claims and GUC Trustee) shall report for United States federal,
state, and local income tax purposes consistently with the foregoing.

                (h)     Non-Transferability of Interests in GUC Recovery Trust. Any and all interests in
the GUC Recovery Trust shall be non-transferable other than if transferred by will, intestate succession,
or otherwise by operation of law.

                  (i)     Dissolution of the GUC Litigation Trust. The GUC Trustee and the GUC
Recovery Trust shall be discharged or dissolved, as the case may be, at such time as (i) the GUC Trustee
determines that the pursuit of additional GUC Recovery Trust Causes of Action is not likely to yield
sufficient additional proceeds to justify further pursuit of such claims and (ii) all distributions required to
be made by the GUC Trustee under the Plan have been made. Upon dissolution of the GUC Recovery
Trust, any remaining GUC Recovery Trust Assets shall be distributed to holders of Allowed General
Unsecured Claims in accordance with the Plan and the GUC Recovery Trust Agreement as appropriate.

                 (j)     Single Satisfaction of Allowed General Unsecured Claims. Notwithstanding
anything to the contrary herein, in no event shall holders of Allowed General Unsecured Claims recover
more than the full amount of their Allowed General Unsecured Claims from the GUC Recovery Trust.

          E.        Distributions




                                                      71
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 358 of 577


                    1.        Distributions Generally

Except as otherwise provided in the Plan and in the GUC Recovery Trust Agreement, one or more
Disbursing Agents shall make all distributions under the Plan to the appropriate holders of Allowed
Claims in accordance with the terms of the Plan.

                    2.        Distribution Record Date

As of the close of business on the Distribution Record Date, the various transfer registers for each of the
Classes of Claims or Interests as maintained by the Debtors or their respective agents shall be deemed
closed for purposes of determining whether a holder of such a Claim or Interest is a record holder entitled
to distributions under the Plan, and there shall be no further changes in the record holders or the permitted
designees of any such Claims or Interests. The Debtors, the Reorganized Debtors, the Plan
Administrator, or the GUC Trustee, as applicable, shall have no obligation to recognize any transfer or
designation of such Claims or Interests occurring after the close of business on the Distribution Record
Date. In addition, with respect to payment of any Cure Amounts or assumption disputes, neither the
Debtors nor the Disbursing Agent shall have any obligation to recognize or deal with any party other than
the non-Debtor party to the applicable executory contract or unexpired lease as of the close of business on
the Distribution Record Date, even if such non-Debtor party has sold, assigned, or otherwise transferred
its Claim for a Cure Amount. For the avoidance of doubt, the Distribution Record Date shall not apply to
the Second Lien Notes, the holders of which shall receive a distribution in accordance with Article IV of
the Plan and the customary procedures of DTC on or as soon as practical after the Effective Date. For the
further avoidance of doubt, all distributions made pursuant to the Plan on account of the Second Lien
Notes shall be made by the Disbursing Agent to, or at the direction of, the IndenturePrepetition Second
Lien Notes Trustee, for further distribution to holders of Second Lien Notes, in accordance with the Plan
and the Confirmation Order, subject to and in accordance with the terms of the applicablePrepetition
Second Lien Notes Indenture, including, without limitation, subject to the application of the charging lien
of the IndenturePrepetition Second Lien Notes Trustee for payment of any unpaid fees and expenses.

                    3.        Date of Distributions

                 (a)     Except as otherwise provided in the Plan and in the GUC Recovery Trust
Agreement, any distributions and deliveries to be made under the Plan shall be made on the Effective Date
or as otherwise determined in accordance with the Plan, including, without limitation, the treatment
provisions of Article IV of the Plan, or as soon as practicable thereafter; provided, that the Reorganized
Debtors, the Plan Administrator, or the GUC Trustee, as applicable, shall from time to time determine
subsequent distribution dates to the extent they determine them to be appropriate.

                 (b)      In a Sale Transaction, the Plan Administrator shall reserve an amount sufficient
to pay holders of Disputed Administrative Expense Claims and Disputed Priority Tax Claims the amount
such holders would be entitled to receive under the Plan if such Claims were to become Allowed Claims.
After the resolution of all Disputed Administrative Expense Claims and Disputed Priority Tax Claims, the
Plan Administrator shall treat any amounts that were reserved for Disputed Administrative Expense
Claims and Disputed Priority Tax Claims that do not become Allowed Claims as Net Cash Proceeds.

                    4.        Disbursing Agent

All distributions under this Plan shall be made by the Disbursing Agent on and after the Effective Date as
provided in the Plan. The Disbursing Agent shall not be required to give any bond or surety or other
security for the performance of its duties. The Reorganized Debtors or Plan Administrator shall use all
commercially reasonable efforts to provide the Disbursing Agent (if other than the Reorganized Debtors)


                                                         72
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                                 Pg 359 of 577


with the amounts of Claims and the identities and addresses of holders of Claims, in each case, as set
forth in the Debtors’, Reorganized Debtors’, or Wind Down Estates’, as applicable, books and records.
The Reorganized Debtors or Plan Administrator shall cooperate in good faith with the applicable
Disbursing Agent (if other than the Reorganized Debtors) to comply with the reporting and withholding
requirements outlined in Section 6.19 of the Plan.

                    5.        Rights and Powers of Disbursing Agent

                 (a)     From and after the Effective Date, the Disbursing Agent, solely in its capacity as
Disbursing Agent, shall be exculpated by all Entities, including, without limitation, holders of Claims
against and Interests in the Debtors and other parties in interest, from any and all Claims, Causes of
Action, and other assertions of liability arising out of the discharge of the powers and duties conferred
upon such Disbursing Agent by the Plan or any order of the Bankruptcy Court entered pursuant to or in
furtherance of the Plan, or applicable law, except for actions or omissions to act arising out of the gross
negligence or willful misconduct, fraud, malpractice, criminal conduct, or ultra vires acts of such
Disbursing Agent. No holder of a Claim or Interest or other party in interest shall have or pursue any
claim or Cause of Action against the Disbursing Agent, solely in its capacity as Disbursing Agent, for
making distributions in accordance with the Plan or for implementing provisions of the Plan, except for
actions or omissions to act arising out of the gross negligence or willful misconduct, fraud, malpractice,
criminal conduct, or ultra vires acts of such Disbursing Agent.

                 (b)     A Disbursing Agent shall be empowered to (i) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties hereunder; (ii) make all
distributions contemplated hereby; and (iii) exercise such other powers as may be vested in the Disbursing
Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing Agent to
be necessary and proper to implement the provisions of the Plan.

                    6.        Expenses of Disbursing Agent

Except as otherwise ordered by the Bankruptcy Court, any reasonable and documented fees and expenses
incurred by the Disbursing Agent acting in such capacity (including reasonable documented attorneys’
fees and expenses) on or after the Effective Date shall be paid in Cash; provided, that the fees and
expenses incurred by the GUC Trustee shall be paid solely from the GUC Recovery Trust Assets in
accordance with the GUC Recovery Trust Agreement.

                    7.        No Postpetition Interest on Claims

Except as otherwise provided in the Plan, the Confirmation Order, the DIP Order, or another order of the
Bankruptcy Court or required by the Bankruptcy Code (including postpetition interest in accordance with
sections 506(b) and 726(a)(5) of the Bankruptcy Code), interest shall not accrue or be paid on any Claims
on or after the Commencement Date; provided, that if interest is payable pursuant to the preceding
sentence, interest shall accrue at the federal judgment rate pursuant to 28 U.S.C. § 1961 on a non-
compounded basis from the date the obligation underlying the Claim becomes due and is not timely paid
through the date of payment.

                    8.        Delivery of Distributions

                 (a)     Subject to Bankruptcy Rule 9010, all distributions to any holder or permitted
designee, as applicable, of an Allowed Claim or Interest shall be made to a Disbursing Agent, who shall
transmit such distribution to the applicable holders or permitted designees of Allowed Claims or Interests
on behalf of the Debtors. In the event that any distribution to any holder or permitted designee is returned


                                                          73
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 360 of 577


as undeliverable, no further distributions shall be made to such holder or such permitted designee unless
and until such Disbursing Agent is notified in writing of such holder’s or permitted designee’s, as
applicable, then-current address, at which time all currently-due, missed distributions shall be made to
such holder as soon as reasonably practicable thereafter without interest. Nothing in the Plan shall
require the Disbursing Agent to attempt to locate holders or permitted designees, as applicable, of
undeliverable distributions and, if located, assist such holders or permitted designees, as applicable, in
complying with Section 6.19 of the Plan.

               (b)      Notwithstanding the foregoing, all distributions of Cash on account of Term
Loan Claims or Second Lien Notes Claims, if any, shall be deposited with the Prepetition Administrative
Agent and the Prepetition Second Lien Notes Trustee, as applicable, for distribution to holders of Term
Loan Claims or Second Lien Notes Claims in accordance with the terms of the Prepetition Credit
Agreement and the Prepetition Second Lien Notes Indenture. All distributions other than of Cash on
account of Term Loan Claims or Second Lien Notes Claims, if any, may, with the consent of the
Prepetition Administrative Agent and the Prepetition Second Lien Notes Trustee, be made by the
Disbursing Agent directly to holders of Term Loan Claims and Second Lien Notes Claims in accordance
with the terms of the Plan, the Prepetition Credit Agreement, and the Prepetition Second Lien Notes
Indenture. To the extent the Prepetition Administrative Agent or the Prepetition Second Lien Notes
Trustee effectuates, or is requested to effectuate, any distributions hereunder, the Prepetition
Administrative Agent and the Prepetition Second Lien Notes Trustee shall be deemed a “Disbursing
Agent” for purposes of the Plan.

                 (c)     As soon as reasonably practicable after the Confirmation Order is entered, the
DIP Agent shall provide to counsel to the Debtors a list of all holders of DIP Claims as of such date and
such additional information as may be reasonably requested by counsel to the Debtors or the Disbursing
Agent to make distributions under the Plan. All distributions to holders of DIP Claims shall be governed
by the DIP Documents and the DIP Order and shall be made to each holder of an Allowed DIP Claim or
such holder’s authorized designee for purposes of distributions to be made hereunder. All reasonable and
documented fees and expenses of the DIP Agent incurred after the Effective Date as part of this Section
6.8 shall be paid by the Debtors or Reorganized Debtors, as applicable.

                    9.        Distributions after Effective Date

Distributions made after the Effective Date to holders of Disputed Claims that are not Allowed Claims as
of the Effective Date but which later become Allowed Claims shall be deemed to have been made on the
Effective Date.

                    10.       Unclaimed Property

Undeliverable distributions or unclaimed distributions shall remain in the possession of the Debtors or
GUC Recovery Trust, as applicable, until such time as a distribution becomes deliverable or holder
accepts distribution, or such distribution reverts back to the Debtors, Reorganized Debtors, or Wind
Down Estates, or GUC Recovery Trust, as applicable, and shall not be supplemented with any interest,
dividends, or other accruals of any kind. Such distributions shall be deemed unclaimed property under
section 347(b) of the Bankruptcy Code at the expiration of three hundred and sixty-five (365) days from
the date of distribution. After such date all unclaimed property or interest in property shall revert to the
Reorganized Debtors or, Wind Down Estates, or GUC Recovery Trust, as applicable, and the Claim of
any other holder to such property or interest in property shall be discharged and forever barred.




                                                        74
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37           Main Document
                                                 Pg 361 of 577


                    11.       Time Bar to Cash Payments

Checks issued by the Disbursing Agent in respect of Allowed Claims shall be null and void if not
negotiated within one hundred and twenty (120) days after the date of issuance thereof. Thereafter, the
amount represented by such voided check shall irrevocably revert to the Reorganized Debtors or Wind
Down Estates (or GUC Recovery Trust in the case of checks issued by the GUC Recovery Trust), and
any Claim in respect of such voided check shall be discharged and forever barred, notwithstanding any
federal or state escheat laws to the contrary. Requests for re-issuance of any check shall be made to the
Disbursing Agent by the holder of the Allowed Claim to whom such check was originally issued.

                    12.       Manner of Payment under Plan

Except as otherwise specifically provided in the Plan, at the option of the Debtors, the Reorganized
Debtors, the Plan Administrator, or the GUC Trustee, as applicable, any Cash payment to be made
hereunder may be made by a check or wire transfer or as otherwise required or provided in applicable
agreements or customary practices of the Debtors.

                    13.       Satisfaction of Claims

Except as otherwise specifically provided in the Plan, any distributions and deliveries to be made on
account of Allowed Claims under the Plan shall be in complete and final satisfaction, settlement, and
discharge of and exchange for such Allowed Claims.

                    14.       Fractional Stock and Notes

If any distributions of New Common Stock pursuant to the Plan would result in the issuance of a
fractional share of New Common Stock, then the number of shares of New Common Stock to be issued in
respect of such distribution will be calculated to one decimal place and rounded up or down to the closest
whole share (with a half share or greater rounded up and less than a half share rounded down). The total
number of shares of New Common Stock to be distributed in connection with the Plan shall be adjusted as
necessary to account for the rounding provided for in this Section 6.14. No consideration shall be
provided in lieu of fractional shares that are rounded down. Neither the Reorganized Debtors, Wind
Down Estates, nor the Disbursing Agent shall have any obligation to make a distribution that is less than
one (1) share of New Common Stock.

                    15.       Minimum Cash Distributions

The Disbursing Agent shall not be required to make any distribution of Cash less than One Hundred
Dollars ($100) to any holder of an Allowed Claim; provided, that if any distribution is not made pursuant
to this Section 6.15, such distribution shall be added to any subsequent distribution to be made on behalf
of the holder’s Allowed Claim.

                    16.       Setoffs and Recoupments

The Debtors, the Reorganized Debtors, or Wind Down Estates, as applicable, or such entity’s designee
(including, without limitation, the Disbursing Agent) may, but shall not be required to, set off or recoup
against any Claim, and any distribution to be made on account of such Claim, any and all claims, rights,
and Causes of Action of any nature whatsoever that the Debtors, the Reorganized Debtors, or the Wind
Down Estates may have against the holder of such Claim pursuant to the Bankruptcy Code or applicable
non-bankruptcy law; provided, that neither the failure to do so nor the allowance of any Claim hereunder
shall constitute a waiver or release by a Debtor or Reorganized Debtor or its successor of any claims,


                                                        75
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 362 of 577


rights, or Causes of Action that a Debtor or Reorganized Debtor or its successor or assign may possess
against the holder of such Claim.

                    17.       Allocation of Distributions between Principal and Interest

Except as otherwise required by law (as reasonably determined by the Reorganized Debtors or Wind
Down Estates), distributions with respect to an Allowed Claim shall be allocated first to the principal
portion of such Allowed Claim (as determined for United States federal income tax purposes) and,
thereafter, to the remaining portion of such Allowed Claim, if any.

                    18.       No Distribution in Excess of Amount of Allowed Claim

Except as provided in Section 6.7 of the Plan, no holder of an Allowed Claim shall receive, on account of
such Allowed Claim, distributions in excess of the Allowed amount of such Claim.

                    19.       Withholding and Reporting Requirements

                 (a)      Withholding Rights. In connection with the Plan, any party issuing any
instrument or making any distribution described in the Plan shall comply with all applicable withholding
and reporting requirements imposed by any federal, state, or local taxing authority, and all distributions
pursuant to the Plan and all related agreements shall be subject to any such withholding or reporting
requirements. In the case of a non-Cash distribution that is subject to withholding, the distributing party
may withhold an appropriate portion of such distributed property and either (i) sell such withheld property
to generate Cash necessary to pay over the withholding tax (or reimburse the distributing party for any
advance payment of the withholding tax), or (ii) pay the withholding tax using its own funds and retain
such withheld property. Any amounts withheld pursuant to the preceding sentence shall be deemed to
have been distributed to and received by the applicable recipient for all purposes of the Plan.
Notwithstanding the foregoing, each holder of an Allowed Claim or any other Entity that receives a
distribution pursuant to the Plan shall have responsibility for any taxes imposed by any governmental
unit, including, without limitation, income, withholding, and other taxes, on account of such distribution.
Any party issuing any instrument or making any distribution pursuant to the Plan has the right, but not
the obligation, to not make a distribution until such holder has made arrangements satisfactory to such
issuing or disbursing party for payment of any such tax obligations.

                  (b)     Forms. Any party entitled to receive any property as an issuance or distribution
under the Plan shall, upon request, deliver to the Disbursing Agent or such other Entity designated by the
Reorganized Debtors or Wind Down Estates or GUC Trustee (which Entity shall subsequently deliver to
the Disbursing Agent any applicable IRS Form W-8 or Form W-9 received) an appropriate Form W-9 or
(if the payee is a foreign Entity) Form W-8. If such request is made by the Reorganized Debtors or Wind
Down Estates, the Disbursing Agent, or such other Entity designated by the Reorganized Debtors, Wind
Down Estates, or Disbursing Agent and the holder fails to comply before the earlier of (i) the date that is
one hundred and eighty (180) days after the request is made and (ii) the date that is one hundred and
eighty (180) days after the date of distribution, the amount of such distribution shall irrevocably revert to
the applicable Reorganized Debtor and any Claim in respect of such distribution shall be discharged and
forever barred from assertion against such Reorganized Debtor or its respective property. If such request
is made by the GUC Trustee, or such other Entity designated by the GUC Trustee, and the holder fails to
comply within ninety (90) days after the request is made, the amount of such distribution shall irrevocably
revert to the GUC Recovery Trust and any General Unsecured Claim in respect of such distribution shall
be discharged and forever barred from assertion against the GUC Trustee, the GUC Recovery Trust, or its
respective property.



                                                        76
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 363 of 577


                    20.       Hart-Scott-Rodino Antitrust Improvements Act

Any New Common Stock to be distributed under the Plan to an Entity required to file a premerger
notification and report form under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, to the extent applicable, shall not be distributed until the notification and waiting periods
applicable under such Act to such Entity have expired or been terminated.

          F.        Procedures for Disputed Claims

                    1.        Objections to Claims

The Debtors, the Reorganized Debtors, the Plan Administrator, or the GUC Trustee, as applicable, shall
exclusively be entitled to object to Claims. After the Effective Date, the Reorganized Debtors, the Plan
Administrator, or the GUC Trustee, as applicable, shall have and retain any and all rights and defenses
that the Debtors had with regard to any Claim to which they may object, except with respect to any Claim
that is Allowed. Any objections to proofs of Claim shall be served and filed on or before the later of
(a) one-hundred and eighty (180) days after the Effective Date, and (b) on such later date as ordered by
the Bankruptcy Court for cause. The expiration of such period shall not limit or affect the Debtors’,
Reorganized Debtors’, Plan Administrators’, or GUC Trustee’s, as applicable, rights to dispute Claims
asserted in the ordinary course of business other than through a proof of Claim.

                    2.        Resolution of Disputed Administrative Expenses and Disputed Claims

On and after the Effective Date, the Debtors, (a) the Reorganized Debtors, or the Plan Administrator, as
applicable, shall have the authority to compromise, settle, otherwise resolve, or withdraw any objections
to Claims (other than General Unsecured Claims) without approval of the Bankruptcy Court, other than
with respect to Fee Claims; and (b) upon the creation of the GUC Recovery Trust, the GUC Trustee shall
have the exclusive authority to compromise, settle, otherwise resolve, or withdraw any objections to
General Unsecured Claims without approval of the Bankruptcy Court. The Debtors, Reorganized
Debtors, or Plan Administrator, as applicable, and the GUC Trustee shall cooperate with respect to any
objections to Claims that seek to convert Claims into General Unsecured Claims or General Unsecured
Claims into other senior Claims, and the Debtors’ rights and defenses to any such objections are fully
preserved.

                    3.        Payments and Distributions with Respect to Disputed Claims

Notwithstanding anything in the Plan to the contrary, if any portion of a Claim is a Disputed Claim, no
payment or distribution provided hereunder shall be made on account of such Claim unless and until such
Disputed Claim becomes an Allowed Claim.

                    4.        Distributions after Allowance

After such time as a Disputed Claim becomes, in whole or in part, an Allowed Claim, the holder thereof
shall be entitled to distributions, if any, to which such holder is then entitled as provided in this Plan,
without interest, as provided in Section 7.9 of the Plan. Such distributions shall be made as soon as
practicable after the date that the order or judgment of the Bankruptcy Court allowing such Disputed
Claim (or portion thereof) becomes a Final Order.




                                                       77
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 364 of 577


                    5.        Disallowance of Claims

Except to the extent otherwise agreed to by the Debtors, Reorganized Debtors, Plan Administrator, or
GUC Trustee, as applicable, or as provided in Section 5.2(b)(vii) of the Plan, any Claims held by Entities
from which property is recoverable under sections 542, 543, 550, or 553 of the Bankruptcy Code or that
is a transferee of a transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of
the Bankruptcy Code, as determined by a Final Order, shall be deemed disallowed pursuant to section
502(d) of the Bankruptcy Code, and holders of such Claims may not receive any distributions on account
of such Claims until such time as such Causes of Action against that Entity have been settled or a Final
Order with respect thereto has been entered and all sums due, if any, to the Debtors by that Entity have
been turned over or paid to the Debtors, the Reorganized Debtors, the Plan Administrator, or the GUC
Trustee, as applicable. All proofs of Claim filed on account of an indemnification obligation to a current
or former director, officer, or employee shall be deemed satisfied and expunged from the claims register as
of the Effective Date to the extent such indemnification obligation is assumed (or honored or reaffirmed,
as the case may be) pursuant to the Plan, without any further notice to or action, order, or approval of the
Bankruptcy Court.

                    6.        Estimation of Claims

The Debtors, the Reorganized Debtors, the Plan Administrator, or the GUC Trustee as to General
Unsecured Claims, as applicable, may (a) determine, resolve and otherwise adjudicate all contingent,
unliquidated, and Disputed Claims in the Bankruptcy Court and (b) at any time request that the
Bankruptcy Court estimate any contingent, unliquidated, or Disputed Claim pursuant to section 502(c) of
the Bankruptcy Code regardless of whether the Debtors previously objected to such Claim or whether the
Bankruptcy Court has ruled on any such objection. The Bankruptcy Court will retain jurisdiction to
estimate any Claim at any time during litigation concerning any objection to any Claim, including,
without limitation, during the pendency of any appeal relating to any such objection. In the event that the
Bankruptcy Court estimates any contingent, unliquidated, or Disputed Claim, the amount so estimated
shall constitute either the Allowed amount of such Claim or a maximum limitation on such Claim, as
determined by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on the
amount of such Claim, the Debtors, the Reorganized Debtors, the Plan Administrator, or the GUC
Trustee, as applicable, may pursue supplementary proceedings to object to the allowance of such Claim;
provided, that such limitation shall not apply to Claims requested by the Debtors to be estimated for
voting purposes only.

                    7.        No Distributions Pending Allowance

If an objection, motion to estimate, or other challenge to a Claim is filed, no payment or distribution
provided under the Plan shall be made on account of such Claim unless and until (and only to the extent
that) such Claim becomes an Allowed Claim.

                    8.        Claim Resolution Procedures Cumulative

All of the objection, estimation, and resolution procedures in the Plan are intended to be cumulative and
not exclusive of one another. Claims may be estimated and subsequently settled, compromised,
withdrawn, or resolved in accordance with the Plan without further notice or Bankruptcy Court approval.




                                                       78
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                 Pg 365 of 577


                    9.        Interest

To the extent that a Disputed Claim becomes an Allowed Claim after the Effective Date, the holder of
such Claim shall not be entitled to any interest that accrued thereon from and after the Effective Date,
except as provided in Section 6.7 of the Plan.

                    10.       Insured Claims

If any portion of an Allowed Claim is an Insured Claim, no distributions under the Plan shall be made on
account of such Allowed Claim until the holder of such Allowed Claim has exhausted all remedies with
respect to any applicable insurance policies. To the extent that the Debtors’ insurers agree to satisfy a
Claim in whole or in part, then immediately upon such agreement, the portion of such Claim so satisfied
may be expunged without an objection to such Claim having to be filed and without any further notice to
or action, order or approval of the Court.

          G.        Executory Contracts and Unexpired Leases

                    1.        General Treatment

                  (a)      As of and subject to the occurrence of the Effective Date and solely with respect
to the Reorganization Transaction, all executory contracts and unexpired leases to which any of the
Debtors are parties shall be deemed rejected, including, but not limited to those set forth on the Rejection
Schedule included in the Plan Supplement, unless such contract or lease (i) was previously assumed or
rejected by the Debtors pursuant to an order of the Bankruptcy Court; (ii) previously expired or
terminated pursuant to its own terms or by agreement of the parties thereto; (iii) is the subject of a motion
to assume filed by the Debtors on or before the Confirmation Date; (iv) is identified in section 5.9(a) of
the Plan; (v) is identified in section 8.4 of the Plan; (vi) is reinstated in section 4.2 of the Plan; or (vii) is
identified for assumption on the Assumption Schedule included in the Plan Supplement. Solely with
respect to the Sale Transaction, all executory contracts and unexpired leases to which any of the Debtors
are parties shall be deemed assumed, assumed and assigned, or rejected by the Successful Bidder in
accordance with the applicable purchase agreement.

                 (b)     Subject to the occurrence of the Effective Date, entry of the Confirmation Order
by the Bankruptcy Court shall constitute approval of the assumptions, assumptions and assignments, or
rejections provided for in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code and a
determination by the Bankruptcy Court that the Reorganized Debtors or Successful Bidder, as applicable,
have provided adequate assurance of future performance under such assumed executory contracts and
unexpired leases. Each executory contract and unexpired lease assumed or assumed and assigned
pursuant to the Plan shall vest in and be fully enforceable by the Reorganized Debtors or Successful
Bidder, as applicable, in accordance with its terms, except as modified by the provision of the Plan, any
order of the Bankruptcy Court authorizing and providing for its assumption or applicable law.

                    2.        Determination of Assumption Disputes and Deemed Consent

                 (a)     Any Cure Amount shall be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, by payment of the Cure Amount, as reflected in the applicable cure notice, in Cash on
the Effective Date, subject to the limitations described below, or on such other terms as the parties to such
executory contracts or unexpired leases and the Debtors may otherwise agree. The Debtors or the Wind
Down Estates, as applicable, shall satisfy all Cure Amounts with the Sale Transaction Proceeds in the
event of a Sale Transaction.



                                                        79
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                            Pg 366 of 577


                 (b)      The Debtors shall file, as part of the Plan Supplement, the Assumption Schedule.
At least ten (10) days before the deadline to object to confirmation of the Plan, the Debtors shall serve a
notice on parties to executory contracts or unexpired leases to be assumed or assumed and assigned
reflecting the Debtors’ intention to potentially assume or assume and assign the contract or lease in
connection with this Plan and, where applicable, setting forth the proposed Cure Amount (if any). Any
objection by a counterparty to an executory contract or unexpired lease to the proposed assumption,
assumption and assignment, or related Cure Amount must be filed, served, and actually received by
the Debtors within ten (10) days of the service of the assumption notice, or such shorter period as
agreed to by the parties or authorized by the Bankruptcy Court. Any counterparty to an executory
contract or unexpired lease that does not timely object to the notice of the proposed assumption of such
executory contract or unexpired lease shall be deemed to have assented to assumption of the applicable
executory contract or unexpired lease notwithstanding any provision thereof that purports to (i) prohibit,
restrict, or condition the transfer or assignment of such contract or lease; (ii) terminate or modify, or
permit the termination or modification of, a contract or lease as a result of any direct or indirect transfer
or assignment of the rights of any Debtor under such contract or lease or a change, if any, in the
ownership or control to the extent contemplated by the Plan; (iii) increase, accelerate, or otherwise alter
any obligations or liabilities of any Debtor or any Reorganized Debtor under such executory contract or
unexpired lease; or (iv) create or impose a Lien upon any property or Asset of any Debtor or any
Reorganized Debtor, as applicable. Each such provision shall be deemed to not apply to the assumption
of such executory contract or unexpired lease pursuant to the Plan and counterparties to assumed
executory contracts or unexpired leases that fail to object to the proposed assumption in accordance with
the terms set forth in Section 8.2(b) of the Plan, shall forever be barred and enjoined from objecting to the
proposed assumption or to the validity of such assumption (including with respect to any Cure Amounts
or the provision of adequate assurance of future performance), or taking actions prohibited by the
foregoing or the Bankruptcy Code on account of transactions contemplated by the Plan.

                 (c)     If there is an Assumption Dispute pertaining to assumption of an executory
contract or unexpired lease (other than a dispute pertaining to a Cure Amount), such dispute shall be
heard by the Bankruptcy Court prior to such assumption being effective, provided, that the Debtors or the
Reorganized Debtors, as applicable, may settle any dispute regarding the Cure Amount or the nature
thereof without any further notice to any party or any action, order, or approval of the Bankruptcy Court.

                 (d)    To the extent an Assumption Dispute relates solely to the Cure Amount, the
Debtors may assume and/or assume and assign the applicable executory contract or unexpired lease prior
to the resolution of the Assumption Dispute; provided, that the Debtors or the Reorganized Debtors
reserve Cash in an amount sufficient to pay the full amount reasonably asserted as the required cure
payment by the non-Debtor party to such executory contract or unexpired lease (or such smaller amount
as may be fixed or estimated by the Bankruptcy Court or otherwise agreed to by such non-Debtor party
and the applicable Reorganized Debtor).

                 (e)      Assumption or assumption and assignment of any executory contract or
unexpired lease pursuant to the Plan or otherwise shall result in the full release and satisfaction of any
Claims against any Debtor or defaults by any Debtor, whether monetary or nonmonetary, including
defaults of provisions restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed executory contract or unexpired lease at any time
before the date that the Debtors assume or assume and assign such executory contract or unexpired lease.
Any proofs of Claim filed with respect to an executory contract or unexpired lease that has been assumed
or assumed and assigned shall be deemed disallowed and expunged, without further notice to or action,
order, or approval of the Bankruptcy Court or any other Entity, upon the assumption of such executory
contract or unexpired lease.


                                                     80
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 367 of 577


                    3.        Rejection Damages Claims

In the event that the rejection of an executory contract or unexpired lease hereunder results in damages to
the other party or parties to such contract or lease, any Claim for such damages shall be classified and
treated in Class 5 (General Unsecured Claims). Such Claim shall be forever barred and shall not be
enforceable against the Debtors or, the Reorganized Debtors, the GUC Recovery Trust, or their respective
Estates, properties or interests in property as agents, successors, or assigns, unless a proof of Claim is
filed with the Bankruptcy Court and served upon counsel for the Debtors or the Reorganized Debtors, as
applicable, noby the later thanof (i) forty-five (45) days after the filing and service of the notice of the
occurrence of the Effective Date; and (ii) thirty (30) days after entry of an Order rejecting such contract or
lease if such contract or lease is the subject of a pending Assumption Dispute.

                    4.        Insurance Policies

Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan Supplement, any
bar date notice, or claim objection, and any other document related to any of the foregoing: on the
Effective Date (i) all insurance policies issued or providing coverage to the Debtors shall, unless
designated by the Debtors as a rejected executory contract on the Rejection Schedule (subject to the
applicable insurer’s right to object to such designation), be assumed in their entirety by the Debtors, and
upon such assumption, the Reorganized Debtors or Plan Administrator, as applicable, shall remain liable
in full for any and all now existing or hereinafter arising obligations, liabilities, terms, provisions and
covenants of any of the Debtors under such insurance policies, without the need or requirement for an
insurer to file a proof of Claim, Administrative Claim or objection to any cure amount; (ii) nothing shall
alter or modify the terms and conditions of and/or any rights, benefits, claims, rights to payments, or
recoveries under the insurance policies without the express written consent of the applicable insurer;
(iii) if there is a Sale Transaction or Asset Sale Transaction, insurance policies shall (a) if assumed
pursuant to subsection (i) hereof, be assigned to the purchaser only upon the express written consent of
the applicable insurer (to the extent consent is required by applicable non-bankruptcy law or a provision
of the applicable insurance policy, but only to the extent such are enforceable against the Debtors under
applicable bankruptcy law), or (b) be rejected by the Debtors subject to subsection (i) hereof; and (iv) the
automatic stay of Bankruptcy Code section 362(a) and the injunctions set forth in the Plan, if and to the
extent applicable, shall be deemed lifted without further order of this Court, solely to permit: (a) claimants
with valid workers’ compensation claims or direct action claims against an insurer under applicable
nonbankruptcy law to proceed with their claims; (b) insurers to administer, handle, defend, settle, and/or
pay, in the ordinary course of business and without further order of the Bankruptcy Court, (I) workers’
compensation claims, (II) claims where a claimant asserts a direct claim against any insurer under
applicable non-bankruptcy law, or an order has been entered by the Bankruptcy Court granting a claimant
relief from the automatic stay to proceed with its claim, and (III) all costs in relation to each of the
foregoing; and (c) the insurers to cancel any insurance policies, and take other actions relating thereto, to
the extent permissible under applicable non-bankruptcy law, and in accordance with the terms of the
insurance policies.
                    5.        Intellectual Property Licenses and Agreements

Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan Supplement, any
bar date notice or claim objection, and any other document related to any of the foregoing, all intellectual
property contracts, licenses, royalties, or other similar agreements to which the Debtors have any rights or
obligations in effect as of the date of the Confirmation Order shall be deemed and treated as executory
contracts pursuant to the Plan and shall be assumed by the Debtors and Reorganized Debtors and shall
continue in full force and effect unless any such intellectual property contract, license, royalty, or other
similar agreement otherwise is specifically rejected pursuant to a separate order of the Bankruptcy Court


                                                       81
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 368 of 577


or is the subject of a separate rejection motion filed by the Debtors in accordance with Section 8.1 of the
Plan. Unless otherwise noted in the Plan, all other intellectual property contracts, licenses, royalties, or
other similar agreements shall vest in the Reorganized Debtors and the Reorganized Debtors may take all
actions as may be necessary or appropriate to ensure such vesting as contemplated in the Plan.

                    6.        Tax Agreements

Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan Supplement, any
bar date notice or claim objection, and any other document related to any of the foregoing, any tax sharing
agreements to which the Debtors are a party (of which the principal purpose is the allocation of taxes) in
effect as of the date of the Confirmation Order shall be deemed and treated as executory contracts
pursuant to the Plan and, to the extent the Debtors determine (in their sole discretion) such agreements are
beneficial to the Debtors, shall be assumed by the Debtors and Reorganized Debtors and shall continue in
full force and effect thereafter in accordance with their respective terms, unless any such tax sharing
agreement (of which the principal purpose is the allocation of taxes) otherwise is specifically rejected
pursuant to a separate order of the Bankruptcy Court or is the subject of a separate rejection motion filed
by the Debtors in accordance with Section 8.1 of the Plan. Unless otherwise noted in the Plan, all other
tax sharing agreements to which the Debtors are a party (of which the principal purpose is the allocation
of taxes) shall vest in the Reorganized Debtors and the Reorganized Debtors may take all actions as may
be necessary or appropriate to ensure such vesting as contemplated in the Plan.

                    7.        Assignment

To the extent provided under the Bankruptcy Code or other applicable law, any executory contract or
unexpired lease transferred and assigned hereunder shall remain in full force and effect for the benefit of
the transferee or assignee in accordance with its terms, notwithstanding any provision in such executory
contract or unexpired lease (including those of the type set forth in section 365(b)(2) of the Bankruptcy
Code) that prohibits, restricts, or conditions such transfer or assignment. To the extent provided under the
Bankruptcy Code or other applicable law, any provision that prohibits, restricts, or conditions the
assignment or transfer of any such executory contract or unexpired lease or that terminates or modifies
such executory contract or unexpired lease or allows the counterparty to such executory contract or
unexpired lease to terminate, modify, recapture, impose any penalty, condition renewal or extension, or
modify any term or condition upon any such transfer and assignment, constitutes an unenforceable anti-
assignment provision and is void and of no force or effect with respect to any assignment pursuant to the
Plan.

                    8.        Modifications, Amendments, Supplements, Restatements, or Other
                              Agreements

Unless otherwise provided in the Plan or by separate order of the Bankruptcy Court, each executory
contract and unexpired lease that is assumed shall include any and all modifications, amendments,
supplements, restatements, or other agreements made directly or indirectly by any agreement, instrument,
or other document that in any manner affects such executory contract or unexpired lease, without regard
to whether such agreement, instrument, or other document is listed in the notice of assumed contracts.

                    9.        Reservation of Rights

                 (a)     The Debtors may amend the Assumption Schedule and any cure notice until the
Business Day immediately prior to the commencement of the Confirmation Hearing in order to (i) add,
delete, or reclassify any executory contract or unexpired lease or amend a proposed assignment and/or
(ii) amend the proposed Cure Amount; provided, that if the Confirmation Hearing is adjourned for a


                                                      82
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                 Pg 369 of 577


period of more than two (2) consecutive calendar days, the Debtors’ right to amend such schedules and
notices shall be extended to the Business Day immediately prior to the adjourned date of the Confirmation
Hearing, with such extension applying in the case of any and all subsequent adjournments of the
Confirmation Hearing. The Debtors shall provide notice of such amendment to any affected counterparty
as soon as reasonably practicable.

                  (b)      Neither the exclusion nor inclusion of any contract or lease by the Debtors on any
exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor anything contained in the
Plan, will constitute an admission by the Debtors that any such contract or lease is or is not in fact an
executory contract or unexpired lease or that the Debtors, Reorganized Debtors, or Wind Down Estates or
their respective affiliates have any liability thereunder.

                 (c)     Except as otherwise provided in the Plan, nothing in the Plan shall waive, excuse,
limit, diminish, or otherwise alter any of the defenses, Claims, Causes of Action, or other rights of the
Debtors and the Reorganized Debtors under any executory or non-executory contract or any unexpired or
expired lease.

                 (d)      Nothing in the Plan will increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtors or the Reorganized Debtors, as applicable, under
any executory or non-executory contract or any unexpired or expired lease.

          H.        Conditions Precedent to Confirmation of Plan and Effective Date

                    1.        Conditions Precedent to Confirmation of Plan

                    The following are conditions precedent to confirmation of the Plan:

                    (a)       the Disclosure Statement Order shall have been entered;

                 (b)      the Plan Supplement and all of the schedules, documents, and exhibits contained
therein shall have been filed;

                    (c)       the RSA shall not have been terminated and shall be in full force and effect; and

                  (d)     the DIP Order and the DIP Documents shall be in full force and effect in
accordance with the terms thereof, and no event of default shall be continuing thereunder or occur as a
result of entry of the Confirmation Order.

                    2.        Conditions Precedent to Effective Date

                 (a)     The following are conditions precedent to the Effective Date of the Plan with
respect to both the Reorganization Transaction and the Sale Transaction:

                             (i)     the Confirmation Order (in form and substance reasonably acceptable to
                    the Creditors’ Committee) shall have been entered and shall be in full force and effect and
                    no stay thereof shall be in effect;

                            (ii)     an event of default under the DIP Documents shall not be continuing and
                    an acceleration of the obligations or termination of the DIP Lenders’ commitments under
                    the DIP Facilities shall not have occurred;



                                                          83
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                               Pg 370 of 577


                            (iii)   all actions, documents, and agreements necessary to implement and
                    consummate the Plan shall have been effected or executed and binding on all parties
                    thereto and, to the extent required, filed with the applicable governmental units in
                    accordance with applicable laws;

                             (iv)    all governmental and third-party approvals and consents, including
                    Bankruptcy Court approval, necessary in connection with the transactions contemplated
                    by the Plan shall have been obtained, not be subject to unfulfilled conditions, and be in
                    full force and effect, and all applicable waiting periods shall have expired without any
                    action being taken or threatened by any competent authority that would restrain, prevent,
                    or otherwise impose materially adverse conditions on such transactions;

                             (v)     the Creditors’ Committee shall not have objected to or taken any other
                    action that was inconsistent with or that would reasonably be expected to have prevented,
                    interfered with, delayed, or impeded the confirmation and consummation of the Plan or
                    approval of the Global Settlement; and

                            (vi)     all accrued and unpaid Restructuring Expenses shall have been paid in
                    Cash, to the extent invoiced, at least two (2) business days prior to the Effective Date.

                 (b)      The following are additional conditions precedent to the Effective Date of the
Plan solely with respect to the Reorganization Transaction:

                           (i)      the Amended Organizational Documents shall have been filed with the
                    appropriate governmental authority, as applicable; and

                             (ii)    the Amended and Restated Credit Facility Agreement, Exit Warehouse
                    Facilities Documents, and Exit Working Capital Facility Agreement, shall (i) have been
                    (or deemed) executed and delivered, and any conditions precedent contained to
                    effectiveness therein have been satisfied or waived in accordance therewith, (ii) be in full
                    force and effect and binding upon the relevant parties; and (iii) contain terms and
                    conditions consistent in all material respects with the RSA.

                 (c)      The following are additional conditions precedent to the Effective Date of the
Plan solely with respect to the Sale Transaction:

                             (i)     the applicable purchase agreement(s) shall (i) have been executed and
                    delivered, and any conditions precedent contained to effectiveness therein have been
                    satisfied or waived in accordance therewith, (ii) be in full force and effect and binding
                    upon the relevant parties; and (iii) contain terms and conditions consistent in all material
                    respects with the RSA.

                (d)      Notwithstanding when a condition precedent to the Effective Date occurs, for
purposes of the Plan, such condition precedent shall be deemed to have occurred simultaneously upon the
completion of the applicable conditions precedent to the Effective Date; provided, that to the extent a
condition precedent (a “Prerequisite Condition”) may be required to occur prior to another condition
precedent (a “Subsequent Condition”) then, for purposes of the Plan, the Prerequisite Condition shall be
deemed to have occurred immediately prior to a Subsequent Condition regardless of when such
Prerequisite Condition or Subsequent Condition shall have occurred.




                                                        84
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 371 of 577


                    3.        Waiver of Conditions Precedent

                 (a)     Except as otherwise provided in the Plan, all actions required to be taken on the
Effective Date shall take place and shall be deemed to have occurred simultaneously and no such action
shall be deemed to have occurred prior to the taking of any other such action. Each of the conditions
precedent in Section 9.1 and Section 9.2 of the Plan may be waived in writing by the Debtors with the
prior written consent of (i) the Requisite Term Lenders, and (ii) solely with respect to the condition set
forth in Section 9.1(d) and 9.2(a)(ii) of the Plan, the DIP Agent (acting at the direction of the Required
Buyers (as defined in the DIP Documents)), in each case without leave of or order of the Bankruptcy
Court and such consent not to be unreasonably withheld; provided that any such consent provided by the
DIP Agent shall solely be for purposes of this Article IX and shall not otherwise limit, restrict or impair
any rights or remedies of any DIP Credit Party under the DIP Documents. If the Plan is confirmed for
fewer than all of the Debtors as provided for in Section 5.18 of the Plan, only the conditions applicable to
the Debtor or Debtors for which the Plan is confirmed must be satisfied or waived for the Effective Date
to occur as to such Debtors. Notwithstanding anything to the contrary herein, any condition precedent
pertaining to the Global Settlement, the GUC Recovery Trust, or GUC Recovery Trust Assets shall not be
waived without the prior written consent of the Creditors’ Committee.

                (b)      The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e) shall
be deemed waived by and upon the entry of the Confirmation Order, and the Confirmation Order shall
take effect immediately upon its entry.

                    4.        Effect of Failure of a Condition

If the conditions listed in Section 9.2 of the Plan are not satisfied or waived in accordance with Section
9.3 of the Plan on or before the first Business Day that is more than sixty (60) days after the date on
which the Confirmation Order is entered or by such later date as set forth by the Debtors in a notice filed
with the Bankruptcy Court prior to the expiration of such period, the Plan shall be null and void in all
respects and nothing contained in the Plan or the Disclosure Statement shall (a) constitute a waiver or
release of any Claims by or against or any Interests in the Debtors, (b) prejudice in any manner the rights
of any Entity, or (c) constitute an admission, acknowledgement, offer, or undertaking by the Debtors, the
Requisite Term Lenders, or any other Entity.

          I.        Effect of Confirmation of Plan

                    1.        Vesting of Assets

                 (a)      On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy
Code, all remaining property of the Debtors’ Estates shall vest in the Reorganized Debtors or the Wind
Down Estates free and clear of all Claims, Liens, encumbrances, charges, and other interests, except as
provided pursuant to the Plan, the Confirmation Order, the GUC Recovery Trust Agreement, Amended
and Restated Credit Facility Documents, the Exit Warehouse Facilities Documents, or the Exit Working
Capital Facility Documents. On and after the Effective Date, the Reorganized Debtor may take any
action, including, without limitation, the operation of its businesses; the use, acquisition, sale, lease and
disposition of property; and the entry into transactions, agreements, understandings, or arrangements,
whether in or other than in the ordinary course of business, and execute, deliver, implement, and fully
perform any and all obligations, instruments, documents, and papers or otherwise in connection with any
of the foregoing, free of any restrictions of the Bankruptcy Code or Bankruptcy Rules and in all respects
as if there was no pending case under any chapter or provision of the Bankruptcy Code, except as
expressly provided in the Plan. Without limiting the foregoing, the Reorganized Debtors may pay the



                                                        85
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 372 of 577


charges that they incur on or after the Effective Date for professional fees, disbursements, expenses, or
related support services without application to the Bankruptcy Court.

                (b)     On the Effective Date and solely with respect to the Sale Transaction, all
property of the Debtors’ Estates shall vest in the Wind Down Estates free and clear of all Claims, Liens,
encumbrances, charges, and other interests, except as provided pursuant to the Plan, the Confirmation
Order, the GUC Recovery Trust Agreement, and the applicable purchase agreement.

                    2.        Binding Effect

As of the Effective Date, the Plan shall bind all holders of Claims against and Interests in the Debtors and
their respective successors and assigns, notwithstanding whether any such holders were (a) Impaired or
Unimpaired under the Plan; (b) deemed to accept or reject the Plan; (c) failed to vote to accept or reject
the Plan; (d) voted to reject the Plan; or (e) received any distribution under the Plan.

                    3.        Discharge of Claims and Termination of Interests

In a Reorganization Transaction, upon the Effective Date and in consideration of the distributions to be
made hereunder, except as otherwise expressly provided under the Plan, each holder (as well as any
representatives, trustees, or agents on behalf of each holder) of a Claim or Interest and any affiliate of
such holder shall be deemed to have forever waived, released, and discharged the Debtors, to the fullest
extent permitted by section 1141 of the Bankruptcy Code, of and from any and all Claims, Interest, rights,
and liabilities that arose prior to the Effective Date; provided that Borrower Non-Discharged Claims shall
not be discharged. Upon the Effective Date, all such Entities shall be forever precluded and enjoined,
pursuant to section 524 of the Bankruptcy Code, from prosecuting or asserting any such discharged Claim
against or terminated Interest in the Debtors against the Debtors, the Reorganized Debtors, or any of their
Assets or property, whether or not such holder has filed a proof of Claim and whether or not the facts or
legal bases therefor were known or existed prior to the Effective Date.

                    4.        Term of Injunctions or Stays

Unless otherwise provided in the Plan, the Confirmation Order, or in a Final Order of the Bankruptcy
Court, all injunctions or stays arising under or entered during the Chapter 11 Cases under section 105 or
362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in full
force and effect until the later of the Effective Date and the date indicated in the order providing for such
injunction or stay.

                    5.        Injunction

                 (a)     Upon entry of the Confirmation Order, all holders of Claims and Interests
and other parties in interest, along with their respective present or former employees, agents,
officers, directors, principals, and affiliates, shall be enjoined from taking any actions to interfere
with the implementation or consummation of the Plan in relation to any Claim extinguished,
discharged, or released pursuant to the Plan.

                 (b)    Except as expressly provided in the Plan, the Confirmation Order, or a
separate order of the Bankruptcy Court or as agreed to by the Debtors and a holder of a Claim
against or Interest in the Debtors, all Entities who have held, hold, or may hold Claims against or
Interests in the Debtors (whether proof of such Claims or Interests has been filed or not and whether
or not such Entities vote in favor of, against or abstain from voting on the Plan or are presumed to
have accepted or deemed to have rejected the Plan) and other parties in interest, along with their


                                                       86
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37        Main Document
                                                Pg 373 of 577


respective present or former employees, agents, officers, directors, principals, and affiliates are
permanently enjoined, on and after the Effective Date, solely with respect to any Claims, Interests,
and Causes of Action that will be or are extinguished, discharged, or released pursuant to the Plan
from (i) commencing, conducting, or continuing in any manner, directly or indirectly, any suit,
action, or other proceeding of any kind (including, without limitation, any proceeding in a judicial,
arbitral, administrative or other forum) against or affecting the Debtors or, the Reorganized
Debtors, or the GUC Recovery Trust, or the property of any of the Debtors or, the Reorganized
Debtors, or the GUC Recovery Trust; (ii) enforcing, levying, attaching (including, without limitation,
any prejudgment attachment), collecting, or otherwise recovering by any manner or means, whether
directly or indirectly, any judgment, award, decree, or order against the Debtors or, the
Reorganized Debtors, or the GUC Recovery Trust, or the property of any of the Debtors or, the
Reorganized Debtors, or the GUC Recovery Trust; (iii) creating, perfecting, or otherwise enforcing
in any manner, directly or indirectly, any encumbrance of any kind against the Debtors or, the
Reorganized Debtors, or the GUC Recovery Trust or the property of any of the Debtors or, the
Reorganized Debtors, or the GUC Recovery Trust; (iv) asserting any right of setoff, directly or
indirectly, against any obligation due from the Debtors or, the Reorganized Debtors, or the GUC
Recovery Trust or against property or interests in property of any of the Debtors or, the
Reorganized Debtors, or the GUC Recovery Trust, except as contemplated or Allowed by the Plan;
and (v) acting or proceeding in any manner, in any place whatsoever, that does not conform to or
comply with the provisions of the Plan.

                 (c)     By accepting distributions pursuant to the Plan, each holder of an Allowed
Claim or Interest extinguished, discharged, or released pursuant to the Plan will be deemed to have
affirmatively and specifically consented to be bound by the Plan, including, without limitation, the
injunctions set forth in Section 10.5 of the Plan.

               (d)    The injunctions in Section 10.5 of the Plan shall extend to any successors of
the Debtors and the Reorganized Debtors and their respective property and interests in property.

                    6.        Releases

                    (a)       Estate Releases




                                                   87
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                                  Pg 374 of 577


As of the Effective Date, except for the rights that remain in effect from and after the Effective Date
to enforce the Plan and the Definitive Documents, for good and valuable consideration, the adequacy
of which is hereby confirmed, including, without limitation, the service of the Released Parties to
facilitate the reorganization of the Debtors and the implementation of the restructuring, and except
as otherwise provided in the Plan or in the Confirmation Order, the Released Parties will be deemed
forever released and discharged, to the maximum extent permitted by law, by the Debtors, the
Reorganized Debtors and their Estates, the Wind Down Estates, and the GUC Recovery Trust from
any and all Claims, obligations, suits, judgments, damages, demands, debts, rights, Causes of Action,
remedies, losses, and liabilities whatsoever, including any derivative claims, asserted or assertable on
behalf of the Debtors, or Reorganized Debtors (as the case may be), or the Estates, whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen
or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that the Debtors or
Reorganized Debtors (as the case may be), or the Estates would have been legally entitled to assert in
their own right (whether individually or collectively) or on behalf of the holder of any Claim or
Interest or other Person, based on or relating to, or in any manner arising prior to the Effective Date
from, in whole or in part, the Debtors, the Chapter 11 Cases, the pre- and postpetition marketing
and sale process, the purchase, sale, or rescission of the purchase or sale of any Security of the
Debtors, the subject matter of, or the transactions or events giving rise to, any Claim or Interest that
is treated in the Plan, the business or contractual arrangements between any of the Debtors and any
Released Party, the restructuring, the restructuring of any Claim or Interest before or during the
Chapter 11 Cases, the Disclosure Statement, the RSA, the Plan (including the Plan Supplement), the
DIP Documents, and the Prepetition Warehouse Facilities (as defined in the DIP Order), or any
related agreements, instruments, and other documents (including the Definitive Documents), and the
negotiation, formulation, or preparation thereof, the solicitation of votes with respect to the Plan, or
any other act or omission, in all cases based upon any act or omission, transaction, agreement, event
or other occurrence taking place on or before the Effective Date; provided, that nothing in this
Section 10.6(a) shall be construed to release the Released Parties from willful misconduct, or
intentional fraud as determined by a Final Order.

                    (b)       Third-Party Releases

As of the Effective Date, except (i) for the right to enforce the Plan or any right or obligation arising
under the Definitive Documents that remain in effect or become effective after the Effective Date or
(ii) as otherwise expressly provided in the Plan or in the Confirmation Order, in exchange for good
and valuable consideration, including the obligations of the Debtors under the Plan and the
contributions of the Released Parties to facilitate and implement the Plan, to the fullest extent
permissible under applicable law, as such law may be extended or integrated after the Effective Date,
the Released Parties shall be deemed conclusively, absolutely, unconditionally, irrevocably and
forever, released, and discharged by:

                              (i)     the holders of Impaired Claims who voted to accept the Plan;

                              (ii)    the Consenting Term Lenders;

                            (iii)   holders of Term Loan Claims (Class 3) who abstain from voting on
                    the Plan or vote to reject the Plan but do not opt-out of these releases on the Ballots;

                            (iv)      the Creditors’ Committee and each of its members in their capacity
                    as such; and




                                                       88
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 375 of 577


                            (v)     with respect to any Entity in the foregoing clauses (i) through (iv),
                    such Entity’s (x) predecessors, successors and assigns, (y) subsidiaries, affiliates,
                    managed accounts or funds, managed or controlled by such Entity and (z) all Persons
                    entitled to assert Claims through or on behalf of such Entities with respect to the
                    matters for which the releasing entities are providing releases.

in each case, from any and all Claims, Interests, or Causes of Action whatsoever, including any
derivative Claims asserted on behalf of a Debtor, whether known or unknown, foreseen or
unforeseen, existing or hereafter arising, in law, equity or otherwise, that such Entity would have
been legally entitled to assert (whether individually or collectively), based on, relating to, or arising
prior to the Effective Date from, in whole or in part, the Debtors, the restructuring, the Chapter 11
Cases, the pre- and postpetition marketing and sale process, the purchase, sale or rescission of the
purchase or sale of any security of the Debtors or Reorganized Debtors, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business or
contractual arrangements between any Debtor and any Released Party, the restructuring of Claims
and Interests before or during the Chapter 11 Cases, the negotiation, formulation, preparation, or
consummation of the Plan (including the Plan Supplement), the RSA, the Definitive Documents, the
DIP Documents, the Prepetition Warehouse Facilities (as defined in the DIP Order), or any related
agreements, instruments, or other documents, the solicitation of votes with respect to the Plan, in all
cases based upon any act or omission, transaction, agreement, event or other occurrence taking place
on or before the Effective Date; provided, that nothing in this Section 10.6(b) shall be construed to
release the Released Parties from willful misconduct or intentional fraud as determined by a Final
Order. The Persons and Entities in (i) through (v) of this Section 10.6(b) shall be permanently
enjoined from prosecuting any of the foregoing Claims or Causes of Action released under this
Section 10.6(b) against each of the Released Parties.

                    7.        Exculpation

To the maximum extent permitted by applicable law, no Exculpated Party will have or incur, and
each Exculpated Party is hereby released and exculpated from, any claim, obligation, suit, judgment,
damage, demand, debt, right, cause of action, remedy, loss, and liability for any claim in connection
with or arising out of the administration of the Chapter 11 Cases, the postpetition marketing and
sale process, the purchase, sale, or rescission of the purchase or sale of any security of the Debtors;
the negotiation and pursuit of the Disclosure Statement, the RSA, the Reorganization Transaction or
the Sale Transaction, as applicable, the Plan, or the solicitation of votes for, or confirmation of, the
Plan; the funding or consummation of the Plan; the occurrence of the Effective Date; the DIP
Documents; the Prepetition Warehouse Facilities (as defined in the DIP Order); the administration
of the Plan or the property to be distributed under the Plan; the issuance of Securities under or in
connection with the Plan; or the transactions in furtherance of any of the foregoing; except for fraud
or willful misconduct, as determined by a Final Order. This exculpation shall be in addition to, and
not in limitation of, all other releases, indemnities, exculpations and any other applicable law or rules
protecting such Exculpated Parties from liability.

                    8.        Subordinated Claims

The allowance, classification, and treatment of all Allowed Claims and Interests and the respective
distributions and treatments under the Plan take into account and conform to the relative priority and
rights of the Claims and Interests in each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles of equitable subordination,
section 510(b) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code,
the Debtors (or the GUC Trustee, solely with respect to Allowed General Unsecured Claims) reserve the

                                                     89
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 376 of 577


right to reclassify any Allowed Claim or Interest in accordance with any contractual, legal, or equitable
subordination relating thereto.

                    9.        Retention of Causes of Action/Reservation of Rights

Except as otherwise provided in Sections 10.5, 10.6, and 10.7 of the Plan, nothing contained in the Plan
or the Confirmation Order shall be deemed to be a waiver or relinquishment of any rights, Claims, Causes
of Action, rights of setoff or recoupment, or other legal or equitable defenses that the Debtors had
immediately prior to the Effective Date on behalf of their Estates or itself in accordance with any
provision of the Bankruptcy Code or any applicable non-bankruptcy law, including, without limitation,
any affirmative Causes of Action against parties with a relationship with the Debtors including actions
arising under chapter 5 of the Bankruptcy Code. The Reorganized Debtors or the GUC Trustee in
connection with the pursuit of GUC Recovery Trust Causes of Action or objection to General Unsecured
Claims, shall have, retain, reserve, and be entitled to assert all such Claims, Causes of Action, rights of
setoff or recoupment, and other legal or equitable defenses as fully as if the Chapter 11 Cases had not
been commenced, and all of the Debtors’ legal and equitable rights in respect of any Unimpaired Claim
may be asserted after the Confirmation Date and Effective Date to the same extent as if the Chapter 11
Cases had not been commenced. Notwithstanding the foregoing, the Debtors and the Reorganized
Debtors shall not retain any Claims or Causes of Action released pursuant to the Plan against the
Released Parties.

                    10.       Solicitation of Plan

As of and subject to the occurrence of the Confirmation Date: (i) the Debtors shall be deemed to have
solicited acceptances of the Plan in good faith and in compliance with the applicable provisions of the
Bankruptcy Code, including without limitation, sections 1125(a) and (e) of the Bankruptcy Code, and any
applicable non-bankruptcy law, rule, or regulation governing the adequacy of disclosure in connection
with such solicitation; and (ii) the Debtors and each of their respective directors, officers, employees,
affiliates, agents, financial advisors, investment bankers, professionals, accountants, and attorneys shall
be deemed to have participated in good faith and in compliance with the applicable provisions of the
Bankruptcy Code in the offer and issuance of any securities under the Plan, and therefore are not, and on
account of such offer, issuance, and solicitation shall not be, liable at any time for any violation of any
applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the Plan or the
offer and issuance of any securities under the Plan.

                    11.       Corporate and Limited Liability Company Action

Upon the Effective Date, all actions contemplated by the Plan shall be deemed authorized and approved in
all respects, including (a) those set forth in Sections 5.6 and 5.7 of the Plan; (b) the performance of the
RSA; and (c) all other actions contemplated by the Plan (whether to occur before, on, or after the
Effective Date), in each case, in accordance with and subject to the terms of the Plan. All matters
provided for in the Plan involving the corporate or limited liability company structure of the Debtors or
the Reorganized Debtors, and any corporate or limited liability company action required by the Debtors or
the Reorganized Debtors in connection with the Plan shall be deemed to have occurred and shall be in
effect, without any requirement of further action by the Security holders, directors, managers, or officers
of the Debtors or the Reorganized Debtors. On or (as applicable) before the Effective Date, the
authorized officers of the Debtors or the Reorganized Debtors, as applicable, shall be authorized and
directed to issue, execute, and deliver the agreements, documents, securities, and instruments contemplated
by the Plan (or necessary or desirable to effect the transactions contemplated by the Plan) in the name of
and on behalf of the Reorganized Debtors, including, but not limited to: (i) the Amended Organizational
Documents; (ii) the Exit Warehouse Facilities; (iii) the Amended and Restated Credit Facility Documents;


                                                       90
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 377 of 577


(iv) the Exit Working Capital Facility Documents; (v) any purchase agreement in connection with the Sale
Transaction or an Asset Sale Transaction; (vi) the GUC Recovery Trust Agreement; and (vii) any and all
other agreements, documents, securities, and instruments relating to the foregoing. The authorizations
and approvals contemplated by Section 10.11 of the Plan shall be effective notwithstanding any
requirements under non-bankruptcy law.

          J.        Retention of Jurisdiction

                    1.        Retention of Jurisdiction

                  On and after the Effective Date, the Bankruptcy Court shall retain non-exclusive
jurisdiction over all matters arising in, arising under, and related to the Chapter 11 Cases for, among
other things, the following purposes:

                  (a)      to hear and determine motions and/or applications for the assumption or rejection
of executory contracts or unexpired leases, including Assumption Disputes, and the allowance,
classification, priority, compromise, estimation, or payment of Claims resulting therefrom;

                 (b)      to determine any motion, adversary proceeding, application, contested matter, and
other litigated matter pending on or commenced after the Confirmation Date;

                 (c)     to ensure that distributions to holders of Allowed Claims are accomplished as
provided for in the Plan and Confirmation Order and to adjudicate any and all disputes arising from or
relating to distributions under the Plan, including, cases, controversies, suits, disputes, or Causes of
Action with respect to the repayment or return of distributions and the recovery of additional amounts
owed by the holder of a Claim or Interest for amounts not timely paid;

               (d)    to consider the allowance, classification, priority, compromise, estimation, or
payment of any Claim;

               (e)      to enter, implement, or enforce such orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

                (f)     to issue injunctions, enter and implement other orders, and take such other actions
as may be necessary or appropriate to restrain interference by any Entity with the consummation,
implementation, or enforcement of the Plan, the Confirmation Order, or any other order of the Bankruptcy
Court;

                (g)     to hear and determine any application to modify the Plan in accordance with
section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any inconsistency in
the Plan, or any order of the Bankruptcy Court, including the Confirmation Order, in such a manner as
may be necessary to carry out the purposes and effects thereof;

                    (h)       to hear and determine all Fee Claims and Restructuring Expenses;

               (i)     to hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan, the Plan Supplement, the Global Settlement, Asset Sale
Transaction, Sale Transaction, or the Confirmation Order, or any agreement, instrument, or other
document governing or relating to any of the foregoing;




                                                          91
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                 Pg 378 of 577


                 (j)     to take any action and issue such orders as may be necessary to construe,
interpret, enforce, implement, execute, and consummate the Plan;

                (k)     to determine such other matters and for such other purposes as may be provided
in the Confirmation Order;

                (l)     to hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any requests for
expedited determinations under section 505(b) of the Bankruptcy Code);

                (m)     to hear, adjudicate, decide, or resolve any and all matters related to Article X of
the Plan, including, without limitation, the releases, discharge, exculpations, and injunctions issued
thereunder;

                    (n)       to resolve disputes concerning Disputed Claims or the administration thereof;

               (o)    to hear and determine any other matters related hereto and not inconsistent with
the Bankruptcy Code and title 28 of the United States Code;

                    (p)       to enter one or more final decrees closing the Chapter 11 Cases;

                (q)           to recover all Assets of the Debtors and property of the Debtors’ Estates,
wherever located;

                 (r)     to resolve any disputes concerning whether an Entity had sufficient notice of the
Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in connection with the Chapter 11
Cases, any bar date established in the Chapter 11 Cases, or any deadline for responding or objecting to a
Cure Amount, in each case, for the purpose of determining whether a Claim or Interest is discharged
hereunder or for any other purpose;

                  (s)     to hear and determine any rights, Claims, or Causes of Action held by or
accruing to the Debtors or the GUC Trustee pursuant to the Bankruptcy Code or pursuant to any federal
statute or legal theory; and

                 (t)     to hear and resolve any dispute over the application to any Claim of any limit on
the allowance of such Claim set forth in sections 502 or 503 of the Bankruptcy Code, other than defenses
or limits that are asserted under non-bankruptcy law pursuant to section 502(b)(1) of the Bankruptcy
Code.

                    2.        Courts of Competent Jurisdiction

If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is otherwise
without jurisdiction over any matter arising out of the Plan, such abstention, refusal, or failure of
jurisdiction shall have no effect upon and shall not control, prohibit, or limit the exercise of jurisdiction by
any other court having competent jurisdiction with respect to such matter.

          K.        Miscellaneous Provisions




                                                         92
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 379 of 577


                    1.        Payment of Statutory Fees

On the Effective Date and thereafter as may be required, the Reorganized Debtors shall pay all fees
incurred pursuant to sections 1911 through 1930 of chapter 123 of title 28 of the United States Code,
together with interest, if any, pursuant to § 3717 of title 31 of the United States Code for the Debtors’
cases, or until such time as a final decree is entered closing the Debtors’ cases, a Final Order converting
the Debtors’ cases to cases under chapter 7 of the Bankruptcy Code is entered, or a Final Order
dismissing the Debtors’ cases is entered.

                    2.        Substantial Consummation of the Plan

On the Effective Date, the Plan shall be deemed to be substantially consummated under sections 1101 and
1127(b) of the Bankruptcy Code.

                    3.        Plan Supplement

The Plan Supplement shall be filed with the Clerk of the Bankruptcy Court. Upon its filing with the
Bankruptcy Court, the Plan Supplement may be inspected in the office of the Clerk of the Bankruptcy
Court during normal court hours. Documents included in the Plan Supplement will be posted at the
website of the Debtors’ notice, claims, and solicitation agent.

                    4.        Request for Expedited Determination of Taxes

The Debtors and the Reorganized Debtors, as applicable, shall have the right to request an expedited
determination under section 505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed,
for any and all taxable periods ending after the Commencement Date through the Effective Date and, in
the case of a Sale Transaction, through the dissolution of the Debtors.

                    5.        Exemption from Certain Transfer Taxes

Pursuant to section 1146 of the Bankruptcy Code, (a) the issuance, transfer or exchange of any securities,
instruments or documents, (b) the creation of any Lien, mortgage, deed of trust, or other security interest,
(c) the making or assignment of any lease or sublease or the making or delivery of any deed or other
instrument of transfer under, pursuant to, in furtherance of, or in connection with the Plan, including,
without limitation, any deeds, bills of sale, or assignments executed in connection with any of the
transactions contemplated under the Plan or the reinvesting, transfer, or sale of any real or personal
property of the Debtors pursuant to, in implementation of or as contemplated in the Plan (whether to one
or more of the Reorganized Debtors or otherwise), (d) the grant of collateral under the Amended and
Restated Credit Facility, and (e) the issuance, renewal, modification, or securing of indebtedness by such
means, and the making, delivery or recording of any deed or other instrument of transfer under, in
furtherance of, or in connection with, the Plan, including, without limitation, the Confirmation Order,
shall not be subject to any document recording tax, stamp tax, conveyance fee, or other similar tax,
mortgage tax, real estate transfer tax, mortgage recording tax, Uniform Commercial Code filing or
recording fee, regulatory filing or recording fee, sales tax, use tax, or other similar tax or governmental
assessment. Consistent with the foregoing, each recorder of deeds or similar official for any county, city,
or governmental unit in which any instrument hereunder is to be recorded shall, pursuant to the
Confirmation Order, be ordered and directed to accept such instrument without requiring the payment of
any filing fees, documentary stamp tax, deed stamps, stamp tax, transfer tax, intangible tax, or similar
tax.




                                                      93
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 380 of 577


                    6.        Amendments

                 (a)      Plan Modifications. Subject to the terms of the RSA and all consent rights
contained therein, (i) the Debtors reserve the right, in accordance with the Bankruptcy Code and the
Bankruptcy Rules, to amend or modify the Plan prior to the entry of the Confirmation Order, including
amendments or modifications to satisfy section 1129(b) of the Bankruptcy Code, and (ii) after entry of the
Confirmation Order, the Debtors may, upon order of the Court, amend, modify or supplement the Plan in
the manner provided for by section 1127 of the Bankruptcy Code or as otherwise permitted by law, in
each case without additional disclosure pursuant to section 1125 of the Bankruptcy Code. In addition,
after the Confirmation Date, so long as such action does not materially and adversely affect the treatment
of holders of Allowed Claims or Allowed Interests pursuant to thisthe Plan and subject to the reasonable
consent of the Requisite Term Lenders (and the Creditors’ Committee, solely as it pertains to the Global
Settlement or General Unsecured Claims), the Debtors may remedy any defect or omission or reconcile
any inconsistencies in this Plan or the Confirmation Order with respect to such matters as may be
necessary to carry out the purposes or effects of this Plan, and any holder of a Claim or Interest that has
accepted this Plan shall be deemed to have accepted this Plan as amended, modified, or supplemented.

                 (b)    Other Amendments. Subject to the terms of the RSA, before the Effective Date,
the Debtors may make appropriate technical adjustments and modifications to the Plan and the documents
contained in the Plan Supplement without further order or approval of the Bankruptcy Court.

                    7.        Effectuating Documents and Further Transactions

Each of the officers, managers, or members of the Reorganized Debtors is authorized to execute, deliver,
file, or record such contracts, instruments, releases, indentures, and other agreements or documents and
take such actions as may be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan.

                    8.        Revocation or Withdrawal of Plan

Subject to the terms of the RSA, the Debtors reserve the right to revoke or withdraw the Plan prior to the
Effective Date. If the Plan has been revoked or withdrawn prior to the Effective Date, or if confirmation
or the occurrence of the Effective Date does not occur, then: (a) the Plan shall be null and void in all
respects; (b) any settlement or compromise embodied in the Plan (including the fixing or limiting to an
amount any Claim or Interest or Class of Claims or Interests), assumption of executory contracts or
unexpired leases affected by the Plan, and any document or agreement executed pursuant to the Plan shall
be deemed null and void; and (c) nothing contained in the Plan shall (i) constitute a waiver or release of
any Claim by or against, or any Interest in, the Debtors or any other Entity; (ii) prejudice in any manner
the rights of the Debtors or any other Entity; or (iii) constitute an admission of any sort by the Debtors,
any Consenting Term Lenders, or any other Entity. This provision shall have no impact on the rights of
the Consenting Term Lenders or the Debtors, as set forth in the RSA, in respect of any such revocation or
withdrawal.

                    9.        Dissolution of Creditors’ Committee

On the Effective Date, the Creditors’ Committee shall dissolve and, on the Effective Date, each member
(including each officer, director, employee, or agent thereof) of the Creditors’ Committee and each
professional retained by the Creditors’ Committee shall be released and discharged from all rights, duties,
responsibilities, and obligations arising from, or related to, the Debtors, their membership on the




                                                       94
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37           Main Document
                                                  Pg 381 of 577


Creditors’ Committee, the Plan, or the Chapter 11 Cases, except with respect to any matters concerning
any Fee Claims held or asserted by any professional retained by the Creditors’ Committee.

                    10.       Severability of Plan Provisions

If, before the entry of the Confirmation Order, any term or provision of the Plan is held by the Bankruptcy
Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the request of the Debtors with the
prior consent of the Requisite Term Lenders and the DIP Agent (acting at the direction of the Required
Buyers), shall have the power to alter and interpret such term or provision to make it valid or enforceable
to the maximum extent practicable, consistent with the original purpose of the term or provision held to be
invalid, void, or unenforceable, and such term or provision shall then be applicable as altered or
interpreted. Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms
and provisions of the Plan will remain in full force and effect and will in no way be affected, impaired or
invalidated by such holding, alteration, or interpretation. The Confirmation Order shall constitute a
judicial determination and shall provide that each term and provision of the Plan, as it may have been
altered or interpreted in accordance with the foregoing, is (a) valid and enforceable pursuant to its terms,
(b) integral to the Plan and may not be deleted or modified without the consent of the Debtors or the
Reorganized Debtors (as the case may be), and (c) nonseverable and mutually dependent.

                    11.       Governing Law

Except to the extent that the Bankruptcy Code or other federal law is applicable, or to the extent an
exhibit hereto or a schedule in the Plan Supplement or a Definitive Document provides otherwise, the
rights, duties, and obligations arising under the Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without giving effect to the principles of conflict of
laws thereof; provided, however, that corporate or entity governance matters relating to any Debtors or
Reorganized Debtors shall be governed by the laws of the state of incorporation or organization of the
applicable Debtors or Reorganized Debtors.

                    12.       Time

In computing any period of time prescribed or allowed by the Plan, unless otherwise set forth in the Plan
or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall apply.

                    13.       Dates of Actions to Implement the Plan

In the event that any payment or act under the Plan is required to be made or performed on a date that is
on a Business Day, then the making of such payment or the performance of such act may be completed on
or as soon as reasonably practicable after the next succeeding Business Day, but shall be deemed to have
been completed as of the required date.

                    14.       Immediate Binding Effect

Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the occurrence of the
Effective Date, the terms of the Plan and Plan Supplement shall be immediately effective and enforceable
and deemed binding upon and inure to the benefit of the Debtors, the holders of Claims and Interests, the
Released Parties, and each of their respective successors and assigns, including, without limitation, the
Reorganized Debtors.




                                                         95
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                 Pg 382 of 577


                    15.       Deemed Acts

Subject to and conditioned on the occurrence of the Effective Date, whenever an act or event is expressed
under the Plan to have been deemed done or to have occurred, it shall be deemed to have been done or to
have occurred without any further act by any party, by virtue of the Plan and the Confirmation Order.

                    16.       Successor and Assigns

The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding on,
and shall inure to the benefit of any heir, executor, administrator, successor, or permitted assign, if any, of
each Entity.

                    17.       Entire Agreement

On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order shall supersede all
previous and contemporaneous negotiations, promises, covenants, agreements, understandings, and
representations on such subjects, all of which have become merged and integrated into the Plan.

                    18.       Exhibits to Plan

All exhibits, schedules, supplements, and appendices to the Plan (including the Plan Supplement) are
incorporated into and are a part of the Plan as if set forth in full in the Plan.

                    19.       Notices

All notices, requests, and demands to or upon the Debtors to be effective shall be in writing (including by
electronic or facsimile transmission) and, unless otherwise expressly provided in the Plan, shall be deemed
to have been duly given or made when actually delivered or, in the case of notice by facsimile
transmission, when received and telephonically confirmed, addressed as follows:

                    (a)       If to the Debtors or the Reorganized Debtors:

                              Ditech Holding Corporation
                              3000 Bayport Drive, Suite 985
                              Tampa, FL 33607
                              Attn: John Haas, General Counsel, Chief Legal Officer and Secretary
                              Email: JHaas@ditech.com

                                        -and-




                                                         96
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                                  Pg 383 of 577


                               Weil, Gotshal & Manges LLP
                               767 Fifth Avenue
                               New York, New York 10153
                               Attn: Ray C. Schrock, P.C.
                                       Sunny Singh
                               Telephone: (212) 310-8000
                               Facsimile: (212) 310-8007
                               Email: ray.schrock@weil.com
                                       sunny.singh@weil.com

                    (b)        If to the Consenting Term Lenders:

                               Kirkland & Ellis LLP
                               300 North LaSalle
                               Chicago, Il 60654
                               Attn: Patrick J. Nash Jr., P.C.
                               Email: patrick.nash@kirkland.com
                               Attn: John R. Luze
                               Email: john.luze@kirkland.com

After the Effective Date, the Debtors have authority to send a notice to Entities providing that, to continue
to receive documents pursuant to Bankruptcy Rule 2002, they must file a renewed request to receive
documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Debtors, Reorganized
Debtors, and Wind Down Estates, as applicable, are authorized to limit the list of Entities receiving
documents pursuant to Bankruptcy Rule 2002 to those Entities who have filed such renewed requests.

                                                    VI.
                                            VALUATION ANALYSIS

As described above, the Debtors are presently engaged in the Marketing Process. The Debtors believe
that the Marketing Process is the best method of valuing their business as it allows the market to speak as
to their value. The Marketing Process is a comprehensive and arm’s length process with the goal of
identifying counterparties for a potential transaction. Accordingly, to ensure that the integrity of the
Marketing Process is preserved and value is maximized, the expected recoveries for Term Loan Claims
are not, at this time, being disclosed herein and the Debtors are not filing a valuation analysis. See
Section 1125(b) (“The court may approve a disclosure statement without a valuation of the debtor or an
appraisal of the debtor’s assets.”); In re Gastar Exploration Inc., Case No. 18-36057 (MI) (Bankr. S.D.
Tex. Dec. 21, 2018) (ECF No. 282). The Debtors will file, no later than the date that the Plan
Supplement is filed, the expected recoveries to creditors under the Plan and will serve notice thereof on
holders of Claims in the Voting Class as promptly as practicable upon filing. Further, if necessary, the
Debtors will file, no later than the date that the Plan Supplement is filed, a valuation analysis and will
serve notice thereon on holders of Claims in the Voting Class as promptly as practicable upon filing.

                                                VII.
                              TRANSFER RESTRICTIONS AND CONSEQUENCES
                                  UNDER FEDERAL SECURITIES LAWS

The issuance of and the distribution under the Plan of the New Common Stock shall be exempt from
registration under the Securities Act and any other applicable securities laws pursuant to section 1145 of
the Bankruptcy Code.



                                                         97
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                    Main Document
                                             Pg 384 of 577


Section 1145 of the Bankruptcy Code generally exempts from registration under the Securities Act the
offer or sale under a chapter 11 plan of a security of the debtor, of an affiliate participating in a joint plan
with the debtor, or of a successor to the debtor under a plan, if such securities are offered or sold in
exchange for a claim against, or an interest in, the debtor or such affiliate, or principally in such exchange
and partly for cash. In reliance upon this exemption, the New Common Stock will be exempt from the
registration requirements of the Securities Act, and state and local securities laws. These securities may
be resold without registration under the Securities Act or other federal or state securities laws pursuant to
the exemption provided by Section 4(a)(1) of the Securities Act, unless the holder is an “underwriter” with
respect to such securities, as that term is defined in section 1145(b) of the Bankruptcy Code. In addition,
such section 1145 exempt securities generally may be resold without registration under state securities
laws pursuant to various exemptions provided by the respective laws of the several states.

Section 1145(b) of the Bankruptcy Code defines “underwriter” for purposes of the Securities Act as one
who, except with respect to ordinary trading transactions, (a) purchases a claim with a view to
distribution of any security to be received in exchange for the claim, (b) offers to sell securities issued
under a plan for the holders of such securities, (c) offers to buy securities issued under a plan from
persons receiving such securities, if the offer to buy is made with a view to distribution or (d) is an issuer,
as used in Section 2(a)(11) of the Securities Act, with respect to such securities, which includes control
persons of the issuer. Further, based on the legislative history of Section 1145 of the Bankruptcy Code, a
creditor who owns 10% or more of the voting securities of a reorganized debtor and/or has the right to
appoint a director to the board of directors of a reorganized debtor may be presumed to be a control
person, and therefore, an underwriter.

Notwithstanding the foregoing, control person underwriters may be able to sell securities without
registration pursuant to the resale limitations of Rule 144 of the Securities Act which, in effect, permit the
resale of securities received by such underwriters pursuant to a chapter 11 plan, subject to applicable
volume limitations, notice and manner of sale requirements, and certain other conditions. Parties who
believe they may be statutory underwriters as defined in section 1145 of the Bankruptcy Code are advised
to consult with their own legal advisers as to the availability of the exemption provided by Rule 144.

In any case, recipients of New Common Stock issued under the Plan are advised to consult with their own
legal advisers as to the availability of any such exemption from registration under state law in any given
instance and as to any applicable requirements or conditions to such availability. In order to preserve the
ability to utilize tax attributes following the Effective Date, the charter, bylaws, and other organizational
documents, as applicable, of the Reorganized Debtors may restrict certain transfers of the New Common
Stock.

Legends. To the extent certificated, certificates evidencing the New Common Stock held by holders of
10% or more of the outstanding New Common Stock, or who are otherwise underwriters as defined in
Section 1145(b) of the Bankruptcy Code, will bear a legend substantially in the form below:

THE SHARES OF NEW COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION AND MAY NOT BE SOLD, OFFERED FOR SALE OR
OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR UNLESS THE DEBTOR RECEIVES AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH REGISTRATION OR
QUALIFICATION IS NOT REQUIRED.




                                                       98
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                             Pg 385 of 577


                                         VIII.
                CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF PLAN

The following discussion summarizes certain material U.S. federal income tax consequences of the
implementation of the Plan to the Debtors (including the Reorganized Debtors) and to holders of certain
Claims. This discussion does not address the U.S. federal income tax consequences to holders of Claims
or equity interests who are unimpaired or deemed to reject the Plan and does not address the consequences
of a Sale Transaction.

The discussion of U.S. federal income tax consequences below is based on the Tax Code, Treasury
regulations, judicial authorities, published positions of the Internal Revenue Service (“IRS”), and other
applicable authorities, all as in effect on the date of this Disclosure Statement and all of which are subject
to change or differing interpretations (possibly with retroactive effect). The U.S. federal income tax
consequences of the contemplated transactions are complex and subject to significant uncertainties. The
Debtors have not requested an opinion of counsel or a ruling from the IRS or any other taxing authority
with respect to any of the tax aspects of the contemplated transactions, and the discussion below is not
binding upon the IRS or the courts. No assurance can be given that the IRS would not assert, or that a
court would not sustain, a different position than any position discussed herein.

This summary does not address foreign, state, or local tax consequences of the contemplated transactions,
nor does it purport to address the U.S. federal income tax consequences of the transactions to special
classes of taxpayers (e.g., foreign taxpayers, small business investment companies, regulated investment
companies, real estate investment trusts, banks and certain other financial institutions, insurance
companies, tax-exempt organizations, retirement plans, individual retirement and other tax-deferred
accounts, holders that are, or hold their Claims through, S corporations, partnerships or other pass-
through entities for U.S. federal income tax purposes, persons whose functional currency is not the U.S.
dollar, dealers in securities or foreign currency, traders that mark-to-market their securities, persons
subject to the “Medicare” tax on net investment income, persons subject to special accounting rules under
Section 451(b) of the Code, and persons whose Claims are part of a straddle, hedging, constructive sale,
or conversion transaction). In addition, this discussion does not address U.S. federal taxes other than
income taxes, nor does it apply to any person that acquired any of the New Common Stock or New Term
Loan in the secondary market, unless otherwise provided herein. This discussion assumes that the New
Common Stock and the New Term Loans will be held as “capital assets” (generally, property held for
investment) within the meaning of section 1221 of the Tax Code and that the various debt and other
arrangements to which any of the Debtors is a party will be respected for U.S. federal income tax
purposes in accordance with their form.

The following summary of certain U.S. federal income tax consequences is for informational purposes
only and is not a substitute for careful tax planning and advice based upon your individual circumstances.
You are urged to consult your own tax advisor for the U.S. federal, state, local, non-U.S., and other tax
consequences applicable under the Plan.




                                                      99
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 386 of 577


          A.        Consequences to the Debtors

For U.S. federal income tax purposes, DHCP is a common parent of an affiliated group of corporations
which files a single consolidated U.S. federal income tax return (the “Ditech Group”). The Debtors
estimate that, as of January 1, 2019, the Ditech Group had incurred, for U.S. federal income tax purposes,
a consolidated NOL (defined below) in excess of $20 million. In addition, the Ditech Group has
substantial other deferred tax assets, including substantial tax basis in excess of the fair market value of
its assets based upon the valuation of the Debtors. The amount of any such NOL carryforwards and other
tax attributes remain subject to audit and adjustment by the IRS. As discussed below, such NOL
carryforwards and other tax attributes could, depending on the treatment under section 382 of the prior
ownership change which occurred in connection with the WIMC Chapter 11 Case, be subject to current
limitation. In addition, equity trading activity and certain other actions prior to the Effective Date could
result in an ownership change of DHCP independent of the Plan which could adversely affect the ability
to fully utilize the Ditech Group’s NOLs. In an attempt to minimize the likelihood of such an ownership
change occurring, the Debtors obtained at the inception of the Chapter 11 Cases an interim order from the
Bankruptcy Court authorizing a protective equity trading order.

The U.S. federal income tax consequences to the Debtors with respect to the implementation of the Plan
depend in part on whether the Debtors, in connection with Consenting Term Lenders, elects to
consummate a potential Sale Transaction (as provided in the Restructuring Service Agreement). Absent
such an election, the Plan provides for a Reorganization Transaction in which the holders of Term Loan
Claims would receive New Common Stock and New Term Loans in satisfaction of the Term Loan
Claims. As discussed below, in connection with the implementation of the Plan, the Debtors expect the
amount of the Ditech Group’s NOL carryforwards would be eliminated, and that other tax attributes (in
particular, the adjusted basis in the Debtors’ assets) will be reduced. In addition, the subsequent
utilization of any loss and possibly other tax attributes remaining following the Effective Date may be
severely restricted.

                    1.        Cancellation of Debt Income

In general, absent an exception, a debtor will realize and recognize cancellation of debt (“COD”) income
upon satisfaction of its outstanding indebtedness for total consideration less than the amount of such
indebtedness. The amount of COD, in general, is the excess of (a) the adjusted issue price of the
indebtedness satisfied, over (b) the sum of (i) the amount of Cash paid, (ii) the issue price of any new
indebtedness of the taxpayer issued, and (iii) the fair market value of any other new consideration
(including stock of the debtor or a party related to the debtor) given in satisfaction, or as part of the
discharge, of such indebtedness at the time of the exchange. Because the Plan provides that holders of
Term Loans will receive New Common Stock and New Term Loans, the amount of COD will depend in
part on the fair market value of the New Common Stock and the issue price of the New Term Loan. This
value, and, consequently, the amount of COD that will be realized by the Debtors as a result of the Plan,
cannot be determined at this time.

Under section 108 of the Tax Code, any COD of a debtor is excluded from gross income if the debtor is
under the jurisdiction of a court in a case under chapter 11 of the Bankruptcy Code and the discharge of
debt occurs pursuant to that proceeding. As a consequence of such exclusion, a debtor generally must
reduce its tax attributes by the amount of COD that it excluded from gross income. As noted above, the
amount of COD, and accordingly the amount of tax attributes required to be reduced, cannot be
determined at this time. In general, tax attributes of the debtor will be reduced in the following order: (a)
net operating loss (“NOLs”) and NOL carryovers; (b) general business credit carryovers; (c) alternative
minimum tax credit carryovers; (d) capital loss carryovers; (e) tax basis in assets, which includes the
stock of subsidiaries; (f) passive activity loss and credit carryovers; and (g) foreign tax credit carryovers.

                                                      100
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 387 of 577


Alternatively, a debtor with excluded COD income may elect first to reduce the basis of its depreciable
assets. The reduction of the debtor’s tax attributes occurs at the end of the tax year for which the
excluded COD income is realized, but only after the tax for the year of the debt discharge has been
determined; in this way, the attribute reduction is generally effective as of the start of the year following
the discharge. If the amount of excluded COD income exceeds available tax attributes, the excess
generally is not subject to U.S. federal income tax and has no other U.S. federal income tax impact.
Where the debtor joins in the filing of a consolidated U.S. federal income tax return, applicable Treasury
regulations require, in certain circumstances, that the tax attributes of the consolidated subsidiaries of the
debtor and other members of the group also be reduced.

                    2.        Limitation of NOL Carryforwards and Other Tax Attributes

The WIMC Chapter 11 Case resulted in an “ownership change” of the Debtors under sections 382 and
383 of the Tax Code. With respect to that restructuring, Debtors will apply one of two special rules
available under section 382 of the Tax Code in connection with an ownership change resulting from a
court-ordered restructuring under chapter 11. See general discussion of section 382 rules below. A
decision regarding which of those special rules Debtors will choose for the WIMC Chapter 11 Case must
be made by the Reorganized Debtors in connection with filing their 2018 federal income tax return. Until
this point in time, the Debtors have planned to apply the rule in section 382(l)(5) (as generally described
below), but have not finally decided which of the rules to apply to the WIMC Chapter 11 Case; that
decision will be made based on further development and analysis of relevant facts. The decision to use
one or the other of these special rules under section 382 in respect of the WIMC Chapter 11 Case will
affect both the ability to use the Debtors’ NOLs and other attributes from the time of the 2018 emergence
as well as the availability and ability to use such NOLs and other attributes following the Effective Date.
If Debtors decide to have section 382(l)(5) apply to the WIMC Chapter 11 Case, then in connection with
the ownership change of the Debtors which will result from the implementation of the Plan, the Debtors’
NOLs and other tax attributes (that remain) may be rendered effectively useless for all future taxable
periods following the Effective Date. If instead Debtors elect to have section 382(l)(6) (as generally
described below) apply to the WIMC Chapter 11 Case, then the Debtors’ NOLs and other attributes
would be subject to limitation from the time of the 2018 emergence, and the attributes (that remain) may
be even further limited as a result of the ownership change of the Debtors which will result from the
implementation of the Plan.

Following the Effective Date, any remaining NOL carryforwards and certain other tax attributes
(collectively, “Pre-Change Losses”) will be subject to additional limitations under section 382 and 383 of
the Tax Code. Any such limitation applies in addition to, and not in lieu of, the use of attributes or the
attribute reduction that results from COD income arising in connection with the Plan.

If a corporation undergoes an ownership change, the amount of its Pre-Change Losses that may be
utilized to offset future taxable income generally is subject to an annual limitation. The Debtors
anticipate that the distribution of the New Common Stock pursuant to the Plan will result in an
“ownership change” of the Reorganized Debtors for these purposes, and that the Reorganized Debtors’
use of its Pre-Change Losses will be subject to further limitation unless an exception to the general rules
of section 382 and 383 of the Tax Code applies.

Generally, if a corporation (or consolidated group) has a net unrealized built-in loss at the time of an
ownership change (taking into account most assets and items of “built-in” income and deductions), then
built-in losses (including, but not limited to, amortization or depreciation deductions attributable to such
built-in losses) recognized during the sixty (60) month period following the “ownership change” (up to the
amount of the original net unrealized built-in loss) will be treated as Pre-Change Losses, the deductibility
of which will be subject to the annual limitation. In general, a corporation’s (or consolidated group’s) net

                                                     101
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 388 of 577


unrealized built-in loss will be deemed to be zero unless it is greater than the lesser of (a) $10,000,000 or
(b) fifteen percent (15%) of the fair market value of its assets (with certain adjustments) before the
ownership change. It is currently uncertain whether the Ditech Group will have a net unrealized built-in
loss or a net unrealized built-in gain as of the Effective Date.

                    (a)       General Annual Limitation

In general, the amount of the annual limitation to which a corporation that undergoes an “ownership
change” would be subject is equal to the product of (a) the fair market value of the stock of the
corporation immediately before the “ownership change” (with certain adjustments) multiplied by (b) the
“long-term tax-exempt rate” (which is the highest of the adjusted federal long-term rates in effect for any
month in the 3-calendar-month period ending with the calendar month in which the “ownership change”
occurs: 2.51 percent for February, 2019). For a corporation (or consolidated group) in bankruptcy that
undergoes an ownership change pursuant to a confirmed bankruptcy plan, the fair market value of the
stock of the corporation (or the parent of the consolidated group) is generally determined immediately
after (rather than before) the ownership change, but subject to certain adjustments the (“382(l)(6)
Exception”); in no event, however, can the stock value for this purpose exceed the pre-change gross value
of the corporation’s assets.

Any unused annual limitation may be carried forward and therefore available to be utilized in a
subsequent taxable year. Where a corporation is subject to a prior annual limitation, both annual
limitations apply, effectively subjecting any Pre-Change Losses which pre-date the prior ownership
change to the more restrictive of the limitations.

                    (b)       Section 382(l)(5) Bankruptcy Exception

An exception to the foregoing annual limitation rules generally applies when existing shareholders and
“qualified creditors” of a debtor corporation in chapter 11 receive, in respect of their equity interests or
claims (as applicable), at least fifty percent (50%) of the vote and value of the stock of the reorganized
debtor (or a controlling corporation if also in chapter 11) pursuant to a confirmed chapter 11 plan (the
“382(l)(5) Exception”). The IRS has in private letter rulings applied the 382(l)(5) Exception on a
consolidated basis where the parent corporation is in bankruptcy. Generally, qualified creditors are
creditors who (1) held their claims continuously for at least eighteen (18) months at the time the
bankruptcy petition is filed and thereafter, (2) hold claims incurred in the ordinary course of the debtor’s
business and held those claims continuously since they were incurred, or (3) in certain cases, do not
become five percent (5%) shareholders of the reorganized corporation.

Under the 382(l)(5) Exception, a debtor’s Pre-Change Losses are not subject to the annual limitation.
However, if the 382(l)(5) Exception applies, the Ditech Group’s NOL carryovers will be reduced by the
amount of any interest deductions claimed during the three taxable years preceding the taxable year that
includes the effective date of the plan of reorganization, and during the part of the taxable year prior to
and including the effective date of the plan of reorganization, in respect of all debt converted into stock in
the reorganization. If the 382(l)(5) Exception applies and the Reorganized Debtors undergo another
“ownership change” within two (2) years after the Effective Date, any further ownership change of the
Ditech Group within a two-year period after the Effective Date would preclude the Ditech Group’s
utilization of any Pre-Change Losses at the time of the subsequent ownership change against future
income. A future “ownership change” after such two-year period would subject the Reorganized Debtors
to the general limitations under section 382. A debtor that qualifies for this exception may, if it so
desires, elect not to have the 382(l)(5) Exception apply and instead remain subject to the annual limitation
described above (as to the prior ownership change in connection with the WIMC Chapter 11 Case, the



                                                          102
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                Pg 389 of 577


Debtors have until the time for filing the federal income tax return for the Ditech Group for 2018 to
decide about making such an election).

In order to preserve the potential to qualify for the 382(l)(5) Exception, the Debtors obtained at the
inception of the Chapter 11 Cases an interim order from the Bankruptcy Court authorizing certain
procedures and potential restrictions on the accumulation of Claims with persons who are or will be
substantial claimholders.

                    (c)       Section 382(l)(6) Bankruptcy Exception

As described above, where the 382(l)(5) Exception is not applicable (either because the debtor does not
qualify for it or the debtor otherwise elects not to utilize the 382(l)(5) Exception), the 382(l)(6) Exception
will generally apply. When the 382(l)(6) Exception applies, a debtor corporation that undergoes an
ownership change generally is permitted to determine the fair market value of its stock after taking into
account the increase in value resulting from any surrender or cancellation of creditors’ claims in the
bankruptcy. This differs from the ordinary rule that requires the fair market value of a debtor corporation
that undergoes an ownership change to be determined before the events giving rise to the change. The
382(l)(6) Exception also differs from the 382(l)(5) Exception in that the debtor corporation is not required
to reduce its NOLs by interest deductions in the manner described above, and the debtor may undergo a
change of ownership within two years without triggering a complete elimination of its Pre-Change Losses.

                    3.        Transfer of GUC Recovery Trust Causes of Actions and other GUC
                              Recovery Trust Assets

Pursuant to the Plan, on or before the Effective Date, the GUC Recovery Trust will be established, and on
the Effective Date, all of the GUC Recovery Trust Assets will be transferred to the Liquidating Trust and
a 50% undivided interest in the GUC Recovery Trust Causes of Actions will be distributed to the holders
of the Term Loan Claims. For U.S. federal income tax purposes, such transfers generally will be treated
as if the Debtors sold such assets and causes of actions at then fair market value. See Section E — “Tax
Treatment of The GUC Recovery Trust,” below.

          B.        Consequences to Holders of Term Loan Claims

This summary discusses the U.S. federal income tax consequences to holders of Term Loan Claims who
are U.S. Holders and does not discuss tax consequences for those who are not U.S. Holders. The
discussion below generally assumes that holders of Term Loan Claims will, as a class, vote to accept the
Plan. As used herein, the term “U.S. Holder” means a beneficial owner of Term Loan Claims, New Term
Loans, or New Common Stock, that is for U.S. federal income tax purposes:

          •         an individual who is a citizen or resident of the United States;

          •        a corporation, or other entity taxable as a corporation for U.S. federal income tax
          purposes, created or organized in or under the laws of the United States, any state thereof or the
          District of Columbia;

          •       an estate the income of which is subject to U.S. federal income taxation regardless of its
          source; or

          •       a trust, if a court within the United States is able to exercise primary jurisdiction over its
          administration and one or more U.S. persons have authority to control all of its substantial



                                                        103
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 390 of 577


          decisions, or if the trust has a valid election in effect under applicable Treasury regulations to be
          treated as a U.S. person.

If a partnership or other entity or arrangement taxable as a partnership for U.S. federal income tax
purposes holds Term Loan Claims, New Term Loans, or New Common Stock, the tax treatment of a
partner in such partnership generally will depend upon the status of the partner and the activities of the
partnership. If you are a partner in such a partnership holding any of such instruments, you should
consult your own tax advisor.

                    1.        Holders of Term Loan Claims

Pursuant to the Plan, and assuming a Reorganization Transaction occurs, holders of Allowed Term Loan
Claims will receive New Common Stock, New Term Loans, and a Pro Rata share of a fifty percent (50%)
undivided interest in (and thus in the net proceeds from) the GUC Recovery Trust Causes of Action (the
“50% Interest”), in complete and final satisfaction of their Term Loan Claims.

The U.S. federal income tax consequences of the Plan to a U.S. Holder of Term Loan Claims depends, in
part, on whether the holders’ Claim constitutes a “security” of the Debtors for U.S. federal income tax
purposes. If a Term Loan Claim constitutes a security of the Debtors, then the receipt of New Term
Loans, New Common Stock, and the 50% Interest should be treated as part of a tax “reorganization” for
U.S. federal income tax purposes, in each case, with the consequences described below. If, on the other
hand, a Term Loan Claim does not constitute a security of the Debtors, then the receipt of the
consideration in exchange therefor will be treated as a fully taxable transaction.

The term “security” is not defined in the Tax Code or in the Treasury regulations issued thereunder and
has not been clearly defined by judicial decisions. The determination of whether a particular debt
obligation constitutes a “security” depends on an overall evaluation of the nature of the debt, including
whether the holder of such debt obligation is subject to a material level of entrepreneurial risk and whether
a continuing proprietary interest is intended or not. One of the most significant factors considered in
determining whether a particular debt obligation is a security is its original term. In general, debt
obligations issued with a weighted average maturity at issuance of less than five (5) years do not
constitute securities, whereas debt obligations with a weighted average maturity at issuance of ten (10)
years or more constitute securities. Additionally, the IRS has ruled that new debt obligations with a term
of less than five years issued in exchange for and bearing the same terms (other than interest rate) as
securities should also be classified as securities for this purpose, since the new debt represents a
continuation of the holder’s investment in the corporation in substantially the same form. A holder of a
Term Loan Claim is urged to consult its own tax advisor regarding the appropriate status for U.S. federal
income tax purposes of its Term Loan Claim.

If each of the Term Loan Claims constitute “securities” for U.S. federal income tax purposes, the receipt
of New Common Stock, New Term Loans and the 50% Interest in exchange for Term Loan Claims would
qualify for reorganization exchange treatment for U.S. federal income tax purposes. The classification as
a reorganization exchange generally serves to defer the recognition of any taxable gain or loss by the U.S.
Holder. However, a U.S. Holder generally is still required to recognize any gain to the extent the holder
receives “boot” in the reorganization exchange, i.e., consideration other than stock or “securities” of the
exchanging company – namely, the 50% Interest and, if the New Term Loans are not considered
“securities” for this purpose, the New Term Loans. Accordingly, a U.S. Holder will recognize any
realized gain up to the total amount of boot received in exchange, which would equal the sum of the fair
market value as of the Effective Date of the portion of the 50% Interest and the issue price of the New
Term Loans received by the U.S. Holder in the exchange in respect of its Term Loans Claim (other than
any portion received in respect of a Claim for for accrued but unpaid interest and possibly accrued


                                                       104
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                                 Pg 391 of 577


original issue discount, or “OID”). In addition, even within an otherwise tax-free exchange, a U.S.
Holder will have interest income to the extent of any exchange consideration allocable to accrued but
unpaid interest or accrued OID not previously included in income. See Section B.1(a) — “Distributions
in Discharge of Accrued Interest or OID,” below.

If an exchange of Term Loan Claims treated as a reorganization, a U.S. Holder’s aggregate tax basis in
the New Term Loans (if such loans constitute “securities” for U.S. federal income tax purposes) and New
Common Stock will equal such holder’s aggregate adjusted tax basis in the Term Loan Claims exchanged
therefor, increased by any gain or interest income recognized in the exchange, and decreased by the fair
market value of the portion of the 50% Interest and, if the New Term loans do not constitute “securities,”
the issue price of the New Term Loans received in the exchange. Such aggregate tax basis should be
allocated among the New Common Stock and (if they constitute “securities”) the New Term Loans in
accordance with their relative fair market values. In an exchange treated as a reorganization, a U.S.
Holder’s holding period in such carryover basis property will include its holding period in the Term Loan
Claim exchanged therefor, except to the extent of any exchange consideration received in respect of
accrued but unpaid interest and possibly accrued OID). If the New Term Loans do not constitute
“securities,” then a U.S. Holder will have tax basis in the New Term Loan received equal to its issue
price, and its holding period in such New Term Loan received should begin on the day following the
exchange date.

If the exchange of a Term Loan Claim does not constitute a reorganization, the exchange will be taxable
and the U.S. Holder of a Term Loan Claim will recognize gain or loss in an amount equal to the
difference, if any, between (i) the sum of the issue price of the New Term Loans, the fair market value of
the New Common Stock, and the fair market value of the portion of the 50% Interest received (other than
any consideration received in respect of a Term Loan Claim for accrued but unpaid interest and possibly
accrued OID), and (ii) the U.S. Holder’s adjusted tax basis in the Term Loan Claim exchanged (other
than any tax basis attributable to accrued but unpaid interest and possibly accrued OID). See Section
B.1(b)— “Character of Gain or Loss,” below. In addition, a U.S. Holder of a Claim will have ordinary
interest income to the extent of any exchange consideration allocable to accrued but unpaid interest or
accrued OID not previously included in income. See Section B.1(a) — “Distributions in Discharge of
Accrued Interest or OID,” below.

In the case of a taxable exchange, a U.S. Holder of Term Loan Claims will have a tax basis in the New
Term Loans received equal to its issue price and a tax basis in the New Common Stock received equal to
its fair market value. The U.S. Holder’s holding period in such New Term Loans and New Common
Stock received should begin on the day following the exchange date.

The tax characterization of the 50% Interest as either an equity-type interest in the GUC Recovery Trust
(even though receiving a direct undivided interest in the GUC Recovery Trust Causes of Action) or a
separate property right is uncertain, and may depend in part on the terms and provisions of the GUC
Recovery Trust Agreement. Accordingly, each holder of a Term Loan Claim is urged to consult its tax
adviser regarding the receipt and ownership of a portion of the 50% Interest, including the tax treatment
of any income, loss and distributions from the GUC Recovery Trust. See Section E — “Tax Treatment of
The GUC Recovery Trust,” below. A U.S. Holder will have an aggregate tax basis in its undivided
interest in the causes of action received equal to its fair market value, and the holder’s holding period
should begin on the day following the exchange date.

                    (a)       Distributions in Discharge of Accrued Interest

In general, to the extent that any exchange consideration received pursuant to the Plan by a U.S. Holder of
a Claim is received in satisfaction of accrued interest or OID during its holding period, such amount will


                                                        105
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 392 of 577


be taxable to the holder as interest income (if not previously included in the holder’s gross income).
Conversely, a U.S. Holder may be entitled to recognize a deductible loss to the extent any accrued interest
or OID was previously included in its gross income and is not paid in full. However, the IRS has
privately ruled that a holder of a “security” of a corporate issuer, in an otherwise tax-free exchange, could
not claim a current deduction with respect to any unpaid OID. Accordingly, it is also unclear whether, by
analogy, a U.S. Holder of a Term Loan Claim that does not constitute a “security” would be required to
recognize a capital loss, rather than an ordinary loss, with respect to previously included OID that is not
paid in full.

The Plan provides that except as otherwise required by law (as reasonably determined by the Reorganized
Debtors or Wind Down Estates), consideration received in respect of a Term Loan Claim is allocable first
to the principal amount of the Claim (as determined for U.S. federal income tax purposes) and then, to the
extent of any excess, to the remaining portion of such Allowed Claim, if any. See Section 6.17 of the
Plan. There is no assurance that the IRS will respect such allocation for U.S. federal income tax
purposes. You are urged to consult your own tax advisor regarding the allocation of consideration
received under the Plan, as well as the deductibility of accrued but unpaid interest (including OID) and the
character of any loss claimed with respect to accrued but unpaid interest (including OID) previously
included in gross income for U.S. federal income tax purposes.

                    (b)       Character of Gain or Loss

Where gain or loss is recognized by a U.S. Holder, the character of such gain or loss as long-term or
short-term capital gain or loss or as ordinary income or loss will be determined by a number of factors,
including the tax status of the holder, whether the Term Loan Claim constitutes a capital asset in the
hands of the holder and how long it has been held, whether the Term Loan Claim was acquired at a
market discount, and whether and to what extent the holder previously claimed a bad debt deduction.

A U.S. Holder that purchased its Term Loan Claims from a prior holder at a “market discount” (relative
to the principal amount of the Term Loan Claims at the time of acquisition) may be subject to the market
discount rules of the Tax Code. In general, a debt instrument is considered to have been acquired with
“market discount” if the holder’s adjusted tax basis in the debt instrument is less than (i) its stated
principal amount or (ii) in the case of a debt instrument issued with OID, its adjusted issue price, in each
case, by at least a de minimis amount. Under these rules, any gain recognized on the exchange of Term
Loan Claims (other than in respect of a Term Loan Claim for accrued but unpaid interest) generally will
be treated as ordinary income to the extent of the market discount accrued (on a straight line basis or, at
the election of the holder, on a constant yield basis) during the holder’s period of ownership, unless the
holder elected to include the market discount in income as it accrued. If a U.S. Holder of a Loan Claim
did not elect to include market discount in income as it accrued and, thus, under the market discount rules,
was required to defer all or a portion of any deductions for interest on debt incurred or maintained to
purchase or carry its Term Loan Claim, such deferred amounts would become deductible at the time of the
exchange but, if the exchange is a reorganization exchange, only up to the amount of gain that the holder
recognizes in the exchange.

In the case of an exchange of a Term Loan Claim that qualifies as a reorganization exchange, the Tax
Code indicates that any accrued market discount in respect of the Term Loan Claim should not be
currently includible in income under Treasury regulations to be issued, except to the extent of any gain
recognized due to the receipt of boot. Any accrued market discount that is not included in income should
carry over to any nonrecognition property received in exchange therefor (i.e., for New Common Stock
and, if treated as a “security” for U.S. federal income tax purposes, New Term Loans). Any gain
recognized by a U.S. Holder upon a subsequent disposition of such New Common Stock or New Term
Loans should be treated as ordinary income to the extent of any accrued market discount carried over to

                                                          106
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                Pg 393 of 577


such stock or loans not previously included in income.             To date, specific Treasury regulations
implementing this rule have not been issued.

          C.        Disposition of New Common Stock

Unless a nonrecognition provision applies and subject to the discussion above with respect to market
discount and the discussion below, U.S. Holders generally will recognize capital gain or loss upon the sale
or exchange of the New Common Stock in an amount equal to the difference between (i) the holder’s
adjusted tax basis in the New Common Stock held and (ii) the sum of the cash and the fair market value
of any property received from such disposition. Any such gain or loss generally should be long-term
capital gain or loss if the holder’s holding period for its New Common Stock is more than one year at that
time. A reduced tax rate on long-term capital gain may apply to non-corporate holders. The deductibility
of capital loss is subject to significant limitations.

In general, any gain recognized by a U.S. Holder upon a disposition of the New Common Stock (or any
stock or property received for such New Common Stock in a later tax-free exchange) received in exchange
for a Term Loan Claim will be treated as ordinary income for U.S. federal income tax purposes to the
extent of (i) any ordinary loss deductions previously claimed as a result of the write-down of the Term
Loan Claim, decreased by any income (other than interest income) recognized by the holder upon
exchange of the Term Loan Claim, and (ii) with respect to a cash-basis holder and in addition to clause (i)
above, any amounts which would have been included in its gross income if the holder’s Term Loan Claim
had been satisfied in full but which was not included by reason of the cash method of accounting.

          D.        Ownership and Disposition of the New Term Loan

The U.S. federal income tax consequences to a holder of a New Term Loan may depend on certain terms
of the New Term Loan which have not yet been finalized. The final terms of the New Term Loan will be
described at a later date in a Plan Supplement. Accordingly, depending on the final terms of the New
Term Loan, the U.S. federal income tax consequences of owning and disposing of a New Term Loan may
differ from that described below.

                    1.        Payment of Interest and OID on the New Term Loan

Stated interest paid on the New Term Loan will be taxable to a U.S. Holder as ordinary interest income at
the time it accrues or is received, in accordance with its method of accounting for U.S. federal income tax
purposes to the extent such stated interest is “qualified stated interest.” Stated interest is “qualified stated
interest” if it is payable in cash at least annually. Thus, the cash interest payable on the New Term Loan
is expected to be treated as qualified stated interest. The remainder of the stated interest payable on the
New Term Loan is payable by the issuance of additional notes (“PIK interest”); the amount of PIK
interest payable on the New Term Loan will be included in the determination of the OID on such debt, as
discussed below. Accordingly, the New Term Loan will be issued with OID to the extent of the PIK
interest and, depending on the issue price of the New Term Loan, the New Term Loan may be issued with
additional OID.

If the principal amount of the New Term Loan exceeds its issue price by more than a de minimis amount,
then the New Term Loan will be considered to have been issued with OID for U.S. federal income tax
purposes in the amount of such excess. For these purposes, the PIK interest will be included in the
principal amount of the New Term Loan at maturity and taxed as part of OID. A U.S. Holder will be
required to include any such OID in income for U.S. federal income tax purposes as it accrues, regardless
of its regular method of accounting, in accordance with a constant-yield method, before the receipt of cash



                                                      107
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 394 of 577


payments attributable to this income. Under this method, a U.S. Holder generally will be required to
include in income increasingly greater amounts of OID in successive accrual periods.

If the New Term Loan is not considered to be publicly traded, but a substantial portion of the Term Loan
Claims are considered publicly traded, the issue price of the New Term Loan will be determined by
reference to the fair market value of such publicly traded Term Loan Claims on the Effective Date. If the
New Term Loan is publicly traded, the issue price of the New Term Loan is its fair market value. If
neither the New Term Loan nor the Term Loan Claims are considered publicly traded, the issue price of
the New Term Loan will equal their stated principal amount. The determination of whether a debt
instrument is “publicly traded” for these purposes depends on whether such instrument is traded on an
established market. A debt instrument is traded on an established market for U.S. federal income tax
purposes only if they are traded on an established market during the 31-day period ending 15 days after
the Effective Date. Pursuant to applicable Treasury regulations, an “established market” need not be a
formal market. It is sufficient if there is a readily available sales price for an executed purchase or sale of
the debt instrument, or if there is one or more “firm quotes” or “indicative quotes” for such debt, in each
case as such terms are defined in applicable Treasury regulations.

Under the applicable Treasury regulations, the Reorganized Debtors are required to determine whether the
New Term Loan is publicly traded and, if so, the fair market value of the New Term Loan, and make
these determinations available to holders in a commercially reasonable fashion, including by electronic
publication, within ninety (90) days of the issue date of the New Term Loan. The Debtors intend to make
this information available on our website. Our determination is binding on a U.S. Holder unless a U.S.
Holder explicitly discloses on its tax return that its determination is different and the reasons for its
determination (including how it determined the fair market value of its New Term Loan or Term Loan
Claims, if applicable). The Debtors expect that the New Term Loan will be considered to be “publicly
traded” for U.S. federal income tax purposes and that, accordingly, the issue price of the New Term Loan
will equal their fair market value on the Effective Date.

                    2.        Market Discount on the New Term Loan

A U.S. Holder will have market discount with respect to a New Term Loan if its initial basis in any
portion of the New Term Loan is less than the issue price of such portion of the New Term Loan, unless
the difference is less than a specified de minimis amount. If a U.S. Holder’s New Term Loan has market
discount with respect to any portion of such New Term Loan and, if such holder so elects or has so
elected, it will be required to include the market discount as ordinary income as it accrues, either on a
ratable basis or on the basis of a constant-yield method. Any such election applies to all debt instruments
with market discount that the U.S. Holder acquires on or after the first day of the first taxable year to
which the election applies. In addition, the U.S. Holder may be required to defer, until the maturity of the
New Term Loan, as applicable, or its earlier disposition (including in one of certain nontaxable
transactions), the deduction of all or a portion of the interest expense on any indebtedness incurred or
maintained to purchase or carry any portion of such New Term Loan with respect of which the U.S.
Holder has market discount.

                    3.        Acquisition and Bond Premium on the New Term Loan

A U.S. Holder will have acquisition premium with respect to a New Term Loan if its initial basis in any
portion of the New Term Loan, as applicable, exceeds the issue price of such portion of the New Term
Loan but does not exceed the stated redemption price at maturity of such portion of the New Term Loan.
If a U.S. Holder has acquisition premium with respect to a portion of the New Term Loan, it may reduce




                                                      108
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 395 of 577


the amount of any OID accruing on such portion of the New Term Loan for any taxable year by a portion
of the acquisition premium properly allocable to that year.

If a U.S. Holder’s initial basis in any portion of the New Term Loan exceeds the stated redemption price
at maturity of such portion of the New Term Loan, the excess generally will constitute amortizable bond
premium and the U.S. Holder will not be required to include any OID attributable to its income with
respect to such portion of the New Term Loan. Generally a U.S. Holder may elect to amortize this bond
premium over the remaining term of such portion of the New Term Loan using a constant yield method
and apply the amortization to offset stated interest otherwise required to be included in income with
respect to such portion of the New Term Loan.

                    4.        Disposition of the New Term Loan

Upon the sale or other taxable disposition of a New Term Loan, a U.S. Holder will recognize taxable gain
or loss equal to the difference between the amount realized on the sale or other taxable disposition and its
adjusted tax basis in the New Term Loan. A U.S. Holder’s adjusted tax basis in a New Term generally
will equal its initial tax basis in the New Term Loan, increased by any OID or market discount previously
included in income with respect to the New Term Loan and decreased by payments on the New Term
Loan other than payments of stated interest and any previously amortized bond premium. For these
purposes, the amount realized does not include any amount attributable to accrued interest, which will be
taxable as interest if not previously included in income. Except to the extent attributable to any accrued
market discount not previously included in income, gain or loss recognized on the sale or other taxable
disposition of a New Term Loan will generally be capital gain or loss and will be long-term capital gain
or loss if, at the time of sale or other taxable disposition, the New Term Loan is treated as held for more
than one year. Any gain attributable to accrued market discount not previously included in income will be
recharacterized as ordinary income. Long-term capital gains recognized by non-corporate taxpayers are
subject to reduced tax rates. The deductibility of capital losses is subject to significant limitations.

          E.        Tax Treatment of The GUC Recovery Trust

As indicated above, the Debtors will transfer the GUC Recovery Trust Assets to the GUC Recovery Trust
in accordance with the Plan and the beneficial interests therein.
                    1.        Classification of the GUC Recovery Trust

The GUC Recovery Trust is intended to qualify as a “liquidating trust” for U.S. federal income tax
purposes (other than in respect of any portion of the GUC Recovery Trust Assets allocable to, or retained
on account of, Disputed Claims, as discussed below). In general, a liquidating trust is not a separate
taxable entity but rather is treated for U.S. federal income tax purposes as a “grantor” trust (i.e., a pass-
through entity). The IRS, in Revenue Procedure 94-45, 1994-2 C.B. 684, set forth the general criteria for
obtaining an IRS ruling as to the grantor trust status of a liquidating trust under a chapter 11 plan. The
GUC Recovery Trust will be structured with the intention of complying with such general criteria. In
conformity with Revenue Procedure 94-45, all parties (including, without limitation, the Debtors, the
GUC Trustee and GUC Recovery Trust beneficiaries) will be required to treat the transfer of the GUC
Recovery Trust Assets to the GUC Recovery Trust as (1) a transfer of the GUC Recovery Trust Assets
(subject to any obligations relating to those assets) directly to GUC Recovery Trust beneficiaries (other
than to the extent any GUC Recovery Trust Assets are allocable to Disputed Claims), followed by (2) the
transfer by such beneficiaries to the GUC Recovery Trust of GUC Recovery Trust Assets in exchange for
GUC Recovery Trust Interests. Accordingly, except in the event of contrary definitive guidance, GUC
Recovery Trust beneficiaries as determined for U.S. federal income tax purposes – which, as discussed
above and subject to the provisions of the GUC Recovery Trust Agreement, potentially could include


                                                      109
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 396 of 577


holders of Term Loan Claims – will be treated for U.S. federal income tax purposes as the grantors and
owners of their respective share of GUC Recovery Trust Assets (other than such GUC Recovery Trust
Assets as are allocable to Disputed Claims).
While the following discussion assumes that the GUC Recovery Trust would be so treated for U.S. federal
income tax purposes, no ruling will be requested from the IRS concerning the tax status of the GUC
Recovery Trust as a grantor trust. Accordingly, there can be no assurance that the IRS would not take a
contrary position to the classification of the GUC Recovery Trust as a grantor trust. If the IRS were to
challenge successfully such classification, the U.S. federal income tax consequences to the GUC Recovery
Trust and the holders of Claims could vary from those discussed herein.
                    2.        General Tax Reporting by the GUC Recovery Trust and GUC Recovery
                              Trust Beneficiaries

For all U.S. federal income tax purposes, all parties must treat the GUC Recovery Trust as a grantor trust
of which holders of Claims who become GUC Recovery Trust beneficiaries (as determined for U.S.
federal income tax purposes) are the owners and grantors. Accordingly, GUC Recovery Trust
beneficiaries are treated for U.S. federal income tax purposes as the direct owners of an undivided interest
in the GUC Recovery Trust Assets (other than any assets allocable to Disputed Claims), consistent with
their economic interests therein. The GUC Trustee will file tax returns for the GUC Recovery Trust
treating the GUC Recovery Trust as a grantor trust pursuant to section 1.671-4(a) of the Treasury
regulations. The GUC Trustee also shall annually send to each GUC Recovery Trust beneficiary a
separate statement regarding the receipts and expenditures of the GUC Recovery Trust as relevant for
U.S. federal income tax purposes.
All taxable income and loss of the GUC Recovery Trust will be allocated among, and treated as directly
earned and incurred by, the GUC Recovery Trust beneficiaries with respect to such GUC Recovery Trust
beneficiary’s undivided interest in the GUC Recovery Trust Assets (and not as income or loss with respect
to its prior Claims), with the possible exception of any taxable income and loss allocable to any assets
allocable to, or retained on account of, Disputed Claims. The character of any income and the character
and ability to use any loss will depend on the particular situation of the GUC Recovery Trust beneficiary.
In accordance with the GUC Recovery Trust Agreement, the GUC Trustee will make a good faith
valuation of the GUC Recovery Trust Assets. All parties to the GUC Recovery Trust must consistently
use such valuation for all U.S. federal income tax purposes. The valuation will be made available, from
time to time, as relevant for tax reporting purposes.
The U.S. federal income tax obligations of a GUC Recovery Trust beneficiary is not dependent on the
GUC Recovery Trust distributing any Cash or other proceeds. Thus, a holder of a beneficial interest may
incur a U.S. federal income tax liability with respect to its allocable share of the GUC Recovery Trust’s
income even if the GUC Recovery Trust does not make a concurrent distribution to the holder. In general,
other than in respect of Cash retained on account of Disputed Claims and distributions resulting from
undeliverable distributions (the subsequent distribution of which still relates to a holder’s Term Loan
Claims), a distribution of Cash by the GUC Recovery Trust will not be separately taxable to a GUC
Recovery Trust beneficiary since the beneficiary is already regarded for U.S. federal income tax purposes
as owning the underlying assets (and was taxed at the time the Cash was earned or received by the GUC
Recovery Trust). Holders are urged to consult their tax advisors regarding the appropriate U.S. federal
income tax treatment of any subsequent distributions of Cash originally retained by the GUC Recovery
Trust on account of Disputed Claims.
The GUC Trustee will comply with all applicable governmental withholding requirements (see section
6.19 of the Plan). Thus, in the case of any GUC Recovery Trust beneficiaries that are not U.S. persons,
the GUC Trustee may be required to withhold up to 30% of the income or proceeds allocable to such
persons, depending on the circumstances (including whether the type of income is subject to a lower treaty

                                                    110
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 397 of 577


rate). As indicated above, the foregoing discussion of the U.S. federal income tax consequences of the
Plan does not generally address the consequences to non-U.S. holders; accordingly, such holders should
consult their tax advisors with respect to the U.S. federal income tax consequences of the Plan, including
owning an interest in the GUC Recovery Trust.
                    3.        Tax Reporting for Assets Allocable to Disputed Claims

Subject to definitive guidance from the IRS or a court of competent jurisdiction to the contrary (including
the receipt by the GUC Trustee of an IRS private letter ruling if the GUC Trustee so requests one, or the
receipt of an adverse determination by the IRS upon audit if not contested by the GUC Trustee), the GUC
Trustee (A) may elect to treat any GUC Recovery Trust Assets allocable to, or retained on account of,
Disputed Claims (a “Disputed Claims Reserve”) as a “disputed ownership fund” governed by section
1.468B-9 of the Treasury regulations, if applicable, and (B) to the extent permitted by applicable law, will
report consistently for state and local income tax purposes.
Accordingly, if a “disputed ownership fund” election is made with respect to a Disputed Claims Reserve,
such reserve will be subject to tax annually on a separate entity basis on any net income earned with
respect to the GUC Recovery Trust Assets (including any gain recognized upon the disposition of such
assets). All distributions from such reserves (which distributions will be net of the expenses, including
taxes, relating to the retention or disposition of such assets) will be treated as received by holders in
respect of their Claims as if distributed by the Debtors. All parties (including, without limitation, the
Debtors, the GUC Trustee and the GUC Recovery Trust beneficiaries) will be required to report for tax
purposes consistently with the foregoing.
A Disputed Claims Reserve will be responsible for payment, out of the assets of the Disputed Claims
Reserve, of any taxes imposed on the Disputed Claims Reserve or its assets. In the event, and to the
extent, any Cash in the Disputed Claims Reserve is insufficient to pay the portion of any such taxes
attributable to the taxable income arising from the assets of such reserve (including any income that may
arise upon the distribution of the assets in such reserve), assets of the Disputed Claims Reserve may be
sold to pay such taxes.
          F.        Information Reporting and Backup Withholding

Payments of interest (including accruals of OID) or dividends and any other reportable payments, possibly
including amounts received pursuant to the Plan and payments of proceeds from the sale, retirement or
other disposition of the exchange consideration, may be subject to “backup withholding” (currently at a
rate of 24%) if a recipient of those payments fails to furnish to the payor certain identifying information
and, in some cases, a certification that the recipient is not subject to backup withholding. Backup
withholding is not an additional tax. Any amounts deducted and withheld generally should be allowed as
a credit against that recipient’s U.S. federal income tax, provided that appropriate proof is timely
provided under rules established by the IRS. Furthermore, certain penalties may be imposed by the IRS
on a recipient of payments who is required to supply information but who does not do so in the proper
manner. Backup withholding generally should not apply with respect to payments made to certain exempt
recipients, such as corporations and financial institutions. Information may also be required to be
provided to the IRS concerning payments, unless an exemption applies. You should consult your own tax
advisor regarding your qualification for exemption from backup withholding and information reporting
and the procedures for obtaining such an exemption.

Treasury regulations generally require disclosure by a taxpayer on its U.S. federal income tax return of
certain types of transactions in which the taxpayer participated, including, among other types of
transactions, certain transactions that result in the taxpayer’s claiming a loss in excess of certain
thresholds. You are urged to consult your own tax advisor regarding these regulations and whether the



                                                      111
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 398 of 577


contemplated transactions under the Plan would be subject to these regulations and require disclosure on
your tax return.

The foregoing summary has been provided for informational purposes only and does not discuss all
aspects of U.S. federal income taxation that may be relevant to a particular holder of a Term Loan Claim.
All holders of Term Loan Claims are urged to consult their tax advisors concerning the federal, state,
local, non U.S., and other tax consequences applicable under the Plan.

                                               IX.
                              CERTAIN RISK FACTORS TO BE CONSIDERED

Prior to voting to accept or reject the Plan, holders of Claims and Interests should read and carefully
consider the risk factors set forth below, in addition to the other information set forth in this Disclosure
Statement including any attachments, exhibits, or documents incorporated by reference.

THIS SECTION PROVIDES INFORMATION REGARDING POTENTIAL RISKS IN CONNECTION
WITH THE PLAN. THE FACTORS BELOW SHOULD NOT BE REGARDED AS THE ONLY
RISKS ASSOCIATED WITH THE PLAN OR ITS IMPLEMENTATION. ADDITIONAL RISK
FACTORS IDENTIFIED IN THE COMPANY’S PUBLIC FILINGS WITH THE SEC MAY ALSO BE
APPLICABLE TO THE MATTERS SET OUT HEREIN AND SHOULD BE REVIEWED AND
CONSIDERED IN CONJUNCTION WITH THIS DISCLOSURE STATEMENT, TO THE EXTENT
APPLICABLE. THE RISK FACTORS SET FORTH IN DHCP’S ANNUAL REPORT ON FORM 10-
K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2017 FILED WITH THE SEC ON APRIL 16,
2018, AS UPDATED BY THE QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER
ENDED MARCH 31, 2018 FILED WITH THE SEC ON JUNE 6, 2018, THE QUARTERLY REPORT
ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2018 FILED WITH THE SEC ON
AUGUST 9, 2018, AND THE QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER
ENDED SEPTEMBER 30, 2018 FILED WITH THE SEC ON NOVEMBER 14, 2018 ARE HEREBY
INCORPORATED BY REFERENCE. NEW FACTORS, RISKS AND UNCERTAINTIES EMERGE
FROM TIME TO TIME AND IT IS NOT POSSIBLE TO PREDICT ALL SUCH FACTORS, RISKS
AND UNCERTAINTIES.

          A.        Certain Bankruptcy Law Considerations

                    1.        General

While the Debtors believe that the Chapter 11 Cases will be of short duration and will not be materially
disruptive to the Company’s business, the Debtors cannot be certain that this will be the case. Although
the Plan is designed to minimize the length of the Chapter 11 Cases, it is impossible to predict with
certainty the amount of time that the Debtors may spend in bankruptcy or to assure parties in interest that
the Plan will be confirmed. Even if confirmed on a timely basis, bankruptcy proceedings to confirm the
Plan could have an adverse effect on the Company’s business. Among other things, it is possible that
bankruptcy proceedings could adversely affect the Company’s relationships with its key customers and
employees. In addition, the bankruptcy proceedings may divert some of the attention of the Debtors’
management away from business operations and the Company will incur additional expenses.

                    2.        Risk of Non-Confirmation of Plan

Although the Debtors believe that the Plan will satisfy all requirements necessary for confirmation by the
Bankruptcy Court, there can be no assurance that the Bankruptcy Court will reach the same conclusion or
that modifications to the Plan will not be required for confirmation or that such modifications would not


                                                      112
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 399 of 577


necessitate re-solicitation of votes. Moreover, the Debtors can make no assurances that it will receive the
requisite acceptances to confirm the Plan, and even if the Voting Class (defined below) voted in favor of
the Plan or the requirements for “cramdown” are met with respect to any Class that rejected the Plan, the
Bankruptcy Court, which may exercise substantial discretion as a court of equity, may choose not to
confirm the Plan. If the Plan is not confirmed, it is unclear what distributions (if any) holders of Claims
or Interests ultimately would receive with respect to their Claims or Interests in a subsequent plan of
reorganization.

                    3.        Risk of Failing to Satisfy Vote Requirement

In the event that the Debtors are unable to get sufficient votes from the Voting Class, the Debtors may
seek to accomplish an alternative chapter 11 plan. There can be no assurance that the terms of any such
alternative chapter 11 plan would be similar or as favorable to holders of Allowed Claims and Parent
Equity Interests as those proposed in the Plan.

                    4.        Risk of Non-Consensual Confirmation

In the event that any impaired class of Claims or Parent Equity Interests does not accept or is deemed not
to accept the Plan, the Bankruptcy Court may nevertheless confirm such Plan at the request of the Debtors
if at least one impaired class has accepted the plan (with such acceptance being determined without
including the vote of any “insider” in such class), and as to each impaired class that has not accepted the
plan, the Bankruptcy Court determines that the plan “does not discriminate unfairly” and is “fair and
equitable” with respect to the dissenting impaired classes. Should any Class vote to reject the Plan, then
these requirements must be satisfied with respect to such rejecting Classes. The Debtors believe that the
Plan satisfies these requirements.

                    5.        Risk of Non-Occurrence of Effective Date

There can be no assurance as to the timing of the Effective Date. If the conditions precedent to the
Effective Date set forth in the Plan have not occurred or have not been waived as set forth in Section 9.3
of the Plan, then the Confirmation Order may be vacated, in which event no distributions would be made
under the Plan, the Debtors and all holders of Claims or Interests would be restored to the status quo as of
the day immediately preceding the Confirmation Date, and the Debtors’ obligations with respect to Claims
and Interests would remain unchanged.




                                                       113
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 400 of 577


                    6.        Risk of Termination of Restructuring Support Agreement

The Restructuring Support Agreement contains certain provisions that give the parties the ability to
terminate the Restructuring Support Agreement if various conditions are satisfied. As noted above,
termination of the Restructuring Support Agreement could result in protracted Chapter 11 Cases, which
could significantly and detrimentally impact the Company’s relationships with GSEs, regulators,
government agencies, vendors, suppliers, employees, and major customers. If the Restructuring Support
Agreement is terminated, each vote or any consent given by any Consenting Term Lender prior to such
termination will be deemed null and void ab initio. If the termination of the Restructuring Support
Agreement takes place when Bankruptcy Court approval is required for a Consenting Term Lender to
change or withdraw its vote to accept the Plan, the Company has agreed to support and not oppose any
such attempt to change or withdraw a vote. Future termination of the Restructuring Support Agreement is
an “Event of Default” under the Debtors’ DIP Facilities. If the Debtors lose access to their DIP Facilities
it may force the Debtors to liquidate the Company.

                    7.        Risk Related to Parties in Interest Objecting to Debtors’ Classification of
                              Claims and Equity Interests

Bankruptcy Code Section 1122 provides that a plan may place a claim or an interest in a particular class
only if such claim or interest is substantially similar to the other claims or interests in such class. The
Debtors believe that the classification of Claims and Equity Interests under the Plan complies with the
requirements set forth in the Bankruptcy Code. However, there can be no assurance that a party in
interest will not object or that the Bankruptcy Court will approve the classifications.

                    8.        Risk Related to Possible Objections to Plan

There is a risk that certain parties could oppose and object to the Plan in the Bankruptcy Court either in
its entirety or to specific provisions of the Plan. While the Debtors believe that the proposed Plan
complies with all relevant Bankruptcy Code provisions, there can be no guarantee that a party in interest
will not file an objection to the Plan or that the Bankruptcy Court will not sustain such an objection.

                    9.        Conversion to Chapter 7 Case

If no plan of reorganization can be confirmed, or if the Bankruptcy Court otherwise finds that it would be
in the best interest of holders of Claims and Interests, the Chapter 11 Cases may be converted to cases
under chapter 7 of the Bankruptcy Code, pursuant to which a chapter 7 trustee would be appointed or
elected to liquidate the Debtors’ assets for distribution in accordance with the priorities established by the
Bankruptcy Code. See Article XI hereof, as well as the liquidation analysis, which will be filed no later
than the date on which the Plan Supplement is filed and served on holders of Claims in the Voting Class
as promptly as practicable upon filing (the “Liquidation Analysis”), for a discussion of the effects that a
chapter 7 liquidation would have on the recoveries of holders of Claims and Interests on a Debtor-by-
Debtor basis.

          B.        Additional Factors Affecting Value of Reorganized Debtors

                    1.        Claims Could be More than Projected

There can be no assurance that the estimated Allowed amount of Claims in certain Classes will not be
significantly more than projected, which, in turn, could cause the value of distributions to be reduced
substantially. Inevitably, some assumptions will not materialize, and unanticipated events and



                                                        114
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 401 of 577


circumstances may affect the ultimate results. Therefore, the actual amount of Allowed Claims may vary
from the Debtors’ Financial Projections and feasibility analysis, and that variation may be material.

                    2.        Projections and Other Forward-Looking Statements are not Assured, and
                              Actual Results May Vary

Certain of the information contained in this Disclosure Statement is, by nature, forward-looking, and
contains (i) estimates and assumptions which might ultimately prove to be incorrect and (ii) projections
which may be materially different from actual future experiences. There are uncertainties associated with
any projections and estimates, and they should not be considered assurances or guarantees of the amount
of funds or the amount of Claims in the various Classes that might be allowed. The future results of the
Reorganized Debtors are dependent upon various factors, many of which are beyond the control or
knowledge of the Debtors, and consequently are inherently difficult to project. The Reorganized Debtors’
actual future results may differ materially (positively or negatively) from the Financial Projections and as
a result, the actual total enterprise value of the Reorganized Debtors may be significantly higher or lower
than the estimated range herein.

          C.        Risks Relating to Debtors’ Business and Financial Condition

                    1.        Risks Associated with Debtors’ Business and Industry

The Debtors’ business is subject to extensive regulation by federal, state and local governmental and
regulatory authorities. Further, in recent years the policies, laws, rules and regulations applicable to the
Debtors’ business have been rapidly evolving. Such changes, as well as the actual or alleged failure to
comply with applicable federal, state, and local laws and regulations, GSE, Ginnie Mae and other
business counterparty requirements, or to implement and adhere to adequate remedial measures designed
to address any identified compliance deficiencies, may have an adverse consequence on the Company or
its business, in addition to the following factors, risks or uncertainties that may affect the Company or its
business:

         Limitations, restrictions or complete bans on the Debtors’ business or various segments of the
          business;
         Damage to the Debtors’ reputation;
         Scrutiny of the industry by, and potential enforcement actions by, federal and state authorities;
         The substantial resources (including senior management time and attention) the Company devotes
          to, and the significant compliance costs the Company incurs in connection with, regulatory
          compliance and regulatory examinations and inquiries, and any consume redress, fines, penalties
          or similar payments made in connection with resolving such matters;
         Uncertainties relating to interest curtailment obligations and any related financial and litigation
          exposure (including exposure relating to false claims);
         Potential costs and uncertainties, including the effect on future revenues, associated with and
          arising from litigation, regulatory investigations, and other legal proceedings, and uncertainties
          relating to the reaction of key counterparties to the announcement of any such matters;
         Dependence on GSEs and agencies (especially Fannie Mae, Freddie Mac and Ginnie Mae) and
          their residential loan programs and the Company’s ability to maintain relationships with such
          entities, and uncertainties relating to the status and future role of GSEs and agencies;




                                                      115
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                              Pg 402 of 577



         Ability to remain qualified as a GSE and agency approved seller, servicer or component servicer,
          including the ability to continue to comply with the GSEs’ and agencies’ respective residential
          loan selling and servicing guides;
         The ability to maintain the loan servicing, loan origination or collection agency licenses and/or
          third-party default specialists, or any other licenses necessary to operate the business, or changes
          to, or ability to comply with, licensing requirements;
         The ability to comply with the terms of the stipulated order resolving allegations arising from an
          Federal Trade Commission and CFPB investigation of Ditech Financial and RMS;
         The ability to comply with HUD Guidelines or VA regulations regarding mortgage loan
          conditions;
         Operational risks inherent in the mortgage servicing and mortgage origination businesses,
          including the ability to comply with the various contracts to which the Company is a party and
          reputational risks;
         Risks related to a significant amount of senior management turnover and employee reductions;
         Risks related to the substantial level of indebtedness, including ability to comply with covenants
          contained in debt agreements or obtain any necessary waivers or amendments, generate sufficient
          cash to service such indebtedness and refinance such indebtedness on favorable terms, if at all, as
          well as the ability to incur substantially more debt;
         The ability to maintain or grow the residential loan servicing or subservicing business and the
          mortgage loan originations business;
         The ability to achieve the Company’s strategic initiatives, particularly the ability to: enter into
          new subservicing arrangements; improve servicing performance, successfully develop origination
          capabilities; and execute and realize planned operational improvements and efficiencies;
         The success of the business strategy in returning to sustained profitability;
         Changes in prepayment rates and delinquency rates on the loans serviced and subserviced;
         A downgrade of, other adverse change, relating to, or the Company’s inability to improve the
          servicer rating or credit ratings;
         The Company’s ability to collect reimbursements for servicing advances and earn and timely
          receive incentive payments and ancillary fees on the servicing portfolio;
         The ability to collect indemnification payments and enforce repurchase obligations relating to
          mortgage loans the Company purchases from correspondent clients and the ability to collect in a
          timely manner indemnification payments relating to servicing rights purchased from prior
          servicers;
         Local, regional, national, and global economic trends and developments in general, and local,
          regional, and national real estate and residential mortgage market trends in particular, including
          the volume and pricing of home sales and uncertainty regarding the levels of mortgage
          originations and prepayments;
         Risks associated with the reverse mortgage business, including changes to reverse mortgage
          programs operated by FHA, HUD, or Ginnie Mae; the Company’s ability to accurately estimate
          interest curtailment liabilities; the Company’s ability to fund HECM repurchase obligations; the
          Company’s ability to fund principal additions on the HECM loans, and the Company’s ability to
          securitize the HECM tails;



                                                       116
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 403 of 577



         Changes in interest rates and the effectiveness of any hedge the Company may employ against
          such changes;
         Risks and potential costs associated with technology and cybersecurity, including: the risks of
          technology failures and of cyber-attacks against us or our vendors; our ability to adequately
          respond to actual or attempted cyber-attacks; and our ability to implement adequate internal
          security measures and protect confidential borrower information;
         Risks and potential costs associated with the implementation of new or more current technology,
          the use of vendors, or the transfer of the Company’s servers or other infrastructure to new data
          center facilities;
         Risks related to the Company’s deferred tax asset, risk of an “ownership change,” including
          uncertainties as to the Company’s ability to preserve the tax assets through and after a
          bankruptcy filing;
         The ability to renew advance financing facilities or warehouse facilities on favorable terms, or at
          all, and maintain adequate borrowing capacity under such facilities;
         Risks related to the concentration of the Company’s subservicing portfolio and the ability of the
          Company’s subservicing clients to terminate the Company as a subservicer;
         The ability of Fannie Mae, Freddie Mac and Ginnie Mae, as well as other clients and credit
          owners, to transfer or otherwise terminate our servicing or subservicing rights, with or without
          cause;
         The effects of competition on existing and potential future business, including the impact of
          competitors with greater financial resources and broader scopes of operation;
         The expiration of, or changes to, government mortgage modification, refinancing or other
          programs;
         The ability to comply with evolving and complex accounting rules, many of which involve
          significant judgment and assumptions;
         The ability to implement and maintain effective internal controls over financial reporting and
          disclosure controls and procedures;
         Uncertainties regarding impairment charges relating to the intangible assets of the Company;
         Risks related to the Company’s relationship with Walter Energy;
         Administrative fines and financial penalties;
         Litigation, including class action lawsuits; and
         Civil and criminal liability.
                    2.        Loss of Subservicing Clients

The Company, as of December 31, 2018, subserviced 0.8 million forward and reverse loan accounts with
an unpaid principal balance of $111.7 billion. Under the Company’s subservicing contracts, the primary
servicers for whom the Company conducts subservicing activities have the right to terminate such
contracts, with or without cause, with generally 60-90 days’ notice. In some instances, the subservicing
contracts require payment to the Company of deboarding, deconversion or other fees in connection with
any termination thereof, while in other instances there is little to no consideration owed to the Company in
connection with the termination of subservicing contract. The Company’s business may suffer significant
hardship if these subservicing contracts are terminated.


                                                       117
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 404 of 577


As described above, on January 17, 2019, the Company received notice from NRM, its largest
subservicing customer, terminating the Subservicing Agreement for cause. The Debtors have disputed
NRM’s basis for termination and intend to explore all legal remedies against NRM in connection with the
timing and issuance of the Termination Notice. NRM asserts that the Termination Notice was properly
issued, was based on the occurrence of certain alleged termination events and was effective to terminate
the Subservicing Agreement. The Debtors, NRM and its parent company, New Residential Investment
Corp., have each reserved all rights and remedies with respect to the Subservicing Agreement and the
purported termination thereof. The Company is evaluating the impact, if any, of any fees and costs
payable in connection with the termination of the Subservicing Agreement.

                    3.        Downgrade in the Company’s Servicer Ratings

Standard & Poor’s and Moody’s rate the Company as a residential loan servicer. Certain of these ratings
have been downgraded in the past, and any of these ratings may be downgraded in the future. Any such
downgrade could adversely affect the Company, financial condition, or results of operations, as well as
the Company’s ability to finance servicing advances and maintain the Company’s status as an approved
servicer by Fannie Mae, Freddie Mac, and Ginnie Mae. The Company’s failure to maintain favorable or
specified ratings may cause the Company’s termination as servicer and further impair the Company’s
ability to consummate future servicing transactions.

                    4.        Risk of Ginnie Mae, Fannie Mae, and Freddie Mac Termination

Under the terms of the Ginnie MBS Guide and the required Ginnie Mae Guaranty Agreement that is
executed in connection with each GMBS the Company issues (together with related documents, the
“Ginnie Mae Guaranty Agreement”), Ginnie Mae may terminate Ditech Financial for cause as the
issuer of GMBS and as servicer of the underlying mortgage loans, and transfer all of Ditech Financial’s
rights as issuer and servicer, including the servicing rights relating to the mortgage loans underlying the
GMBS issued by the Company, to a third party without payment to the Company of any consideration in
connection therewith. Events that could allow Ginnie Mae to terminate the Company as issuer and
servicer include, without limitation, the impending or actual insolvency of Ditech Financial; any
withdrawal or suspension of Ditech Financial’s status as an approved mortgagee by FHA or an approved
seller/servicer by Fannie Mae or Freddie Mac; or any change to Ditech Financial’s business condition
which materially and adversely affects its ability to carry out its obligations as an approved Ginnie Mae
issuer. A default by Ditech Financial’s affiliate, RMS, under RMS’s Ginnie Mae Guaranty Agreements
may also result in an event of default under Ditech Financial’s Ginnie Mae Guaranty Agreement under a
cross-default agreement among Ginnie Mae, Ditech Financial, and RMS, which could result in the
Company’s termination as issuer and servicer of all GMBS and HMBS. If the Company were to have the
Ginnie Mae issuer and servicing rights transferred or otherwise terminated, this could materially and
adversely affect the Company’s business, financial condition, liquidity and results of operations.

Under the terms of Ditech Financial’s master servicing agreement (including any amendments and
addendums thereto) with Fannie Mae, Fannie Mae has the ability to terminate Ditech Financial as servicer
for some or all of the Fannie Mae loans it services, with or without cause. In connection with such
termination by Fannie Mae without cause, Ditech Financial would have a right to a specified termination
fee; however, in connection with such termination by Fannie Mae for cause, Ditech Financial would not
have any right to a termination fee or other consideration in connection with such termination and the
related transfer of servicing rights to another servicer. Events that could allow Fannie Mae to terminate
Ditech Financial for cause as servicer of some or all of the Fannie Mae loans include, without limitation,
a breach of the mortgage selling and servicing contract by Ditech Financial; unacceptable performance as
determined by Fannie Mae with regard to Ditech Financial’s compliance with, among other things,
servicer performance as determined by Fannie Mae with regard to Ditech Financial’s compliance with,

                                                      118
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 405 of 577


among other things, servicer performance measurements and any written performance improvement plan;
Ditech Financial’s insolvency, the adjudication of Ditech Financial as bankrupt or the execution by Ditech
Financial of a general assignment for the benefit of its creditors; any change in Ditech Financial’s
financial status that, in Fannie Mae’s opinion, materially and adversely affects Ditech Financial’s ability
to provide satisfactory servicing of mortgages; the sale of a majority interest in Ditech Financial without
Fannie Mae’s prior written consent; a change in Ditech Financial’s financial or business condition, or in
its operations, which, in Fannie Mae’s sole judgment, is material and adverse; Ditech Financial has
certain delinquency rates or REO Property rates more than 50% higher than the average of such rates for
certain specified Fannie Mae portfolios; and any judgment, order, finding, or regulatory action to which
Ditech Financial is subject that would materially and adversely affect Ditech Financial’s ability to comply
with the terms or conditions of its Fannie Mae contract. In addition, a default by Ditech Financial’s
affiliate, RMS, under RMS’s agreements with Fannie Mae may also result in an event of default under
Ditech Financial’s Fannie Mae contract under a cross-default agreement.

Under the terms of Ditech Financial’s master servicing agreement and the Freddie Mac Seller/Servicer
Guide (including any amendments and addendums thereto), Freddie Mac has the ability to terminate
Ditech Financial as servicer for some or all of the Freddie Mac loans it services, with or without cause. If
Freddie Mac terminated Ditech Financial without cause, Ditech Financial would have a right to a
specified termination fee; however, if Freddie Mac terminates Ditech Financial as servicer for cause,
Ditech Financial would not have any right to a termination fee or other consideration in connection with
such termination and the related transfer of servicing rights to another servicer. Events that could allow
Freddie Mac to terminate Ditech Financial for cause as servicer of some or all of the Freddie Mac loans
include, without limitation, the impending or actual insolvency of Ditech Financial or an affiliate thereof;
the filing of a voluntary petition by Ditech Financial or an affiliate thereof under federal bankruptcy or
state insolvency laws; Ditech Financial’s failure to maintain qualified staff and/or adequate facilities to
assure the adequacy of servicing Freddie Mac loans; any weakness or notable change in the financial or
organizational status or management of Ditech Financial or an affiliate thereof, including any adverse
change in profitability or liquidity that, in the opinion of Freddie Mac, could adversely affect Freddie
Mac; Ditech Financial’s failure to meet any eligibility requirement, including failure to maintain
acceptable net worth or other indicia of financial soundness; Ditech Financial having delinquency rates or
REO rates higher than certain averaged; and Freddie Mac’s determination that Ditech Financial’s overall
performance is unacceptable (taking into account, among other things, scorecard results that rate absolute
and comparative performance with respect to various measures such as loss mitigation, workout
effectiveness, default timeline management, data integrity, investor reporting, and alternatives to
foreclosure).

                    5.        DIP Facilities

The DIP Facilities are intended to provide liquidity to the Debtors during the pendency of the Chapter 11
Cases. If the Chapter 11 Cases take longer than expected to conclude, the Debtors may exhaust or lose
access to their financing. There is no assurance that the Debtors will be able to obtain additional
financing from the Debtors’ existing lenders or otherwise. In either such case, the liquidity necessary for
the orderly functioning of the Debtors’ business may be materially impaired.

Relatedly, the continuation of the National Founders Facility is necessary for RMS’s servicing activities
during the Chapter 11 Cases. There can be no assurance that National Founders will continue to provide
RMS access to postpetition credit for servicing advances or that it would agree to forbear from seeking to
enforce remedies against RMS’s non-debtor affiliate, each of which would materially disrupt the Debtors’
business.




                                                    119
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 406 of 577


                    6.        Post-Effective Date Indebtedness

Following the Effective Date, in the Reorganization Transaction only, the Reorganized Debtors expect to
have outstanding funded debt of up to approximately $550 million. The Reorganized Debtors’ ability to
service their debt obligations will depend on, among other things, the Debtors’ compliance with
affirmative and negative covenants, the Debtors’ future operating performance, which depends partly on
economic, financial, competitive, and other factors beyond the Reorganized Debtors’ control. The
Reorganized Debtors may not be able to generate sufficient cash from operations to meet their debt service
obligations as well as fund necessary capital expenditures. In addition, if the Reorganized Debtors need
to refinance their debt, obtain additional financing, or sell assets or equity, they may not be able to do so
on commercially reasonable terms, if at all.

          D.        Factors Relating to Securities to be Issued Under Plan, Generally

                    1.        Market for Securities

There is currently no market for the New Common Stock and there can be no assurance as to the
development or liquidity of any market for any such securities. The Reorganized Debtors are under no
obligation to list any securities on any national securities exchange. Therefore, there can be no assurance
that any of the foregoing securities will be tradable or liquid at any time after the Effective Date. If a
trading market does not develop or is not maintained, holders of the foregoing securities may experience
difficulty in reselling such securities or may be unable to sell them at all. Even if such a market were to
exist, such securities could trade at prices higher or lower than the estimated value set forth in this
Disclosure Statement depending upon many factors including, without limitation, prevailing interest rates,
markets for similar securities, industry conditions, and the performance of, and investor expectations for,
the Reorganized Debtors.

                    2.        Potential Dilution

The ownership percentage represented by the New Common Stock distributed on the Effective Date under
the Plan will be subject to dilution from the conversion of any options, warrants, convertible securities,
exercisable securities, or other securities that may be issued post-emergence, including under the
Management Incentive Plan.

In the future, similar to all companies, additional equity financings or other share issuances by any of the
Reorganized Debtors could adversely affect the value of the New Common Stock. The amount and
dilutive effect of any of the foregoing could be material.

          E.        Risk Related to Obtaining Exit Financing

During the course of these Chapter 11 Cases, the Debtors will solicit commitments to provide exit
financing to refinance the DIP Facilities prior to the Effective Date. However, there is no assurance that
such commitments will be obtained, which will hinder the Debtors’ ability to consummate the
Reorganization Transaction. As of the date of this Disclosure Statement, the Debtors have not received
any commitment for an Exit Working Capital Facility. Even if the Debtors are able to obtain a
commitment for an Exit Working Capital Facility, there can be no assurance that the Reorganized Debtors
will be able to meet the terms of such exit facility and there is a risk that the Reorganized Debtors default
thereunder and the lenders take enforcement action against the Reorganized Debtors, including execution
or foreclosure against assets of the Reorganized Debtors.




                                                      120
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 407 of 577


          F.        Risks Related to Investment in New Common Stock

                    1.        Significant Holders

Pursuant to the Plan, certain holders of Term Loan Claims may acquire a significant ownership interest in
the New Common Stock. If such holders of New Common Stock were to act as a group, such holders
would be in a position to control all actions requiring stockholder approval, including the election of
directors, without the approval of other stockholders. This concentration of ownership could also
facilitate or hinder a negotiated change of control of the Reorganized Debtors and, consequently, have an
impact upon the value of the New Common Stock.

                    2.        Equity Interests Subordinated to Reorganized Debtors’ Indebtedness

In any subsequent liquidation, dissolution, or winding up of the Reorganized Debtors, the New Common
Stock will rank below all debt claims against the Reorganized Debtors. As a result, holders of the New
Common Stock will not be entitled to receive any payment or other distribution of assets upon the
liquidation, dissolution, or winding up of the Reorganized Debtors until after all the Reorganized Debtors’
obligations to its debt holders have been satisfied.

                    3.        Implied Valuation of New Common Stock Not Intended to Represent
                              Trading Value of New Common Stock

The valuation of the Reorganized Debtors may not represent the trading value of the New Common Stock
in public or private markets and is subject to additional uncertainties and contingencies, all of which are
difficult to predict. Actual market prices of such securities at issuance will depend upon, among other
things: (1) prevailing interest rates; (2) conditions in the financial markets; (3) the anticipated initial
securities holdings of prepetition creditors, some of whom may prefer to liquidate their investment rather
than hold it on a long-term basis; and (4) other factors that generally influence the prices of securities.
The actual market price of the New Common Stock is likely to be volatile. Many factors including
factors unrelated to the Reorganized Debtors’ actual operating performance and other factors not possible
to predict, could cause the market price of the New Common Stock to rise and fall. Accordingly, the
implied value, stated herein and in the Plan, of the securities to be issued does not necessarily reflect, and
should not be construed as reflecting, values that will be attained for the New Common Stock in the
public or private markets.

                    4.        No Intention to Pay Dividends

The Reorganized Debtors do not anticipate paying any dividends on the New Common Stock as they
expect to retain any future cash flows for debt reduction and to support operations. As a result, the
success of an investment in the New Common Stock will depend entirely upon any future appreciation in
the value of the New Common Stock. There is, however, no guarantee that the New Common Stock will
appreciate in value or even maintain its initial value.

                    5.        The New Common Stock May be Subject to Further Dilution

The New Common Stock to be issued on the Effective Date is subject to dilution from the Management
Incentive Plan. In addition, in the future, the Company may issue equity securities in connection with
future investments, acquisitions or capital rising transactions. Such issuances or grants could constitute a
significant portion of the then-outstanding common stock, which may result in a dilution in ownership of
common stock, including shares of New Common Stock issued pursuant to the Plan.



                                                      121
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 408 of 577


          G.        Additional Factors

                    1.        Debtors Could Withdraw Plan

Subject to the terms of, and without prejudice to, the rights of any party to the Restructuring Support
Agreement, the Plan may be revoked or withdrawn prior to the Confirmation Date by the Debtors.

                    2.        Debtors Have no Duty to Update

The statements contained in this Disclosure Statement are made by the Debtors as of the date hereof,
unless otherwise specified herein, and the delivery of this Disclosure Statement after that date does not
imply that there has been no change in the information set forth herein since that date. The Debtors have
no duty to update this Disclosure Statement unless otherwise ordered to do so by the Bankruptcy Court.

                    3.        No Representations Outside Disclosure Statement are Authorized

No representations concerning or related to the Debtors, the Chapter 11 Cases, or the Plan are authorized
by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this Disclosure Statement.
Any representations or inducements made to secure your acceptance or rejection of the Plan that are other
than those contained in, or included with, this Disclosure Statement should not be relied upon in making
the decision to accept or reject the Plan.

                    4.        No Legal or Tax Advice is Provided by Disclosure Statement

The contents of this Disclosure Statement should not be construed as legal, business, or tax advice. Each
Claim or Interest holder should consult their own legal counsel and accountant as to legal, tax, and other
matters concerning their Claim or Interest.

This Disclosure Statement is not legal advice to you. This Disclosure Statement may not be relied upon
for any purpose other than to determine how to vote on the Plan or object to confirmation of the Plan.

                    5.        No Admission Made

Nothing contained herein or in the Plan will constitute an admission of, or will be deemed evidence of, the
tax or other legal effects of the Plan on the Debtors or on holders of Claims or Interests.

                    6.        Certain Tax Consequences

For a discussion of certain tax considerations to the Debtors and certain holders of Claims in connection
with the implementation of the Plan, see Article VII hereof.

                                              X.
                              VOTING PROCEDURES AND REQUIREMENTS

          A.        Voting Deadline

Before voting to accept or reject the Plan, each Eligible Holder (defined below) as of the Voting Record
Date should carefully review the Plan attached hereto as Exhibit A. All descriptions of the Plan set forth
in this Disclosure Statement are subject to the terms and conditions of the Plan.




                                                      122
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                               Pg 409 of 577


Ballots will be provided for holders of Voting Claims as of the Voting Record Date (April 26May 8,
2019) to vote to accept or reject the Plan (a “Ballot”). Only holders of Class 3 Claims (Term Loan
Claims) (the “Eligible Holders”) are entitled to vote to accept or reject the Plan. Because Classes 1, 2, 6
(in a Reorganization Transaction), 7, and 8 are unimpaired and deemed to accept, and Classes 4, 5, 6 (in
a Sale Transaction), 9, and 10 are conclusively deemed to reject, only Class 3 is entitled to vote.

Each Ballot contains detailed voting instructions and sets forth in detail, among other things, the
deadlines, procedures, and instructions for voting to accept or reject the Plan, the Voting Record Date for
voting purposes, and the applicable standards for tabulating Ballots.

The Debtor has engaged Epiq Corporate Restructuring, LLC as its voting agent (the “Voting Agent”) to
assist in the transmission of voting materials and in the tabulation of votes with respect to the Plan.

THE VOTING DEADLINE IS 54:00 P.M., PREVAILING EASTERN TIME, ON MAY 24JUNE 10,
2019, UNLESS EXTENDED BY THE DEBTORS (THE “VOTING DEADLINE”).

CLASS 3: IN ORDER FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE
EXECUTED IN ACCORDANCE WITH THE INSTRUCTIONS INCLUDED IN THE BALLOT AND
RECEIVED BY THE VOTING AGENT AT THE ADDRESS SET FORTH BELOW ON OR BEFORE
THE VOTING DEADLINE.

Delivery of a Ballot must conform to the instructions on the Ballot. Mailed Ballots must be returned by
the Voting Deadline with an original signed copy to:

By First Class Mail, Overnight Courier, or Hand Delivery:

                                     DITECH BALLOT PROCESSING
                              C/O EPIQ CORPORATE RESTRUCTURING., LLC
                                      10300 SW ALLEN BOULEVARD
                                       BEAVERTON, OREGON 97005

By First Class Mail:

                                     DITECH BALLOT PROCESSING
                              C/O EPIQ CORPORATE RESTRUCTURING, LLC
                                            P.O. BOX 4422
                                    BEAVERTON, OREGON 97076-4422

FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE EXECUTED IN ACCORDANCE
WITH THE INSTRUCTIONS INCLUDED IN THE APPLICABLE BALLOT AND MUST BE
ACTUALLY RECEIVED BY THE VOTING AGENT NO LATER THAN THE VOTING DEADLINE.

ANY BALLOT THAT IS EXECUTED AND RETURNED BUT WHICH DOES NOT INDICATE
EITHER AN ACCEPTANCE OR REJECTION OF THE PLAN OR INDICATES BOTH AN
ACCEPTANCE AND A REJECTION OF THE PLAN WILL NOT BE COUNTED. THE DEBTORS,
IN THEIR SOLE DISCRETION, MAY REQUEST THAT THE VOTING AGENT ATTEMPT TO
CONTACT SUCH VOTERS TO CURE ANY SUCH DEFECTS IN THE BALLOTS. THE FAILURE
TO VOTE DOES NOT CONSTITUTE A VOTE TO ACCEPT OR REJECT THE PLAN. AN
OBJECTION TO THE CONFIRMATION OF THE PLAN, EVEN IF TIMELY SERVED, DOES NOT
CONSTITUTE A VOTE TO ACCEPT OR REJECT THE PLAN.



                                                    123
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                              Pg 410 of 577


          B.        Voting Procedures

The Debtors are providing copies of this Disclosure Statement (including all exhibits and appendices) and
related materials and a Ballot (collectively, a “Solicitation Package”) to record holders of the Term Loan
Claims. In order to vote, holders of Term Loan Claims should provide all of the information requested by
the Ballot and, as applicable, should complete and deliver their completed Ballots so that they are actually
received by the Voting Agent no later than the Voting Deadline.

          C.        Parties Entitled to Vote

Under the Bankruptcy Code, only holders of claims or interests in “impaired” classes are entitled to vote
on a plan. Under section 1124 of the Bankruptcy Code, a class of claims or interests is deemed to be
“impaired” under a plan unless (i) the plan leaves unaltered the legal, equitable, and contractual rights to
which such claim or interest entitles the holder thereof or (ii) notwithstanding any legal right to an
accelerated payment of such claim or interest, the plan cures all existing defaults (other than defaults
resulting from the occurrence of events of bankruptcy) and reinstates the maturity of such claim or interest
as it existed before the default.

If, however, the holder of an impaired claim or interest will not receive or retain any distribution under the
plan on account of such claim or interest, the Bankruptcy Code deems such holder to have rejected the
plan, and, accordingly, holders of such claims and interests do not actually vote on the plan. If a claim or
interest is not impaired by the plan, the Bankruptcy Code deems the holder of such claim or interest to
have accepted the plan and, accordingly, holders of such claims and interests are not entitled to vote on
the Plan.

A vote may be disregarded if the Bankruptcy Court determines, pursuant to section 1126(e) of the
Bankruptcy Code, that it was not solicited or procured in good faith or in accordance with the provisions
of the Bankruptcy Code.

The Bankruptcy Code defines “acceptance” of a plan by a class of: (i) claims as acceptance by creditors
in that class that hold at least two-thirds (2/3) in dollar amount and more than one-half (1/2) in number of
the claims that cast ballots for acceptance or rejection of the plan; and (ii) interests as acceptance by
interest holders in that class that hold at least two-thirds (2/3) in dollar amount of the interests that cast
ballots for acceptance or rejection of the plan.

Class 3 (Term Loan Claims) is impaired under the Plan and the only Class of Claims or Interests entitled
to vote to accept or reject the Plan (the “Voting Class” or the “Voting Claims”).

Claims in all other Classes are either unimpaired and deemed to accept or impaired and deemed to reject
the Plan and are not entitled to vote. For a detailed description of the treatment of Claims and Interests
under the Plan, see Article I of this Disclosure Statement.

The Debtors will request confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code
over the deemed rejection of the Plan by all classes deemed to reject, Parent Equity Interests, and
Subordinated Securities Claims. Section 1129(b) of the Bankruptcy Code permits the confirmation of a
chapter 11 plan notwithstanding the rejection of such plan by one or more impaired classes of claims or
interests. Under section 1129(b), a plan may be confirmed by a bankruptcy court if it does not
“discriminate unfairly” and is “fair and equitable” with respect to each rejecting class. For a more
detailed description of the requirements for confirmation of a nonconsensual plan, see Article X of this
Disclosure Statement.



                                                     124
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 411 of 577


                    1.        Miscellaneous

All Ballots must be signed by the Eligible Holder, or any person who has obtained a properly completed
Ballot proxy from the Eligible Holder by the Voting Record Date. Unless otherwise ordered by the
Bankruptcy Court, Ballots that are signed, dated, and timely received, but on which a vote to accept or
reject the Plan has not been indicated, will not be counted. The Debtors, in their sole discretion, may
request that the Voting Agent attempt to contact such voters to cure any such defects in the Ballots. Any
Ballot marked to both accept and reject the Plan will not be counted. If you cast more than one Ballot
voting the same Claim(s) before the Voting Deadline, the last valid Ballot received on or before the Voting
Deadline will be deemed to reflect your intent, and thus, will supersede any prior Ballot. If you cast
Ballots received by the Voting Agent on the same day, but which are voted inconsistently, such Ballots
will not be counted.

An otherwise properly executed Ballot that attempts to partially accept and partially reject the Plan will
likewise not be counted.

The Ballots provided to Eligible Holders will reflect the amount of such Eligible Holder’s Claim;
however, when tabulating votes, the Voting Agent may adjust the amount of such Eligible Holder’s Claim
by multiplying that amount by a factor that reflects all amounts accrued between the Voting Record Date
and the Commencement Date including, without limitation, interest.

Under the Bankruptcy Code, for purposes of determining whether the requisite votes for acceptance have
been received, only holders of the Term Loan Claims who actually vote will be counted. The failure of a
holder to deliver a duly executed Ballot to the Voting Agent will be deemed to constitute an abstention by
such holder with respect to voting on the Plan and such abstentions will not be counted as votes for or
against the Plan.

Except as provided below, unless the Ballot is timely submitted to the Voting Agent before the Voting
Deadline together with any other documents required by such Ballot, the Debtors may, in their sole
discretion, reject such Ballot as invalid, and therefore decline to utilize it in connection with seeking
confirmation of the Plan.

                    2.        Fiduciaries and Other Representatives

If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-fact, officer of a
corporation, or another, acting in a fiduciary or representative capacity, such person should indicate such
capacity when signing and, if requested, must submit proper evidence satisfactory to the Debtor of
authority to so act. Authorized signatories should submit a separate Ballot of each Eligible Holder for
whom they are voting.

UNLESS THE BALLOT IS SUBMITTED TO THE VOTING AGENT ON OR PRIOR TO THE
VOTING DEADLINE, SUCH BALLOT WILL BE REJECTED AS INVALID AND WILL NOT BE
COUNTED AS AN ACCEPTANCE OR REJECTION OF THE PLAN; PROVIDED, HOWEVER,
THAT THE DEBTORs RESERVE THE RIGHT, IN their SOLE DISCRETION, TO REQUEST THE
BANKRUPTCY COURT TO ALLOW SUCH BALLOT TO BE COUNTED.

                    3.        Agreements Upon Furnishing Ballots

The delivery of an accepting Ballot pursuant to one of the procedures set forth above will constitute the
agreement of the creditor with respect to such Ballot to accept: (i) all of the terms of, and conditions to,
the solicitation; and (ii) the terms of the Plan including the injunction, releases, and exculpations set forth


                                                      125
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 412 of 577


in Sections 10.5, 10.6, and 10.7 of the Plan. All parties in interest retain their right to object to
confirmation of the Plan pursuant to section 1128 of the Bankruptcy Code, subject to any applicable
terms of the Restructuring Support Agreement.

                    4.        Change of Vote

Subject to the terms of the Restructuring Support Agreement, any party who has previously submitted to
the Voting Agent prior to the Voting Deadline a properly completed Ballot may revoke such Ballot and
change its vote by submitting to the Voting Agent prior to the Voting Deadline a subsequent, properly
completed Ballot voting for acceptance or rejection of the Plan.

                    5.        Waivers of Defects, Irregularities, etc.

Unless otherwise directed by the Bankruptcy Court, all questions as to the validity, form, eligibility
(including time of receipt), acceptance, and revocation or withdrawals of Ballots will be determined by the
Voting Agent and/or the Debtors, as applicable, in their sole discretion, which determination will be final
and binding. The Debtors reserve the right to reject any and all Ballots submitted by any of their
respective creditors not in proper form, the acceptance of which would, in the opinion of the Debtors or
their counsel, as applicable, be unlawful. The Debtors further reserve their respective rights to waive any
defects or irregularities or conditions of delivery as to any particular Ballot by any of their creditors. The
interpretation (including the Ballot and the respective instructions thereto) by the applicable Debtor,
unless otherwise directed by the Bankruptcy Court, will be final and binding on all parties. Unless
waived, any defects or irregularities in connection with deliveries of Ballots must be cured within such
time as the Debtors (or the Bankruptcy Court) determines. Neither the Debtors nor any other person will
be under any duty to provide notification of defects or irregularities with respect to deliveries of Ballots
nor will any of them incur any liabilities for failure to provide such notification. Unless otherwise
directed by the Bankruptcy Court, delivery of such Ballots will not be deemed to have been made until
such irregularities have been cured or waived. Ballots previously furnished (and as to which any
irregularities have not theretofore been cured or waived) will be invalidated.

                                                  XI.
                                          CONFIRMATION OF PLAN

          A.        Confirmation Hearing

Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a confirmation hearing
upon appropriate notice to all required parties. The Debtors will request that the Bankruptcy Court
schedule the Confirmation Hearing. Notice of the Confirmation Hearing will be provided to all known
creditors and equity holders or their representatives. The Confirmation Hearing may be adjourned from
time to time by the Bankruptcy Court without further notice except for the announcement of the adjourned
date made at the Confirmation Hearing, at any subsequent adjourned Confirmation Hearing, or pursuant
to a notice filed on the docket of the Chapter 11 Cases.

          B.        Objections to Confirmation

Section 1128(b) of the Bankruptcy Code provides that any party in interest may object to the confirmation
of a plan. Any objection to confirmation of the Plan must (a) be in writing; (b) state the name and address
of the objecting party and the amount and nature of the Claim or Interest of such party; (c) state with
particularity the basis and nature of any objection, and provide proposed language that, if accepted and
incorporated by the Debtors, would obviate such objection; (d) conform to the Bankruptcy Rules and the
Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the


                                                        126
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 413 of 577


Southern District of New York; (e) be filed with the Bankruptcy Court, with a copy to the chambers of the
United States Bankruptcy Judge appointed to the Chapter 11 Cases, together with proof of service thereof;
and (f) be served upon the following parties, including such other parties as the Bankruptcy Court may
order:

                    (a)       The Debtor at:

                              Ditech Holding Corporation
                              3000 Bayport Drive, Suite 985
                              Tampa, FL 33607
                              Attn: John Haas, General Counsel, Chief Legal Officer and Secretary

                    (b)       Office of the U.S. Trustee at:

                              William K. Harrington, U.S. Department of Justice
                              Office of the U.S. Trustee
                              201 Varick Street, Suite 1006
                              New York, New York 10014
                              Attn: Greg M. Zipes, Esq.
                                      Benjamin J. Higgins, Esq.

                    (c)       Counsel to the Debtors at:

                              Weil, Gotshal & Manges LLP
                              767 Fifth Avenue
                              New York, New York 10153
                              Attn: Ray C. Schrock, P.C.
                                      Sunny Singh, Esq.

                    (d)       Counsel to the Prepetition Administrative Agent at:

                              Davis Polk & Wardwell LLP
                              450 Lexington Avenue
                              New York, New York, 10017
                              Attn: Brian M. Resnick, Esq.
                                     Michelle M. McGreal, Esq.

                    (e)       Counsel to the Term Loan Ad Hoc Group at:

                              Kirkland & Ellis LLP
                              300 North LaSalle
                              Chicago, IL 60654
                              Attn: Patrick J. Nash Jr., P.C.
                                      John Luze, Esq.

                    (f)       Counsel to the DIP Agent and DIP Lender at:




                                                        127
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 414 of 577


                              Skadden, Arps, Slate, Meagher & Flom LLP
                              4 Times Square
                              New York, New York 10036
                              Attn: Sarah M. Ward, Esq.
                                     Mark A. McDermott, Esq.
                                     Melissa Tiarks, Esq.

                    (g)       Counsel to Nomura Corporate Funding Americas, LLC at:

                              Jones Day
                              250 Vesey Street
                              New York, New York 10281
                              Attn: Ben Rosenblum, Esq.

                    (h)       Counsel to the Creditors’ Committee at:

                              Pachulski Stang Ziehl & Jones LLP
                              780 Third Avenue, 34th Floor
                              New York, New York 10017
                              Attn: Robert J. Feinstein, Esq.
                                     Bradford J. Sandler, Esq.s
                                     Steven W. Golden, Esq.

                                     - and -

                              Rich Michaelson Megaliff, LP
                              335 Madison Avenue, 9th Floor
                              New York, New York 10017
                              Attn: Robert N. Michaelson, Esq.
                                     Elwood F. Collins, Esq.


 UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT MAY
              NOT BE CONSIDERED BY THE BANKRUPTCY COURT.

          C.        Requirements for Confirmation of Plan

                    1.        Requirements of Section 1129(a) of Bankruptcy Code

                    (a)       General Requirements

At the Confirmation Hearing, the Bankruptcy Court will determine whether the confirmation requirements
specified in section 1129(a) of the Bankruptcy Code have been satisfied including, without limitation,
whether:

                              (i)    the Plan complies with the applicable provisions of the Bankruptcy Code;

                           (ii)   the Debtors have complied with the applicable provisions of the
                    Bankruptcy Code;




                                                       128
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                   Pg 415 of 577


                              (iii)    the Plan has been proposed in good faith and not by any means forbidden
                    by law;

                             (iv)    any payment made or promised by the Debtors or by a person issuing
                    securities or acquiring property under the Plan, for services or for costs and expenses in
                    or in connection with the Chapter 11 Cases, or in connection with the Plan and incident to
                    the Chapter 11 Cases, has been disclosed to the Bankruptcy Court, and any such payment
                    made before confirmation of the Plan is reasonable, or if such payment is to be fixed after
                    confirmation of the Plan, such payment is subject to the approval of the Bankruptcy
                    Court as reasonable;

                             (v)     the Debtors have disclosed the identity and affiliations of any individual
                    proposed to serve, after confirmation of the Plan, as a director or officer of the
                    Reorganized Debtors, an affiliate of the Debtors participating in a Plan with the Debtors,
                    or a successor to the Debtors under the Plan, and the appointment to, or continuance in,
                    such office of such individual is consistent with the interests of the holders of Claims and
                    Interests and with public policy, and the Debtors have disclosed the identity of any insider
                    who will be employed or retained by the Reorganized Debtors, and the nature of any
                    compensation for such insider;

                             (vi)     with respect to each Class of Claims or Interests, each holder of an
                    impaired Claim or impaired Interest has either accepted the Plan or will receive or retain
                    under the Plan, on account of such holder’s Claim or Interest, property of a value, as of
                    the Effective Date of the Plan, that is not less than the amount such holder would receive
                    or retain if the Debtors were liquidated on the Effective Date of the Plan under chapter 7
                    of the Bankruptcy Code;

                            (vii)    except to the extent the Plan meets the requirements of section 1129(b) of
                    the Bankruptcy Code (as discussed further below), each Class of Claims either accepted
                    the Plan or is not impaired under the Plan;

                             (viii) except to the extent that the holder of a particular Claim has agreed to a
                    different treatment of such Claim, the Plan provides that administrative expenses and
                    priority Claims, other than Priority Tax Claims, will be paid in full on the Effective Date,
                    and that Priority Tax Claims will receive either payment in full on the Effective Date or
                    deferred cash payments over a period not exceeding five years after the Commencement
                    Date, of a value, as of the Effective Date of the Plan, equal to the Allowed amount of
                    such Claims;

                            (ix)    at least one Class of impaired Claims has accepted the Plan, determined
                    without including any acceptance of the Plan by any insider holding a Claim in such
                    Class;

                            (x)     confirmation of the Plan is not likely to be followed by the liquidation, or
                    the need for further financial reorganization, of the Debtors or any successor to the
                    Debtors under the Plan; and

                            (xi)    all fees payable under section 1930 of title 28 of the United States Code,
                    as determined by the Bankruptcy Court at the Confirmation Hearing, have been paid or
                    the Plan provides for the payment of all such fees on the Effective Date of the Plan.



                                                         129
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                   Main Document
                                                 Pg 416 of 577


                    (b)       Best Interests Test

As noted above, with respect to each impaired class of claims and equity interests, confirmation of a plan
requires that each such holder either (i) accept the plan or (ii) receive or retain under the plan property of
a value, as of the effective date of the plan, that is not less than the value such holder would receive or
retain if the debtor was liquidated under chapter 7 of the Bankruptcy Code. This requirement is referred
to as the “best interests test.”

This test requires a Bankruptcy Court to determine what the holders of allowed claims and allowed equity
interests in each impaired class would receive from a liquidation of the debtor’s assets and properties in
the context of a liquidation under chapter 7 of the Bankruptcy Code. To determine if a plan is in the best
interests of each impaired class, the value of the distributions from the proceeds of the liquidation of the
debtor’s assets and properties (after subtracting the amounts attributable to the aforesaid claims) is then
compared with the value offered to such classes of claims and equity interests under the plan.

The Debtors believe that under the Plan all holders of impaired Claims and Interests will receive property
with a value not less than the value such holder would receive in a liquidation under chapter 7 of the
Bankruptcy Code. The Debtors’ belief is based primarily on (i) consideration of the effects that a chapter
7 liquidation would have on the ultimate proceeds available for distribution to holders of impaired Claims
and Interests and (ii) the Liquidation Analysis (which will be filed no later than the date the Plan
Supplement is filed and served on holders of Claims in the Voting Class as promptly as practicable upon
filing).1718

The Debtors believe that any liquidation analysis is speculative, as it is necessarily premised on
assumptions and estimates which are inherently subject to significant uncertainties and contingencies,
many of which would be beyond the control of the Debtors. The Liquidation Analysis will be provided
solely for the purpose of disclosing to holders of Claims and Interests the effects of a hypothetical chapter
7 liquidation of the Debtors, subject to the assumptions set forth therein and will be on a Debtor-by-
Debtor basis with a summary on a consolidated basis. There can be no assurance as to values that would
actually be realized in a chapter 7 liquidation nor can there be any assurance that a bankruptcy court will
accept the Debtors’ conclusions or concur with such assumptions in making its determinations under
section 1129(a)(7) of the Bankruptcy Code.

                    (c)       Feasibility




1718
       Given that the Debtors are engaged in a competitive Marketing Process, which process will establish the
       Debtors’ value, it is appropriate that the Debtors abstain from filing any analysis that could undercut that
       process. See In re LBI Media, Inc., Case No. 18-12655 (CSS) (Bankr. D. Del. Jan. 22, 2019) (ECF No. 360)
       (order approving disclosure statement where the Debtors abstained from filing liquidation analysis while
       pursuing marketing process).


                                                         130
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                     Main Document
                                                 Pg 417 of 577


Also as noted above, section 1129(a)(11) of the Bankruptcy Code requires that a debtor demonstrate that
confirmation of a plan is not likely to be followed by liquidation or the need for further financial
reorganization. For purposes of determining whether the Plan meets this requirement, the Debtor has
analyzed its ability to meet its obligations under the Plan. As part of this analysis, the Debtors have
prepared the Financial Projections attached hereto as Exhibit D.18 19 Based upon the Financial
Projections, the Debtors believe they will have sufficient resources to make all payments required
pursuant to the Plan and that confirmation of the Plan is not likely to be followed by liquidation or the
need for further reorganization. Moreover, Section VIII hereof sets forth certain risk factors that could
impact the feasibility of the Plan.

                    (d)       Equitable Distribution of Voting Power

On or before the Effective Date, pursuant to and only to the extent required by section 1123(a)(6) of the
Bankruptcy Code, the organizational documents for the Debtors will be amended as necessary to satisfy
the provisions of the Bankruptcy Code and will include, among other things, pursuant to section
1123(a)(6) of the Bankruptcy Code, (i) a provision prohibiting the issuance of non-voting equity securities
and (ii) a provision setting forth an appropriate distribution of voting power among classes of equity
securities possessing voting power.

                    2.        Additional Requirements for Non-Consensual Confirmation

In the event that any impaired Class of Claims or Interests does not accept or is deemed to reject the Plan,
the Bankruptcy Court may still confirm the Plan at the request of the Debtors if, as to each impaired Class
of Claims or Interests that has not accepted the Plan, the Plan “does not discriminate unfairly” and is “fair
and equitable” with respect to such Classes of Claims or Interests, pursuant to section 1129(b) of the
Bankruptcy Code. Both of these requirements are in addition to other requirements established by case
law interpreting the statutory requirements.

Pursuant to the Plan, holders of Interests in Class 9 (Parent Equity Interests) and Claims in Class 4
(Second Lien Note Claims), Class 5 (General Unsecured Claims), and Class 9 (Subordinated Securities
Claims) will not receive a distribution and are thereby deemed to reject the Plan. However, the Debtors
submit that they satisfy the “unfair discrimination” and “fair and equitable” tests, as discussed in further
detail below.

                    (a)       Unfair Discrimination Test




1819
       The Debtors will file updated projections in the event of the occurrence of unanticipated events that result in
       material changes to the projections.


                                                           131
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                   Pg 418 of 577


The “unfair discrimination” test applies to Classes of Claims or Interests that are of equal priority and are
receiving different treatment under the Plan. A chapter 11 plan does not discriminate unfairly, within the
meaning of the Bankruptcy Code, if the legal rights of a dissenting Class are treated in a manner
consistent with the treatment of other Classes whose legal rights are substantially similar to those of the
dissenting Class and if no Class of Claims or Interests receives more than it legally is entitled to receive
for its Claims or Interests. This test does not require that the treatment be the same or equivalent, but that
such treatment is “fair.”

The Debtors believe the Plan satisfies the “unfair discrimination” test. Claims of equal priority are
receiving comparable treatment and such treatment is fair under the circumstances.

                    (b)       Fair and Equitable Test

The “fair and equitable” test applies to classes of different priority and status (e.g., secured versus
unsecured) and includes the general requirement that no class of claims receive more than 100% of the
allowed amount of the claims in such class. As to dissenting classes, the test sets different standards
depending on the type of claims in such class. The Debtors believe that the Plan satisfies the “fair and
equitable” test as further explained below.

                              (i)      Other Secured Creditors

The Bankruptcy Code provides that each holder of an impaired secured claim either (i) retains its liens on
the property to the extent of the allowed amount of its secured claim and receives deferred cash payments
having a value, as of the effective date, of at least the allowed amount of such claim, (ii) has the right to
credit bid the amount of its claim if its property is sold and retains its liens on the proceeds of the sale or
(iii) receives the “indubitable equivalent” of its allowed secured claim.

                              (ii)     Unsecured Creditors

The Bankruptcy Code provides that either (i) each holder of an impaired unsecured claim receives or
retains under the plan of reorganization, property of a value equal to the amount of its allowed claim or
(ii) the holders of claims and equity interests that are junior to the claims of the dissenting class will not
receive any property under the plan of reorganization. The Plan provides that the holders of General
Unsecured Claims in Class 5 will receive the treatment summarized above in Article V of this Disclosure
Statement.

                              (iii)    Equity Interests

The Bankruptcy Code requires that either (a) each holder of an equity interest receive or retain under the
plan property of a value equal to the greater of (i) the fixed liquidation preference or redemption price, if
any, of such stock and (ii) the value of the stock, or (b) the holders of equity interests that are junior to
any dissenting class of equity interests not receive any property under the plan. Pursuant to the Plan, all
Intercompany Equity Interests will be cancelled, reinstated, or receive such other treatment as is
determined by the Debtors and the Requisite Term Lenders and the holders of Parent Equity Interests will
neither receive nor retain any property on account of such interests.

                                      XII.
             ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF PLAN

The Debtors have evaluated several alternatives to the Plan. After studying these alternatives, the Debtors
have concluded that the Plan is the best alternative and will maximize recoveries to parties in interest,


                                                          132
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                              Pg 419 of 577


assuming confirmation and consummation of the Plan. If the Plan is not confirmed and consummated, the
alternatives to the Plan are (i) the preparation and presentation of an alternative plan of reorganization,
(ii) a sale of some or all of the Debtors’ assets pursuant to section 363 of the Bankruptcy Code, or (iii) a
liquidation under chapter 7 of the Bankruptcy Code.

          A.        Alternative Plan of Reorganization

If the Plan is not confirmed, the Debtors (or if the Debtors’ exclusive period in which to file a plan of
reorganization has expired, any other party in interest) could attempt to formulate a different plan. Such a
plan might involve either: (i) a reorganization and continuation of the Debtors’ business or (ii) an orderly
liquidation of the Debtors’ assets. The Debtors, however, submit that the Plan, as described herein,
enables their creditors to realize the most value under the circumstances.

          B.        Sale Under Section 363 of Bankruptcy Code

If the Plan is not confirmed, the Debtors could seek from the Bankruptcy Court, after notice and a
hearing, authorization to sell their assets through a stand-alone alternative transaction under section 363
of the Bankruptcy Code. Upon analysis and consideration of this alternative, the Debtors do not believe
that a stand-alone alternative sale of their assets under section 363 of the Bankruptcy Code (as opposed to
the consummation of the Sale Transaction pursuant to the Plan) would yield a higher recovery for holders
of Claims and Interests than the Plan.

          C.        Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law

If no plan can be confirmed, the Chapter 11 Cases may be converted to a case under chapter 7 of the
Bankruptcy Code in which a chapter 7 trustee would be elected or appointed to liquidate the assets of the
Debtors for distribution to the Debtors’ creditors in accordance with the priorities established by the
Bankruptcy Code. The effect a chapter 7 liquidation would have on the recovery of holders of Allowed
Claims and Interests will be set forth in the Liquidation Analysis that the Debtors will file no later than
the date that the Plan Supplement is filed.

As noted in Article XI of this Disclosure Statement, the Debtors believe that liquidation under chapter 7
would result in smaller distributions to creditors than those provided for in the Plan because of the delay
resulting from the conversion of the cases and the additional administrative expenses associated with the
appointment of a trustee and the trustee’s retention of professionals who would be required to become
familiar with the many legal and factual issues in the Chapter 11 Cases.




                                                    133
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                             Pg 420 of 577



                                            XIII.
                               CONCLUSION AND RECOMMENDATION

The Debtors believe the Plan is in the best interests of all stakeholders and urge the holders of Claims in
Class 3 to vote in favor thereof.

Dated: May 79, 2019


                                                  DEBTORS


                                                  DF INSURANCE AGENCY LLC

                                                  DITECH FINANCIAL LLC

                                                  DITECH HOLDING CORPORATION

                                                  GREEN TREE INSURANCE AGENCY OF
                                                  NEVADA, INC.


                                                                  By:   /s/ Kimberly Perez
                                                                        Name: Kimberly Perez
                                                                        Title: Senior Vice President and Chief
                                                                        Accounting Officer




                                                    134
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37         Main Document
                                                   Pg 421 of 577


                                                         DEBTORS


                                                         GREEN TREE CREDIT LLC

                                                         GREEN TREE CREDIT SOLUTIONS LLC

                                                         GREEN TREE INVESTMENT HOLDINGS III
                                                         LLC

                                                         GREEN TREE SERVICING CORP.

                                                         WALTER MANAGEMENT HOLDING
                                                         COMPANY LLC

                                                         WALTER REVERSE ACQUISITION LLC


                                                                   By:   /s/ Laura Reichel
                                                                         Name: Laura Reichel
                                                                         Title: President




                                   SIGNATURE PAGE TO DISCLOSURE STATEMENT
WEIL:\97028542\1\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37         Main Document
                                                   Pg 422 of 577


                                                         DEBTOR

                                                         MARIX SERVICING LLC


                                                                   By:   /s/ Clinton Hodder
                                                                         Name: Clinton Hodder
                                                                         Title: President




                                   SIGNATURE PAGE TO DISCLOSURE STATEMENT
WEIL:\97028542\1\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37         Main Document
                                                   Pg 423 of 577



                                                         DEBTORS


                                                         MORTGAGE ASSET SYSTEMS, LLC

                                                         REO MANAGEMENT SOLUTIONS, LLC

                                                         REVERSE MORTGAGE SOLUTIONS, INC.



                                                                   By:   /s/ Jeanetta Brown
                                                                         Name: Jeanetta Brown
                                                                         Title: Vice President




                                   SIGNATURE PAGE TO DISCLOSURE STATEMENT
WEIL:\97028542\1\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                                   Pg 424 of 577




                                   SIGNATURE PAGE TO DISCLOSURE STATEMENT
WEIL:\97028542\1\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                                   Pg 425 of 577


                                                         Exhibit A

                                                The Joint Chapter 11 Plan




WEIL:\97028542\1\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                                   Pg 426 of 577



                                                         Exhibit A-1

                                           Borrower Non-Discharged Claims




                                   SIGNATURE PAGE TO DISCLOSURE STATEMENT
WEIL:\97028542\1\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                                   Pg 427 of 577


                                                         Exhibit B

                                           Restructuring Support Agreement




WEIL:\97028542\1\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                                   Pg 428 of 577


                                                         EXHIBIT C
                                             Organizational Structure Chart




WEIL:\97028542\1\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                             Pg 429 of 577



                                              EXHIBIT D
                                  Financial Information and Projections




                               SIGNATURE PAGE TO DISCLOSURE STATEMENT
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                   Pg 430 of 577




                                                         EXHIBIT E1

                                                    Liquidation Analysis


                                                  To Be Filed Separately




1
     Given that the Debtors are engaged in a competitive Marketing Process, which process will establish the
     Debtors’ value, it is appropriate that the Debtors abstain from filing any analysis that could undercut that
     process. See In re LBI Media, Inc., Case No. 18-12655 (CSS) (Bankr. D. Del. Jan. 22, 2019) (ECF No. 360)
     (order approving disclosure statement where the Debtors abstained from filing liquidation analysis while
     pursuing marketing process). The Debtors will file, no later than the date that the Plan Supplement is filed,
     the Liquidation Analysis and will serve notice thereof on holders of Claims in the Voting Class as promptly
     as practicable upon filing on a Debtor-by-Debtor basis.




WEIL:\97028542\1\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                            Pg 431 of 577


                                           Exhibit C

                                      Cumulative Blackline




WEIL:\97029773\1\41703.0011
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                   Pg 432 of 577



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- X
                                                                     :
In re                                                                :   Chapter 11
                                                                     :
DITECH HOLDING CORPORATION, et al.,                                  :   Case No. 19-10412 (JLG)
                                                                     :
                              Debtors.1                              :   (Jointly Administered)
                                                                     :
-------------------------------------------------------------------- X


                       AMENDED DISCLOSURE STATEMENT FOR
                    AMENDED JOINT CHAPTER 11 PLAN OF DITECH
                 HOLDING CORPORATION AND ITS AFFILIATED DEBTORS

        WEIL, GOTSHAL & MANGES LLP
        Ray C. Schrock, P.C.
        Sunny Singh, Esq.
        767 Fifth Avenue
        New York, New York 10153
        Telephone: (212) 310-8000
        Facsimile: (212) 310-8007


        Proposed Counsel for Debtors
        and Debtors in Possession

       Dated:       March 5May 9, 2019
                    New York, New York

THIS IS NOT A SOLICITATION OF VOTES OF ACCEPTANCE OR REJECTION OF THE
PLAN.    ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A
DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT.




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
     identification number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC
     (6918); Ditech Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC
     (1565); Green Tree Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC
     (1008); Green Tree Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC
     (8148); REO Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter
     Management Holding Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’
     principal offices are located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.



WEIL:\96859831\26\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                                   Pg 433 of 577


A SOLICITATION OF VOTES IS BEING CONDUCTED TO OBTAIN SUFFICIENT
ACCEPTANCES OF THE JOINT CHAPTER 11 PLAN OF DITECH HOLDING
CORPORATION AND ITS AFFILIATED DEBTORS.

 THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS 54:00 P.M.,
 PREVAILING EASTERN TIME, ON MAY 24JUNE 10, 2019, UNLESS EXTENDED BY THE
 DEBTORS.

 THE RECORD DATE FOR DETERMINING WHICH HOLDERS OF CLAIMS MAY VOTE
 ON THE PLAN IS APRIL 9MAY 8, 2019 (THE “VOTING RECORD DATE”).


          RECOMMENDATION BY THE DEBTORS AND CREDITORS’ COMMITTEE
 The Board of Directors of Ditech Holding Corporation and the board of directors, managers or
 members, as applicable, of each of its affiliated Debtors have unanimously approved the
 transactions contemplated by the Plan (as defined herein) and recommend that all creditors whose
 votes are being solicited submit ballots to accept the Plan. Holders of approximately 80.38% of
 the Term Loan Claims (as defined herein) have already agreed to vote in favor of the Plan. The
 Creditors’ Committee also recommends that all creditors whose votes are being solicited submit
 ballots to accept the Plan.




WEIL:\96859831\26\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                                   Pg 434 of 577


HOLDERS OF CLAIMS OR INTERESTS SHOULD NOT CONSTRUE THE CONTENTS OF
THIS DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL, BUSINESS, FINANCIAL,
OR TAX ADVICE AND SHOULD CONSULT WITH THEIR OWN ADVISORS BEFORE
VOTING ON THE PLAN.

THE ISSUANCE AND DISTRIBUTION UNDER THE PLAN OF NEW COMMON STOCK (AS
DEFINED HEREIN) WILL BE EXEMPT FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND ANY OTHER APPLICABLE
SECURITIES LAWS PURSUANT TO SECTION 1145 OF THE BANKRUPTCY CODE.
THESE SECURITIES MAY BE RESOLD WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OR OTHER FEDERAL SECURITIES LAWS PURSUANT TO THE
EXEMPTION PROVIDED BY SECTION 4(a)(1) OF THE SECURITIES ACT, UNLESS THE
HOLDER IS AN “UNDERWRITER” WITH RESPECT TO SUCH SECURITIES, AS THAT
TERM IS DEFINED IN SECTION 1145(b)(1) OF THE BANKRUPTCY CODE. IN ADDITION,
SUCH SECTION 1145 EXEMPT SECURITIES GENERALLY MAY BE RESOLD WITHOUT
REGISTRATION UNDER STATE SECURITIES LAWS PURSUANT TO VARIOUS
EXEMPTIONS PROVIDED BY THE RESPECTIVE LAWS OF THE SEVERAL STATES.
THE AVAILABILITY OF THE EXEMPTION UNDER SECTION 1145 OF THE
BANKRUPTCY CODE OR ANY OTHER APPLICABLE SECURITIES LAWS SHALL NOT
BE A CONDITION TO THE OCCURRENCE OF THE EFFECTIVE DATE (AS DEFINED IN
THE PLAN).

THE NEW COMMON STOCK TO BE ISSUED ON THE EFFECTIVE DATE HAS NOT BEEN
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”) OR BY ANY STATE SECURITIES COMMISSION OR SIMILAR PUBLIC,
GOVERNMENTAL, OR REGULATORY AUTHORITY, AND NEITHER THE SEC NOR ANY
SUCH AUTHORITY HAS PASSED UPON THE ACCURACY OR ADEQUACY OF THE
INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT OR UPON THE
MERITS OF THE PLAN. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL
OFFENSE.

CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT, INCLUDING
STATEMENTS    INCORPORATED BY REFERENCE, PROJECTED FINANCIAL
INFORMATION, AND OTHER FORWARD-LOOKING STATEMENTS, ARE BASED ON
ESTIMATES AND ASSUMPTIONS.        CERTAIN OF THESE FORWARD-LOOKING
STATEMENTS CAN BE IDENTIFIED BY THE USE OF WORDS SUCH AS “BELIEVES,”
“EXPECTS,” “PROJECTS,” “INTENDS,” “PLANS,” “ESTIMATES,” “ASSUMES,” “MAY,”
“SHOULD,” “WILL,” “SEEKS,” “ANTICIPATES,” “OPPORTUNITY,” “PRO FORMA,”
“PROJECTIONS,” OR OTHER SIMILAR EXPRESSIONS.         THERE CAN BE NO
ASSURANCE THAT SUCH STATEMENTS WILL BE REFLECTIVE OF ACTUAL
OUTCOMES.     FORWARD-LOOKING STATEMENTS ARE PROVIDED IN THIS
DISCLOSURE STATEMENT PURSUANT TO THE SAFE HARBOR ESTABLISHED UNDER
THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 AND SHOULD BE
EVALUATED IN THE CONTEXT OF THE ESTIMATES, ASSUMPTIONS,
UNCERTAINTIES, AND RISKS DESCRIBED HEREIN AND IN DITECH HOLDING
CORPORATION’S FILINGS WITH THE SEC.

READERS ARE CAUTIONED THAT ANY FORWARD-LOOKING STATEMENTS
CONTAINED HEREIN ARE BASED ON ASSUMPTIONS THAT ARE BELIEVED TO BE
REASONABLE, BUT ARE SUBJECT TO A WIDE RANGE OF RISKS, INCLUDING THOSE
IDENTIFIED IN SECTION VIII OF THIS DISCLOSURE STATEMENT. IMPORTANT



WEIL:\96859831\26\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                                   Pg 435 of 577


ASSUMPTIONS AND OTHER IMPORTANT FACTORS THAT COULD CAUSE ACTUAL
RESULTS TO DIFFER MATERIALLY FROM THOSE EXPECTED ALSO INCLUDE, BUT
ARE NOT LIMITED TO, THOSE FACTORS, RISKS, AND UNCERTAINTIES DESCRIBED
IN MORE DETAIL UNDER THE HEADING “RISK FACTORS” AND ELSEWHERE IN THE
ANNUAL AND QUARTERLY REPORTS OF DITECH HOLDING CORPORATION,
INCLUDING AMENDMENTS THERETO, AND ITS OTHER FILINGS WITH THE SEC. DUE
TO THESE UNCERTAINTIES, READERS CANNOT BE ASSURED THAT ANY FORWARD-
LOOKING STATEMENTS WILL PROVE TO BE CORRECT. THE DEBTORS ARE UNDER
NO OBLIGATION TO (AND EXPRESSLY DISCLAIM ANY OBLIGATION TO) UPDATE OR
ALTER ANY FORWARD-LOOKING STATEMENTS WHETHER AS A RESULT OF NEW
INFORMATION, FUTURE EVENTS, OR OTHERWISE, UNLESS INSTRUCTED TO DO SO
BY THE BANKRUPTCY COURT (AS DEFINED BELOW).

NO INDEPENDENT AUDITOR OR ACCOUNTANT HAS REVIEWED OR APPROVED THE
FINANCIAL PROJECTIONS OR THE LIQUIDATION ANALYSIS ATTACHED HERETO AS
EXHIBITS D AND E, RESPECTIVELY.

THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS OF
THE DATE HEREOF UNLESS OTHERWISE SPECIFIED. THE TERMS OF THE PLAN
GOVERN IN THE EVENT OF ANY INCONSISTENCY WITH THE SUMMARIES IN THIS
DISCLOSURE STATEMENT.

THE INFORMATION IN THIS DISCLOSURE STATEMENT IS BEING PROVIDED SOLELY
FOR PURPOSES OF VOTING TO ACCEPT OR REJECT THE PLAN OR IN CONNECTION
WITH CONFIRMATION OF THE PLAN. NOTHING IN THIS DISCLOSURE STATEMENT
MAY BE USED BY ANY PARTY FOR ANY OTHER PURPOSE.

ALL EXHIBITS TO THE DISCLOSURE STATEMENT ARE INCORPORATED INTO, AND
ARE A PART OF, THIS DISCLOSURE STATEMENT AS IF SET FORTH IN FULL HEREIN.




                                                          ii
WEIL:\96859831\26\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                   Pg 436 of 577


                                                TABLE OF CONTENTS

I.        INTRODUCTION                                                                                  6

II.       OVERVIEW OF COMPANY’S OPERATIONS                                                           1416
          A.   Debtors’ Business                                                                     1416
          B.        Debtors’ Organizational Structure.                                              1923
          C.        Directors and Officers.                                                          1923
          D.        Regulation of Company’s Business                                                2024
          E.        Debtors’ Existing Capital Structure                                              2225

III.      KEY EVENTS LEADING TO COMMENCEMENT OF CHAPTER 11 CASES                                    2428
          A.   Background and Prior Restructuring                                                   2429
          B.        Events Leading to Commencement of Tthese Chapter 11 Cases                       2429
          C.        The Prepetition Marketing Process and Negotiations with Stakeholders            2530
          D.        Utilization of Grace Period, Forbearance, and Expiration of Certain Warehouse
                    Facilities                                                                       2732

IV.       OVERVIEW OF THE CHAPTER 11 CASES                                                          2833
          A.   Commencement of Chapter 11 Cases and First-Day Motions                               2833
          B.        Procedural Motions and Retention of Professionals                               3136
          C.        KEIP Motion                                                                        36
          D.        Lease Rejection Motion                                                             36
          CE.            Bar Date                                                                    3136
          DF.            Appointment of the Creditors’ Committee                                    3137
          G.        Appointment of the Consumer Creditors’ Committee                                  37
          EH.            Statements and Schedules, and Rule 2015.3 Financial Reports                3237
          FI.            Litigation Matters                                                          3237
          GJ.            Marketing Process and Bidding Procedures                                   3339
          K.        U.S. Trustee’s Objections to Plan                                                 39
          L.        Plan Settlement Negotiations and the Global Plan Settlement                       40

V.        SUMMARY OF PLAN                                                                           3341
          A.  Administrative Expenses and Priority Claims                                           3441
          B.        Classification of Claims and Interests                                          3543
          C.        Treatment of Claims and Interests                                               3644
          D.        Means for Implementation                                                         4150
          E.        Distributions                                                                    5261




WEIL:\96859831\26\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37          Main Document
                                                   Pg 437 of 577


          F.        Procedures for Disputed Claims                                                5765
          G.        Executory Contracts and Unexpired Leases                                      5967
          H.        Conditions Precedent to Confirmation of Plan and Effective Date              6271
          I.        Effect of Confirmation of Plan                                                6474
          J.        Retention of Jurisdiction                                                     6978
          K.        Miscellaneous Provisions                                                      7180

VI.       VALUATION ANALYSIS                                                                        84

VII.      TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER FEDERAL
          SECURITIES LAWS                                                                         7585

VIII.     CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF PLAN                                   7686
          A.   Consequences to the Debtors                                                       7787
          B.        Consequences to Holders of Term Loan Claims                                  8090
          C.        Disposition of New Common Stock                                               8393
          D.        Ownership and Disposition of the New Term Loan                               8393
          E.        Information Reporting and Backup Withholding                                 8595

VIIIIX.      CERTAIN RISK FACTORS TO BE CONSIDERED                                                8696
          A.   Certain Bankruptcy Law Considerations                                              8696
          B.        Additional Factors Affecting Value of Reorganized Debtors                    8898
          C.        Risks Relating to Debtors’ Business and Financial Condition                  8999
          D.        Factors Relating to Securities to be Issued Under Plan, Generally           94104
          E.        Risk Related to Obtaining Exit Financing                                    94104
          F.        Risks Related to Investment in New Common Stock                             94104
          G.        Additional Factors                                                           95105

IXX.         VOTING PROCEDURES AND REQUIREMENTS                                                  96106
          A.   Voting Deadline                                                                   96106
          B.        Voting Procedures                                                            97107
          C.        Parties Entitled to Vote                                                     97107

XXI.         CONFIRMATION OF PLAN                                                               100110
          A.   Confirmation Hearing                                                             100110
          B.        Objections to Confirmation                                                  100110
          C.        Requirements for Confirmation of Plan                                       102112

XII.      ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF PLAN                                 105116
          A.   Alternative Plan of Reorganization                                               106116


                                                          4
WEIL:\96859831\26\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                   Pg 438 of 577


          B.        Sale Under Section 363 of Bankruptcy Code                                                106116
          C.        Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law                            106116

XIII.     CONCLUSION AND RECOMMENDATION                                                                      107118

EXHIBIT A:          Joint Plan of Reorganization
EXHIBIT A-1 Borrower Non-Discharged Claims
EXHIBIT B:          Restructuring Support Agreement
EXHIBIT C:          Organizational Structure Chart
EXHIBIT D:          Financial Information and Projections
EXHIBIT E:          Liquidation Analysis2




2
     The Debtors have sought authority from the Bankruptcy Court to file the Liquidation Analysis with the Plan
     Supplement to protect the integrity of their sale process. Copies of the Liquidation Analysis will be available
     on the Voting Agent’s website with the Plan Supplement upon its filing.


                                                          5
WEIL:\96859831\26\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                   Pg 439 of 577


                                                          I.
                                                     INTRODUCTION

Ditech Holding Corporation (f/k/a Walter Investment Management Corp., “DHCP”) and its affiliated
debtors (collectively, the “Debtors” and together with their non-debtor affiliates, the “Company”) submit
this amended disclosure statement (as amended, modified, or supplemented, the “Disclosure Statement”)
pursuant to Section 1125 of the Bankruptcy Code in connection with the solicitation of votes with respect
to the Amended Joint Chapter 11 Plan of Ditech Holding Corporation and its Affiliated Debtors, dated
March 5May 9, 2019 (as amended, modified, or supplemented, the “Plan”) .2 3 The Plan is annexed hereto
as Exhibit A and is incorporated herein by reference. The Debtors commenced their chapter 11 cases (the
“Chapter 11 Cases”) in the United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) on February 11, 2019 (the “Commencement Date”).

The purpose of this Disclosure Statement, including the exhibits annexed hereto, is to provide information
of a kind, and in sufficient detail, to enable creditors of the Debtors that are entitled to vote on the Plan to
make an informed decision on whether to vote to accept or reject the Plan. This Disclosure Statement
contains summaries of the Plan, certain statutory provisions, events contemplated in the Chapter 11
Cases, and certain documents related to the Plan.

DHCP is the ultimate parent of twenty-six (26 ) direct and indirect subsidiaries and trust companies,
thirteen (13 ) of which are Debtors in these Chapter 11 Cases. The Company is an independent servicer
and originator of forward mortgage loans and a servicer of reverse mortgage loans. The Company is an
integrated enterprise with primary day-to-day operations carried out at the subsidiary level and corporate
and similar functions carried out at the DHCP level. In particular, Ditech Financial LLC (“Ditech
Financial”) primarily carries out the Company’s forward mortgage origination and servicing operations
and Reverse Mortgage Solutions, Inc. (“RMS”) primarily carries out the Company’s reverse mortgage
servicing operations.

The Company services a wide array of loans across the credit spectrum for its own portfolio and for the
GSEs (as defined below), government entities, third-party securitization trusts, and other credit owners.
The Company originates and purchases residential loans through the consumer, correspondent and
wholesale lending channels that are predominantly sold to GSEs and government entities. The Company
also operates two complimentary businesses: (i) asset receivables management and (ii) real estate owned
property management and disposition.

Beginning in May 2018, the Company began its formal review of strategic alternatives, including a
potential merger or sale of all or substantially all of the assets of the Company. As explained in more
detail below, the Company was not able to consummate an out-of-court transaction with a third party
purchaser. Accordingly, facing increased uncertainty in 2019, and an anticipated going-concern
qualification from its auditors, the Company turned its focus toward planning for an in-court
recapitalization transaction that would maximize value for creditors and preserve the enterprise as a going
concern. To that end, in December 2018, the Company began in earnest negotiating with groups of
holders of its corporate debt on the terms and implementation of an acceptable recapitalization structure,
culminating in a restructuring support agreement (the “Restructuring Support Agreement”) with the
Term Loan Ad Hoc Group (as defined below)—the Company’s senior creditors—holding, in the




23
     Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan. To
     the extent any inconsistencies exist between this Disclosure Statement and the Plan, the Plan shall govern.




WEIL:\96859831\26\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                             Pg 440 of 577


aggregate, approximately $722.8 million of Prepetition Term Loans (as defined below). A copy of the
Restructuring Support Agreement is attached hereto as Exhibit B.3 4

By virtue of the Restructuring Support Agreement, the Company commenced the Chapter 11 Cases with a
clear path to a confirmable chapter 11 plan of reorganization and a viable recapitalization—in which,
among other things, over $800 million in funded debt would be extinguished, leaving a significantly
deleveraged reorganized Company, wholly owned by the holders of the Prepetition Term Loans, with
$400 million of new term loan debt, and an appropriately sized exit working capital facility or
consummation of another liquidity enhancing transaction (the “Reorganization Transaction”). As a
toggle to the Reorganization Transaction, the Restructuring Support Agreement also provides for the
continuation of the Company’s prepetition review of strategic alternatives whereby any and all bids for the
Company or its assets will be evaluated as a precursor to confirmation of any chapter 11 plan of
reorganization (the “Marketing Process”).

Specifically, the Marketing Process will provide a public and comprehensive forum in which the Debtors
seek bids or proposals for three (3) potential transactions that, if representing higher or better value, will
either be incorporated into a Reorganization Transaction or pursued as an alternative to the
Reorganization Transaction in consultation with and subject to the rights of the Term Loan Ad Hoc
Group under the Restructuring Support Agreement and the DIP Lenders under the DIP Facilities (as
defined below). The threetwo types of transactions for which bids will be solicited are:

     •    “Sale Transaction” meaning, a sale of substantially all of the Company’s assets as provided in
          the Restructuring Support Agreement;
     •    “Asset Sale Transaction” meaning, the sale of a portion of the Company’s assets other than a
          Sale Transaction consummated on or as soon as is reasonably practicable after the Effective Date;
          provided such sale shall only be conducted with the consent of the Requisite Term Lenders (as
          defined in the Plan); and
     • “Master Servicing Transaction” meaning, as part of a Reorganization Transaction to the extent the
         terms thereof are acceptable to the Requisite Term Lenders, entry by the Company into an
         agreement or agreements with an approved subservicer or subservicers (a “New Subservicer”)
         whereby, following the Effective Date, all or substantially all of the Company’s mortgage
         servicing rights are subserviced by the New Subservicer.

Although the Debtors will pursue the Marketing Process in earnest, the Reorganization Transaction will
serve as a backstop and provide the Company the optionality to enter into such other transactions that can
either augment the Reorganization Transaction (such as the Master Servicingan Asset Sale Transaction)
or, if representing higher or better value, replace the Reorganization Transaction (such as the Sale
Transaction). Further, if during the Marketing Process the Debtors receive separate bids for certain of
their assets that represent higher or better value for the estate, the Debtors can elect to proceed with such
Asset Sale Transaction in conjunction with either a Reorganization Transaction or a Sale Transaction, as
applicable.

In recognition of the Prepetition Term Loan holders’ position as the Debtors’ fulcrum creditors, under the
Restructuring Support Agreement, within five (5) business days following the earlier of (a) the conclusion
of the Company’s Marketing Process and (b) 95 days after the Commencement Date (the earliest such




34
     The signature pages for the Consenting Term Lenders have been removed from Exhibit B.


                                                       7
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                              Pg 441 of 577


date, the “Election Date”), holders of at least 662/3% in aggregate principal amount outstanding of the
Prepetition Term Loans (the “Electing Term Lenders”) may deliver a notice (the “Election Notice”) to
the Company stating that the Electing Term Lenders wish to consummate a transaction (the “Elected
Transaction”), as follows: (i) a Reorganization Transaction, or (ii) a Master Servicing Transaction (as
part of a Reorganization Transaction), or (iii) a Sale Transaction, and, if applicable, (iv) in connection
and together with an election of (i), or (ii), or (iii), any Asset Sale Transaction(s); provided that inclusion
of any such Asset Sale Transaction(s) is not incompatible with the successful consummation of the elected
transaction in (i), or (ii), or (iii)..5 If the Debtors do not proceed with the Elected Transaction, the
Consenting Term Lenders can terminate the Restructuring Support Agreement.

As part of the restructuring contemplated by the Restructuring Support Agreement, the Company
refinanced all of its prepetition warehouse and advance facilities by entering into the DIP Facilities,
guaranteed by DHCP, which provide up to $1.9 billion in liquidity to Ditech Financial and RMS to
support their operations and these Chapter 11 Cases. The DIP Facilities will be paid or refinanced in full
in cash under any Elected Transaction or combination of Elected Transactions.

The Restructuring Support Agreement presently contemplates the following treatment for certain key
classes of creditors under the Reorganization Transaction6:

     •    Term Loan Claims. On the Effective Date, the holders of Term Loan Claims will receive their pro
          rata share of new term loans (the “New Term Loan”) under the Amended and Restated Credit
          Facility Agreement in the aggregate principal amount of $400 million and 100% of the New
          Common Stock.

     •    Second Lien Notes Claims. On the Effective Date, the holders of Second Lien Notes Claims will
          not receive any distribution.

     • Go-Forward Trade Claims. On the Effective Date, holders of Go-Forward Trade Claims (i.e., trade
        creditors identified by the Company (with the consent of the Requisite Term Lenders) as being
        integral to and necessary for the ongoing operations of reorganized DHCP (“Reorganized
        DHCP”)) will receive a distribution in Cash in an amount equaling a certain percentage of their
        Claim, subject to an aggregate cap.

     •    General Unsecured Claims. On the Effective Date, the holders of General Unsecured Claims will
          not receive any distribution.

     •    Parent Equity Interests. On the Effective Date, Parent Equity Interests will be extinguished.

     •    All Priority Non-Tax Claims, Other Secured Claims, Intercompany Claims, and Intercompany
          Interests are Unimpaired under the Plan.




5
     Although the Restructuring Support Agreement and Election Notice contemplate a master servicing
     transaction, the Debtors and the Consenting Term Lenders have determined that a master servicing
     transaction will no longer be pursued.
6
     The Debtors have determined, in consultation with the Consenting Term Lenders, to remove separate
     classification and treatment of “Go-Forward Trade Claims.” Such claims will be addressed in the
     assumption/rejection process.


                                                       8
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                     Main Document
                                               Pg 442 of 577


     •    Following the Effective Date, Reorganized DHCP will adopt a post-restructuring management
          incentive plan (the “Management Incentive Plan”), under which up to 10% of the New Common
          Stock (after taking into account the shares to be issued under the Management Incentive Plan) will
          be reserved for issuance as awards under the Management Incentive Plan. The Management
          Incentive Plan will be included in the Plan Supplement.

Following feedback from the Office of the United States Trustee for Region 2 (the “U.S. Trustee”) and
consultation with the Term Loan Ad Hoc Group, the Plan has been modified to provide that certain
borrower claims (as described below) will not be discharged in a Reorganization Transaction.

The Reorganization Transaction is expected to leave the Company’s businesses intact and its balance
sheet delevered. It is also expected to enhance the Company’s long-term growth prospects and to allow
the Company’s management team to increase its focus on operational performance and value creation. In
a sale scenario, the Plan contemplates that the asset sale proceeds remaining after the payment of
administrative and priority claims will be distributed in accordance with the priority scheme of the Plan.

The Plan also incorporates a Global Plan Settlement (as defined herein) resolving all issues and objections
that have been, or could be, asserted by the Creditors’ Committee with respect to, among other things,
(i) confirmation of the Amended Joint Chapter 11 Plan of Reorganization of Ditech Holding Corporation
and Its Debtor Affiliates, dated as of April 26, 2019 (ECF No. 469) (the “April 26, 2019 Plan”);7 (ii) the
releases and exculpations contemplated by the Plan; (iii) prospective lien challenges, claims, or causes of
action that might be brought by or on behalf of the Debtors’ Estates; and (iv) the Restructuring Support
Agreement. As described more fully below and set forth in the Plan, the Global Plan Settlement
contemplates a distribution to holders of Allowed Second Lien Claims and General Unsecured Claims, as
a carve out of Term Loan collateral, as follows:

•    The holders of General Unsecured Claims shall be paid pursuant to a general unsecured claim
     recovery trust whereby the Debtors and the estates shall transfer assets to the trust free and clear of all
     liens, charges, claims, encumbrances, and interests for the benefits of the holders of Allowed General
     Unsecured Claims.

•    Second Lien Noteholders shall be paid pursuant to a second lien recovery cash pool free and clear of
     all liens, charges, claims, encumbrances, and interests for the benefits of the Second Lien Noteholders.

The Global Plan Settlement results from vigorous, arm’s-length negotiation among the Debtors, the Term
Loan Ad Hoc Group and the Creditors’ Committee, with the assistance of their advisors. As a result of
the modifications to the Plan implemented through the Plan, the Creditors’ Committee supports
confirmation of the Plan.

Accomplishing a speedy and efficient resolution of the Chapter 11 Cases is essential to maximizing the
value of the Company. Under the Restructuring Support Agreement and pursuant to the terms of the DIP
Documents, the Debtors are obligated to meet certain milestones. Specifically, the Restructuring Support
Agreement and the DIP Facilities may be terminated if, among other things, the Debtors fail to satisfy the
following milestones:4


7
     For the avoidance of doubt, the Plan supersedes and replaces the April 26, 2019 Plan in its entirety.
4
      At the hearing held on February 13, 2019, the Bankruptcy Court declined to approve at that time certain of
      the milestones set forth in the DIP Documents. The Debtors have agreed with the DIP Lenders to request
      that each of the milestones set forth in the DIP Documents be approved in the final DIP Order.


                                                          9
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                               Pg 443 of 577



                          Milestone                                           Deadline
  File the Plan, Disclosure Statement, and Bidding      Within 22 Days of the Commencement Date
  Procedures Motion                                     (March 5, 2019).
  Entry of OCB Orders                                   March 21, 2019
  Entry of order approving Bidding Procedures           April 17, 2019
  Entry of Final DIP Order, OCB Orders, and             Within 35 Days of the entry of the Interim DIP
  Cash Management Order                                 Order (March 20April 19, 2019).
  Entry of order( s) approving Disclosure               Within 65 Days of the Commencement Date
  Statement and Bid Procedures                          (April 17May 10, 2019).
  Commence Auction (if necessary)                       Within 95 Days of the Commencement Date
                                                        (May 17June 11, 2019).
  Commence Sale and Confirmation Hearing                Within 115 Days of the Commencement Date
                                                        (June 625, 2019).
  Occurrence of Effective Date                          Within 125 Days of the Commencement Date
                                                        (June 16July 9, 2019).



  THE DEBTORS AND CREDITORS’ COMMITTEE SUPPORT CONFIRMATION OF THE
  PLAN AND URGE ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN
  TO VOTE TO ACCEPT THE PLAN. THE DEBTORS BELIEVE THAT THE PLAN
  PROVIDES THE HIGHEST AND BEST RECOVERY FOR ALL STAKEHOLDERS.



WHO IS ENTITLED TO VOTE: Under the Bankruptcy Code, only holders of claims or interests in
“impaired” Classes are entitled to vote on the Plan (unless, for reasons discussed in more detail below,
such holders are deemed to reject the Plan pursuant to section 1126(g) of the Bankruptcy Code). Under
section 1124 of the Bankruptcy Code, a class of claims or interests is deemed to be “impaired” unless
(i) the Plan leaves unaltered the legal, equitable, and contractual rights to which such claim or interest
entitles the holder thereof or (ii) notwithstanding any legal right to an accelerated payment of such claim
or interest, the Plan, among other things, cures all existing defaults (other than defaults resulting from the
occurrence of events of bankruptcy) and reinstates the maturity of such claim or interest as it existed
before the default.

Holders of Claims in Class 3 (Term Loan Claims) are the only Class being solicited under, and the only
Class entitled to vote on, the Plan.

THE PLAN PROVIDES THAT THE HOLDERS OF CLAIMS IN CLASS 3 WHO VOTE TO
ACCEPT THE PLAN, OR WHO ABSTAIN FROM VOTING OR VOTE TO REJECT THE
PLAN BUT DO NOT OPT-OUT OF THE RELEASES CONTAINED IN SECTION 10.6(b) OF
THE PLAN, ARE DEEMED TO HAVE GRANTED THE RELEASES CONTAINED IN
SECTION 10.6(b) OF THE PLAN.




                                                      10
WEIL:\97028542\2\41703.0010
     19-10412-jlg             Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                         Main Document
                                                          Pg 444 of 577


        The following table summarizes (i) the treatment of Claims and Interests that are classified under the Plan,
        (ii) which Classes are impaired by the Plan, (iii) which Class is entitled to vote on the Plan, and (iv) the
        estimated recoveries for holders of Claims and Interests in the Reorganization Transaction. The table is
        qualified in its entirety by reference to the full text of the Plan. For a more detailed summary of the terms
        and provisions of the Plan, see Article V—Summary of Plan below. The Plan constitutes a separate plan
        for each Debtor. Each class of Claims and Interests only address claims against or interest in a particular
        Debtor. A discussion of the amount of Claims in each Class is set forth in Article II.E.1 hereof.

                                                                                                           Entitled to  Approx.
                  Claim or                                                                   Impaired or
Class                                                     Treatment                                         Vote on    Recovery in
                Equity Interest                                                              Unimpaired
                                                                                                            the Plan Reorganization58
 1           Priority Non-Tax Claims   Except to the extent that a holder of an Allowed      Unimpaired No (Presumed      100%
                                       Priority Non-Tax Claim against the Debtors                        to accept)
                                       agrees to a less favorable treatment of such
                                       Claim, in full and final satisfaction of such
                                       Allowed Priority Non-Tax Claim, at the sole
                                       option of the Debtors, the Reorganized Debtors,
                                       or the Plan Administrator, as applicable: (i) each
                                       such holder shall receive payment in Cash in an
                                       amount equal to such Claim, payable on the later
                                       of the Effective Date and the date that is ten (10)
                                       Business Days after the date on which such
                                       Priority Non-Tax Claim becomes an Allowed
                                       Priority Non-Tax Claim, or as soon thereafter as
                                       is reasonably practicable; (ii) such holder’s
                                       Allowed Priority Non-Tax Claim shall be
                                       Reinstated; or (iii) such holder shall receive such
                                       other treatment so as to render such holder’s
                                       Allowed Priority Non-Tax Claim Unimpaired.
 2           Other Secured Claims      Except to the extent that a holder of an Allowed      Unimpaired No (Presumed      100%
                                       Other Secured Claim agrees to different                           to accept)
                                       treatment, on the later of the Effective Date and
                                       the date that is ten (10) Business Days after the
                                       date such Other Secured Claim becomes an
                                       Allowed Claim, or as soon thereafter as is
                                       reasonably practicable, each holder of an Allowed
                                       Other Secured Claim will receive, on account of
                                       such Allowed Claim, at the sole option of the
                                       Debtors, Reorganized Debtors, or the Plan
                                       Administrator, as applicable: (i) Cash in an
                                       amount equal to the Allowed amount of such
                                       Claim; (ii) Reinstatement of such holder’s
                                       Allowed Other Secured Claim; (iii) such other
                                       treatment sufficient to render such holder’s
                                       Allowed Other Secured Claim Unimpaired; or
                                       (iv) return of the applicable collateral in
                                       satisfaction of the Allowed amount of such Other
                                       Secured Claim.
                                       Upon the Effective Date and solely with respect
                                       to the Reorganization Transaction, the National
                                       Founders Facility shall be Reinstated and shall
                                       either be paid in full in Cash on account of the




        58
               Approximate recovery in a Sale Transaction will be determined by the sale proceeds.


                                                                       11
        WEIL:\97028542\2\41703.0010
     19-10412-jlg            Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37                        Main Document
                                                          Pg 445 of 577



                                                                                                          Entitled to  Approx.
                 Claim or                                                                   Impaired or
Class                                                    Treatment                                         Vote on    Recovery in
               Equity Interest                                                              Unimpaired
                                                                                                           the Plan Reorganization58
                                       National Founders Facility Claim or receive such
                                       other treatment as agreed to among the Debtors
                                       and National Founders.
 3          Term Loan Claims9          Except to the extent that a holder of an Allowed       Impaired       Yes       [●]<100%
                                       Term Loan Claim agrees to less favorable
                                       treatment, in full and final satisfaction,
                                       settlement, release, and discharge of, and in
                                       exchange for an Allowed Term Loan Claim, each
                                       such holder thereof shall receive:
                                       (i)      If the Sale Transaction occurs, on the
                                       Effective Date, such holder’s Pro Rata share of
                                       Net Cash Proceeds until all Allowed Term Loan
                                       Claims are satisfied in full in cash. On the
                                       Effective Date, the Prepetition Credit Agreement
                                       shall be deemed cancelled (except as set forth in
                                       Section 5.12 of the Plan).
                                       (ii)     If the Reorganization Transaction occurs,
                                       on the Effective Date, such holder’s Pro Rata
                                       share of (a) term loans under the Amended and
                                       Restated Credit Facility Agreement; (b) 100% of
                                       the New Common Stock; provided, that the New
                                       Common Stock shall be subject to dilution by the
                                       Management Incentive Plan; and (c) if
                                       applicable, the Asset Sale Proceeds. On the
                                       Effective Date, the Prepetition Credit Agreement
                                       shall be deemed cancelled (except as set forth in
                                       Section 5.12 of the Plan) and replaced by the
                                       Amended and Restated Credit Facility
                                       Agreement, without the need for any holder of a
                                       Term Loan Claim that does not vote for the Plan
                                       or votes to reject the Plan executing the Amended
                                       and Restated Credit Facility Agreement, and each
                                       Lien, mortgage and security interest that secures
                                       the obligations arising under the Prepetition
                                       Credit Agreement as of the Commencement Date
                                       shall be reaffirmed, ratified and deemed granted
                                       by the Reorganized Debtors to secure all
                                       obligations of the Reorganized Debtors arising
                                       under the Amended and Restated Credit Facility
                                       Agreement.
                                      In each case, any Term Loan Deficiency Claims
                                      shall be deemed waived; provided, that holders of
                                      Allowed Term Loan Claims shall be entitled to




        9
              As discussed in further detail below, the Debtors are presently engaged in the Marketing Process. To ensure
              that the integrity of the Marketing Process is preserved and value is maximized, the expected recoveries for
              Term Loan Claims is not, at this time, being disclosed herein by the Debtors. The Debtors will file, no later
              than the date that the Plan Supplement is filed, the expected recoveries to creditors under the Plan and will
              serve notice thereof on holders of Claims in the Voting Class as promptly as practicable upon filing.


                                                                      12
        WEIL:\97028542\2\41703.0010
     19-10412-jlg            Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37                           Main Document
                                                          Pg 446 of 577



                                                                                                            Entitled to  Approx.
                Claim or                                                                      Impaired or
Class                                                     Treatment                                          Vote on    Recovery in
              Equity Interest                                                                 Unimpaired
                                                                                                             the Plan Reorganization58
                                      receive a Pro Rata share of fifty percent (50%) of
                                      the proceeds from the GUC Recovery Trust Causes
                                      of Action in accordance with the GUC Recovery
                                      Trust Agreement.

 4        Second Lien Notes Claims The Second Lien Notes Claims are Allowed                     Impaired    No (Deemed     0<1%
                                   pursuant to section 506(a) of the Bankruptcy                              to reject)
                                   Code against the Debtors in the aggregate
                                   principal amount of $253,895,875. Except to the
                                   extent that a holder of an Allowed Second Lien
                                   Notes Claim agrees to less favorable treatment,
                                   in full and final satisfaction, settlement, release,
                                   and discharge of, and in exchange for an Allowed
                                   Second Lien Notes Claim, each such holder
                                   thereof shall receive:
                                   (i)      If the Sale Transaction occurs, on the
                                   Effective Date, such holder’s (x) Pro Rata share
                                   of the Second Lien Recovery Cash Pool; (y) Pro
                                   Rata share as between Allowed Claims in Class 4
                                   and Class 5 of the Contributed Sale Proceeds;
                                   and (z) Pro Rata share of the Net Cash Proceeds
                                   as such holders are entitled to under applicable
                                   nonbankruptcy law (subject to the Credit
                                   Agreement) after the Term Loan Claims are
                                   satisfied in full in Cash, until all Allowed Second
                                   Lien Notes Claims are satisfied in full.; provided,
                                   that distributions on account of (x) and (y) of this
                                   Section 4.4(b)(i) shall be subject to the approval
                                   and consummation of the Global Settlement.
                                   (ii)     If the Reorganization Transaction occurs,
                                   such holder’s Pro Rata share of the Second Lien
                                   Notes Claims shall not receive or retain any
                                   property under the Plan on account of such
                                   ClaimsRecovery Cash Pool; provided, that such
                                   distribution shall be subject to the approval and
                                   consummation of the Global Settlement.
                                   (iii)    If either the Sale Transaction or the
                                   Reorganization Transaction occurs, on the
                                   Effective Date, the Second Lien Notes shall be
                                   deemed cancelled (except as set forth in Section
                                   5.12 of the Planhereof) without further action by
                                   or order of the Bankruptcy Court.
 5        General Unsecured            Except to the extent that a holder of an Allowed         Impaired    No (Deemed
          Claims                       General Unsecured Claim agrees to less                                to reject)
                                       favorable treatment, in full and final satisfaction,
                                       settlement, release, and discharge of, and in
                                       exchange for an Allowed General Unsecured
                                       Claim, each such holder thereof shall receive:
                                       (i)      If the Sale Transaction occurs, on the
                                       Effective Date, such holder’s Pro Rata share of
                                       (y) the GUC Recovery Trust Assets; and (z) the




                                                                        13
        WEIL:\97028542\2\41703.0010
     19-10412-jlg             Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                           Main Document
                                                         Pg 447 of 577



                                                                                                           Entitled to  Approx.
                  Claim or                                                                   Impaired or
Class                                                    Treatment                                          Vote on    Recovery in
                Equity Interest                                                              Unimpaired
                                                                                                            the Plan Reorganization58
                                      Net Cash Proceeds (until all Allowed General                                       013-15%10
                                      Unsecured Claims are satisfied in full) after the
                                      Term Loan Claims and Second Lien Notes
                                      Claims are satisfied in full in Cash; provided,
                                      that distributions on account of (y) of this Section
                                      4.5(b)(i) shall be subject to the approval and
                                      consummation of the Global Settlement.
                                      (ii)      If the Reorganization Transaction occurs,
                                      holders of General Unsecured Claims shall not
                                      receive or retain any property under the Plan on
                                      account of such Claimssuch holder’s Pro Rata
                                      share of the GUC Recovery Trust Assets;
                                      provided, that such distribution shall be subject
                                      to the approval and consummation of the Global
                                      Settlement.
 6           Go-Forward               Except to the extent that a holder of an Allowed         Impaired    No (Deemed    [●]100%
             TradeBorrower Non-       Go-Forward Trade Claim agrees to less favorable                       to reject)
             Discharged Claims11      treatment, in full and final satisfaction,
                                      settlement, release, and discharge of, and in
                                      exchange for an Allowed Go-Forward Trade
                                      Claim, each such holder thereof shall receive, on
                                      the Effective Date or as soon as practicable
                                      thereafter, with a carve out from the collateral (or
                                      value of such collateral) securing the Term Loan
                                      Claims, distribution in Cash in an amount
                                      equaling not less than a percentage of such
                                      holder’s Claim to be identified in the solicitation
                                      documents, subject to an aggregate cap to be
                                      agreed to by the Debtors and the Requisite Term
                                      Lenders, which shall be identified in the
                                      solicitation documents; provided, that any further
                                      payments in excess of such cap on account of an
                                      Allowed Go-Forward Trade Claim shall be
                                      subject to the consent of the Requisite Term
                                      Lenders.Except to the extent that a holder of an
                                      Allowed Borrower Non-Discharged Claim agrees
                                      to less favorable treatment, in full and final
                                      satisfaction, settlement, release, and discharge of,
                                      and in exchange for an Allowed Borrower Non-
                                      Discharged Claim, each such holder thereof shall
                                      receive:
                                      (i)      If the Sale Transaction occurs, the same
                                      treatment as Allowed General Unsecured Claims
                                      in accordance with Section 4.5(b) hereof, unless
                                      such Borrower Non-Discharged Claim is assumed
                                      by a purchaser as an assumed liability. For the




        10
               Based on the Debtors’ estimates of the Allowed Prepetition General Unsecured Claims. This number is
               subject to change based on the proofs of claim filed in these chapter 11 cases and administered pursuant to
               the Plan and any other changes or developments in these chapter 11 cases.
        11
               The definition and description of Borrower Non-Discharge Claims is set out in Exhibit A-1 to this Disclosure
               Statement.


                                                                       14
        WEIL:\97028542\2\41703.0010
     19-10412-jlg            Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                           Main Document
                                                         Pg 448 of 577



                                                                                                           Entitled to  Approx.
                Claim or                                                                     Impaired or
Class                                                    Treatment                                          Vote on    Recovery in
              Equity Interest                                                                Unimpaired
                                                                                                            the Plan Reorganization58
                                      avoidance of doubt, holders of Allowed Borrower
                                      Non-Discharged Claims and holders of Allowed
                                      General Unsecured Claims shall receive
                                      distributions from the GUC Recovery Trust
                                      Assets on a Pro Rata basis.
                                      (ii)     If the Reorganization Transaction occurs,
                                      on or after the Effective Date, as a carve out from
                                      the Term Lenders’ collateral (or the proceeds or
                                      value thereof), holders of Allowed Borrower
                                      Non-Discharged Claims shall be treated in the
                                      ordinary course of business as if the Chapter 11
                                      Cases had not been commenced, subject to all
                                      defenses or disputes the Debtors and Reorganized
                                      Debtors may assert as to the validity or amount of
                                      such Claims, including as provided in Section
                                      10.9 of the Plan.
 7        Intercompany Claims         On or after the Effective Date, all Intercompany       Unimpaired No (Presumed       N/A
                                      Claims will be adjusted, continued, settled,                       to accept)
                                      reinstated, discharged, or eliminated as
                                      determined by the Debtors, Reorganized Debtors,
                                      or Plan Administrator, as applicable, and the
                                      Requisite Term Lenders, in their respective
                                      reasonable discretion; provided, that if the Sale
                                      Transaction occurs, holders of Intercompany
                                      Claims shall not receive Cash on account of such
                                      Intercompany Claims.
 8        Intercompany Interests      On or after the Effective Date, all Intercompany       Unimpaired No (Presumed       N/A
                                      Interests shall be cancelled, reinstated, or receive               to accept)
                                      such other treatment as determined by the
                                      Debtors or Reorganized Debtors, as applicable,
                                      and the Requisite Term Lenders, in their
                                      respective reasonable discretion; provided, that if
                                      the Sale Transaction occurs, holders of
                                      Intercompany Interests shall not receive Cash on
                                      account of such Intercompany Interests.
 9        Parent Equity Interests     Except to the extent that a holder of Parent             Impaired    No (Deemed      0%
                                      Equity Interests agrees to less favorable                             to reject)
                                      treatment, in full and final satisfaction,
                                      settlement, release, and discharge of, and in




                                                                       15
        WEIL:\97028542\2\41703.0010
    19-10412-jlg             Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                          Main Document
                                                         Pg 449 of 577



                                                                                                           Entitled to  Approx.
                Claim or                                                                     Impaired or
Class                                                    Treatment                                          Vote on    Recovery in
              Equity Interest                                                                Unimpaired
                                                                                                            the Plan Reorganization58
                                      exchange for Parent Equity Interests, each such
                                      holder thereof shall receive:
                                      (i)      If the Sale Transaction occurs, (A) on the
                                      Effective Date, all Parent Equity Interests shall
                                      be cancelled and one share of Parent Equity
                                      InterestDitech common stock (the “Single
                                      Share”) shall be issued to the Plan Administrator
                                      to hold in trust as custodian for the benefit of the
                                      former holders of DHCPDitech common stock
                                      and preferred stock consistent with their former
                                      relative priority and economic entitlements. The
                                      Single Share shall be recorded on the books and
                                      records maintained by the Plan Administrator.
                                      To the extent not previously filed, on or promptly
                                      after the Effective Date, a Form 15 for the
                                      purpose of terminating the registration of
                                      DHCP’sDitech’s common stock and suspending
                                      DHCP’sDitech’s reporting obligations, as
                                      applicable, shall be filed with the Securities and
                                      Exchange Commission to the extent permitted by
                                      applicable law; (B) each former holder of a
                                      Parent Equity Interests (through their interest in
                                      the Single Share), as applicable) shall neither
                                      receive nor retain any property of the Estate or
                                      direct interest in property of the Estate on
                                      account of such Parent Equity Interests; provided,
                                      that in the event that all Allowed Claims have
                                      been satisfied in full in accordance with the
                                      Bankruptcy Code and the Plan, each former
                                      holder of a Parent Equity Interest may receive its
                                      share of any remaining assets of DHCPDitech
                                      consistent with such holder’s rights of payment
                                      existing immediately prior to the Commencement
                                      Date. Unless otherwise determined by the Plan
                                      Administrator, on the date that DHCP’sDitech’s
                                      Chapter 11 Case is closed in accordance with
                                      Section 5.16 of the Plan, the Single Share issued
                                      on the Effective Date shall be deemed cancelled
                                      and of no further force and effect provided that
                                      such cancellation does not adversely impact the
                                      Debtors’ Estates; (C) Tthe continuing rights of
                                      former holders of Parent Equity Interests
                                      (including through their interest in Single Share
                                      or otherwise) shall be nontransferable except (i)
                                      by operation of law or (ii) for administrative
                                      transfers where the ultimate beneficiary has not
                                      changed, subject to the Plan Administrator’s
                                      consent.
                                      (ii)     If the Reorganization Transaction occurs,
                                      on the Effective Date, all Parent Equity Interests
                                      shall be deemed cancelled without further action
                                      by or order of the Bankruptcy Court, and shall be
                                      of no further force and effect, whether
                                      surrendered for cancellation or otherwise.




                                                                       16
        WEIL:\97028542\2\41703.0010
      19-10412-jlg            Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                         Main Document
                                                         Pg 450 of 577



                                                                                                         Entitled to  Approx.
                  Claim or                                                                 Impaired or
Class                                                   Treatment                                         Vote on    Recovery in
                Equity Interest                                                            Unimpaired
                                                                                                          the Plan Reorganization58
 10         Subordinated Securities   Holders of Subordinated Securities Claims shall        Impaired    No (Deemed      0%
            Claims                    not receive or retain any property under the Plan                   to reject)
                                      on account of such Subordinated Securities
                                      Claims. On the Effective Date, all Subordinated
                                      Securities Claims shall be deemed cancelled
                                      without further action by or order of the
                                      Bankruptcy Court, and shall be of no further force
                                      and effect, whether surrendered for cancellation
                                      or otherwise.



        PLEASE TAKE NOTICE THAT ALL HOLDERS OF GENERAL UNSECURED CLAIMS,
        INCLUDING BORROWERS OF LOANS AND/OR MORTGAGORS OF MORTGAGES
        SERVICED BY THE DEBTORS, THAT HOLD PREPETITION CLAIMS AGAINST ONE OR
        MORE OF THE DEBTORS WILL BE SUBJECT TO THE BAR DATE ORDER. IF YOU
        HOLD SUCH A CLAIM AND DO NOT FILE A PROOF OF CLAIM BY THE GENERAL BAR
        DATE IN ACCORDANCE WITH THE BAR DATE ORDER, YOUR CLAIM MAY BE
        DISCHARGED AND YOU MAY NOT BE ENTITLED TO A RECOVERY, IF ANY, ON SUCH
        CLAIM PURSUANT TO THE PLAN.

        WHERE TO FIND ADDITIONAL INFORMATION: DHCP files annual reports and quarterly
        reports with, and furnishes other information to, the SEC. Copies of any document filed with the
        SEC may be obtained by visiting the SEC website at http://www.sec.gov and performing a search
        under the “Company Filings” link. Each of the following filings is incorporated as if fully set forth
        herein and is part of the Disclosure Statement:

        •      Annual Report on Form 10-K for the fiscal year ended December 31, 20178 filed with the
               SEC on April 16, 20189;

        •      Quarterly Report on Form 10-Q for the quarter ended March 31, 2018 filed with the SEC
               on June 6, 2018;

        •      Quarterly Report on Form 10-Q for the quarter ended June 30, 2018 filed with the SEC on
               August 9, 2018;

        •      Quarterly Report on Form 10-Q for the quarter ended September 30, 2018 filed with the
               SEC on November 14, 2018; and

        •      Current Reports on Form 8-K filed with the SEC on October 4, 2018; November 6, 2018;
               December 7, 2018; January 17, 2019; January 24, 2019; February 11, 2019; and February
               21, 2019; March 6, 2019; March 26, 2019; April 3, 2019; and April 17, 2019 (other than
               information furnished pursuant to Item 2.02 or 7.01 and any related exhibits of any Form
               8-K, unless expressly stated otherwise therein).

        Any statement contained in a document incorporated or deemed to be incorporated herein by
        reference, or contained in this Disclosure Statement, shall be deemed to be modified or superseded
        for purposes of this Disclosure Statement to the extent that a statement contained herein or in any
        other subsequently dated or filed document which also is or is deemed to be incorporated by
        reference herein modifies or supersedes such statement.


                                                                     17
        WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                  Pg 451 of 577



You should carefully read the entire Disclosure Statement and the documents incorporated by
reference herein. Financial data included herein as of December 31, 2018 remains subject to the
customary review procedures associated with the completion of the Company’s public reporting
requirements.

                                                 II.
                                  OVERVIEW OF COMPANY’S OPERATIONS

          A.        Debtors’ Business

                    1)        Business Operations

The Debtors’ business was established in 1958 and operated as a captive financing business of Walter
Industries, Inc. (now known as Walter Energy, Inc. (, “Walter Energy”), originating and purchasing
residential mortgage loans and consumer credit obligations and then securitizing and servicing those loans
to maturity. In 1997, DHCP’s predecessor, Hanover Capital Mortgage Holdings, Inc., a qualified real
estate investment trust, was incorporated in Maryland. In April 2009, Walter Investment Management
LLC spun off from Walter Energy, merged into Hanover Capital Mortgage Holdings, Inc., changed the
newly merged entity’s name to Walter Investment Management Corp. (“WIMC”), was incorporated in
Maryland. In April 2009, WIMC spun off from Walter Energy, merged with Hanover Capital Mortgage
Holdings, Inc., qualified as a real estate investment trust, and began operating as an independent, publicly
traded company. After the spin-off, WIMC acquired Marix Servicing LLC, a high-touch specialty
mortgage servicer, in 2010 and acquired GTCS Holdings LLC (“Green Tree”) in 2011, a leading
independent mortgage loan servicer that provided high-touch servicing of GSE, government agency, and
third-party mortgage loans. WIMC subsequently acquired RMS, which resulted in the addition of 330
employees and four offices in three states. As a result of the Green Tree acquisition, WIMC no longer
qualified as a real estate investment trust. As discussed more fully in Article III hereof, WIMC
commenced a chapter 11 case in the United States Bankruptcy Court for the Southern District of New
York on November 30, 2017 and emerged from chapter 11 on February 9, 2018 as Ditech Holding
Corporation.

The Company’s businesses are comprised of three primary segments: (i) forward mortgage originations;
(ii) forward mortgage servicing; and (iii) reverse mortgage servicing. Following an extensive review and
diligence process, the Company and its advisors determined that certain non-debtor affiliates should not be
included as Debtors in these Chapter 11 Cases because they were either bankruptcy remote entities,
inactive, and/or not obligated on the Company’s funded debt. A description of each of the Debtors and
non-Debtor affiliates and their primary functions is listed below:

            Debtor/Non-Debtor Affiliate                                   Services Provided

                                                    Debtors

                                                         Parent holding company for other Debtors and
Ditech Holding Corporation
                                                         non-Debtor affiliates.

Ditech Financial LLC12

12
     As discussed further herein, the Company’s payroll processor, Ceridian drafts the required funds for payroll
     and payroll taxes from the Ditech Financial LLC Citibank account ending in #5011. Intercompany
     accounting entries are created to record the expense and liabilities on the appropriate entity’s books.


                                                        18
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37          Main Document
                                            Pg 452 of 577


                                                As described in further detail below, Ditech
                                                Financial originates and purchases residential
                                                mortgage loans that are predominantly sold to
                                                GSEs and government agencies. Ditech Financial
                                                also services a wide array of loans across the
                                                credit spectrum for its own portfolios as well as
                                                for GSEs, government agencies, third party
                                                securitization trusts, and other credit owners.

                                                As described in further detail below, RMS
                                                services loans for the Company’s reverse
                                                mortgage portfolio and subservices loan portfolios
Reverse Mortgage Solutions, Inc.                on behalf of third-party credit owners of reverse
                                                loans. Its subsidiaries also provide real estate
                                                owned property asset management services,
                                                securitizations, and technology services.

                                                A subsidiary of RMS that performs real estate
REO Management Solutions, LLC
                                                owned property management services.

                                                Provides technology services          for     REO
Mortgage Asset Systems, LLC
                                                Management Solutions, LLC.

                                                A licensed insurance agency that performs
                                                marketing services for a third-party insurance
DF Insurance Agency LLC                         business with respect to voluntary insurance
                                                policies and receives premium-based commissions
                                                for its services.

                                                An inactive entity that was formed on May 20,
Green Tree Credit LLC                           2003 and is the surviving entity of a merger with
                                                Conseco Finance Credit Corp.

                                                An intermediate holding company and subsidiary
Green Tree Credit Solutions LLC
                                                of Ditech Holding Corporation.

                                                An inactive entity that is an insurance agency and
Green Tree Insurance Agency of Nevada, Inc.
                                                subsidiary of Green Tree Credit Solutions LLC.

                                                An inactive entity and subsidiary of Green Tree
Green Tree Investment Holdings III LLC
                                                Credit Solutions LLC.

Green Tree Servicing Corp.                      The managing member of Ditech Financial LLC.

Marix Servicing LLC                             A subsidiary of Ditech Holding Corporation.

                                                An intermediate holding company and member of
                                                Ditech Financial LLC, a licensed origination and
Walter Management Holding Company LLC
                                                servicing company, and Green Tree Credit LLC,
                                                an inactive company.


                                               19
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                               Pg 453 of 577


                                                       An intermediate holding company of Reverse
Walter Reverse Acquisition LLC
                                                       Mortgage Solutions, Inc.

                                           Non-Debtor Affiliates

                                                       A special purpose vehicle that holds rights to
                                                       receive reimbursement of prior and future
Ditech Agency Advance Depositor LLC
                                                       protective and P&I advances regarding Fannie
                                                       Mae loans under a trust.

                                                       A statutory trust that was formed to fund Fannie
Ditech Agency Advance Trust
                                                       Mae (GSE) advances.

                                                       A special purpose vehicle that holds rights to
                                                       receive reimbursement of prior and future
Ditech PLS Advance Depositor LLC
                                                       protective and P&I advances under certain PLS
                                                       securitizations.

                                                       A statutory trust that was formed to fund PLS
Ditech PLS Advance Trust II
                                                       (non-GSE) advances.

                                                       A special purpose vehicle that holds rights to
                                                       receive reimbursement of prior and future
Green Tree Advance Receivables III LLC
                                                       protective and P&I advances regarding Fannie
                                                       Mae and Freddie Mac loans.

                                                       An inactive entity that holds interests of Hanover
Hanover SPC-A, Inc.
                                                       securitizations.

Mid-State, Capital, LLC                                A bankruptcy remote entity.

RMS REO BRC, LLC                                       Holds OREO property acquired in foreclosures.

RMS REO BRC II, LLC                                    Holds OREO property acquired in foreclosures.

RMS REO CS, LLC                                        Holds OREO property acquired in foreclosures.

                                                       A special purpose vehicle that handles financing
RMS 2018-09, LLC
                                                       of HECM loans.

WIMC Real Estate Investment LLC                        An inactive entity.



                         a. Forward Mortgage Origination Business (Ditech Financial)

The Company originates forward mortgage loans and consumer credit transactions exclusively through
Ditech Financial. Virtually all of the loans that Ditech Financial originates are loans eligible for
securitization by government-sponsored enterprises, such as Fannie Mae and Freddie Mac,6 13 or federally

613
      As used herein, “Fannie Mae” means the Federal National Mortgage Association, and “Freddie Mac”

                                                      20
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 454 of 577


insured or guaranteed and eligible for Ginnie Mae securitization as mortgage-backed securities (“MBS”).7
14
   Ditech Financial sells substantially all of the mortgage loans it originates into Fannie Mae- and Freddie
Mac-sponsored securitizations or into mortgage pools insured by Ginnie Mae.

Ditech Financial originates or acquires mortgage loans through the following channels:

                         a. Consumer Lending: contacts and solicits (i) consumers within its existing
                            servicing portfolio, and (ii) referrals and leads generated through direct mail,
                            internet, telephone, and general advertising campaigns;

                         b. Correspondent Lending: purchases closed mortgage loans from a network of
                            lenders in the marketplace; and

                         c. Wholesale Lending: originates mortgage loans identified through a network of
                            approved brokers.

In 2018, Ditech Financial originated or purchased over $12.6 billion in mortgage loans. Of these loans
approximately 30% were originated through the consumer lending channel, approximately 6% were
originated through the wholesale lending channel, and approximately 64% were purchased in the
correspondent lending channel. Based on the unpaid principal balance (“UPB”) of the loans originated by
Ditech Financial during this time period, approximately 30% were eligible for securitization by Fannie
Mae, approximately 13% were eligible for securitization by Freddie Mac, and approximately 57% were
eligible for private securitization guaranteed by Ginnie Mae. To the extent that Ditech Financial identifies
a loan ineligible for GSE securitization and/or securitization and Ginnie Mae guarantee during its
origination process, it may elect to close and fund such loan as long as it lines up a private buyer for such
loan at the pre-closing stage of the process. Such loans constitute a relatively small percentage of all
loans originated by Ditech Financial.

Ditech Financial’s consumer originations operations offer a range of home purchase and refinance
mortgage loan options, including fixed and adjustable rate conforming, Ginnie Mae, FHA, VA, USDA,
retail installment financing, and jumbo products. A conforming loan is a mortgage loan that conforms to
GSE guidelines, which include, but are not limited to, limits on loan amount, loan-to-value ratios, debt-to-
income ratios, and minimum credit scores. The mortgage loans that Ditech Financial funds are generally
eligible for sale to GSEs or insured by government agencies.

Ditech Financial underwrites the mortgage loans it originates generally to secondary market standards,
including the standards set by Fannie Mae, Freddie Mac, Ginnie Mae, the FHA, the USDA, the VA, and
jumbo loan investor programs. Loans are reviewed by Ditech Financial’s underwriters in an attempt to




      means the Federal Home Loan Mortgage Corporation. Fannie Mae and Freddie Mac are government-
      sponsored enterprises (each a “GSE” and collectively the “GSEs”) chartered by Congress that buy and
      securitize mortgage loans originated by mortgage lenders, enabling the lenders quick access to liquidity
      fueled by the market demand for residential mortgage backed securities.
714
      As used herein, “Ginnie Mae” means the Government National Mortgage Association. Ginnie Mae is a
      federal corporation within the U.S. Department of Housing and Urban Development (“HUD”), a federal
      agency, that guarantees investors the timely payment of principal and interest on MBS backed by federally
      insured or guaranteed loans, primarily loans insured by the Federal Housing Administration (“FHA”) or
      guaranteed by the Department of Veterans Affairs (“VA”) or the Department of Agriculture (“USDA”).


                                                       21
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                            Pg 455 of 577


ensure each mortgage loan is documented according to, and its terms comply with, the applicable
secondary market standard. Ditech Financial’s underwriters determine loan eligibility based on specific
loan product requirements, such as loan-to-value, FICO, or maximum loan amount. Third-party diligence
tools are utilized by Ditech Financial’s underwriters to validate data supplied by the potential borrower
and to uncover potential discrepancies. Ditech Financial conducts audits on its underwriters to confirm
proper adherence to its internal guidelines and polices, which audits are in addition to Ditech Financial’s
standard quality control review. These audits are designed to provide an additional layer of internal
review in an attempt to further mitigate quality defects and repurchase risk in the originations process.

Within its correspondent lending channel, Ditech Financial generally purchases the same types of loans
that it originates in its consumer originations channel, although the mix varies among these channels.
Correspondent lenders with which Ditech Financial does business agree to comply with Ditech Financial’s
client guide, which sets forth the terms and conditions for selling loans to Ditech Financial and generally
governs the business relationship. Ditech Financial monitors and attempts to mitigate counterparty risk
related to loans that Ditech Financial acquires through its correspondent lending channel by conducting
quality control reviews of correspondent lenders, reviewing compliance by correspondent lenders with
applicable underwriting standards and Ditech Financial’s client guide, and evaluating the credit
worthiness of correspondent lenders on a periodic basis. In 2018, the Company correspondent lending
channel purchased loans from 452 lenders in the marketplace, of which 38 were associated with
approximately half of Ditech Financial’s purchases.

Within its wholesale lending channel, Ditech Financial originates loans through mortgage brokers. Loans
sourced by mortgage brokers are underwritten and funded by Ditech Financial and generally close in
Ditech Financial’s name. Through the wholesale channel, Ditech Financial generally originates the same
types of loans that it originates in its consumer originations channel, although the mix varies among these
channels. Ditech Financial underwrites and processes all loan applications submitted by the mortgage
brokers in a manner consistent with that described above for the consumer originations channel.
Mortgage brokers with whom Ditech Financial does business agree to comply with its client guide, which
sets forth the terms and conditions for brokering loans to Ditech Financial and generally governs the
business relationship. Ditech Financial monitors and attempts to mitigate counterparty risk related to
loans that Ditech Financial originates through its wholesale lending channel by conducting quality control
reviews of mortgage brokers, reviewing compliance by brokers with applicable underwriting standards
and Ditech Financial’s client guide, and evaluating the credit worthiness of brokers on a periodic basis.

Ditech Financial’s capital markets group is responsible for pricing loans and managing the interest rate
risk through the time a loan is sold to third parties and managing the risk (which Ditech Financial calls the
“pull-through risk”) that loans Ditech Financial has locked will not be closed and funded in an attempt to
maximize loan sale profitability through Ditech Financial’s various originations channels. The capital
markets group uses models and hedging analysis in an attempt to maximize profitability while minimizing
the risks inherent in the originations business.

Ditech Financial’s originations segment revenue, which is primarily net gains on sales of loans, is
impacted by interest rates and the volume of loans locked and sold. The margins earned by Ditech
Financial’s originations segment are impacted by its cost to originate the loans including underwriting,
fulfillment and lead costs.

As a Fannie Mae- and Freddie Mac-approved seller/servicer of mortgages, Ditech Financial is a party to
certain agreements with each GSE, which agreements generally incorporate the applicable GSE selling
and servicing guidelines (such agreements, together with the addenda and amendments thereto,
respectively, the “Fannie Sales Agreements” and “Freddie Sales Agreements,” and collectively, the
“GSE Sales Agreements”). In general, when Ditech Financial originates a mortgage loan it funds the

                                                     22
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                               Pg 456 of 577


loan utilizing borrowings under a master repurchase agreement (“MRA”), pledges the loan as security for
such borrowings, subsequently sells the loans into a GSE-sponsored securitization, and uses the proceeds
from the sale of the mortgage backed securities to repay the borrowings under the MRA.

As a Ginnie Mae issuer, Ditech Financial pools and securitizes certain mortgage loans conforming to the
requirements of the Ginnie Mae Mortgage-Backed Securities Guide and all special announcements,
agreements, and other written communications made by Ginnie Mae to Ditech Financial (collectively, the
“Ginnie Agreements”). The Ginnie Agreements employ a custodial account mechanism whereby the
issuer, such as Ditech Financial, forwards to an eligible document custodian approved by Ginnie Mae all
of the loan documentation. After the pool of mortgages is approved by a Ginnie Mae pool processing
agent, it directs Ditech Financial to issue MBS to third-party investors. In connection with the approval
process, Ditech Financial remits guarantee fees and base servicing fees to Ginnie Mae.

The Ginnie Agreements provide for continuing recourse obligations on Ginnie Mae-approved issuers, such
as Ditech Financial. Specifically, upon the discovery of a defective loan within four months after the
mortgage origination date, the issuer is required either to cure the defect or purchase the loan from the
mortgage pool at the outstanding principal balance (such loans, the “Ginnie Buyouts”).

For the year ended December 31, 2018, Ditech Financial sold mortgage loans of $12.4 billion in UPB,
consisting of approximately (i) $5.4 billion in Fannie Mae/Freddie Mac conventional conforming loans,
(ii) $7.0 billion of Ginnie Mae loans, and (iii) $28.3 million of jumbo and other loans. On average,
Ditech Financial sells or securitizes loans funded through warehouse borrowings in approximately 20
days from the date of origination. As of December 31, 2018, the total UPB of the warehoused loans held
by Ditech Financial and awaiting securitization was approximately $746.2 million.

                         b. Forward Mortgage Servicing Business

Ditech Financial, a debtor in these Chapter 11 Cases, performs loan servicing of mortgage loans that fall
into two categories: (i) mortgage loans for which Ditech Financial owns the mortgage service rights
(“MSRs”), and (ii) subservicing for third party owners of MSRs. With respect to mortgage loans for
which Ditech Financial owns the MSRs, Ditech Financial performs mortgage servicing primarily in
accordance with Fannie Mae, Freddie Mac, and Ginnie Mae servicing guidelines, as applicable. Ditech
Financial typically originates the mortgage loans associated with such MSRs and sells them into
securitization trusts owned by Fannie Mae or Freddie Mac or into mortgage pools insured by Ginnie Mae.
The servicing segment also operates complementary businesses including a collections agency that
performs collections of post charge-off deficiency balances for third parties and Ditech Financial. The
subservicing contracts pursuant to which Ditech Financial is retained to subservice mortgage loans
generally provide that the customer, the owner of the subserviced MSR, can terminate Ditech Financial as
subservicer with or without cause. Each such subservicing contract has unique terms establishing the fees
that Ditech Financial will be paid for Ditech Financial’s work under the contract or upon the termination
of the contract, if any. The standards of performance that Ditech Financial is required to meet in
servicing the relevant mortgage loans and the profitability of the subservicing activity may vary among
different contracts.

As of December 31, 2018, Ditech Financial serviced approximately 1.4 million residential loans with UPB
of $170.1 billion. Of those, Ditech Financial was the subservicer for 0.7 million accounts with an unpaid
principal loan balance of $104.3 billion. These subserviced accounts represented approximately 58% of
its total servicing portfolio based on unpaid principal loan balance at that date. Ditech Financial’s largest
subservicing customer, New Residential Mortgage LLC (“NRM”), represented approximately 78% of its
total subservicing portfolio and 48% of its total servicing portfolio based on unpaid principal loan balance
on December 31, 2018. The Company’s next largest subservicing customer represented approximately


                                                     23
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                               Pg 457 of 577


17% of its total subservicing portfolio based on unpaid principal loan balance on December 31, 2018.
For additional information about the Debtors relationship with NRM, see SectionArticle III.C below.

                         c. Reverse Mortgage Servicing Business

RMS, a debtor in these Chapter 11 Cases, primarily focuses on servicing and subservicing reverse
mortgage loans, also known as a home equity conversion mortgage (“HECM”). A HECM is a type of
loan that allows homeowners aged sixty-two (62) or older to borrow money against the equity value of
their homes. Unlike traditional home equity loans, HECMs are non-recourse loans without a fixed term
and the balance increases over time as interest and other fees, such as servicing-related advances, are
added to the borrower’s total obligations. HECMs are insured by the FHA.

A borrower under a HECM does not make monthly mortgage payments—rather, the borrower receives
cash in monthly installments or a lump sum up to a principal limit, which limit is calculated based on,
among other things, the age of the borrower, the appraisal value of the borrower’s home, and the loan
interest rate. Generally, a borrower is obligated to repay the HECM when the borrower no longer uses
the home as his or her principal residence, upon the death of the borrower, if title to the property is
transferred, or if the borrower fails to meet certain requirements of the loan (e.g., paying property taxes,
insurance, or homeowners association fees) or otherwise defaults under the loan.

RMS began originating HECMs in 2010 and exited the origination business effective as of January 2017.
Although RMS does not have any reverse loans remaining in its originations pipeline, RMS has remaining
origination-related obligations in connection with the mortgage loans it previously originated, which
obligations consist primarily of funding and securitizing subsequent borrower draws on such loans. In
addition, RMS performs loan servicing for mortgage loans that fall into two categories: (i) mortgage
loans originated by RMS, for which RMS acts as a servicer, and (ii) mortgage loans owned by third
parties, for which RMS acts as a subservicer. Reverse mortgage servicing accounts for approximately
thirteen percent 13% of the Debtors’ revenues. RMS performs mortgage servicing in accordance with
HUD servicing guidelines8 15 and performs securitization activities in accordance with Ginnie Mae
guidelines. RMS also provides management and disposition services in connection with real estate owned
property (“REO Property”) of the Debtors or third-party reverse mortgage servicers or investors.

RMS is an issuer of Ginnie Mae-guaranteed HECM Mortgage Backed Securities (“HMBS”) and virtually
all loans RMS originated were sold into HMBS. Under the HMBS program, RMS is required to
repurchase loans from the securitization when the loans reach 98% of the maximum claim amount (which
is established at origination to reflect the value of the property subject to federal limits). Performing
repurchased loans are conveyed to HUD, and a payment is received from HUD typically within a short
time of repurchase. Nonperforming loans are either cured or liquidated through foreclosure and
subsequent sale of REO Property. RMS typically files a claim with HUD for reimbursement of costs
associated with nonperforming loans shortly after such sales occur, or, in any event, no later than
approximately six months after foreclosing and obtaining marketable title on the property.




815
      The U.S. Department of Housing and Urban Development servicing guidelines (the “HUD Guide”) is
      available at https://www.hud.gov/programoffices/housing/sfh/hecm. The Ginnie Mae Mortgage-Backed
      Securities Guide (the “Ginnie Mae Guide”) is available at https://www.ginniemae.gov.


                                                     24
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37           Main Document
                                                  Pg 458 of 577


As of December 31, 2018, RMS serviced or subserviced approximately 88,000 loans with an unpaid
principal balance of $17.1 billion.

                    2)        Employees

As of the Commencement Date, the Debtors employed approximately 2,900 full-time employees, ten (10 )
part-time employees, and fifteen (15 ) temporary employees who perform a variety of critical functions,
including administrative, legal, accounting, finance, and management-related tasks. In addition, the
Debtors rely on services from a supplemental workforce comprised of approximately 1,300 independent
contractors and consultants that provide services related to the Debtors’ operations. Specifically, the
supplemental workforce provides consulting services with respect to financial services, information
technology, claims management, and other shared services.

                    3)        Competition

The Company competes with a number of institutions in the mortgage banking market for both the
servicing and originations businesses as well as in the reverse mortgage and complementary businesses.
In the servicing area, the Company competes with other servicers to acquire MSR and for the right to
subservice mortgages for others. Competitive factors in the servicing business include: a servicer’s scale
of operations and financial strength; a servicer’s access to capital to fund acquisitions of MSR; a
servicer’s ability to meet contractual and regulatory obligations and to achieve favorable performance
(e.g., in default management) relative to other servicers; a servicer’s ability to provide a favorable
experience for the borrower; a servicer’s ability to recapture borrowers as they refinance; and a servicer’s
cost to service or subservice. In the mortgage originations area, the Company competes to refinance or
provide new mortgage loans to borrowers whose mortgages are in the Company’s existing servicing
portfolio. In this area, the price and variety of the Company’s mortgage products are important factors of
competition, as is the reputation of the Company’s servicing business and the quality of the experience the
borrower may have had with the Company’s servicing business. Since mid-2015, the Company’s forward
loan origination and servicing businesses have operated under a single “Ditech” brand. The Company
also competes, principally on the basis of price and process efficiency, to acquire mortgages from
correspondent lenders. In the future, the Company will also increasingly compete on the basis of brand
awareness.

Across the Company’s servicing and originations businesses, technology is an important competitive
factor. In particular, the Company believes it will be increasingly important to enable servicing and
originations customers to access the Company’s services through its website and mobile devices.

          B.        Debtors’ Organizational Structure.

DHCP owns, directly or indirectly, 100% of the ownership interest in each of the Debtors and their non-
debtor affiliates. The organizational chart, attached hereto as Exhibit C, illustrates the Debtors’
organizational structure, as of the date hereof.

          C.        Directors and Officers.




                                                     25
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                              Pg 459 of 577


The following table sets forth the names of the members of DHCP’s current Board of Directors:
       Name                              Director Since                      Position
            Thomas F. Marano           February 2018       CEO, President & Chairman of the Board
             David S Ascher            February 2018                      Director
             George M. Awad               June 2016                       Director
              Seth L. Bartlett         February 2018             Lead Independent Director
            Daniel G. Beltzman         December 2015                      Director
             John R. Brecker           February 2018                      Director
             Neal P. Goldman            January 2017                      Director
            Thomas G. Miglis           February 2018                      Director
            Samuel T. Ramsey           February 2018                      Director


The following table sets forth the names of DHCP’s current executive officers:
            Name                                                  Position

                Thomas F. Marano                           CEO and President
               Gerald A. Lombardo                        Chief Financial Officer
                    John J. Haas           General Counsel, Chief Legal Officer and Secretary
               Alfred W. Young, Jr.                Chief Risk and Compliance Officer
               Elizabeth F. Monahan                 Chief Human Resources Officer
                  Jeffrey P. Baker           President of Reverse Mortgage Solutions, Inc.


The composition of the board of directors of the reorganized DHCP will be disclosed prior to the entry of
the order confirming the Plan in accordance with section 1129(a)(5) of the Bankruptcy Code.

          D.        Regulation of Company’s Business

The Company’s operations are conducted in the United States and are subject to extensive regulation by
federal, state and local authorities, including the Consumer Financial Protection Bureau (“CFPB”), HUD,
VA, the SEC and various state agencies that license, audit and conduct examinations of the Company’s
mortgage servicing and mortgage originations businesses. The Company is also subject to a variety of
regulatory and contractual obligations imposed by credit owners, investors, insurers, and guarantors of
the mortgages the Company originates and services, including, but not limited to, Fannie Mae, Freddie
Mac, Ginnie Mae, FHFA, USDA, VA, and the FHA. Furthermore, the industry has been under scrutiny
by federal and state regulators over the past several years, and the Company expects this scrutiny to
continue. Laws, rules, regulations, and practices that have been in place for many years may be changed,
and new laws, rules, regulations, and administrative guidance have been, and may continue to be,
introduced in order to address real and perceived problems in the industry’s history. The Company
expects to incur ongoing operational, legal, and system costs in order to comply with these rules and
regulations.

For example, the Company is required to comply with federal consumer protection and other laws,
including, but not limited to:


                                                      26
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                   Main Document
                                              Pg 460 of 577


     •    The Gramm-Leach-Bliley Act and Regulation P, which require initial and periodic
          communication with consumers on privacy matters and the maintenance of privacy matters and
          the maintenance of privacy regarding certain consumer data in the Debtor’s possession.

     •    The Fair Debt Collection Practices Act, which regulates the timing and content of
          communications on debt collections.

     •    The Truth in Lending Act, including Home Ownership and Equity Protection Act and
          Regulation Z, which regulate mortgage loan origination activities, require certain disclosures be
          made to mortgagors regarding terms of mortgage financing, regulate certain high-cost mortgages,
          mandate home ownership counseling for mortgage applicants and regulate certain mortgage
          servicing activities.

     •    The Fair Credit Reporting Act, as amended by the Fair and Accurate Credit Transactions Act,
          and Regulation V, which collectively regulate the use and reporting of information related to the
          credit history of consumers.

     •    The Equal Credit Opportunity Act and Regulation B, which prohibit discrimination on the basis
          of age, race, and certain other characteristics in the extension of credit and require certain
          disclosures to applicants for credit.

     •    The Homeowners Protection Act, which requires the cancellation of mortgage insurance once
          certain equity levels are reached.

     •    The Home Mortgage Disclosure Act and Regulation C, which require reporting of certain public
          loan data.

     •    The Fair Housing Act and its implementing regulations, which prohibit discrimination in housing
          on the basis of race, sex, national origin, and certain other characteristics.

     •    The Service members Civil Relief Act, as amended, which provides certain legal protections and
          relief to members of the military.

     •    The Real Estate Settlement Procedures Act and Regulation X, which govern certain mortgage
          loan origination activities and practices and related disclosures and the actions of servicers related
          to various items, including escrow accounts, servicing transfers, lender-placed insurance, loss
          mitigation, error resolution, and other customer communications.

     •    Regulation AB under the Securities Act, which requires registration, reporting, and disclosure for
          mortgage-backed securities.

     •    Certain provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act, which
          among other things, created the CFPB and prohibits unfair, deceptive or abusive acts or practices.

     •    The Federal Trade Commission Act, the FTC Credit Practices Rules, and the FTC Telemarketing
          Sales Rule, which prohibit unfair and certain related practices.

     •    The Telephone Consumer Protection Act, which restricts telephone solicitations and automatic
          telephone equipment.




                                                        27
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 461 of 577


     •    Regulation N, which prohibits certain unfair and deceptive acts and practices related to mortgage
          advertising.

     •    The Bankruptcy Code and bankruptcy injunctions and stays, which can restrict collection of
          debts.

     •    The Secure and Fair Enforcement for Mortgage Licensing Act.

     •    Various federal flood insurance laws that require the lender and servicer to provide notice and
          ensure appropriate flood insurance is maintained when required.

          E.        Debtors’ Existing Capital Structure

                    1.        Prepetition Indebtedness

The following description is for informational purposes only and is qualified in its entirety by reference to
the documents setting forth the specific terms of such obligations and their respective related agreements.

                    (a)       Prepetition Credit Agreement

As of the Commencement Date, the Debtors have outstanding first lien secured debt obligations in the
aggregate principal amount of approximately $961.4 million, which amount consists of secured term loan
borrowings (the “Prepetition Term Loans”) under the Second Amended and Restated Credit Agreement
(as amended by that certain Amendment No. 1 to Second Amended and Restated Credit Agreement, dated
as of March 29, 2018) among DHCP, each of the other loan parties named therein, Credit Suisse AG,
Cayman Islands Branch, as administrative agent and collateral agent, and other lenders party thereto,
dated as of February 9, 2018 (the “Prepetition Credit Agreement”), plus interest, fees and other
expenses arising thereunder. The Prepetition Credit Agreement is secured by a lien on substantially all the
assets of the Debtors.

                    (b)       Prepetition Second Lien Notes Indenture

As of the Commencement Date, the Debtors have outstanding second lien note obligations consisting of
$253.9 million plus accrued and unpaid interest in aggregate outstanding principal of 9.0% Second Lien
Senior Subordinated PIK Toggle Notes due 2024 issued pursuant to that certain Second Lien Notes
Indenture by and between DHCP (f/k/a WIMC), certain other debtors as guarantors, and Wilmington
Savings Fund Society, FSB, a national banking association, as trustee and collateral agent, dated as of
February 9, 2018 (the “Second Lien Notes Indenture”). The Second Lien Notes Indenture is secured on
a second-lien basis on substantially all the assets of the Debtors.

                    (c)       Prepetition Warehouse Facilities




                                                         28
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                              Pg 462 of 577


As of the Commencement Date, the Debtors were party to the following agreements with respect to the
following facilities:916

A.        Mortgage Loan Warehouse Facility:

      •   Amended and Restated Master Repurchase Agreement, dated as of November 18, 2016, between
          Credit Suisse First Boston Mortgage Capital LLC, as administrative agent, Credit Suisse AG, as
          committed buyer, Alpine Securitization Ltd, as a buyer, Barclays Bank PLC, as a buyer and other
          Buyers from time to time, and Ditech Financial LLC, as seller, with a committed capacity level of
          $1 billion (the “Prepetition Forward MRA”), subject to a combined maximum capacity level of
          $1.9 billion together with the Prepetition Reverse MRA, DPAT II Facility, and DAAT Facility
          (each as defined below).

B.        Reverse Mortgage Facilities:

      •   Second Amended and Restated Master Repurchase Agreement, dated as of November 30, 2017
          and effective as of December 5, 2018, between Credit Suisse First Boston Mortgage Capital LLC,
          as administrative agent, Credit Suisse AG, as committed buyer, Alpine Securitization Ltd, as a
          buyer, Barclays Bank PLC, as a committed buyer and other Buyers from time to time, and
          Reverse Mortgage Solutions, Inc., as a seller, RMS REO CS, LLC, and RMS REO BRC, LLC,
          with a committed capacity level of $800 million (the “Prepetition Reverse MRA”), subject to a
          combined maximum capacity level of $1.9 billion together with the Prepetition Forward MRA,
          DPAT II Facility, and DAAT Facility; and

      •   Master Repurchase Agreement, dated April 23, 2018 (as may be amended, restated,
          supplemented, or otherwise modified), between Barclays Bank PLC, as purchaser and agent and
          Reverse Mortgage Solutions, Inc., as seller, with a committed capacity level of $412 million.

      •   Participation Interest Sale and Contribution Agreement, dated as of October 1, 2018, by and
          among RMS and a non-debtor subsidiary, and the related Note Purchase Agreement of even date
          therewith, between such subsidiary and National Founders LP (together with its affiliates,
          “National Founders” and, such facility, the “National Founders Facility”).

C.        Mortgage Loan Servicing Facilities:

      •   Ditech PLS Advance Trust II Advance Receivables Backed Notes, Issuable in Series (the “DPAT
          II Notes”) issued pursuant to that certain Indenture between Ditech PLS Advance Trust II
          (“DPAT II”), as issuer, Wells Fargo Bank N.A, as indenture trustee, calculation agent, paying
          agent and securities intermediary, Ditech Financial, as servicer and administrator, and Credit
          Suisse First Boston Mortgage Capital LLC, as administrative agent, dated as of February 9, 2018
          and effective as of February 12, 2018, with a committed capacity level of $85 million (the
          “DPAT II Facility”), subject to a combined maximum capacity level of $1.9 billion together with
          the Prepetition Forward MRA, Prepetition Reverse MRA, and DAAT Facility; and




916
      As of the Commencement Date, the Debtors were also party to the Prepetition MSFTAs and the Prepetition
      Netting Agreement (each as defined in the DIP Orders).


                                                      29
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37           Main Document
                                                Pg 463 of 577



     •    Ditech Agency Advance Trust Advance Receivables Backed Notes, Issuable in Series (the
          “DAAT Notes”) issued pursuant to that certain Indenture between Ditech Agency Advance Trust
          (“DAAT”), as issuer, Wells Fargo Bank N.A, as indenture trustee, calculation agent, paying
          agent and securities intermediary, Ditech Financial, as servicer and administrator, and Credit
          Suisse First Boston Mortgage Capital LLC, as administrative agent, dated as of February 9, 2018
          and effective as of February 12, 2018, with a committed capacity level of $465 million (the
          “DAAT Facility”), subject to a combined maximum capacity level of $1.9 billion together with
          the Prepetition Forward MRA, Prepetition Reverse MRA, and DPAT II Facility.

                    (d)       Go-Forward TradeGeneral Unsecured Claims

Go-Forward Trade Claims consisting of any Claims against the Debtors (other than any Intercompany
Claims or General Unsecured Claims) existing as of the Commencement Date that are neither secured by
collateral nor entitled to priority under the Bankruptcy Code (or any order of the Bankruptcy Court) and
are identified by the Debtors (with the consent of the Requisite term Lenders) as being integral to and
necessary for the ongoing operations of the Reorganized Debtors.

                              (e) General Unsecured Claims

 consist General Unsecured Claims consisting of any Claims against the Debtors (other than any
Intercompany Claims or Go-Forward Trade Claims) existing as of the Commencement Date that are
neither secured by collateral nor entitled to priority under the Bankruptcy Code (or any order of the
Bankruptcy Court).

                    2.        Equity Ownership

DHCP is a public company that files annual reports with, and furnishes other information to, the SEC.
As of December 31, 2018, 90 million shares of DHCP $0.01 par value common stock had been authorized
with 5,328,417 shares of common stock issued and outstanding. As of December 31, 2018, there were 87
record holders of DCHP’s common stock. As of December 31, 2018, 91,408 shares of mandatorily
convertible preferred stock were issued and outstanding. DHCP’s common stock was delisted from the
New York Stock Exchange on December 1, 2018 and currently trades over-the-counter.

                    3.        Unencumbered Assets

Substantially all of the Debtors’ assets are subject to the secured of the Debtors’ prepetition secured
lenders and the DIP Lenders, with limited carve-outs for de minimis assets and value. The Creditors’
Committee alleges that there may be significant unencumbered assets of the Debtors or their non-Debtor
affiliates which may inure to the benefit of the General Unsecured Claims in these chapter 11 cases. The
Debtors do not agree with the Creditors’ Committee’s position. The Debtors anticipate that once the
Marketing Process and Liquidation Analysis are finalized, the outcome of that analysis and process will
demonstrate that there remains no expected recovery for General Unsecured Claims on account of
unencumbered assets.

Following review of their purported unencumbered assets, the Debtors believe that certain claims of the
Creditors’ Committee with respect to unencumbered assets are speculative and, even if successful, any
such value would nevertheless be exhausted following (i) its application to the costs of these chapter 11
cases and administrative expenses, and/or (ii) upon accounting for the currently contemplated




                                                       30
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                                Pg 464 of 577


Restructuring Transactions and the anticipated General Unsecured Claims against each Debtor on a
Debtor-by-Debtor basis.

For example, in any Restructuring Transaction a significant portion of General Unsecured Claims are
expected to be satisfied as either assumed liabilities or assumed contracts, rendering them Unimpaired.
Additionally, current estimates suggest that the Term Loan Claims will have a significant deficiency claim
(the “Term Loan Deficiency Claim”) in any Restructuring Transaction. The Term Loan Deficiency
Claim may be asserted against each of the Debtors for the full amount of the Term Loan Deficiency
Claim; whereas, the entirety of the Second Lien Notes Claim is payment and lien subordinated to the
Term Loan Deficiency Claim.           Accordingly, when accounting on a Debtor-by-Debtor basis,
unencumbered value, if any, is expected to inure almost entirely to the benefit of the Term Loan
Deficiency Claim on the Debtors.

                    4.        Intercompany Claims

The Debtors have evaluated and determined that there will likely be no recovery to General Unsecured
Claims, and thus, there will likely be no recovery to Intercompany Claims in a sale scenario. Pursuant to
a plan, in a Reorganization Transaction, the Intercompany Claims will likely be either reinstated for
administrative purposes or cancelled so long as such cancellation does not have an adverse effect on the
Debtors but not paid.

                                      III.
            KEY EVENTS LEADING TO COMMENCEMENT OF CHAPTER 11 CASES

          A.        Background and Prior Restructuring

In the beginning of the third quarter of 2016, the Company engaged Houlihan Lokey Capital, Inc. as
investment banker (“Houlihan”) and Weil, Gotshal & Manges LLP as legal counsel (“Weil”) and, on
November 30, 2017, WIMC commenced a prepackaged chapter 11 case (In re Walter Investment
Management Corp., 17-13446 (JLG) (Bankr. S.D.N.Y. Nov. 30, 2017)) (the “WIMC Chapter 11
Case”) with the Bankruptcy Court to address its overleveraged capital structure. The plan of
reorganization in the WIMC Chapter 11 Case had the overwhelming support of its creditors. In less than
two months, WIMC confirmed its plan of reorganization, eliminating more than $800 million in funded
debt. On February 9, 2018, WIMC emerged from the WIMC Chapter 11 Case as Ditech Holding
Corporation, and a final decree was entered closing the WIMC Chapter 11 Case on August 14, 2018.
The goal of the WIMC Chapter 11 Case was to deleverage the capital structure sufficiently to enable the
reorganized debtor to implement its business plan. As set out below, due to circumstances largely out of
the control of the Debtors, the Company has faced significant hardships and must again address its capital
structure through these Chapter 11 Cases.

          B.        Events Leading to Commencement of Tthese Chapter 11 Cases

In recent years, the Debtors’ business has been impacted by significant operational challenges and
industry trends that have severely constrained its liquidity and ability to implement much needed
operational initiatives. In an effort to address the burden of its overleveraged capital structure—a
remnant of its historical acquisitions—the Company consummated a fully consensual prepackaged chapter
11 plan on February 8, 2018. Given the significant liquidity and operational headwinds facing the
Company in 2019, it became clear to the Company’s new senior management team that additional relief
was needed.




                                                    31
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                            Pg 465 of 577


Notwithstanding the Company’s efforts to implement its business plan, which included further cost
reductions, operational enhancements and streamlining of its business, following emergence from the
WIMC Chapter 11 Case, the Company continued to face liquidity and performance challenges that were
more persistent and widespread than anticipated. Coupled with the industry and market factors, these
performance challenges have resulted in less liquidity than projected, making the implementation of key
operational enhancements more difficult, and in certain cases, resulting in their postponement.

In addition, a number of industry factors have caused the Company increased uncertainty with respect to
its future performance, including the projected decrease in total originations, and for reverse mortgages,
the impact of changes in HUD regulations, among other things. The increase in interest rates has also
negatively impacted mortgage originators and servicers generally—the Debtors are no exception. As
interest rates have risen, fewer borrowers are refinancing loans in a higher interest rate environment,
resulting in lower origination volume for the Company.

The Company’s liquidity has also suffered from burdensome interest and amortization obligations on its
corporate debt and tightening of rates from its lending counterparties. In the normal course of business,
the Company utilizes its mortgage loan servicing advance facilities and master repurchase agreements to
finance, on a short-term basis, mortgage loan related servicing advances, the repurchase of HECMs out of
Ginnie Mae securitization pools, and funding of newly originated mortgage loans. These facilities are
typically subject to annual renewal requirements and typically contain provisions that, in certain
circumstances, prevent the Company from utilizing unused capacity under the facility and/or accelerate
the repayment of amounts under the facility.

The Company’s ability to fund its business operations is a significant factor that affects its liquidity and
ability to operate and grow. The Company is dependent on the ability to secure these types of
arrangements on acceptable terms and to renew, replace or resize existing financing facilities as they
expire. Continued growth in Ginnie Buyouts activity have required the Company to continue to seek
additional financing for Ginnie Buyouts or to otherwise sell or securitize Ginnie Mae buyout assets, and
the Company entered into a number of transactions relating to these types of assets during the past year.

The Company has taken a number of measures to address forecasted reductions in liquidity and
compliance with its various facilities, including entry into amendments under its Prepetition Credit
Agreement, the DAAT Facility, the DPAT II Facility, and each of Ditech Financial’s and RMS’s master
repurchase agreements.

The Company has entered into new agreements or transactions to generate additional liquidity. In April
2018, the Company entered into an additional master repurchase agreement that, as of December 31,
2018, provides up to $412 million in total capacity, and a minimum of $400 million in committed
capacity to fund the repurchase of certain HECMs and real estate owned from Ginnie Mae securitization
pools for a period of one year. In June 2018, the Company sold a pool of defaulted reverse Ginnie
Buyouts owned by the Company and financed under an existing master repurchase agreement for a sales
price of $241.3 million. The proceeds from the sale were used to repay the related amount financed under
the master repurchase agreement and to fund additional Ginnie Buyouts. The Company continues to
service these loans on behalf of the purchaser under a servicing agreement. In June 2018, the Company
agreed to sell to New Penn Financial additional MSRs relating to mortgage loans having an aggregate
unpaid principal balance of approximately $4.7 billion, and received approximately $56.7 million in cash
proceeds. The proceeds from the sale were used primarily to make mandatory principal payments under
the Prepetition Credit Agreement. In addition, in October 2018, pursuant to the National Founders
Facility, the Company executed a transaction that provided $230 million of additional secured financing
for certain HECMs and owned real estate.



                                                     32
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                              Pg 466 of 577


Notwithstanding these liquidity initiatives, the Company still faced scheduled amortization payments of
approximately $110 million in 2019. Accordingly, the Company was at significant risk of receiving a
going-concern qualification from its auditors, which would have triggered a domino effect of defaults and
terminations throughout its corporate debt and working capital facilities. Instead, the Company has
sought to forge a different path with the cooperation of the Term Loan Ad Hoc Group and its major
stakeholders—a path that will lead either to a significantly deleveraged and recapitalized Company
through a Reorganization Transaction or, if it provides higher or better return to creditors, one of the three
types of transactions as contemplated by the Restructuring Support Agreement, consistent with the goals
of the Company’s strategic alternatives review process discussed below.

          C.        The Prepetition Marketing Process and Negotiations with Stakeholders

In May 2018, the Company initiated a process to evaluate strategic alternatives to enhance stockholder
value and re-engaged Houlihan and Weil to assist in such process. Subsequently, in October 2018, the
Company engaged AlixPartners, LLP to assist and advise in its contingency planning process,
acknowledging at that time that it may ultimately become necessary to implement a transaction through an
in-court process.

The Company’s efforts were overseen by the Board of Directors of DHCP and a Special Committee of the
Board (the “Special Committee”), which is composed of four (4) DHCP independent directors. The
Special Committee, with the assistance of Houlihan and Weil, evaluated a range of potential strategic
alternatives, including (i) a sale of the entire Company; (ii) a sale of certain assets and business platforms;
(iii) a merger; or (iv) continuing as a standalone entity.

The Company undertook an extensive marketing effort (the “Prepetition Marketing Process”), including
soliciting interest from thirty-three (33) potentially interested parties including strategic and financial
buyers with the financial and operational wherewithal to complete a transaction. The Company formally
engaged with multiple potential bidders, executing ten (10) confidentiality agreements and providing a
Confidential Information Memorandum, financial projections and data room access to such potential
bidders.

The deadline for interested parties to submit initial bids was July 17, 2018. The Company received four
(4) indications of interest (“IOIs”). Following extensive discussions with the Board, the Special
Committee and its legal and financial advisors, the Company selected three (3) bidders to proceed to a
second round of negotiations and diligence, including onsite management presentations during the last
week of July 2018. Following the management presentations, the Company and its advisors continued to
facilitate due diligence with the remaining bidders in advance of the second round of IOIs. The Company
received three (3) second round IOIs on or about August 21, 2018, two (2) of which were bids for the sale
of certain servicing and reverse assets with subservicing retained by the Company (the “Alternative
Bids”) and one (1) of which was a bid for substantially all of the Company’s net assets as a going concern
(the “All-Company Bid”). Over the course of September and October 2018, the Company and its
advisors engaged in extensive discussions with the final three bidders.

In October 2018, it became clear that (i) the Alternative Bids would require additional capital and
liquidity to fund the restructured business plan and (ii) the proposed valuation levels of the All-Company
Bid would not exceed the outstanding amount of the Company’s Second Lien Notes. As a result, the
Company decided to engage with an ad hoc group of second lien noteholders (the “Second Lien Ad Hoc
Group”) to explore the Company’s strategic alternatives and solicit input with respect to the All-
Company Bid and the Alternative Bids. On October 8, 2018, the Second Lien Ad Hoc Group signed a
confidentiality agreement and began engaging with the Company to evaluate the sale alternatives and
develop a competing potential recapitalization transaction. The Company continued to have periodic


                                                      33
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                            Pg 467 of 577


discussions with the Second Lien Ad Hoc Group as it analyzed the sale options and various
recapitalization scenarios. In November 2018, the Second Lien Ad Hoc Group retained Centerview
Partners (“Centerview”) and Milbank, Tweed, Hadley & McCloy LLP (“Milbank”) to assist with its
analysis of the potential strategic alternatives and to assist in preparing a recapitalization transaction
proposal supported by the Second Lien Ad Hoc Group.

The Company’s financial and legal advisors engaged with the Second Lien Ad Hoc Group’s advisors to
develop potential viable alternatives to an All-Company Bid. Among other things, the Second Lien Ad
Hoc Group proposed equitizing a portion of the Second Lien Notes and obtaining amortization relief from
the Term Lenders under the Prepetition Credit Agreement (the “Second Lien Proposal”).

In December 2018, the Company engaged in parallel discussions with an ad hoc group of prepetition
secured term loan lenders (the “Term Loan Ad Hoc Group”) to discuss the Prepetition Marketing
Process and the Second Lien Proposal. The Term Loan Ad Hoc Group retained FTI Consulting (“FTI”)
and Kirkland & Ellis LLP (“Kirkland”) as its advisors. The Debtors and their advisors held in-person
meetings in December 2018 with each of the Term Loan Ad Hoc Group and the Second Lien Ad Hoc
Group and their respective advisors to discuss strategic alternatives, including analyzing the All-Company
Bid.

Despite extensive negotiations with the bidder who submitted the All-Company Bid, such bidder
ultimately rescinded the All-Company Bid in late December 2018, immediately after the Company had
utilized the grace period with respect to its Second Lien Notes (explained in more detail below).
Following such rescission, the Company re-engaged a previous bidder in connection with a potential bid
for substantially all of the Company’s assets. After several weeks of negotiations with such bidder, and
after consultation with the Term Loan Ad Hoc Group and its advisors, the Company ultimately decided
not to pursue the sale transaction.

In early January 2019, the Term Loan Ad Hoc Group submitted a proposal for a recapitalization
transaction, pursuant to which a portion of the Prepetition Term Loan would be equitized and incremental
liquidity would be provided through, among other things, a new revolving credit facility and a reduction in
scheduled amortization payments. Shortly thereafter, the Second Lien Ad Hoc Group submitted a revised
Second Lien Proposal. Over the course of several weeks, the Company, with the assistance of its
financial and legal advisors, engaged in extensive discussions with the Term Loan Ad Hoc Group and the
Second Lien Ad Hoc Group regarding the competing recapitalization transactions proposed by such
parties. Following extensive diligence and numerous meetings with the Company’s management and
advisors, the advisors to the Term Loan Ad Hoc Group provided the Company with a proposal for the
recapitalization of the Company. As a precondition to seeking the approval of the Board for such terms,
the Company agreed with the Term Loan Ad Hoc Group to share the proposal with certain of the
Company’s key counterparties, including NRM.

Notwithstanding the Debtors’ good faith efforts to cooperate with NRM throughout the Company’s
strategic alternatives review process, NRM repeatedly threatenedasserted that it had the right to issue a
termination notice based on the occurrence of certain alleged termination events under its Subservicing
Agreement with the Company, dated August 8, 2016 (as amended) (the “Subservicing Agreement”)
while simultaneously participating as a bidder in the Company’s sale process. Ultimately, on January 17,
2019—the morning after the Company shared with NRM a recapitalization proposal from the Term Loan
Ad Hoc Group—NRM issued a notice purporting to terminate the Subservicing Agreement and directing
the Company to remit certain transfer fees and costs to NRM in accordance with the terms of the
Subservicing Agreement (“Termination Notice”). On January 23 and 29, 2019, NRM sent additional
letters to the Company which purported to confirm the Termination Notice and to identify certain
additional termination events. The Debtors have disputed NRM’s basis for termination and intend to

                                                     34
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                              Pg 468 of 577


explore all legal remedies against NRM in connection with the timing and issuance of the Termination
Notice. The Debtors are, however, cooperating with NRM to transition the servicing of the loans under
the Subservicing Agreement. NRM asserts that the Termination Notice was properly issued, based on the
occurrence of certain alleged termination events and was effective to terminate the Subservicing
Agreement. The Debtors, NRM and its parent company, New Residential Investment Corp., have each
reserved all rights and remedies with respect to the Subservicing Agreement and the purported termination
thereof.

          D.        Utilization of Grace Period, Forbearance, and Expiration of Certain Warehouse
                    Facilities

On December 17, 2018, the Company elected not to make the approximately $9 million cash interest
payment (the “Interest Payment”) due and payable on December 17, 2018 with respect to the Company’s
outstanding Second Lien Notes and entered the 30-day grace period. Although the Company had
sufficient liquidity to make the Interest Payment, the Company elected not to make the payment as
discussions were still ongoing with various stakeholders regarding the Company’s strategic alternatives.
The Company’s failure to make the Interest Payment within thirty days after it was due and payable
constitutes an “event of default” under the Second Lien Notes Indenture. As active discussions were still
ongoing, the Board determined that the Company would not make the Interest Payment prior to the
expiration of the grace period, even though it had sufficient liquidity to do so, resulting in an event of
default under the Second Lien Notes Indenture. An event of default under the Indenture also constitutes
an “event of default” under the Prepetition Credit Agreement and certain of the Company’s warehouse
facility agreements (the “Warehouse Facility Agreements”), among others.

On January 16, 2019, the Company and, as applicable, certain of its subsidiaries, entered into forbearance
agreements (each a “Forbearance Agreement” and collectively the “Forbearance Agreements”) with (i)
certain holders of greater than 75% of the aggregate principal amount of the outstanding Second Lien
Notes (the “Notes Forbearing Parties”), (ii) certain lenders holding greater than 50% of the sum of (a)
the Term Loans outstanding, (b) letter of credit exposure, and (c) unused commitments under the
Prepetition Credit Agreement at such time and the administrative agent and collateral agent under the
Prepetition Credit Agreement (collectively, the “Credit Agreement Forbearing Parties”), and (iii) the
requisite buyers and variable funding noteholders, as applicable, under the Warehouse Facility
Agreements (collectively, the “Warehouse Lenders Forbearing Parties”).

Pursuant to the Forbearance Agreements, subject to certain terms and conditions, the Notes Forbearing
Parties, Credit Agreement Forbearing Parties and Warehouse Lenders Forbearing Parties agreed to
temporarily forbear from the exercise of any rights or remedies they may have in respect of the
aforementioned events of default or other defaults or events of default arising out of or in connection
therewith.

The deadline of the Forbearance Agreements was tied to the maturity date of certain of the Company’s
repurchase loan agreements with the Warehouse Lenders Forbearing Parties. Without a viable
recapitalization of the Company in hand, the Warehouse Lenders Forbearing Parties were not in a position
to commit to a significant extension of their facilities with the Company. As noted above, these facilities
are critical to the Company’s ordinary course of business operations. Accordingly, the Company focused
instead on obtaining the DIP Facilities to refinance such obligations, and will, during the Marketing
Process, continue to seek commitments for post-emergence facilities.

Before the termination of the Forbearance Agreements on February 8, 2019, the Company entered into
new forbearance agreements with the Credit Agreement Forbearing Parties and the Warehouse Lenders



                                                    35
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 469 of 577


Forbearing Parties (the “Forbearance Extension”).            The Forbearance Extension was scheduled to
terminate on February 11, 2019.

                                                IV.
                                  OVERVIEW OF THE CHAPTER 11 CASES

          A.        Commencement of Chapter 11 Cases and First-Day Motions

On February 11, 2019, the Debtors commenced the Chapter 11 Cases. The Debtors continue to manage
their estates as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. To
that end, the Debtors filed various motions seeking relief from the Bankruptcy Court to promote a
seamless transition between the Debtors’ prepetition and postpetition business operations, facilitate a
smooth restructuring through the Chapter 11 Cases, and minimize any disruptions to the Debtors’
operations (the “First Day Motions”). At the firstsecond day hearing held on February 13March 14,
2019, the Bankruptcy Court granted substantially all of the relief requested in the First Day Motions on a
final basis and entered various final orders authorizing the Debtors to, among other things:

     • Continue paying employee wages and benefits (ECF No. 207);

     • Continue to use the Debtors’ cash management system, bank accounts, and business forms;

     • Continue insurance programs and the workers’ compensation program, the processing of workers’
       compensation claims, and continue the Debtors’ surety bond program (ECF No. 205);

     • Continue to pay all taxes, fees, and similar charges and assessments, whether arising prepetition
       or postpetition, to the appropriate taxing, regulatory, or other governmental authority in the
       ordinary course (ECF No. 230);

     • Establish procedures for utility companies to request adequate assurance of payment and to
       prohibit utility companies from altering or discontinuing services (ECF No. 128); and

     • Continue to conduct their forward and reverse mortgage businesses in the ordinary course, as
       discussed in more detail below in Section 2; (ECF Nos. 224 and 229).

     • Obtain debtor-in-possession financing and use of cash collateral, as discussed in more detail below
        in Section 1.

The Debtors’ request to continue to use their cash management system, bank accounts, and business forms
and to obtain debtor-in-possession financing have been approved on a final basis (ECF No. 478). The
Debtors’ motion to continue to use their cash collateral has been approved on an interim basis (ECF No.
53), and in accordance with the Global Settlement, the Creditors’ Committee objections to entry of a final
order for use of cash collateral will be resolved and the use of cash collateral will be authorized on a final
basis.

                    1.        DIP Facilities and Cash Collateral

                    (a)       DIP Facilities:

To address the working capital needs of the Debtors and support the transactions contemplated by the
Restructuring Support Agreement, the Debtors filed a motion (the “DIP Motion”) (ECF No. 26) to enter
into the DIP Facilities, which provide the Debtors’ two primary operating entities, Ditech Financial and


                                                        36
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 470 of 577


RMS, as applicable, (a) up to $1.9 billion in warehouse financing under three master repurchase
agreements and two advance facilities and (b) access to $1.9 billion in hedging capacity under certain
master securities forward transaction agreements and related netting agreement (collectively, the “DIP
Facilities”). The DIP Facilities will ensure that the Company’s financing needs will continue to be met
and access to such financing will not be abruptly interrupted. The interim order granting the relief
requested in the DIP Motion can be found at ECF No. 53 (“Interim DIP Order”), and the final order
granting the relief request in the DIP Motion with respect to the DIP Facilities can be found at ECF No.
422 (the “Final DIP Order”).

The DIP Facilities provide the Debtors with the flexibility to use the commitment amount in the manner
that best suits their capital needs. Specifically, during the Chapter 11 Cases, (i) up to $650 million will
be available to fund Ditech Financial’s origination business, (ii) up to $1.0 billion will be available to
RMS, and (iii) up to $250 million will be available to finance the advance receivables related to Ditech
Financial’s servicing activities. In addition, the lenders under the DIP Facilities will provide Ditech
Financial up to $1.9 billion in trading capacity to hedge its interest rate exposure with respect to the loans
in its origination pipeline, as well as those loans that will be subject to repurchase obligations with the
DIP Facilities lenders prior to being securitized.

                    (b)       Cash Collateral

In addition, the Debtors are authorized, on an interim basis, to consensually use the cash collateral of the
Prepetition Term Lenders for the duration of the Chapter 11 Cases. In exchange, the Debtors are
providing the Prepetition Term Lenders, with the consent of the Prepetition Administrative Agent, acting
at the direction of the Required Term Lenders with the following:

• Adequate Protection Lien. The Prepetition Administrative Agent (on behalf of itself and the Prepetition
Term Lenders) shall receive a replacement security interest in and lien on the same property of the
Debtors on which the Prepetition Administrative Agent has a perfected, first-priority security interest and
lien prior to the Commencement Date pursuant to the Prepetition Credit Agreement and related security
documents, whether arising prepetition or postpetition of any nature whatsoever, which liens and security
interests shall be subordinate only to Permitted Liens (as defined in the Prepetition Credit Agreement) to
the extent any such Permitted Liens are senior in priority under applicable non-bankruptcy law to the liens
securing the obligations under the Prepetition Credit Agreement, and a customary professional fee “carve-
out” in an amount to be agreed upon by the Company and the Requisite Term Lenders (the “Carve Out”).
The adequate protection liens shall not be (i) subject, or junior to, any lien or security interest that is
avoided and preserved for the benefit of the Debtors’ estates under section 551 of the Bankruptcy Code or
(ii) subordinated to or made pari passu with any other lien or security interest, whether under section
364(d) of the Bankruptcy Code or otherwise, except as expressly provided in the interim and final orders
(collectively, the “DIP Orders”).
• 507(b) Claim. The Prepetition Administrative Agent (on behalf of itself and the Prepetition Term
Lenders) shall receive an administrative expense claim pursuant to Bankruptcy Code section 507(b),
subject to the Carve Out and the priorities set out in the DIP Facilities.
• Adequate Protection Payments. The Debtors’ prompt payment of, whether incurred prior to or following
the Commencement Date, all reasonable fees and expenses of the Prepetition Administrative Agent (in
accordance with the Prepetition Credit Agreement, including, without limitation, the reasonable fees,
costs, and expenses of Davis Polk & Wardwell LLP, as counsel to the Prepetition Administrative Agent)
and the Term Loan Ad Hoc Group.




                                                      37
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                 Pg 471 of 577



• Financial Reporting. The Debtors will, until the Effective Date, continue to provide the Term Loan Ad
Hoc Group and the Prepetition Administrative Agent, and their advisors, financial and other reporting on
a monthly basis in a form and substance reasonably acceptable to them.
                    (c)       National Founders Facility

The Debtors are also providing, among other things, the following adequate protection to National
Founders, the Debtors’ existing lender under the National Founder Facility, including:

               •   Reimbursement of reasonable and documented fees and expenses of National Founders;

               •   Covenant by RMS to perform under the existing servicing agreement, and stipulation and
                   agreement by Debtors that any Claim for actual damages arising from RMS’s failure to
                   perform or otherwise breach the existing servicing agreement shall constitute superpriority
                   Administrative Expense Claims against RMS, subject to subordination as expressly
                   provided in the DIP Orders; and

               •   Superpriority administrative claim against RMS for all draws on advance account funds,
                   which Claims shall be subordinated in priority and payment to the DIP Lender’s
                   superpriority Claims.

In exchange for the adequate protection provided to National Founders, the Debtors received assurances
for the continuation of the National Founders Facility and the continued use of National Founders’ cash
collateral for the duration of these Chapter 11 Cases, as well as assurances that National Founders will
not declare an event of default or servicer termination event as a result of the commencement of the
Chapter 11 Cases or the insolvency of RMS.

                    2.        Operations in the Ordinary Course for Ditech Financial and RMS

To avoid any disruption to their business operations, the Debtors have obtained interimfinal relief to
continue to conduct their forward and reverse mortgage businesses in the ordinary course (the
“InterimFinal OCB Orders”) (ECF Nos. 54, 55224 and 229). As discussed above, RMS no longer
originates reverse mortgage loans, but it has remaining origination-related obligations in connection with
the mortgage loans it previously originated, which obligations consist primarily of funding and
securitizing subsequent borrower draws on such loans. The Debtors will also continue to comply with
their obligations to Fannie Mae, Freddie Mac, and Ginnie Mae, and to continue their securitization
activities and servicing businesses in the ordinary course to avoid disruption and uncertainty in the
market. As part of this relief, the Debtors have agreed to provide Fannie Mae, Freddie Mac, and Ginnie
Mae certain undertakings for assurance of performance of the obligations (“Operating Undertakings”)
and to seek Bankruptcy Court approval of the Operating Undertakings.17

          B.        Procedural Motions and Retention of Professionals




17
     Ginnie Mae sent a Notice of Violation on February 8, 2019 and stated that it would forbear from taking any
     action for 125 days through June 13, 2019. On April 10, 2019, Ginnie Mae extended the forbearance period
     by thirty (30) days through July 13, 2019.


                                                           38
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                               Pg 472 of 577


The Debtors have also filed several other motions that are common to chapter 11 proceedings of similar
size and complexity as the Chapter 11 Cases, including applications to retain various professionals to
assist the Debtors in the Chapter 11 Cases. The Bankruptcy Court granted substantially all of the relief
requested in such motions and entered various orders with respect to such relief.

          C.        KEIP Motion

On April 18, 2019, the Court approved a motion (the “KEIP Motion”) seeking authority to implement a
key employee incentive program as modified (the “Proposed KEIP”) (ECF No. 228) and letter to the
Bankruptcy Court (ECF No. 417). Under the Proposed KEIP, thirty-one (31) of the Debtors’ key
employees (collectively, the “KEIP Participants”), who are largely responsible for the continuity of the
Debtors’ day-to-day operations, will be eligible to collectively receive up to $2.5 million. In the event of a
Sale (as defined in the KEIP Motion), KEIP Participants will remain eligible to receive the first $2.5
million of any award granted under the Proposed KEIP subject to meeting certain performance metrics. In
addition, under the Proposed KEIP, a subset of KEIP Participants (twelve (12) key employees) will be
entitled to an incremental award tied directly to the recoveries for the Term Lenders in recognition of their
integral role and ability to drive value in the Marketing Process.

          D.        Lease Rejection Motion

On February 11, 2019, the Debtors filed with the Bankruptcy Court a motion (ECF No. 6) seeking
authority to (i) reject certain unexpired leases of nonresidential real property and related subleases in (a)
St. Paul, Minnesota; Houston, Texas; and Maryland Heights, Missouri as of the Commencement Date
and (b) Fort Worth, Texas; Irving, Texas; and Palm Beach Gardens, Florida as of February 28, 2019; and
(ii) abandon certain property in connection therewith. The Bankruptcy Court granted this motion at the
second day hearing held on March 14, 2019 (ECF No. 204).

On March 28, 2019, the Debtors filed with the Bankruptcy Court a motion (ECF No. 320) seeking
authority to (i) reject a certain unexpired lease of nonresidential real property in Rapid City, South
Dakota as of April 5, 2019 and (ii) abandon certain property in connection therewith. The Bankruptcy
Court granted this motion at the hearing held on April 11, 2019 (ECF No. 481).

          E.        C. Bar Date

On February 22, 2019, the Bankruptcy Court entered an order, which, among other things,
(i) established April 1, 2019, at 5:00 p.m., prevailing Eastern Time, as the deadline for all non-
governmental units (as defined in section 101(27) of the Bankruptcy Code) to file proofs of claim in the
Chapter 11 Cases (the “General Bar Date”); (ii) established August 10, 2019, at 5:00 p.m., prevailing
Eastern Time, as the deadline for all governmental units (as defined in section 101(27) of the Bankruptcy
Code) to file proofs of claim in the Chapter 11 Cases (the “Governmental Bar Date”); (iii)
established the later of (a) the General Bar Date or the Governmental Bar Date, as applicable, and
(b) 5:00 p.m., prevailing Eastern Time, on the date that is thirty (30) days from the date on which the
Debtors provide notice of a previously unfiled Schedule or an amendment or supplement to the Schedule
as the deadline by which persons or entities affected by such filing, amendment, or supplement must file
proofs of claim in the Chapter 11 Cases; and (iv) established the later of (y) the General Bar Date or the
Governmental Bar Date, as applicable, and (z) 5:00 p.m., prevailing Eastern Time, on the date that is
thirty (30) days following the service of an order approving rejection of any executory contract or
unexpired lease of the Debtors as the deadline by which persons or entities asserting claims resulting from
such rejection must file proofs of claim in the Chapter 11 Cases.




                                                      39
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                             Pg 473 of 577


On March 27, 2019, the Bankruptcy Court entered an order which extended the General Bar Date to April
25, 2019, at 5:00 p.m., prevailing Eastern Time (ECF No. 272).

On May 2, 2019, the Bankruptcy Court entered an order further extending the General Bar Date to June
3, 2019 at 5:00 p.m., prevailing Eastern Time for consumer borrowers (i.e., individual borrowers whose
home mortgage loans (including reverse mortgages) are or were originated, serviced, or owned by one or
more of the Debtors) (ECF No. 496).

          F.        D. Appointment of the Creditors’ Committee

On February 27, 2019, the Official Committee of Unsecured Creditors (the “Creditors’ Committee”) was
appointed by the Office of the United States Trustee for Region 2 (the “U.S. Trustee”) pursuant to section
1102 of the Bankruptcy Code to represent the interests of unsecured creditors in the Chapter 11 Cases
(ECF No. 127).

The members of the Creditors’ Committee are Safeguard Properties Managmement, LLC, Wilmington
Savings Fund Society, FSB, Lee Kamimura, ISGN Solutions, Inc., Black Knight Financial Technology
Solutions, LLC, Cognizant Technology Solutions, and Deutsche Bank National Trust Company as
RMBS Trustee.

The Creditors’ Committee retained Pachulski Stang Ziehl & Jones LLP and Rich Michaelson Magaliff,
LLP as its attorneys and Goldin & Associates , LLC as its financial advisor. On April 22, 2019, the U.S.
Trustee appointed two additional members to the Creditors’ Committee: Stephen Kulzyck and Sarah
White and Jose Martinez. Subsequently, these two (2) individuals resigned from the Creditors’
Committee.

          G.        Appointment of the Consumer Creditors’ Committee

On May 2, 2019, the Official Committee of Consumer Creditors (the “Consumer Creditors’
Committee”) was appointed by the U.S. Trustee pursuant to section 1102(a) of the Bankruptcy Code to
represent the interests of consumer creditors in the Chapter 11 Cases (ECF No. 498). The Creditors’
Committee did not oppose the appointment of the Consumer Creditors’ Committee in these Chapter 11
Cases.

The members of the Consumer Creditors’ Committee are Stephen Kulzyck, Jose Martinez, LeRon Harris,
Melinda Hopkins, and D.C. Randall. Four of the five members are represented by counsel for non-profit
legal services organizations or legal aid entities. On May 6, 2019, the Consumer Creditors’ Committee
retained Quinn Emanuel Urquhart & Sullivan, LLP as its attorneys.

On May 8, 2019, the Debtors filed the Motion of Debtors for Entry of an Order (I) Disbanding the
Official Committee of Consumer Creditors Appointed by the U.S. Trustee or, Alternatively, (II) Limiting
the Scope of such Committee and Capping the Fees and Expenses which may be Incurred by such
Committee (ECF No. 522). The motion will be heard by the Bankruptcy Court on May 14, 2019 at 11:00
a.m. prevailing Eastern Time.




                                                    40
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                             Pg 474 of 577


          H.        Consumer Creditors’ Committee’s Position With Regard to Treatment of Consumer
                    Borrowers’ Claims in the Sale Process and Under the Plan

The Consumer Creditors’ Committee has requested that the Debtors include the following language in this
Disclosure Statement; however, its inclusion should not be conceived as, nor is it, an endorsement by the
Debtors of the position of the Consumer Creditors’ Committee.

Upon retaining counsel, the Consumer Creditors’ Committee immediately engaged in discussions with the
Debtors regarding its concerns about the treatment of consumer creditors under the Plan and the
consumer-related disclosures in the Disclosure Statement. The Consumer Creditors’ Committee
represents the interests of all consumer creditors in these cases who have claims against the Debtors.
Such claims include affirmative claims for violation of state and federal laws, claims on account of
misstated and inflated accounts, and other claims in connection with their mortgages in which the Debtors
hold an interest (including ownership, servicing interests, or otherwise) and may be subject to the sale
contemplated by the Plan. The Consumer Creditors’ Committee’s position is that the proposed Plan
cannot be confirmed unless claims held by consumer borrowers in connection with their mortgages (both
against any of the Debtors and any non-debtor third parties) are fully preserved, and may be brought
against any purchaser of the Debtors’ assets associated with such claims.

Specifically, the Consumer Creditors’ Committee agrees with the U.S. Trustee’s position that section
363(o) of the Bankruptcy Code prohibits a free and clear sale of any interests associated with the
consumer creditor claims, that such a sale cannot be effectuated without preserving the consumer
creditors’ claims and defenses, and that any purchaser of assets must be subject to such claims and
defenses. And even notwithstanding the application of section 363(o), the Consumer Creditors’
Committee maintains that any reorganization transaction or sale (whether through a Plan or otherwise)
cannot ratify the validity, authenticity, or accuracy of any borrower account records, and any Plan must
preserve consumer creditors’ rights to challenge misstated amounts under their accounts. Under section
541 of the Bankruptcy Code, for example, the Debtors cannot include in any sale, under the Plan or
otherwise, assets that are not property of the estate. Insofar as a sale under the Plan purports to include
amounts due that are inappropriately misstated or inflated and to which the Debtors do not have a legal or
equitable interest, such a sale should be denied by this Court.

The Consumer Creditors’ Committee also submits that notwithstanding any proposed free and clear sale,
discharge, or release granted under the Plan, the Plan cannot discharge any setoff claims or recoupment
rights or other defenses of the consumer creditors and cannot effectuate any sale free and clear of such
setoff rights or recoupment rights or other defenses. Such rights include the right to commence litigation,
or to file counterclaims or cross-claims, on account of claims asserting statutory and/or common law
claims contesting the status of their account, application of payments, escrow accounting (including
disbursements), or disputing any fees, charges, expenses, corporate advances of any nature, and seeking
compensation for all damages and attorneys’ fees that would otherwise be recoverable.

Moreover, the Consumer Creditors’ Committee questions the legal basis for certain Final OCB Orders
entered in these chapter 11 cases that appear to suggest that the automatic stay applies to any rights of
recoupment of any of the consumer borrowers (including, purportedly, counterclaims or cross-claims that
arise under the same transaction as the amounts owed by the consumer borrower to the Debtors). In the
Consumer Creditors’ Committee’s view, these orders, through their vague and restrictive language and
improper application of the automatic stay to recoupment rights (which include, among other things, the
right to file a counterclaim for affirmative relief or to recover legal fees that arise from defending a
foreclosure action or correcting a misstated and inflated account) have caused significant confusion
among the Consumer Creditors’ Committee’s constituents. As such, the Consumer Creditors’ Committee
is considering a motion for reconsideration of the Final OCB Orders to ensure that the automatic stay

                                                     41
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 475 of 577


applies only to the extent appropriate under the Bankruptcy Code. The Debtors will oppose any such
motion.

Finally, the Consumer Committee is concerned that notice to consumer borrowers in these cases has been
inadequate and, as such, consumer borrowers’ claims cannot be discharged under any Plan under
established Second Circuit law. In addition to the above concerns, the Consumer Creditors’ Committee
reserves its rights to object to the Plan on any other basis, including any purported release of any
consumer creditor claims or defenses against any non-debtors parties, including any purchaser of any of
the Debtors’ assets.

The Consumer Creditors’ Committee intends to participate constructively in these chapter 11 proceedings
to protect these consumer creditor rights, and hopes to have the Debtors’ cooperation, including honoring
the Consumer Creditors’ Committee’s rights to the same information as the Creditors’ Committee and
other parties in interest with regard to the sale of the Debtors’ assets. Access to this information is vital
for the Consumer Creditors’ Committee to appropriately evaluate the effect of any sale on consumer rights
and to potentially resolve issues related to any such sale with the Debtors.

          I.        E. Statements and Schedules, and Rule 2015.3 Financial Reports

[Reserved]

On March 27, 2019, the Debtors each filed their schedules of assets and liabilities and statements of
financial affairs (collectively, the “Schedules”) (ECF Nos. 286–313). The Schedules and Statements, as
amended will be incorporated into the Disclosure Statement by reference. The Debtors intend to file a
Rule 2015.3 financial report by May 9, 2019.

          J.        F. Litigation Matters

In the ordinary course of business, the Debtors are defendants in, or parties to, pending and threatened
legal actions and proceedings, including actions brought on behalf of various classes of claimants. Many
of these actions and proceedings are based on alleged violations of consumer protection laws governing
the Company’s servicing and origination activities, and in certain instances, claims for substantial
monetary damages are asserted against the Company. The Company is also subject to regulatory and
governmental examinations, information requests and subpoenas, inquiries, investigations, and threatened
legal actions and proceedings. In connection with formal and informal inquiries, the Company receives
numerous requests in connection with various aspects of the Company’s activities.

                    1.        Courtney Elkin, et al. vs. Walter Investment Management Corp., et al.

A federal securities fraud complaint was filed against the Company, George M. Awad, Denmar J. Dixon,
Anthony N. Renzi, and Gary L. Tillett on March 16, 2017. The case, captioned Courtney Elkin, et al. vs.
Walter Investment Management Corp., et al., Case No. 2:17-cv-02025-JCJ, is pending in the Eastern
District of Pennsylvania. An amended complaint was filed on September 15, 2017 by the court-appointed
lead plaintiff, and the amended complaint sought monetary damages and asserted claims under Section
10(b) and 20(a) of the Securities Exchange Act of 1934 during a class period alleged to begin on August
9, 2016 and conclude on August 1, 2017. From December 1, 2017 to February 9, 2018, the action was
stayed pursuant to section 362 of the Bankruptcy Code, and on July 13, 2018, the parties entered into a
formal settlement agreement to settle the action for $2.95 million, subject to notice to the alleged class and
court approval. On December 18, 2018, the court approved the settlement on a final basis. The
settlement was paid by the Company’s directors’ and officers’ insurance carrier.



                                                       42
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 476 of 577


                    2.        Michael E. Vacek, Jr., et al. vs. George M. Awad, et al.

A stockholder derivative suit was filed against current and former members of the Board on June 22,
2017. The case, captioned Michael E. Vacek, Jr., et al. vs. George M. Awad, et al., Case No. 2:17-cv-
02820-JCJ, is pending in the Eastern District of Pennsylvania. An amended complaint was filed on
September 13, 2017, which sought monetary damages for the Company and equitable relief and asserted a
claim for breach of fiduciary duty arising out of: (i) a material weakness in the Company’s internal
controls over financial reporting related to operation processes associated with Ditech Financial’s default
servicing activities; (ii) an accounting error that caused an overstatement of the value of the Company’s
deferred tax assets; and (iii) subpoenas seeking documents relating to RMS’s origination and underwriting
of reverse mortgages and loans. On October 17, 2018, the parties entered into a formal settlement
agreement to settle the action based on the Company’s adoption of certain corporate governance measures.
On December 3, 2018, the court issued an order preliminarily approving the proposed settlement, and on
February 1, 2019, the court approved the proposed settlement on a final basis. The Company’s directors’
and officers’ insurance carrier has agreed to pay $257,500 in attorneys’ fees to plaintiff’s counsel. The
implementation of corporate governance measures has been stayed by the automatic stay under section
362 of the Bankruptcy Code.

                    3.        Other Litigation

As mentioned above, in the ordinary course of business, the Company is involved in numerous pending
and threatened legal actions and proceedings. Such litigation is, as well as in routine proceedings such as
foreclosures, evictions, title disputes, collection actions, and borrower bankruptcy cases. All actions and
claims interposed against the Debtors in such actions are stayed pursuant to section 362 of the Bankruptcy
Code during the pendency of the Chapter 11 Cases, subject to the limited stay relief granted under the
InterimFinal OCB Orders.

The Debtors are involved in over one hundred (100) actions (“Third Party Actions”) in which they owe
indemnification and/or defense obligations to non-Debtor third parties including without limitation (a)
private investors and securitization trustees; (b) Fannie Mae; (c) Freddie Mac; and (d) Mortgage
Electronic Registration System, Inc. (collectively, “Indemnified Parties”). The Third Party Actions fall
into a number of categories, including commercial litigation and claims, cross-claims, third-party claims,
and counterclaims by various parties for monetary damages against the Debtors and/or Indemnified
Parties.

          K.        G. Marketing Process and Bidding Procedures

In support of the Debtors’ Marketing Process, the Debtors and their advisors have developed bidding and
auction procedures for the marketing and sale of their assets in these Chapter 11 Cases in an orderly and
value maximizing manner (the “Bidding Procedures”). Under the Bidding Procedures, parties may
submit bids for the purchase and sale of any and all of the Debtors’ assets in accordance with the terms of
the Bidding Procedures. The Bidding Procedures are designed to promote a competitive and expedient
bidding process, and are intended to generate the greatest level of interest in the Debtors’ assets. The
Bidding Procedures are intended to provide the Debtors with flexibility to solicit proposals, negotiate
transactions, provide stalking horse protections (if necessary and appropriate), hold an auction (if
necessary and appropriate) and consummate a Sale Transactions for the highest and best value, all while
protecting the due process rights of all interested parties and ensuring that there is a full and fair
opportunity to review and consider proposed transactions. The Bidding Procedures are filed at ECF No.
[●]147. Below are the proposed dates related to the Bidding Procedures.




                                                        43
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 477 of 577



                              Key Event                                  Proposed Date

 Deadline to Submit Non-Binding Indications of         No later than April 15May 6, 2019 at 4:00 p.m.
 Interest                                              (ET)
 Deadline to Submit Bids                               May 628, 2019 at 4:00 p.m. (ET)
 Deadline for Debtors to Notify Bidders of Status
 as Qualified Bidders                                  May 1029, 2019 at 4:00 p.m. (ET)

 Auction, if necessary, to be conducted at the
 offices of Weil, Gotshal & Manges LLP, 767            May 30/May 313 , 2019 at 10:00 a.m. (ET)
 Fifth Avenue, New York, New York 10153

 Deadline to File Notice of (a) Successful Bid and
 Back-Up Bid and (b) Identity of Successful Bidder     One (1) business day following conclusion of the
 and Back-Up Bidder                                    AuctionJune 3, 2019 at 4:00 p.m. (ET)

 Deadline to File Objections to (a) Sale
 Transaction, (b) Cure Costs, and (c) Adequate
 Assurance of Future Performance                       May 24June 10, 2019 at 4:00 p.m. (ET)
 or Asset Sale Transaction (same as Plan
 Confirmation Objection Deadline)

 Sale and Confirmation Hearing                         June 520, 2019 at 11:00 a.m. (ET)


          L.        U.S. Trustee’s Objections to Disclosure Statement

On April 5, 2019, the U.S. Trustee filed an objection to the disclosure statement (ECF No. 348). With
regards to section 363(o) claims, the U.S. Trustee requested that the Plan explicitly provide that, in the
event of a sale of the Debtors’ assets under section 363 of the Bankruptcy Code, the successor in interest
to the Debtors must be liable for consumer claims. The U.S. Trustee further stated that to the extent the
Debtor reorganizes without a sale, analogous language should be incorporated into the Plan. (ECF No.
348, ¶ 40). The Debtors disagree with the U.S. Trustee’s position concerning section 363(o) of the
Bankruptcy Code. The Debtors’ position is that section 363(o) does not apply to asset sales under the
Plan.

With regard to releases, the U.S. Trustee argued that the scope of the Plan’s release provisions are not
adequately explained and stated. “This Disclosure Statement needs a simple, clear, plan-English
explanation of how the Plan’s release, discharge, and injunction provisions will affect claims, particularly
consumer claims. To the extent claims may be unaffected by the discharge and ride through the
bankruptcy, this needs to be explained. Any explanation should be appropriately tailored to a creditor
body that may not understand legal jargon.” (ECF No. 348, ¶ 42-44).

The third party releases provided in the Plan are consensual in nature. As a result, consumer borrowers
are unaffected by and not subject to the releases in section 10.6 of the Plan. Additionally, the Plan has
been amended to include a new class of Borrower Non-Discharged Claims that addresses the discharge of
certain consumer claims. A simplified description of the types of borrower claims in this class can be
found in Schedule A to the Plan.



                                                     44
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                              Pg 478 of 577


As reflected therein, the claims identified on Schedule 1 will not be discharged in a Reorganization
Transaction. In a sale transaction, the Debtors are not requesting a discharge. However, any recovery to
consumer borrowers (just like all creditors) will be dictated by the amount of proceeds received from the
sale, which will be distributed in accordance with the priority scheme under the Bankruptcy Code. In
addition, potential buyers may choose to assume certain liabilities which will be identified in an asset
purchase agreement. The Debtors have prepared a notice tailored to consumer borrowers that will provide
such parties with relevant information about the confirmation hearing and the Plan, including its release
and discharge provisions. The notice also provides instructions to access the webpage created by Epiq
designed specifically for consumer borrowers. The notice includes a plain-English explanation of
Borrower Non-Discharged Claims. A copy of the proposed notice is annexed to the revised proposed
Order (I) Approving Disclosure Statement and Notice of Disclosure Statement Hearing, (II) Establishing
Solicitation and Voting Procedures, (III) Scheduling Sale and Confirmation Hearing, (IV) Approving
Sale and Confirmation Objection Procedures and Notice of Sale and Confirmation Hearing, and (V)
Granting Related Relief.

          M.        Plan Settlement Negotiations and the Global Plan Settlement

The Debtors filed their initial chapter 11 plan on March 5, 2019 (ECF No. 145) (the “Initial Plan”), filed
an amended plan of reorganization on March 28, 2019 (ECF No. 314) (the “Amended Plan”) and
subsequently filed the April 26, 2019 Plan on April 26, 2019, each with the support of the Term Loan Ad
Hoc Group. The Creditors’ Committee raised a number of formal and informal objections and issues with
respect to the Initial Plan and the Debtors’ restructuring, including:

     •    Value attributable to the Debtors’ unencumbered assets and the proposed treatment of unsecured
          creditors and the Initial Plan and the Amended Plan;

     •    The treatment of intercompany claims and interests; and

     •    The releases and exculpations contemplated by the Initial Plan and the Amended Plan.

The Debtors, the Creditors’ Committee, and the Term Loan Ad Hoc Group, with the assistance of their
advisors, engaged in vigorous, arm’s-length negotiations to resolve all their respective issues on a
consensual basis.

These negotiations were successful, and the modifications to the Initial Plan described herein resolve each
of those issues and objections of the Creditors’ Committee (collectively, the “Global Plan Settlement”).
In particular, the Global Plan Settlement significantly improves recoveries for General Unsecured Claims
under the Plan, compared to the Initial Plan. These improved recoveries are being carved out of the
collateral securing Term Loan Claims by agreement of the Term Loan Ad Hoc Group. Given the
Debtors’ valuation, recoveries of this size to general unsecured creditors would be impossible absent the
Global Plan Settlement. In particular, the modified General Unsecured Claim recoveries provided on
account of the Global Plan Settlement include:

     •    On the Effective Date, and solely for purposes of distributions from the GUC Recovery Trust: (i)
          all GUC Recovery Trust Assets (and all proceeds thereof) and all liabilities of each of the Debtors
          shall be deemed merged or treated as though they were merged into and with the assets and
          liabilities of each other; (ii) all guaranties of the Debtors of the obligations of any other Debtor
          shall be deemed eliminated and extinguished so that any General Unsecured Claim against any
          Debtor and any guarantee thereof executed by any Debtor and any joint or several liability of any
          of the Debtors shall be deemed to be one obligation of the consolidated Debtors; (iii) each and
          every General Unsecured Claim filed or to be filed in any of the Chapter 11 Cases shall be treated


                                                       45
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                              Pg 479 of 577


          filed against the consolidated Debtors and shall be treated as one General Unsecured Claim
          against and obligation of the consolidated Debtors; and (iv) for purposes of determining the
          availability of the right of set off under section 553 of the Bankruptcy Code, the Debtors shall be
          treated as one entity so that, subject to the other provisions of section 553 of the Bankruptcy
          Code, debts due to any of the Debtors may be set off against the debts of any of the other
          Debtors. Such substantive consolidation shall not (other than for purposes relating to the Plan)
          affect the legal and corporate structures of the Reorganized Debtors. Moreover, such substantive
          consolidation shall not affect any subordination provisions set forth in any agreement relating to
          any General Unsecured Claim or the ability of the GUC Trustee to seek to have any General
          Unsecured Claim subordinated in accordance with any contractual rights or equitable principles.

     •    On the Effective Date, the GUC Recovery Trust shall be established in accordance with Section
          5.19 of the Plan and shall be governed and administered in accordance with the GUC Recovery
          Trust Agreement.

     •    On the Effective Date, the Debtors and the Estates shall transfer to (i) the GUC Recovery Trust
          the GUC Recovery Trust Assets and (ii) the Prepetition Second Lien Notes Trustee, the Second
          Lien Recovery Cash Pool and the portion of the Contributed Sale Proceeds payable on account of
          the Second Lien Notes Claims, in each case, free and clear of all Liens, charges, Claims,
          encumbrances, and interests for the benefit of the holders of Allowed General Unsecured Claims
          and the Second Lien Noteholders. In accordance with Section 1141 of the Bankruptcy Code, all
          of the GUC Recovery Trust Assets, as well as the rights and powers of the Debtors’ Estates
          applicable to the GUC Recovery Trust Assets, shall vest in the GUC Recovery Trust, for the
          benefit of the holders of Allowed General Unsecured Claims.

     •    The GUC Recovery Trust shall determine whether to enforce, settle, release, or compromise the
          GUC Recovery Trust Causes of Action (or decline to do any of the foregoing). The Reorganized
          Debtors and the Plan Administrator, as applicable, shall not be subject to any claims or
          counterclaims with respect to the GUC Recovery Trust Causes of Action, or otherwise.

     •    On the Effective Date, the Debtors and the Estates shall transfer to the Prepetition Second Lien
          Notes Trustee and MBS Trustee, as applicable, the applicable Remaining IT Fees, without any
          further notice to or action, order, or approval of the Bankruptcy Court. Nothing in this Section
          5.2 shall in any way affect or diminish the rights of the Prepetition Second Lien Notes Trustee to
          exercise any charging lien against distributions to holders of Second Lien Notes Claims with
          respect to any unpaid fees or expenses.

     •    On the Effective Date, the Contributed Sale Proceeds shall be transferred to the GUC Recovery
          Trust and the Prepetition Second Lien Notes Trustee to be distributed in accordance with the
          Plan.

     •    The holders of Allowed Term Loan Claims shall be entitled to receive fifty percent (50%) of the
          net proceeds from the GUC Recovery Trust Causes of Action in accordance with the GUC
          Recovery Trust Agreement and shall be deemed to have otherwise waived any Term Loan
          Deficiency Claim, solely for purposes of distribution pursuant to and in accordance with Section
          4.5(b).

     •    The Creditors’ Committee’s previous objections to the Creditors’ Committee Budget are resolved
          based on the definition of Creditors’ Committee Budget under the Plan.




                                                      46
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 480 of 577


     •    On the Effective Date, all Claims or Causes of Action against (a) the Debtors’ landlords under
          leases of nonresidential real property and (b) third party vendors providing services or goods to
          the Debtors in the ordinary course of business arising under chapter 5 of the Bankruptcy Code,
          including any derivative claims, asserted or assertable on behalf of the Debtors or the Estates,
          whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
          unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
          the Debtors or the Estates would have been legally entitled to assert in their own right (whether
          individually or collectively) or on behalf of the holder of any Claim or Interest or other Person
          shall be deemed conclusively, absolutely, unconditionally, irrevocably and forever, released.

     •    On the Effective Date, the Creditors’ Committee’s objection to the Disclosure Statement Motion
          shall be deemed resolved and withdrawn with prejudice. The Creditors’ Committee shall not
          prosecute such objection or any other objection to the Disclosure Statement, Plan, or any Sale
          Transaction (provided that the terms of the Bidding Procedures are complied with).

     •    On the Effective Date, (a) the Challenge Period (as defined in the DIP Order) shall be deemed
          expired with respect to the Creditors’ Committee; (b) the stipulations set forth in Sections H, I,
          and J of the DIP Order shall be final; and (c) the releases in paragraph 48(c) of the DIP Order
          shall be final.

     •    As a condition precedent to consummation of the Global Settlement, the Creditors’ Committee
          shall not object to or take any other action that is inconsistent with or that would reasonably be
          expected to prevent, interfere with, delay, or impede the confirmation and consummation of the
          Plan or approval of the Global Settlement.

                                                  V.
                                            SUMMARY OF PLAN

This section of the Disclosure Statement summarizes the Plan, a copy of which is annexed hereto as
Exhibit A.

          A.        Administrative Expenses and Priority Claims

                    1.        Treatment of Administrative Expense Claims

Except to the extent that a holder of an Allowed Administrative Expense Claim agrees to less favorable
treatment, each holder of an Allowed Administrative Expense Claim (other than a Fee Claim, a DIP
Claim, or a Restructuring Expense) shall receive, in full and final satisfaction of such Claim, Cash in an
amount equal to such Allowed Administrative Expense Claim on, or as soon thereafter as is reasonably
practicable, the later of (a) the Effective Date and (b) the first Business Day after the date that is thirty
(30) calendar days after the date such Administrative Expense Claim becomes an Allowed Administrative
Expense Claim; provided, that Allowed Administrative Expense Claims representing liabilities incurred in
the ordinary course of business by the Debtors, as Debtors in Possession, shall be paid by the Debtors, the
Reorganized Debtors, or the Plan Administrator, as applicable, in the ordinary course of business,
consistent with past practice and in accordance with the terms and subject to the conditions of any course
of dealing or agreements governing, instruments evidencing, or other documents relating to such
transactions.




                                                       47
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 481 of 577


                    2.        Treatment of Fee Claims

                 (a)      All Entities seeking an award by the Bankruptcy Court of Fee Claims shall file
and serve on counsel to the Debtors, the U.S. Trustee, and counsel to the Requisite Term Lenders, on or
before the date that is forty-five (45) days after the Effective Date, their respective final applications for
allowance of compensation for services rendered and reimbursement of expenses incurred from the
Commencement Date through the Effective Date. Objections to any Fee Claims must be filed and served
on counsel to the Debtors, counsel to the Requisite Term Lenders, and the requesting party no later than
twenty-one (21) calendar days after the filing of the final applications for compensation or reimbursement
(unless otherwise agreed by the Debtors or the Reorganized Debtors, as applicable, and the party
requesting compensation of a Fee Claim).

                 (b)      Allowed Fee Claims shall be paid in full, in Cash, in such amounts as are
Allowed by the Bankruptcy Court (i) on the date upon which an order relating to any such Allowed Fee
Claim is entered or as soon as reasonably practicable thereafter; or (ii) upon such other terms as may be
mutually agreed upon between the holder of such an Allowed Fee Claim and the Debtors, the Reorganized
Debtors, or the Plan Administrator, as applicable. Notwithstanding the foregoing, any Fee Claims that
are authorized to be paid pursuant to any administrative orders entered by the Bankruptcy Court may be
paid at the times and in the amounts authorized pursuant to such orders.

                 (c)      On or about the Effective Date, holders of Fee Claims shall provide a reasonable
estimate of unpaid Fee Claims incurred in rendering services before the Effective Date to the Debtors or
the Creditors’ Committee, as applicable, and the Debtors or Reorganized Debtors, as applicable, shall
separately escrow such estimated amounts for the benefit of the holders of the Fee Claims until the fee
applications related thereto are resolved by Final Order or agreement of the parties. If a holder of a Fee
Claim does not provide an estimate, the Debtors, Reorganized Debtors, or Plan Administrator, as
applicable, may estimate the unpaid and unbilled reasonable and necessary fees and out-of-pocket
expenses of such holder of a Fee Claim. When all such Allowed Fee Claims have been paid in full, any
remaining amount in such escrow shall promptly be released from such escrow and revert to, and
ownership thereof shall vest in, the Reorganized Debtors or Plan Administrator, as applicable, without
any further action or order of the Bankruptcy Court.

                 (d)     The Reorganized Debtors or the Plan Administrator, as applicable, are authorized
to pay compensation for services rendered or reimbursement of expenses incurred after the Effective Date
in the ordinary course and without the need for Bankruptcy Court approval.

                    3.        Treatment of Priority Tax Claims

Except to the extent that a holder of an Allowed Priority Tax Claim agrees to less favorable treatment,
each holder of an Allowed Priority Tax Claim shall receive, in full and final satisfaction of such Allowed
Priority Tax Claim, at the sole option of the Debtors, the Reorganized Debtors, or the Plan Administrator,
as applicable, (a) Cash in an amount equal to such Allowed Priority Tax Claim on, or as soon thereafter
as is reasonably practicable, the later of (i) the Effective Date, to the extent such Claim is an Allowed
Priority Tax Claim on the Effective Date; (ii) the first Business Day after the date that is thirty (30)
calendar days after the date such Priority Tax Claim becomes an Allowed Priority Tax Claim; and
(iii) the date such Allowed Priority Tax Claim is due and payable in the ordinary course as such
obligation becomes due; provided, that the Debtors reserve the right to prepay all or a portion of any such
amounts at any time under this option without penalty or premium; or (b) equal annual Cash payments in
an aggregate amount equal to the amount of such Allowed Priority Tax Claim, together with interest at




                                                        48
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 482 of 577


the applicable rate under section 511 of the Bankruptcy Code, over a period not exceeding five (5) years
from and after the Commencement Date.

                    4.        Treatment of DIP Claims

On the Effective Date, in full and final satisfaction of the Allowed DIP Claims, the commitments of the
DIP Credit Parties under the DIP Documents shall be terminated and DIP Claims shall be (a) paid in full
in Cash upon the consummation of the Sale Transaction if the Sale Transaction occurs or (b) refinanced
in full in Cash by the Exit Warehouse Facilities if the Reorganization Transaction occurs. The Debtors’
and their respective Affiliates’ contingent or unliquidated expense reimbursement and indemnity
obligations under the DIP Documents, to the extent not paid in full in Cash on the Effective Date or
otherwise satisfied by the Debtors and their respective Affiliates in a manner reasonably acceptable to the
DIP Agent, shall survive the Effective Date and shall not be released or discharged pursuant to the Plan or
Confirmation Order, notwithstanding any provision thereof to the contrary.

                    5.        Restructuring Expenses

During the period commencing on the Commencement Date through the Effective Date, the Debtors will
promptly pay in full in Cash any Restructuring Expenses in accordance with the terms of the RSA.
Without limiting the foregoing, to the extent that any Restructuring Expenses remain unpaid as of the
Business Day prior to the Effective Date, on the Effective Date, the Reorganized Debtors or Plan
Administrator, as applicable, shall pay in full in Cash any outstanding Restructuring Expenses that are
invoiced without the requirement for the filing of retention applications, fee applications, or any other
applications in the Chapter 11 Cases, and without any requirement for further notice or Bankruptcy Court
review or approval. For the avoidance of doubt, any Restructuring Expenses invoiced after the Effective
Date shall be paid promptly, but no later than ten (10) business days of receiving an invoice.

          B.        Classification of Claims and Interests

                    1.        Classification in General

A Claim or Interest is placed in a particular Class for all purposes, including voting, confirmation, and
distribution under the Plan and under sections 1122 and 1123(a)(1) of the Bankruptcy Code; provided,
that a Claim or Interest is placed in a particular Class for the purpose of receiving distributions pursuant
to the Plan only to the extent that such Claim or Interest is an Allowed Claim or Allowed Interest in that
Class and such Allowed Claim or Allowed Interest has not been satisfied, released, or otherwise settled
prior to the Effective Date.

                    2.        Grouping of Debtors for Convenience Only

The Plan groups the Debtors together solely for the purpose of describing treatment of Claims and
Interests under this Plan and confirmation of this Plan. Although this Plan applies to all of the Debtors,
the Plan constitutes fourteen (14) distinct chapter 11 plans, one for each Debtor. Each Class of Claims
will be deemed to contain sub-classes for each of the Debtors, to the extent applicable for voting and
distribution purposes. To the extent there are no Allowed Claims or Interests with respect to a particular
Debtor, such Class is deemed to be omitted with respect to such Debtor. Except as otherwise provided
herein, to the extent a holder has a Claim that may be asserted against more than one Debtor, the vote of
such holder in connection with such Claims shall be counted as a vote of such Claim against each Debtor
against which such holder has a Claim. The grouping of the Debtors in this manner shall not affect any
Debtor’s status as a separate legal Entity, change the organizational structure of the Debtors’ business
enterprise, constitute a change of control of any Debtor for any purpose, cause a merger of consolidation


                                                          49
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                 Pg 483 of 577


of any legal Entities, or cause the transfer of any Assets, and, except as otherwise provided by or
permitted under this Plan, all Debtors shall continue to exist as separate legal Entities.
                    3.        2. Summary of Classification

The following table designates the Classes of Claims against and Interests in the Debtors and specifies
which of those Classes are (a) Impaired or Unimpaired by the Plan; (b) entitled to vote to accept or reject
the Plan in accordance with section 1126 of the Bankruptcy Code; and (c) deemed to accept or reject the
Plan. In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims and
Priority Tax Claims have not been classified.

   Class                  Designation                   Treatment              Entitled to Vote
     1         Priority Non-Tax Claims                  Unimpaired          No (Presumed to accept)
     2         Other Secured Claims                     Unimpaired          No (Presumed to accept)
     3         Term Loan Claims                          Impaired                     Yes
     4         Second Lien Notes Claims                  Impaired            No (Deemed to reject)
     5         General Unsecured Claims                  Impaired            No (Deemed to reject)
     6         Go-Forward TradeBorrower Non-          Reorganization Reorganization Transaction (Presumed
               Discharged Claims                        Transaction               to Accept)
                                                       (Unimpaired)
                                                                     NoSale Transaction (Deemed to rReject)
                                                           Sale
                                                        Transaction
                                                        (Impaired )
      7        Intercompany Claims                      Unimpaired          No (Presumed to accept)
      8        Intercompany Interests                   Unimpaired          No (Presumed to accept)
      9        Parent Equity Interests                   Impaired            No (Deemed to reject)
     10        Subordinated Securities Claims            Impaired            No (Deemed to reject)

                    4.        3. Special Provision Governing Unimpaired Claims

Nothing under the Plan shall affect the rights of the Debtors or the Reorganized Debtors, as applicable, in
respect of any Unimpaired Claims, including all rights in respect of legal and equitable defenses to, or
setoffs or recoupments against, any such Unimpaired Claims.

                    5.        4. Elimination of Vacant Classes

Any Class of Claims against or Interests in the Debtors that, as of the commencement of the Confirmation
Hearing, does not have at least one holder of a Claim or Interest that is Allowed in an amount greater than
zero for voting purposes shall be considered vacant, deemed eliminated from the Plan for purposes of
voting to accept or reject the Plan, and disregarded for purposes of determining whether the Plan satisfies
section 1129(a)(8) of the Bankruptcy Code with respect to that Class.

          C.        Treatment of Claims and Interests

                    1.        Priority Non-Tax Claims (Class 1)

                    (a)       Classification: Class 1 consists of Priority Non-Tax Claims.




                                                         50
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                 Pg 484 of 577


                 (b)      Treatment: Except to the extent that a holder of an Allowed Priority Non-Tax
Claim against the Debtors agrees to a less favorable treatment of such Claim, in full and final satisfaction
of such Allowed Priority Non-Tax Claim, at the sole option of the Debtors, the Reorganized Debtors, or
the Plan Administrator, as applicable: (i) each such holder shall receive payment in Cash in an amount
equal to such Claim, payable on the later of the Effective Date and the date that is ten (10) Business Days
after the date on which such Priority Non-Tax Claim becomes an Allowed Priority Non-Tax Claim, or as
soon thereafter as is reasonably practicable; (ii) such holder’s Allowed Priority Non-Tax Claim shall be
Reinstated; or (iii) such holder shall receive such other treatment so as to render such holder’s Allowed
Priority Non-Tax Claim Unimpaired.

                (c)      Voting: Class 1 is Unimpaired, and holders of Priority Non-Tax Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Priority Non-Tax Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to Priority Non-Tax Claims.

                    2.        Other Secured Claims (Class 2)

                (a)      Classification: Class 2 consists of the Other Secured Claims. To the extent that
Other Secured Claims are secured by different collateral or different interests in the same collateral, such
Claims shall be treated as separate subclasses of Class 2 for purposes of voting to accept or reject the
Plan and receiving distributions under the Plan.

                    (b)       Treatment:

                            (i)      Except to the extent that a holder of an Allowed Other Secured Claim
                    agrees to different treatment, on the later of the Effective Date and the date that is ten (10)
                    Business Days after the date such Other Secured Claim becomes an Allowed Claim, or as
                    soon thereafter as is reasonably practicable, each holder of an Allowed Other Secured
                    Claim will receive, on account of such Allowed Claim, at the sole option of the Debtors,
                    Reorganized Debtors or the Plan Administrator, as applicable: (i) Cash in an amount
                    equal to the Allowed amount of such Claim; (ii) Reinstatement of such holder’s Allowed
                    Other Secured Claim; (iii) such other treatment sufficient to render such holder’s Allowed
                    Other Secured Claim Unimpaired; or (iv) return of the applicable collateral in satisfaction
                    of the Allowed amount of such Other Secured Claim.

                             (ii)   Upon the Effective Date and solely with respect to the Reorganization
                    Transaction, the National Founders Facility shall be Reinstated and shall either be paid in
                    full in Cash on account of the National Founders Facility Claim or receive such other
                    treatment as agreed to among the Debtors and National Founders.

                 (c)     Voting: Class 2 is Unimpaired, and holders of Other Secured Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Other Secured Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Other Secured Claims.

                    3.        Term Loan Claims (Class 3)

                    (a)       Classification: Class 3 consists of Term Loan Claims.

               (b)    Allowance: The Term Loan Claims are Allowed pursuant to section 506(a) of
the Bankruptcy Code against the Debtors in the aggregate principal amount of $961,355,635.34, plus


                                                         51
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                 Pg 485 of 577


amounts owing (if any) on account of call protections contained in the Prepetition Credit Agreement, plus
all accrued but unpaid interest, costs, fees, and expenses then outstanding under the Prepetition Credit
Agreement. The Prepetition Administrative Agent and the Term Loan Lenders shall not be required to
file proofs of Claim on account of any Term Loan Claims.

                 (c)     Treatment: Except to the extent that a holder of an Allowed Term Loan Claim
agrees to less favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and
in exchange for an Allowed Term Loan Claim, each such holder thereof shall receive:

                            (i)     If the Sale Transaction occurs, on the Effective Date, such holder’s Pro
                    Rata share of Net Cash Proceeds until all Allowed Term Loan Claims are satisfied in full
                    in cash. On the Effective Date, the Prepetition Credit Agreement shall be deemed
                    cancelled (except as set forth in Section 5.12 of the Plan).

                             (ii)     If the Reorganization Transaction occurs, on the Effective Date, such
                    holder’s Pro Rata share of (a) term loans under the Amended and Restated Credit Facility
                    Agreement; (b) 100% of the New Common Stock; provided, that the New Common Stock
                    shall be subject to dilution by the Management Incentive Plan; and (c) if applicable, the
                    Asset Sale Proceeds. On the Effective Date, the Prepetition Credit Agreement shall be
                    deemed cancelled (except as set forth in Section 5.12 of the Plan) and replaced by the
                    Amended and Restated Credit Facility Agreement, without the need for any holder of a
                    Term Loan Claim that does not vote for the Plan or votes to reject the Plan executing the
                    Amended and Restated Credit Facility Agreement, and each Lien, mortgage and security
                    interest that secures the obligations arising under the Prepetition Credit Agreement as of
                    the Commencement Date shall be reaffirmed, ratified and deemed granted by the
                    Reorganized Debtors to secure all obligations of the Reorganized Debtors arising under
                    the Amended and Restated Credit Facility Agreement.

In each case, holders of Allowed Term Loan Claims shall also be entitled to receive their Pro Rata share
of a fifty percent (50%) undivided interest in GUC Recovery Trust Causes of Action and the proceeds
thereof in accordance with the GUC Recovery Trust Agreement.

                  (d)      Voting: Class 3 is Impaired, and holders of Term Loan Claims in Class 3 are
entitled to vote to accept or reject the Plan.

                    4.        Second Lien Notes Claims (Class 4).

                    (a)       Classification: Class 4 consists of Second Lien Notes Claims.

                (b)      Treatment: The Second Lien Notes Claims are Allowed pursuant to section
506(a) of the Bankruptcy Code against the Debtors in the aggregate principal amount of $253,895,875.
Except to the extent that a holder of an Allowed Second Lien Notes Claim agrees to less favorable
treatment, in full and final satisfaction, settlement, release, and discharge of, and in exchange for an
Allowed Second Lien Notes Claim, each such holder thereof shall receive:

                             (i)      If the Sale Transaction occurs, on the Effective Date, such holder’s (x)
                    Pro Rata share of the Second Lien Recovery Cash Pool; (y) Pro Rata share as between
                    Allowed Claims in Class 4 and Class 5 of the Contributed Sale Proceeds; and (z) Pro
                    Rata share of the Net Cash Proceeds as such holders are entitled to under applicable
                    nonbankruptcy law (subject to the Intercreditor Agreement) after the Term Loan Claims
                    are satisfied in full in Cash, until all Allowed Second Lien Notes Claims are satisfied in


                                                        52
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                 Pg 486 of 577


                    full; provided, that distributions on account of (x) and (y) of this Section 4.4(b)(i) shall be
                    subject to the approval and consummation of the Global Settlement.

                             (ii)    If the Reorganization Transaction occurs, such holder’s Pro Rata share
                    of the Second Lien Notes Claims shall not receive or retain any property under the Plan
                    on account of such ClaimsRecovery Cash Pool; provided, that such distribution shall be
                    subject to the approval and consummation of the Global Settlement.

                             (iii)   If either the Sale Transaction or the Reorganization Transaction
                    occurs, on the Effective Date, the Second Lien Notes shall be deemed cancelled (except
                    as set forth in Section 5.12 of the Planhereof) without further action by or order of the
                    Bankruptcy Court.

                 (c)     Voting: Class 4 is Impaired, and holders of Second Lien Notes Claims are
conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, holders of Second Lien Notes Claims are not entitled to vote to accept or reject the Plan, and
the votes of such holders will not be solicited with respect to such Second Lien Notes Claims.

                    5.        General Unsecured Claims (Class 5)

                    (a)       Classification: Class 5 consists of General Unsecured Claims.

                 (b)     Treatment: Except to the extent that a holder of an Allowed General Unsecured
Claim agrees to less favorable treatment, in full and final satisfaction, settlement, release, and discharge
of, and in exchange for an Allowed General Unsecured Claim, each such holder thereof shall receive:

                            (i)      If the Sale Transaction occurs, on the Effective Date, such holder’s Pro
                    Rata share of (y) the GUC Recovery Trust Assets; and (z) the Net Cash Proceeds (until
                    all Allowed General Unsecured Claims are satisfied in full) after the Term Loan Claims
                    and Second Lien Notes Claims are satisfied in full in Cash; provided, that distributions on
                    account of (y) of this Section 4.5(b)(i) shall be subject to the approval and consummation
                    of the Global Settlement.

                            (ii)     If the Reorganization Transaction occurs, holders of General
                    Unsecured Claims shall not receive or retain any property under the Plan on account of
                    such Claims.such holder’s Pro Rata share of the GUC Recovery Trust Assets; provided,
                    that such distribution shall be subject to the approval and consummation of the Global
                    Settlement.

For the avoidance of doubt, a holder of a Term Loan Deficiency Claim and a holder of a deficiency Claim
on account of a Second Lien Notes Claim shall not receive distributions in accordance with this Section
4.5(b) and such claims are waived solely for purposes of distribution pursuant to and in accordance with
this Section 4.5(b).

                 (c)     Voting: Class 5 is Impaired, and holders of General Unsecured Claims are
conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, holders of General Unsecured Claims are not entitled to vote to accept or reject the Plan, and
the votes of such holders will not be solicited with respect to such General Unsecured Claims.




                                                          53
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 487 of 577


                    6.        Go-Forward TradeBorrower Non-Discharged Claims (Class 6)

               (a)            Classification:   Class 67 consists of Go-Forward TradeBorrower Non-
Discharged Claims.

                  (b)      Treatment: Except to the extent that a holder of an Allowed Go-Forward
TradeBorrower Non-Discharged Claim agrees to less favorable treatment, in full and final satisfaction,
settlement, release, and discharge of, and in exchange for an Allowed Go-Forward TradeBorrower Non-
Discharged Claim, each such holder thereof shall receive, on the Effective Date or as soon as practicable
thereafter, with a carve out from the collateral (or value of such collateral) securing the Term Loan
Claims, distribution in Cash in an amount equaling not less than a percentage of such holder’s Claim to
be identified in the solicitation documents, subject to an aggregate cap to be agreed to by the Debtors and
the Requisite Term Lenders, which shall be identified in the solicitation documents; provided, that any
further payments in excess of such cap on account of an Allowed Go-Forward Trade Claim shall be
subject to the consent of the Requisite Term Lenders.:

                            (i)     If the Sale Transaction occurs, the same treatment as Allowed General
                    Unsecured Claims in accordance with Section 4.5(b) hereof, unless such Borrower Non-
                    Discharged Claim is assumed by a purchaser as an assumed liability. For the avoidance
                    of doubt, holders of Allowed Borrower Non-Discharged Claims and holders of Allowed
                    General Unsecured Claims shall receive distributions from the GUC Recovery Trust
                    Assets on a Pro Rata basis.

                             (ii)    If the Reorganization Transaction occurs, on or after the Effective
                    Date, as a carve out from the Term Lenders’ collateral (or the proceeds or value
                    thereof), holders of Allowed Borrower Non-Discharged Claims shall be treated in the
                    ordinary course of business as if the Chapter 11 Cases had not been commenced, subject
                    to all defenses or disputes the Debtors and Reorganized Debtors may assert as to the
                    validity or amount of such Claims, including as provided in Section 10.9 of the Plan.

                    (c)       Voting:

                            (i)      (c) Voting:If the Sale Transaction occurs, Class 6 is Impaired, and
                    holders of Go-Forward TradeBorrower Non-Discharged Claims are conclusively deemed
                    to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.

                            (ii)    If the Reorganization Transaction occurs, Class 6 is Unimpaired, and
                    holders of Borrower Non-Discharged Claims are conclusively presumed to have accepted
                    the Plan pursuant to section 1126(f) of the Bankruptcy Code.

Therefore, holders of Go-Forward TradeBorrower Non-Discharged Claims are not entitled to vote to
accept or reject the Plan, and the votes of such holders will not be solicited with respect to such Go-
Forward TradeBorrower Non-Discharged Claims.

                    7.        Intercompany Claims (Class 7)

                    (a)       Classification: Class 7 consists of Intercompany Claims.

                (b)    Treatment: On or after the Effective Date, all Intercompany Claims will be
adjusted, continued, settled, reinstated, discharged, or eliminated as determined by the Debtors,
Reorganized Debtors, or Plan Administrator, as applicable, and the Requisite Term Lenders, in their


                                                        54
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                 Pg 488 of 577


respective reasonable discretion; provided, that if the Sale Transaction occurs, holders of Intercompany
Claims shall not receive Cash on account of such Intercompany Claims.

                 (c)     Voting: Class 7 is Unimpaired, and holders of Intercompany Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Intercompany Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Intercompany Claims.

                    8.        Intercompany Interests (Class 8)

                    (a)       Classification: Class 8 consists of Intercompany Interests.

                  (b)     Treatment: On or after the Effective Date, all Intercompany Interests shall be
cancelled, reinstated, or receive such other treatment as determined by the Debtors or Reorganized
Debtors, as applicable, and the Requisite Term Lenders, in their respective reasonable discretion;
provided, that if the Sale Transaction occurs, holders of Intercompany Interests shall not receive Cash on
account of such Intercompany Interests.

                 (c)     Voting: Class 8 is Unimpaired, and holders of Intercompany Interests are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Intercompany Interests are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Intercompany Interests.

                    9.        Parent Equity Interests (Class 9)

                    (a)       Classification: Class 9 consists of Parent Equity Interests.

                (b)     Treatment: Except to the extent that a holder of an Parent Equity Interests agrees
to less favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and in
exchange for Parent Equity Interests, each such holder thereof shall receive:

                             (i)     If the Sale Transaction occurs, (A) on the Effective Date, all Parent
                    Equity Interests shall be cancelled and one share of Parent Equity InterestDitech common
                    stock (the “Single Share”) shall be issued to the Plan Administrator to hold in trust as
                    custodian for the benefit of the former holders of DHCPDitech common stock and
                    preferred stock consistent with their former relative priority and economic entitlements.
                    The Single Share shall be recorded on the books and records maintained by the Plan
                    Administrator. To the extent not previously filed, on or promptly after the Effective
                    Date, a Form 15 for the purpose of terminating the registration of DHCP’sDitech’s
                    common stock and suspending DHCP’sDitech’s reporting obligations, as applicable, shall
                    be filed with the Securities and Exchange Commission to the extent permitted by
                    applicable law; (B) each former holder of a Parent Equity Interests (through their interest
                    in the Single Share, as applicable) shall neither receive nor retain any property of the
                    Estate or direct interest in property of the Estate on account of such Parent Equity
                    Interests; provided, that in the event that all Allowed Claims have been satisfied in full in
                    accordance with the Bankruptcy Code and the Plan, each former holder of a Parent
                    Equity Interest may receive its share of any remaining assets of DHCPDitech consistent
                    with such holder’s rights of payment existing immediately prior to the Commencement
                    Date. Unless otherwise determined by the Plan Administrator, on the date that
                    DHCP’sDitech’s Chapter 11 Case is closed in accordance with Section 5.16 of the Plan,
                    the Single Share issued on the Effective Date shall be deemed cancelled and of no further


                                                          55
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                 Pg 489 of 577


                    force and effect provided that such cancellation does not adversely impact the Debtors’
                    Estates; (C) Tthe continuing rights of former holders of Parent Equity Interests (including
                    through their interest in Single Share or otherwise) shall be nontransferable except (i) by
                    operation of law or (ii) for administrative transfers where the ultimate beneficiary has not
                    changed, subject to the Plan Administrator’s consent.

                            (ii)     If the Reorganization Transaction occurs, on the Effective Date, all
                    Parent Equity Interests shall be deemed cancelled without further action by or order of the
                    Bankruptcy Court, and shall be of no further force and effect, whether surrendered for
                    cancellation or otherwise.

                (c)      Voting: Class 9 is Impaired, and holders of Parent Equity Interests are
conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, holders of Parent Equity Interests are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Parent Equity Interests.

                    10.       Subordinated Securities Claims (Class 10)

                    (a)       Classification: Class 10 consists of Subordinated Securities Claims.

                (b)     Treatment: Holders of Subordinated Securities Claims shall not receive or retain
any property under the Plan on account of such Subordinated Securities Claims. On the Effective Date,
all Subordinated Securities Claims shall be deemed cancelled without further action by or order of the
Bankruptcy Court, and shall be of no further force and effect, whether surrendered for cancellation or
otherwise.

                (c)      Voting: Class 10 is Impaired, and the holders of Subordinated Securities Claims
are conclusively deemed to have rejected the Plan. Therefore, holders of Subordinated Securities Claims
are not entitled to vote to accept or reject the Plan, and the votes of such holders of Subordinated
Securities Claims will not be solicited.

          D.        Means for Implementation

                    1.        No Substantive Consolidation

The Plan is being proposed as a joint plan of reorganization of the Debtors for administrative purposes
only and constitutes a separate chapter 11 plan of reorganization for each Debtor. The Plan is not
premised upon the substantive consolidation of the Debtors with respect to the Classes of Claims or
Interests set forth in the Plan.

                    2.        Compromise and Settlement of Claims, Interests, and Controversies

                 (a)      Pursuant to sections 363 and 1123(b)(3) of the Bankruptcy Code and Bankruptcy
Rule 9019 and in consideration for the distributions and other benefits provided pursuant to the Plan, the
provisions of the Plan and the Global Settlement shall constitute a good faith compromise of Claims,
Interests, and controversies relating to the contractual, legal, and subordination rights that a creditor or an
Interest holder may have with respect to any Claim or Interest or any distribution to be made on account
of an Allowed Claim or Interest. The entry of the Confirmation Order shall constitute the Bankruptcy
Court’s approval of the compromise or settlement of all such Claims, Interests, and controversies, as well




                                                         56
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                   Main Document
                                                Pg 490 of 577


as a finding by the Bankruptcy Court that such compromise or settlement is in the best interests of the
Debtors, their Estates, and holders of such Claims and Interests, and is fair, equitable, and reasonable.

                (b)    The treatment provided for hereunder to Allowed Second Lien Notes Claims and
Allowed General Unsecured Claims incorporates and reflects a proposed compromise and settlement by
and among the Debtors, the Creditors’ Committee, the Second Lien Noteholders, and the Consenting Term
Lenders (the “Global Settlement”). The following constitutes the provisions and conditions of the Global
Settlement:

                              (i)      On the Effective Date, and solely for purposes of distributions from the
                    GUC Recovery Trust: (i) all GUC Recovery Trust Assets (and all proceeds thereof) and
                    all liabilities of each of the Debtors shall be deemed merged or treated as though they
                    were merged into and with the assets and liabilities of each other; (ii) all guaranties of the
                    Debtors of the obligations of any other Debtor shall be deemed eliminated and
                    extinguished so that any General Unsecured Claim against any Debtor and any guarantee
                    thereof executed by any Debtor and any joint or several liability of any of the Debtors
                    shall be deemed to be one obligation of the consolidated Debtors; (iii) each and every
                    General Unsecured Claim filed or to be filed in any of the Chapter 11 Cases shall be
                    treated filed against the consolidated Debtors and shall be treated as one General
                    Unsecured Claim against and obligation of the consolidated Debtors; and (iv) for
                    purposes of determining the availability of the right of set off under section 553 of the
                    Bankruptcy Code, the Debtors shall be treated as one entity so that, subject to the other
                    provisions of section 553 of the Bankruptcy Code, debts due to any of the Debtors may
                    be set off against the debts of any of the other Debtors. Such substantive consolidation
                    shall not (other than for purposes relating to the Plan) affect the legal and corporate
                    structures of the Reorganized Debtors. Moreover, such substantive consolidation shall not
                    affect any subordination provisions set forth in any agreement relating to any General
                    Unsecured Claim or the ability of the GUC Trustee to seek to have any General
                    Unsecured Claim subordinated in accordance with any contractual rights or equitable
                    principles.

                           (ii)    On the Effective Date, the GUC Recovery Trust shall be established in
                    accordance with Section 5.19 of the Plan and shall be governed and administered in
                    accordance with the GUC Recovery Trust Agreement.

                             (iii)    On the Effective Date, the Debtors and the Estates shall transfer to (i) the
                    GUC Recovery Trust the GUC Recovery Trust Assets and (ii) the Prepetition Second
                    Lien Notes Trustee, the Second Lien Recovery Cash Pool and the portion of the
                    Contributed Sale Proceeds payable on account of the Second Lien Notes Claims, in each
                    case, free and clear of all Liens, charges, Claims, encumbrances, and interests for the
                    benefit of the holders of Allowed General Unsecured Claims and the Second Lien
                    Noteholders. In accordance with Section 1141 of the Bankruptcy Code, all of the GUC
                    Recovery Trust Assets, as well as the rights and powers of the Debtors’ Estates
                    applicable to the GUC Recovery Trust Assets, shall vest in the GUC Recovery Trust, for
                    the benefit of the holders of Allowed General Unsecured Claims.

                             (iv)   The GUC Recovery Trust shall determine whether to enforce, settle,
                    release, or compromise the GUC Recovery Trust Causes of Action (or decline to do any
                    of the foregoing). The Reorganized Debtors and the Plan Administrator, as applicable,




                                                         57
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                   Main Document
                                                Pg 491 of 577


                    shall not be subject to any claims or counterclaims with respect to the GUC Recovery
                    Trust Causes of Action, or otherwise.

                             (v)     On the Effective Date, the Debtors and the Estates shall transfer to the
                    Prepetition Second Lien Notes Trustee and MBS Trustee, as applicable, the applicable
                    Remaining IT Fees, without any further notice to or action, order, or approval of the
                    Bankruptcy Court. Nothing in this Section 5.2 shall in any way affect or diminish the
                    rights of the Prepetition Second Lien Notes Trustee to exercise any charging lien against
                    distributions to holders of Second Lien Notes Claims with respect to any unpaid fees or
                    expenses.

                             (vi)    On the Effective Date, the Contributed Sale Proceeds shall be transferred
                    to the GUC Recovery Trust and the Prepetition Second Lien Notes Trustee to be
                    distributed in accordance with the Plan.

                             (vii)   The holders of Allowed Term Loan Claims shall be entitled to receive
                    fifty percent (50%) of the net proceeds from the GUC Recovery Trust Causes of Action
                    in accordance with the GUC Recovery Trust Agreement and shall be deemed to have
                    otherwise waived any Term Loan Deficiency Claim, solely for purposes of distribution
                    pursuant to and in accordance with Section 4.5(b).

                            (viii) The Creditors’ Committee’s previous objections to the Creditors’
                    Committee Budget are resolved based on the definition of Creditors’ Committee Budget
                    under the Plan.

                             (ix)     On the Effective Date, all Claims or Causes of Action against (a) the
                    Debtors’ landlords under leases of nonresidential real property and (b) third party vendors
                    providing services or goods to the Debtors in the ordinary course of business arising
                    under chapter 5 of the Bankruptcy Code, including any derivative claims, asserted or
                    assertable on behalf of the Debtors or the Estates, whether liquidated or unliquidated,
                    fixed or contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
                    existing or hereinafter arising, in law, equity, or otherwise, that the Debtors or the Estates
                    would have been legally entitled to assert in their own right (whether individually or
                    collectively) or on behalf of the holder of any Claim or Interest or other Person shall be
                    deemed conclusively, absolutely, unconditionally, irrevocably and forever, released.

                            (x)     On the Effective Date, the Creditors’ Committee’s objection to the
                    Disclosure Statement Motion shall be deemed resolved and withdrawn with prejudice.
                    The Creditors’ Committee shall not prosecute such objection or any other objection to the
                    Disclosure Statement, Plan, or any Sale Transaction (provided that the terms of the
                    Bidding Procedures are complied with).

                             (xi)     On the Effective Date, (a) the Challenge Period (as defined in the DIP
                    Order) shall be deemed expired with respect to the Creditors’ Committee; (b) the
                    stipulations set forth in Sections H, I, and J of the DIP Order shall be final; and (c) the
                    releases in paragraph 48(c) of the DIP Order shall be final.

                            (xii) As a condition precedent to consummation of the Global Settlement, the
                    Creditors’ Committee shall not object to or take any other action that is inconsistent with




                                                         58
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                 Pg 492 of 577


                    or that would reasonably be expected to prevent, interfere with, delay, or impede the
                    confirmation and consummation of the Plan or approval of the Global Settlement.

                    3.        Marketing Process

Following the Commencement Date, the Debtors shall oversee and manage the sale process relating to any
potential Sale Transaction, Master Servicing Transaction, and, if applicable, an Asset Sale Transaction,
in good-faith consultation with the Requisite Term Lenders the DIP Agent, the Creditors’ Committee,
Freddie Mac, Fannie Mae, and Ginnie Mae. The Requisite Term Lenders, the DIP Agent, the Creditors’
Committee, Freddie Mac, Fannie Mae, and Ginnie Mae and their respective advisors shall have the right
to review all information, diligence, and materials provided by the Debtors to any bidder or prospective
bidder, subject to confidentiality, with respect to the sale and to consult with the Debtors with respect to
any potential Sale Transaction, Master Servicing Transaction, or Asset Sale Transaction. The Debtors,
the Requisite Term Lenders, the DIP Agent, the Creditors’ Committee, Freddie Mac, Fannie Mae, and
Ginnie Mae shall consult in good faith regarding the sale process, including any diligence and other
information requested by the Requisite Term Lenders. The Debtors shall solicit bids on any and all bases,
including soliciting bids that do not satisfy the Term Loan Claims in full.

                    4.        Election Notice.

Unless extended by the Debtors, within five (5) business days following the earlier of (a) the conclusion of
the Debtors’ marketing and sale process and (b) ninety-five (95) calendar days after the Commencement
Date (the earliest such date, the “Election Date”), holders of at least 662/3% in aggregate principal amount
outstanding under the Prepetition Credit Agreement (the “Electing Term Lenders”) shall deliver a notice
(the “Election Notice”) to the Debtors stating that the Electing Term Lenders wish to consummate a
transaction (the “Elected Transaction”), being a: (i) Reorganization Transaction, or (ii) Master Servicing
Transaction (as part of a Reorganization Transaction), or (iii) Sale Transaction, and, if applicable, (iviii)
in connection and together with an election of (i), or (ii), or (iii), any Asset Sale Transaction(s); provided,
that inclusion of any such Asset Sale Transaction(s) is not incompatible with the successful
consummation of the Elected Transaction in (i), or (ii), or (iii).

                    5.        Sources of Consideration for Plan Distributions

                (a)     Sale Transaction. The Debtors shall fund distributions and satisfy applicable
Allowed Claims and Allowed Interests under the Plan with respect to the Sale Transaction using Cash on
hand, the Sale Transaction Proceeds, and, if applicable, the Asset Sale Proceeds, in each case, as a carve
out from the Term Lenders’ collateral (or the proceeds or value thereof).

                  (b)    Reorganization Transaction. The Debtors shall fund distributions and satisfy
applicable Allowed Claims and Allowed Interests under the Plan with respect to the Reorganization
Transaction with Cash on hand, the Amended and Restated Credit Facility, Exit Working Capital
Facility, the Exit Warehouse Facilities, New Common Stock, and, if applicable, the Asset Sale Proceeds.

                    6.        Sale Transaction

                    (a)       Closing of Sale Transaction (If Any)

                    On the Effective Date, the Debtors shall be authorized to consummate the Sale
                    Transaction contemplated by the Successful Bid and, among other things, the Debtors’
                    assets (including executory contracts and unexpired leases assumed and assigned to the
                    Successful Bidder pursuant to Article VIII hereof) shall, pursuant to Section 1141 of the


                                                        59
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                Pg 493 of 577


                    Bankruptcy Code, be transferred to and vest in the applicable Successful Bidder free and
                    clear of all Liens, Claims, charges, or other encumbrances pursuant to the terms of the
                    applicable purchase agreement and Confirmation Order.

                    (b)       Wind Down and Dissolution of the Debtors

                             (i)      The Plan Administrator shall have the authority and right on behalf of
                    each of the Debtors, without the need for Bankruptcy Court approval (unless otherwise
                    indicated), to carry out and implement all provisions of the Plan, including, without
                    limitation, to: (a) except to the extent Claims have been previously Allowed, control and
                    effectuate the Claims reconciliation process, including to object to, seek to subordinate,
                    compromise or settle any and all Claims against the Debtors, other than with respect to
                    General Unsecured Claims; (b) make distributions to holders of Allowed Claims in
                    accordance with the Plan, other than with respect to holders of Allowed General
                    Unsecured Claims; (c) prosecute all Causes of Action on behalf of the Debtors, elect not
                    to pursue any Causes of Action, and determine whether and when to compromise, settle,
                    abandon, dismiss, or otherwise dispose of any such Causes of Action, as the Plan
                    Administrator may determine is in the best interests of the Debtors, other than with
                    respect to the GUC Recovery Trust Causes of Action; (d) retain professionals to assist in
                    performing its duties under the Plan; (e) maintain the books, records, and accounts of the
                    Debtors; (f) complete and file, as necessary, all final or otherwise required federal, state,
                    and local tax returns for the Debtors; and (g) perform other duties and functions that are
                    consistent with the implementation of the Plan.

                            (ii)    After the Effective Date, pursuant to the Plan, the Plan Administrator
                    shall wind down, sell, liquidate, and may operate, use, acquire, or dispose of property and
                    compromise or settle any Claims, Interests, or Causes of Action remaining with the
                    Debtors’ after consummation of the Sale Transaction contemplated by the Successful Bid
                    without approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy
                    Code or Bankruptcy Rules, other than with respect to General Unsecured Claims and
                    GUC Recovery Trust Causes of Action.

                            (iii)    Each of the Debtors shall indemnify and hold harmless the Plan
                    Administrator solely in its capacity as such for any losses incurred in such capacity,
                    except to the extent such losses were the result of the Plan Administrator’s gross
                    negligence, willful misconduct, or criminal conduct.

                             (iv)   Subject to Section 6.3(b) of the Plan, the Debtors shall make an initial
                    distribution on the Effective Date and thereafter, the Plan Administrator shall, in an
                    expeditious but orderly manner, make timely distributions pursuant to the Plan and the
                    Confirmation Order.

                             (v)     The Plan Administrator shall be authorized to file on behalf of the
                    Debtors and any non-Debtor subsidiaries, certificates of dissolution and any and all other
                    corporate and company documents necessary to effectuate the Wind Down without
                    further action under applicable law, regulation, order, or rule, including any action by the
                    stockholders, members, the board of directors, or board of directors or similar governing
                    body of the Debtors.




                                                         60
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 494 of 577


                            (vi)     The Plan Administrator shall effectuate the Wind Down with the amounts
                    reserved in the Wind Down Budget.

                    7.        Reorganization Transaction.

               (a)     If the Debtors pursue the Reorganization Transaction, the Debtors shall
implement the Reorganization Transaction as set forth in the Plan.

                    (a)       (b) Amended and Restated Credit Facility

                             (i)     On the Effective Date, the Amended and Restated Credit Facility
                    Agreement shall be executed and delivered, and the Reorganized Debtors shall be
                    authorized to execute, deliver and enter into, the Amended and Restated Credit Facility
                    Agreement and the other Amended and Restated Credit Facility Documents, without the
                    need for any further corporate action and without further action by the holders of Claims
                    or Interests.

                             (ii)    Except as otherwise modified by the Amended and Restated Credit
                    Facility Agreement, all Liens, mortgages and security interests securing the obligations
                    arising under the Amended and Restated Credit Facility Agreement and the other
                    Amended and Restated Credit Facility Documents that were collateral securing the Term
                    Loan Claims as of the Commencement Date are unaltered by the Plan, and all such liens,
                    mortgages and security interests are created and perfected with respect to the Amended
                    and Restated Credit Facility Documents to the same extent, in the same manner and on
                    the same terms and priorities as they were with respect to the Term Loan Claims, except
                    as the foregoing may be modified pursuant to the Amended and Restated Credit Facility
                    Documents. All Liens and security interests granted and continuing pursuant to the
                    Amended and Restated Credit Facility Documents shall be (i) valid, binding, perfected,
                    and enforceable Liens and security interests in the personal and real property described in
                    and subject to such document, with the priorities established in respect thereof under
                    applicable non-bankruptcy law; (ii) granted in good faith and deemed not to constitute a
                    fraudulent conveyance or fraudulent transfer; and (iii) not otherwise subject to avoidance,
                    recharacterization, or subordination (whether equitable, contractual or otherwise) under
                    any applicable law. The Debtors, the Reorganized Debtors, and the Entities granted such
                    Liens and security interests are authorized to make, and to the extent contemplated by the
                    Amended and Restated Credit Facility Documents, the Debtors, the Reorganized Debtors,
                    and their respective Affiliates will make, all filings and recordings, and to obtain all
                    governmental approvals and consents necessary (but otherwise consistent with the
                    consents and approvals obtained in connection with the Prepetition Credit Agreement) to
                    establish, attach and perfect such Liens and security interests under any applicable law,
                    and will thereafter cooperate to make all other filings and recordings that otherwise would
                    be necessary under applicable law to give notice of such Liens and security interest to
                    third parties. For purposes of all mortgages and deposit account control agreements that
                    secured the obligations arising under the Prepetition Credit Agreement, the Amended and
                    Restated Credit Facility Agreement is deemed an amendment and restatement of the
                    Prepetition Credit Agreement, and such mortgages and control agreements shall survive
                    the Effective Date, shall not be cancelled, and shall continue to secure the Amended and
                    Restated Credit Facility Agreement, except as expressly set forth in the Amended and
                    Restated Credit Facility Agreement.




                                                        61
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                 Pg 495 of 577


                             (iii)   The Reorganized Debtors shall be authorized to execute, deliver, and
                    enter into and perform under the Amended and Restated Credit Facility Documents
                    without the need for any further corporate or limited liability company action and without
                    further action by the holders of Claims or Interests.

                    (b)       (c) Exit Warehouse Facilities

                    On the Effective Date, the Reorganized Debtors shall be authorized to execute and
                    perform under the Exit Warehouse Facilities Documents without the need for any further
                    corporate action and without further action by the holders of Claims or Interests.

                    (c)       (d) Authorization and Issuance of New Plan Securities

                             (i)      On the Effective Date, the Debtors or the Reorganized Debtors, as
                    applicable, are authorized to issue or cause to be issued and shall issue the New Common
                    Stock in accordance with the terms of the Plan and the Amended Organizational
                    Documents without the need for any further corporate or stockholder action. All of the
                    New Common Stock issuable under the Plan, when so issued, shall be duly authorized,
                    validly issued, fully paid, and non-assessable.

                             (ii)    The distribution of the New Common Stock pursuant to the Plan may be
                    made by means of book-entry registration on the books of a transfer agent for shares of
                    New Common Stock or by means of book-entry exchange through the facilities of a
                    transfer agent reasonably satisfactory to the Debtors, in accordance with the customary
                    practices of such agent, as and to the extent practicable.

                    (d)       (e) Continued Corporate Existence

                            (i)      The Debtors shall continue to exist after the Effective Date as
                    Reorganized Debtors as a private company in accordance with the applicable laws of the
                    respective jurisdictions in which they are incorporated or organized and pursuant to the
                    Amended Organizational Documents unless otherwise determined in accordance with
                    Section 5.10 of the Plan.

                            (ii)    On or after the Effective Date, the Reorganized Debtors may take such
                    action that may be necessary or appropriate as permitted by applicable law and the
                    Reorganized Debtors’ Amended Organizational Documents, as the Reorganized Debtors
                    may determine is reasonable and appropriate to effect any transaction described in,
                    approved by, or necessary or appropriate to effectuate the Plan.

                    (e)       (f) Officers and Board of Directors

                             (i)      Upon the Effective Date, the New Board shall consist of five (5)
                    directors. Four (4) directors shall be selected by the Requisite Term Lenders and one (1)
                    director shall be the chief executive officer (“CEO”) of Reorganized DHCP, who shall be
                    Thomas F. Marano. The identities of the directors and officers of the Reorganized
                    Debtors, to the extent known, shall be disclosed prior to the Confirmation Hearing in
                    accordance with section 1129(a)(5) of the Bankruptcy Code.

                            (ii)     Except to the extent that a member of the board of directors or managers,
                    as applicable, of a Debtor continues to serve as a director or manager of such Debtor on


                                                        62
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 496 of 577


                    and after the Effective Date, the members of the board of directors or managers of each
                    Debtor prior to the Effective Date, in their capacities as such, shall have no continuing
                    obligations to the Reorganized Debtors on or after the Effective Date and each such
                    director or manager will be deemed to have resigned or shall otherwise cease to be a
                    director or manager of the applicable Debtor on the Effective Date.

                    (f)       (g) Reorganized Debtors’ Authority

                             (i)      The Reorganized Debtors shall have the authority and right on behalf of
                    each of the Debtors, without the need for Bankruptcy Court approval (unless otherwise
                    indicated), to carry out and implement all provisions of the Plan, including, without
                    limitation, to: (a) except to the extent Claims have been previously Allowed, control and
                    effectuate the Claims reconciliation process, including to object to, seek to subordinate,
                    compromise or settle any and all Claims against the Debtors; (b) make distributions to
                    holders of Allowed Claims in accordance with the Plan; (c) prosecute all Causes of
                    Action on behalf of the Debtors, elect not to pursue any Causes of Action, and determine
                    whether and when to compromise, settle, abandon, dismiss, or otherwise dispose of any
                    such Causes of Action, as the Plan Administrator may determine is in the best interests of
                    the Debtors; (d) retain professionals to assist in performing its duties under the Plan;
                    (e) maintain the books, records, and accounts of the Debtors; (f) complete and file, as
                    necessary, all final or otherwise required federal, state, and local tax returns for the
                    Debtors; and (g) perform other duties and functions that are consistent with the
                    implementation of the Plan.

                             (ii)     After the Effective Date, the Reorganized Debtors may operate the
                    Debtors’ business and may use, acquire, or dispose of property and compromise or settle
                    any Claims, Interests, or Causes of Action without approval by the Bankruptcy Court and
                    free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

                    (h) Master Servicing Transaction

                            (i) On the Effective Date, the Reorganized Debtors shall be authorized to execute
                    and perform under the Master Servicing Agreements without the need for any further
                    corporate action and without further action by the holders of Claims or Interests.

                    8.        Fannie Mae; Freddie Mac; Ginnie Mae

                (a)      Fannie Mae. Notwithstanding anything in the Disclosure Statement, the Plan or
in the Confirmation Order, Plan Supplement, Exit Warehouse Facilities Documents, Exit Working Capital
Facility Documents, the Amended and Restated Credit Facility Documents, or any other order in the
Chapter 11 Cases to the contrary, (i) the Debtors’ mortgage servicing rights and obligations relating to
Fannie Mae shall not be transferred by the Debtors to a Successful Bidder (or any other person or entity)
without the express prior written consent of Fannie Mae in its sole and absolute discretion; (ii) the
assumption or assumption and assignment of any agreements between any of the Debtors and Fannie Mae,
including, without limitation, the Fannie Mae Lender Contracts, shall be subject to the express prior
written consent of Fannie Mae in its sole and absolute discretion; (iii) any proposed severance of rights
and obligations or any other proposed modification of any agreement, including, without limitation, the
Fannie Mae Lender Contracts, between any of the Debtors and Fannie Mae shall be subject to the prior
written consent of Fannie Mae in its sole and absolute discretion; (iv) Fannie Mae’s rights, powers,
prerogatives, remedies, payment or lien priorities, and claims against the Debtors, any non-Debtor
affiliate or any other person or entity under the Fannie Mae Lender Contracts (including, without


                                                        63
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                Pg 497 of 577


limitation, any guaranty by any Debtor of the obligations thereunder) shall not be impaired, released,
modified, or limited in any respect, except as otherwise expressly agreed in writing by Fannie Mae; (v) no
lien or security interest shall attach to, modify, prime or otherwise affect (A) mortgage servicing rights
with respect to mortgages which are now or hereafter serviced by Ditech or RMS (or any of their
affiliates) for Fannie Mae, except as otherwise expressly authorized by Fannie Mae pursuant to the
applicable Fannie Mae Acknowledgment Agreements, (B) any other rights related to the Fannie Mae
Lender Contracts, between any of the Debtors and Fannie Mae, including the “Purchased Servicing
Advance Receivables” as defined and referenced in, and except as otherwise expressly authorized by, the
Fannie Mae Acknowledgment Agreements, or (C) any cash, accounts, securities, or other collateral (and
any proceeds thereof) pledged to Fannie Mae pursuant to any collateral pledge agreement or other security
agreement between Ditech and Fannie Mae (including the Collateral as defined in that certain Pledge and
Security Agreement in favor of Fannie Mae dated as of December 19, 2014 (as amended)); (vi) the term
of Fannie Mae Acknowledgment Agreements shall remain unchanged, and any extension of the term or
changes to other provisions of the Fannie Mae Acknowledgment Agreements must be expressly agreed to
by the parties in a separate written agreement; (vii) Fannie Mae does not, and shall not be deemed to,
release any Released Party or any other person or entity from any claims or causes of action that it may
have, nor shall Fannie Mae be enjoined from pursuing any such claims or causes of action; (viii) in a
Reorganization Transaction, the Fannie Mae Lender Contracts shall be, upon the Effective Date, assumed
by the Reorganized Debtors; and (ix) all transactions with and transfers to Fannie Mae prior to the
Effective Date are hereby reaffirmed and ratified by the Debtors and shall not be subject to avoidance.
Without limiting the generality of, and subject to, the foregoing, in connection with the proposed
assumption or assumption and assignment of any agreement, including, without limitation, the Fannie
Mae Lender Contracts, between any of the Debtors and Fannie Mae, such agreements may be assumed or
assumed and assigned only upon (i)(1) the Reorganized Debtors agreeing to honor all obligations under
the Fannie Mae Lender Contracts whether incurred prior to or after the Effective Date; (2) in the case of
an assignment in a Sale Transaction repayment in full of the Cure Amounts; or (3) such other treatment
of the Cure Amount or any other obligations as shall be agreed to by Fannie Mae and the Debtors in good
faith negotiations and (ii) adequate assurance of future performance.

                    (b)       Freddie Mac.

                             (i)    Notwithstanding any other provision of the Plan or anyanything herein or
                    in the Confirmation Order, Plan Supplement, Exit Warehouse Facilities Documents, Exit
                    Working Capital Facility Documents, the Amended and Restated Credit Facility
                    Documents, or any other order in these Chapter 11 Cases to the contrary, (1) Freddie
                    Mac’s rights, powers, prerogatives, remedies, payment or lien priorities, and claims
                    against the Debtors or any other person or entity under the Freddie Mac Agreements shall
                    not be impaired, released, modified, or limited in any respect, except as otherwise
                    expressly agreed in writing by Freddie Mac; (2) no lien or security interest shall (a) attach
                    to, modify, include or otherwise affect mortgage servicing rights with respect to
                    mortgages which are now or hereafter serviced by Ditech (or any of its affiliates) for
                    Freddie Mac, (b) attach to, modify, include or otherwise affect the “Servicing
                    Collateral” (as defined and referenced in, and except as otherwise expressly authorized
                    by, the Freddie Mac Acknowledgment Agreement), (c) attach to, modify, include or
                    otherwise affect any cash, accounts, securities, or other collateral (and any proceeds
                    thereof) pledged to Freddie Mac pursuant to any collateral pledge agreement or other
                    security agreement between Ditech and Freddie Mac (including, without limitation, the
                    Freddie Mac Pledge Agreement), or (d) impair Freddie Mac’s rights, remedies, powers,
                    interests, payment or lien priority, or prerogatives set forth in any of the foregoing; and
                    (3) Freddie Mac does not, and shall not be deemed to, release any Released Party or any


                                                         64
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                Pg 498 of 577


                    other person or entity from any claims or causes of action that it may have, nor shall
                    Freddie Mac be enjoined from pursuing any such claims or causes of action.

                            (ii)     Notwithstanding any other provision of the Plan or anyanything herein or
                    in the Confirmation Order, Plan Supplement, Exit Warehouse Facilities Documents, Exit
                    Working Capital Facility Documents, the Amended and Restated Credit Facility
                    Documents, or any other order in these Chapter 11 Cases to the contrary, (1) the Debtors’
                    mortgage servicing rights with respect to mortgages which are now or hereafter serviced
                    by Ditech (or any of its affiliates) for Freddie Mac shall not be transferred by the Debtors
                    to a Successful Bidder (or any other entity) without the express prior written consent of
                    Freddie Mac in its sole and absolute discretion; (2) the Debtors and the Reorganized
                    Debtors shall not assume or assume and assign any agreement between any of the Debtors
                    and Freddie Mac, including, without limitation, the Freddie Mac Agreements, without the
                    express prior written consent of Freddie Mac in its sole and absolute discretion; and, (3)
                    any proposed severance of rights and obligations or any other proposed modification of
                    any agreement, including, without limitation, the Freddie Mac Agreements, between any
                    of the Debtors and Freddie Mac shall be subject to the prior written consent of Freddie
                    Mac in its sole and absolute discretion; and (4) all transactions with and transfers to
                    Freddie Mac prior to the Effective Date are hereby reaffirmed and ratified by the Debtors
                    and shall not be subject to avoidance. The Debtors and Freddie Mac shall enter into good
                    faith negotiations and use commercially reasonable efforts to resolve the claims of
                    Freddie Mac and the assumption or assumption and assignment of the Freddie Mac
                    Agreements in the Reorganization Transaction or the Sale Transaction, as applicable.

                  (c)     Ginnie Mae. Notwithstanding anything in the Plan to the contrary, (i) the
Debtors’ mortgage servicing and securitization obligations relating to Ginnie Mae shall not be transferred
by the Debtors to a Successful Bidder without the express prior written consent of Ginnie Mae in its sole
and absolute discretion; (ii) the assumption or assumption and assignment of any agreements between any
of the Debtors and Ginnie Mae, including, without limitation, the Ginnie Mae Agreements, shall be
subject to the express prior written consent of Ginnie Mae in its sole and absolute discretion; and (iii) any
proposed severance of rights and obligations or any other proposed modification of any agreement,
including, without limitation, the Ginnie Mae Agreements, between any of the Debtors and Ginnie Mae
shall be subject to the prior written consent of Ginnie Mae in its sole and absolute discretion. The
Debtors and Ginnie Mae shall enter into good faith negotiations and use commercially reasonable efforts
to resolve the claims of Ginnie Mae and the assumption or assumption and assignment of the Ginnie Mae
Agreements in the Reorganization Transaction or the Sale Transaction, as applicable.

                    9.        Employee Matters

                (a)      Subject to Section 5.9(c) of the Plan, on the Effective Date, solely with respect to
the Reorganization Transaction, the Reorganized Debtors shall be deemed to have assumed all employee
compensation plans, Benefit Plans, employment agreements, offer letters, or award letters to which the
Debtors are a party (collectively, the “Employee Arrangements”). Notwithstanding the foregoing, if an
Employee Arrangement, other than any postpetition employee incentive program approved by the
Bankruptcy Court, provides in part for a payment, premium, or other award upon the occurrence of a
change of control, change in control, or other similar event, then such Employee Arrangement shall only
be assumed to the extent that the Reorganization Transaction, including consummation of the Plan, shall
not be treated as a change of control, change in control, or other similar event under such Employee
Arrangement.




                                                        65
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 499 of 577


                  (b)      Following the Effective Date, solely with respect to the Reorganization
Transaction, the applicable Reorganized Debtors shall enter into the Management Incentive Plan. All
awards issued under the Management Incentive Plan will be dilutive of all other New Common Stock
issued pursuant to the Plan. Within thirty (30) days following the Effective Date, the Management
Incentive Plan and individual grants thereunder shall be independently considered and, subject to the
exercise of its fiduciary duties and to the extent it deems appropriate, approved by the New Board.

                (c)     For the avoidance of doubt, (i) if an Employee Arrangement provides for an
award or potential award of Interests or consideration based on the value of Interests prior to the Effective
Date, such Interest shall be treated in accordance with Section 4.9 of the Plan and cancelled
notwithstanding assumption of the applicable Employee Arrangement, and (ii) the Ditech Holding
Corporation 2018 Equity Incentive Plan (as amended and restated) shall not be assumed and shall be
deemed terminated.

                 (d)     In the event of a Sale Transaction, the Sale Incentive Awards shall be paid in
Cash from the Sale Transaction Proceeds as Allowed Administrative Expense Claims. Such distributions
shall be deemed to be distributions made to holders of Allowed Term Loan Claims in accordance with
Section 4.3 of the Plan.

                    10.       Effectuating Documents; Further Transactions

                  (a)      On or as soon as practicable after the Effective Date, the Reorganized Debtors, or
the Plan Administrator, as applicable, shall take such actions as may be or become necessary or
appropriate to effect any transaction described in, approved by, contemplated by, or necessary to
effectuate the Plan and the Global Settlement, including (i) the execution and delivery of appropriate
agreements or other documents of merger, consolidation, restructuring, financing, conversion, disposition,
transfer, dissolution, transition services, or liquidation containing terms that are consistent with the terms
of the Plan and that satisfy the applicable requirements of applicable law and any other terms to which the
applicable Entities may determine; (ii) the execution and delivery of appropriate instruments of transfer,
assignment, assumption, or delegation of any Asset, property, right, liability, debt, or obligation on terms
consistent with the terms of the Plan and having other terms to which the applicable parties agree; (iii) the
filing of appropriate certificates or articles of incorporation, reincorporation, merger, consolidation,
conversion, or dissolution and the Amended Organizational Documents pursuant to applicable state law;
(iv) the issuance of securities, all of which shall be authorized and approved in all respects, in each case,
without further action being required under applicable law, regulation, order, or rule; and (v) all other
actions that the applicable Entities determine to be necessary or appropriate, including making filings or
recordings that may be required by applicable law or to reincorporate in another jurisdiction, subject, in
each case, to the Amended Organizational Documents.

                 (b)     Each officer, manager, or member of the board of directors of the Debtors is (and
each officer, manager, or member of the board of directors of the Reorganized Debtors and the Plan
Administrator, as applicable, shall be) authorized and directed to issue, execute, deliver, file, or record
such contracts, securities, instruments, releases, indentures, and other agreements or documents and take
such actions as may be necessary or appropriate to effectuate, implement, and further evidence the terms
and conditions of the Plan and the securities issued pursuant to the Plan in the name of and on behalf of
the Reorganized Debtors or Wind Down Estates, all of which shall be authorized and approved in all
respects, in each case, without the need for any approvals, authorization, consents, or any further action
required under applicable law, regulation, order, or rule (including, without limitation, any action by the
stockholders or directors or managers of the Debtors, the Reorganized Debtors, or Wind Down Estates)
except for those expressly required pursuant to the Plan.



                                                      66
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 500 of 577


                 (c)     In order to preserve the Reorganized Debtors’ or Wind Down Estates’ ability to
utilize certain tax attributes that exist as of the Effective Date, the charter, bylaws, and other
organizational documents may restrict certain transfers of the New Common Stock.

                 (d)   The Debtors shall be authorized to implement the Reorganization Transaction,
Asset Sale Transaction, or Sale Transaction, as applicable, and the Global Settlement, including the
creation of the GUC Recovery Trust, in the manner most tax efficient to the Reorganized Debtors or Wind
Down Estates, as determined by the Debtors in their business judgment, given the totality of the
circumstances.

                 (e)     All matters provided for in the Plan involving the corporate structure of the
Debtors. Reorganized Debtors, or Wind Down Estates, to the extent applicable, or any corporate or
related action required by the Debtors, Reorganized Debtors, or Wind Down Estates in connection
herewith shall be deemed to have occurred and shall be in effect, without any requirement of further action
by the stockholders, members, or directors or managers of the Debtors or Reorganized Debtors, and with
like effect as though such action had been taken unanimously by the stockholders, members, directors,
managers, or officers, as applicable, of the Debtors, Reorganized Debtors, or Wind Down Estates.

                    11.       Section 1145 Exemption

                  (a)     The offer, issuance, and distribution of the New Common Stock hereunder to
holders of the Term Loan Claims under Section 4.3 of the Plan shall be exempt, pursuant to section 1145
of the Bankruptcy Code, without further act or action by any Entity, from registration under (i) the
Securities Act of 1933, as amended, and all rules and regulations promulgated thereunder and (ii) any
state or local law requiring registration for the offer, issuance, or distribution of Securities.

                 (b)      The New Common Stock shall be freely tradable by the recipients thereof, subject
to (i) the provisions of section 1145(b)(1) of the Bankruptcy Code relating to the definition of an
underwriter in section 2(a)(11) of the Securities Act of 1933; (ii) compliance with any rules and
regulations of the Securities and Exchange Commission, if any, applicable at the time of any future
transfer of such securities or instruments; (iii) any restrictions, to the extent necessary for the Debtors to
preserve their ability to utilize certain tax attributes that exist as of the Effective Date, on the
transferability and ownership of New Common Stock, (iv) applicable regulatory approval, and (v) the
Stockholders Agreement.

                    12.       Cancellation of Existing Securities and Agreements

                  (a)      Solely with respect to the Reorganization Transaction, except for the purpose of
evidencing a right to a distribution under the Plan and except as otherwise set forth in the Plan, including
with respect to executory contracts or unexpired leases that shall be assumed by the Reorganized Debtors,
and subject in all respects to the Prepetition Intercreditor Agreement, on the Effective Date, all
agreements, instruments, and other documents evidencing or issued pursuant to the Prepetition Credit
Agreement, the Prepetition Second Lien Notes Indenture, or any indebtedness or other obligations
thereunder, and any Interest, and any rights of any holder in respect thereof, shall be deemed cancelled,
discharged, and of no force or effect, and the obligations of the Debtors thereunder shall be deemed fully
satisfied, released, and discharged.

                 (b)      Notwithstanding such cancellation and discharge, the Prepetition Credit
Agreement and the Prepetition Second Lien Notes Indenture shall continue in effect to the extent necessary
(i) to allow the holders of such Claims to receive distributions under the Plan; (ii) to allow the Debtors,
the Reorganized Debtors, the Prepetition Administrative Agent, and the Prepetition Second Lien Notes


                                                       67
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                    Main Document
                                             Pg 501 of 577


Trustee to make post-Effective Date distributions or take such other action pursuant to the Plan on
account of such Claims and to otherwise exercise their rights and discharge their obligations relating to
the interests of the holders of such Claims; (iii) to allow holders of Claims to retain their respective rights
and obligations vis-à-vis other holders of Claims pursuant to any applicable loan documents; (iv) to allow
the Prepetition Administrative Agent and the Prepetition Second Lien Notes Trustee to enforce their
rights, claims, and interests vis-à-vis any party other than the Debtors, including any rights with respect to
priority of payment and/or to exercise charging liens; (v) to preserve any rights of the Prepetition
Administrative Agent and the Prepetition Second Lien Notes Trustee to payment of fees, expenses, and
indemnification obligations as against any money or property distributable to lenders under the Prepetition
Credit Agreement and holders under the Prepetition Second Lien Notes Indenture, as applicable, including
any rights to priority of payment and/or to exercise charging liens; (vi) to allow the Prepetition
Administrative Agent and the Prepetition Second Lien Notes Trustee to enforce any obligations owed to it
under the Plan; (vii) to allow the Prepetition Administrative Agent and the Prepetition Second Lien Notes
Trustee to exercise rights and obligations relating to the interests of lenders under the Prepetition Credit
Agreement and holders under the Prepetition Second Lien Notes Indenture, as applicable; (viii) to permit
the Prepetition Administrative Agent and the Prepetition Second Lien Notes Trustee to perform any
function necessary to effectuate the foregoing; (ix) to allow the Prepetition Administrative Agent and the
Prepetition Second Lien Notes Trustee to appear in the Chapter 11 Cases or in any proceeding in the
Bankruptcy Court or any other court relating to the Prepetition Credit Agreement or the Prepetition
Second Lien Notes Indenture; and (x) to permit the continuation of the collateral, security, and related
agreements under the Prepetition Credit Agreement with respect to the Amended and Restated Credit
Facility Agreement as provided under the Plan; provided, that nothing in this Section 5.12 shall affect the
discharge of Claims pursuant to the Bankruptcy Code, the Confirmation Order, or the Plan or result in
any liability or expense to the Reorganized Debtors. In a Reorganization Transaction, notwithstanding
anything to the contrary in the Plan, the indemnity obligations of the Debtors under the Prepetition Credit
Agreement shall survive the termination thereof and shall not be discharged or released pursuant to the
Plan or the Confirmation Order. Notwithstanding anything to the contrary herein, the indemnity
obligations of the Debtors under the Prepetition Credit Agreement and the Prepetition Second Lien Notes
Indenture shall survive the termination thereof and shall not be discharged or released pursuant to the Plan
or the Confirmation Order.

                (c)     Except for the foregoing, subsequent to the performance by the Prepetition
Administrative Agent of its obligations pursuant to the Plan, the Prepetition Administrative Agent and its
agents shall be relieved of all further duties and responsibilities related to the Prepetition Credit
Agreement, except with respect to any duties and responsibilities of the Prepetition Administrative Agent
that, pursuant to the Amended and Restated Credit Facility Agreement, survive the termination of the
Prepetition Credit Agreement.

                 (d)     Except for the foregoing, subsequent to the performance by the Prepetition
Second Lien Notes Trustee of its obligations pursuant to the Plan, the Prepetition Second Lien Notes
Trustee and its agents shall be relieved of all further duties and responsibilities related to the Prepetition
Second Lien Notes Indenture. Nothing in this Section 5.12 shall in any way affect or diminish the rights
of the Prepetition Second Lien Notes Trustee to exercise any charging lien against distributions to holders
of Second Lien Notes Claims with respect to any unpaid fees.

                (e)     Notwithstanding anything to the contrary in the Plan, all rights under the
Prepetition Second Lien Notes Indenture shall remain subject to the Prepetition Intercreditor Agreement.

                 (f)      Notwithstanding the foregoing, any provision in any document, instrument, lease,
or other agreement that causes or effectuates, or purports to cause or effectuate, a default, termination,
waiver, or other forfeiture of, or by, the Debtors as a result of the cancellations, terminations, satisfaction,

                                                       68
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 502 of 577


releases, or discharges provided for in the Plan shall be deemed null and void and shall be of no force and
effect. Nothing contained in the Plan shall be deemed to cancel, terminate, release, or discharge the
obligation of the Debtors or any of their counterparties under any executory contract or lease to the extent
such executory contract or lease has been assumed by the Debtors pursuant to a Final Order of the
Bankruptcy Court or hereunder.

                    13.       Cancellation of Liens

Except as otherwise specifically provided in the Plan, upon the payment in full in Cash of an Other
Secured Claim, any Lien securing an Other Secured Claim that is paid in full, in Cash, shall be deemed
released, and the holder of such Other Secured Claim shall be authorized and directed to release any
collateral or other property of the Debtors (including any Cash collateral) held by such holder and to take
such actions as may be requested by the Reorganized Debtors, to evidence the release of such Lien,
including the execution, delivery and filing or recording of such releases as may be requested by the
Reorganized Debtors.

                    14.       Subordination Agreements

Pursuant to section 510(a) of the Bankruptcy Code, all subordination agreements, including but not
limited to, the Prepetition Intercreditor Agreement and the Prepetition Second Lien Notes Indenture,
governing Claims or Interests shall be enforced in accordance with such agreement’s’ terms; provided,
that the subordination provisions in such agreements shall not apply to distributions to holders of Allowed
Second Lien Notes Claims pursuant to Section 4.4(b) of the Plan.

                    15.       Nonconsensual Confirmation

The Debtors intend to undertake to have the Bankruptcy Court confirm the Plan under section 1129(b) of
the Bankruptcy Code as to any Classes that reject or are deemed to reject the Plan.

                    16.       Closing of Chapter 11 Cases

After an Estate has been fully administered, the Reorganized Debtors or Plan Administrator shall seek
authority from the Bankruptcy Court to close the applicable Chapter 11 Case(s) in accordance with the
Bankruptcy Code and Bankruptcy Rules.

                    17.       Notice of Effective Date

As soon as practicable, but not later than three (3) Business Days following the Effective Date, the
Debtors shall file a notice of the occurrence of the Effective Date with the Bankruptcy Court.

                    18.       Separability

Notwithstanding the combination of the separate plans of reorganization for the Debtors set forth in the
Plan for purposes of economy and efficiency, the Plan constitutes a separate chapter 11 plan for each
Debtor. Accordingly, if the Bankruptcy Court does not confirm the Plan with respect to one or more
Debtors, it may still, subject to the consent of the applicable Debtors, confirm the Plan with respect to any
other Debtor that satisfies the confirmation requirements of section 1129 of the Bankruptcy Code.




                                                         69
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                               Pg 503 of 577


                    19.       GUC Recovery Trust

                  (a)     Creation and Governance of the GUC Recovery Trust. On the Effective Date,
the Debtors shall transfer the GUC Recovery Trust Assets to the GUC Recovery Trust and the Debtors
and the GUC Trustee shall execute the GUC Recovery Trust Agreement and shall take all steps necessary
to establish the GUC Recovery Trust in accordance with the Plan and the beneficial interests therein. In
the event of any conflict between the terms of the Plan and the terms of the GUC Recovery Trust
Agreement, the terms of the Plan shall govern. Additionally, on the Effective Date, the Debtors shall
transfer and shall be deemed to transfer to the GUC Recovery Trust all of their rights, title and interest in
and to all of the GUC Recovery Trust Assets, and in accordance with section 1141 of the Bankruptcy
Code, the GUC Recovery Trust Assets shall automatically vest in the GUC Recovery Trust free and clear
of all Claims and Liens, and such transfer shall be exempt from any stamp, real estate transfer, mortgage
reporting, sales, use or other similar tax. The GUC Trustee shall be the exclusive administrator of the
assets of the GUC Recovery Trust for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as
well as the representatives of the Estate of each of the Debtors appointed pursuant to section
1123(b)(3)(B) of the Bankruptcy Code, solely for purposes of carrying out the GUC Trustee’s duties
under the GUC Recovery Trust Agreement. The GUC Recovery Trust shall be governed by the GUC
Recovery Trust Agreement and administered by the GUC Trustee. The powers, rights, and
responsibilities of the GUC Trustee shall be specified in the GUC Recovery Trust Agreement and shall
include the authority and responsibility to, among other things, take the actions set forth in this Section
5.19. The GUC Trustee shall hold and distribute the GUC Recovery Trust Assets in accordance with the
provisions of the Plan and the GUC Recovery Trust Agreement. Other rights and duties of the GUC
Trustee shall be as set forth in the GUC Recovery Trust Agreement. After the Effective Date, the Debtors
and the Reorganized Debtors shall have no interest in the GUC Recovery Trust Assets except as set forth
in the GUC Recovery Trust Agreement.

                   (b)      GUC Trustee and GUC Recovery Trust Agreement. The GUC Recovery Trust
Agreement generally will provide for, among other things: (i) the transfer of the GUC Recovery Trust
Assets to the GUC Recovery Trust; (ii) the payment of certain reasonable expenses of the GUC Recovery
Trust; (iii) litigation of any GUC Recovery Trust Causes of Action, which may include the prosecution,
settlement, abandonment or dismissal of any such Causes of Action; and (iv) make distributions to holders
of Allowed General Unsecured Claims as provided herein and in the GUC Recovery Trust Agreement.
The GUC Recovery Trust Agreement may include reasonable and customary provisions that allow for
indemnification by the GUC Recovery Trust. Any such indemnification shall be the sole responsibility of
the GUC Recovery Trust and payable solely from the GUC Recovery Trust Assets. The GUC Trustee
shall be responsible for all decisions and duties with respect to the GUC Recovery Trust and the GUC
Recovery Trust Assets, except as otherwise provided in the GUC Recovery Trust Agreement.

                 (c)     Cooperation of Reorganized Debtors. Subject to subsection (d) of this Section
5.19, the Debtors, Reorganized Debtors, or Plan Administrator, as applicable, upon reasonable notice,
shall provide reasonable cooperation with the GUC Trustee in the administration of the GUC Recovery
Trust, including providing reasonable access to pertinent documents, including books and records, to the
extent the Debtors, Reorganized Debtors, or Plan Administrator, as applicable, have such information
and/or documents, to the GUC Trustee sufficient to enable the GUC Trustee to perform its duties
hereunder. The Reorganized Debtors shall reasonably cooperate with the GUC Trustee in the
administration of the GUC Recovery Trust, including, providing reasonable access to documents and
current officers and directors with respect to (i) the prosecution of the GUC Recovery Trust Causes of
Action, and (ii) contesting, settling, compromising, reconciling, and objecting to General Unsecured
Claims, in each case, the GUC Recovery Trust agrees to reimburse reasonable out-of-pocket expenses for
preservation of documents, copying or similar expenses. The collection, review, and preservation of


                                                     70
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                            Pg 504 of 577


documents for any investigation or litigation by the GUC Trustee shall be at the expense of the GUC
Recovery Trust.

                (d)     Preservation of Privilege. The Debtors and the GUC Recovery Trust shall enter
into a common interest agreement whereby the Debtors will be able to share documents, information or
communications (whether written or oral) relating to the GUC Recovery Trust Assets. The GUC
Recovery Trust shall seek to preserve and protect all applicable privileges attaching to any such
documents, information, or communications. The GUC Trustee’s receipt of such documents, information
or communications shall not constitute a waiver of any privilege. All privileges shall remain in the
control of the Debtors, Reorganized Debtors, or Plan Administrator, as applicable, and the Debtors,
Reorganized Debtors, or Plan Administrator, as applicable, retain the right to waive their own privileges.

                  (e)     GUC Recovery Trust Assets. The GUC Trustee shall have the exclusive right in
respect of all GUC Recovery Trust Causes of Action to institute, file, prosecute, enforce, settle,
compromise, release, abandon, or withdraw any and all GUC Recovery Trust Causes of Action without
any further order of the Bankruptcy Court or consent of any other party, except as otherwise provided
herein or in the GUC Recovery Trust Agreement. From and after the Effective Date, the GUC Trustee, in
accordance with section 1123(b)(3) of the Bankruptcy Code, and on behalf of the GUC Recovery Trust,
shall serve as a representative of the Estates, solely for purposes of carrying out the GUC Trustee’s duties
under the GUC Recovery Trust Agreement. In connection with the investigation, prosecution and/or
compromise of the GUC Recovery Trust Causes of Action, the GUC Trustee may expend such portion of
the GUC Recovery Trust Assets as the GUC Trustee deems necessary.

                 (f)      GUC Recovery Trust Fees and Expenses. From and after the Effective Date, the
GUC Trustee, on behalf of the GUC Recovery Trust, shall, in the ordinary course of business and without
the necessity of any approval by the Bankruptcy Court, pay the reasonable professional fees and expenses
incurred by the GUC Recovery Trust and any professionals retained by the GUC Recovery Trust from the
GUC Recovery Trust Assets, except as otherwise provided in the GUC Recovery Trust Agreement. The
Reorganized Debtors or the Wind Down Estates, as applicable, shall not be responsible for any costs,
fees, or expenses of the GUC Recovery Trust.

                 (g)       Tax Treatment. In furtherance of this Section 5.19 of the Plan, (i) the GUC
Recovery Trust shall be structured to qualify as a “liquidating trust” within the meaning of Treasury
Regulation section 301.7701-4(d) and in compliance with Revenue Procedure 94-45, 1994-2 C.B. 684,
and, thus, as a “grantor trust” within the meaning of sections 671 through 679 of the Tax Code to the
holders of General Unsecured Claims, consistent with the terms of the Plan; (ii) the sole purpose of the
GUC Recovery Trust shall be the liquidation and distribution of the GUC Recovery Trust Assets in
accordance with Treasury Regulation section 301.7701-4(d), including the resolution of General
Unsecured Claims in accordance with this Plan, with no objective to continue or engage in the conduct of
a trade or business; (iii) all parties (including the Debtors and the Estates, holders of General Unsecured
Claims and the GUC Trustee) shall report consistently with such treatment; (iv) all parties shall report
consistently with the valuation of the GUC Recovery Trust Assets transferred to the GUC Recovery Trust
as determined by the GUC Trustee (or its designee); (v) the GUC Trustee shall be responsible for filing
returns for the GUC Recovery Trust as a grantor trust pursuant to Treasury Regulation section 1.671-
4(a); and (vi) the GUC Trustee shall annually send to each holder of an interest in the GUC Recovery
Trust a separate statement regarding the receipts and expenditures of the trust as relevant for U.S. federal
income tax purposes. Subject to definitive guidance from the Internal Revenue Service or a court of
competent jurisdiction to the contrary (including the receipt by the GUC Trustee of a private letter ruling
if the GUC Trustee so requests one, or the receipt of an adverse determination by the Internal Revenue
Service upon audit if not contested by the GUC Trustee), the GUC Trustee may timely elect to (i) treat the
any portion of the GUC Recovery Trust allocable to Disputed Claims as a “disputed ownership fund”

                                                     71
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                 Pg 505 of 577


governed by Treasury Regulation section 1.468B-9 (and make any appropriate elections) and (ii) to the
extent permitted by applicable law, report consistently with the foregoing for state and local income tax
purposes. If a “disputed ownership fund” election is made, all parties (including the Debtors and the
Estates, holders of General Unsecured Claims and GUC Trustee) shall report for United States federal,
state, and local income tax purposes consistently with the foregoing.

                (h)     Non-Transferability of Interests in GUC Recovery Trust. Any and all interests in
the GUC Recovery Trust shall be non-transferable other than if transferred by will, intestate succession,
or otherwise by operation of law.

                  (i)     Dissolution of the GUC Litigation Trust. The GUC Trustee and the GUC
Recovery Trust shall be discharged or dissolved, as the case may be, at such time as (i) the GUC Trustee
determines that the pursuit of additional GUC Recovery Trust Causes of Action is not likely to yield
sufficient additional proceeds to justify further pursuit of such claims and (ii) all distributions required to
be made by the GUC Trustee under the Plan have been made. Upon dissolution of the GUC Recovery
Trust, any remaining GUC Recovery Trust Assets shall be distributed to holders of Allowed General
Unsecured Claims in accordance with the Plan and the GUC Recovery Trust Agreement as appropriate.

                (j)      Single Satisfaction of Allowed General Unsecured Claims. Notwithstanding
anything to the contrary herein, in no event shall holders of Allowed General Unsecured Claims recover
more than the full amount of their Allowed General Unsecured Claims from the GUC Recovery Trust.

          E.        Distributions

                    1.        Distributions Generally

Except as otherwise provided in the Plan and in the GUC Recovery Trust Agreement, Oone or more
Disbursing Agents shall make all distributions under the Plan to the appropriate holders of Allowed
Claims in accordance with the terms of the Plan.

                    2.        Distribution Record Date

As of the close of business on the Distribution Record Date, the various transfer registers for each of the
Classes of Claims or Interests as maintained by the Debtors or their respective agents shall be deemed
closed for purposes of determining whether a holder of such a Claim or Interest is a record holder entitled
to distributions under the Plan, and there shall be no further changes in the record holders or the permitted
designees of any such Claims or Interests. The Debtors, the Reorganized Debtors, or the Plan
Administrator, or the GUC Trustee, as applicable, shall have no obligation to recognize any transfer or
designation of such Claims or Interests occurring after the close of business on the Distribution Record
Date. In addition, with respect to payment of any Cure Amounts or assumption disputes, neither the
Debtors nor the Disbursing Agent shall have any obligation to recognize or deal with any party other than
the non-Debtor party to the applicable executory contract or unexpired lease as of the close of business on
the Distribution Record Date, even if such non-Debtor party has sold, assigned, or otherwise transferred
its Claim for a Cure Amount. For the avoidance of doubt, the Distribution Record Date shall not apply to
the Second Lien Notes, the holders of which shall receive a distribution (if any), in accordance with
Article IV of the Plan and the customary procedures of DTC on or as soon as practical after the Effective
Date. For the further avoidance of doubt, all distributions made pursuant to the Plan on account of the
Second Lien Notes shall be made by the Disbursing Agent to, or at the direction of, the
IndenturePrepetition Second Lien Notes Trustee, for further distribution to holders of Second Lien Notes,
in accordance with the Plan and the Confirmation Order, subject to and in accordance with the terms of
the applicablePrepetition Second Lien Notes Indenture, including, without limitation, subject to the


                                                         72
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 506 of 577


application of the charging lien of the IndenturePrepetition Second Lien Notes Trustee for payment of any
unpaid fees and expenses.

                    3.        Date of Distributions

                (a)     Except as otherwise provided in the Plan and in the GUC Recovery Trust
Agreement, any distributions and deliveries to be made under the Plan shall be made on the Effective Date
or as otherwise determined in accordance with the Plan, including, without limitation, the treatment
provisions of Article IV Article IV of the Plan, or as soon as practicable thereafter; provided, that the
Reorganized Debtors or, the Plan Administrator, or the GUC Trustee, as applicable, shall from time to
time determine subsequent distribution dates to the extent they determine them to be appropriate.

                 (b)      In a Sale Transaction, the Plan Administrator shall reserve an amount sufficient
to pay holders of Disputed Administrative Expense Claims and Disputed Priority Tax Claims the amount
such holders would be entitled to receive under the Plan if such Claims were to become Allowed Claims.
After the resolution of all Disputed Administrative Expense Claims and Disputed Priority Tax Claims, the
Plan Administrator shall treat any amounts that were reserved for Disputed Administrative Expense
Claims and Disputed Priority Tax Claims that do not become Allowed Claims as Net Cash Proceeds.

                    4.        Disbursing Agent

All distributions under this Plan shall be made by the Disbursing Agent on and after the Effective Date as
provided in the Plan. The Disbursing Agent shall not be required to give any bond or surety or other
security for the performance of its duties. The Reorganized Debtors or Plan Administrator shall use all
commercially reasonable efforts to provide the Disbursing Agent (if other than the Reorganized Debtors)
with the amounts of Claims and the identities and addresses of holders of Claims, in each case, as set
forth in the Debtors’, Reorganized Debtors’, or Wind Down Estates’, as applicable, books and records.
The Reorganized Debtors or Plan Administrator shall cooperate in good faith with the applicable
Disbursing Agent (if other than the Reorganized Debtors) to comply with the reporting and withholding
requirements outlined in Section 6.19 of the Plan.

                    5.        Rights and Powers of Disbursing Agent

                 (a)     From and after the Effective Date, the Disbursing Agent, solely in its capacity as
Disbursing Agent, shall be exculpated by all Entities, including, without limitation, holders of Claims
against and Interests in the Debtors and other parties in interest, from any and all Claims, Causes of
Action, and other assertions of liability arising out of the discharge of the powers and duties conferred
upon such Disbursing Agent by the Plan or any order of the Bankruptcy Court entered pursuant to or in
furtherance of the Plan, or applicable law, except for actions or omissions to act arising out of the gross
negligence or willful misconduct, fraud, malpractice, criminal conduct, or ultra vires acts of such
Disbursing Agent. No holder of a Claim or Interest or other party in interest shall have or pursue any
claim or Cause of Action against the Disbursing Agent, solely in its capacity as Disbursing Agent, for
making distributions in accordance with the Plan or for implementing provisions of the Plan, except for
actions or omissions to act arising out of the gross negligence or willful misconduct, fraud, malpractice,
criminal conduct, or ultra vires acts of such Disbursing Agent.

                 (b)     A Disbursing Agent shall be empowered to (i) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties hereunder; (ii) make all
distributions contemplated hereby; and (iii) exercise such other powers as may be vested in the Disbursing




                                                      73
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                                 Pg 507 of 577


Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing Agent to
be necessary and proper to implement the provisions of the Plan.

                    6.        Expenses of Disbursing Agent

Except as otherwise ordered by the Bankruptcy Court, any reasonable and documented fees and expenses
incurred by the Disbursing Agent acting in such capacity (including reasonable documented attorneys’
fees and expenses) on or after the Effective Date shall be paid in Cash; provided, that the fees and
expenses incurred by the GUC Trustee shall be paid solely from the GUC Recovery Trust Assets in
accordance with the GUC Recovery Trust Agreement.

                    7.        No Postpetition Interest on Claims

Except as otherwise provided in the Plan, the Confirmation Order, the DIP Order, or another order of the
Bankruptcy Court or required by the Bankruptcy Code (including postpetition interest in accordance with
sections 506(b) and 726(a)(5) of the Bankruptcy Code), interest shall not accrue or be paid on any Claims
on or after the Commencement Date; provided, that if interest is payable pursuant to the preceding
sentence, interest shall accrue at the federal judgment rate pursuant to 28 U.S.C. § 1961 on a non-
compounded basis from the date the obligation underlying the Claim becomes due and is not timely paid
through the date of payment.

                    8.        Delivery of Distributions

                 (a)     Subject to Bankruptcy Rule 9010, all distributions to any holder or permitted
designee, as applicable, of an Allowed Claim or Interest shall be made to a Disbursing Agent, who shall
transmit such distribution to the applicable holders or permitted designees of Allowed Claims or Interests
on behalf of the Debtors. In the event that any distribution to any holder or permitted designee is returned
as undeliverable, no further distributions shall be made to such holder or such permitted designee unless
and until such Disbursing Agent is notified in writing of such holder’s or permitted designee’s, as
applicable, then-current address, at which time all currently-due, missed distributions shall be made to
such holder as soon as reasonably practicable thereafter without interest. Nothing in the Plan shall
require the Disbursing Agent to attempt to locate holders or permitted designees, as applicable, of
undeliverable distributions and, if located, assist such holders or permitted designees, as applicable, in
complying with Section 6.19 of the Plan.

               (b)      Notwithstanding the foregoing, all distributions of Cash on account of Term
Loan Claims or Second Lien Notes Claims, if any, shall be deposited with the Prepetition Administrative
Agent and the Prepetition Second Lien Notes Trustee, as applicable, for distribution to holders of Term
Loan Claims or Second Lien Notes Claims in accordance with the terms of the Prepetition Credit
Agreement and the Prepetition Second Lien Notes Indenture. All distributions other than of Cash on
account of Term Loan Claims or Second Lien Notes Claims, if any, may, with the consent of the
Prepetition Administrative Agent and the Prepetition Second Lien Notes Trustee, be made by the
Disbursing Agent directly to holders of Term Loan Claims and Second Lien Notes Claims in accordance
with the terms of the Plan, the Prepetition Credit Agreement, and the Prepetition Second Lien Notes
Indenture. To the extent the Prepetition Administrative Agent or the Prepetition Second Lien Notes
Trustee effectuates, or is requested to effectuate, any distributions hereunder, the Prepetition
Administrative Agent and the Prepetition Second Lien Notes Trustee shall be deemed a “Disbursing
Agent” for purposes of the Plan.

               (c)     As soon as reasonably practicable after the Confirmation Order is entered, the
DIP Agent shall provide to counsel to the Debtors a list of all holders of DIP Claims as of such date and


                                                          74
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 508 of 577


such additional information as may be reasonably requested by counsel to the Debtors or the Disbursing
Agent to make distributions under the Plan. All distributions to holders of DIP Claims shall be governed
by the DIP Documents and the DIP Order and shall be made to each holder of an Allowed DIP Claim or
such holder’s authorized designee for purposes of distributions to be made hereunder. All reasonable and
documented fees and expenses of the DIP Agent incurred after the Effective Date as part of this Section
6.8 shall be paid by the Debtors or Reorganized Debtors, as applicable.

                    9.        Distributions after Effective Date

Distributions made after the Effective Date to holders of Disputed Claims that are not Allowed Claims as
of the Effective Date but which later become Allowed Claims shall be deemed to have been made on the
Effective Date.

                    10.       Unclaimed Property

Undeliverable distributions or unclaimed distributions shall remain in the possession of the Debtors or
GUC Recovery Trust, as applicable, until such time as a distribution becomes deliverable or holder
accepts distribution, or such distribution reverts back to the Debtors, Reorganized Debtors, or Wind
Down Estates, or GUC Recovery Trust, as applicable, and shall not be supplemented with any interest,
dividends, or other accruals of any kind. Such distributions shall be deemed unclaimed property under
section 347(b) of the Bankruptcy Code at the expiration of three hundred and sixty-five (365) days from
the date of distribution. After such date all unclaimed property or interest in property shall revert to the
Reorganized Debtors or, Wind Down Estates, or GUC Recovery Trust, as applicable, and the Claim of
any other holder to such property or interest in property shall be discharged and forever barred.

                    11.       Time Bar to Cash Payments

Checks issued by the Disbursing Agent in respect of Allowed Claims shall be null and void if not
negotiated within one hundred and twenty (120) days after the date of issuance thereof. Thereafter, the
amount represented by such voided check shall irrevocably revert to the Reorganized Debtors or Wind
Down Estates (or GUC Recovery Trust in the case of checks issued by the GUC Recovery Trust), and
any Claim in respect of such voided check shall be discharged and forever barred, notwithstanding any
federal or state escheat laws to the contrary. Requests for re-issuance of any check shall be made to the
Disbursing Agent by the holder of the Allowed Claim to whom such check was originally issued.

                    12.       Manner of Payment under Plan

Except as otherwise specifically provided in the Plan, at the option of the Debtors, the Reorganized
Debtors, orthe Plan Administrator, or the GUC Trustee, as applicable, any Cash payment to be made
hereunder may be made by a check or wire transfer or as otherwise required or provided in applicable
agreements or customary practices of the Debtors.

                    13.       Satisfaction of Claims

Except as otherwise specifically provided in the Plan, any distributions and deliveries to be made on
account of Allowed Claims under the Plan shall be in complete and final satisfaction, settlement, and
discharge of and exchange for such Allowed Claims.




                                                        75
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 509 of 577


                    14.       Fractional Stock and Notes

If any distributions of New Common Stock pursuant to the Plan would result in the issuance of a
fractional share of New Common Stock, then the number of shares of New Common Stock to be issued in
respect of such distribution will be calculated to one decimal place and rounded up or down to the closest
whole share (with a half share or greater rounded up and less than a half share rounded down). The total
number of shares of New Common Stock to be distributed in connection with the Plan shall be adjusted as
necessary to account for the rounding provided for in this Section 6.14. No consideration shall be
provided in lieu of fractional shares that are rounded down. Neither the Reorganized Debtors, Wind
Down Estates, nor the Disbursing Agent shall have any obligation to make a distribution that is less than
one (1) share of New Common Stock.

                    15.       Minimum Cash Distributions

The Disbursing Agent shall not be required to make any distribution of Cash less than One Hundred
Dollars ($100) to any holder of an Allowed Claim; provided, that if any distribution is not made pursuant
to this Section 6.15, such distribution shall be added to any subsequent distribution to be made on behalf
of the holder’s Allowed Claim.

                    16.       Setoffs and Recoupments

The Debtors, the Reorganized Debtors, or Wind Down Estates, as applicable, or such entity’s designee
(including, without limitation, the Disbursing Agent) may, but shall not be required to, set off or recoup
against any Claim, and any distribution to be made on account of such Claim, any and all claims, rights,
and Causes of Action of any nature whatsoever that the Debtors, the Reorganized Debtors, or the Wind
Down Estates may have against the holder of such Claim pursuant to the Bankruptcy Code or applicable
non-bankruptcy law; provided, that neither the failure to do so nor the allowance of any Claim hereunder
shall constitute a waiver or release by a Debtor or Reorganized Debtor or its successor of any claims,
rights, or Causes of Action that a Debtor or Reorganized Debtor or its successor or assign may possess
against the holder of such Claim.

                    17.       Allocation of Distributions between Principal and Interest

Except as otherwise required by law (as reasonably determined by the Reorganized Debtors or Wind
Down Estates), distributions with respect to an Allowed Claim shall be allocated first to the principal
portion of such Allowed Claim (as determined for United States federal income tax purposes) and,
thereafter, to the remaining portion of such Allowed Claim, if any.

                    18.       No Distribution in Excess of Amount of Allowed Claim

Except as provided in Section 6.7 of the Plan, no holder of an Allowed Claim shall receive, on account of
such Allowed Claim, distributions in excess of the Allowed amount of such Claim.

                    19.       Withholding and Reporting Requirements

                (a)     Withholding Rights. In connection with the Plan, any party issuing any
instrument or making any distribution described in the Plan shall comply with all applicable withholding
and reporting requirements imposed by any federal, state, or local taxing authority, and all distributions
pursuant to the Plan and all related agreements shall be subject to any such withholding or reporting
requirements. In the case of a non-Cash distribution that is subject to withholding, the distributing party
may withhold an appropriate portion of such distributed property and either (i) sell such withheld property


                                                        76
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 510 of 577


to generate Cash necessary to pay over the withholding tax (or reimburse the distributing party for any
advance payment of the withholding tax), or (ii) pay the withholding tax using its own funds and retain
such withheld property. Any amounts withheld pursuant to the preceding sentence shall be deemed to
have been distributed to and received by the applicable recipient for all purposes of the Plan.
Notwithstanding the foregoing, each holder of an Allowed Claim or any other Entity that receives a
distribution pursuant to the Plan shall have responsibility for any taxes imposed by any governmental
unit, including, without limitation, income, withholding, and other taxes, on account of such distribution.
Any party issuing any instrument or making any distribution pursuant to the Plan has the right, but not
the obligation, to not make a distribution until such holder has made arrangements satisfactory to such
issuing or disbursing party for payment of any such tax obligations.

                  (b)     Forms. Any party entitled to receive any property as an issuance or distribution
under the Plan shall, upon request, deliver to the Disbursing Agent or such other Entity designated by the
Reorganized Debtors or Wind Down Estates or GUC Trustee (which Entity shall subsequently deliver to
the Disbursing Agent any applicable IRS Form W-8 or Form W-9 received) an appropriate Form W-9 or
(if the payee is a foreign Entity) Form W-8. If such request is made by the Reorganized Debtors or Wind
Down Estates, the Disbursing Agent, or such other Entity designated by the Reorganized Debtors, Wind
Down Estates, or Disbursing Agent and the holder fails to comply before the earlier of (i) the date that is
one hundred and eighty (180) days after the request is made and (ii) the date that is one hundred and
eighty (180) days after the date of distribution, the amount of such distribution shall irrevocably revert to
the applicable Reorganized Debtor and any Claim in respect of such distribution shall be discharged and
forever barred from assertion against such Reorganized Debtor or its respective property. If such request
is made by the GUC Trustee, or such other Entity designated by the GUC Trustee, and the holder fails to
comply within ninety (90) days after the request is made, the amount of such distribution shall irrevocably
revert to the GUC Recovery Trust and any General Unsecured Claim in respect of such distribution shall
be discharged and forever barred from assertion against the GUC Trustee, the GUC Recovery Trust, or its
respective property.

                    20.       Hart-Scott-Rodino Antitrust Improvements Act

Any New Common Stock to be distributed under the Plan to an Entity required to file a premerger
notification and report form under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, to the extent applicable, shall not be distributed until the notification and waiting periods
applicable under such Act to such Entity have expired or been terminated.

          F.        Procedures for Disputed Claims

                    1.        Objections to Claims

The Debtors, the Reorganized Debtors, or the Plan Administrator, or the GUC Trustee, as applicable,
shall exclusively be entitled to object to Claims. After the Effective Date, the Reorganized Debtors or, the
Plan Administrator, or the GUC Trustee, as applicable, shall have and retain any and all rights and
defenses that the Debtors had with regard to any Claim to which they may object, except with respect to
any Claim that is Allowed. Any objections to proofs of Claim shall be served and filed on or before the
later of (a) one-hundred and eighty (180) days after the Effective Date, and (b) on such later date as
ordered by the Bankruptcy Court for cause. The expiration of such period shall not limit or affect the
Debtors’, the Reorganized Debtors’, or the Plan Administrators’, or GUC Trustee’s, as applicable, rights
to dispute Claims asserted in the ordinary course of business other than through a proof of Claim.




                                                      77
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 511 of 577


                    2.        Resolution of Disputed Administrative Expenses and Disputed Claims

On and after the Effective Date, the Debtors, (a) the Reorganized Debtors, or the Plan Administrator, as
applicable, shall have the authority to compromise, settle, otherwise resolve, or withdraw any objections
to Claims (other than General Unsecured Claims) without approval of the Bankruptcy Court, other than
with respect to Fee Claims.; and (b) upon the creation of the GUC Recovery Trust, the GUC Trustee shall
have the exclusive authority to compromise, settle, otherwise resolve, or withdraw any objections to
General Unsecured Claims without approval of the Bankruptcy Court. The Debtors, Reorganized
Debtors, or Plan Administrator, as applicable, and the GUC Trustee shall cooperate with respect to any
objections to Claims that seek to convert Claims into General Unsecured Claims or General Unsecured
Claims into other senior Claims, and the Debtors’ rights and defenses to any such objections are fully
preserved.

                    3.        Payments and Distributions with Respect to Disputed Claims

Notwithstanding anything in the Plan to the contrary, if any portion of a Claim is a Disputed Claim, no
payment or distribution provided hereunder shall be made on account of such Claim unless and until such
Disputed Claim becomes an Allowed Claim.

                    4.        Distributions after Allowance

After such time as a Disputed Claim becomes, in whole or in part, an Allowed Claim, the holder thereof
shall be entitled to distributions, if any, to which such holder is then entitled as provided in this Plan,
without interest, as provided in Section 7.9 of the Plan. Such distributions shall be made as soon as
practicable after the date that the order or judgment of the Bankruptcy Court allowing such Disputed
Claim (or portion thereof) becomes a Final Order.

                    5.        Disallowance of Claims

Except to the extent otherwise agreed to by the Debtors, the Reorganized Debtors, or the Plan
Administrator, or GUC Trustee, as applicable, or as provided in Section 5.2(b)(vii) of the Plan, any
Claims held by Entities from which property is recoverable under sections 542, 543, 550, or 553 of the
Bankruptcy Code or that is a transferee of a transfer avoidable under section 522(f), 522(h), 544, 545,
547, 548, 549, or 724(a) of the Bankruptcy Code, as determined by a Final Order, shall be deemed
disallowed pursuant to section 502(d) of the Bankruptcy Code, and holders of such Claims may not
receive any distributions on account of such Claims until such time as such Causes of Action against that
Entity have been settled or a Final Order with respect thereto has been entered and all sums due, if any, to
the Debtors by that Entity have been turned over or paid to the Debtors, the Reorganized Debtors, or the
Plan Administrator, or the GUC Trustee, as applicable. All proofs of Claim filed on account of an
indemnification obligation to a current or former director, officer, or employee shall be deemed satisfied
and expunged from the claims register as of the Effective Date to the extent such indemnification
obligation is assumed (or honored or reaffirmed, as the case may be) pursuant to the Plan, without any
further notice to or action, order, or approval of the Bankruptcy Court.

                    6.        Estimation of Claims

The Debtors, the Reorganized Debtors, or the Plan Administrator, or the GUC Trustee as to General
Unsecured Claims, as applicable, may (a) determine, resolve and otherwise adjudicate all contingent,
unliquidated, and Disputed Claims in the Bankruptcy Court and (b) at any time request that the
Bankruptcy Court estimate any contingent, unliquidated, or Disputed Claim pursuant to section 502(c) of
the Bankruptcy Code regardless of whether the Debtors previously objected to such Claim or whether the


                                                       78
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                 Pg 512 of 577


Bankruptcy Court has ruled on any such objection. The Bankruptcy Court will retain jurisdiction to
estimate any Claim at any time during litigation concerning any objection to any Claim, including,
without limitation, during the pendency of any appeal relating to any such objection. In the event that the
Bankruptcy Court estimates any contingent, unliquidated, or Disputed Claim, the amount so estimated
shall constitute either the Allowed amount of such Claim or a maximum limitation on such Claim, as
determined by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on the
amount of such Claim, the Debtors, the Reorganized Debtors, or the Plan Administrator, or the GUC
Trustee, as applicable, may pursue supplementary proceedings to object to the allowance of such Claim;
provided, that such limitation shall not apply to Claims requested by the Debtors to be estimated for
voting purposes only.

                    7.        No Distributions Pending Allowance

If an objection, motion to estimate, or other challenge to a Claim is filed, no payment or distribution
provided under the Plan shall be made on account of such Claim unless and until (and only to the extent
that) such Claim becomes an Allowed Claim.

                    8.        Claim Resolution Procedures Cumulative

All of the objection, estimation, and resolution procedures in the Plan are intended to be cumulative and
not exclusive of one another. Claims may be estimated and subsequently settled, compromised,
withdrawn, or resolved in accordance with the Plan without further notice or Bankruptcy Court approval.

                    9.        Interest

To the extent that a Disputed Claim becomes an Allowed Claim after the Effective Date, the holder of
such Claim shall not be entitled to any interest that accrued thereon from and after the Effective Date,
except as provided in Section 6.7 of the Plan.

                    10.       Insured Claims

If any portion of an Allowed Claim is an Insured Claim, no distributions under the Plan shall be made on
account of such Allowed Claim until the holder of such Allowed Claim has exhausted all remedies with
respect to any applicable insurance policies. To the extent that the Debtors’ insurers agree to satisfy a
Claim in whole or in part, then immediately upon such agreement, the portion of such Claim so satisfied
may be expunged without an objection to such Claim having to be filed and without any further notice to
or action, order or approval of the Court.

          G.        Executory Contracts and Unexpired Leases

                    1.        General Treatment

                  (a)      As of and subject to the occurrence of the Effective Date and solely with respect
to the Reorganization Transaction, all executory contracts and unexpired leases to which any of the
Debtors are parties shall be deemed rejected, including, but not limited to those set forth on the Rejection
Schedule included in the Plan Supplement, unless such contract or lease (i) was previously assumed or
rejected by the Debtors pursuant to an order of the Bankruptcy Court; (ii) previously expired or
terminated pursuant to its own terms or by agreement of the parties thereto; (iii) is the subject of a motion
to assume filed by the Debtors on or before the Confirmation Date; (iv) is identified in section 5.9(a) of
the Plan; (v) is identified in section 8.4 of the Plan; or (vi) is reinstated in section 4.2 of the Plan; or (vii)
is identified for assumption on the Assumption Schedule included in the Plan Supplement. Solely with


                                                        79
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 513 of 577


respect to the Sale Transaction, all executory contracts and unexpired leases to which any of the Debtors
are parties shall be deemed assumed, assumed and assigned, or rejected by the Successful Bidder in
accordance with the applicable purchase agreement.

                 (b)     Subject to the occurrence of the Effective Date, entry of the Confirmation Order
by the Bankruptcy Court shall constitute approval of the assumptions, assumptions and assignments, or
rejections provided for in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code and a
determination by the Bankruptcy Court that the Reorganized Debtors or Successful Bidder, as applicable,
have provided adequate assurance of future performance under such assumed executory contracts and
unexpired leases. Each executory contract and unexpired lease assumed or assumed and assigned
pursuant to the Plan shall vest in and be fully enforceable by the Reorganized Debtors or Successful
Bidder, as applicable, in accordance with its terms, except as modified by the provision of the Plan, any
order of the Bankruptcy Court authorizing and providing for its assumption or applicable law.

                    2.        Determination of Assumption Disputes and Deemed Consent

                 (a)     Any Cure Amount shall be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, by payment of the Cure Amount, as reflected in the applicable cure notice, in Cash on
the Effective Date, subject to the limitations described below, or on such other terms as the parties to such
executory contracts or unexpired leases and the Debtors may otherwise agree. The Debtors or the Wind
Down Estates, as applicable, shall satisfy all Cure Amounts with the Sale Transaction Proceeds in the
event of a Sale Transaction.

                 (b)      The Debtors shall file, as part of the Plan Supplement, the Assumption Schedule.
At least ten (10) days before the deadline to object to confirmation of the Plan, the Debtors shall serve a
notice on parties to executory contracts or unexpired leases to be assumed or assumed and assigned
reflecting the Debtors’ intention to potentially assume or assume and assign the contract or lease in
connection with this Plan and, where applicable, setting forth the proposed Cure Amount (if any). Any
objection by a counterparty to an executory contract or unexpired lease to the proposed assumption,
assumption and assignment, or related Cure Amount must be filed, served, and actually received by
the Debtors within ten (10) days of the service of the assumption notice, or such shorter period as
agreed to by the parties or authorized by the Bankruptcy Court. Any counterparty to an executory
contract or unexpired lease that does not timely object to the notice of the proposed assumption of such
executory contract or unexpired lease shall be deemed to have assented to assumption of the applicable
executory contract or unexpired lease notwithstanding any provision thereof that purports to (i) prohibit,
restrict, or condition the transfer or assignment of such contract or lease; (ii) terminate or modify, or
permit the termination or modification of, a contract or lease as a result of any direct or indirect transfer
or assignment of the rights of any Debtor under such contract or lease or a change, if any, in the
ownership or control to the extent contemplated by the Plan; (iii) increase, accelerate, or otherwise alter
any obligations or liabilities of any Debtor or any Reorganized Debtor under such executory contract or
unexpired lease; or (iv) create or impose a Lien upon any property or Asset of any Debtor or any
Reorganized Debtor, as applicable. Each such provision shall be deemed to not apply to the assumption
of such executory contract or unexpired lease pursuant to the Plan and counterparties to assumed
executory contracts or unexpired leases that fail to object to the proposed assumption in accordance with
the terms set forth in Section 8.2(b) of the Plan, shall forever be barred and enjoined from objecting to the
proposed assumption or to the validity of such assumption (including with respect to any Cure Amounts
or the provision of adequate assurance of future performance), or taking actions prohibited by the
foregoing or the Bankruptcy Code on account of transactions contemplated by the Plan.

                (c)     If there is an Assumption Dispute pertaining to assumption of an executory
contract or unexpired lease (other than a dispute pertaining to a Cure Amount), such dispute shall be

                                                     80
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 514 of 577


heard by the Bankruptcy Court prior to such assumption being effective, provided, that the Debtors or the
Reorganized Debtors, as applicable, may settle any dispute regarding the Cure Amount or the nature
thereof without any further notice to any party or any action, order, or approval of the Bankruptcy Court.

                 (d)    To the extent an Assumption Dispute relates solely to the Cure Amount, the
Debtors may assume and/or assume and assign the applicable executory contract or unexpired lease prior
to the resolution of the Assumption Dispute; provided, that the Debtors or the Reorganized Debtors
reserve Cash in an amount sufficient to pay the full amount reasonably asserted as the required cure
payment by the non-Debtor party to such executory contract or unexpired lease (or such smaller amount
as may be fixed or estimated by the Bankruptcy Court or otherwise agreed to by such non-Debtor party
and the applicable Reorganized Debtor).

                 (e)      Assumption or assumption and assignment of any executory contract or
unexpired lease pursuant to the Plan or otherwise shall result in the full release and satisfaction of any
Claims against any Debtor or defaults by any Debtor, whether monetary or nonmonetary, including
defaults of provisions restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed executory contract or unexpired lease at any time
before the date that the Debtors assume or assume and assign such executory contract or unexpired lease.
Any proofs of Claim filed with respect to an executory contract or unexpired lease that has been assumed
or assumed and assigned shall be deemed disallowed and expunged, without further notice to or action,
order, or approval of the Bankruptcy Court or any other Entity, upon the assumption of such executory
contract or unexpired lease.

                    3.        Rejection Damages Claims

In the event that the rejection of an executory contract or unexpired lease hereunder results in damages to
the other party or parties to such contract or lease, any Claim for such damages shall be classified and
treated in Class 5 (General Unsecured Claims). Such Claim shall be forever barred and shall not be
enforceable against the Debtors or, the Reorganized Debtors, the GUC Recovery Trust, or their respective
Estates, properties or interests in property as agents, successors, or assigns, unless a proof of Claim is
filed with the Bankruptcy Court and served upon counsel for the Debtors or the Reorganized Debtors, as
applicable, noby the later thanof (i) forty-five (45) days after the filing and service of the notice of the
occurrence of the Effective Date; and (ii) thirty (30) days after entry of an Order rejecting such contract or
lease if such contract or lease is the subject of a pending Assumption Dispute.

                    4.        Insurance Policies

Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan Supplement, any
bar date notice, or claim objection, and any other document related to any of the foregoing, all insurance
policies pursuant to which the Debtors have any obligations in effect as of: on the Effective Date shall be
deemed and treated as executory contracts pursuant to the Plan and shall be assumed by the Debtors and
Reorganized Debtors and shall continue in full force and effect thereafter in accordance with their
respective terms. All other insurance policies shall vest in the Reorganized Debtors.(i) all insurance
policies issued or providing coverage to the Debtors shall, unless designated by the Debtors as a rejected
executory contract on the Rejection Schedule (subject to the applicable insurer’s right to object to such
designation), be assumed in their entirety by the Debtors, and upon such assumption, the Reorganized
Debtors or Plan Administrator, as applicable, shall remain liable in full for any and all now existing or
hereinafter arising obligations, liabilities, terms, provisions and covenants of any of the Debtors under
such insurance policies, without the need or requirement for an insurer to file a proof of Claim,
Administrative Claim or objection to any cure amount; (ii) nothing shall alter or modify the terms and
conditions of and/or any rights, benefits, claims, rights to payments, or recoveries under the insurance


                                                      81
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                Pg 515 of 577


policies without the express written consent of the applicable insurer; (iii) if there is a Sale Transaction or
Asset Sale Transaction, insurance policies shall (a) if assumed pursuant to subsection (i) hereof, be
assigned to the purchaser only upon the express written consent of the applicable insurer (to the extent
consent is required by applicable non-bankruptcy law or a provision of the applicable insurance policy,
but only to the extent such are enforceable against the Debtors under applicable bankruptcy law), or
(b) be rejected by the Debtors subject to subsection (i) hereof; and (iv) the automatic stay of Bankruptcy
Code section 362(a) and the injunctions set forth in the Plan, if and to the extent applicable, shall be
deemed lifted without further order of this Court, solely to permit: (a) claimants with valid workers’
compensation claims or direct action claims against an insurer under applicable nonbankruptcy law to
proceed with their claims; (b) insurers to administer, handle, defend, settle, and/or pay, in the ordinary
course of business and without further order of the Bankruptcy Court, (I) workers’ compensation claims,
(II) claims where a claimant asserts a direct claim against any insurer under applicable non-bankruptcy
law, or an order has been entered by the Bankruptcy Court granting a claimant relief from the automatic
stay to proceed with its claim, and (III) all costs in relation to each of the foregoing; and (c) the insurers to
cancel any insurance policies, and take other actions relating thereto, to the extent permissible under
applicable non-bankruptcy law, and in accordance with the terms of the insurance policies.
                    5.        Intellectual Property Licenses and Agreements

Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan Supplement, any
bar date notice or claim objection, and any other document related to any of the foregoing, all intellectual
property contracts, licenses, royalties, or other similar agreements to which the Debtors have any rights or
obligations in effect as of the date of the Confirmation Order shall be deemed and treated as executory
contracts pursuant to the Plan and shall be assumed by the Debtors and Reorganized Debtors and shall
continue in full force and effect unless any such intellectual property contract, license, royalty, or other
similar agreement otherwise is specifically rejected pursuant to a separate order of the Bankruptcy Court
or is the subject of a separate rejection motion filed by the Debtors in accordance with Section 8.1 of the
Plan. Unless otherwise noted in the Plan, all other intellectual property contracts, licenses, royalties, or
other similar agreements shall vest in the Reorganized Debtors and the Reorganized Debtors may take all
actions as may be necessary or appropriate to ensure such vesting as contemplated in the Plan.

                    6.        Tax Agreements

Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan Supplement, any
bar date notice or claim objection, and any other document related to any of the foregoing, any tax sharing
agreements to which the Debtors are a party (of which the principal purpose is the allocation of taxes) in
effect as of the date of the Confirmation Order shall be deemed and treated as executory contracts
pursuant to the Plan and, to the extent the Debtors determine (in their sole discretion) such agreements are
beneficial to the Debtors, shall be assumed by the Debtors and Reorganized Debtors and shall continue in
full force and effect thereafter in accordance with their respective terms, unless any such tax sharing
agreement (of which the principal purpose is the allocation of taxes) otherwise is specifically rejected
pursuant to a separate order of the Bankruptcy Court or is the subject of a separate rejection motion filed
by the Debtors in accordance with Section 8.1 of the Plan. Unless otherwise noted in the Plan, all other
tax sharing agreements to which the Debtors are a party (of which the principal purpose is the allocation
of taxes) shall vest in the Reorganized Debtors and the Reorganized Debtors may take all actions as may
be necessary or appropriate to ensure such vesting as contemplated in the Plan.

                    7.        Assignment

To the extent provided under the Bankruptcy Code or other applicable law, any executory contract or
unexpired lease transferred and assigned hereunder shall remain in full force and effect for the benefit of


                                                       82
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 516 of 577


the transferee or assignee in accordance with its terms, notwithstanding any provision in such executory
contract or unexpired lease (including those of the type set forth in section 365(b)(2) of the Bankruptcy
Code) that prohibits, restricts, or conditions such transfer or assignment. To the extent provided under the
Bankruptcy Code or other applicable law, any provision that prohibits, restricts, or conditions the
assignment or transfer of any such executory contract or unexpired lease or that terminates or modifies
such executory contract or unexpired lease or allows the counterparty to such executory contract or
unexpired lease to terminate, modify, recapture, impose any penalty, condition renewal or extension, or
modify any term or condition upon any such transfer and assignment, constitutes an unenforceable anti-
assignment provision and is void and of no force or effect with respect to any assignment pursuant to the
Plan.

                    8.        Modifications, Amendments, Supplements, Restatements, or Other
                              Agreements

Unless otherwise provided in the Plan or by separate order of the Bankruptcy Court, each executory
contract and unexpired lease that is assumed shall include any and all modifications, amendments,
supplements, restatements, or other agreements made directly or indirectly by any agreement, instrument,
or other document that in any manner affects such executory contract or unexpired lease, without regard
to whether such agreement, instrument, or other document is listed in the notice of assumed contracts.

                    9.        Reservation of Rights

                  (a)    The Debtors may amend the Assumption Schedule and any cure notice until the
Business Day immediately prior to the commencement of the Confirmation Hearing in order to (i) add,
delete, or reclassify any executory contract or unexpired lease or amend a proposed assignment and/or
(ii) amend the proposed Cure Amount; provided, that if the Confirmation Hearing is adjourned for a
period of more than two (2) consecutive calendar days, the Debtors’ right to amend such schedules and
notices shall be extended to the Business Day immediately prior to the adjourned date of the Confirmation
Hearing, with such extension applying in the case of any and all subsequent adjournments of the
Confirmation Hearing. The Debtors shall provide notice of such amendment to any affected counterparty
as soon as reasonably practicable.

                  (b)      Neither the exclusion nor inclusion of any contract or lease by the Debtors on any
exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor anything contained in the
Plan, will constitute an admission by the Debtors that any such contract or lease is or is not in fact an
executory contract or unexpired lease or that the Debtors, Reorganized Debtors, or Wind Down Estates or
their respective affiliates have any liability thereunder.

                 (c)     Except as otherwise provided in the Plan, nothing in the Plan shall waive, excuse,
limit, diminish, or otherwise alter any of the defenses, Claims, Causes of Action, or other rights of the
Debtors and the Reorganized Debtors under any executory or non-executory contract or any unexpired or
expired lease.

                 (d)      Nothing in the Plan will increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtors or the Reorganized Debtors, as applicable, under
any executory or non-executory contract or any unexpired or expired lease.

          H.        Conditions Precedent to Confirmation of Plan and Effective Date




                                                      83
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                 Pg 517 of 577


                    1.        Conditions Precedent to Confirmation of Plan

                    The following are conditions precedent to confirmation of the Plan:

                    (a)       the Disclosure Statement Order shall have been entered;

                 (b)      the Plan Supplement and all of the schedules, documents, and exhibits contained
therein shall have been filed;

                    (c)       the RSA shall not have been terminated and shall be in full force and effect; and

                  (d)     the DIP Order and the DIP Documents shall be in full force and effect in
accordance with the terms thereof, and no event of default shall be continuing thereunder or occur as a
result of entry of the Confirmation Order.

                    2.        Conditions Precedent to Effective Date

                 (a)     The following are conditions precedent to the Effective Date of the Plan with
respect to both the Reorganization Transaction and the Sale Transaction:

                             (i)     the Confirmation Order (in form and substance reasonably acceptable to
                    the Creditors’ Committee) shall have been entered and shall be in full force and effect and
                    no stay thereof shall be in effect;

                            (ii)     an event of default under the DIP Documents shall not be continuing and
                    an acceleration of the obligations or termination of the DIP Lenders’ commitments under
                    the DIP Facilities shall not have occurred;

                            (iii)   all actions, documents, and agreements necessary to implement and
                    consummate the Plan shall have been effected or executed and binding on all parties
                    thereto and, to the extent required, filed with the applicable governmental units in
                    accordance with applicable laws;

                             (iv)    all governmental and third-party approvals and consents, including
                    Bankruptcy Court approval, necessary in connection with the transactions contemplated
                    by the Plan shall have been obtained, not be subject to unfulfilled conditions, and be in
                    full force and effect, and all applicable waiting periods shall have expired without any
                    action being taken or threatened by any competent authority that would restrain, prevent,
                    or otherwise impose materially adverse conditions on such transactions;

                             (v)      the RSACreditors’ Committee shall not have been terminated and shall
                    be in full force and effect; andobjected to or taken any other action that was inconsistent
                    with or that would reasonably be expected to have prevented, interfered with, delayed, or
                    impeded the confirmation and consummation of the Plan or approval of the Global
                    Settlement; and

                            (vi)     all accrued and unpaid Restructuring Expenses shall have been paid in
                    Cash, to the extent invoiced, at least two (2) business days prior to the Effective Date.




                                                          84
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                Pg 518 of 577


                 (b)      The following are additional conditions precedent to the Effective Date of the
Plan solely with respect to the Reorganization Transaction:

                           (i)      the Amended Organizational Documents shall have been filed with the
                    appropriate governmental authority, as applicable; and

                             (ii)    the Amended and Restated Credit Facility Agreement, Exit Warehouse
                    Facilities Documents, and Exit Working Capital Facility Agreement, and, if applicable,
                    the Master Servicing Agreements, shall (i) have been (or deemed) executed and delivered,
                    and any conditions precedent contained to effectiveness therein have been satisfied or
                    waived in accordance therewith, (ii) be in full force and effect and binding upon the
                    relevant parties; and (iii) contain terms and conditions consistent in all material respects
                    with the RSA.

                 (c)      The following are additional conditions precedent to the Effective Date of the
Plan solely with respect to the Sale Transaction:

                             (i)     the applicable purchase agreement(s) shall (i) have been executed and
                    delivered, and any conditions precedent contained to effectiveness therein have been
                    satisfied or waived in accordance therewith, (ii) be in full force and effect and binding
                    upon the relevant parties; and (iii) contain terms and conditions consistent in all material
                    respects with the RSA.

                (d)      Notwithstanding when a condition precedent to the Effective Date occurs, for
purposes of the Plan, such condition precedent shall be deemed to have occurred simultaneously upon the
completion of the applicable conditions precedent to the Effective Date; provided, that to the extent a
condition precedent (a “Prerequisite Condition”) may be required to occur prior to another condition
precedent (a “Subsequent Condition”) then, for purposes of the Plan, the Prerequisite Condition shall be
deemed to have occurred immediately prior to a Subsequent Condition regardless of when such
Prerequisite Condition or Subsequent Condition shall have occurred.

                    3.        Waiver of Conditions Precedent

                 (a)     Except as otherwise provided in the Plan, all actions required to be taken on the
Effective Date shall take place and shall be deemed to have occurred simultaneously and no such action
shall be deemed to have occurred prior to the taking of any other such action. Each of the conditions
precedent in Section 9.1 and Section 9.2 of the Plan may be waived in writing by the Debtors with the
prior written consent of (i) the Requisite Term Lenders, and (ii) solely with respect to the condition set
forth in Section 9.1(d) and 9.2(a)(ii) of the Plan, the DIP Agent (acting at the direction of the Required
Buyers (as defined in the DIP Documents)), in each case without leave of or order of the Bankruptcy
Court and such consent not to be unreasonably withheld; provided that any such consent provided by the
DIP Agent shall solely be for purposes of this Article IX and shall not otherwise limit, restrict or impair
any rights or remedies of any DIP Credit Party under the DIP Documents. If the Plan is confirmed for
fewer than all of the Debtors as provided for in Section 5.18 of the Plan, only the conditions applicable to
the Debtor or Debtors for which the Plan is confirmed must be satisfied or waived for the Effective Date
to occur as to such Debtors. Notwithstanding anything to the contrary herein, any condition precedent
pertaining to the Global Settlement, the GUC Recovery Trust, or GUC Recovery Trust Assets shall not be
waived without the prior written consent of the Creditors’ Committee.




                                                        85
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 519 of 577


                (b)      The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e) shall
be deemed waived by and upon the entry of the Confirmation Order, and the Confirmation Order shall
take effect immediately upon its entry.

                    4.        Effect of Failure of a Condition

If the conditions listed in Section 9.2 of the Plan are not satisfied or waived in accordance with Section
9.3 of the Plan on or before the first Business Day that is more than sixty (60) days after the date on
which the Confirmation Order is entered or by such later date as set forth by the Debtors in a notice filed
with the Bankruptcy Court prior to the expiration of such period, the Plan shall be null and void in all
respects and nothing contained in the Plan or the Disclosure Statement shall (a) constitute a waiver or
release of any Claims by or against or any Interests in the Debtors, (b) prejudice in any manner the rights
of any Entity, or (c) constitute an admission, acknowledgement, offer, or undertaking by the Debtors, the
Requisite Term Lenders, or any other Entity.

          I.        Effect of Confirmation of Plan

                    1.        Vesting of Assets

                 (a)      On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy
Code, all remaining property of the Debtors’ Estates shall vest in the Reorganized Debtors or the Wind
Down Estates free and clear of all Claims, Liens, encumbrances, charges, and other interests, except as
provided pursuant to the Plan, the Confirmation Order, the GUC Recovery Trust Agreement, Amended
and Restated Credit Facility Documents, the Exit Warehouse Facilities Documents, or the Exit Working
Capital Facility Documents. On and after the Effective Date, the Reorganized Debtor may take any
action, including, without limitation, the operation of its businesses; the use, acquisition, sale, lease and
disposition of property; and the entry into transactions, agreements, understandings, or arrangements,
whether in or other than in the ordinary course of business, and execute, deliver, implement, and fully
perform any and all obligations, instruments, documents, and papers or otherwise in connection with any
of the foregoing, free of any restrictions of the Bankruptcy Code or Bankruptcy Rules and in all respects
as if there was no pending case under any chapter or provision of the Bankruptcy Code, except as
expressly provided in the Plan. Without limiting the foregoing, the Reorganized Debtors may pay the
charges that they incur on or after the Effective Date for professional fees, disbursements, expenses, or
related support services without application to the Bankruptcy Court.

                (b)     On the Effective Date and solely with respect to the Sale Transaction, all
property of the Debtors’ Estates shall vest in the Wind Down Estates free and clear of all Claims, Liens,
encumbrances, charges, and other interests, except as provided pursuant to the Plan, the Confirmation
Order, the GUC Recovery Trust Agreement, and the applicable purchase agreement.

                    2.        Binding Effect

As of the Effective Date, the Plan shall bind all holders of Claims against and Interests in the Debtors and
their respective successors and assigns, notwithstanding whether any such holders were (a) Impaired or
Unimpaired under the Plan; (b) deemed to accept or reject the Plan; (c) failed to vote to accept or reject
the Plan; (d) voted to reject the Plan; or (e) received any distribution under the Plan.

                    3.        Discharge of Claims and Termination of Interests

In a Reorganization Transaction, Uupon the Effective Date and in consideration of the distributions to be
made hereunder, except as otherwise expressly provided under the Plan, each holder (as well as any


                                                        86
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 520 of 577


representatives, trustees, or agents on behalf of each holder) of a Claim or Interest and any affiliate of
such holder shall be deemed to have forever waived, released, and discharged the Debtors, to the fullest
extent permitted by section 1141 of the Bankruptcy Code, of and from any and all Claims, Interest, rights,
and liabilities that arose prior to the Effective Date; provided that Borrower Non-Discharged Claims shall
not be discharged. Upon the Effective Date, all such Entities shall be forever precluded and enjoined,
pursuant to section 524 of the Bankruptcy Code, from prosecuting or asserting any such discharged Claim
against or terminated Interest in the Debtors against the Debtors, the Reorganized Debtors, or any of their
Assets or property, whether or not such holder has filed a proof of Claim and whether or not the facts or
legal bases therefor were known or existed prior to the Effective Date.

                    4.        Term of Injunctions or Stays

Unless otherwise provided in the Plan, the Confirmation Order, or in a Final Order of the Bankruptcy
Court, all injunctions or stays arising under or entered during the Chapter 11 Cases under section 105 or
362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in full
force and effect until the later of the Effective Date and the date indicated in the order providing for such
injunction or stay.

                    5.        Injunction

                 (a)     Upon entry of the Confirmation Order, all holders of Claims and Interests
and other parties in interest, along with their respective present or former employees, agents,
officers, directors, principals, and affiliates, shall be enjoined from taking any actions to interfere
with the implementation or consummation of the Plan in relation to any Claim extinguished,
discharged, or released pursuant to the Plan.

                 (b)    Except as expressly provided in the Plan, the Confirmation Order, or a
separate order of the Bankruptcy Court or as agreed to by the Debtors and a holder of a Claim
against or Interest in the Debtors, all Entities who have held, hold, or may hold Claims against or
Interests in the Debtors (whether proof of such Claims or Interests has been filed or not and whether
or not such Entities vote in favor of, against or abstain from voting on the Plan or are presumed to
have accepted or deemed to have rejected the Plan) and other parties in interest, along with their
respective present or former employees, agents, officers, directors, principals, and affiliates are
permanently enjoined, on and after the Effective Date, solely with respect to any Claims, Interests,
and Causes of Action that will be or are extinguished, discharged, or released pursuant to the Plan
from (i) commencing, conducting, or continuing in any manner, directly or indirectly, any suit,
action, or other proceeding of any kind (including, without limitation, any proceeding in a judicial,
arbitral, administrative or other forum) against or affecting the Released PartiesDebtors, the
Reorganized Debtors, or the GUC Recovery Trust, or the property of any of the Released
PartiesDebtors, the Reorganized Debtors, or the GUC Recovery Trust; (ii) enforcing, levying,
attaching (including, without limitation, any prejudgment attachment), collecting, or otherwise
recovering by any manner or means, whether directly or indirectly, any judgment, award, decree, or
order against the Released PartiesDebtors, the Reorganized Debtors, or the GUC Recovery Trust,
or the property of any of the Released PartiesDebtors, the Reorganized Debtors, or the GUC
Recovery Trust; (iii) creating, perfecting, or otherwise enforcing in any manner, directly or
indirectly, any encumbrance of any kind against the Released PartiesDebtors, the Reorganized
Debtors, or the GUC Recovery Trust or the property of any of the Released PartiesDebtors, the
Reorganized Debtors, or the GUC Recovery Trust; (iv) asserting any right of setoff, directly or
indirectly, against any obligation due from the Released Parties or theDebtors, the Reorganized
Debtors, or the GUC Recovery Trust or against property or interests in property of any of the
Released PartiesDebtors, the Reorganized Debtors, or the GUC Recovery Trust, except as

                                                       87
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37          Main Document
                                                Pg 521 of 577


contemplated or Allowed by the Plan; and (v) acting or proceeding in any manner, in any place
whatsoever, that does not conform to or comply with the provisions of the Plan.

                 (c)     By accepting distributions pursuant to the Plan, each holder of an Allowed
Claim or Interest extinguished, discharged, or released pursuant to the Plan will be deemed to have
affirmatively and specifically consented to be bound by the Plan, including, without limitation, the
injunctions set forth in Section 10.5 of the Plan.

               (d)    The injunctions in Section 10.5 of the Plan shall extend to any successors of
the Debtors and the Reorganized Debtors and their respective property and interests in property.

                    6.        Releases

                    (a)       Estate Releases

As of the Effective Date, except for the rights that remain in effect from and after the Effective Date
to enforce the Plan and the Definitive Documents, for good and valuable consideration, the adequacy
of which is hereby confirmed, including, without limitation, the service of the Released Parties to
facilitate the reorganization of the Debtors and the implementation of the restructuring, and except
as otherwise provided in the Plan or in the Confirmation Order, the Released Parties will be deemed
forever released and discharged, to the maximum extent permitted by law, by the Debtors, the
Reorganized Debtors and their Estates, and the Wind Down Estates, and the GUC Recovery Trust
from any and all Claims, obligations, suits, judgments, damages, demands, debts, rights, Causes of
Action, remedies, losses, and liabilities whatsoever, including any derivative claims, asserted or
assertable on behalf of the Debtors, or Reorganized Debtors (as the case may be), or the Estates,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that the Debtors
or Reorganized Debtors (as the case may be), or the Estates would have been legally entitled to
assert in their own right (whether individually or collectively) or on behalf of the holder of any Claim
or Interest or other Person, based on or relating to, or in any manner arising prior to the Effective
Date from, in whole or in part, the Debtors, the Chapter 11 Cases, the pre- and postpetition
marketing and sale process, the purchase, sale, or rescission of the purchase or sale of any Security
of the Debtors, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Plan, the business or contractual arrangements between any of the
Debtors and any Released Party, the restructuring, the restructuring of any Claim or Interest before
or during the Chapter 11 Cases, the Disclosure Statement, the RSA, the Plan (including the Plan
Supplement), the DIP Documents, and the Prepetition Warehouse Facilities (as defined in the DIP
Order), or any related agreements, instruments, and other documents (including the Definitive
Documents), and the negotiation, formulation, or preparation thereof, the solicitation of votes with
respect to the Plan, or any other act or omission, in all cases based upon any act or omission,
transaction, agreement, event or other occurrence taking place on or before the Effective Date;
provided, that nothing in this Section 10.6(a) of the Plan shall be construed to release the Released
Parties from willful misconduct, or intentional fraud as determined by a Final Order.

                    (b)       Third-Party Releases




                                                     88
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                                  Pg 522 of 577


As of the Effective Date, except (i) for the right to enforce the Plan or any right or obligation arising
under the Definitive Documents that remain in effect or become effective after the Effective Date or
(ii) as otherwise expressly provided in the Plan or in the Confirmation Order, in exchange for good
and valuable consideration, including the obligations of the Debtors under the Plan and the
contributions of the Released Parties to facilitate and implement the Plan, to the fullest extent
permissible under applicable law, as such law may be extended or integrated after the Effective Date,
the Released Parties shall be deemed conclusively, absolutely, unconditionally, irrevocably and
forever, released, and discharged by:

                              (i)     the holders of Impaired Claims who voted to accept the Plan;

                              (ii)    the Consenting Term Lenders;

                            (iii)   holders of Term Loan Claims (Class 3) who abstain from voting on
                    the Plan or vote to reject the Plan but do not opt-out of these releases on the Ballots;
                    and

                            (iv)      the Creditors’ Committee and each of its members in their capacity
                    as such; and

                             (v)    (iv) with respect to any Entity in the foregoing clauses (i) through
                    (iiiiv), such Entity’s (x) predecessors, successors and assigns, (y) subsidiaries,
                    affiliates, managed accounts or funds, managed or controlled by such Entity and (z)
                    all Persons entitled to assert Claims through or on behalf of such Entities with
                    respect to the matters for which the releasing entities are providing releases.

in each case, from any and all Claims, Interests, or Causes of Action whatsoever, including any
derivative Claims asserted on behalf of a Debtor, whether known or unknown, foreseen or
unforeseen, existing or hereafter arising, in law, equity or otherwise, that such Entity would have
been legally entitled to assert (whether individually or collectively), based on, relating to, or arising
prior to the Effective Date from, in whole or in part, the Debtors, the restructuring, the Chapter 11
Cases, the pre- and postpetition marketing and sale process, the purchase, sale or rescission of the
purchase or sale of any security of the Debtors or Reorganized Debtors, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business or
contractual arrangements between any Debtor and any Released Party, the restructuring of Claims
and Interests before or during the Chapter 11 Cases, the negotiation, formulation, preparation, or
consummation of the Plan (including the Plan Supplement), the RSA, the Definitive Documents, the
DIP Documents, the Prepetition Warehouse Facilities (as defined in the DIP Order), or any related
agreements, instruments, or other documents, the solicitation of votes with respect to the Plan, in all
cases based upon any act or omission, transaction, agreement, event or other occurrence taking place
on or before the Effective Date; provided, that nothing in this Section 10.6(b) shall be construed to
release the Released Parties from willful misconduct or intentional fraud as determined by a Final
Order. The Persons and Entities in (i) through (v) of this Section 10.6(b) shall be permanently
enjoined from prosecuting any of the foregoing Claims or Causes of Action released under this
Section 10.6(b) against each of the Released Parties.

                    7.        Exculpation

To the maximum extent permitted by applicable law, no Exculpated Party will have or incur, and
each Exculpated Party is hereby released and exculpated from, any claim, obligation, suit, judgment,
damage, demand, debt, right, cause of action, remedy, loss, and liability for any claim in connection


                                                       89
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                                 Pg 523 of 577


with or arising out of the administration of the Chapter 11 Cases, the postpetition marketing and
sale process, the purchase, sale, or rescission of the purchase or sale of any security of the Debtors;
the negotiation and pursuit of the Disclosure Statement, the RSA, the Reorganization Transaction or
the Sale Transaction, as applicable, the Plan, or the solicitation of votes for, or confirmation of, the
Plan; the funding or consummation of the Plan; the occurrence of the Effective Date; the DIP
Documents; the Prepetition Warehouse Facilities (as defined in the DIP Order); the administration
of the Plan or the property to be distributed under the Plan; the issuance of Securities under or in
connection with the Plan; or the transactions in furtherance of any of the foregoing; except for fraud
or willful misconduct, as determined by a Final Order. This exculpation shall be in addition to, and
not in limitation of, all other releases, indemnities, exculpations and any other applicable law or rules
protecting such Exculpated Parties from liability.

                    8.        Subordinated Claims

The allowance, classification, and treatment of all Allowed Claims and Interests and the respective
distributions and treatments under the Plan take into account and conform to the relative priority and
rights of the Claims and Interests in each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles of equitable subordination,
section 510(b) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code,
the Debtors (or the GUC Trustee, solely with respect to Allowed General Unsecured Claims) reserve the
right to reclassify any Allowed Claim or Interest in accordance with any contractual, legal, or equitable
subordination relating thereto.

                    9.        Retention of Causes of Action/Reservation of Rights

Except as otherwise provided in Sections 10.5, 10.6, and 10.7 of the Plan, nothing contained in the Plan
or the Confirmation Order shall be deemed to be a waiver or relinquishment of any rights, Claims, Causes
of Action, rights of setoff or recoupment, or other legal or equitable defenses that the Debtors had
immediately prior to the Effective Date on behalf of their Estates or itself in accordance with any
provision of the Bankruptcy Code or any applicable non-bankruptcy law, including, without limitation,
any affirmative Causes of Action against parties with a relationship with the Debtors including actions
arising under chapter 5 of the Bankruptcy Code. The Reorganized Debtors or the GUC Trustee in
connection with the pursuit of GUC Recovery Trust Causes of Action or objection to General Unsecured
Claims, shall have, retain, reserve, and be entitled to assert all such Claims, Causes of Action, rights of
setoff or recoupment, and other legal or equitable defenses as fully as if the Chapter 11 Cases had not
been commenced, and all of the Debtors’ legal and equitable rights in respect of any Unimpaired Claim
may be asserted after the Confirmation Date and Effective Date to the same extent as if the Chapter 11
Cases had not been commenced. Notwithstanding the foregoing, the Debtors and the Reorganized
Debtors shall not retain any Claims or Causes of Action released pursuant to the Plan against the
Released Parties.

                    10.       Solicitation of Plan

As of and subject to the occurrence of the Confirmation Date: (i) the Debtors shall be deemed to have
solicited acceptances of the Plan in good faith and in compliance with the applicable provisions of the
Bankruptcy Code, including without limitation, sections 1125(a) and (e) of the Bankruptcy Code, and any
applicable non-bankruptcy law, rule, or regulation governing the adequacy of disclosure in connection
with such solicitation; and (ii) the Debtors and each of their respective directors, officers, employees,
affiliates, agents, financial advisors, investment bankers, professionals, accountants, and attorneys shall
be deemed to have participated in good faith and in compliance with the applicable provisions of the
Bankruptcy Code in the offer and issuance of any securities under the Plan, and therefore are not, and on

                                                       90
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 524 of 577


account of such offer, issuance, and solicitation shall not be, liable at any time for any violation of any
applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the Plan or the
offer and issuance of any securities under the Plan.

                    11.       Corporate and Limited Liability Company Action

Upon the Effective Date, all actions contemplated by the Plan shall be deemed authorized and approved in
all respects, including (a) those set forth in Sections 5.6 and 5.7 of the Plan; (b) the performance of the
RSA; and (c) all other actions contemplated by the Plan (whether to occur before, on, or after the
Effective Date), in each case, in accordance with and subject to the terms of the Plan. All matters
provided for in the Plan involving the corporate or limited liability company structure of the Debtors or
the Reorganized Debtors, and any corporate or limited liability company action required by the Debtors or
the Reorganized Debtors in connection with the Plan shall be deemed to have occurred and shall be in
effect, without any requirement of further action by the Security holders, directors, managers, or officers
of the Debtors or the Reorganized Debtors. On or (as applicable) before the Effective Date, the
authorized officers of the Debtors or the Reorganized Debtors, as applicable, shall be authorized and
directed to issue, execute, and deliver the agreements, documents, securities, and instruments contemplated
by the Plan (or necessary or desirable to effect the transactions contemplated by the Plan) in the name of
and on behalf of the Reorganized Debtors, including, but not limited to: (i) the Amended Organizational
Documents; (ii) the Exit Warehouse Facilities; (iii) the Amended and Restated Credit Facility Documents;
(iv) the Exit Working Capital Facility Documents; (v) any purchase agreement in connection with the Sale
Transaction or an Asset Sale Transaction; and (vi) the GUC Recovery Trust Agreement; and (vii) any and
all other agreements, documents, securities, and instruments relating to the foregoing. The authorizations
and approvals contemplated by Section 10.11 of the Plan shall be effective notwithstanding any
requirements under non-bankruptcy law.

          J.        Retention of Jurisdiction

                    1.        Retention of Jurisdiction

                  On and after the Effective Date, the Bankruptcy Court shall retain non-exclusive
jurisdiction over all matters arising in, arising under, and related to the Chapter 11 Cases for, among
other things, the following purposes:

                  (a)      to hear and determine motions and/or applications for the assumption or rejection
of executory contracts or unexpired leases, including Assumption Disputes, and the allowance,
classification, priority, compromise, estimation, or payment of Claims resulting therefrom;

                 (b)      to determine any motion, adversary proceeding, application, contested matter, and
other litigated matter pending on or commenced after the Confirmation Date;

                 (c)     to ensure that distributions to holders of Allowed Claims are accomplished as
provided for in the Plan and Confirmation Order and to adjudicate any and all disputes arising from or
relating to distributions under the Plan, including, cases, controversies, suits, disputes, or Causes of
Action with respect to the repayment or return of distributions and the recovery of additional amounts
owed by the holder of a Claim or Interest for amounts not timely paid;

               (d)    to consider the allowance, classification, priority, compromise, estimation, or
payment of any Claim;




                                                          91
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                 Pg 525 of 577


               (e)      to enter, implement, or enforce such orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

                (f)     to issue injunctions, enter and implement other orders, and take such other actions
as may be necessary or appropriate to restrain interference by any Entity with the consummation,
implementation, or enforcement of the Plan, the Confirmation Order, or any other order of the Bankruptcy
Court;

                (g)     to hear and determine any application to modify the Plan in accordance with
section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any inconsistency in
the Plan, or any order of the Bankruptcy Court, including the Confirmation Order, in such a manner as
may be necessary to carry out the purposes and effects thereof;

                    (h)       to hear and determine all Fee Claims and Restructuring Expenses;

               (i)     to hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan, the Plan Supplement, the Global Settlement, Asset Sale
Transaction, Sale Transaction, or the Confirmation Order, or any agreement, instrument, or other
document governing or relating to any of the foregoing;

                 (j)     to take any action and issue such orders as may be necessary to construe,
interpret, enforce, implement, execute, and consummate the Plan;

                (k)     to determine such other matters and for such other purposes as may be provided
in the Confirmation Order;

                (l)     to hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any requests for
expedited determinations under section 505(b) of the Bankruptcy Code);

                (m)     to hear, adjudicate, decide, or resolve any and all matters related to Article X of
the Plan, including, without limitation, the releases, discharge, exculpations, and injunctions issued
thereunder;

                    (n)       to resolve disputes concerning Disputed Claims or the administration thereof;

               (o)    to hear and determine any other matters related hereto and not inconsistent with
the Bankruptcy Code and title 28 of the United States Code;

                    (p)       to enter one or more final decrees closing the Chapter 11 Cases;

                (q)           to recover all Assets of the Debtors and property of the Debtors’ Estates,
wherever located;

                 (r)     to resolve any disputes concerning whether an Entity had sufficient notice of the
Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in connection with the Chapter 11
Cases, any bar date established in the Chapter 11 Cases, or any deadline for responding or objecting to a
Cure Amount, in each case, for the purpose of determining whether a Claim or Interest is discharged
hereunder or for any other purpose;




                                                         92
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                Pg 526 of 577


                  (s)     to hear and determine any rights, Claims, or Causes of Action held by or
accruing to the Debtors or the GUC Trustee pursuant to the Bankruptcy Code or pursuant to any federal
statute or legal theory; and

                 (t)     to hear and resolve any dispute over the application to any Claim of any limit on
the allowance of such Claim set forth in sections 502 or 503 of the Bankruptcy Code, other than defenses
or limits that are asserted under non-bankruptcy law pursuant to section 502(b)(1) of the Bankruptcy
Code.

                    2.        Courts of Competent Jurisdiction

If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is otherwise
without jurisdiction over any matter arising out of the Plan, such abstention, refusal, or failure of
jurisdiction shall have no effect upon and shall not control, prohibit, or limit the exercise of jurisdiction by
any other court having competent jurisdiction with respect to such matter.

          K.        Miscellaneous Provisions

                    1.        Payment of Statutory Fees

On the Effective Date and thereafter as may be required, the Reorganized Debtors shall pay all fees
incurred pursuant to sections 1911 through 1930 of chapter 123 of title 28 of the United States Code,
together with interest, if any, pursuant to § 3717 of title 31 of the United States Code for the Debtors’
cases, or until such time as a final decree is entered closing the Debtors’ cases, a Final Order converting
the Debtors’ cases to cases under chapter 7 of the Bankruptcy Code is entered, or a Final Order
dismissing the Debtors’ cases is entered.

                    2.        Substantial Consummation of the Plan

On the Effective Date, the Plan shall be deemed to be substantially consummated under sections 1101 and
1127(b) of the Bankruptcy Code.

                    3.        Plan Supplement

The Plan Supplement shall be filed with the Clerk of the Bankruptcy Court. Upon its filing with the
Bankruptcy Court, the Plan Supplement may be inspected in the office of the Clerk of the Bankruptcy
Court during normal court hours. Documents included in the Plan Supplement will be posted at the
website of the Debtors’ notice, claims, and solicitation agent.

                    4.        Request for Expedited Determination of Taxes

The Debtors and the Reorganized Debtors, as applicable, shall have the right to request an expedited
determination under section 505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed,
for any and all taxable periods ending after the Commencement Date through the Effective Date and, in
the case of a Sale Transaction, through the dissolution of the Debtors.

                    5.        Exemption from Certain Transfer Taxes

Pursuant to section 1146 of the Bankruptcy Code, (a) the issuance, transfer or exchange of any securities,
instruments or documents, (b) the creation of any Lien, mortgage, deed of trust, or other security interest,
(c) the making or assignment of any lease or sublease or the making or delivery of any deed or other


                                                       93
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 527 of 577


instrument of transfer under, pursuant to, in furtherance of, or in connection with the Plan, including,
without limitation, any deeds, bills of sale, or assignments executed in connection with any of the
transactions contemplated under the Plan or the reinvesting, transfer, or sale of any real or personal
property of the Debtors pursuant to, in implementation of or as contemplated in the Plan (whether to one
or more of the Reorganized Debtors or otherwise), (d) the grant of collateral under the Amended and
Restated Credit Facility, and (e) the issuance, renewal, modification, or securing of indebtedness by such
means, and the making, delivery or recording of any deed or other instrument of transfer under, in
furtherance of, or in connection with, the Plan, including, without limitation, the Confirmation Order,
shall not be subject to any document recording tax, stamp tax, conveyance fee, or other similar tax,
mortgage tax, real estate transfer tax, mortgage recording tax, Uniform Commercial Code filing or
recording fee, regulatory filing or recording fee, sales tax, use tax, or other similar tax or governmental
assessment. Consistent with the foregoing, each recorder of deeds or similar official for any county, city,
or governmental unit in which any instrument hereunder is to be recorded shall, pursuant to the
Confirmation Order, be ordered and directed to accept such instrument without requiring the payment of
any filing fees, documentary stamp tax, deed stamps, stamp tax, transfer tax, intangible tax, or similar
tax.

                    6.        Amendments

                 (a)      Plan Modifications. Subject to the terms of the RSA and all consent rights
contained therein, (i) the Debtors reserve the right, in accordance with the Bankruptcy Code and the
Bankruptcy Rules, to amend or modify the Plan prior to the entry of the Confirmation Order, including
amendments or modifications to satisfy section 1129(b) of the Bankruptcy Code, and (ii) after entry of the
Confirmation Order, the Debtors may, upon order of the Court, amend, modify or supplement the Plan in
the manner provided for by section 1127 of the Bankruptcy Code or as otherwise permitted by law, in
each case without additional disclosure pursuant to section 1125 of the Bankruptcy Code. In addition,
after the Confirmation Date, so long as such action does not materially and adversely affect the treatment
of holders of Allowed Claims or Allowed Interests pursuant to thisthe Plan and subject to the reasonable
consent of the Requisite Term Lenders (and the Creditors’ Committee, solely as it pertains to the Global
Settlement or General Unsecured Claims), the Debtors may remedy any defect or omission or reconcile
any inconsistencies in this Plan or the Confirmation Order with respect to such matters as may be
necessary to carry out the purposes or effects of this Plan, and any holder of a Claim or Interest that has
accepted this Plan shall be deemed to have accepted this Plan as amended, modified, or supplemented.

                 (b)    Other Amendments. Subject to the terms of the RSA, before the Effective Date,
the Debtors may make appropriate technical adjustments and modifications to the Plan and the documents
contained in the Plan Supplement without further order or approval of the Bankruptcy Court.

                    7.        Effectuating Documents and Further Transactions

Each of the officers, managers, or members of the Reorganized Debtors is authorized to execute, deliver,
file, or record such contracts, instruments, releases, indentures, and other agreements or documents and
take such actions as may be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan.

                    8.        Revocation or Withdrawal of Plan

Subject to the terms of the RSA, the Debtors reserve the right to revoke or withdraw the Plan prior to the
Effective Date. If the Plan has been revoked or withdrawn prior to the Effective Date, or if confirmation
or the occurrence of the Effective Date does not occur, then: (a) the Plan shall be null and void in all
respects; (b) any settlement or compromise embodied in the Plan (including the fixing or limiting to an


                                                      94
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537         Filed 05/09/19 Entered 05/09/19 23:57:37           Main Document
                                                  Pg 528 of 577


amount any Claim or Interest or Class of Claims or Interests), assumption of executory contracts or
unexpired leases affected by the Plan, and any document or agreement executed pursuant to the Plan shall
be deemed null and void; and (c) nothing contained in the Plan shall (i) constitute a waiver or release of
any Claim by or against, or any Interest in, the Debtors or any other Entity; (ii) prejudice in any manner
the rights of the Debtors or any other Entity; or (iii) constitute an admission of any sort by the Debtors,
any Consenting Term Lenders, or any other Entity. This provision shall have no impact on the rights of
the Consenting Term Lenders or the Debtors, as set forth in the RSA, in respect of any such revocation or
withdrawal.

                    9.        Dissolution of Creditors’ Committee

On the Effective Date, the Creditors’ Committee shall dissolve and, on the Effective Date, each member
(including each officer, director, employee, or agent thereof) of the Creditors’ Committee and each
professional retained by the Creditors’ Committee shall be released and discharged from all rights, duties,
responsibilities, and obligations arising from, or related to, the Debtors, their membership on the
Creditors’ Committee, the Plan, or the Chapter 11 Cases, except with respect to any matters concerning
any Fee Claims held or asserted by any professional retained by the Creditors’ Committee.

                    10.       Severability of Plan Provisions

If, before the entry of the Confirmation Order, any term or provision of the Plan is held by the Bankruptcy
Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the request of the Debtors with the
prior consent of the Requisite Term Lenders and the DIP Agent (acting at the direction of the Required
Buyers), shall have the power to alter and interpret such term or provision to make it valid or enforceable
to the maximum extent practicable, consistent with the original purpose of the term or provision held to be
invalid, void, or unenforceable, and such term or provision shall then be applicable as altered or
interpreted. Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms
and provisions of the Plan will remain in full force and effect and will in no way be affected, impaired or
invalidated by such holding, alteration, or interpretation. The Confirmation Order shall constitute a
judicial determination and shall provide that each term and provision of the Plan, as it may have been
altered or interpreted in accordance with the foregoing, is (a) valid and enforceable pursuant to its terms,
(b) integral to the Plan and may not be deleted or modified without the consent of the Debtors or the
Reorganized Debtors (as the case may be), and (c) nonseverable and mutually dependent.

                    11.       Governing Law

Except to the extent that the Bankruptcy Code or other federal law is applicable, or to the extent an
exhibit hereto or a schedule in the Plan Supplement or a Definitive Document provides otherwise, the
rights, duties, and obligations arising under the Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without giving effect to the principles of conflict of
laws thereof; provided, however, that corporate or entity governance matters relating to any Debtors or
Reorganized Debtors shall be governed by the laws of the state of incorporation or organization of the
applicable Debtors or Reorganized Debtors.

                    12.       Time

In computing any period of time prescribed or allowed by the Plan, unless otherwise set forth in the Plan
or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall apply.




                                                        95
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 529 of 577


                    13.       Dates of Actions to Implement the Plan

In the event that any payment or act under the Plan is required to be made or performed on a date that is
on a Business Day, then the making of such payment or the performance of such act may be completed on
or as soon as reasonably practicable after the next succeeding Business Day, but shall be deemed to have
been completed as of the required date.

                    14.       Immediate Binding Effect

Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the occurrence of the
Effective Date, the terms of the Plan and Plan Supplement shall be immediately effective and enforceable
and deemed binding upon and inure to the benefit of the Debtors, the holders of Claims and Interests, the
Released Parties, and each of their respective successors and assigns, including, without limitation, the
Reorganized Debtors.

                    15.       Deemed Acts

Subject to and conditioned on the occurrence of the Effective Date, whenever an act or event is expressed
under the Plan to have been deemed done or to have occurred, it shall be deemed to have been done or to
have occurred without any further act by any party, by virtue of the Plan and the Confirmation Order.

                    16.       Successor and Assigns

The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding on,
and shall inure to the benefit of any heir, executor, administrator, successor, or permitted assign, if any, of
each Entity.

                    17.       Entire Agreement

On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order shall supersede all
previous and contemporaneous negotiations, promises, covenants, agreements, understandings, and
representations on such subjects, all of which have become merged and integrated into the Plan.

                    18.       Exhibits to Plan

All exhibits, schedules, supplements, and appendices to the Plan (including the Plan Supplement) are
incorporated into and are a part of the Plan as if set forth in full in the Plan.

                    19.       Notices

All notices, requests, and demands to or upon the Debtors to be effective shall be in writing (including by
electronic or facsimile transmission) and, unless otherwise expressly provided in the Plan, shall be deemed
to have been duly given or made when actually delivered or, in the case of notice by facsimile
transmission, when received and telephonically confirmed, addressed as follows:




                                                         96
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 530 of 577


                    (a)       If to the Debtors or the Reorganized Debtors:

                              Ditech Holding Corporation
                              3000 Bayport Drive, Suite 985
                              Tampa, FL 33607
                              Attn: John Haas, General Counsel, Chief Legal Officer and Secretary
                              Email: JHaas@ditech.com

                                      -and-

                              Weil, Gotshal & Manges LLP
                              767 Fifth Avenue
                              New York, New York 10153
                              Attn: Ray C. Schrock, P.C.
                                      Sunny Singh
                              Telephone: (212) 310-8000
                              Facsimile: (212) 310-8007
                              Email: ray.schrock@weil.com
                                      sunny.singh@weil.com

                    (b)       If to the Consenting Term Lenders:

                              Kirkland & Ellis LLP
                              300 North LaSalle
                              Chicago, Il 60654
                              Attn: Patrick J. Nash Jr., P.C.
                              Email: patrick.nash@kirkland.com
                              Attn: John R. Luze
                              Email: john.luze@kirkland.com

After the Effective Date, the Debtors have authority to send a notice to Entities providing that, to continue
to receive documents pursuant to Bankruptcy Rule 2002, they must file a renewed request to receive
documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Debtors, Reorganized
Debtors, and Wind Down Estates, as applicable, are authorized to limit the list of Entities receiving
documents pursuant to Bankruptcy Rule 2002 to those Entities who have filed such renewed requests.

                                                      VI.
                                              VALUATION ANALYSIS

As described above, the Debtors are presently engaged in the Marketing Process. The Debtors believe
that the Marketing Process is the best method of valuing their business as it allows the market to speak as
to their value. The Marketing Process is a comprehensive and arm’s length process with the goal of
identifying counterparties for a potential transaction. Accordingly, to ensure that the integrity of the
Marketing Process is preserved and value is maximized, the expected recoveries for Term Loan Claims
are not, at this time, being disclosed herein and the Debtors are not filing a valuation analysis. See
Section 1125(b) (“The court may approve a disclosure statement without a valuation of the debtor or an
appraisal of the debtor’s assets.”); In re Gastar Exploration Inc., Case No. 18-36057 (MI) (Bankr. S.D.
Tex. Dec. 21, 2018) (ECF No. 282). The Debtors will file, no later than the date that the Plan
Supplement is filed, the expected recoveries to creditors under the Plan and will serve notice thereof on
holders of Claims in the Voting Class as promptly as practicable upon filing. Further, if necessary, the



                                                         97
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                               Pg 531 of 577


Debtors will file, no later than the date that the Plan Supplement is filed, a valuation analysis and will
serve notice thereon on holders of Claims in the Voting Class as promptly as practicable upon filing.

                                                VII.
                              TRANSFER RESTRICTIONS AND CONSEQUENCES
                                  UNDER FEDERAL SECURITIES LAWS

The issuance of and the distribution under the Plan of the New Common Stock shall be exempt from
registration under the Securities Act and any other applicable securities laws pursuant to section 1145 of
the Bankruptcy Code.

Section 1145 of the Bankruptcy Code generally exempts from registration under the Securities Act the
offer or sale under a chapter 11 plan of a security of the debtor, of an affiliate participating in a joint plan
with the debtor, or of a successor to the debtor under a plan, if such securities are offered or sold in
exchange for a claim against, or an interest in, the debtor or such affiliate, or principally in such exchange
and partly for cash. In reliance upon this exemption, the New Common Stock will be exempt from the
registration requirements of the Securities Act, and state and local securities laws. These securities may
be resold without registration under the Securities Act or other federal or state securities laws pursuant to
the exemption provided by Section 4(a)(1) of the Securities Act, unless the holder is an “underwriter” with
respect to such securities, as that term is defined in section 1145(b) of the Bankruptcy Code. In addition,
such section 1145 exempt securities generally may be resold without registration under state securities
laws pursuant to various exemptions provided by the respective laws of the several states.

Section 1145(b) of the Bankruptcy Code defines “underwriter” for purposes of the Securities Act as one
who, except with respect to ordinary trading transactions, (a) purchases a claim with a view to
distribution of any security to be received in exchange for the claim, (b) offers to sell securities issued
under a plan for the holders of such securities, (c) offers to buy securities issued under a plan from
persons receiving such securities, if the offer to buy is made with a view to distribution or (d) is an issuer,
as used in Section 2(a)(11) of the Securities Act, with respect to such securities, which includes control
persons of the issuer. Further, based on the legislative history of Section 1145 of the Bankruptcy Code, a
creditor who owns 10% or more of the voting securities of a reorganized debtor and/or has the right to
appoint a director to the board of directors of a reorganized debtor may be presumed to be a control
person, and therefore, an underwriter.

Notwithstanding the foregoing, control person underwriters may be able to sell securities without
registration pursuant to the resale limitations of Rule 144 of the Securities Act which, in effect, permit the
resale of securities received by such underwriters pursuant to a chapter 11 plan, subject to applicable
volume limitations, notice and manner of sale requirements, and certain other conditions. Parties who
believe they may be statutory underwriters as defined in section 1145 of the Bankruptcy Code are advised
to consult with their own legal advisers as to the availability of the exemption provided by Rule 144.

In any case, recipients of New Common Stock issued under the Plan are advised to consult with their own
legal advisers as to the availability of any such exemption from registration under state law in any given
instance and as to any applicable requirements or conditions to such availability. In order to preserve the
ability to utilize tax attributes following the Effective Date, the charter, bylaws, and other organizational
documents, as applicable, of the Reorganized Debtors may restrict certain transfers of the New Common
Stock.




                                                       98
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                             Pg 532 of 577


Legends. To the extent certificated, certificates evidencing the New Common Stock held by holders of
10% or more of the outstanding New Common Stock, or who are otherwise underwriters as defined in
Section 1145(b) of the Bankruptcy Code, will bear a legend substantially in the form below:

THE SHARES OF NEW COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION AND MAY NOT BE SOLD, OFFERED FOR SALE OR
OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR UNLESS THE DEBTOR RECEIVES AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH REGISTRATION OR
QUALIFICATION IS NOT REQUIRED.

                                        VIII.VII.
                CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF PLAN

The following discussion summarizes certain material U.S. federal income tax consequences of the
implementation of the Plan to the Debtors (including the Reorganized Debtors) and to holders of certain
Claims. This discussion does not address the U.S. federal income tax consequences to holders of Claims
or equity interests who are unimpaired or deemed to reject the Plan and does not address the consequences
of a Sale Transaction.

The discussion of U.S. federal income tax consequences below is based on the Tax Code, Treasury
Rregulations, judicial authorities, published positions of the Internal Revenue Service (“IRS”), and other
applicable authorities, all as in effect on the date of this Disclosure Statement and all of which are subject
to change or differing interpretations (possibly with retroactive effect). The U.S. federal income tax
consequences of the contemplated transactions are complex and subject to significant uncertainties. The
Debtors have not requested an opinion of counsel or a ruling from the IRS or any other taxing authority
with respect to any of the tax aspects of the contemplated transactions, and the discussion below is not
binding upon the IRS or the courts. No assurance can be given that the IRS would not assert, or that a
court would not sustain, a different position than any position discussed herein.

This summary does not address foreign, state, or local tax consequences of the contemplated transactions,
nor does it purport to address the U.S. federal income tax consequences of the transactions to special
classes of taxpayers (e.g., foreign taxpayers, small business investment companies, regulated investment
companies, real estate investment trusts, banks and certain other financial institutions, insurance
companies, tax-exempt organizations, retirement plans, individual retirement and other tax-deferred
accounts, holders that are, or hold their Claims through, S corporations, partnerships or other pass-
through entities for U.S. federal income tax purposes, persons whose functional currency is not the U.S.
dollar, dealers in securities or foreign currency, traders that mark-to-market their securities, persons
subject to the “Medicare” tax on net investment income, persons subject to special accounting rules under
Section 451(b) of the Code, and persons whose Claims are part of a straddle, hedging, constructive sale,
or conversion transaction). In addition, this discussion does not address U.S. federal taxes other than
income taxes, nor does it apply to any person that acquired any of the New Common Stock or New Term
Loan in the secondary market, unless otherwise provided herein. This discussion assumes that the New
Common Stock and the New Term Loans will be held as “capital assets” (generally, property held for
investment) within the meaning of section 1221 of the Tax Code and that the various debt and other
arrangements to which any of the Debtors is a party will be respected for U.S. federal income tax
purposes in accordance with their form.

The following summary of certain U.S. federal income tax consequences is for informational purposes
only and is not a substitute for careful tax planning and advice based upon your individual circumstances.

                                                      99
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 533 of 577


You are urged to consult your own tax advisor for the U.S. federal, state, local, non-U.S., and other tax
consequences applicable under the Plan.

          A.        Consequences to the Debtors

For U.S. federal income tax purposes, DHCP is a common parent of an affiliated group of corporations
which files a single consolidated U.S. federal income tax return (the “Ditech Group”). The Debtors
estimate that, as of January 1, 2019, the Ditech Group had incurred, for U.S. federal income tax purposes,
a consolidated NOL (defined below) in excess of $20 million. In addition, the Ditech Group has
substantial other deferred tax assets, including substantial tax basis in excess of the fair market value of
its assets based upon the valuation of the Debtors. The amount of any such NOL carryforwards and other
tax attributes remain subject to audit and adjustment by the IRS. As discussed below, such NOL
carryforwards and other tax attributes could, depending on the treatment under section 382 of the prior
ownership change which occurred in connection with the WIMC Chapter 11 Case, be subject to current
limitation. In addition, equity trading activity and certain other actions prior to the Effective Date could
result in an ownership change of DHCP independent of the Plan which could adversely affect the ability
to fully utilize the Ditech Group’s NOLs. In an attempt to minimize the likelihood of such an ownership
change occurring, the Debtors obtained at the inception of the Chapter 11 Cases an interim order from the
Bankruptcy Court authorizing a protective equity trading order.

The U.S. federal income tax consequences to the Debtors with respect to the implementation of the Plan
depend in part on whether the Debtors, in connection with Consenting Term Lenders, elects to
consummate a potential Sale Transaction (as provided in the Restructuring Service Agreement). Absent
such an election, the Plan provides for a Reorganization Transaction in which the holders of Term Loan
Claims would receive New Common Stock and New Term Loans in satisfaction of the Term Loan
Claims. As discussed below, in connection with the implementation of the Plan, the Debtors expect the
amount of the Ditech Group’s NOL carryforwards would be eliminated, and that other tax attributes (in
particular, the adjusted basis in the Debtors’ assets) will be reduced. In addition, the subsequent
utilization of any loss and possibly other tax attributes remaining following the Effective Date may be
severely restricted.

                    1.        Cancellation of Debt Income

In general, absent an exception, a debtor will realize and recognize cancellation of debt (“COD”) income
upon satisfaction of its outstanding indebtedness for total consideration less than the amount of such
indebtedness. The amount of COD, in general, is the excess of (a) the adjusted issue price of the
indebtedness satisfied, over (b) the sum of (i) the amount of Cash paid, (ii) the issue price of any new
indebtedness of the taxpayer issued, and (iii) the fair market value of any other new consideration
(including stock of the debtor or a party related to the debtor) given in satisfaction, or as part of the
discharge, of such indebtedness at the time of the exchange. Because the Plan provides that holders of
Term Loans will receive New Common Stock and New Term Loans, the amount of COD will depend in
part on the fair market value of the New Common Stock and the issue price of the New Term Loan. This
value, and, consequently, the amount of COD that will be realized by the Debtors as a result of the Plan,
cannot be determined at this time.

Under section 108 of the Tax Code, any COD of a debtor is excluded from gross income if the debtor is
under the jurisdiction of a court in a case under chapter 11 of the Bankruptcy Code and the discharge of
debt occurs pursuant to that proceeding. As a consequence of such exclusion, a debtor generally must
reduce its tax attributes by the amount of COD that it excluded from gross income. As noted above, the
amount of COD, and accordingly the amount of tax attributes required to be reduced, cannot be
determined at this time. In general, tax attributes of the debtor will be reduced in the following order: (a)


                                                      100
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 534 of 577


net operating loss (“NOLs”) and NOL carryovers; (b) general business credit carryovers; (c) alternative
minimum tax credit carryovers; (d) capital loss carryovers; (e) tax basis in assets, which includes the
stock of subsidiaries; (f) passive activity loss and credit carryovers; and (g) foreign tax credit carryovers.
Alternatively, a debtor with excluded COD income may elect first to reduce the basis of its depreciable
assets. The reduction of the debtor’s tax attributes occurs at the end of the tax year for which the
excluded COD income is realized, but only after the tax for the year of the debt discharge has been
determined; in this way, the attribute reduction is generally effective as of the start of the year following
the discharge. If the amount of excluded COD income exceeds available tax attributes, the excess
generally is not subject to U.S. federal income tax and has no other U.S. federal income tax impact.
Where the debtor joins in the filing of a consolidated U.S. federal income tax return, applicable Treasury
Rregulations require, in certain circumstances, that the tax attributes of the consolidated subsidiaries of
the debtor and other members of the group also be reduced.

                    2.        Limitation of NOL Carryforwards and Other Tax Attributes

The WIMC Chapter 11 Case resulted in an “ownership change” of the Debtors under sections 382 and
383 of the Tax Code. With respect to that restructuring, Debtors will apply one of two special rules
available under section 382 of the Tax Code in connection with an ownership change resulting from a
court-ordered restructuring under chapter 11. See general discussion of section 382 rules below. A
decision regarding which of those special rules Debtors will choose for the WIMC Chapter 11 Case must
be made by the Reorganized Debtors in connection with filing their 2018 federal income tax return. Until
this point in time, the Debtors have planned to apply the rule in section 382(l)(5) (as generally described
below), but have not finally decided which of the rules to apply to the WIMC Chapter 11 Case; that
decision will be made based on further development and analysis of relevant facts. Depending upon that
decision, it is possible that Debtors’ NOLs and other tax attributes may be currently subject to limitation
The decision to use one or the other of these special rules under section 382 in connection with the WIMC
Chapter 11 Case, or, alternatively, if no section 382 annual limitation currently applies as a resultrespect
of the WIMC Chapter 11 Case will affect both the ability to use the Debtors’ NOLs and other attributes
from the time of the 2018 emergence as well as the availability and ability to use such NOLs and other
attributes following the Effective Date. If Debtors decide to have section 382(l)(5) apply to the WIMC
Chapter 11 Case, then in connection with the ownership change of the Debtors which will result from the
implementation of the Plan, the Debtors’ NOLs and other tax attributes (that remain) may be rendered
effectively useless for all future taxable periods following the Effective Date. If instead Debtors elect to
have section 382(l)(6) (as generally described below) apply to the WIMC Chapter 11 Case, then the
Debtors’ NOLs and other attributes would be subject to limitation from the time of the 2018 emergence,
and the attributes (that remain) may be even further limited as a result of the ownership change of the
Debtors which will result from the implementation of the Plan.

Following the Effective Date, any remaining NOL carryforwards and certain other tax attributes
(collectively, “Pre-Change Losses”) will be subject to additional limitations under section 382 and 383 of
the Tax Code. Any such limitation applies in addition to, and not in lieu of, the use of attributes or the
attribute reduction that results from COD income arising in connection with the Plan.

If a corporation undergoes an ownership change, the amount of its Pre-Change Losses that may be
utilized to offset future taxable income generally is subject to an annual limitation. The Debtors
anticipate that the distribution of the New Common Stock pursuant to the Plan will result in an
“ownership change” of the Reorganized Debtors for these purposes, and that the Reorganized Debtors’
use of its Pre-Change Losses will be subject to further limitation unless an exception to the general rules
of section 382 and 383 of the Tax Code applies.




                                                     101
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 535 of 577


Generally, if a corporation (or consolidated group) has a net unrealized built-in loss at the time of an
ownership change (taking into account most assets and items of “built-in” income and deductions), then
built-in losses (including, but not limited to, amortization or depreciation deductions attributable to such
built-in losses) recognized during the sixty (60) month period following the “ownership change” (up to the
amount of the original net unrealized built-in loss) will be treated as Pre-Change Losses, the deductibility
of which will be subject to the annual limitation. In general, a corporation’s (or consolidated group’s) net
unrealized built-in loss will be deemed to be zero unless it is greater than the lesser of (a) $10,000,000 or
(b) 15fifteen percent (15%) of the fair market value of its assets (with certain adjustments) before the
ownership change. It is currently uncertain whether the Ditech Group will have a net unrealized built-in
loss or a net unrealized built-in gain as of the Effective Date.

                    (a)       General Annual Limitation

In general, the amount of the annual limitation to which a corporation that undergoes an “ownership
change” would be subject is equal to the product of (a) the fair market value of the stock of the
corporation immediately before the “ownership change” (with certain adjustments) multiplied by (b) the
“long-term tax-exempt rate” (which is the highest of the adjusted federal long-term rates in effect for any
month in the 3-calendar-month period ending with the calendar month in which the “ownership change”
occurs: 2.51 percent for February, 2019). For a corporation (or consolidated group) in bankruptcy that
undergoes an ownership change pursuant to a confirmed bankruptcy plan, the fair market value of the
stock of the corporation (or the parent of the consolidated group) is generally determined immediately
after (rather than before) the ownership change, but subject to certain adjustments the (“382(l)(6)
Exception”); in no event, however, can the stock value for this purpose exceed the pre-change gross value
of the corporation’s assets.

Any unused annual limitation may be carried forward and therefore available to be utilized in a
subsequent taxable year. Where a corporation is subject to a prior annual limitation, both annual
limitations apply, effectively subjecting any Pre-Change Losses which pre-date the prior ownership
change to the more restrictive of the limitations.

                    (b)       Section 382(l)(5) Bankruptcy Exception

An exception to the foregoing annual limitation rules generally applies when existing shareholders and
“qualified creditors” of a debtor corporation in chapter 11 receive, in respect of their equity interests or
claims (as applicable), at least 50fifty percent (50%) of the vote and value of the stock of the reorganized
debtor (or a controlling corporation if also in chapter 11) pursuant to a confirmed chapter 11 plan (the
“382(l)(5) Exception”). The IRS has in private letter rulings applied the 382(l)(5) Exception on a
consolidated basis where the parent corporation is in bankruptcy. Generally, qualified creditors are
creditors who (1) held their claims continuously for at least eighteen (18) months at the time the
bankruptcy petition is filed and thereafter, (2) hold claims incurred in the ordinary course of the debtor’s
business and held those claims continuously since they were incurred, or (3) in certain cases, do not
become five percent (5%) shareholders of the reorganized corporation.

Under the 382(l)(5) Exception, a debtor’s Pre-Change Losses are not subject to the annual limitation.
However, if the 382(l)(5) Exception applies, the Ditech Group’s NOL carryovers will be reduced by the
amount of any interest deductions claimed during the three taxable years preceding the taxable year that
includes the effective date of the plan of reorganization, and during the part of the taxable year prior to
and including the effective date of the plan of reorganization, in respect of all debt converted into stock in
the reorganization. If the 382(l)(5) Exception applies and the Reorganized Debtors undergo another
“ownership change” within two (2) years after the Effective Date, any further ownership change of the
Ditech Group within a two-year period after the Effective Date would preclude the Ditech Group’s


                                                          102
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 536 of 577


utilization of any Pre-Change Losses at the time of the subsequent ownership change against future
income. A future “ownership change” after such two-year period would subject the Reorganized Debtors
to the general limitations under section 382. A debtor that qualifies for this exception may, if it so
desires, elect not to have the 382(l)(5) Exception apply and instead remain subject to the annual limitation
described above (as to the prior ownership change in connection with the WIMC Chapter 11 Case, the
Debtors have until the time for filing the federal income tax return for the Ditech Group for 2018 to
decide about making such an election).

In order to preserve the potential to qualify for the 382(l)(5) Exception, the Debtors obtained at the
inception of the Chapter 11 Cases an interim order from the Bankruptcy Court authorizing certain
procedures and potential restrictions on the accumulation of Claims with persons who are or will be
substantial claimholders.

                    (c)       Section 382(l)(6) Bankruptcy Exception

As described above, where the 382(l)(5) Exception is not applicable (either because the debtor does not
qualify for it or the debtor otherwise elects not to utilize the 382(l)(5) Exception), the 382(l)(6) Exception
will generally apply. When the 382(l)(6) Exception applies, a debtor corporation that undergoes an
ownership change generally is permitted to determine the fair market value of its stock after taking into
account the increase in value resulting from any surrender or cancellation of creditors’ claims in the
bankruptcy. This differs from the ordinary rule that requires the fair market value of a debtor corporation
that undergoes an ownership change to be determined before the events giving rise to the change. The
382(l)(6) Exception also differs from the 382(l)(5) Exception in that the debtor corporation is not required
to reduce its NOLs by interest deductions in the manner described above, and the debtor may undergo a
change of ownership within two years without triggering a complete elimination of its Pre-Change Losses.

                    3.        Transfer of GUC Recovery Trust Causes of Actions and other GUC
                              Recovery Trust Assets

Pursuant to the Plan, on or before the Effective Date, the GUC Recovery Trust will be established, and on
the Effective Date, all of the GUC Recovery Trust Assets will be transferred to the Liquidating Trust and
a 50% undivided interest in the GUC Recovery Trust Causes of Actions will be distributed to the holders
of the Term Loan Claims. For U.S. federal income tax purposes, such transfers generally will be treated
as if the Debtors sold such assets and causes of actions at then fair market value. See Section E — “Tax
Treatment of The GUC Recovery Trust,” below.

          B.        Consequences to Holders of Term Loan Claims

This summary discusses the U.S. federal income tax consequences to holders of Term Loan Claims who
are U.S. Holders and does not discuss tax consequences for those who are not U.S. Holders. The
discussion below generally assumes that holders of Term Loan Claims will, as a class, vote to accept the
Plan. As used herein, the term “U.S. Holder” means a beneficial owner of Term Loan Claims, New Term
Loans, or New Common Stock, that is for U.S. federal income tax purposes:

          •         an individual who is a citizen or resident of the United States;

          •        a corporation, or other entity taxable as a corporation for U.S. federal income tax
          purposes, created or organized in or under the laws of the United States, any state thereof or the
          District of Columbia;




                                                        103
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                                Pg 537 of 577


          •       an estate the income of which is subject to U.S. federal income taxation regardless of its
          source; or

          •        a trust, if a court within the United States is able to exercise primary jurisdiction over its
          administration and one or more U.S. persons have authority to control all of its substantial
          decisions, or if the trust has a valid election in effect under applicable Treasury regulations to be
          treated as a U.S. person.

If a partnership or other entity or arrangement taxable as a partnership for U.S. federal income tax
purposes holds Term Loan Claims, New Term Loans, or New Common Stock, the tax treatment of a
partner in such partnership generally will depend upon the status of the partner and the activities of the
partnership. If you are a partner in such a partnership holding any of such instruments, you should
consult your own tax advisor.

                    1.        Holders of Term Loan Claims

Pursuant to the Plan, and assuming a Reorganization Transaction occurs, holders of Allowed Term Loan
Claims will receive New Common Stock and, New Term Loans, and a Pro Rata share of a fifty percent
(50%) undivided interest in (and thus in the net proceeds from) the GUC Recovery Trust Causes of Action
(the “50% Interest”), in complete and final satisfaction of their Term Loan Claims.

The U.S. federal income tax consequences of the Plan to a U.S. Holder of Term Loan Claims depends, in
part, on whether the holders’ Claim constitutes a “security” of the Debtors for U.S. federal income tax
purposes. If a Term Loan Claim constitutes a security of the Debtors, then the receipt of New Term
Loans and, New Common Stock, and the 50% Interest should be treated as part of a tax “reorganization”
for U.S. federal income tax purposes, in each case, with the consequences described below. If, on the
other hand, a Term Loan Claim does not constitute a security of the Debtors, then the receipt of the
consideration in exchange therefor will be treated as a fully taxable transaction.

The term “security” is not defined in the Tax Code or in the Treasury regulations issued thereunder and
has not been clearly defined by judicial decisions. The determination of whether a particular debt
obligation constitutes a “security” depends on an overall evaluation of the nature of the debt, including
whether the holder of such debt obligation is subject to a material level of entrepreneurial risk and whether
a continuing proprietary interest is intended or not. One of the most significant factors considered in
determining whether a particular debt obligation is a security is its original term. In general, debt
obligations issued with a weighted average maturity at issuance of less than five (5) years do not
constitute securities, whereas debt obligations with a weighted average maturity at issuance of ten (10)
years or more constitute securities. Additionally, the IRS has ruled that new debt obligations with a term
of less than five years issued in exchange for and bearing the same terms (other than interest rate) as
securities should also be classified as securities for this purpose, since the new debt represents a
continuation of the holder’s investment in the corporation in substantially the same form. A holder of a
Term Loan Claim is urged to consult its own tax advisor regarding the appropriate status for U.S. federal
income tax purposes of its Term Loan Claim.

If each of the Term Loan Claims constitute “securities” for U.S. federal income tax purposes, the receipt
of New Common Stock, New Term Loans and New Common Stockthe 50% Interest in exchange for Term
Loan Claims would qualify for reorganization exchange treatment for U.S. federal income tax purposes.
The classification as a reorganization exchange generally serves to defer the recognition of any taxable
gain or loss by the U.S. Holder. However, a U.S. Holder generally is still required to recognize any gain
to the extent the holder receives “boot” in the reorganization exchange, i.e., consideration other than stock
or “securities” of the exchanging company. If – namely, the 50% Interest and, if the New Term Loans are


                                                        104
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                            Pg 538 of 577


not considered “securities” for this purpose, the New Term Loans. Accordingly, a U.S. Holder will
recognize any realized gain up to the extent of the aggregatetotal amount of boot received in exchange,
which would equal the sum of the fair market value as of the Effective Date of the portion of the 50%
Interest and the issue price of the New Term Loans (namely, the “boot”) received by the U.S. Holder in
the exchange in respect of its Term Loans Claim (other than any portion received in respect of a Claim for
for accrued but unpaid interest and possibly accrued original issue discount, or “OID”). In addition, even
within an otherwise tax-free exchange, a U.S. Holder will have interest income to the extent of any
exchange consideration allocable to accrued but unpaid interest or accrued OID not previously included in
income. See Section B.1(a) — “Distributions in Discharge of Accrued Interest or OID,” below.

InIf an exchange of Term Loan Claims treated as a reorganization, a U.S. Holder’s aggregate tax basis in
the New Term Loans (if such loans constitute “securities” for U.S. federal income tax purposes) and New
Common Stock will equal such holder’s aggregate adjusted tax basis in the Term Loan Claims exchanged
therefor, increased by any gain or interest income recognized in the exchange, and decreased by the
amount of bootfair market value of the portion of the 50% Interest and, if the New Term loans do not
constitute “securities,” the issue price of the New Term Loans received in the exchange. Such aggregate
tax basis should be allocated among the New Term Loans (if applicable) and New Common Stock and (if
they constitute “securities”) the New Term Loans in accordance with their relative fair market values. In
an exchange treated as a reorganization, a U.S. Holder’s holding period in such carryover basis property
will include its holding period in the Term Loan Claim exchanged therefor, except to the extent of any
exchange consideration received in respect of accrued but unpaid interest (and possibly “original issue
discount” or “accrued OID”). If the New Term Loans do not constitute “securities,” then a U.S. Holder
will have tax basis in the New Term Loan received equal to its issue price, and its holding period in such
New Term Loan received should begin on the day following the exchange date.

If the exchange of a Term Loan Claim does not constitute a reorganization, the exchange will be taxable
and the U.S. Holder of a Term Loan Claim will recognize gain or loss in an amount equal to the
difference, if any, between (i) the sum of the issue price of the New Term Loans and, the fair market value
of the New Common Stock, and the fair market value of the portion of the 50% Interest received (other
than any consideration received in respect of a Term Loan Claim for accrued but unpaid interest and
possibly accrued OID), and (ii) the U.S. Holder’s adjusted tax basis in the Term Loan Claim exchanged
(other than any tax basis attributable to accrued but unpaid interest and possibly accrued OID). See
Section B.1(b)— “Character of Gain or Loss,” below. In addition, a U.S. Holder of a Claim will have
ordinary interest income to the extent of any exchange consideration allocable to accrued but unpaid
interest or accrued OID not previously included in income. See Section B.1(a) — “Distributions in
Discharge of Accrued Interest or OID,” below.

In the case of a taxable exchange, a U.S. Holder of Term Loan Claims will have a tax basis in the New
Term Loans received equal to its issue price and a tax basis in the New Common Stock received equal to
its fair market value. The U.S. Holder’s holding period in such New Term Loans and New Common
Stock received should begin on the day following the exchange date.

The tax characterization of the 50% Interest as either an equity-type interest in the GUC Recovery Trust
(even though receiving a direct undivided interest in the GUC Recovery Trust Causes of Action) or a
separate property right is uncertain, and may depend in part on the terms and provisions of the GUC
Recovery Trust Agreement. Accordingly, each holder of a Term Loan Claim is urged to consult its tax
adviser regarding the receipt and ownership of a portion of the 50% Interest, including the tax treatment
of any income, loss and distributions from the GUC Recovery Trust. See Section E — “Tax Treatment of
The GUC Recovery Trust,” below. A U.S. Holder will have an aggregate tax basis in its undivided




                                                    105
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37            Main Document
                                                 Pg 539 of 577


interest in the causes of action received equal to its fair market value, and the holder’s holding period
should begin on the day following the exchange date.

                    (a)       Distributions in Discharge of Accrued Interest

In general, to the extent that any exchange consideration received pursuant to the Plan by a U.S. Holder of
a Claim is received in satisfaction of interest accrued interest or OID during its holding period, such
amount will be taxable to the holder as interest income (if not previously included in the holder’s gross
income). Conversely, a U.S. Holder may be entitled to recognize a deductible loss to the extent any
accrued interest or amortized OID was previously included in its gross income and is not paid in full.
However, the IRS has privately ruled that a holder of a “security” of a corporate issuer, in an otherwise
tax-free exchange, could not claim a current deduction with respect to any unpaid OID. Accordingly, it is
also unclear whether, by analogy, a U.S. Holder of a Term Loan Claim that does not constitute a
“security” would be required to recognize a capital loss, rather than an ordinary loss, with respect to
previously included OID that is not paid in full.

The Plan provides that except as otherwise required by law (as reasonably determined by the Reorganized
Debtors or Wind Down Estates), consideration received in respect of a Term Loan Claim is allocable first
to the principal amount of the Claim (as determined for U.S. federal income tax purposes) and then, to the
extent of any excess, to any Claim for accrued but unpaid interestthe remaining portion of such Allowed
Claim, if any. See Section 6.17 of the Plan. There is no assurance that the IRS will respect such
allocation for U.S. federal income tax purposes. You are urged to consult your own tax advisor regarding
the allocation of consideration received under the Plan, as well as the deductibility of accrued but unpaid
interest (including OID) and the character of any loss claimed with respect to accrued but unpaid interest
(including OID) previously included in gross income for U.S. federal income tax purposes.

                    (b)       Character of Gain or Loss

Where gain or loss is recognized by a U.S. Holder, the character of such gain or loss as long-term or
short-term capital gain or loss or as ordinary income or loss will be determined by a number of factors,
including the tax status of the holder, whether the Term Loan Claim constitutes a capital asset in the
hands of the holder and how long it has been held, whether the Term Loan Claim was acquired at a
market discount, and whether and to what extent the holder previously claimed a bad debt deduction.

A U.S. Holder that purchased its Term Loan Claims from a prior holder at a “market discount” (relative
to the principal amount of the Term Loan Claims at the time of acquisition) may be subject to the market
discount rules of the Tax Code. In general, a debt instrument is considered to have been acquired with
“market discount” if the holder’s adjusted tax basis in the debt instrument is less than (i) its stated
principal amount or (ii) in the case of a debt instrument issued with OID, its adjusted issue price, in each
case, by at least a de minimis amount. Under these rules, any gain recognized on the exchange of Term
Loan Claims (other than in respect of a Term Loan Claim for accrued but unpaid interest) generally will
be treated as ordinary income to the extent of the market discount accrued (on a straight line basis or, at
the election of the holder, on a constant yield basis) during the holder’s period of ownership, unless the
holder elected to include the market discount in income as it accrued. If a U.S. Holder of a Loan Claim
did not elect to include market discount in income as it accrued and, thus, under the market discount rules,
was required to defer all or a portion of any deductions for interest on debt incurred or maintained to
purchase or carry its Term Loan Claim, such deferred amounts would become deductible at the time of the
exchange but, if the exchange is a reorganization exchange, only up to the amount of gain that the holder
recognizes in the exchange.




                                                          106
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                Pg 540 of 577


In the case of an exchange of a Term Loan Claim that qualifies as a reorganization exchange, the Tax
Code indicates that any accrued market discount in respect of the Term Loan Claim should not be
currently includible in income under Treasury regulations to be issued, except to the extent of any gain
recognized due to the receipt of boot. Any accrued market discount that is not included in income should
carry over to any nonrecognition property received in exchange therefor (i.e., for New Term
LoansCommon Stock and, if also treated as a “security” for U.S. federal income tax purposes, and New
Common Stock in the case of Term Loans Claims). Any gain recognized by a U.S. Holder upon a
subsequent disposition of such New Common Stock or New Term Loans should be treated as ordinary
income to the extent of any accrued market discount carried over to such stock or loans not previously
included in income. To date, specific Treasury regulations implementing this rule have not been issued.

          C.        Disposition of New Common Stock

Unless a nonrecognition provision applies and subject to the discussion above with respect to market
discount and the discussion below, U.S. Holders generally will recognize capital gain or loss upon the sale
or exchange of the New Common Stock in an amount equal to the difference between (i) the holder’s
adjusted tax basis in the New Common Stock held and (ii) the sum of the cash and the fair market value
of any property received from such disposition. Any such gain or loss generally should be long-term
capital gain or loss if the holder’s holding period for its New Common Stock is more than one year at that
time. A reduced tax rate on long-term capital gain may apply to non-corporate holders. The deductibility
of capital loss is subject to significant limitations.

In general, any gain recognized by a U.S. Holder upon a disposition of the New Common Stock (or any
stock or property received for such New Common Stock in a later tax-free exchange) received in exchange
for a Term Loan Claim will be treated as ordinary income for U.S. federal income tax purposes to the
extent of (i) any ordinary loss deductions previously claimed as a result of the write-down of the Term
Loan Claim, decreased by any income (other than interest income) recognized by the holder upon
exchange of the Term Loan Claim, and (ii) with respect to a cash-basis holder and in addition to clause (i)
above, any amounts which would have been included in its gross income if the holder’s Term Loan Claim
had been satisfied in full but which was not included by reason of the cash method of accounting.

          D.        Ownership and Disposition of the New Term Loan

The U.S. federal income tax consequences to a holder of a New Term Loan may depend on certain terms
of the New Term Loan which have not yet been finalized. The final terms of the New Term Loan will be
described at a later date in a Plan Supplement. Accordingly, depending on the final terms of the New
Term Loan, the U.S. federal income tax consequences of owning and disposing of a New Term Loan may
differ from that described below.

                    1.        Payment of Interest and OID on the New Term Loan

Stated interest paid on the New Term Loan will be taxable to a U.S. Holder as ordinary interest income at
the time it accrues or is received, in accordance with its method of accounting for U.S. federal income tax
purposes to the extent such stated interest is “qualified stated interest.” Stated interest is “qualified stated
interest” if it is payable in cash at least annually. Thus, the cash interest payable on the New Term Loan
is expected to be treated as qualified stated interest. The remainder of the stated interest payable on the
New Term Loan is payable by the issuance of additional notes (“PIK interest”); the amount of PIK
interest payable on the New Term Loan will be included in the determination of the OID on such debt, as
discussed below. Accordingly, the New Term Loan will be issued with OID to the extent of the PIK




                                                      107
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 541 of 577


interest and, depending on the issue price of the New Term Loan, the New Term Loan may be issued with
additional OID.

If the principal amount of the New Term Loan exceeds its issue price by more than a de minimis amount,
then the New Term Loan will be considered to have been issued with OID for U.S. federal income tax
purposes in the amount of such excess. For these purposes, the PIK interest will be included in the
principal amount of the New Term Loan at maturity and taxed as part of OID. A U.S. Holder will be
required to include any such OID in income for U.S. federal income tax purposes as it accrues, regardless
of its regular method of accounting, in accordance with a constant-yield method, before the receipt of cash
payments attributable to this income. Under this method, a U.S. Holder generally will be required to
include in income increasingly greater amounts of OID in successive accrual periods.

If the New Term Loan is not considered to be publicly traded, but a substantial portion of the Term Loan
Claims are considered publicly traded, the issue price of the New Term Loan will be determined by
reference to the fair market value of such publicly traded Term Loan Claims on the Effective Date. If the
New Term Loan is publicly traded, the issue price of the New Term Loan is its fair market value. If
neither the New Term Loan nor the Term Loan Claims are considered publicly traded, the issue price of
the New Term Loan will equal their stated principal amount. The determination of whether a debt
instrument is “publicly traded” for these purposes depends on whether such instrument is traded on an
established market. A debt instrument is traded on an established market for U.S. federal income tax
purposes only if they are traded on an established market during the 31-day period ending 15 days after
the Effective Date. Pursuant to applicable Treasury regulations, an “established market” need not be a
formal market. It is sufficient if there is a readily available sales price for an executed purchase or sale of
the debt instrument, or if there is one or more “firm quotes” or “indicative quotes” for such debt, in each
case as such terms are defined in applicable Treasury regulations.

Under the applicable Treasury regulations, the Reorganized Debtors are required to determine whether the
New Term Loan is publicly traded and, if so, the fair market value of the New Term Loan, and make
these determinations available to holders in a commercially reasonable fashion, including by electronic
publication, within ninety (90 ) days of the issue date of the New Term Loan. The Debtors intend to make
this information available on our website. Our determination is binding on a U.S. Holder unless a U.S.
Holder explicitly discloses on its tax return that its determination is different and the reasons for its
determination (including how it determined the fair market value of its New Term Loan or Term Loan
Claims, if applicable). The Debtors expect that the New Term Loan will be considered to be “publicly
traded” for U.S. federal income tax purposes and that, accordingly, the issue price of the New Term Loan
will equal their fair market value on the Effective Date.

                    2.        Market Discount on the New Term Loan

A U.S. Holder will have market discount with respect to a New Term Loan if its initial basis in any
portion of the New Term Loan is less than the issue price of such portion of the New Term Loan, unless
the difference is less than a specified de minimis amount. If a U.S. Holder’s New Term Loan has market
discount with respect to any portion of such New Term Loan and, if such holder so elects or has so
elected, it will be required to include the market discount as ordinary income as it accrues, either on a
ratable basis or on the basis of a constant-yield method. Any such election applies to all debt instruments
with market discount that the U.S. Holder acquires on or after the first day of the first taxable year to
which the election applies. In addition, the U.S. Holder may be required to defer, until the maturity of the
New Term Loan, as applicable, or its earlier disposition (including in one of certain nontaxable
transactions), the deduction of all or a portion of the interest expense on any indebtedness incurred or




                                                      108
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 542 of 577


maintained to purchase or carry any portion of such New Term Loan with respect of which the U.S.
Holder has market discount.

                    3.        Acquisition and Bond Premium on the New Term Loan

A U.S. Holder will have acquisition premium with respect to a New Term Loan if its initial basis in any
portion of the New Term Loan, as applicable, exceeds the issue price of such portion of the New Term
Loan but does not exceed the stated redemption price at maturity of such portion of the New Term Loan.
If a U.S. Holder has acquisition premium with respect to a portion of the New Term Loan, it may reduce
the amount of any OID accruing on such portion of the New Term Loan for any taxable year by a portion
of the acquisition premium properly allocable to that year.

If a U.S. Holder’s initial basis in any portion of the New Term Loan exceeds the stated redemption price
at maturity of such portion of the New Term Loan, the excess generally will constitute amortizable bond
premium and the U.S. Holder will not be required to include any OID attributable to its income with
respect to such portion of the New Term Loan. Generally a U.S. Holder may elect to amortize this bond
premium over the remaining term of such portion of the New Term Loan using a constant yield method
and apply the amortization to offset stated interest otherwise required to be included in income with
respect to such portion of the New Term Loan.

                    4.        Disposition of the New Term Loan

Upon the sale or other taxable disposition of a New Term Loan, a U.S. Holder will recognize taxable gain
or loss equal to the difference between the amount realized on the sale or other taxable disposition and its
adjusted tax basis in the New Term Loan. A U.S. Holder’s adjusted tax basis in a New Term generally
will equal its initial tax basis in the New Term Loan, increased by any OID or market discount previously
included in income with respect to the New Term Loan and decreased by payments on the New Term
Loan other than payments of stated interest and any previously amortized bond premium. For these
purposes, the amount realized does not include any amount attributable to accrued interest, which will be
taxable as interest if not previously included in income. Except to the extent attributable to any accrued
market discount not previously included in income, gain or loss recognized on the sale or other taxable
disposition of a New Term Loan will generally be capital gain or loss and will be long-term capital gain
or loss if, at the time of sale or other taxable disposition, the New Term Loan is treated as held for more
than one year. Any gain attributable to accrued market discount not previously included in income will be
recharacterized as ordinary income. Long-term capital gains recognized by non-corporate taxpayers are
subject to reduced tax rates. The deductibility of capital losses is subject to significant limitations.

          E.        Tax Treatment of The GUC Recovery Trust

As indicated above, the Debtors will transfer the GUC Recovery Trust Assets to the GUC Recovery Trust
in accordance with the Plan and the beneficial interests therein.
                    1.        Classification of the GUC Recovery Trust

The GUC Recovery Trust is intended to qualify as a “liquidating trust” for U.S. federal income tax
purposes (other than in respect of any portion of the GUC Recovery Trust Assets allocable to, or retained
on account of, Disputed Claims, as discussed below). In general, a liquidating trust is not a separate
taxable entity but rather is treated for U.S. federal income tax purposes as a “grantor” trust (i.e., a pass-
through entity). The IRS, in Revenue Procedure 94-45, 1994-2 C.B. 684, set forth the general criteria for
obtaining an IRS ruling as to the grantor trust status of a liquidating trust under a chapter 11 plan. The
GUC Recovery Trust will be structured with the intention of complying with such general criteria. In


                                                      109
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 543 of 577


conformity with Revenue Procedure 94-45, all parties (including, without limitation, the Debtors, the
GUC Trustee and GUC Recovery Trust beneficiaries) will be required to treat the transfer of the GUC
Recovery Trust Assets to the GUC Recovery Trust as (1) a transfer of the GUC Recovery Trust Assets
(subject to any obligations relating to those assets) directly to GUC Recovery Trust beneficiaries (other
than to the extent any GUC Recovery Trust Assets are allocable to Disputed Claims), followed by (2) the
transfer by such beneficiaries to the GUC Recovery Trust of GUC Recovery Trust Assets in exchange for
GUC Recovery Trust Interests. Accordingly, except in the event of contrary definitive guidance, GUC
Recovery Trust beneficiaries as determined for U.S. federal income tax purposes – which, as discussed
above and subject to the provisions of the GUC Recovery Trust Agreement, potentially could include
holders of Term Loan Claims – will be treated for U.S. federal income tax purposes as the grantors and
owners of their respective share of GUC Recovery Trust Assets (other than such GUC Recovery Trust
Assets as are allocable to Disputed Claims).
While the following discussion assumes that the GUC Recovery Trust would be so treated for U.S. federal
income tax purposes, no ruling will be requested from the IRS concerning the tax status of the GUC
Recovery Trust as a grantor trust. Accordingly, there can be no assurance that the IRS would not take a
contrary position to the classification of the GUC Recovery Trust as a grantor trust. If the IRS were to
challenge successfully such classification, the U.S. federal income tax consequences to the GUC Recovery
Trust and the holders of Claims could vary from those discussed herein.
                    2.        General Tax Reporting by the GUC Recovery Trust and GUC Recovery
                              Trust Beneficiaries

For all U.S. federal income tax purposes, all parties must treat the GUC Recovery Trust as a grantor trust
of which holders of Claims who become GUC Recovery Trust beneficiaries (as determined for U.S.
federal income tax purposes) are the owners and grantors. Accordingly, GUC Recovery Trust
beneficiaries are treated for U.S. federal income tax purposes as the direct owners of an undivided interest
in the GUC Recovery Trust Assets (other than any assets allocable to Disputed Claims), consistent with
their economic interests therein. The GUC Trustee will file tax returns for the GUC Recovery Trust
treating the GUC Recovery Trust as a grantor trust pursuant to section 1.671-4(a) of the Treasury
regulations. The GUC Trustee also shall annually send to each GUC Recovery Trust beneficiary a
separate statement regarding the receipts and expenditures of the GUC Recovery Trust as relevant for
U.S. federal income tax purposes.
All taxable income and loss of the GUC Recovery Trust will be allocated among, and treated as directly
earned and incurred by, the GUC Recovery Trust beneficiaries with respect to such GUC Recovery Trust
beneficiary’s undivided interest in the GUC Recovery Trust Assets (and not as income or loss with respect
to its prior Claims), with the possible exception of any taxable income and loss allocable to any assets
allocable to, or retained on account of, Disputed Claims. The character of any income and the character
and ability to use any loss will depend on the particular situation of the GUC Recovery Trust beneficiary.
In accordance with the GUC Recovery Trust Agreement, the GUC Trustee will make a good faith
valuation of the GUC Recovery Trust Assets. All parties to the GUC Recovery Trust must consistently
use such valuation for all U.S. federal income tax purposes. The valuation will be made available, from
time to time, as relevant for tax reporting purposes.
The U.S. federal income tax obligations of a GUC Recovery Trust beneficiary is not dependent on the
GUC Recovery Trust distributing any Cash or other proceeds. Thus, a holder of a beneficial interest may
incur a U.S. federal income tax liability with respect to its allocable share of the GUC Recovery Trust’s
income even if the GUC Recovery Trust does not make a concurrent distribution to the holder. In general,
other than in respect of Cash retained on account of Disputed Claims and distributions resulting from
undeliverable distributions (the subsequent distribution of which still relates to a holder’s Term Loan
Claims), a distribution of Cash by the GUC Recovery Trust will not be separately taxable to a GUC


                                                    110
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 544 of 577


Recovery Trust beneficiary since the beneficiary is already regarded for U.S. federal income tax purposes
as owning the underlying assets (and was taxed at the time the Cash was earned or received by the GUC
Recovery Trust). Holders are urged to consult their tax advisors regarding the appropriate U.S. federal
income tax treatment of any subsequent distributions of Cash originally retained by the GUC Recovery
Trust on account of Disputed Claims.
The GUC Trustee will comply with all applicable governmental withholding requirements (see section
6.19 of the Plan). Thus, in the case of any GUC Recovery Trust beneficiaries that are not U.S. persons,
the GUC Trustee may be required to withhold up to 30% of the income or proceeds allocable to such
persons, depending on the circumstances (including whether the type of income is subject to a lower treaty
rate). As indicated above, the foregoing discussion of the U.S. federal income tax consequences of the
Plan does not generally address the consequences to non-U.S. holders; accordingly, such holders should
consult their tax advisors with respect to the U.S. federal income tax consequences of the Plan, including
owning an interest in the GUC Recovery Trust.
                    3.        Tax Reporting for Assets Allocable to Disputed Claims

Subject to definitive guidance from the IRS or a court of competent jurisdiction to the contrary (including
the receipt by the GUC Trustee of an IRS private letter ruling if the GUC Trustee so requests one, or the
receipt of an adverse determination by the IRS upon audit if not contested by the GUC Trustee), the GUC
Trustee (A) may elect to treat any GUC Recovery Trust Assets allocable to, or retained on account of,
Disputed Claims (a “Disputed Claims Reserve”) as a “disputed ownership fund” governed by section
1.468B-9 of the Treasury regulations, if applicable, and (B) to the extent permitted by applicable law, will
report consistently for state and local income tax purposes.
Accordingly, if a “disputed ownership fund” election is made with respect to a Disputed Claims Reserve,
such reserve will be subject to tax annually on a separate entity basis on any net income earned with
respect to the GUC Recovery Trust Assets (including any gain recognized upon the disposition of such
assets). All distributions from such reserves (which distributions will be net of the expenses, including
taxes, relating to the retention or disposition of such assets) will be treated as received by holders in
respect of their Claims as if distributed by the Debtors. All parties (including, without limitation, the
Debtors, the GUC Trustee and the GUC Recovery Trust beneficiaries) will be required to report for tax
purposes consistently with the foregoing.
A Disputed Claims Reserve will be responsible for payment, out of the assets of the Disputed Claims
Reserve, of any taxes imposed on the Disputed Claims Reserve or its assets. In the event, and to the
extent, any Cash in the Disputed Claims Reserve is insufficient to pay the portion of any such taxes
attributable to the taxable income arising from the assets of such reserve (including any income that may
arise upon the distribution of the assets in such reserve), assets of the Disputed Claims Reserve may be
sold to pay such taxes.
          F.        E. Information Reporting and Backup Withholding

Payments of interest (including accruals of OID) or dividends and any other reportable payments, possibly
including amounts received pursuant to the Plan and payments of proceeds from the sale, retirement or
other disposition of the exchange consideration, may be subject to “backup withholding” (currently at a
rate of 24%) if a recipient of those payments fails to furnish to the payor certain identifying information
and, in some cases, a certification that the recipient is not subject to backup withholding. Backup
withholding is not an additional tax. Any amounts deducted and withheld generally should be allowed as
a credit against that recipient’s U.S. federal income tax, provided that appropriate proof is timely
provided under rules established by the IRS. Furthermore, certain penalties may be imposed by the IRS
on a recipient of payments who is required to supply information but who does not do so in the proper
manner. Backup withholding generally should not apply with respect to payments made to certain exempt


                                                      111
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 545 of 577


recipients, such as corporations and financial institutions. Information may also be required to be
provided to the IRS concerning payments, unless an exemption applies. You should consult your own tax
advisor regarding your qualification for exemption from backup withholding and information reporting
and the procedures for obtaining such an exemption.

Treasury regulations generally require disclosure by a taxpayer on its U.S. federal income tax return of
certain types of transactions in which the taxpayer participated, including, among other types of
transactions, certain transactions that result in the taxpayer’s claiming a loss in excess of certain
thresholds. You are urged to consult your own tax advisor regarding these regulations and whether the
contemplated transactions under the Plan would be subject to these regulations and require disclosure on
your tax return.

The foregoing summary has been provided for informational purposes only and does not discuss all
aspects of U.S. federal income taxation that may be relevant to a particular holder of a Term Loan Claim.
All holders of Term Loan Claims are urged to consult their tax advisors concerning the federal, state,
local, non U.S., and other tax consequences applicable under the Plan.

                                              IX.VIII.
                              CERTAIN RISK FACTORS TO BE CONSIDERED

Prior to voting to accept or reject the Plan, holders of Claims and Interests should read and carefully
consider the risk factors set forth below, in addition to the other information set forth in this Disclosure
Statement including any attachments, exhibits, or documents incorporated by reference.

THIS SECTION PROVIDES INFORMATION REGARDING POTENTIAL RISKS IN CONNECTION
WITH THE PLAN. THE FACTORS BELOW SHOULD NOT BE REGARDED AS THE ONLY
RISKS ASSOCIATED WITH THE PLAN OR ITS IMPLEMENTATION. ADDITIONAL RISK
FACTORS IDENTIFIED IN THE COMPANY’S PUBLIC FILINGS WITH THE SEC MAY ALSO BE
APPLICABLE TO THE MATTERS SET OUT HEREIN AND SHOULD BE REVIEWED AND
CONSIDERED IN CONJUNCTION WITH THIS DISCLOSURE STATEMENT, TO THE EXTENT
APPLICABLE. THE RISK FACTORS SET FORTH IN DHCP’S ANNUAL REPORT ON FORM 10-
K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2017 FILED WITH THE SEC ON APRIL 16,
2018, AS UPDATED BY THE QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER
ENDED MARCH 31, 2018 FILED WITH THE SEC ON JUNE 6, 2018, THE QUARTERLY REPORT
ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2018 FILED WITH THE SEC ON
AUGUST 9, 2018, AND THE QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER
ENDED SEPTEMBER 30, 2018 FILED WITH THE SEC ON NOVEMBER 14, 2018 ARE HEREBY
INCORPORATED BY REFERENCE. NEW FACTORS, RISKS AND UNCERTAINTIES EMERGE
FROM TIME TO TIME AND IT IS NOT POSSIBLE TO PREDICT ALL SUCH FACTORS, RISKS
AND UNCERTAINTIES.

          A.        Certain Bankruptcy Law Considerations

                    1.        General

While the Debtors believe that the Chapter 11 Cases will be of short duration and will not be materially
disruptive to the Company’s business, the Debtors cannot be certain that this will be the case. Although
the Plan is designed to minimize the length of the Chapter 11 Cases, it is impossible to predict with
certainty the amount of time that the Debtors may spend in bankruptcy or to assure parties in interest that
the Plan will be confirmed. Even if confirmed on a timely basis, bankruptcy proceedings to confirm the
Plan could have an adverse effect on the Company’s business. Among other things, it is possible that


                                                     112
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 546 of 577


bankruptcy proceedings could adversely affect the Company’s relationships with its key customers and
employees. In addition, the bankruptcy proceedings may divert some of the attention of the Debtors’
management away from business operations and the Company will incur additional expenses.

                    2.        Risk of Non-Confirmation of Plan

Although the Debtors believe that the Plan will satisfy all requirements necessary for confirmation by the
Bankruptcy Court, there can be no assurance that the Bankruptcy Court will reach the same conclusion or
that modifications to the Plan will not be required for confirmation or that such modifications would not
necessitate re-solicitation of votes. Moreover, the Debtors can make no assurances that it will receive the
requisite acceptances to confirm the Plan, and even if the Voting Class (defined below) voted in favor of
the Plan or the requirements for “cramdown” are met with respect to any Class that rejected the Plan, the
Bankruptcy Court, which may exercise substantial discretion as a court of equity, may choose not to
confirm the Plan. If the Plan is not confirmed, it is unclear what distributions (if any) holders of Claims
or Interests ultimately would receive with respect to their Claims or Interests in a subsequent plan of
reorganization.

                    3.        Risk of Failing to Satisfy Vote Requirement

In the event that the Debtors are unable to get sufficient votes from the Voting Class, the Debtors may
seek to accomplish an alternative chapter 11 plan. There can be no assurance that the terms of any such
alternative chapter 11 plan would be similar or as favorable to holders of Allowed Claims and Parent
Equity Interests as those proposed in the Plan.

                    4.        Risk of Non-Consensual Confirmation

In the event that any impaired class of Claims or Parent Equity Interests does not accept or is deemed not
to accept the Plan, the Bankruptcy Court may nevertheless confirm such Plan at the request of the Debtors
if at least one impaired class has accepted the plan (with such acceptance being determined without
including the vote of any “insider” in such class), and as to each impaired class that has not accepted the
plan, the Bankruptcy Court determines that the plan “does not discriminate unfairly” and is “fair and
equitable” with respect to the dissenting impaired classes. Should any Class vote to reject the Plan, then
these requirements must be satisfied with respect to such rejecting Classes. The Debtors believe that the
Plan satisfies these requirements.

                    5.        Risk of Non-Occurrence of Effective Date

There can be no assurance as to the timing of the Effective Date. If the conditions precedent to the
Effective Date set forth in the Plan have not occurred or have not been waived as set forth in Section 9.3
of the Plan, then the Confirmation Order may be vacated, in which event no distributions would be made
under the Plan, the Debtors and all holders of Claims or Interests would be restored to the status quo as of
the day immediately preceding the Confirmation Date, and the Debtors’ obligations with respect to Claims
and Interests would remain unchanged.




                                                       113
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 547 of 577


                    6.        Risk of Termination of Restructuring Support Agreement

The Restructuring Support Agreement contains certain provisions that give the parties the ability to
terminate the Restructuring Support Agreement if various conditions are satisfied. As noted above,
termination of the Restructuring Support Agreement could result in protracted Chapter 11 Cases, which
could significantly and detrimentally impact the Company’s relationships with GSEs, regulators,
government agencies, vendors, suppliers, employees, and major customers. If the Restructuring Support
Agreement is terminated, each vote or any consent given by any Consenting Term Lender prior to such
termination will be deemed null and void ab initio. If the termination of the Restructuring Support
Agreement takes place when Bankruptcy Court approval is required for a Consenting Term Lender to
change or withdraw its vote to accept the Plan, the Company has agreed to support and not oppose any
such attempt to change or withdraw a vote. Future termination of the Restructuring Support Agreement is
an “Event of Default” under the Debtors’ DIP Facilities. If the Debtors lose access to their DIP Facilities
it may force the Debtors to liquidate the Company.

                    7.        Risk Related to Parties in Interest Objecting to Debtors’ Classification of
                              Claims and Equity Interests

Bankruptcy Code Section 1122 provides that a plan may place a claim or an interest in a particular class
only if such claim or interest is substantially similar to the other claims or interests in such class. The
Debtors believe that the classification of Claims and Equity Interests under the Plan complies with the
requirements set forth in the Bankruptcy Code. However, there can be no assurance that a party in
interest will not object or that the Bankruptcy Court will approve the classifications.

                    8.        Risk Related to Possible Objections to Plan

There is a risk that certain parties could oppose and object to the Plan in the Bankruptcy Court either in
its entirety or to specific provisions of the Plan. While the Debtors believe that the proposed Plan
complies with all relevant Bankruptcy Code provisions, there can be no guarantee that a party in interest
will not file an objection to the Plan or that the Bankruptcy Court will not sustain such an objection.

                    9.        Conversion to Chapter 7 Case

If no plan of reorganization can be confirmed, or if the Bankruptcy Court otherwise finds that it would be
in the best interest of holders of Claims and Interests, the Chapter 11 Cases may be converted to cases
under chapter 7 of the Bankruptcy Code, pursuant to which a chapter 7 trustee would be appointed or
elected to liquidate the Debtors’ assets for distribution in accordance with the priorities established by the
Bankruptcy Code. See Article XI hereof, as well as the liquidation analysis, which will be filed no later
than the date on which the Plan Supplement is filed and served on holders of Claims in the Voting Class
as promptly as practicable upon filing (the “Liquidation Analysis attached hereto as Exhibit E”), for a
discussion of the effects that a chapter 7 liquidation would have on the recoveries of holders of Claims
and Interests on a Debtor-by-Debtor basis.

          B.        Additional Factors Affecting Value of Reorganized Debtors

                    1.        Claims Could Bebe More than Projected

There can be no assurance that the estimated Allowed amount of Claims in certain Classes will not be
significantly more than projected, which, in turn, could cause the value of distributions to be reduced
substantially. Inevitably, some assumptions will not materialize, and unanticipated events and



                                                        114
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 548 of 577


circumstances may affect the ultimate results. Therefore, the actual amount of Allowed Claims may vary
from the Debtors’ Financial Projections and feasibility analysis, and thethat variation may be material.

                    2.        Projections and Other Forward-Looking Statements Aare Nnot Assured, and
                              Actual Results May Vary

Certain of the information contained in this Disclosure Statement is, by nature, forward-looking, and
contains (i) estimates and assumptions which might ultimately prove to be incorrect and (ii) projections
which may be materially different from actual future experiences. There are uncertainties associated with
any projections and estimates, and they should not be considered assurances or guarantees of the amount
of funds or the amount of Claims in the various Classes that might be allowed. The future results of the
Reorganized Debtors are dependent upon various factors, many of which are beyond the control or
knowledge of the Debtors, and consequently are inherently difficult to project. The Reorganized Debtors’
actual future results may differ materially (positively or negatively) from the Financial Projections and as
a result, the actual total enterprise value of the Reorganized Debtors may be significantly higher or lower
than the estimated range herein.

          C.        Risks Relating to Debtors’ Business and Financial Condition

                    1.        Risks Associated with Debtors’ Business and Industry

The Debtors’ business is subject to extensive regulation by federal, state and local governmental and
regulatory authorities. Further, in recent years the policies, laws, rules and regulations applicable to the
Debtors’ business have been rapidly evolving. Such changes, as well as the actual or alleged failure to
comply with applicable federal, state, and local laws and regulations, GSE, Ginnie Mae and other
business counterparty requirements, or to implement and adhere to adequate remedial measures designed
to address any identified compliance deficiencies, may have an adverse consequence on the Company or
its business, in addition to the following factors, risks or uncertainties that may affect the Company or its
business:

         Limitations, restrictions or complete bans on the Debtors’ business or various segments of the
          business;
         Damage to the Debtors’ reputation;
         Scrutiny of the industry by, and potential enforcement actions by, federal and state authorities;
         The substantial resources (including senior management time and attention) the Company devotes
          to, and the significant compliance costs the Company incurs in connection with, regulatory
          compliance and regulatory examinations and inquiries, and any consume redress, fines, penalties
          or similar payments made in connection with resolving such matters;
         Uncertainties relating to interest curtailment obligations and any related financial and litigation
          exposure (including exposure relating to false claims);
         Potential costs and uncertainties, including the effect on future revenues, associated with and
          arising from litigation, regulatory investigations, and other legal proceedings, and uncertainties
          relating to the reaction of key counterparties to the announcement of any such matters;
         Dependence on GSEs and agencies (especially Fannie Mae, Freddie Mac and Ginnie Mae) and
          their residential loan programs and the Company’s ability to maintain relationships with such
          entities, and uncertainties relating to the status and future role of GSEs and agencies;




                                                      115
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                  Main Document
                                              Pg 549 of 577



         Ability to remain qualified as a GSE and agency approved seller, servicer or component servicer,
          including the ability to continue to comply with the GSEs’ and agencies’ respective residential
          loan selling and servicing guides;
         The ability to maintain the loan servicing, loan origination or collection agency licenses and/or
          third-party default specialists, or any other licenses necessary to operate the business, or changes
          to, or ability to comply with, licensing requirements;
         The ability to comply with the terms of the stipulated order resolving allegations arising from an
          Federal Trade Commission and CFPB investigation of Ditech Financial and RMS;
         The ability to comply with HUD Guidelines or VA regulations regarding mortgage loan
          conditions;
         Operational risks inherent in the mortgage servicing and mortgage origination businesses,
          including the ability to comply with the various contracts to which the Company is a party and
          reputational risks;
         Risks related to a significant amount of senior management turnover and employee reductions;
         Risks related to the substantial level of indebtedness, including ability to comply with covenants
          contained in debt agreements or obtain any necessary waivers or amendments, generate sufficient
          cash to service such indebtedness and refinance such indebtedness on favorable terms, if at all, as
          well as the ability to incur substantially more debt;
         The ability to maintain or grow the residential loan servicing or subservicing business and the
          mortgage loan originations business;
         The ability to achieve the Company’s strategic initiatives, particularly the ability to: enter into
          new subservicing arrangements; improve servicing performance, successfully develop origination
          capabilities; and execute and realize planned operational improvements and efficiencies;
         The success of the business strategy in returning to sustained profitability;
         Changes in prepayment rates and delinquency rates on the loans serviced and subserviced;
         A downgrade of, other adverse change, relating to, or the Company’s inability to improve the
          servicer rating or credit ratings;
         The Company’s ability to collect reimbursements for servicing advances and earn and timely
          receive incentive payments and ancillary fees on the servicing portfolio;
         The ability to collect indemnification payments and enforce repurchase obligations relating to
          mortgage loans the Company purchases from correspondent clients and the ability to collect in a
          timely manner indemnification payments relating to servicing rights purchased from prior
          servicers;
         Local, regional, national, and global economic trends and developments in general, and local,
          regional, and national real estate and residential mortgage market trends in particular, including
          the volume and pricing of home sales and uncertainty regarding the levels of mortgage
          originations and prepayments;
         Risks associated with the reverse mortgage business, including changes to reverse mortgage
          programs operated by FHA, HUD, or Ginnie Mae; the Company’s ability to accurately estimate
          interest curtailment liabilities; the Company’s ability to fund HECM repurchase obligations; the
          Company’s ability to fund principal additions on the HECM loans, and the Company’s ability to
          securitize the HECM tails;



                                                      116
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 550 of 577



         Changes in interest rates and the effectiveness of any hedge the Company may employ against
          such changes;
         Risks and potential costs associated with technology and cybersecurity , including: the risks of
          technology failures and of cyber-attacks against us or our vendors; our ability to adequately
          respond to actual or attempted cyber-attacks; and our ability to implement adequate internal
          security measures and protect confidential borrower information;
         Risks and potential costs associated with the implementation of new or more current technology,
          the use of vendors, or the transfer of the Company’s servers or other infrastructure to new data
          center facilities;
         Risks related to the Company’s deferred tax asset, risk of an “ownership change,” including
          uncertainties as to the Company’s ability to preserve the tax assets through and after a
          bankruptcy filing;
         tThe ability to renew advance financing facilities or warehouse facilities on favorable terms, or at
          all, and maintain adequate borrowing capacity under such facilities;
         rRisks related to the concentration of the Company’s subservicing portfolio and the ability of the
          Company’s subservicing clients to terminate the Company as a subservicer;
         tThe ability of Fannie Mae, Freddie Mac and Ginnie Mae, as well as other clients and credit
          owners, to transfer or otherwise terminate our servicing or subservicing rights, with or without
          cause;
         tThe effects of competition on existing and potential future business, including the impact of
          competitors with greater financial resources and broader scopes of operation;
         tThe expiration of, or changes to, government mortgage modification, refinancing or other
          programs;
         tThe ability to comply with evolving and complex accounting rules, many of which involve
          significant judgment and assumptions;
         tThe ability to implement and maintain effective internal controls over financial reporting and
          disclosure controls and procedures;
         Uncertainties regarding impairment charges relating to the intangible assets of the Company;
         Risks related to the Company’s relationship with Walter Energy;
         Administrative fines and financial penalties;
         Litigation, including class action lawsuits; and
         Civil and criminal liability.
                    2.        Loss of Subservicing Clients

The Company, as of December 31, 2018, subserviced 0.8 million forward and reverse loan accounts with
an unpaid principal balance of $111.7 billion. Under the Company’s subservicing contracts, the primary
servicers for whom the Company conducts subservicing activities have the right to terminate such
contracts, with or without cause, with generally 60-90 days’ notice. In some instances, the subservicing
contracts require payment to the Company of deboarding, deconversion or other fees in connection with
any termination thereof, while in other instances there is little to no consideration owed to the Company in
connection with the termination of subservicing contract. The Company’s business may suffer significant
hardship if these subservicing contracts are terminated.


                                                       117
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 551 of 577


OnAs described above, on January 17, 2019, the Company received notice from NRM, its largest
subservicing customer, initiating the process of termination under theirterminating the sSubservicing
aAgreement with the Companyfor cause. The Debtors have disputed NRM’s basis for termination and
intend to explore all legal remedies against NRM in connection with the timing and issuance of the
Termination Notice. NRM asserts that the Termination Notice was properly issued, was based on the
occurrence of certain alleged termination events and was effective to terminate the Subservicing
Agreement. The Debtors, NRM and its parent company, New Residential Investment Corp., have each
reserved all rights and remedies with respect to the Subservicing Agreement and the purported termination
thereof. The Company is evaluating the impact, if any, of any fees and costs payable in connection with
the termination of the sSubservicing aAgreement.

                    3.        Downgrade in the Company’s Servicer Ratings

Standard & Poor’s and Moody’s rate the Company as a residential loan servicer. Certain of these ratings
have been downgraded in the past, and any of these ratings may be downgraded in the future. Any such
downgrade could adversely affect the Company, financial condition, or results of operations, as well as
the Company’s ability to finance servicing advances and maintain the Company’s status as an approved
servicer by Fannie Mae, Freddie Mac, and Ginnie Mae. The Company’s failure to maintain favorable or
specified ratings may cause the Company’s termination as servicer and further impair the Company’s
ability to consummate future servicing transactions.

                    4.        Risk of Ginnie Mae, Fannie Mae, and Freddie Mac Termination

Under the terms of the Ginnie MBS Guide and the required Ginnie Mae Guaranty Agreement that is
executed in connection with each GMBS the Company issues (together with related documents, the
“Ginnie Mae Guaranty Agreement”), Ginnie Mae may terminate Ditech Financial for cause as the
issuer of GMBS and as servicer of the underlying mortgage loans, and transfer all of Ditech Financial’s
rights as issuer and servicer, including the servicing rights relating to the mortgage loans underlying the
GMBS issued by the Company, to a third party without payment to the Company of any consideration in
connection therewith. Events that could allow Ginnie Mae to terminate the Company as issuer and
servicer include, without limitation, the impending or actual insolvency of Ditech Financial; any
withdrawal or suspension of Ditech Financial’s status as an approved mortgagee by FHA or an approved
seller/servicer by Fannie Mae or Freddie Mac; or any change to Ditech Financial’s business condition
which materially and adversely affects its ability to carry out its obligations as an approved Ginnie Mae
issuer. A default by Ditech Financial’s affiliate, RMS, under RMS’s Ginnie Mae Guaranty Agreements
may also result in an event of default under Ditech Financial’s Ginnie Mae Guaranty Agreement under a
cross-default agreement among Ginnie Mae, Ditech Financial, and RMS, which could result in the
Company’s termination as issuer and servicer of all GMBS and HMBS. If the Company were to have the
Ginnie Mae issuer and servicing rights transferred or otherwise terminated, this could materially and
adversely affect the Company’s business, financial condition, liquidity and results of operations.

Under the terms of Ditech Financial’s master servicing agreement (including any amendments and
addendums thereto) with Fannie Mae, Fannie Mae has the ability to terminate Ditech Financial as servicer
for some or all of the Fannie Mae loans it services, with or without cause. In connection with such
termination by Fannie Mae without cause, Ditech Financial would have a right to a specified termination
fee; however, in connection with such termination by Fannie Mae for cause, Ditech Financial would not
have any right to a termination fee or other consideration in connection with such termination and the
related transfer of servicing rights to another servicer. Events that could allow Fannie Mae to terminate
Ditech Financial for cause as servicer of some or all of the Fannie Mae loans include, without limitation,
a breach of the mortgage selling and servicing contract by Ditech Financial; unacceptable performance as
determined by Fannie Mae with regard to Ditech Financial’s compliance with, among other things,

                                                      118
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 552 of 577


servicer performance as determined by Fannie Mae with regard to Ditech Financial’s compliance with,
among other things, servicer performance measurements and any written performance improvement plan;
Ditech Financial’s insolvency, the adjudication of Ditech Financial as bankrupt or the execution by Ditech
Financial of a general assignment for the benefit of its creditors; any change in Ditech Financial’s
financial status that, in Fannie Mae’s opinion, materially and adversely affects Ditech Financial’s ability
to provide satisfactory servicing of mortgages; the sale of a majority interest in Ditech Financial without
Fannie Mae’s prior written consent; a change in Ditech Financial’s financial or business condition, or in
its operations, which, in Fannie Mae’s sole judgment, is material and adverse; Ditech Financial has
certain delinquency rates or REO Property rates more than 50% higher than the average of such rates for
certain specified Fannie Mae portfolios; and any judgment, order, finding, or regulatory action to which
Ditech Financial is subject that would materially and adversely affect Ditech Financial’s ability to comply
with the terms or conditions of its Fannie Mae contract. In addition, a default by Ditech Financial’s
affiliate, RMS, under RMS’s agreements with Fannie Mae may also result in an event of default under
Ditech Financial’s Fannie Mae contract under a cross-default agreement.

Under the terms of Ditech Financial’s master servicing agreement and the Freddie Mac Seller/Servicer
Guide (including any amendments and addendums thereto), Freddie Mac has the ability to terminate
Ditech Financial as servicer for some or all of the Freddie Mac loans it services, with or without cause. If
Freddie Mac terminated Ditech Financial without cause, Ditech Financial would have a right to a
specified termination fee; however, if Freddie Mac terminates Ditech Financial as servicer for cause,
Ditech Financial would not have any right to a termination fee or other consideration in connection with
such termination and the related transfer of servicing rights to another servicer. Events that could allow
Freddie Mac to terminate Ditech Financial for cause as servicer of some or all of the Freddie Mac loans
include, without limitation, the impending or actual insolvency of Ditech Financial or an affiliate thereof;
the filing of a voluntary petition by Ditech Financial or an affiliate thereof under federal bankruptcy or
state insolvency laws; Ditech Financial’s failure to maintain qualified staff and/or adequate facilities to
assure the adequacy of servicing Freddie Mac loans; any weakness or notable change in the financial or
organizational status or management of Ditech Financial or an affiliate thereof, including any adverse
change in profitability or liquidity that, in the opinion of Freddie Mac, could adversely affect Freddie
Mac; Ditech Financial’s failure to meet any eligibility requirement, including failure to maintain
acceptable net worth or other indicia of financial soundness; Ditech Financial having delinquency rates or
REO rates higher than certain averaged; and Freddie Mac’s determination that Ditech Financial’s overall
performance is unacceptable (taking into account, among other things, scorecard results that rate absolute
and comparative performance with respect to various measures such as loss mitigation, workout
effectiveness, default timeline management, data integrity, investor reporting, and alternatives to
foreclosure).

                    5.        DIP Facilities

The DIP Facilities are intended to provide liquidity to the Debtors during the pendency of the Chapter 11
Cases. If the Chapter 11 Cases take longer than expected to conclude, the Debtors may exhaust or lose
access to their financing. There is no assurance that the Debtors will be able to obtain additional
financing from the Debtors’ existing lenders or otherwise. In either such case, the liquidity necessary for
the orderly functioning of the Debtors’ business may be materially impaired.

Relatedly, the continuation of the National Founders Facility is necessary for RMS’s servicing activities
during the Chapter 11 Cases. There can be no assurance that National Founders will continue to provide
RMS access to postpetition credit for servicing advances or that it would agree to forbear from seeking to
enforce remedies against RMS’s non-debtor affiliate, each of which would materially disrupt the Debtors’
business.



                                                    119
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 553 of 577


                    6.        Post-Effective Date Indebtedness

Following the Effective Date, in the Reorganization Transaction only, the Reorganized Debtors expect to
have outstanding funded debt of up to approximately $550 million. The Reorganized Debtors’ ability to
service their debt obligations will depend on, among other things, the Debtors’ compliance with
affirmative and negative covenants, the Debtors’ future operating performance, which depends partly on
economic, financial, competitive, and other factors beyond the Reorganized Debtors’ control. The
Reorganized Debtors may not be able to generate sufficient cash from operations to meet their debt service
obligations as well as fund necessary capital expenditures. In addition, if the Reorganized Debtors need
to refinance their debt, obtain additional financing, or sell assets or equity, they may not be able to do so
on commercially reasonable terms, if at all.

          D.        Factors Relating to Securities to be Issued Under Plan, Generally

                    1.        Market for Securities

There is currently no market for the New Common Stock and there can be no assurance as to the
development or liquidity of any market for any such securities. The Reorganized Debtors are under no
obligation to list any securities on any national securities exchange. Therefore, there can be no assurance
that any of the foregoing securities will be tradable or liquid at any time after the Effective Date. If a
trading market does not develop or is not maintained, holders of the foregoing securities may experience
difficulty in reselling such securities or may be unable to sell them at all. Even if such a market were to
exist, such securities could trade at prices higher or lower than the estimated value set forth in this
Disclosure Statement depending upon many factors including, without limitation, prevailing interest rates,
markets for similar securities, industry conditions, and the performance of, and investor expectations for,
the Reorganized Debtors.

                    2.        Potential Dilution

The ownership percentage represented by the New Common Stock distributed on the Effective Date under
the Plan will be subject to dilution from the conversion of any options, warrants, convertible securities,
exercisable securities, or other securities that may be issued post-emergence, including under the
Management Incentive Plan.

In the future, similar to all companies, additional equity financings or other share issuances by any of the
Reorganized Debtors could adversely affect the value of the New Common Stock. The amount and
dilutive effect of any of the foregoing could be material.

          E.        Risk Related to Obtaining Exit Financing

During the course of these Chapter 11 Cases, the Debtors will solicit commitments to provide exit
financing to refinance the DIP Facilities prior to the Effective Date. However, there is no assurance that
such commitments will be obtained, which will hinder the Debtors’ ability to consummate the
Reorganization Transaction. As of the date of this Disclosure Statement, the Debtors have not received
any commitment for an Exit Working Capital Facility. Even if the Debtors are able to obtain a
commitment for an Exit Working Capital Facility, there can be no assurance that the Reorganized Debtors
will be able to meet the terms of such exit facility and there is a risk that the Reorganized Debtors default
thereunder and the lenders take enforcement action against the Reorganized Debtors, including execution
or foreclosure against assets of the Reorganized Debtors.




                                                      120
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37               Main Document
                                                Pg 554 of 577


          F.        Risks Related to Investment in New Common Stock

                    1.        Significant Holders

Pursuant to the Plan, certain holders of Term Loan Claims may acquire a significant ownership interest in
the New Common Stock. If such holders of New Common Stock were to act as a group, such holders
would be in a position to control all actions requiring stockholder approval, including the election of
directors, without the approval of other stockholders. This concentration of ownership could also
facilitate or hinder a negotiated change of control of the Reorganized Debtors and, consequently, have an
impact upon the value of the New Common Stock.

                    2.        Equity Interests Subordinated to Reorganized Debtors’ Indebtedness

In any subsequent liquidation, dissolution, or winding up of the Reorganized Debtors, the New Common
Stock will rank below all debt claims against the Reorganized Debtors. As a result, holders of the New
Common Stock will not be entitled to receive any payment or other distribution of assets upon the
liquidation, dissolution, or winding up of the Reorganized Debtors until after all the Reorganized Debtors’
obligations to its debt holders have been satisfied.

                    3.        Implied Valuation of New Common Stock Not Intended to Represent
                              Trading Value of New Common Stock

The valuation of the Reorganized Debtors may not represent the trading value of the New Common Stock
in public or private markets and is subject to additional uncertainties and contingencies, all of which are
difficult to predict. Actual market prices of such securities at issuance will depend upon, among other
things: (1) prevailing interest rates; (2) conditions in the financial markets; (3) the anticipated initial
securities holdings of prepetition creditors, some of whom may prefer to liquidate their investment rather
than hold it on a long-term basis; and (4) other factors that generally influence the prices of securities.
The actual market price of the New Common Stock is likely to be volatile. Many factors including
factors unrelated to the Reorganized Debtors’ actual operating performance and other factors not possible
to predict, could cause the market price of the New Common Stock to rise and fall. Accordingly, the
implied value, stated herein and in the Plan, of the securities to be issued does not necessarily reflect, and
should not be construed as reflecting, values that will be attained for the New Common Stock in the
public or private markets.

                    4.        No Intention to Pay Dividends

The Reorganized Debtors do not anticipate paying any dividends on the New Common Stock as they
expect to retain any future cash flows for debt reduction and to support operations. As a result, the
success of an investment in the New Common Stock will depend entirely upon any future appreciation in
the value of the New Common Stock. There is, however, no guarantee that the New Common Stock will
appreciate in value or even maintain its initial value.

                    5.        The New Common Stock May be Subject to Further Dilution

The New Common Stock to be issued on the Effective Date is subject to dilution from the Management
Incentive Plan. In addition, in the future, the Company may issue equity securities in connection with
future investments, acquisitions or capital rising transactions. Such issuances or grants could constitute a
significant portion of the then-outstanding common stock, which may result in a dilution in ownership of
common stock, including shares of New Common Stock issued pursuant to the Plan.



                                                      121
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                Pg 555 of 577


          G.        Additional Factors

                    1.        Debtors Could Withdraw Plan

Subject to the terms of, and without prejudice to, the rights of any party to the Restructuring Support
Agreement, the Plan may be revoked or withdrawn prior to the Confirmation Date by the Debtors.

                    2.        Debtors Have Nono Duty to Update

The statements contained in this Disclosure Statement are made by the Debtors as of the date hereof,
unless otherwise specified herein, and the delivery of this Disclosure Statement after that date does not
imply that there has been no change in the information set forth herein since that date. The Debtors have
no duty to update this Disclosure Statement unless otherwise ordered to do so by the Bankruptcy Court.

                    3.        No Representations Outside Disclosure Statement are Authorized

No representations concerning or related to the Debtors, the Chapter 11 Cases, or the Plan are authorized
by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this Disclosure Statement.
Any representations or inducements made to secure your acceptance or rejection of the Plan that are other
than those contained in, or included with, this Disclosure Statement should not be relied upon in making
the decision to accept or reject the Plan.

                    4.        No Legal or Tax Advice is Provided by Disclosure Statement

The contents of this Disclosure Statement should not be construed as legal, business, or tax advice. Each
Claim or Interest holder should consult their own legal counsel and accountant as to legal, tax, and other
matters concerning their Claim or Interest.

This Disclosure Statement is not legal advice to you. This Disclosure Statement may not be relied upon
for any purpose other than to determine how to vote on the Plan or object to confirmation of the Plan.

                    5.        No Admission Made

Nothing contained herein or in the Plan will constitute an admission of, or will be deemed evidence of, the
tax or other legal effects of the Plan on the Debtors or on holders of Claims or Interests.

                    6.        Certain Tax Consequences

For a discussion of certain tax considerations to the Debtors and certain holders of Claims in connection
with the implementation of the Plan, see Article VII hereof.

                                             X.IX.
                              VOTING PROCEDURES AND REQUIREMENTS

          A.        Voting Deadline

Before voting to accept or reject the Plan, each Eligible Holder (defined below) as of the Voting Record
Date should carefully review the Plan attached hereto as Exhibit A. All descriptions of the Plan set forth
in this Disclosure Statement are subject to the terms and conditions of the Plan.




                                                      122
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537      Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                               Pg 556 of 577


Ballots will be provided for holders of Voting Claims as of the Voting Record Date (April 9May 8, 2019)
to vote to accept or reject the Plan (a “Ballot”). Only holders of Class 3 Claims (Term Loan Claims) (the
“Eligible Holders”) are entitled to vote to accept or reject the Plan. Because Classes 1, 2, 6 (in a
Reorganization Transaction), 7, and 8 are unimpaired and deemed to accept, and Classes 4, 5, 6 (in a Sale
Transaction), 9, and 10 are conclusively deemed to reject, only Class 3 is entitled to vote.

Each Ballot contains detailed voting instructions and sets forth in detail, among other things, the
deadlines, procedures, and instructions for voting to accept or reject the Plan, the Voting Record Date for
voting purposes, and the applicable standards for tabulating Ballots.

The Debtor has engaged Epiq Corporate Restructuring, LLC as its voting agent (the “Voting Agent”) to
assist in the transmission of voting materials and in the tabulation of votes with respect to the Plan.

THE VOTING DEADLINE IS 54:00 P.M., PREVAILING EASTERN TIME, ON MAY 24JUNE 10,
2019, UNLESS EXTENDED BY THE DEBTORS (THE “VOTING DEADLINE”).

CLASS 3: IN ORDER FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE
EXECUTED IN ACCORDANCE WITH THE INSTRUCTIONS INCLUDED IN THE BALLOT AND
RECEIVED BY THE VOTING AGENT AT THE ADDRESS SET FORTH BELOW ON OR BEFORE
THE VOTING DEADLINE.

Delivery of a Ballot must conform to the instructions on the Ballot. Mailed Ballots must be returned by
the Voting Deadline with an original signed copy to:

By First Class Mail, Overnight Courier, or Hand Delivery:

                                     DITECH BALLOT PROCESSING
                              C/O EPIQ CORPORATE RESTRUCTURING., LLC
                                      10300 SW ALLEN BOULEVARD
                                       BEAVERTON, OREGON 97005

By First Class Mail:

                                     DITECH BALLOT PROCESSING
                              C/O EPIQ CORPORATE RESTRUCTURING, LLC
                                            P.O. BOX 4422
                                    BEAVERTON, OREGON 97076-4422

FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE EXECUTED IN ACCORDANCE
WITH THE INSTRUCTIONS INCLUDED IN THE APPLICABLE BALLOT AND MUST BE
ACTUALLY RECEIVED BY THE VOTING AGENT NO LATER THAN THE VOTING DEADLINE.

ANY BALLOT THAT IS EXECUTED AND RETURNED BUT WHICH DOES NOT INDICATE
EITHER AN ACCEPTANCE OR REJECTION OF THE PLAN OR INDICATES BOTH AN
ACCEPTANCE AND A REJECTION OF THE PLAN WILL NOT BE COUNTED. THE DEBTORS,
IN THEIR SOLE DISCRETION, MAY REQUEST THAT THE VOTING AGENT ATTEMPT TO
CONTACT SUCH VOTERS TO CURE ANY SUCH DEFECTS IN THE BALLOTS. THE FAILURE
TO VOTE DOES NOT CONSTITUTE A VOTE TO ACCEPT OR REJECT THE PLAN. AN
OBJECTION TO THE CONFIRMATION OF THE PLAN, EVEN IF TIMELY SERVED, DOES NOT
CONSTITUTE A VOTE TO ACCEPT OR REJECT THE PLAN.



                                                    123
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                              Pg 557 of 577


          B.        Voting Procedures

The Debtors are providing copies of this Disclosure Statement (including all exhibits and appendices) and
related materials and a Ballot (collectively, a “Solicitation Package”) to record holders of the Term Loan
Claims. In order to vote, holders of Term Loan Claims should provide all of the information requested by
the Ballot and, as applicable, should complete and deliver their completed Ballots so that they are actually
received by the Voting Agent no later than the Voting Deadline.

          C.        Parties Entitled to Vote

Under the Bankruptcy Code, only holders of claims or interests in “impaired” classes are entitled to vote
on a plan. Under section 1124 of the Bankruptcy Code, a class of claims or interests is deemed to be
“impaired” under a plan unless (i) the plan leaves unaltered the legal, equitable, and contractual rights to
which such claim or interest entitles the holder thereof or (ii) notwithstanding any legal right to an
accelerated payment of such claim or interest, the plan cures all existing defaults (other than defaults
resulting from the occurrence of events of bankruptcy) and reinstates the maturity of such claim or interest
as it existed before the default.

If, however, the holder of an impaired claim or interest will not receive or retain any distribution under the
plan on account of such claim or interest, the Bankruptcy Code deems such holder to have rejected the
plan, and, accordingly, holders of such claims and interests do not actually vote on the plan. If a claim or
interest is not impaired by the plan, the Bankruptcy Code deems the holder of such claim or interest to
have accepted the plan and, accordingly, holders of such claims and interests are not entitled to vote on
the Plan.

A vote may be disregarded if the Bankruptcy Court determines, pursuant to section 1126(e) of the
Bankruptcy Code, that it was not solicited or procured in good faith or in accordance with the provisions
of the Bankruptcy Code.

The Bankruptcy Code defines “acceptance” of a plan by a class of: (i) claims as acceptance by creditors
in that class that hold at least two-thirds (2/3) in dollar amount and more than one-half (1/2) in number of
the claims that cast ballots for acceptance or rejection of the plan; and (ii) interests as acceptance by
interest holders in that class that hold at least two-thirds (2/3) in dollar amount of the interests that cast
ballots for acceptance or rejection of the plan.

Class 3 (Term Loan Claims) is impaired under the Plan and the only Class of Claims or Interests entitled
to vote to accept or reject the Plan (the “Voting Class” or the “Voting Claims”).

Claims in all other Classes are either unimpaired and deemed to accept or impaired and deemed to reject
the Plan and are not entitled to vote. For a detailed description of the treatment of Claims and Interests
under the Plan, see Article I of this Disclosure Statement.

The Debtors will request confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code
over the deemed rejection of the Plan by all classes deemed to reject, Parent Equity Interests, and
Subordinated Securities Claims. Section 1129(b) of the Bankruptcy Code permits the confirmation of a
chapter 11 plan notwithstanding the rejection of such plan by one or more impaired classes of claims or
interests. Under section 1129(b), a plan may be confirmed by a bankruptcy court if it does not
“discriminate unfairly” and is “fair and equitable” with respect to each rejecting class. For a more
detailed description of the requirements for confirmation of a nonconsensual plan, see Article X of this
Disclosure Statement.



                                                     124
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                                Pg 558 of 577


                    1.        Miscellaneous

All Ballots must be signed by the Eligible Holder, or any person who has obtained a properly completed
Ballot proxy from the Eligible Holder by the Voting Record Date. Unless otherwise ordered by the
Bankruptcy Court, Ballots that are signed, dated, and timely received, but on which a vote to accept or
reject the Plan has not been indicated, will not be counted. The Debtors, in their sole discretion, may
request that the Voting Agent attempt to contact such voters to cure any such defects in the Ballots. Any
bBallot marked to both accept and reject the Plan will not be counted. If you cast more than one Ballot
voting the same Claim(s) before the Voting Deadline, the last valid Ballot received on or before the Voting
Deadline will be deemed to reflect your intent, and thus, will supersede any prior Ballot. If you cast
Ballots received by the Voting Agent on the same day, but which are voted inconsistently, such Ballots
will not be counted.

An otherwise properly executed Ballot that attempts to partially accept and partially reject the Plan will
likewise not be counted.

The Ballots provided to Eligible Holders will reflect the amount of such Eligible Holder’s Claim;
however, when tabulating votes, the Voting Agent may adjust the amount of such Eligible Holder’s Claim
by multiplying that amount by a factor that reflects all amounts accrued between the Voting Record Date
and the Commencement Date including, without limitation, interest.

Under the Bankruptcy Code, for purposes of determining whether the requisite votes for acceptance have
been received, only holders of the Term Loan Claims who actually vote will be counted. The failure of a
holder to deliver a duly executed Ballot to the Voting Agent will be deemed to constitute an abstention by
such holder with respect to voting on the Plan and such abstentions will not be counted as votes for or
against the Plan.

Except as provided below, unless the Ballot is timely submitted to the Voting Agent before the Voting
Deadline together with any other documents required by such Ballot, the Debtors may, in their sole
discretion, reject such Ballot as invalid, and therefore decline to utilize it in connection with seeking
confirmation of the Plan.

                    2.        Fiduciaries and Other Representatives

If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-fact, officer of a
corporation, or another, acting in a fiduciary or representative capacity, such person should indicate such
capacity when signing and, if requested, must submit proper evidence satisfactory to the Debtor of
authority to so act. Authorized signatories should submit a separate Ballot of each Eligible Holder for
whom they are voting.

UNLESS THE BALLOT IS SUBMITTED TO THE VOTING AGENT ON OR PRIOR TO THE
VOTING DEADLINE, SUCH BALLOT WILL BE REJECTED AS INVALID AND WILL NOT BE
COUNTED AS AN ACCEPTANCE OR REJECTION OF THE PLAN; PROVIDED, HOWEVER,
THAT THE DEBTORs RESERVE THE RIGHT, IN their SOLE DISCRETION, TO REQUEST THE
BANKRUPTCY COURT TO ALLOW SUCH BALLOT TO BE COUNTED.

                    3.        Agreements Upon Furnishing Ballots

The delivery of an accepting Ballot pursuant to one of the procedures set forth above will constitute the
agreement of the creditor with respect to such Ballot to accept: (i) all of the terms of, and conditions to,
the solicitation; and (ii) the terms of the Plan including the injunction, releases, and exculpations set forth


                                                      125
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 559 of 577


in Sections 10.5, 10.6, and 10.7 of the Plan. All parties in interest retain their right to object to
confirmation of the Plan pursuant to section 1128 of the Bankruptcy Code, subject to any applicable
terms of the Restructuring Support Agreement.

                    4.        Change of Vote

Subject to the terms of the Restructuring Support Agreement, any party who has previously submitted to
the Voting Agent prior to the Voting Deadline a properly completed Ballot may revoke such Ballot and
change its vote by submitting to the Voting Agent prior to the Voting Deadline a subsequent, properly
completed Ballot voting for acceptance or rejection of the Plan.

                    5.        Waivers of Defects, Irregularities, etc.

Unless otherwise directed by the Bankruptcy Court, all questions as to the validity, form, eligibility
(including time of receipt), acceptance, and revocation or withdrawals of Ballots will be determined by the
Voting Agent and/or the Debtors, as applicable, in their sole discretion, which determination will be final
and binding. The Debtors reserve the right to reject any and all Ballots submitted by any of their
respective creditors not in proper form, the acceptance of which would, in the opinion of the Debtors or
their counsel, as applicable, be unlawful. The Debtors further reserve their respective rights to waive any
defects or irregularities or conditions of delivery as to any particular Ballot by any of their creditors. The
interpretation (including the Ballot and the respective instructions thereto) by the applicable Debtor,
unless otherwise directed by the Bankruptcy Court, will be final and binding on all parties. Unless
waived, any defects or irregularities in connection with deliveries of Ballots must be cured within such
time as the Debtors (or the Bankruptcy Court) determines. Neither the Debtors nor any other person will
be under any duty to provide notification of defects or irregularities with respect to deliveries of Ballots
nor will any of them incur any liabilities for failure to provide such notification. Unless otherwise
directed by the Bankruptcy Court, delivery of such Ballots will not be deemed to have been made until
such irregularities have been cured or waived. Ballots previously furnished (and as to which any
irregularities have not theretofore been cured or waived) will be invalidated.

                                                 XI.X.
                                          CONFIRMATION OF PLAN

          A.        Confirmation Hearing

Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a confirmation hearing
upon appropriate notice to all required parties. The Debtors will request that the Bankruptcy Court
schedule the Confirmation Hearing. Notice of the Confirmation Hearing will be provided to all known
creditors and equity holders or their representatives. The Confirmation Hearing may be adjourned from
time to time by the Bankruptcy Court without further notice except for the announcement of the adjourned
date made at the Confirmation Hearing, at any subsequent adjourned Confirmation Hearing, or pursuant
to a notice filed on the docket of the Chapter 11 Cases.

          B.        Objections to Confirmation

Section 1128(b) of the Bankruptcy Code provides that any party in interest may object to the confirmation
of a plan. Any objection to confirmation of the Plan must (a) be in writing; (b) state the name and address
of the objecting party and the amount and nature of the Claim or Interest of such party; (c) state with
particularity the basis and nature of any objection, and provide proposed language that, if accepted and
incorporated by the Debtors, would obviate such objection; (d) conform to the Bankruptcy Rules and the
Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the


                                                        126
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                 Pg 560 of 577


Southern District of New York; (e) be filed with the Bankruptcy Court, with a copy to the chambers of the
United States Bankruptcy Judge appointed to the Chapter 11 Cases, together with proof of service thereof;
and (f) be served upon the following parties, including such other parties as the Bankruptcy Court may
order:

                    (a)       The Debtor at:

                              Ditech Holding Corporation
                              3000 Bayport Drive, Suite 985
                              Tampa, FL 33607
                              Attn: John Haas, General Counsel, Chief Legal Officer and Secretary

                    (b)       Office of the U.S. Trustee at:

                              William K. Harrington, U.S. Department of Justice
                              Office of the U.S. Trustee for Region 2
                              U.S. Federal Office Building
                              201 Varick Street, Suite 1006
                              New York, New York 10014
                              Attn: Greg M. Zipes, Esq.
                                      Benjamin J. Higgins, Esq.

                    (c)       Counsel to the Debtors at:

                              Weil, Gotshal & Manges LLP
                              767 Fifth Avenue
                              New York, New York 10153
                              Attn: Ray C. Schrock, P.C.
                                      Sunny Singh, Esq.

                    (d)       Counsel to the Prepetition Administrative Agent at:

                              Davis Polk & Wardwell LLP
                              450 Lexington Avenue
                              New York, New York, 10017
                              Attn: Brian M. Resnick, Esq.
                                     Michelle M. McGreal, Esq.

                    (e)       Counsel to the Term Loan Ad Hoc Group at:

                              Kirkland & Ellis LLP
                              300 North LaSalle
                              Chicago, IL 60654
                              Attn: Patrick J. Nash Jr., P.C.
                                      John Luze, Esq.

                    (f)       Counsel to the DIP Agent and DIP Lender at:




                                                        127
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                 Pg 561 of 577


                              Skadden, Arps, Slate, Meagher & Flom LLP
                              4 Times Square
                              New York, New York 10036
                              Attn: Sarah M. Ward, Esq.
                                     Mark A. McDermott, Esq.
                                     Melissa Tiarks, Esq.

                    (g)       Counsel to Nomura Corporate Funding Americas, LLC at:

                              Jones Day
                              250 Vesey Street
                              New York, New York 10281
                              Attn: Ben Rosenblum, Esq.

                    (h)       Counsel to the Creditors’ Committee at:

                              Pachulski Stang Ziehl & Jones LLP
                              780 Third Avenue, 34th Floor
                              New York, New York 10017
                              Attn: Robert J. Feinstein, Esq.
                                     Bradford J. Sandler, Esq.s
                                     Steven W. Golden, Esq.

                                     - and -

                              Rich Michaelson Megaliff, LP
                              335 Madison Avenue, 9th Floor
                              New York, New York 10017
                              Attn: Robert N. Michaelson, Esq.
                                     Elwood F. Collins, Esq.


 UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT MAY
              NOT BE CONSIDERED BY THE BANKRUPTCY COURT.

          C.        Requirements for Confirmation of Plan

                    1.        Requirements of Section 1129(a) of Bankruptcy Code

                    (a)       General Requirements

At the Confirmation Hearing, the Bankruptcy Court will determine whether the confirmation requirements
specified in section 1129(a) of the Bankruptcy Code have been satisfied including, without limitation,
whether:

                              (i)    the Plan complies with the applicable provisions of the Bankruptcy Code;

                           (ii)   the Debtors have complied with the applicable provisions of the
                    Bankruptcy Code;




                                                       128
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                   Pg 562 of 577


                              (iii)    the Plan has been proposed in good faith and not by any means forbidden
                    by law;

                             (iv)    any payment made or promised by the Debtors or by a person issuing
                    securities or acquiring property under the Plan, for services or for costs and expenses in
                    or in connection with the Chapter 11 Cases, or in connection with the Plan and incident to
                    the Chapter 11 Cases, has been disclosed to the Bankruptcy Court, and any such payment
                    made before confirmation of the Plan is reasonable, or if such payment is to be fixed after
                    confirmation of the Plan, such payment is subject to the approval of the Bankruptcy
                    Court as reasonable;

                             (v)     the Debtors have disclosed the identity and affiliations of any individual
                    proposed to serve, after confirmation of the Plan, as a director or officer of the
                    Reorganized Debtors, an affiliate of the Debtors participating in a Plan with the Debtors,
                    or a successor to the Debtors under the Plan, and the appointment to, or continuance in,
                    such office of such individual is consistent with the interests of the holders of Claims and
                    Interests and with public policy, and the Debtors have disclosed the identity of any insider
                    who will be employed or retained by the Reorganized Debtors, and the nature of any
                    compensation for such insider;

                             (vi)     with respect to each Class of Claims or Interests, each holder of an
                    impaired Claim or impaired Interest has either accepted the Plan or will receive or retain
                    under the Plan, on account of such holder’s Claim or Interest, property of a value, as of
                    the Effective Date of the Plan, that is not less than the amount such holder would receive
                    or retain if the Debtors were liquidated on the Effective Date of the Plan under chapter 7
                    of the Bankruptcy Code;

                            (vii)    except to the extent the Plan meets the requirements of section 1129(b) of
                    the Bankruptcy Code (as discussed further below), each Class of Claims either accepted
                    the Plan or is not impaired under the Plan;

                             (viii) except to the extent that the holder of a particular Claim has agreed to a
                    different treatment of such Claim, the Plan provides that administrative expenses and
                    priority Claims, other than Priority Tax Claims, will be paid in full on the Effective Date,
                    and that Priority Tax Claims will receive either payment in full on the Effective Date or
                    deferred cash payments over a period not exceeding five years after the Commencement
                    Date, of a value, as of the Effective Date of the Plan, equal to the Allowed amount of
                    such Claims;

                            (ix)    at least one Class of impaired Claims has accepted the Plan, determined
                    without including any acceptance of the Plan by any insider holding a Claim in such
                    Class;

                            (x)     confirmation of the Plan is not likely to be followed by the liquidation, or
                    the need for further financial reorganization, of the Debtors or any successor to the
                    Debtors under the Plan; and

                            (xi)    all fees payable under section 1930 of title 28 of the United States Code,
                    as determined by the Bankruptcy Court at the Confirmation Hearing, have been paid or
                    the Plan provides for the payment of all such fees on the Effective Date of the Plan.



                                                         129
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                 Main Document
                                                 Pg 563 of 577


                    (b)       Best Interests Test

As noted above, with respect to each impaired class of claims and equity interests, confirmation of a plan
requires that each such holder either (i) accept the plan or (ii) receive or retain under the plan property of
a value, as of the effective date of the plan, that is not less than the value such holder would receive or
retain if the debtor was liquidated under chapter 7 of the Bankruptcy Code. This requirement is referred
to as the “best interests test.”

This test requires a Bankruptcy Court to determine what the holders of allowed claims and allowed equity
interests in each impaired class would receive from a liquidation of the debtor’s assets and properties in
the context of a liquidation under chapter 7 of the Bankruptcy Code. To determine if a plan is in the best
interests of each impaired class, the value of the distributions from the proceeds of the liquidation of the
debtor’s assets and properties (after subtracting the amounts attributable to the aforesaid claims) is then
compared with the value offered to such classes of claims and equity interests under the plan.

The Debtors believe that under the Plan all holders of impaired Claims and Interests will receive property
with a value not less than the value such holder would receive in a liquidation under chapter 7 of the
Bankruptcy Code. The Debtors’ belief is based primarily on (i) consideration of the effects that a chapter
7 liquidation would have on the ultimate proceeds available for distribution to holders of impaired Claims
and Interests and (ii) the Liquidation Analysis. (which will be filed no later than the date the Plan
Supplement is filed and served on holders of Claims in the Voting Class as promptly as practicable upon
filing).18

The Debtors believe that any liquidation analysis is speculative, as it is necessarily premised on
assumptions and estimates which are inherently subject to significant uncertainties and contingencies,
many of which would be beyond the control of the Debtors. The Liquidation Analysis iswill be provided
solely for the purpose of disclosing to holders of Claims and Interests the effects of a hypothetical chapter
7 liquidation of the Debtors, subject to the assumptions set forth therein and will be on a Debtor-by-
Debtor basis with a summary on a consolidated basis. There can be no assurance as to values that would
actually be realized in a chapter 7 liquidation nor can there be any assurance that a bankruptcy court will
accept the Debtors’ conclusions or concur with such assumptions in making its determinations under
section 1129(a)(7) of the Bankruptcy Code.

                    (c)       Feasibility




18
     Given that the Debtors are engaged in a competitive Marketing Process, which process will establish the
     Debtors’ value, it is appropriate that the Debtors abstain from filing any analysis that could undercut that
     process. See In re LBI Media, Inc., Case No. 18-12655 (CSS) (Bankr. D. Del. Jan. 22, 2019) (ECF No. 360)
     (order approving disclosure statement where the Debtors abstained from filing liquidation analysis while
     pursuing marketing process).


                                                       130
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537        Filed 05/09/19 Entered 05/09/19 23:57:37                   Main Document
                                                 Pg 564 of 577


Also as noted above, section 1129(a)(11) of the Bankruptcy Code requires that a debtor demonstrate that
confirmation of a plan is not likely to be followed by liquidation or the need for further financial
reorganization. For purposes of determining whether the Plan meets this requirement, the Debtor has
analyzed its ability to meet its obligations under the Plan. As part of this analysis, the Debtors have
prepared the Financial Projections provided in Section VIattached hereofto .as Exhibit D.19 Based upon
suchthe Financial Projections, the Debtors believe they will have sufficient resources to make all payments
required pursuant to the Plan and that confirmation of the Plan is not likely to be followed by liquidation
or the need for further reorganization. Moreover, Section XVIII hereof sets forth certain risk factors that
could impact the feasibility of the Plan.

                    (d)       Equitable Distribution of Voting Power

On or before the Effective Date, pursuant to and only to the extent required by section 1123(a)(6) of the
Bankruptcy Code, the organizational documents for the Debtors will be amended as necessary to satisfy
the provisions of the Bankruptcy Code and will include, among other things, pursuant to section
1123(a)(6) of the Bankruptcy Code, (i) a provision prohibiting the issuance of non-voting equity securities
and (ii) a provision setting forth an appropriate distribution of voting power among classes of equity
securities possessing voting power.

                    2.        Additional Requirements for Non-Consensual Confirmation

In the event that any impaired Class of Claims or Interests does not accept or is deemed to reject the Plan,
the Bankruptcy Court may still confirm the Plan at the request of the Debtors if, as to each impaired Class
of Claims or Interests that has not accepted the Plan, the Plan “does not discriminate unfairly” and is “fair
and equitable” with respect to such Classes of Claims or Interests, pursuant to section 1129(b) of the
Bankruptcy Code. Both of these requirements are in addition to other requirements established by case
law interpreting the statutory requirements.

Pursuant to the Plan, holders of Interests in Class 9 (Parent Equity Interests) and Claims in Class 4
(Second Lien Note Claims), Class 5 (General Unsecured Claims), Class 6 (Go-Forward Trade Claims),
and Class 109 (Subordinated Securities Claims) will not receive a distribution and are thereby deemed to
reject the Plan. However, the Debtors submit that they satisfy the “unfair discrimination” and “fair and
equitable” tests, as discussed in further detail below.

                    (a)       Unfair Discrimination Test




19
     The Debtors will file updated projections in the event of the occurrence of unanticipated events that result in
     material changes to the projections.


                                                           131
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37             Main Document
                                                   Pg 565 of 577


The “unfair discrimination” test applies to Classes of Claims or Interests that are of equal priority and are
receiving different treatment under the Plan. A chapter 11 plan does not discriminate unfairly, within the
meaning of the Bankruptcy Code, if the legal rights of a dissenting Class are treated in a manner
consistent with the treatment of other Classes whose legal rights are substantially similar to those of the
dissenting Class and if no Class of Claims or Interests receives more than it legally is entitled to receive
for its Claims or Interests. This test does not require that the treatment be the same or equivalent, but that
such treatment is “fair.”

The Debtors believe the Plan satisfies the “unfair discrimination” test. Claims of equal priority are
receiving comparable treatment and such treatment is fair under the circumstances.

                    (b)       Fair and Equitable Test

The “fair and equitable” test applies to classes of different priority and status (e.g., secured versus
unsecured) and includes the general requirement that no class of claims receive more than 100% of the
allowed amount of the claims in such class. As to dissenting classes, the test sets different standards
depending on the type of claims in such class. The Debtors believe that the Plan satisfies the “fair and
equitable” test as further explained below.

                              (i)      Other Secured Creditors

The Bankruptcy Code provides that each holder of an impaired secured claim either (i) retains its liens on
the property to the extent of the allowed amount of its secured claim and receives deferred cash payments
having a value, as of the effective date, of at least the allowed amount of such claim, (ii) has the right to
credit bid the amount of its claim if its property is sold and retains its liens on the proceeds of the sale or
(iii) receives the “indubitable equivalent” of its allowed secured claim.

                              (ii)     Unsecured Creditors

The Bankruptcy Code provides that either (i) each holder of an impaired unsecured claim receives or
retains under the plan of reorganization, property of a value equal to the amount of its allowed claim or
(ii) the holders of claims and equity interests that are junior to the claims of the dissenting class will not
receive any property under the plan of reorganization. The Plan provides that the holders of General
Unsecured Claims in Class 6 and Go-Forward Trade Claims in Class 75 will receive the treatment
summarized above in Article V of this Disclosure Statement.

                              (iii)    Equity Interests

The Bankruptcy Code requires that either (a) each holder of an equity interest receive or retain under the
plan property of a value equal to the greater of (i) the fixed liquidation preference or redemption price, if
any, of such stock and (ii) the value of the stock, or (b) the holders of equity interests that are junior to
any dissenting class of equity interests not receive any property under the plan. Pursuant to the Plan, all
ExistingIntercompany Equity Interests will be cancelled, reinstated, or receive such other treatment as is
determined by the Debtors and the Requisite Term Lenders and the holders of Parent Equity Interests will
neither receive nor retain any property on account of such interests.

                                     XII.XI.
             ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF PLAN

The Debtors have evaluated several alternatives to the Plan. After studying these alternatives, the Debtors
have concluded that the Plan is the best alternative and will maximize recoveries to parties in interest,


                                                          132
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537       Filed 05/09/19 Entered 05/09/19 23:57:37              Main Document
                                                Pg 566 of 577


assuming confirmation and consummation of the Plan. If the Plan is not confirmed and consummated, the
alternatives to the Plan are (i) the preparation and presentation of an alternative plan of reorganization,
(ii) a sale of some or all of the Debtors’ assets pursuant to section 363 of the Bankruptcy Code, or (iii) a
liquidation under chapter 7 of the Bankruptcy Code.

          A.        Alternative Plan of Reorganization

If the Plan is not confirmed, the Debtors (or if the Debtors’ exclusive period in which to file a plan of
reorganization has expired, any other party in interest) could attempt to formulate a different plan. Such a
plan might involve either: (i) a reorganization and continuation of the Debtors’ business or (ii) an orderly
liquidation of the Debtors’ assets. The Debtors, however, submit that the Plan, as described herein,
enables their creditors to realize the most value under the circumstances.

          B.        Sale Under Section 363 of Bankruptcy Code

If the Plan is not confirmed, the Debtors could seek from the Bankruptcy Court, after notice and a
hearing, authorization to sell their assets through a stand-alone alternative transaction under section 363
of the Bankruptcy Code. Upon analysis and consideration of this alternative, the Debtors do not believe
that a stand-alone alternative sale of their assets under section 363 of the Bankruptcy Code (as opposed to
the consummation of the Sale Transaction pursuant to the Plan) would yield a higher recovery for holders
of Claims and Interests than the Plan.

          C.        Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law

If no plan can be confirmed, the Chapter 11 Cases may be converted to a case under chapter 7 of the
Bankruptcy Code in which a chapter 7 trustee would be elected or appointed to liquidate the assets of the
Debtors for distribution to the Debtors’ creditors in accordance with the priorities established by the
Bankruptcy Code. The effect a chapter 7 liquidation would have on the recovery of holders of Allowed
Claims and Interests iswill be set forth in the Liquidation Analysis attached hereto as Exhibit Ethat the
Debtors will file no later than the date that the Plan Supplement is filed.

As noted in Article XI of this Disclosure Statement, the Debtors believe that liquidation under chapter 7
would result in smaller distributions to creditors than those provided for in the Plan because of the delay
resulting from the conversion of the cases and the additional administrative expenses associated with the
appointment of a trustee and the trustee’s retention of professionals who would be required to become
familiar with the many legal and factual issues in the Chapter 11 Cases.



                              [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                    133
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537    Filed 05/09/19 Entered 05/09/19 23:57:37                Main Document
                                             Pg 567 of 577


XII.
                                            XIII.
                               CONCLUSION AND RECOMMENDATION

The Debtors believe the Plan is in the best interests of all stakeholders and urge the holders of Claims in
Class 3 to vote in favor thereof.

Dated: March 5May 9, 2019


                                                  DEBTORS


                                                  DF INSURANCE AGENCY LLC

                                                  DITECH FINANCIAL LLC

                                                  DITECH HOLDING CORPORATION

                                                  GREEN TREE INSURANCE AGENCY OF
                                                  NEVADA, INC.


                                                                  By:   /s/ Kimberly Perez
                                                                        Name: Kimberly Perez
                                                                        Title: Senior Vice President and Chief
                                                                        Accounting Officer




                                                    134
WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37          Main Document
                                                   Pg 568 of 577


                                                          DEBTORS


                                                          GREEN TREE CREDIT LLC

                                                          GREEN TREE CREDIT SOLUTIONS LLC

                                                          GREEN TREE INVESTMENT HOLDINGS III
                                                          LLC

                                                          GREEN TREE SERVICING CORP.

                                                          WALTER MANAGEMENT HOLDING
                                                          COMPANY LLC

                                                          WALTER REVERSE ACQUISITION LLC


                                                                    By:   /s/ Laura Reichel
                                                                          Name: Laura Reichel
                                                                          Title: President




                                   SIGNATURE PAGE TO DISCLOSURE STATEMENT
WEIL:\96859831\26\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37          Main Document
                                                   Pg 569 of 577


                                                          DEBTOR

                                                          MARIX SERVICING LLC


                                                                    By:   /s/ Clinton Hodder
                                                                          Name: Clinton Hodder
                                                                          Title: President




                                   SIGNATURE PAGE TO DISCLOSURE STATEMENT
WEIL:\96859831\26\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37          Main Document
                                                   Pg 570 of 577



                                                          DEBTORS


                                                          MORTGAGE ASSET SYSTEMS, LLC

                                                          REO MANAGEMENT SOLUTIONS, LLC

                                                          REVERSE MORTGAGE SOLUTIONS, INC.



                                                                    By:   /s/ Jeanetta Brown
                                                                          Name: Jeanetta Brown
                                                                          Title: Vice President




                                   SIGNATURE PAGE TO DISCLOSURE STATEMENT
WEIL:\96859831\26\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                                   Pg 571 of 577




                                   SIGNATURE PAGE TO DISCLOSURE STATEMENT
WEIL:\96859831\26\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                                   Pg 572 of 577


                                                          Exhibit A

                                                The Joint Chapter 11 Plan




WEIL:\96859831\26\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                                   Pg 573 of 577



                                                          Exhibit A-1

                                           Borrower Non-Discharged Claims




                                   SIGNATURE PAGE TO DISCLOSURE STATEMENT
WEIL:\96859831\26\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                                   Pg 574 of 577


                                                          Exhibit B

                                           Restructuring Support Agreement




WEIL:\96859831\26\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537          Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                                   Pg 575 of 577


                                                          EXHIBIT C
                                             Organizational Structure Chart




WEIL:\96859831\26\41703.0010WEIL:\97028542\2\41703.0010
19-10412-jlg         Doc 537   Filed 05/09/19 Entered 05/09/19 23:57:37   Main Document
                                            Pg 576 of 577



                                            EXHIBIT D
                                Financial Information and Projections




WEIL:\96859831\26\41703.0010
19-10412-jlg         Doc 537     Filed 05/09/19 Entered 05/09/19 23:57:37                    Main Document
                                              Pg 577 of 577



                                             To Be Filed Separately
                                                  EXHIBIT E1
                                                  EXHIBIT E
                                              Liquidation Analysis


                                             To Be Filed Separately




1
     Given that the Debtors are engaged in a competitive Marketing Process, which process will establish the
     Debtors’ value, it is appropriate that the Debtors abstain from filing any analysis that could undercut that
     process. See In re LBI Media, Inc., Case No. 18-12655 (CSS) (Bankr. D. Del. Jan. 22, 2019) (ECF No. 360)
     (order approving disclosure statement where the Debtors abstained from filing liquidation analysis while
     pursuing marketing process). The Debtors will file, no later than the date that the Plan Supplement is filed,
     the Liquidation Analysis and will serve notice thereof on holders of Claims in the Voting Class as promptly
     as practicable upon filing on a Debtor-by-Debtor basis.




WEIL:\97028542\2\41703.0010
